Exhibit 10.19

 

 

 

GRAMERCY REAL ESTATE CDO 2005-1, LTD.,
as Issuer

 

 

GRAMERCY REAL ESTATE CDO 2005-1 LLC,
as Co-Issuer

 

 

GKK LIQUIDITY LLC,
as Advancing Agent

 

 

AND

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee, Paying Agent, Calculation Agent, Transfer Agent,
Custodial Securities Intermediary, Backup Advancing Agent and Notes Registrar

 

 

INDENTURE

 

 

Dated as of July 14, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

 

 

 

 

DEFINITIONS

 

 

 

 

Section 1.1

Definitions

 

Section 1.2 [a05-12749_1ex10d19.htm#Section1_2AssumptionsAsToPledgedO_135157]

Assumptions as to Pledged Obligations
[a05-12749_1ex10d19.htm#Section1_2AssumptionsAsToPledgedO_135157]

 

Section 1.3 [a05-12749_1ex10d19.htm#Section1_3InterestCalculationConv_135202]

Interest Calculation Convention
[a05-12749_1ex10d19.htm#Section1_3InterestCalculationConv_135202]

 

Section 1.4 [a05-12749_1ex10d19.htm#Section1_4RoundingConvention__135206]

Rounding Convention
[a05-12749_1ex10d19.htm#Section1_4RoundingConvention__135206]

 

 

 

 

ARTICLE 2 [a05-12749_1ex10d19.htm#Article2_130418]

 

 

 

 

THE NOTES [a05-12749_1ex10d19.htm#TheNotes_130420]

 

 

 

 

Section 2.1 [a05-12749_1ex10d19.htm#Section2_1FormsGenerally__130422]

Forms Generally [a05-12749_1ex10d19.htm#Section2_1FormsGenerally__130422]

 

Section 2.2 [a05-12749_1ex10d19.htm#Section2_2FormsOfNotesAndCertific_130423]

Forms of Notes and Certificate of Authentication
[a05-12749_1ex10d19.htm#Section2_2FormsOfNotesAndCertific_130423]

 

Section 2.3 [a05-12749_1ex10d19.htm#Section2_3AuthorizedAmountStatedM_130454]

Authorized Amount; Stated Maturity; and Denominations
[a05-12749_1ex10d19.htm#Section2_3AuthorizedAmountStatedM_130454]

 

Section 2.4 [a05-12749_1ex10d19.htm#Section2_4ExecutionAuthentication_130627]

Execution, Authentication, Delivery and Dating
[a05-12749_1ex10d19.htm#Section2_4ExecutionAuthentication_130627]

 

Section 2.5 [a05-12749_1ex10d19.htm#Section2_5RegistrationRegistratio_130641]

Registration, Registration of Transfer and Exchange
[a05-12749_1ex10d19.htm#Section2_5RegistrationRegistratio_130641]

 

Section 2.6 [a05-12749_1ex10d19.htm#Section2_6MutilatedDefacedDestroy_130902]

Mutilated, Defaced, Destroyed, Lost or Stolen Note
[a05-12749_1ex10d19.htm#Section2_6MutilatedDefacedDestroy_130902]

 

Section 2.7 [a05-12749_1ex10d19.htm#Section2_7PaymentOfPrincipalAndIn_130935]

Payment of Principal and Interest and Other Amounts; Principal and Interest
Rights Preserved
[a05-12749_1ex10d19.htm#Section2_7PaymentOfPrincipalAndIn_130935]

 

Section 2.8 [a05-12749_1ex10d19.htm#Section2_8PersonsDeemedOwners__131917]

Persons Deemed Owners
[a05-12749_1ex10d19.htm#Section2_8PersonsDeemedOwners__131917]

 

Section 2.9 [a05-12749_1ex10d19.htm#Section2_9Cancellation__131918]

Cancellation [a05-12749_1ex10d19.htm#Section2_9Cancellation__131918]

 

Section 2.10 [a05-12749_1ex10d19.htm#Section2_10GlobalSecuritiesTempor_131924]

Global Securities; Temporary Notes
[a05-12749_1ex10d19.htm#Section2_10GlobalSecuritiesTempor_131924]

 

Section 2.11 [a05-12749_1ex10d19.htm#Section2_11U_s_TaxTreatmentOfNote_131951]

U.S. Tax Treatment of Notes
[a05-12749_1ex10d19.htm#Section2_11U_s_TaxTreatmentOfNote_131951]

 

Section 2.12 [a05-12749_1ex10d19.htm#Section2_12AuthenticatingAgents__132013]

Authenticating Agents
[a05-12749_1ex10d19.htm#Section2_12AuthenticatingAgents__132013]

 

Section 2.13 [a05-12749_1ex10d19.htm#Section2_13ForcedSaleOnFailureToC_132016]

Forced Sale on Failure to Comply with Restrictions
[a05-12749_1ex10d19.htm#Section2_13ForcedSaleOnFailureToC_132016]

 

 

 

 

ARTICLE 3 [a05-12749_1ex10d19.htm#Article3_132036]

 

 

 

 

CONDITIONS PRECEDENT; PLEDGED OBLIGATIONS
[a05-12749_1ex10d19.htm#ConditionsPrecedentPledgedObligat_132033]

 

 

 

 

Section 3.1 [a05-12749_1ex10d19.htm#Section3_1GeneralProvisions__132038]

General Provisions [a05-12749_1ex10d19.htm#Section3_1GeneralProvisions__132038]

 

Section 3.2 [a05-12749_1ex10d19.htm#Section3_2SecurityForNotes__134316]

Security for Notes [a05-12749_1ex10d19.htm#Section3_2SecurityForNotes__134316]

 

Section 3.3 [a05-12749_1ex10d19.htm#Section3_3TransferOfPledgedObliga_132149]

Transfer of Pledged Obligations
[a05-12749_1ex10d19.htm#Section3_3TransferOfPledgedObliga_132149]

 

 

 

 

ARTICLE 4 [a05-12749_1ex10d19.htm#Article4_132243]

 

 

 

 

SATISFACTION AND DISCHARGE
[a05-12749_1ex10d19.htm#SatisfactionAndDischarge_132245]

 

 

 

 

Section 4.1 [a05-12749_1ex10d19.htm#Section4_1SatisfactionAndDischarg_134327]

Satisfaction and Discharge of Indenture
[a05-12749_1ex10d19.htm#Section4_1SatisfactionAndDischarg_134327]

 

 

i

--------------------------------------------------------------------------------


 

Section 4.2 [a05-12749_1ex10d19.htm#Section4_2ApplicationOfTrustMoney_144354]

Application of Trust Money
[a05-12749_1ex10d19.htm#Section4_2ApplicationOfTrustMoney_144354]

 

Section 4.3 [a05-12749_1ex10d19.htm#Section4_3RepaymentOfMoniesHeldBy_144359]

Repayment of Monies Held by Paying Agent
[a05-12749_1ex10d19.htm#Section4_3RepaymentOfMoniesHeldBy_144359]

 

 

 

 

ARTICLE 5 [a05-12749_1ex10d19.htm#Article5_144400]

 

 

 

 

REMEDIES [a05-12749_1ex10d19.htm#Remedies_144402]

 

 

 

 

Section 5.1 [a05-12749_1ex10d19.htm#Section5_1EventsOfDefault__144403]

Events of Default [a05-12749_1ex10d19.htm#Section5_1EventsOfDefault__144403]

 

Section 5.2 [a05-12749_1ex10d19.htm#Section5_2AccelerationOfMaturityR_144539]

Acceleration of Maturity; Rescission and Annulment
[a05-12749_1ex10d19.htm#Section5_2AccelerationOfMaturityR_144539]

 

Section 5.3 [a05-12749_1ex10d19.htm#Section5_3CollectionOfIndebtednes_144614]

Collection of Indebtedness and Suits for Enforcement by Trustee
[a05-12749_1ex10d19.htm#Section5_3CollectionOfIndebtednes_144614]

 

Section 5.4 [a05-12749_1ex10d19.htm#Section5_4Remedies__144930]

Remedies [a05-12749_1ex10d19.htm#Section5_4Remedies__144930]

 

Section 5.5 [a05-12749_1ex10d19.htm#Section5_5PreservationOfAssets__145010]

Preservation of Assets
[a05-12749_1ex10d19.htm#Section5_5PreservationOfAssets__145010]

 

Section 5.6 [a05-12749_1ex10d19.htm#Section5_6TrusteeMayEnforceClaims_145032]

Trustee May Enforce Claims Without Possession of Notes
[a05-12749_1ex10d19.htm#Section5_6TrusteeMayEnforceClaims_145032]

 

Section 5.7 [a05-12749_1ex10d19.htm#Section5_7ApplicationOfMoneyColle_145034]

Application of Money Collected
[a05-12749_1ex10d19.htm#Section5_7ApplicationOfMoneyColle_145034]

 

Section 5.8 [a05-12749_1ex10d19.htm#Section5_8LimitationOnSuits__145035]

Limitation on Suits [a05-12749_1ex10d19.htm#Section5_8LimitationOnSuits__145035]

 

Section 5.9 [a05-12749_1ex10d19.htm#Section5_9UnconditionalRightsOfNo_145053]

Unconditional Rights of Noteholders to Receive Principal and Interest
[a05-12749_1ex10d19.htm#Section5_9UnconditionalRightsOfNo_145053]

 

Section 5.10 [a05-12749_1ex10d19.htm#Section5_10RestorationOfRightsAnd_145056]

Restoration of Rights and Remedies
[a05-12749_1ex10d19.htm#Section5_10RestorationOfRightsAnd_145056]

 

Section 5.11 [a05-12749_1ex10d19.htm#Section5_11RightsAndRemediesCumul_145059]

Rights and Remedies Cumulative
[a05-12749_1ex10d19.htm#Section5_11RightsAndRemediesCumul_145059]

 

Section 5.12 [a05-12749_1ex10d19.htm#Section5_12DelayOrOmissionNotWaiv_145127]

Delay or Omission Not Waiver
[a05-12749_1ex10d19.htm#Section5_12DelayOrOmissionNotWaiv_145127]

 

Section 5.13 [a05-12749_1ex10d19.htm#Section5_13ControlByTheControllin_145128]

Control by the Controlling Class
[a05-12749_1ex10d19.htm#Section5_13ControlByTheControllin_145128]

 

Section 5.14 [a05-12749_1ex10d19.htm#Section5_14WaiverOfPastDefaults__145132]

Waiver of Past Defaults
[a05-12749_1ex10d19.htm#Section5_14WaiverOfPastDefaults__145132]

 

Section 5.15 [a05-12749_1ex10d19.htm#Section5_15UndertakingForCosts__145201]

Undertaking for Costs
[a05-12749_1ex10d19.htm#Section5_15UndertakingForCosts__145201]

 

Section 5.16 [a05-12749_1ex10d19.htm#Section5_16WaiverOfStayOrExtensio_145205]

Waiver of Stay or Extension Laws
[a05-12749_1ex10d19.htm#Section5_16WaiverOfStayOrExtensio_145205]

 

Section 5.17 [a05-12749_1ex10d19.htm#Section5_17SaleOfAssets__145206]

Sale of Assets [a05-12749_1ex10d19.htm#Section5_17SaleOfAssets__145206]

 

Section 5.18 [a05-12749_1ex10d19.htm#Section5_18ActionOnTheNotes__145232]

Action on the Notes [a05-12749_1ex10d19.htm#Section5_18ActionOnTheNotes__145232]

 

 

 

 

ARTICLE 6 [a05-12749_1ex10d19.htm#Article6_145235]

 

 

 

 

THE TRUSTEE [a05-12749_1ex10d19.htm#TheTrustee_145236]

 

 

 

 

Section 6.1 [a05-12749_1ex10d19.htm#Section6_1CertainDutiesAndRespons_145239]

Certain Duties and Responsibilities
[a05-12749_1ex10d19.htm#Section6_1CertainDutiesAndRespons_145239]

 

Section 6.2 [a05-12749_1ex10d19.htm#Section6_2NoticeOfDefault__145412]

Notice of Default [a05-12749_1ex10d19.htm#Section6_2NoticeOfDefault__145412]

 

Section 6.3 [a05-12749_1ex10d19.htm#Section6_3CertainRightsOfTrustee__145415]

Certain Rights of Trustee
[a05-12749_1ex10d19.htm#Section6_3CertainRightsOfTrustee__145415]

 

Section 6.4 [a05-12749_1ex10d19.htm#Section6_4NotResponsibleForRecita_145503]

Not Responsible for Recitals or Issuance of Notes
[a05-12749_1ex10d19.htm#Section6_4NotResponsibleForRecita_145503]

 

Section 6.5 [a05-12749_1ex10d19.htm#Section6_5MayHoldNotes__145504]

May Hold Notes [a05-12749_1ex10d19.htm#Section6_5MayHoldNotes__145504]

 

Section 6.6 [a05-12749_1ex10d19.htm#Section6_6MoneyHeldInTrust__145508]

Money Held in Trust [a05-12749_1ex10d19.htm#Section6_6MoneyHeldInTrust__145508]

 

Section 6.7 [a05-12749_1ex10d19.htm#Section6_7CompensationAndReimburs_145512]

Compensation and Reimbursement
[a05-12749_1ex10d19.htm#Section6_7CompensationAndReimburs_145512]

 

Section 6.8 [a05-12749_1ex10d19.htm#Section6_8CorporateTrusteeRequire_145550]

Corporate Trustee Required; Eligibility
[a05-12749_1ex10d19.htm#Section6_8CorporateTrusteeRequire_145550]

 

Section 6.9 [a05-12749_1ex10d19.htm#Section6_9ResignationAndRemovalAp_145554]

Resignation and Removal; Appointment of Successor
[a05-12749_1ex10d19.htm#Section6_9ResignationAndRemovalAp_145554]

 

Section 6.10 [a05-12749_1ex10d19.htm#Section6_10AcceptanceOfAppointmen_145649]

Acceptance of Appointment by Successor
[a05-12749_1ex10d19.htm#Section6_10AcceptanceOfAppointmen_145649]

 

Section 6.11 [a05-12749_1ex10d19.htm#Section6_11MergerConversionConsol_145653]

Merger, Conversion, Consolidation or Succession to Business of Trustee
[a05-12749_1ex10d19.htm#Section6_11MergerConversionConsol_145653]

 

Section 6.12 [a05-12749_1ex10d19.htm#Section6_12CotrusteesAndSeparateT_145659]

Co-Trustees and Separate Trustee
[a05-12749_1ex10d19.htm#Section6_12CotrusteesAndSeparateT_145659]

 

Section 6.13 [a05-12749_1ex10d19.htm#Section6_13CertainDutiesOfTrustee_145707]

Certain Duties of Trustee Related to Delayed Payment of Proceeds
[a05-12749_1ex10d19.htm#Section6_13CertainDutiesOfTrustee_145707]

 

Section 6.14 [a05-12749_1ex10d19.htm#Section6_14RepresentationsAndWarr_145733]

Representations and Warranties of the Trustee
[a05-12749_1ex10d19.htm#Section6_14RepresentationsAndWarr_145733]

 

Section 6.15 [a05-12749_1ex10d19.htm#Section6_15RequestsForConsents__145758]

Requests for Consents
[a05-12749_1ex10d19.htm#Section6_15RequestsForConsents__145758]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 7 [a05-12749_1ex10d19.htm#Article7_145804]

 

 

 

 

COVENANTS [a05-12749_1ex10d19.htm#Covenants_145805]

 

 

 

 

Section 7.1 [a05-12749_1ex10d19.htm#Section7_1PaymentOfPrincipalAndIn_150118]

Payment of Principal and Interest
[a05-12749_1ex10d19.htm#Section7_1PaymentOfPrincipalAndIn_150118]

 

Section 7.2 [a05-12749_1ex10d19.htm#Section7_2MaintenanceOfOfficeOrAg_150119]

Maintenance of Office or Agency
[a05-12749_1ex10d19.htm#Section7_2MaintenanceOfOfficeOrAg_150119]

 

Section 7.3 [a05-12749_1ex10d19.htm#Section7_3MoneyForNotePaymentsToB_150153]

Money for Note Payments to be Held in Trust
[a05-12749_1ex10d19.htm#Section7_3MoneyForNotePaymentsToB_150153]

 

Section 7.4 [a05-12749_1ex10d19.htm#Section7_4ExistenceOfTheIssuerAnd_150252]

Existence of the Issuer and Co-Issuer
[a05-12749_1ex10d19.htm#Section7_4ExistenceOfTheIssuerAnd_150252]

 

Section 7.5 [a05-12749_1ex10d19.htm#Section7_5ProtectionOfAssets__150304]

Protection of Assets
[a05-12749_1ex10d19.htm#Section7_5ProtectionOfAssets__150304]

 

Section 7.6 [a05-12749_1ex10d19.htm#Section7_6NoticeOfAnyAmendments__150716]

Notice of Any Amendments
[a05-12749_1ex10d19.htm#Section7_6NoticeOfAnyAmendments__150716]

 

Section 7.7 [a05-12749_1ex10d19.htm#Section7_7PerformanceOfObligation_150719]

Performance of Obligations
[a05-12749_1ex10d19.htm#Section7_7PerformanceOfObligation_150719]

 

Section 7.8 [a05-12749_1ex10d19.htm#Section7_8NegativeCovenants__150722]

Negative Covenants [a05-12749_1ex10d19.htm#Section7_8NegativeCovenants__150722]

 

Section 7.9 [a05-12749_1ex10d19.htm#Section7_9StatementAsToCompliance_150747]

Statement as to Compliance
[a05-12749_1ex10d19.htm#Section7_9StatementAsToCompliance_150747]

 

Section 7.10 [a05-12749_1ex10d19.htm#Section7_10IssuerAndCoissuerMayCo_150750]

Issuer and Co-Issuer May Consolidate or Merge Only on Certain Terms
[a05-12749_1ex10d19.htm#Section7_10IssuerAndCoissuerMayCo_150750]

 

Section 7.11 [a05-12749_1ex10d19.htm#Section7_11SuccessorSubstituted__151046]

Successor Substituted
[a05-12749_1ex10d19.htm#Section7_11SuccessorSubstituted__151046]

 

Section 7.12 [a05-12749_1ex10d19.htm#Section7_12NoOtherBusiness__151049]

No Other Business [a05-12749_1ex10d19.htm#Section7_12NoOtherBusiness__151049]

 

Section 7.13 [a05-12749_1ex10d19.htm#Section7_13Reporting__151052]

Reporting [a05-12749_1ex10d19.htm#Section7_13Reporting__151052]

 

Section 7.14 [a05-12749_1ex10d19.htm#Section7_14CalculationAgent__151056]

Calculation Agent [a05-12749_1ex10d19.htm#Section7_14CalculationAgent__151056]

 

Section 7.15 [a05-12749_1ex10d19.htm#Section7_15CertainTaxMatters__151116]

Certain Tax Matters
[a05-12749_1ex10d19.htm#Section7_15CertainTaxMatters__151116]

 

Section 7.16 [a05-12749_1ex10d19.htm#Section7_16MaintenanceOfListing__151117]

Maintenance of Listing
[a05-12749_1ex10d19.htm#Section7_16MaintenanceOfListing__151117]

 

Section 7.17 [a05-12749_1ex10d19.htm#Section7_17PurchaseOfAssets__151128]

Purchase of Assets [a05-12749_1ex10d19.htm#Section7_17PurchaseOfAssets__151128]

 

Section 7.18 [a05-12749_1ex10d19.htm#Section7_18EffectiveDateActions__151139]

Effective Date Actions
[a05-12749_1ex10d19.htm#Section7_18EffectiveDateActions__151139]

 

 

 

 

ARTICLE 8 [a05-12749_1ex10d19.htm#Article8_151203]

 

 

 

 

SUPPLEMENTAL INDENTURES [a05-12749_1ex10d19.htm#SupplementalIndentures_151204]

 

 

 

 

Section 8.1 [a05-12749_1ex10d19.htm#Section8_1SupplementalIndenturesW_151205]

Supplemental Indentures Without Consent of Securityholders
[a05-12749_1ex10d19.htm#Section8_1SupplementalIndenturesW_151205]

 

Section 8.2 [a05-12749_1ex10d19.htm#Section8_2SupplementalIndenturesW_151241]

Supplemental Indentures with Consent of Securityholders
[a05-12749_1ex10d19.htm#Section8_2SupplementalIndenturesW_151241]

 

Section 8.3 [a05-12749_1ex10d19.htm#Section8_3ExecutionOfSupplemental_151318]

Execution of Supplemental Indentures
[a05-12749_1ex10d19.htm#Section8_3ExecutionOfSupplemental_151318]

 

Section 8.4 [a05-12749_1ex10d19.htm#Section8_4EffectOfSupplementalInd_151333]

Effect of Supplemental Indentures
[a05-12749_1ex10d19.htm#Section8_4EffectOfSupplementalInd_151333]

 

Section 8.5 [a05-12749_1ex10d19.htm#Section8_5ReferenceInNotesToSuppl_151335]

Reference in Notes to Supplemental Indentures
[a05-12749_1ex10d19.htm#Section8_5ReferenceInNotesToSuppl_151335]

 

 

 

 

ARTICLE 9 [a05-12749_1ex10d19.htm#Article9_151337]

 

 

 

 

REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES
[a05-12749_1ex10d19.htm#RedemptionOfSecuritiesRedemptionP_151339]

 

 

 

 

Section 9.1 [a05-12749_1ex10d19.htm#Section9_1CleanupCallTaxRedemptio_164609]

Clean-up Call; Tax Redemption and Optional Redemption
[a05-12749_1ex10d19.htm#Section9_1CleanupCallTaxRedemptio_164609]

 

Section 9.2 [a05-12749_1ex10d19.htm#Section9_2AuctionCallRedemption__151434]

Auction Call Redemption
[a05-12749_1ex10d19.htm#Section9_2AuctionCallRedemption__151434]

 

Section 9.3 [a05-12749_1ex10d19.htm#Section9_3NoticeOfRedemption__151454]

Notice of Redemption
[a05-12749_1ex10d19.htm#Section9_3NoticeOfRedemption__151454]

 

Section 9.4 [a05-12749_1ex10d19.htm#Section9_4NoticeOfRedemptionOrMat_151456]

Notice of Redemption or Maturity by the Issuer
[a05-12749_1ex10d19.htm#Section9_4NoticeOfRedemptionOrMat_151456]

 

Section 9.5 [a05-12749_1ex10d19.htm#Section9_5NotesPayableOnRedemptio_151711]

Notes Payable on Redemption Date
[a05-12749_1ex10d19.htm#Section9_5NotesPayableOnRedemptio_151711]

 

Section 9.6 [a05-12749_1ex10d19.htm#Section9_6MandatoryRedemption__151714]

Mandatory Redemption
[a05-12749_1ex10d19.htm#Section9_6MandatoryRedemption__151714]

 

Section 9.7 [a05-12749_1ex10d19.htm#Section9_7SpecialAmortization__151728]

Special Amortization
[a05-12749_1ex10d19.htm#Section9_7SpecialAmortization__151728]

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 10 [a05-12749_1ex10d19.htm#Article10_151731]

 

 

 

 

ACCOUNTS, ACCOUNTINGS AND RELEASES
[a05-12749_1ex10d19.htm#AccountsAccountingsAndReleases_151733]

 

 

 

 

Section 10.1 [a05-12749_1ex10d19.htm#Section10_1CollectionOfMoneyCusto_151735]

Collection of Money; Custodial Account
[a05-12749_1ex10d19.htm#Section10_1CollectionOfMoneyCusto_151735]

 

Section 10.2 [a05-12749_1ex10d19.htm#Section10_2CollectionAccounts__151802]

Collection Accounts
[a05-12749_1ex10d19.htm#Section10_2CollectionAccounts__151802]

 

Section 10.3 [a05-12749_1ex10d19.htm#Section10_3PaymentAccount__151904]

Payment Account [a05-12749_1ex10d19.htm#Section10_3PaymentAccount__151904]

 

Section 10.4 [a05-12749_1ex10d19.htm#Section10_4UnusedProceedsAccount__151907]

Unused Proceeds Account
[a05-12749_1ex10d19.htm#Section10_4UnusedProceedsAccount__151907]

 

Section 10.5 [a05-12749_1ex10d19.htm#Section10_5DelayedFundingObligati_160903]

Delayed Funding Obligations Account
[a05-12749_1ex10d19.htm#Section10_5DelayedFundingObligati_160903]

 

Section 10.6 [a05-12749_1ex10d19.htm#Section10_6ExpenseAccount__152320]

Expense Account [a05-12749_1ex10d19.htm#Section10_6ExpenseAccount__152320]

 

Section 10.7 [a05-12749_1ex10d19.htm#Section10_7InterestAdvances__152325]

Interest Advances [a05-12749_1ex10d19.htm#Section10_7InterestAdvances__152325]

 

Section 10.8 [a05-12749_1ex10d19.htm#Section10_8ReportsByParties__152528]

Reports by Parties [a05-12749_1ex10d19.htm#Section10_8ReportsByParties__152528]

 

Section 10.9 [a05-12749_1ex10d19.htm#Section10_9ReportsAccountings__152551]

Reports; Accountings
[a05-12749_1ex10d19.htm#Section10_9ReportsAccountings__152551]

 

Section 10.10 [a05-12749_1ex10d19.htm#Section10_10ReleaseOfPledgedColla_153743]

Release of Pledged Collateral Debt Securities; Release of Assets
[a05-12749_1ex10d19.htm#Section10_10ReleaseOfPledgedColla_153743]

 

Section 10.11 [a05-12749_1ex10d19.htm#Section10_11ReportsByIndependentA_153842]

Reports by Independent Accountants
[a05-12749_1ex10d19.htm#Section10_11ReportsByIndependentA_153842]

 

Section 10.12 [a05-12749_1ex10d19.htm#Section10_12ReportsToRatingAgenci_153909]

Reports to Rating Agencies
[a05-12749_1ex10d19.htm#Section10_12ReportsToRatingAgenci_153909]

 

Section 10.13 [a05-12749_1ex10d19.htm#Section10_13UnitedStatesFederalIn_153912]

United States Federal Income Tax Reporting
[a05-12749_1ex10d19.htm#Section10_13UnitedStatesFederalIn_153912]

 

Section 10.14 [a05-12749_1ex10d19.htm#Section10_14CertainProcedures__153917]

Certain Procedures
[a05-12749_1ex10d19.htm#Section10_14CertainProcedures__153917]

 

 

 

 

ARTICLE 11 [a05-12749_1ex10d19.htm#Article11_153926]

 

 

 

 

APPLICATION OF MONIES [a05-12749_1ex10d19.htm#ApplicationOfMonies_153928]

 

 

 

 

Section 11.1 [a05-12749_1ex10d19.htm#Section11_1DisbursementsOfMoniesF_153931]

Disbursements of Monies from Payment Account
[a05-12749_1ex10d19.htm#Section11_1DisbursementsOfMoniesF_153931]

 

Section 11.2 [a05-12749_1ex10d19.htm#Section11_2TrustAccounts__154225]

Trust Accounts [a05-12749_1ex10d19.htm#Section11_2TrustAccounts__154225]

 

 

 

 

ARTICLE 12 [a05-12749_1ex10d19.htm#Article12_154244]

 

 

 

 

SALE OF COLLATERAL DEBT SECURITIES
[a05-12749_1ex10d19.htm#SaleOfCollateralDebtSecurities_154244]

 

 

 

 

Section 12.1 [a05-12749_1ex10d19.htm#Section12_1SalesOfCollateralDebtS_154247]

Sales of Collateral Debt Securities
[a05-12749_1ex10d19.htm#Section12_1SalesOfCollateralDebtS_154247]

 

Section 12.2 [a05-12749_1ex10d19.htm#Section12_2ReinvestmentCriteriaAn_154645]

Reinvestment Criteria and Trading Restrictions
[a05-12749_1ex10d19.htm#Section12_2ReinvestmentCriteriaAn_154645]

 

Section 12.3 [a05-12749_1ex10d19.htm#Section12_3ConditionsApplicableTo_154658]

Conditions Applicable to all Transactions Involving Sale or Grant
[a05-12749_1ex10d19.htm#Section12_3ConditionsApplicableTo_154658]

 

Section 12.4 [a05-12749_1ex10d19.htm#Section12_4SaleOfCollateralDebtSe_154725]

Sale of Collateral Debt Securities with respect to an Auction Call Redemption
[a05-12749_1ex10d19.htm#Section12_4SaleOfCollateralDebtSe_154725]

 

Section 12.5 [a05-12749_1ex10d19.htm#Section12_5ModificationsToCollate_154926]

Modifications to Collateral Quality Tests or Coverage Tests
[a05-12749_1ex10d19.htm#Section12_5ModificationsToCollate_154926]

 

 

 

 

ARTICLE 13 [a05-12749_1ex10d19.htm#Article13_154934]

 

 

 

 

NOTEHOLDERS’ RELATIONS [a05-12749_1ex10d19.htm#NoteholdersRelations_154933]

 

 

 

 

Section 13.1 [a05-12749_1ex10d19.htm#Section13_1Subordination__154936]

Subordination [a05-12749_1ex10d19.htm#Section13_1Subordination__154936]

 

Section 13.2 [a05-12749_1ex10d19.htm#Section13_2StandardOfConduct__155101]

Standard of Conduct
[a05-12749_1ex10d19.htm#Section13_2StandardOfConduct__155101]

 

 

iv

--------------------------------------------------------------------------------


 

ARTICLE 14 [a05-12749_1ex10d19.htm#Article14_155103]

 

 

 

 

MISCELLANEOUS [a05-12749_1ex10d19.htm#Miscellaneous_155104]

 

 

 

 

Section 14.1 [a05-12749_1ex10d19.htm#Section14_1FormOfDocumentsDeliver_155107]

Form of Documents Delivered to the Trustee
[a05-12749_1ex10d19.htm#Section14_1FormOfDocumentsDeliver_155107]

 

Section 14.2 [a05-12749_1ex10d19.htm#Section14_2ActsOfSecurityholders__155306]

Acts of Securityholders
[a05-12749_1ex10d19.htm#Section14_2ActsOfSecurityholders__155306]

 

Section 14.3 [a05-12749_1ex10d19.htm#Section14_3NoticesEtc_ToTheTruste_155328]

Notices, etc., to the Trustee, the Issuer, the Co-Issuer, the Collateral
Manager, the Initial Purchaser, each Hedge Counterparty and each Rating Agency
[a05-12749_1ex10d19.htm#Section14_3NoticesEtc_ToTheTruste_155328]

 

Section 14.4 [a05-12749_1ex10d19.htm#Section14_4NoticesToNoteholdersWa_155400]

Notices to Noteholders; Waiver
[a05-12749_1ex10d19.htm#Section14_4NoticesToNoteholdersWa_155400]

 

Section 14.5 [a05-12749_1ex10d19.htm#Section14_5EffectOfHeadingsAndTab_155421]

Effect of Headings and Table of Contents
[a05-12749_1ex10d19.htm#Section14_5EffectOfHeadingsAndTab_155421]

 

Section 14.6 [a05-12749_1ex10d19.htm#Section14_6SuccessorsAndAssigns__155513]

Successors and Assigns
[a05-12749_1ex10d19.htm#Section14_6SuccessorsAndAssigns__155513]

 

Section 14.7 [a05-12749_1ex10d19.htm#Section14_7Severability__155514]

Severability [a05-12749_1ex10d19.htm#Section14_7Severability__155514]

 

Section 14.8 [a05-12749_1ex10d19.htm#Section14_8BenefitsOfIndenture__155515]

Benefits of Indenture
[a05-12749_1ex10d19.htm#Section14_8BenefitsOfIndenture__155515]

 

Section 14.9 [a05-12749_1ex10d19.htm#Section14_9GoverningLaw__155519]

Governing Law [a05-12749_1ex10d19.htm#Section14_9GoverningLaw__155519]

 

Section 14.10 [a05-12749_1ex10d19.htm#Section14_10SubmissionToJurisdict_155524]

Submission to Jurisdiction
[a05-12749_1ex10d19.htm#Section14_10SubmissionToJurisdict_155524]

 

Section 14.11 [a05-12749_1ex10d19.htm#Section14_11Counterparts__155527]

Counterparts [a05-12749_1ex10d19.htm#Section14_11Counterparts__155527]

 

Section 14.12 [a05-12749_1ex10d19.htm#Section14_12LiabilityOfCoissuers__155530]

Liability of Co-Issuers
[a05-12749_1ex10d19.htm#Section14_12LiabilityOfCoissuers__155530]

 

 

 

 

ARTICLE 15 [a05-12749_1ex10d19.htm#Article15_155532]

 

 

 

 

ASSIGNMENT OF COLLATERAL DEBT SECURITIES PURCHASE AGREEMENTS AND COLLATERAL
MANAGEMENT AGREEMENT
[a05-12749_1ex10d19.htm#AssignmentOfCollateralDebtSecurit_155536]

 

 

 

 

Section 15.1 [a05-12749_1ex10d19.htm#Section15_1AssignmentOfCollateral_155538]

Assignment of Collateral Debt Securities Purchase Agreement and the Collateral
Management Agreements
[a05-12749_1ex10d19.htm#Section15_1AssignmentOfCollateral_155538]

 

 

 

 

ARTICLE 16 [a05-12749_1ex10d19.htm#Article16_155622]

 

 

 

 

HEDGE AGREEMENT [a05-12749_1ex10d19.htm#HedgeAgreement_155623]

 

 

 

 

Section 16.1 [a05-12749_1ex10d19.htm#Section16_1IssuersObligationsUnde_155629]

Issuer’s Obligations under Hedge Agreement
[a05-12749_1ex10d19.htm#Section16_1IssuersObligationsUnde_155629]

 

Section 16.2 [a05-12749_1ex10d19.htm#Section16_2CollateralDebtSecuriti_155821]

Collateral Debt Securities Purchase Agreements
[a05-12749_1ex10d19.htm#Section16_2CollateralDebtSecuriti_155821]

 

Section 16.3 [a05-12749_1ex10d19.htm#Section16_3CureRights__155825]

Cure Rights [a05-12749_1ex10d19.htm#Section16_3CureRights__155825]

 

Section 16.4 [a05-12749_1ex10d19.htm#Section16_4PurchaseRightMajorityP_155921]

Purchase Right; Majority Preferred Shares Holder
[a05-12749_1ex10d19.htm#Section16_4PurchaseRightMajorityP_155921]

 

Section 16.5 [a05-12749_1ex10d19.htm#Section16_5RepresentationsAndWarr_155955]

Representations and Warranties Related to Subsequent Collateral Debt Securities
[a05-12749_1ex10d19.htm#Section16_5RepresentationsAndWarr_155955]

 

Section 16.6 [a05-12749_1ex10d19.htm#Section16_6OperatingAdvisorAdditi_160018]

Operating Advisor; Additional Debt
[a05-12749_1ex10d19.htm#Section16_6OperatingAdvisorAdditi_160018]

 

 

 

 

ARTICLE 17 [a05-12749_1ex10d19.htm#Article17_160023]

 

 

 

 

ADVANCING AGENT [a05-12749_1ex10d19.htm#AdvancingAgent_160024]

 

 

 

 

Section 17.1 [a05-12749_1ex10d19.htm#Section17_1LiabilityOfTheAdvancin_160024]

Liability of the Advancing Agent
[a05-12749_1ex10d19.htm#Section17_1LiabilityOfTheAdvancin_160024]

 

Section 17.2 [a05-12749_1ex10d19.htm#Section17_2MergerOrConsolidationO_164619]

Merger or Consolidation of the Advancing Agent
[a05-12749_1ex10d19.htm#Section17_2MergerOrConsolidationO_164619]

 

Section 17.3 [a05-12749_1ex10d19.htm#Section17_3LimitationOnLiabilityO_160042]

Limitation on Liability of the Advancing Agent and Others
[a05-12749_1ex10d19.htm#Section17_3LimitationOnLiabilityO_160042]

 

 

v

--------------------------------------------------------------------------------


 

Section 17.4 [a05-12749_1ex10d19.htm#Section17_4RepresentationsAndWarr_160044]

Representations and Warranties of the Advancing Agent
[a05-12749_1ex10d19.htm#Section17_4RepresentationsAndWarr_160044]

 

Section 17.5 [a05-12749_1ex10d19.htm#Section17_5ResignationAndRemovalA_160110]

Resignation and Removal; Appointment of Successor
[a05-12749_1ex10d19.htm#Section17_5ResignationAndRemovalA_160110]

 

Section 17.6 [a05-12749_1ex10d19.htm#Section17_6AcceptanceOfAppointmen_160131]

Acceptance of Appointment by Successor Advancing Agent
[a05-12749_1ex10d19.htm#Section17_6AcceptanceOfAppointmen_160131]

 

 

vi

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

Schedule A

Moody’s Loss Scenario Matrix

Schedule B

S&P Recovery Matrix

Schedule C

S&P Non-Eligible Notching Asset Types

Schedule D

S&P Eligible Notching Asset Types

Schedule E

Gramercy Real Estate CDO 2005-1 Collateral Debt Securities Listing

Schedule F

LIBOR

Schedule G

List of Authorized Officers of Collateral Manager

Schedule H

Form of Representations and Warranties Re: Collateral Debt Securities Consisting
of Mortgage Loans

Schedule I

Form of Representations and Warranties Re: Collateral Debt Securities Consisting
of B Notes

Schedule J

Form of Representations and Warranties Re: Collateral Debt Securities Consisting
of Participations

Schedule K

Form of Representations and Warranties Re: Collateral Debt Securities Consisting
of Mezzanine Loans

Schedule L

Form of Representations and Warranties Re: Collateral Debt Securities Consisting
of CRE CDO Securities, CMBS Securities and Rake Bonds

Schedule M

Form of Representations and Warranties Re: Collateral Debt Securities Consisting
of Preferred Equity Securities

Schedule N

Fitch Recovery Matrix

Schedule O

Primary Servicing Agreements

 

 

EXHIBITS

 

 

 

Exhibit A

Form of Global Security

Exhibit B

Form of Certificated Security

Exhibit C

Form of Transfer Certificate for (1) Transfer at the Closing to a Regulation S
Global Security or (2) Subsequent Transfer from a Rule 144A Global Security to a
Regulation S Global Security

Exhibit D

Form of Transfer Certificate for (1) Transfer at the Closing to a Rule 144A
Global Security or (2) Subsequent Transfer from a Regulation S Global Security
to a Rule 144A Global Security

Exhibit E-1

Form of Transfer Certificate for a Transfer from a Certificated Rule 144A
Security to a Certificated Regulation S Security

Exhibit E-2

Form of Transfer Certificate for a Transfer from a Certificated Regulation S
Security to a Certificated Rule 144A Security

Exhibit F

Forms of Opinion of Cadwalader, Wickersham & Taft LLP

Exhibit G

Form of Opinion of Maples and Calder

Exhibit H

Form of Opinion of Counsel to the Hedge Counterparty

 

vii

--------------------------------------------------------------------------------


 

Exhibit I

Forms of Opinion of Clifford Chance LLP

Exhibit J

Form of Opinion of Kennedy, Covington, Lobdell & Hickman, LLP

Exhibit K

Form of Trust Receipt

Exhibit L

Form of Request for Release of Documents and Receipt

Exhibit M

Form of Information Request from Beneficial Owners of Notes

Exhibit N

Origination Agreement

Exhibit O

Rating Agency Pool Contribution Analysis

 

viii

--------------------------------------------------------------------------------


 

INDENTURE, dated as of July 14, 2005, by and among GRAMERCY REAL ESTATE CDO
2005-1, LTD., a Cayman Islands exempted company with limited liability (the
“Issuer”), GRAMERCY REAL ESTATE CDO 2005-1 LLC, a limited liability company
formed under the laws of Delaware (the “Co-Issuer”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as trustee, paying agent,
calculation agent, transfer agent, custodial securities intermediary, backup
advancing agent and notes registrar (herein, together with its permitted
successors and assigns in the trusts hereunder, the “Trustee”) and GKK LIQUIDITY
LLC ( “GKK Liquidity”), a Delaware limited liability company, as advancing agent
(herein, together with its permitted successors and assigns in the trusts
hereunder, the “Advancing Agent”).

 

PRELIMINARY STATEMENT

 

Each of the Issuer and the Co-Issuer is duly authorized to execute and deliver
this Indenture to provide for the Notes issuable as provided in this Indenture. 
All covenants and agreements made by the Issuer and Co-Issuer herein are for the
benefit and security of the Secured Parties.  The Issuer, the Co-Issuer, Wells
Fargo Bank, National Association, in its capacity other than as Trustee, and the
Advancing Agent are entering into this Indenture, and the Trustee is accepting
the trusts created hereby, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged.

 

All things necessary to make this Indenture a valid agreement of the Issuer and
Co-Issuer in accordance with this Indenture’s terms have been done.

 

GRANTING CLAUSES

 

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Secured Parties, all of its right, title and interest in, to and under, in each
case, whether now owned or existing, or hereafter acquired or arising (other
than Excepted Assets and amounts in the Preferred Shares Distribution Account),
(a) the Collateral Debt Securities listed in the Schedule of Closing Date
Collateral Debt Securities which the Issuer purchases on the Closing Date and
causes to be delivered to the Trustee (directly or through an agent or bailee)
herewith, all payments thereon or with respect thereto and all Collateral Debt
Securities which are delivered to the Trustee (directly or through an agent or
bailee) after the Closing Date pursuant to the terms hereof (including the
Collateral Debt Securities listed, as of the Effective Date, on the Schedule of
Closing Date Collateral Debt Securities delivered by the Issuer pursuant to
Section 7.17) and all payments thereon or with respect thereto, (b) the rights
of the Issuer under each Hedge Agreement, (c) the Payment Account, the Interest
Collection Account, the Principal Collection Account, the Expense Account, the
Unused Proceeds Account, the Delayed Funding Obligations Account, the Custodial
Account, each Hedge Collateral Account, each Hedge Termination Account and all
Eligible Investments purchased with funds on deposit therein, the Custodial
Account and all related security entitlements and all income from the investment
of funds in any of the foregoing, (d) the rights of the Issuer under each
Collateral Debt Securities Purchase Agreement (including any Collateral Debt
Securities Purchase Agreement entered into after the Closing Date), the
Collateral Management Agreement, the Asset Servicing Agreement, the GMACCMC
Servicing Agreement and any other primary or special servicing agreement, (e)

 

--------------------------------------------------------------------------------


 

all Cash or Money delivered to the Trustee (or its bailee) in respect of the
Notes or the Assets, (f) all other investment property, accounts, instruments
and general intangibles in which the Issuer has an interest, other than the
Excepted Assets and (g) all proceeds with respect to the foregoing clauses
(a)-(f).  The collateral described in the foregoing clauses (a)-(g) is referred
to as the “Assets.”  For the avoidance of doubt, the Assets do not include the
Excepted Assets.  Such Grants are made, however, in trust, to secure the Notes
and each Hedge Agreement, subject to the Priority of Payments, equally and
ratably without prejudice, priority or distinction between any Note and any
other Note by reason of difference in time of issuance or otherwise, except as
expressly provided in this Indenture, and to secure (i) the payment of all
amounts due on and in respect of the Notes and each Hedge Agreement in
accordance with their terms, (ii) the payment of all other sums payable under
this Indenture and (iii) compliance with the provisions of this Indenture, all
as provided in this Indenture.  For the avoidance of doubt, the Assets shall not
include the Excepted Assets, the Preferred Shares Distribution Account and any
amounts in the Preferred Shares Distribution Account.  The foregoing Grant
shall, for the purpose of determining the property subject to the lien of this
Indenture (but not for the purpose of determining compliance with any of the
Coverage Tests or compliance by the Issuer with any of the other provisions
hereof), be deemed to include any securities and any investments granted by or
on behalf of the Issuer to the Trustee for the benefit of the Noteholders and
each Hedge Counterparty, whether or not such securities or such investments
satisfy the criteria set forth in the definitions of “Collateral Debt Security”
or “Eligible Investment,” as the case may be.

 

Except to the extent otherwise provided in this Indenture, this Indenture shall
constitute a security agreement under the laws of the State of New York
applicable to agreements made and to be performed therein, for the benefit of
the Noteholders and each Hedge Counterparty.  Upon the occurrence and during the
continuation of any Event of Default hereunder, and in addition to any other
rights available under this Indenture or any other Assets held for the benefit
and security of the Noteholders and each Hedge Counterparty or otherwise
available at law or in equity but subject to the terms hereof, the Trustee shall
have all rights and remedies of a secured party on default under the laws of the
State of New York and other applicable law to enforce the assignments and
security interests contained herein and, in addition, shall have the right,
subject to compliance with any mandatory requirements of applicable law and the
terms of this Indenture, to sell or apply any rights and other interests
assigned or pledged hereby in accordance with the terms hereof at public and
private sale.

 

The Trustee acknowledges such Grants, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with, and subject to, the terms hereof, in order that the interests
of the Secured Parties may be adequately and effectively protected in accordance
with this Indenture.

 


ARTICLE 1

 


DEFINITIONS

 


SECTION 1.1             DEFINITIONS.


 

Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Indenture,

 

2

--------------------------------------------------------------------------------


 

and the definitions of such terms are equally applicable both to the singular
and plural forms of such terms and to the masculine, feminine and neuter genders
of such terms.  The word “including” and its variations shall mean “including
without limitation.”  Whenever any reference is made to an amount the
determination of which is governed by Section 1.2, the provisions of Section 1.2
shall be applicable to such determination or calculation, whether or not
reference is specifically made to Section 1.2, unless some other method of
calculation or determination is expressly specified in the particular provision.
All references in this Indenture to designated “Articles,” “Sections,”
“Subsections” and other subdivisions are to the designated Articles, Sections,
Subsections and other subdivisions of this Indenture as originally executed. 
The words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Indenture as a whole and not to any particular Article, Section,
Subsection or other subdivision.

 

“10% Limit”:  The meaning specified in Section 12.1(b) hereof.

 

“A Note”:  A promissory note secured by a mortgaged property that is not
subordinate in right of payment to any separate promissory note secured by the
same mortgaged property.

 

“Above Cap Security”:  Any Collateral Debt Security, which initially bore
interest based upon a floating rate index subject to a cap (which, if exceeded,
would cause such Collateral Debt Security to bear interest at a fixed rate) and
which currently bears interest at a fixed rate as a result of such cap being
exceeded, but only for so long as such cap is exceeded.

 

“Account”: Any of the Interest Collection Account, the Principal Collection
Account, the Unused Proceeds Account, the Delayed Funding Obligations Account,
the Payment Account, the Expense Account, the Custodial Account, each Hedge
Termination Account, the Preferred Shares Distribution Account and each Hedge
Collateral Account, and any subaccount thereof that the Trustee deems necessary
or appropriate.

 

“Accountants’ Report”:  A report of a firm of Independent certified public
accountants of recognized national reputation appointed by the Issuer pursuant
to Section 10.11(a), which may be the firm of independent accountants that
reviews or performs procedures with respect to the financial reports prepared by
the Issuer or the Collateral Manager.

 

“Accounts Receivable”:  The meaning specified in Section 3.3(a)(vi) hereof.

 

“Acquired Property”:  Any real property located in metropolitan New York or
Washington D.C. in which the Issuer acquires a direct or indirect interest by
foreclosure or other similar conveyance, or by transfer in lieu thereof, as a
result of the Issuer’s ownership of a related Collateral Debt Security.

 

“Act” or “Act of Securityholders”:  The meaning specified in Section 14.2
hereof.

 

“Advancing Agent”:  GKK Liquidity, unless a successor Person shall have become
the Advancing Agent pursuant to the applicable provisions of this Indenture, and
thereafter “Advancing Agent” shall mean such successor Person.

 

3

--------------------------------------------------------------------------------


 

“Advancing Agent Fee”:  The fee payable quarterly in arrears on each Payment
Date to the Advancing Agent in accordance with the Priority of Payments, equal
to 0.07% per annum on the Aggregate Outstanding Amount of the Class A Notes and
the Class B Notes on such Payment Date prior to giving effect to distributions
with respect to such Payment Date.

 

“Advisers Act”: The Investment Advisers Act of 1940, as amended.

 

“Advisory Committee”: The meaning specified in the Collateral Management
Agreement.

 

“Affiliate” or “Affiliated”:  With respect to a Person, (i) any other Person
who, directly or indirectly, is in control of, or controlled by, or is under
common control with, such Person or (ii) any other Person who is a director,
Officer or employee (a) of such Person, (b) of any subsidiary or parent company
of such Person or (c) of any Person described in clause (i) above.  For the
purposes of this definition, control of a Person shall mean the power, direct or
indirect, (i) to vote a more than 50% of the securities having ordinary voting
power for the election of directors of such Person, or (ii) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise; provided that (x) neither the Company Administrator nor any other
company, corporation or person to which the Company Administrator provides
direction and/or acts as share trustee shall be an Affiliate of the Issuer or
Co-Issuer and (y) neither the Collateral Manager, SLG Gramercy Services LLC,
Gramercy Investment nor any of their respective subsidiaries shall be deemed to
be Affiliates of the Issuer.

 

“Agent Members”:  Members of, or participants in, the Depository, Clearstream,
Luxembourg or Euroclear.

 

“Aggregate Amortized Cost”  With respect to any Interest Only Security or
Principal Only Security, as of any date of determination (a) on the date of
acquisition thereof by the Issuer, the cost of purchase thereof and (b) on any
date thereafter, the present value of all remaining payments on such security
discounted to such date of determination as of each subsequent due date for such
security at a discount rate per annum equal to the internal rate of return on
such security as calculated in good faith by the Collateral Manager at the time
of purchase thereof by the Issuer.

 

“Aggregate Collateral Balance”:  The aggregate Principal Balance of (i)
Collateral Debt Securities, (ii) Eligible Investments purchased with Principal
Proceeds and (iii) Eligible Investments purchased with monies on deposit in the
Unused Proceeds Account that have not been designated as Interest Proceeds by
the Collateral Manager pursuant to Section 10.4(c).

 

“Aggregate Outstanding Amount”:  With respect to any Class or Classes of Notes,
the aggregate principal balance (excluding any Class C Capitalized Interest,
Class D Capitalized Interest, Class E Capitalized Interest, Class F Capitalized
Interest, Class G Capitalized Interest, Class H Capitalized Interest, Class J
Capitalized Interest and Class K Capitalized Interest, as the case may be) of
such Class or Classes Outstanding at the date of determination.

 

“Aggregate Principal Balance”: When used with respect to any Pledged Collateral
Debt Securities as of any date of determination, the sum of the Principal
Balances on such date of determination of all such Pledged Collateral Debt
Securities.

 

4

--------------------------------------------------------------------------------


 

“Applicable Recovery Rate”:  The lowest of the Moody’s Recovery Rate, the Fitch
Applicable Recovery Rate and the S&P Recovery Rate, as applicable.

 

“ARD Loan”:  A Loan with an anticipated repayment date, after which (if not
repaid in full by such anticipated repayment date) the loan provides for changes
in payments and accrual of interest.

 

“Article 15 Agreement”:  The meaning specified in Section 15.1(a) hereof.

 

“Asset Servicing Agreement”:  The servicing agreement dated as of the Closing
Date among the Issuer, SLG Gramercy and the Collateral Manager.

 

“Assets”:  The meaning specified in the first paragraph of the Granting Clause
of this Indenture.

 

“Assumed Portfolio”:  The portfolio with characteristics developed in accordance
with the Eligibility Criteria and Collateral Quality Tests for purposes of
determining the Class A-1 Break Even Loss Rate, the Class A-2 Break Even Loss
Rate, the Class B Break-Even Loss Rate, the Class C Break-Even Loss Rate, the
Class D Break-Even Loss Rate, the Class E Break-Even Loss Rate, the Class F
Break-Even Loss Rate, the Class G Break-Even Loss Rate, the Class H Break-Even
Loss Rate, the Class J Break-Even Loss Rate and the Class K Break-Even Loss
Rate.

 

“Auction”:  Any auction conducted in connection with an Auction Call Redemption.

 

“Auction Bid Date”:  The meaning specified in Section 12.4(b)(ii) hereof.

 

“Auction Call Period”:  The meaning specified in Section 9.2(a) hereof.

 

“Auction Call Redemption”:  The meaning specified in Section 9.2(a) hereof.

 

“Auction Call Redemption Date”:  The meaning specified in Section 9.2(a) hereof.

 

“Auction Date”: The meaning specified in Section 12.4(a)(i) hereof.

 

“Auction Procedures”:  The required procedures with respect to an Auction set
forth in Section 12.4(b) hereof.

 

“Auction Purchase Agreement”:  The meaning specified in Section 12.4(a)(iii)
hereof.

 

“Auction Purchase Closing Date”: The meaning specified in Section 12.4(b)(v)
hereof.

 

5

--------------------------------------------------------------------------------


 

“Authenticating Agent”:  With respect to the Notes or a Class of the Notes, the
Person designated by the Trustee to authenticate such Notes on behalf of the
Trustee pursuant to Section 2.12 hereof.

 

“Authorized Officer”:  With respect to the Issuer or Co-Issuer, any Officer (or
attorney-in-fact appointed by the Issuer or the Co-Issuer) who is authorized to
act for the Issuer or Co-Issuer in matters relating to, and binding upon, the
Issuer or Co-Issuer.  With respect to the Collateral Manager, the persons listed
on Schedule G hereto.  With respect to the Trustee or any other bank or trust
company acting as trustee of an express trust or as custodian, a Trust Officer. 
Each party may receive and accept a certification of the authority of any other
party as conclusive evidence of the authority of any person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.

 

“Average Life”:  On any Measurement Date with respect to any Collateral Debt
Security (other than a Defaulted Security), the quotient obtained by dividing
(i) the summing of the products of (a) the number of years (rounded to the
nearest one tenth thereof) from such Measurement Date to the respective dates of
each successive expected distribution of principal of such Collateral Debt
Security and (b) the respective amounts of such expected distributions of
principal by (ii) the sum of all successive expected distributions of principal
on such Collateral Debt Security, calculated by the Collateral Manager.

 

“Backup Advancing Agent”:  Wells Fargo Bank, National Association, a national
banking association, solely in its capacity as Backup Advancing Agent hereunder,
or any successor Backup Advancing Agent; provided that any such successor Backup
Advancing Agent must be a financial institution having a long-term debt rating
from each Rating Agency at least equal to “A-” or “A2,” as applicable, or a
short-term debt rating at least equal to “A-1,” “P-1” or “F-1,” as applicable.

 

“Backup Advancing Agent Fee”:  The fee payable quarterly in arrears on each
Payment Date to the Trustee, in its capacity as Backup Advancing Agent, in
accordance with the Priority of Payments, equal to 0.00125% per annum on the
Aggregate Outstanding Amount of the Class A Notes and the Class B Notes on such
Payment Date prior to giving effect to distributions with respect to such
Payment Date.

 

“Bailee Letter”:  The meaning specified in Section 12.4(b)(v) hereof.

 

“Bank”:  Wells Fargo Bank, National Association, a national banking association,
in its individual capacity and not as Trustee and, if any Person is appointed as
a successor Trustee, such Person in its individual capacity and not as Trustee.

 

“Bankruptcy Code”:  The federal Bankruptcy Code, Title 11 of the United States
Code, as amended.

 

“Bearer Securities”:  The meaning specified in Section 3.3(a)(iv) hereof.

 

“Benefit Plan”:  The meaning specified in Section 2.5(g)(vi) hereof.

 

6

--------------------------------------------------------------------------------


 

“B Note”:  A promissory note secured by a mortgage on commercial real estate
property that is subordinate in right of payment to one or more separate
promissory notes secured by a direct or beneficial interest in the same
property.

 

“Board of Directors”:  With respect to the Issuer, the directors of the Issuer
duly appointed and, with respect to the Co-Issuer, the LLC Managers duly
appointed by the sole member of the Co-Issuer or otherwise.

 

“Board Resolution”:  With respect to the Issuer, a resolution of the Board of
Directors of the Issuer and, with respect to the Co-Issuer, a resolution or
unanimous written consent of the LLC Managers or the sole member of the
Co-Issuer.

 

“Business Day”:  Any day other than (i) a Saturday or Sunday and (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York or the location of the
Corporate Trust Office; provided that if any action is required of the Irish
Paying Agent, then, for purposes of determining when such Irish Paying Agent
action is required, Dublin, Ireland will be considered in determining “Business
Day.”

 

“Calculation Agent”:  The meaning specified in Section 7.14(a) hereof.

 

“Calculation Amount”: With respect to any Collateral Debt Security, at any time,
the lesser of (a) the Market Value of such Collateral Debt Security and (b) the
Applicable Recovery Rate multiplied by the Principal Balance of such Collateral
Debt Security.

 

“Caribbean Corporate Center Loan”:  The Initial Collateral Debt Security known
as the Caribbean Corporate Center Loan.

 

“Cash”:  Such coin or currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.

 

“Certificate of Authentication”:  The meaning specified in Section 2.1 hereof.

 

“Certificated Note”:  Any of the Notes, as applicable, executed, authenticated
and delivered in definitive non-global, fully registered form without interest
coupons, pursuant to this Indenture.

 

“Certificated Security”:  A “certificated security” as defined in Section
8-102(a)(4) of the UCC.

 

“Class”:  The Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class
C Notes, the Class D Notes, the Class E Notes, the Class F Notes, the Class G
Notes, the Class H Notes, the Class J Notes or the Class K Notes, as applicable.

 

“Class A Notes”:  The Class A-1 Notes and the Class A-2 Notes, collectively.

 

“Class A-1 Break-Even Loss Rate”:  At any time, the maximum percentage of
defaults that the Assumed Portfolio should be able to sustain, which after
giving effect to S&P’s

 

7

--------------------------------------------------------------------------------


 

assumptions on recoveries and timing and to the Priority of Payments, will
result in sufficient funds remaining for the timely payment of interest and the
ultimate payment of principal of the Class A-1 Notes.

 

“Class A-1 Defaulted Interest Amount”:  As of each Payment Date, the accrued and
unpaid amount due to holders of the Class A-1 Notes on account of any shortfalls
in the payment of the Class A-1 Interest Distribution Amount with respect to any
preceding Payment Date or Payment Dates, together with interest accrued thereon
(to the extent lawful).

 

“Class A-1 Interest Distribution Amount”:  On each Payment Date, the amount due
to Holders of the Class A-1 Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class A-1 Notes with respect to the
related Interest Accrual Period, (ii) the actual number of days in such Interest
Accrual Period divided by 360 and (iii) the Class A-1 Rate.

 

“Class A-1 Loss Differential”:  At any time, the rate calculated by subtracting
the Class A-1 Scenario Loss Rate from the Class A-1 Break-Even Loss Rate at such
time.

 

“Class A-1 Notes”:  The Class A-1 Senior Secured Floating Rate Term Notes due
2035, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

 

“Class A-1 Rate”:  With respect to any Class A-1 Note, the per annum rate at
which interest accrues on such Note for any Interest Accrual Period, which shall
be equal to LIBOR for the related Interest Accrual Period plus 0.32% per annum.

 

“Class A-1 Scenario Loss Rate”:  At any time, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with a rating of “AAA” of the Class A-1 Notes by S&P, determined by
application of the S&P CDO Monitor at such time.

 

“Class A-2 Break-Even Loss Rate”:  At any time, the maximum percentage of
defaults that the Assumed Portfolio should be able to sustain, which after
giving effect to S&P’s assumptions on recoveries and timing and to the Priority
of Payments, will result in sufficient funds remaining for the timely payment of
interest and the ultimate payment of principal of the Class A-2 Notes.

 

“Class A-2 Defaulted Interest Amount”:  As of each Payment Date, the accrued and
unpaid amount due to holders of the Class A-2 Notes on account of any shortfalls
in the payment of the Class A-2 Interest Distribution Amount with respect to any
preceding Payment Date or Payment Dates, together with interest accrued thereon
(to the extent lawful).

 

“Class A-2 Interest Distribution Amount”:  On each Payment Date, the amount due
to Holders of the Class A-2 Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class A-2 Notes with respect to the
related Interest Accrual Period, (ii) the actual number of days in such Interest
Accrual Period divided by 360 and (iii) the Class A-2 Rate.

 

8

--------------------------------------------------------------------------------


 

“Class A-2 Loss Differential”:  At any time, the rate calculated by subtracting
the Class A-2 Scenario Loss Rate from the Class A-2 Break-Even Loss Rate at such
time.

 

“Class A-2 Notes”:  The Class A-2 Second Priority Senior Secured Floating Rate
Term Notes due 2035, issued by the Issuer and the Co-Issuer pursuant to this
Indenture.

 

“Class A-2 Rate”:  With respect to any Class A-2 Note, the per annum rate at
which interest accrues on such Note for any Interest Accrual Period, which shall
be equal to LIBOR for the related Interest Accrual Period plus 0.39% per annum.

 

“Class A-2 Scenario Loss Rate”:  At any time, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with a rating of “AAA” of the Class A-2 Notes by S&P, determined by
application of the S&P CDO Monitor at such time.

 

“Class A-2 Subordinated Interests”:  The meaning specified in Section 13.1(a)
hereof.

 

“Class A/B Coverage Tests”: The Class A/B Par Value Test and the Class A/B
Interest Coverage Test.

 

“Class A/B Interest Coverage Ratio”:  The meaning specified under the definition
of “Interest Coverage Ratio.”

 

“Class A/B Interest Coverage Test”: The test that is met as of any Measurement
Date on which any Class A Notes or Class B Notes remain Outstanding if the Class
A/B Interest Coverage Ratio as of such Measurement Date is equal to or greater
than 161.70%.

 

“Class A/B Par Value Ratio”:  As of any Measurement Date, the number (expressed
as a percentage) calculated by dividing (a) the Net Outstanding Portfolio
Balance on such Measurement Date by (b) the sum of the Aggregate Outstanding
Amount of the Class A Notes and the Class B Notes and the amount of any
unreimbursed Interest Advances.

 

“Class A/B Par Value Test”:  The test that will be met as of any Measurement
Date on which any Class A Notes or Class B Notes remain Outstanding if the Class
A/B Par Value Ratio on such Measurement Date is equal to or greater than
136.70%.

 

“Class B Break-Even Loss Rate”:  At any time, the maximum percentage of defaults
that the Assumed Portfolio should be able to sustain, which after giving effect
to S&P’s assumptions on recoveries and timing and to the Priority of Payments,
will result in sufficient funds remaining for the timely payment of interest and
the ultimate payment of principal of the Class B Notes.

 

“Class B Defaulted Interest Amount”:  As of each Payment Date, the accrued and
unpaid amount due to holders of the Class B Notes on account of any shortfalls
in the payment of the Class B Interest Distribution Amount with respect to any
preceding Payment Date or Payment Dates, together with interest accrued thereon
(to the extent lawful).

 

9

--------------------------------------------------------------------------------


 

“Class B Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class B Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class B Notes with respect to the
related Interest Accrual Period, (ii) the actual number of days in such Interest
Accrual Period divided by 360 and (iii) the Class B Rate.

 

“Class B Loss Differential”:  At any time, the rate calculated by subtracting
the Class B Scenario Loss Rate from the Class B Break-Even Loss Rate at such
time.

 

“Class B Notes”:  The Class B Third Priority Floating Rate Term Notes due 2035,
issued by the Issuer and the Co-Issuer pursuant to this Indenture.

 

“Class B Rate”:  With respect to any Class B Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to LIBOR for the related Interest Accrual Period plus 0.45% per annum.

 

“Class B Scenario Loss Rate”:  At any time, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with a rating of “AA” of the Class B Notes by S&P, determined by
application of the S&P CDO Monitor at such time.

 

“Class B Subordinate Interests”:  The meaning specified in Section 13.1(b)
hereof.

 

“Class C Break-Even Loss Rate”:  At any time, the maximum percentage of defaults
that the Assumed Portfolio should be able to sustain, which after giving effect
to S&P’s assumptions on recoveries and timing and to the Priority of Payments,
will result in sufficient funds remaining for the ultimate payment of interest
and principal of the Class C Notes.

 

“Class C Capitalized Interest”:  The meaning specified in Section 2.7(d) hereof.

 

“Class C Defaulted Interest Amount”:  On or after any Payment Date on which no
Class A Notes or Class B Notes are Outstanding, any interest on the Class C
Notes (other than Class C Capitalized Interest) that is due and payable but is
not punctually paid or duly provided for on or prior to the due date therefor
and which remains unpaid, together with interest accrued thereon (to the extent
lawful).

 

“Class C Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class C Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount (including any Class C Capitalized Interest) of
the Class C Notes with respect to the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and (iii)
the Class C Rate.

 

“Class C Loss Differential”:  At any time, the rate calculated by subtracting
the Class C Scenario Loss Rate from the Class C Break-Even Loss Rate at such
time.

 

“Class C Notes”:  The Class C Fourth Priority Floating Rate Capitalized Interest
Term Notes due 2035, issued by the Issuer and the Co-Issuer pursuant to this
Indenture.

 

10

--------------------------------------------------------------------------------


 

“Class C Rate”:  With respect to any Class C Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to LIBOR for the related Interest Accrual Period plus 0.70% per annum.

 

“Class C Scenario Loss Rate”:  At any time, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with a rating of “A+” of the Class C Notes by S&P, determined by
application of the S&P CDO Monitor at such time.

 

“Class C Subordinate Interests”:  The meaning specified in Section 13.1(c)
hereof.

 

“Class C/D/E Coverage Tests”: The Class C/D/E Par Value Test and the Class C/D/E
Interest Coverage Test.

 

“Class C/D/E Interest Coverage Ratio”:  The meaning specified in the definition
of “Interest Coverage Ratio.”

 

“Class C/D/E Interest Coverage Test”: The test that is met as of any Measurement
Date on which any Class C Notes, Class D Notes or Class E Notes remain
Outstanding if the Class C/D/E Interest Coverage Ratio as of such Measurement
Date is equal to or greater than 150.70%.

 

“Class C/D/E Par Value Ratio”: As of any Measurement Date, the number (expressed
as a percentage) calculated by dividing (a) the Net Outstanding Portfolio
Balance on such Measurement Date by (b) the sum of the Aggregate Outstanding
Amount (including any Class C Capitalized Interest, Class D Capitalized Interest
and Class E Capitalized Interest) of the Class A Notes, the Class B Notes, the
Class C Notes, the Class D and Class E Notes and the amount of any unreimbursed
Interest Advances.

 

“Class C/D/E Par Value Test”: The test that is met as of any Measurement Date on
which any Class C Notes, Class D Notes or Class E Notes remain Outstanding if
the Class C/D/E Par Value Ratio on such Measurement Date is equal to or greater
than 125.70%.

 

“Class D Break-Even Loss Rate”:  At any time, the maximum percentage of defaults
that the Assumed Portfolio should be able to sustain, which after giving effect
to S&P’s assumptions on recoveries and timing and to the Priority of Payments,
will result in sufficient funds remaining for the ultimate payment of interest
and principal of the Class D Notes.

 

“Class D Capitalized Interest”: The meaning specified in Section 2.7(e) hereof.

 

“Class D Defaulted Interest Amount”:  On or after any Payment Date on which no
Class A Notes, Class B Notes or Class C Notes are Outstanding, any interest on
the Class D Notes (other than Class D Capitalized Interest) that is due and
payable but is not punctually paid or duly provided for on or prior to the due
date therefor and which remains unpaid, together with interest accrued thereon
(to the extent lawful).

 

11

--------------------------------------------------------------------------------


 

“Class D Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class D Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount (including any Class D Capitalized Interest) of
the Class D Notes with respect to the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and (iii)
the Class D Rate.

 

“Class D Loss Differential”:  At any time, the rate calculated by subtracting
the Class D Scenario Loss Rate from the Class D Break-Even Loss Rate at such
time.

 

“Class D Notes”:  The Class D Fifth Priority Floating Rate Capitalized Interest
Term Notes due 2035, issued by the Issuer and the Co-Issuer pursuant to this
Indenture.

 

“Class D Rate”:  With respect to any Class D Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to LIBOR for the related Interest Accrual Period plus 0.80% per annum.

 

“Class D Scenario Loss Rate”:  At any time, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with a rating of “A” of the Class D Notes by S&P, determined by
application of the S&P CDO Monitor at such time.

 

“Class D Subordinate Interests”:  The meaning specified in Section 13.1(d)
hereof.

 

“Class E Break-Even Loss Rate”:  At any time, the maximum percentage of defaults
that the Assumed Portfolio should be able to sustain, which after giving effect
to S&P’s assumptions on recoveries and timing and to the Priority of Payments,
will result in sufficient funds remaining for the ultimate payment of interest
and principal of the Class E Notes.

 

“Class E Capitalized Interest”:  The meaning specified in Section 2.7(f) hereof.

 

“Class E Defaulted Interest Amount”:  On or after any Payment Date on which no
Class A Notes, Class B Notes, Class C Notes or Class D Notes are Outstanding,
any interest on the Class E Notes (other than Class E Capitalized Interest) that
is due and payable but is not punctually paid or duly provided for on or prior
to the due date therefor and which remains unpaid, together with interest
accrued thereon (to the extent lawful).

 

“Class E Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class E Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount (including any Class E Capitalized Interest) of
the Class E Notes with respect to the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and (iii)
the Class E Rate.

 

“Class E Loss Differential”:  At any time, the rate calculated by subtracting
the Class E Scenario Loss Rate from the Class E Break-Even Loss Rate at such
time.

 

“Class E Notes”:  The Class E Sixth Priority Floating Rate Capitalized Interest
Term Notes due 2035, issued by the Issuer and the Co-Issuer pursuant to this
Indenture.

 

12

--------------------------------------------------------------------------------


 

“Class E Rate”:  With respect to any Class E Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to LIBOR for the related Interest Accrual Period plus 0.90% per annum.

 

“Class E Scenario Loss Rate”:  At any time, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with a rating of “A-” of the Class E Notes by S&P, determined by
application of the S&P CDO Monitor at such time.

 

“Class E Subordinate Interests”:  The meaning specified in Section 13.1(e)
hereof.

 

“Class F Break-Even Loss Rate”:  At any time, the maximum percentage of defaults
that the Assumed Portfolio should be able to sustain, which after giving effect
to S&P’s assumptions on recoveries and timing and to the Priority of Payments,
will result in sufficient funds remaining for the ultimate payment of interest
and principal of the Class F Notes.

 

“Class F Capitalized Interest”: The meaning specified in Section 2.7(g) hereof.

 

“Class F Defaulted Interest Amount”:  On or after any Payment Date on which no
Class A Notes, Class B Notes, Class C Notes, Class D Notes or Class E Notes are
Outstanding, any interest on the Class F Notes (other than Class F Capitalized
Interest) that is due and payable but is not punctually paid or duly provided
for on or prior to the due date therefor and which remains unpaid, together with
interest accrued thereon (to the extent lawful).

 

“Class F Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class F Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount (including any Class F Capitalized Interest) of
the Class F Notes with respect to the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and (iii)
the Class F Rate.

 

“Class F Loss Differential”:  At any time, the rate calculated by subtracting
the Class F Scenario Loss Rate from the Class F Break-Even Loss Rate at such
time.

 

“Class F Notes”:  The Class F Seventh Priority Floating Rate Capitalized
Interest Term Notes due 2035, issued by the Issuer and the Co-Issuer pursuant to
this Indenture.

 

“Class F Rate”:  With respect to any Class F Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to LIBOR for the related Interest Accrual Period plus 1.50% per annum.

 

“Class F Scenario Loss Rate”:  At any time, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with a rating of “BBB+” of the Class F Notes by S&P, determined by
application of the S&P CDO Monitor at such time.

 

“Class F Subordinate Interests”:  The meaning specified in Section 13.1(f)
hereof.

 

13

--------------------------------------------------------------------------------


 

“Class F/G/H Coverage Tests”: The Class F/G/H Par Value Test and the Class F/G/H
Interest Coverage Test.

 

“Class F/G/H Interest Coverage Ratio”:  The meaning specified in the definition
of “Interest Coverage Ratio”.

 

“Class F/G/H Interest Coverage Test”: The test that is met as of any Measurement
Date on which any Class F Notes, Class G Notes or Class H Notes remain
Outstanding if the Class F/G/H Interest Coverage Ratio as of such Measurement
Date is equal to or greater than 132.85%.

 

“Class F/G/H Par Value Ratio”: As of any Measurement Date, the number (expressed
as a percentage) calculated by dividing (a) the Net Outstanding Portfolio
Balance on such Measurement Date by (b) the sum of the Aggregate Outstanding
Amount (including any Class C Capitalized Interest, Class D Capitalized
Interest, Class E Capitalized Interest, Class F Capitalized Interest, Class G
Capitalized Interest and Class H Capitalized Interest) of the Class A Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class G Notes and the Class H Notes and the amount of any
unreimbursed Interest Advances.

 

“Class F/G/H Par Value Test”: The test that is met as of any Measurement Date on
which any Class F Notes, Class G Notes or Class H Notes remain Outstanding if
the Class F/G/H Par Value Ratio on such Measurement Date is equal to or greater
than 117.85%.

 

“Class G Break-Even Loss Rate”:  At any time, the maximum percentage of defaults
that the Assumed Portfolio should be able to sustain, which after giving effect
to S&P’s assumptions on recoveries and timing and to the Priority of Payments,
will result in sufficient funds remaining for the ultimate payment of interest
and principal of the Class G Notes.

 

“Class G Capitalized Interest”:  The meaning specified in Section 2.7(h) hereof.

 

“Class G Defaulted Interest Amount”:  On or after any Payment Date on which no
Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes or
Class F Notes are Outstanding, any interest on the Class G Notes (other than
Class G Capitalized Interest) that is due and payable but is not punctually paid
or duly provided for on or prior to the due date therefor and which remains
unpaid, together with interest accrued thereon (to the extent lawful).

 

“Class G Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class G Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount (including any Class G Capitalized Interest) of
the Class G Notes with respect to the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and (iii)
the Class G Rate.

 

“Class G Loss Differential”:  At any time, the rate calculated by subtracting
the Class G Scenario Loss Rate from the Class G Break-Even Loss Rate at such
time.

 

“Class G Notes”:  The Class G Eighth Priority Floating Rate Capitalized Interest
Term Notes due 2035, issued by the Issuer and the Co-Issuer pursuant to this
Indenture.

 

14

--------------------------------------------------------------------------------


 

“Class G Rate”:  With respect to any Class G Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to LIBOR for the related Interest Accrual Period plus 1.65% per annum.

 

“Class G Scenario Loss Rate”:  At any time, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with a rating of “BBB” of the Class G Notes by S&P, determined by
application of the S&P CDO Monitor at such time.

 

“Class G Subordinate Interests”:  The meaning specified in Section 13.1(g),
hereof.

 

“Class H Break-Even Loss Rate”:  At any time, the maximum percentage of defaults
that the Assumed Portfolio should be able to sustain, which after giving effect
to S&P’s assumptions on recoveries and timing and to the Priority of Payments,
will result in sufficient funds remaining for the ultimate payment of interest
and principal of the Class H Notes.

 

“Class H Capitalized Interest”:  The meaning specified in Section 2.7(i) hereof.

 

“Class H Defaulted Interest Amount”:  On or after any Payment Date on which no
Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class
F Notes or Class G Notes are Outstanding, any interest on the Class H Notes
(other than Class H Capitalized Interest) that is due and payable but is not
punctually paid or duly provided for on or prior to the due date therefor and
which remains unpaid, together with interest accrued thereon (to the extent
lawful).

 

“Class H Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class H Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount (including any Class H Capitalized Interest) of
the Class H Notes with respect to the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and (iii)
the Class H Rate.

 

“Class H Loss Differential”:  At any time, the rate calculated by subtracting
the Class H Scenario Loss Rate from the Class H Break-Even Loss Rate at such
time.

 

“Class H Notes”:  The Class H Ninth Priority Floating Rate Capitalized Interest
Term Notes due 2035, issued by the Issuer and the Co-Issuer pursuant to this
Indenture.

 

“Class H Rate”:  With respect to any Class H Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to LIBOR for the related Interest Accrual Period plus 2.00% per annum.

 

“Class H Scenario Loss Rate”:  At any time, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with a rating of “BBB-” of the Class H Notes by S&P, determined by
application of the S&P CDO Monitor at such time.

 

15

--------------------------------------------------------------------------------


 

“Class H Subordinate Interests”:  The meaning specified in Section 13.1(h)
hereof.

 

“Class J Break-Even Loss Rate”:  At any time, the maximum percentage of defaults
that the Assumed Portfolio should be able to sustain, which after giving effect
to S&P’s assumptions on recoveries and timing and to the Priority of Payments,
will result in sufficient funds remaining for the ultimate payment of interest
and principal of the Class J Notes.

 

“Class J Capitalized Interest”:  The meaning specified in Section 2.7(j) hereof.

 

“Class J Defaulted Interest Amount”:  On or after any Payment Date on which no
Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class
F Notes, Class G Notes or Class H Notes are Outstanding, any interest on the
Class J Notes (other than Class J Capitalized Interest) that is due and payable
but is not punctually paid or duly provided for on or prior to the due date
therefor and which remains unpaid, together with interest accrued thereon (to
the extent lawful).

 

“Class J Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class J Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount (including any Class J Capitalized Interest) of
the Class J Notes with respect to the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and (iii)
the Class J Rate.

 

“Class J Loss Differential”:  At any time, the rate calculated by subtracting
the Class J Scenario Loss Rate from the Class J Break-Even Loss Rate at such
time.

 

“Class J Notes”:  The Class J Tenth Priority Floating Rate Capitalized Interest
Term Notes due 2035, issued by the Issuer and the Co-Issuer pursuant to this
Indenture.

 

“Class J Rate”:  With respect to any Class J Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to LIBOR for the related Interest Accrual Period plus 3.50% per annum.

 

“Class J Scenario Loss Rate”:  At any time, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with a rating of “BB” of the Class J Notes by S&P, determined by
application of the S&P CDO Monitor at such time.

 

“Class J Subordinate Interests”:  The meaning specified in Section 13.1(i)
hereof.

 

“Class K Break-Even Loss Rate”:  At any time, the maximum percentage of defaults
that the Assumed Portfolio should be able to sustain, which after giving effect
to S&P’s assumptions on recoveries and timing and to the Priority of Payments,
will result in sufficient funds remaining for the ultimate payment of interest
and principal of the Class K Notes.

 

“Class K Capitalized Interest”:  The meaning specified in Section 2.7(k) hereof.

 

16

--------------------------------------------------------------------------------


 

“Class K Defaulted Interest Amount”:  On or after any Payment Date on which no
Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class
F Notes, Class G Notes, Class H Notes or Class J Notes are Outstanding, any
interest on the Class K Notes (other than Class K Capitalized Interest) that is
due and payable but is not punctually paid or duly provided for on or prior to
the due date therefor and which remains unpaid, together with interest accrued
thereon (to the extent lawful).

 

“Class K Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class K Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount (including any Class K Capitalized Interest) of
the Class K Notes with respect to the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and (iii)
the Class K Rate.

 

“Class K Loss Differential”:  At any time, the rate calculated by subtracting
the Class K Scenario Loss Rate from the Class K Break-Even Loss Rate at such
time.

 

“Class K Notes”:  The Class K Eleventh Priority Floating Rate Capitalized
Interest Term Notes due 2035, issued by the Issuer and the Co-Issuer pursuant to
this Indenture.

 

“Class K Rate”:  With respect to any Class K Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to LIBOR for the related Interest Accrual Period plus 6.50% per annum.

 

“Class K Scenario Loss Rate”:  At any time, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with a rating of “B” of the Class K Notes by S&P, determined by
application of the S&P CDO Monitor at such time.

 

“Class K Subordinate Interests”:  The meaning specified in Section 13.1(j)
hereof.

 

“Clean-up Call”:  The meaning specified in Section 9.1 hereof.

 

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

 

“Clearing Corporation”:  The meaning specified in Section 8-102(a)(5) of the
UCC.

 

“Clearing Corporation Security”: A security subject to book-entry transfers and
pledges deposited with the Clearing Agency.

 

“Clearstream”: Clearstream Banking, société anonyme, a limited liability company
organized under the laws of the Grand Duchy of Luxembourg.

 

“Closing”:  The transfer of any Note to the initial registered Holder of such
Note.

 

“Closing Date”:  July 14, 2005.

 

17

--------------------------------------------------------------------------------


 

“CMBS Conduit Securities”: Collateral Debt Securities (A) issued by a
single-seller or multi-seller conduit under which the holders of such Collateral
Debt Securities have recourse to a specified pool of assets (but not other
assets held by the conduit that support payments on other series of securities)
and (B) that entitle the holders thereof to receive payments that depend (except
for rights or other assets designed to assure the servicing or timely
distribution of proceeds to holders of the Collateral Debt Securities) on the
cash flow from a pool of commercial mortgage loans generally having the
following characteristics: (i) the commercial mortgage loans have varying
contractual maturities; (ii) the commercial mortgage loans are secured by real
property purchased or improved with the proceeds thereof (or to refinance an
outstanding loan the proceeds of which were so used); (iii) the commercial
mortgage loans are obligations of a relatively limited number of obligors (with
the creditworthiness of individual obligors being less material than for CMBS
Large Loan Securities) and accordingly represent a relatively undiversified pool
of obligor credit risk; (iv) upon original issuance of such Collateral Debt
Securities no five commercial mortgage loans account for more than 20% of the
aggregate principal balance of the entire pool of commercial mortgage loans
supporting payments on such securities; and (v) repayment thereof can vary
substantially from the contractual payment schedule (if any), with early
prepayment of individual loans depending on numerous factors specific to the
particular obligors and upon whether, in the case of loans bearing interest at a
fixed rate, such loans or securities include an effective prepayment premium.

 

“CMBS Large Loan Securities”:  Collateral Debt Securities (other than CMBS
Conduit Securities) that entitle the holders thereof to receive payments that
depend (except for rights or other assets designed to assure the servicing or
timely distribution of proceeds to holders of the Collateral Debt Securities) on
the cash flow from a pool of commercial mortgage loans made to finance the
acquisition, construction and improvement of properties.  They generally have
the following characteristics: (i) the commercial mortgage loans have varying
contractual maturities; (ii) the commercial mortgage loans are secured by real
property purchased or improved with the proceeds thereof (or to refinance one or
more outstanding loans the proceeds of which were so used); (iii) the commercial
mortgage loans are obligations of a relatively limited number of obligors and
accordingly represent a relatively undiversified pool of obligor credit risk;
(iv) repayment thereof can vary substantially from the contractual payment
schedule (if any), with early prepayment of individual loans depending on
numerous factors specific to the particular obligors and upon whether, in the
case of loans bearing interest at a fixed rate, such loans or securities include
an effective prepayment premium; and (v) the valuation of individual properties
securing the commercial mortgage loans is the primary factor in any decision to
invest in those securities.

 

“CMBS Security”: A CMBS Conduit Security or a CMBS Large Loan Security, as the
case may be, but excluding any Single Asset Mortgage Security, Single Borrower
Mortgage Security or Rake Bond.

 

“Co-Issuer”:  Gramercy Real Estate CDO 2005-1 LLC, a limited liability company
formed under the laws of Delaware, until a successor Person shall have become
the Co-Issuer pursuant to the applicable provisions of this Indenture, and
thereafter “Co-Issuer” shall mean such successor Person.

 

“Co-Issuers”:  The Issuer and the Co-Issuer.

 

18

--------------------------------------------------------------------------------


 

“Code”:  The United States Internal Revenue Code of 1986, as amended.

 

“Collateral Debt Securities Purchase Agreement”: The collateral debt securities
purchase agreement entered into on or about the Closing Date and any other
collateral debt securities purchase agreement entered into after the Closing
Date if a purchase agreement is necessary to comply with this Indenture, which
agreement is assigned to the Trustee pursuant to this Indenture.

 

“Collateral Debt Security” and “Collateral Debt Securities”:  Any loan, security
or other obligation (other than Eligible Investments) owned by the Issuer
(including those acquired after the Closing Date) that complied with the
Eligibility Criteria at the time the Issuer entered into the commitment to
acquire such loan, security or obligation.

 

“Collateral Management Agreement”:  The Collateral Management Agreement, dated
as of the Closing Date, by and between the Issuer and the Collateral Manager, as
amended, supplemented or otherwise modified from time to time in accordance with
its terms.

 

“Collateral Management Fee”:  The Senior Collateral Management Fee and the
Subordinate Collateral Management Fee.

 

“Collateral Manager”:  GKK Manager LLC, each of GKK Manager LLC’s permitted
successors and assigns or any successor Person that shall have become the
Collateral Manager pursuant to the provisions of the Collateral Management
Agreement and thereafter “Collateral Manager” shall mean such successor Person.

 

“Collateral Manager Servicing Standard”:  With respect to the Collateral
Manager, to manage the Collateral Debt Securities that such Person is obligated
to service and administer pursuant to this Indenture and the Collateral
Management Agreement (i) in accordance with (A) the higher of the following
standards of care:  (1) customary and usual standards of practice of prudent
institutional commercial mortgage lenders servicing their own mortgage loans and
(2) the same manner in which, and with the same care, skill, prudence and
diligence with which, the Collateral Manager manages securities comparable to
the Collateral Debt Securities for its own account; (B) applicable law and (C)
the terms of this Indenture, the Collateral Management Agreement and the terms
of each such Collateral Debt Security and the related Underlying Instruments and
(ii) without regard to (A) any relationship, including as lender on any other
debt, that the Collateral Manager or any Affiliate of the Collateral Manager,
may have with the underlying borrower, or any Affiliate of the borrower, or any
other party to this Indenture (or any agreements relating to this Indenture);
(B) the election by the Collateral Manager whether or not to make Cure Advances
from time to time; (C) the right of the Collateral Manager or any Affiliate
thereof, to receive compensation or reimbursement of costs hereunder generally
or with respect to any particular transaction (including, without limitation,
any transaction related to the Collateral Management Agreement); (D) the
ownership, servicing or management for others of any security not subject to
this Indenture by the Collateral Manager or any Affiliate thereof or the
obligation of any Affiliate of the Collateral Manager to repurchase the
Collateral Debt Security; and (E) the ownership of any Notes by the Collateral
Manager or any affiliate therof.

 

19

--------------------------------------------------------------------------------


 

“Collateral Quality Test Modification”:  The meaning specified in Section 12.5
hereof.

 

“Collateral Quality Tests”:  The tests that are satisfied if, as of any
Measurement Date, in the aggregate, the Collateral Debt Securities purchased or
irrevocably committed to be purchased (and not sold) comply with all of the
requirements set forth below:

 

(i)            the Aggregate Principal Balance of Collateral Debt Securities
(other than CMBS Securities, CRE CDO Securities and REIT Debt Securities) backed
or otherwise invested in properties located in any single U.S. state does not
exceed the greater of (x) 20% of the Aggregate Collateral Balance and (y)
$200,000,000, except that (A) the greater of (x) 60% of the Aggregate Collateral
Balance and (y) $600,000,000 may consist of Collateral Debt Securities (other
than CMBS Securities, CRE CDO Securities and REIT Debt Securities) backed or
otherwise invested in properties located in the State of New York, (B) the
greater of (x) 35% of the Aggregate Collateral Balance and (y) $350,000,000 may
consist of Collateral Debt Securities (other than CMBS Securities, CRE CDO
Securities and REIT Debt Securities) backed or otherwise invested in properties
located in the State of California, (C) the greater of (x) 30% of the Aggregate
Collateral Balance and (y) $300,000,000 may consist of Collateral Debt
Securities (other than CMBS Securities, CRE CDO Securities and REIT Debt
Securities) backed or otherwise invested in properties located in Washington
D.C. and (D) the greater of (x) 25% of the Aggregate Collateral Balance and (y)
$250,000,000 may consist of Collateral Debt Securities (other than CMBS
Securities, CRE CDO Securities and REIT Debt Securities) backed or otherwise
invested in properties located in the State of Florida;

 

(ii)           the Aggregate Principal Balance of CMBS Securities and REIT Debt
Securities does not exceed the greater of (A) 25% of the Aggregate Collateral
Balance and (B) $250,000,000;

 

(iii)          the Aggregate Principal Balance of CRE CDO Securities does not
exceed the greater of (A) 2% of the Aggregate Collateral Balance and (B)
$20,000,000;

 

(iv)          the Aggregate Principal Balance of all Collateral Debt Securities
(that are not Mezzanine Loans or B Notes) issued by any single issuer does not
exceed the greater of (A) $150,000,000 and (B) 15% of the Aggregate Collateral
Balance (provided that, for the avoidance of doubt, with respect to any Loan,
the related borrower shall be deemed to be the issuer thereof);

 

(v)           the Aggregate Principal Balance of all Mezzanine Loans issued by
any single issuer does not exceed the greater of (A) $100,000,000 and (B) 10% of
the Aggregate Collateral Balance (provided that, for avoidance of doubt, with
respect to any Mezzanine Loan, the issuer of such Mezzanine Loan shall be deemed
to be the borrower of such Mezzanine Loan);

 

20

--------------------------------------------------------------------------------


 

(vi)          the Aggregate Principal Balance of all B Notes issued by any
single issuer does not exceed the greater of (A) $120,000,000 and (B) 12% of the
Aggregate Collateral Balance (provided that, for avoidance of doubt, with
respect to any B Note, the issuer of such B Note shall be deemed to be the
borrower of such B Note);

 

(vii)         the Aggregate Principal Balance of all Collateral Debt Securities
with respect to which the underlying property is located outside of the U.S.
does not exceed the greater of (A) $150,000,000 and (B) 15% of the Aggregate
Collateral Balance;

 

(viii)        no more than 20% of the Aggregate Collateral Balance consists of
CMBS Securities issued in any single calendar year;

 

(ix)           the Aggregate Principal Balance of Collateral Debt Securities
(other than CMBS Securities, REIT Debt Securities and CRE CDO Securities) that
are collateralized or backed by interests on any single Property Type does not
exceed the greater of (x) 20% of the Aggregate Collateral Balance and (y)
$200,000,000; provided that (A) the greater of (x) 65% of the Aggregate
Collateral Balance and (y) $650,000,000, may consist of Collateral Debt
Securities (other than CMBS Securities, REIT Debt Securities and CRE CDO
Securities) that are collateralized or backed by interests on any Urban Office
Property or Suburban Office Property; (B) the greater of (x) 30% of the
Aggregate Collateral Balance and (y) $300,000,000 may consist of Collateral Debt
Securities (other than CMBS Securities, REIT Debt Securities and CRE CDO
Securities) that are collateralized or backed by interests on any Multi Family
Properties; (C) the greater of (x) 30% of the Aggregate Collateral Balance and
(y) $300,000,000 may consist of Collateral Debt Securities (other than CMBS
Securities, REIT Debt Securities and CRE CDO Securities) that are collateralized
or backed by interests on Retail Properties; (D) the greater of (x) 30% of the
Aggregate Collateral Balance and (y) $300,000,000, may consist of Collateral
Debt Securities (other than CMBS Securities, REIT Debt Securities and CRE CDO
Securities) that are collateralized or backed by interests on Hospitality
Properties; (E) the greater of (x) 25% of the Aggregate Collateral Balance and
(y) $250,000,000 may consist of Collateral Debt Securities (other than CMBS
Securities, REIT Debt Securities and CRE CDO Securities) that are collateralized
or backed by interests on Industrial Properties; (F) the greater of (x) 15% of
the Aggregate Collateral Balance and (y) $150,000,000 may consist of Collateral
Debt Securities (other than CMBS Securities, REIT Debt Securities and CRE CDO
Securities) that are collateralized or backed by interests on Healthcare
Properties (including skilled nursing facilities); and (G) the greater of (x)
10% of the Aggregate Collateral Balance and (y) $100,000,000 may consist of
Collateral Debt Securities (other than CMBS Securities, REIT Debt Securities and
CRE CDO Securities) that are collateralized or backed by interests on skilled
nursing facilities; provided that for the avoidance of doubt, any Collateral
Debt Security categorized pursuant to this clause (G) shall also be included
when calculating the applicable amount under the preceding clause (F);

 

21

--------------------------------------------------------------------------------


 

(x)            the Aggregate Principal Balance of Floating Rate Securities that
bear interest based upon a floating rate index other than LIBOR and that are not
subject to Liability Hedges does not exceed the greater of (A) 5% of the
Aggregate Collateral Balance and (B) $50,000,000;

 

(xi)           the Aggregate Principal Balance of Fixed Rate Securities that are
not Covered Fixed Rate Securities does not exceed the greater of (A) 20% of the
Aggregate Collateral Balance and (B) $200,000,000;

 

(xii)          the number of underlying obligors shall be greater than or equal
to 20 (provided that, for the avoidance of doubt, with respect to any Loan, the
related borrower shall be deemed to be the obligor thereon) ;

 

(xiii)         if the Collateral Debt Security is a Principal Only Security or
an Interest Only Security, the Aggregate Amortized Cost (which accreted cost
shall not exceed par) of all such Principal Only Securities or Interest Only
Securities does not exceed the greater of (A) an amount equal to 5% of the
Aggregate Collateral Balance and (B) $50,000,000, respectively;

 

(xiv)        the Aggregate Principal Balance of Loans related to undeveloped
real estate intended to be developed into residential property does not exceed
the greater of (x) 25% of the Aggregate Collateral Balance or (y) $250,000,000;

 

(xv)         the Moody’s Maximum Rating Factor Test is satisfied;

 

(xvi)        the Moody’s Weighted Average Initial Maturity Test is satisfied;

 

(xvii)       the Moody’s Weighted Average Extended Maturity Test is satisfied;

 

(xviii)      the Herfindahl Diversity Test is satisfied;

 

(xix)         the Minimum Weighted Average Coupon Test is satisfied;

 

(xx)          the Minimum Weighted Average Spread Test is satisfied;

 

(xxi)         the Weighted Average Life Test is satisfied;

 

(xxii)        S&P CDO Monitor Test is satisfied;

 

(xxiii)       S&P Recovery Test is satisfied; and

 

(xxiv)       the Fitch Loan Diversity Index Test is satisfied.

 

Notwithstanding the foregoing, during the Ramp-Up Period the Collateral Quality
Tests need not be met.  At all times the dollar amount limitation set forth in
any individual Collateral Quality Test will be disregarded for the purposes of
the Reinvestment Criteria, but will

 

22

--------------------------------------------------------------------------------


 

be taken into account for the purposes of any reports to be prepared pursuant to
Section 10.9 of this Indenture.

 

“Collection Accounts”:  The trust accounts so designated and established
pursuant to Section 10.2(a) hereof.

 

“Company Administration Agreement”:  The administration agreement, dated on or
about the Closing Date, by and among the Issuer and the Company Administrator,
as modified and supplemented and in effect from time to time.

 

“Company Administrative Expenses”:  All fees, expenses and other amounts due or
accrued with respect to any Payment Date and payable by the Issuer or the
Co-Issuer to (i) the Trustee pursuant to Section 6.7 hereof or any co-trustee
appointed pursuant to this Indenture (including amounts payable by the Issuer as
indemnification pursuant to this Indenture), (ii) the Company Administrator
under the Company Administration Agreement (including amounts payable by the
Issuer as indemnification pursuant to the Company Administration Agreement) and
to provide for the costs of liquidating the Issuer following redemption of the
Notes, (iii) the LLC Managers (including indemnification), (iv) the Independent
accountants, agents and counsel of the Issuer for reasonable fees and expenses
(including amounts payable in connection with the preparation of tax forms on
behalf of the Issuer and the Co-Issuer) and any registered office and government
filing fees, (v) the Rating Agencies for fees and expenses in connection with
any rating (including the annual fee payable with respect to the monitoring of
any rating) of the Notes, including fees and expenses due or accrued in
connection with any credit estimate or rating of the Collateral Debt Securities,
(vi) the Collateral Manager under this Indenture and the Collateral Management
Agreement, (vii) the Collateral Manager or other Persons as indemnification
pursuant to the Collateral Management Agreement, (viii) the Advancing Agent or
other Persons as indemnification pursuant to Section 17.3, (ix) each member of
the Advisory Committee (including amounts payable as indemnification) under each
agreement between such Advisory Committee member and the Issuer (and the amounts
payable by the Issuer to each member of the Advisory Committee as
indemnification pursuant to each such agreement); (x) the Preferred Shares
Paying Agent and the Shares Registrar under the Preferred Shares Paying Agency
Agreement, (xi) any other Person in respect of any governmental fee, charge or
tax in relation to the Issuer or the Co-Issuer (in each case as certified by an
Authorized Officer of the Issuer or the Co-Issuer to the Trustee), and (xii) any
other Person in respect of any other fees or expenses (including
indemnifications) permitted under this Indenture and the documents delivered
pursuant to or in connection with this Indenture and the Notes and any amendment
or other modification of any such documentation, in each case unless expressly
prohibited under this Indenture (including, without limitation, the payment of
all transaction fees and all legal and other fees and expenses required in
connection with the purchase of any Collateral Debt Securities or any other
transaction authorized by this Indenture and any amounts due in respect of the
listing of any Notes on the Irish Stock Exchange); provided that Company
Administrative Expenses shall not include (a) amounts payable in respect of the
Notes, (b) amounts payable under any Hedge Agreement and (c) any Collateral
Management Fee payable pursuant to the Collateral Management Agreement.

 

“Company Administrator”:  Maples Finance Limited, as administrator pursuant to
the Company Administration Agreement, unless a successor Person shall have
become

 

23

--------------------------------------------------------------------------------


 

administrator pursuant to the Company Administration Agreement, and thereafter,
Company Administrator shall mean such successor Person.

 

“Controlling Class”:  The Class A-1 Notes, so long as any Class A-1 Notes are
Outstanding, then the Class A-2 Notes, so long as any Class A-2 Notes are
Outstanding, then the Class B Notes, so long as Class B Notes are Outstanding,
then the Class C Notes, so long as any Class C Notes are Outstanding, then the
Class D Notes, so long as any Class D Notes are Outstanding, then the Class E
Notes, so long as any Class E Notes are Outstanding, then the Class F Notes, so
long as any Class F Notes are Outstanding, then the Class G Notes, so long as
any Class G Notes are Outstanding, then the Class H Notes, so long as any Class
H Notes are Outstanding, then the Class J Notes, so long as any Class J Notes
are Outstanding, then the Class K Notes, so long as any Class K Notes are
Outstanding, and after the Notes are no longer Outstanding, the Preferred
Shares.

 

“Corporate Trust Office”:  The principal corporate trust office of the Trustee,
currently located at (i) for Note transfer purposes, Wells Fargo Center, Sixth
Street and Marquette Avenue, Minneapolis, Minnesota 55479, Attention:  Corporate
Trust Services – Gramercy Real Estate CDO 2005-1, Ltd. and (ii) for all other
purposes, 9062 Old Annapolis Road, Columbia, Maryland 21045, Attention:  CDO
Trust Services – Gramercy Real Estate CDO 2005-1, Ltd., telephone number (410)
884-2000, or such other address as the Trustee may designate from time to time
by notice to the Noteholders, the holders of the Preferred Shares, the
Collateral Manager, the Rating Agencies, the Issuer and each Hedge Counterparty
or the principal corporate trust office of any successor Trustee.

 

“Coverage Test Modification”:  The meaning specified in Section 12.5 hereof.

 

“Coverage Tests”:  The Class A/B Coverage Tests, the Class C/D/E Coverage Tests
and the Class F/G/H Coverage Tests.

 

“Covered Fixed Rate Security”:  Any Fixed Rate Security (including any Above Cap
Security) (i) for which the Issuer has entered into one or more interest rate
swap agreements (either individually or together with other Collateral Debt
Securities), which (A) is a market rate swap that does not require the related
Hedge Counterparty to make any upfront payments, (B) has a term which is at
least as long as the expected maturity of such Fixed Rate Security, (C) requires
the related Hedge Counterparty to make floating rate payments to the Issuer
based on the related notional amount based on the London interbank offered rate
for U.S. Dollar deposits in Europe and (D) requires the Issuer to make fixed
rate payments to the related Hedge Counterparty or (ii) that is subject to a
Liability Hedge.

 

“CRE CDO Security”:  Collateralized debt obligation, collateralized bond
obligation or collateralized loan obligation (including, without limitation, any
synthetic collateralized debt obligation or synthetic collateralized loan
obligation) that entitles the holder thereof to receive payments that depend
(except for rights or other assets designed to assure the servicing or timely
distribution of proceeds to the holder of such CRE CDO Security) on the cash
flow from (and not the market value of) a portfolio of securities related to
commercial mortgage property.

 

24

--------------------------------------------------------------------------------


 

“Credit Risk/Defaulted Security Cash Purchase”: The meaning specified in Section
12.1(b) hereof.

 

“Credit Risk Security”: Any Collateral Debt Security that, in the Collateral
Manager’s reasonable business judgment, has a significant risk of declining in
credit quality or, with a lapse of time, becoming a Defaulted Security.

 

“Cure Advance”:  An advance by the Collateral Manager, in connection with the
exercise of a cure right by the Issuer, as controlling holder or directing
holder or other similar function, with respect to a Collateral Debt Security.

 

“Current Portfolio”:  The portfolio of Collateral Debt Securities and Eligible
Investments prior to giving effect to a proposed reinvestment in a Substitute
Collateral Debt Security.

 

“Custodial Account”:   An account at the Custodial Securities Intermediary in
the name of the Trustee pursuant to Section 10.1(b) hereof.

 

“Custodial Securities Intermediary”:  The meaning specified in Section 3.3(a)
hereof.

 

“Dealers”:  Wachovia Capital Markets LLC, Goldman, Sachs & Co., Citigroup Global
Markets Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Default”:  Any Event of Default or any occurrence that is, or with notice or
the lapse of time or both would become, an Event of Default.

 

“Defaulted Security”:  Any Collateral Debt Security or any other security
included in the Assets:

 

(i)            with respect to a Preferred Equity Security (1) with respect to
which there has occurred and is continuing a payment default (after giving
effect to any applicable grace period but without giving effect to any waiver);
provided, however, that notwithstanding the foregoing, a Preferred Equity
Security shall not be deemed to be a Defaulted Security as a result of (A) the
related issuer’s failure to pay dividends or distributions on the initial due
date therefor, if the Collateral Manager or the Issuer consents to extend the
due date when such dividend or distribution is due and payable, and such
dividend or distribution is paid on or before such extended due date (provided
that such dividend or distribution is paid not more than 60 days (or if the due
date for such dividend or distribution was previously so extended, not more than
30 days) after the initial date that it was due), or (B) the failure of the
issuer or affiliate of the issuer of the Preferred Equity Security to redeem or
purchase such Preferred Equity Security on the date when such redemption or
purchase is required pursuant to the terms of the agreement setting forth the
rights of the holder of that Preferred Equity Security (after giving effect to
all extensions of such redemption or purchase date that the issuer or affiliate
of the issuer of the Preferred Equity Security had the right to elect and did
elect under the terms of the agreement setting forth the rights of the

 

25

--------------------------------------------------------------------------------


 

holder of that Preferred Equity Security), if the Collateral Manager or the
Issuer consents to extend such redemption or purchase date; provided that such
consent does not extend the redemption or purchase date by more than two (2)
years after the redemption or purchase date required under such agreement (that
is, the original redemption or purchase date under such agreement as extended by
all extensions of such date that the issuer or affiliate of the issuer of the
Preferred Equity Security had the right to elect and did elect under the terms
of such agreement) and the amount required to be paid in connection with such
redemption or purchase is paid on or before such extended redemption or purchase
date, or (2) with respect to which there is known to the Issuer or the
Collateral Manager a default (other than any payment default) which default
entitles the holders thereof to accelerate the maturity of all or a portion of
the principal amount of such obligation; provided, however, in each case, if
such default is cured or waived then such asset shall no longer be a Defaulted
Security or (3) with respect to which there is known to the Collateral Manager
that (A) any bankruptcy, insolvency or receivership proceeding has been
initiated in connection with the issuer of such Collateral Debt Security, or (B)
there has been proposed or effected any distressed exchange or other debt
restructuring where the issuer of such Collateral Debt Security has offered the
debt holders a new security or package of securities that either (x) amounts to
a diminished financial obligation or (y) has the purpose of helping the issuer
to avoid default, or (4) that has been rated “CC”, “D” or “SD” or below by S&P
or “CC” or below by Fitch, (5) with respect to which there is known to the
Collateral Manager that the issuer thereof is in default (without giving effect
to any applicable grace period or waiver) as to payment of principal and/or
interest on another obligation (and such default has not been cured or waived)
which is senior or pari passu in right of payment to such Collateral Debt
Security, except that a Collateral Debt Security will not constitute a
“Defaulted Security” under this clause (5) if each of the Rating Agencies has
confirmed in writing that such event shall not result in the reduction,
qualification or withdrawal of any rating of the Notes;

 

(ii)           with respect to a Loan, if a foreclosure or default (whether or
not declared) with respect to the related commercial mortgage loan has occurred;
provided, however, that notwithstanding the foregoing, a Loan shall not be
deemed to be a Defaulted Security as a result of (1) the related borrower’s
failure to pay interest on such Loan or on the related commercial mortgage loan
on the initial due date therefor, if the related lender or holder of such Loan
or the related commercial mortgage loan consents to extend the due date when
such interest is due and payable, and such interest is paid on or before such
extended due date (provided that such interest is paid not more than 60 days (or
if the due date for such interest was previously so extended, not more than 30
days) after the initial date that it was due), or (2) the related borrower’s
failure to pay principal on such Loan or the related commercial mortgage loan on
the original maturity date thereof (as defined below), if the related lender or
holder of such Loan or the related commercial mortgage loan consents to extend
such maturity date (so long as the Maturity Extension Requirements are met) and
such principal is paid on or before such extended maturity date, or (3) the
occurrence of any default (other

 

26

--------------------------------------------------------------------------------


 

than a payment default) with respect to such Loan or the related commercial
mortgage loan, unless and until the earlier of (A) declaration of default and
acceleration of the maturity of the Loan by the lender or holder thereof and (B)
the continuance of such default uncured for 60 days after such default became
known to the Issuer or the Collateral Manager or, subject to the satisfaction of
the Rating Agency Condition, such longer period as the Collateral Manager
determines.  As used herein, the term “original maturity date” means the
maturity date of a Loan or the related commercial mortgage loan as extended by
all extensions thereof which the related borrower had the right to elect and did
elect under the terms of the instruments and agreements relating to such Loan or
the related commercial mortgage loan, but before taking into account any
additional extensions thereof that are consented to by the lender or holder of
such Loan or the related commercial mortgage loan; and

 

(iii)          with respect to a CMBS Security, CRE CDO Security or REIT Debt
Security (1) as to which there has occurred and is continuing a principal
payment default (without giving effect to any applicable grace period or waiver)
or (2) as to which there is known to the Issuer or the Collateral Manager a
default (other than any payment default) which default entitles the holders
thereof to accelerate the maturity of all or a portion of the principal amount
of such obligation; provided, however, in each case, if such default is cured or
waived then such asset shall no longer be a Defaulted Security or (3) as to
which there is known to the Collateral Manager that (A) any bankruptcy,
insolvency or receivership proceeding has been initiated in connection with the
issuer of such CMBS Security, CRE CDO Security or REIT Debt Security, or (B)
there has been proposed or effected any distressed exchange or other debt
re-structuring where the issuer of such CMBS Security, CRE CDO Security or REIT
Debt Security has offered the debt holders a new security or package of
securities that either (x) amounts to a diminished financial obligation or (y)
has the purpose of helping the issuer to avoid default, or (4) that has been
rated “CC”, “D” or “SD” or below by S&P, “CC” or below by Fitch, or “Ca” or “C”
by Moody’s, or with respect to REIT Debt Securities, the issuer of which has a
credit rating of “D” or “SD” or as to which S&P has withdrawn its rating or (5)
as to which there is known to the Collateral Manager that the issuer thereof is
in default (without giving effect to any applicable grace period or waiver) as
to payment of principal and/or interest on another obligation (and such default
has not been cured or waived) which is senior or pari passu in right of payment
to such CMBS Security, CRE CDO Security or REIT Debt Security, except that a
CMBS Security, CRE CDO Security or REIT Debt Security will not constitute a
“Defaulted Security” under this clause (5) if each of the Rating Agencies has
confirmed in writing that such event shall not result in the reduction,
qualification or withdrawal of any rating of the Notes; or (6) (A) as to which
there has been a failure to pay interest in whole or in part for the lesser of
(x) six months or (y) three payment periods (if such CMBS Security, CRE CDO
Security or REIT Debt Security is rated (or privately rated for purposes of the
issuance of the Securities) below “Baa3” by Moody’s or “BBB-” by S&P or Fitch);
provided, however, if the Rating Agency Condition for such CMBS Security, CRE
CDO Security or REIT Debt Security is satisfied with

 

27

--------------------------------------------------------------------------------


 

respect to S&P and Moody’s, the Collateral Manager may choose not to treat such
a CMBS Security, CRE CDO Security or REIT Debt Security as a Defaulted Security
or (B) as to which there has been a failure to pay interest in whole or in part
for the lesser of (x) one year or (y) six consecutive payment periods (if such
CMBS Security, CRE CDO Security or REIT Debt Security is rated (or privately
rated for purposes of the issuance of the Securities) “BBB-” or higher by S&P or
Fitch, or “Baa3” or higher by Moody’s) even if by its terms it provides for the
deferral and capitalization of interest thereon.

 

provided that any Collateral Debt Security which has sustained a write-down of
principal balance in accordance with its terms will not necessarily be
considered a Defaulted Security solely due to such writedown.

 

For purposes of calculating the Par Value Ratios, an appraisal reduction of a
Collateral Debt Security will be assumed to result in an implied reduction of
principal balance for such Collateral Debt Security only if such appraisal
reduction is intended to reduce the interest payable on such Collateral Debt
Security and only in proportion to such interest reduction.  For purposes of the
Par Value Ratios, any Collateral Debt Security that has sustained an implied
reduction of principal balance due to an appraisal reduction will not be
considered a Defaulted Security solely due to such implied reduction.  The
Collateral Manager will notify the Trustee of any appraisal reductions of
Collateral Debt Securities if the Collateral Manager has actual knowledge
thereof.

 

For purposes of the definition of “Defaulted Security,” the “Maturity Extension
Requirements” will be satisfied with respect to any extension if the maturity
date is extended (i) in the case of Loans other than ARD Loans, to a new
maturity date that is (A) not more than two (2) years after the original
maturity date and (B) not less than ten years prior to the Stated Maturity and
(ii) in the case of ARD Loans, such that (A) the anticipated repayment date will
not be less than 15 years prior to the Stated Maturity and (B) the new maturity
date is not less than six (6) months prior to the Stated Maturity; provided,
however, that notwithstanding the requirements in the foregoing clauses (i) and
(ii), “Maturity Extension Requirements” will be deemed satisfied with respect to
any extensions as to which the Rating Agency Condition has been satisfied.

 

For the avoidance of doubt, the parties hereto understand and agree that any
initial permissible 60 day extension period described in paragraphs (i) and (ii)
of this definition shall in no event be combined with any subsequent permissible
30 day extension period described in paragraphs (i) and (ii) of this definition.

 

“Delayed Draw Term Loan”: Any Loan that is fully committed on the initial
funding date of such Loan but is required to be fully funded in one or more
installments but which, once all such installments have been made, has the
characteristics of a term loan; provided that no Loan with respect to which the
additional funding obligation is held separately outside the Issuer by an
affiliate of the Seller or by an unaffiliated third party shall be deemed to be
a “Delayed Draw Term Loan” hereunder; provided, further, for purposes of the
Coverage Tests and the Collateral Quality Tests, the principal balance of a
Delayed Draw Term Loan, as of any date of determination, refers to the sum of
(i) the outstanding principal balance of such

 

28

--------------------------------------------------------------------------------


 

Delayed Draw Term Loan and (ii) the amounts on deposit in the Delayed Funding
Obligations Account in respect of the unfunded portion of such Delayed Draw Term
Loan.

 

“Delayed Funding Obligations Account”:  The account established pursuant to
Section 10.5(a) hereof.

 

“Deposit Accounts”: The meaning specified in Section 3.3(e)(xii) hereof.

 

“Depository” or “DTC”:  The Depository Trust Company, its nominees, and their
respective successors.

 

“Determination Date”:  With respect to the initial Payment Date, October 19,
2005, and thereafter quarterly on each January 19, April 19, July 19 and October
19 (or if such date is not a Business Day, then the next succeeding Business
Day).

 

“Disqualified Transferee”:  The meaning specified in Section 2.5(l) hereof.

 

“Distressed Debt Security”:  Any Collateral Debt Security (other than any CMBS
Security, CRE CDO Security or REIT Debt Security owned by the Issuer) relating
to real property located in metropolitan New York or Washington, D.C. on which
(i) there is a payment default, an acceleration, bankruptcy or foreclosure, (ii)
a default is highly likely because the loan-to-value is greater than 100% or
(iii) the debt service on such security exceeds the available cash flow from the
underlying property on a current and projected basis.

 

“Dollar,” “U.S. $” or “$”:  A U.S. dollar or other equivalent unit in Cash.

 

“Due Date”:  Each date on which a Scheduled Distribution is due on a Pledged
Obligation.

 

“Due Period”:  With respect to any Payment Date, the period commencing on the
day immediately succeeding the second preceding Determination Date (or
commencing on the Closing Date, in the case of the Due Period relating to the
first Payment Date) and ending on and including the Determination Date
immediately preceding such Payment Date.

 

“Effective Date”:  The date which is the earlier of (i) the 120th day after the
Closing Date and (ii) the date on which the Issuer utilizes the $190,718,894
deposited into the Unused Proceeds Account on the Closing Date to acquire
additional Collateral Debt Securities.

 

“Eligibility Criteria”:  The criteria set forth below, which if satisfied with
respect to any asset at the time it is purchased, as evidenced by an Officer’s
Certificate of the Collateral Manager delivered to the Trustee as of the date of
such acquisition, will make such asset eligible for purchase by the Issuer as a
Collateral Debt Security:

 

(i)            it is a Loan or security related to (A) commercial real estate or
(B) undeveloped real estate intended to be developed into residential property;
provided that no Loan shall be secured by an individual residential property;

 

29

--------------------------------------------------------------------------------


 

(ii)           it is issued by an issuer incorporated or organized under the
laws of the United States or a commonwealth, territory or possession of the
United States or under the laws of the Bahamas, Bermuda, Canada, the Cayman
Islands, the Channel Islands, Mexico or the Netherlands Antilles;

 

(iii)          with respect to each CMBS Security, substantially all the loans
backing such Collateral Debt Security are secured by collateral substantially
all of which is located in the United States or a commonwealth, territory or
possession of the United States and with respect to each REIT Debt Security, the
issuer of such Collateral Debt Security is incorporated or organized under the
laws of the United States or a commonwealth, territory or possession of the
United States;

 

(iv)          it provides for periodic payments of interest (or, in the case of
Preferred Equity Securities, dividends or other distributions) no less
frequently than semi-annually;

 

(v)           it has a Moody’s Rating, a Fitch Rating and an S&P Rating and,
unless otherwise agreed by S&P, such S&P Rating does not include the subscript
“t”;

 

(vi)          its acquisition would not cause the Issuer, the Co-Issuer or the
pool of Pledged Obligations to be required to register as an investment company
under the Investment Company Act; and if the issuer of such Collateral Debt
Security is excepted from the definition of an “investment company” solely by
reason of Section 3(c)(1) of the Investment Company Act, then either (A) such
Collateral Debt Security does not constitute a “voting security” for purposes of
the Investment Company Act or (B) the aggregate amount of such Collateral Debt
Security held by the Issuer is less than 10% of the entire issue of such
Collateral Debt Security;

 

(vii)         (A) if it is a Loan (including a Mezzanine Loan but excluding an
ARD Loan), no commercial mortgage loan underlying, securing or constituting such
Collateral Debt Security has a maturity date (including any extension option)
that is later than ten (10) years prior to the Stated Maturity, (B) if it is a
REIT Debt Security, such REIT Debt Security (without regard to the maturities of
any collateral underlying such REIT Debt Security) does not have a stated final
maturity later than the Stated Maturity, (C) if it is a CMBS Security, such CMBS
Security (without regard to the maturities of any collateral underlying such
CMBS Security) does not have a rated final maturity later than the Stated
Maturity; provided that up to 5% of the aggregate principal balance of all
Collateral Debt Securities may consist of CMBS Securities with a rated final
maturity of not more than 5 years after the Stated Maturity, (D) if it is an ARD
Loan, (i) the anticipated repayment date of such ARD Loan is not later than
fifteen (15) years prior to the Stated Maturity and (ii) the new maturity date
is not less than six (6) months prior to the Stated Maturity; provided that up
to 5% of the aggregate principal balance of all Collateral Debt Securities may
consist of ARD Loans with a stated maturity of not more than five (5) years
after the Stated Maturity, (E) if it is a CRE CDO

 

30

--------------------------------------------------------------------------------


 

Security, it does not have a stated maturity later than the Stated Maturity;
provided that up to 2% of the aggregate principal balance of all Collateral Debt
Securities may consist of CRE CDO Securities with a stated maturity of not more
than 5 years after the Stated Maturity, and (F) if it is a Preferred Equity
Security, the date (after giving effect to all permissible extensions thereof)
by which all distributions on such Preferred Equity Security attributable to the
return of capital by its governing documents are required to be made is not
later than six (6) months prior to the Stated Maturity (after giving effect to
all anticipated settlement concerns in connection with such return of capital);

 

(viii)        it is not prohibited under its Underlying Instruments from being
purchased by the Issuer and pledged to the Trustee;

 

(ix)           it is not, and does not provide for conversion or exchange into,
“margin stock” (as defined under Regulations T, U or X by the Board of Governors
of the Federal Reserve System) at any time over its life;

 

(x)            other than any Loan with respect to which the Collateral Manager
has a reasonable indication from the related borrower that such borrower plans
to prepay such Loan, it is not the subject of (a) any Offer by the issuer of
such security or by any other person made to all of the holders of such security
to purchase or otherwise acquire such security (other than pursuant to any
redemption in accordance with the terms of the related Underlying Instruments)
or to convert or exchange such security into or for cash, securities or any
other type of consideration or (b) any solicitation by an issuer of such
security or any other person to amend, modify or waive any provision of such
security or any related Underlying Instruments, and has not been called for
redemption;

 

(xi)           it is not an Ineligible Equity Security, Step-Up Security,
Step-Down Bond, Market Value Collateralized Debt Obligation, any security the
repayment of which is subject to substantial non-credit related risk, as
determined by the Collateral Manager in its reasonable business judgment, or a
synthetic security;

 

(xii)          except with respect to Preferred Equity Securities, it is not a
security that by the terms of its Underlying Instruments provides for conversion
or exchange (whether mandatory or at the option of the issuer or the holder
thereof) into equity capital at any time prior to its maturity;

 

(xiii)         it is not a financing by a debtor-in-possession in any insolvency
proceeding;

 

(xiv)        except with respect to Delayed Draw Term Loans, it will not require
the Issuer to make any future payments after the initial purchase thereof;

 

(xv)         its acquisition will be in compliance with Section 206 of the
Advisers Act;

 

31

--------------------------------------------------------------------------------


 

(xvi)        except with respect to Partially Deferred Loans, it does not have
any outstanding deferred or capitalized interest;

 

(xvii)       it is not a security that, in the Collateral Manager’s reasonable
business judgment, has a significant risk of declining in credit quality or,
with lapse of time or notice, becoming a Defaulted Security;

 

(xviii)      it is not a Defaulted Security (as determined by the Collateral
Manager after reasonable inquiry);

 

(xix)         if it is a Participation, (a) it is a real estate related
Participation, (b) except in the case of any Initial Collateral Debt Security,
the Mayacama Loan or any other Participation with respect to which the Rating
Agency Condition is satisfied, either (i) the Underlying Term Loan, A Note or B
Note has been included in a transaction that would be classified as a CMBS
Conduit Security or a CMBS Large Loan Security or (ii) the Underlying Term Loan
is serviced pursuant to a commercial mortgage servicing arrangement, which
includes the standard servicing provisions found in CMBS Securities
transactions, (c) the requirements regarding the representations and warranties
with respect to the Underlying Term Loan, the Underlying Mortgage Property (as
applicable) and the Participation set forth in Section 16.5 have been met, (d)
the terms of the Underlying Instruments are consistent with the terms of similar
Underlying Instruments in the CMBS industry and (e) except in the case of any
Initial Collateral Debt Security, if it is a Participation, the Participating
Institution is either a “special purpose vehicle” or qualifies as a “qualified
institutional lender” as typically defined in the Underlying Instruments related
to Participations; provided that a securitization trust, a CDO issuer or a
similar securitization vehicle shall be deemed to be a “special purpose vehicle”
hereunder;

 

(xx)          if it is a B Note, it is (a) a real estate related B Note, (b)
except in the case of any Initial Collateral Debt Security or any other B Note
with respect to which the Rating Agency Condition is satisfied, either (i) the
related A Note has been included in a transaction that would be classified as a
CMBS Conduit Security or a CMBS Large Loan Security or (ii) the B Note is
serviced pursuant to a commercial mortgage servicing arrangement, which includes
the standard servicing provisions found in CMBS Securities transactions, (c) the
requirements regarding the representations and warranties with respect to the
Underlying Term Loan, the Underlying Mortgage Property (as applicable) and the B
Note set forth in Section 16.5 have been met and (d) the terms of the Underlying
Instruments are consistent with the terms of similar Underlying Instruments in
the CMBS industry;

 

(xxi)         if it is a Mezzanine Loan (other than the LNR Loan), (a) except in
the case of any Initial Collateral Debt Security or any other Mezzanine Loan
with respect to which the Rating Agency Condition is satisfied, the Mezzanine
Loan is serviced pursuant to a commercial mortgage servicing arrangement, which
includes the standard servicing provisions found in CMBS Securities
transactions,

 

32

--------------------------------------------------------------------------------


 

(b) the requirements regarding the representations and warranties with respect
to the Underlying Term Loan, the Underlying Mortgage Property (as applicable)
and the Mezzanine Loan set forth in Section 16.5 have been met and (c) the terms
of the Underlying Instruments are consistent with the terms of similar
Underlying Instruments in the CMBS industry with respect to Mezzanine Loans;

 

(xxii)        if it is a Loan (that is not a Participation, a B Note or a
Mezzanine Loan), (a) except in the case of any Initial Collateral Debt Security
or any other Loan with respect to which the Rating Agency Condition is
satisfied, it is a real estate related Loan that is serviced pursuant to (A) the
GMACCMC Servicing Agreement or (B) a commercial mortgage servicing arrangement,
which includes the standard servicing provisions found in CMBS Securities
transactions, and (b) the requirements regarding the representations and
warranties with respect to the Loan and the Underlying Mortgage Property (as
applicable) set forth in Section 16.5 have been met;

 

(xxiii)       it is U.S. Dollar denominated and may not, by its terms, be
converted into a security payable in any other currencies;

 

(xxiv)       it is one of the Specified Types;

 

(xxv)        if it is a Loan or CMBS Security, the principal balance of the Loan
or CMBS Security has not been reduced by a realized loss, expected loss,
appraisal event, appraisal reduction or similar item since initial issuance,
other than a Loan as to which a workout or other restructuring has occurred but
as to which no such reduction has occurred since the completion of such workout
or restructuring;

 

(xxvi)       any requirements regarding opinions with respect to certain
purchases of Collateral Debt Securities as provided in this Indenture have been
met;

 

(xxvii)      if such Collateral Debt Security is an Interest Only Security, the
Rating Agency Condition has been satisfied with respect to the acquisition of
such Interest Only Security;

 

(xxviii)     if such Collateral Debt Security is a Principal Only Security, the
Rating Agency Condition has been satisfied with respect to the acquisition of
such Principal Only Security;

 

(xxix)       its acquisition would not cause Gramercy Investment to fail to
qualify as a “REIT” under the Code;

 

(xxx)        if such Collateral Debt Security has attached “buy/sell” rights in
favor of the Issuer, such rights are freely assignable by the Issuer to any of
its affiliates; and

 

33

--------------------------------------------------------------------------------


 

(xxxi)       if such Collateral Debt Security is a CRE CDO Security or a CMBS
Security, at the time it was issued at least one class of the related issuer’s
securities was rated “AAA” (or the equivalent) by one or more nationally
recognized statistical rating organizations.

 

Notwithstanding the foregoing provisions of this definition, with respect to any
Collateral Debt Security acquired by the Issuer on or prior to the Closing Date,
if the Eligibility Criteria above pertains to the subject matter of a
representation and warranty under the related Collateral Debt Securities
Purchase Agreement as to which an exception has been disclosed in the related
exception schedule, such Collateral Debt Security shall be deemed to satisfy
such criterion notwithstanding such exception.

 

“Eligible Investments”:  Any Dollar-denominated investment that, at the time it
is Granted to the Trustee (directly or through a Securities Intermediary or
bailee), is Registered and is one or more of the following obligations or
securities:

 

(i)            direct obligations of, and obligations the timely payment of
principal of and interest on which is fully and expressly guaranteed by, the
United States, or any agency or instrumentality of the United States, the
obligations of which are expressly backed by the full faith and credit of the
United States;

 

(ii)           demand and time deposits in, certificates of deposit of, bankers’
acceptances issued by, or federal funds sold by, any depository institution or
trust company incorporated under the laws of the United States or any state
thereof or the District of Columbia (including the Trustee or the commercial
department of any successor Trustee, as the case may be; provided that such
successor otherwise meets the criteria specified herein) and subject to
supervision and examination by federal and/or state banking authorities so long
as the commercial paper and/or the debt obligations of such depositary
institution or trust company (or, in the case of the principal depositary
institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have a credit rating not
less than “A1” by Moody’s, “A+” by Fitch and “A+” by S&P, in the case of
long-term debt obligations, and “P-1” by Moody’s, “F1” by Fitch and “A-1” by S&P
for Eligible Investments which have a maturity of 30 days or less;

 

(iii)          unleveraged repurchase or forward purchase obligations with
respect to (a) any security described in clause (i) above or (b) any other
security issued or guaranteed by an agency or instrumentality of the United
States, in either case entered into with a depository institution or trust
company (acting as principal) described in clause (ii) above (including Wells
Fargo Bank, National Association or the commercial department of any successor
Trustee, as the case may be; provided that such person otherwise meets the
criteria specified herein) or entered into with a corporation (acting as
principal) whose long-term rating is not less than “Aa2” by Moody’s, “AA” by
Fitch and “AAA” by S&P (for so long as any Notes rated by S&P are Outstanding)
or whose short-term credit rating is not less than “P-1” by Moody’s, “F1” by
Fitch and “A-1+” by S&P for Eligible

 

34

--------------------------------------------------------------------------------


 

Investments which have a maturity of 30 days or less (for so long as any Notes
rated by S&P are Outstanding); provided that the issuer thereof must also have
at the time of such investment a long-term credit rating of not less than “Aa2”
by Moody’s, “A+” by Fitch and “AAA” by S&P (for so long as any Notes rated by
S&P are Outstanding);

 

(iv)          registered securities bearing interest or sold at a discount
issued by any corporation incorporated under the laws of the United States or
any state thereof or the District of Columbia that has a credit rating of not
less than “Aa2” by Moody’s, “AA” by Fitch and “AAA” by S&P (for so long as any
Notes rated by S&P are Outstanding) at the time of such investment or
contractual commitment providing for such investment;

 

(v)           commercial paper or other similar short-term obligations
(including that of the Trustee or the commercial department of any successor
Trustee, as the case may be, or any affiliate thereof; provided that such person
otherwise meets the criteria specified herein) having at the time of such
investment a credit rating of “P-1” by Moody’s, “F1” by Fitch and “A-1+” by S&P
or “A-1” by S&P for Eligible Investments which have a maturity of 30 days or
less (for so long as any Notes rated by S&P are Outstanding); provided that the
issuer thereof must also have at the time of such investment a senior long-term
debt rating of not less than “Aa3” by Moody’s, “AA” by Fitch and “AA” by S&P
(for so long as any Notes rated by S&P are Outstanding);

 

(vi)          a reinvestment agreement issued by any bank (if treated as a
deposit by such bank), or a Registered guaranteed investment or reinvestment
agreement issued by an insurance company or other corporation or entity, in each
case that has a credit rating of not less than “P-1” by Moody’s, “F1” by Fitch
and “A-1+” by S&P or “A-1” by S&P for Eligible Investments which have a maturity
of 30 days or less (for so long as any Notes rated by S&P are Outstanding);
provided that the issuer thereof must also have at the time of such investment a
long-term credit rating of not less than “Aa2” by Moody’s, “AA” by Fitch and
“AAA” by S&P (for so long as any Notes rated by S&P are Outstanding);

 

(vii)         money market funds which have at all times the highest credit
rating assigned by each of the Rating Agencies (including funds for which the
Trustee or an affiliate provides services or received compensation); and

 

(viii)        any other investment similar to those described in clauses (i)
through (vii) above that (1) each of Moody’s and S&P has confirmed may be
included in the portfolio of Pledged Obligations as an Eligible Investment
without adversely affecting its then-current ratings on the Notes and (2) has a
long-term credit rating of not less than “Aa2” by Moody’s, “AA” by Fitch and
“AAA” by S&P (for so long as any Notes rated by S&P are Outstanding) or a credit
rating of not less than “P-1” by Moody’s, “F1” by Fitch and “A-1+” by S&P or
“A-1” by S&P for Eligible Investments which have a maturity of 30 days or less
(for so long as any Notes rated by S&P are Outstanding);

 

35

--------------------------------------------------------------------------------


 

provided that mortgage-backed securities and Interest Only Securities shall not
constitute Eligible Investments; and provided, further, that (a) Eligible
Investments acquired with funds in the Collection Accounts shall include only
such obligations or securities as mature no later than the Business Day prior to
the next Payment Date succeeding the acquisition of such obligations or
securities, (b) Eligible Investments shall not include obligations bearing
interest at inverse floating rates, (c) Eligible Investments shall not include
obligations the purchase of which would cause the Issuer to be engaged in a
trade or business within the United States, shall not have payments subject to
foreign or United States withholding tax, shall not be purchased for a price in
excess of par and shall not have an S&P rating which contains a subscript “r”,
“t”, “p”, “pi” or “q” and (d) Eligible Investments shall not include Margin
Stock.

 

For the avoidance of doubt, all credit ratings by Fitch required under this
definition shall be deemed to be Fitch Ratings for all purposes under this
Indenture.

 

“Entitlement Order”:  The meaning specified in Section 8-102(a)(8) of the UCC.

 

“ERISA”:  The United States Employee Retirement Income Security Act of 1974, as
amended.

 

“Euroclear”:  Euroclear Bank S.A./N.V., as operator of the Euroclear system.

 

“Event of Default”:  The meaning specified in Section 5.1 hereof.

 

“Excepted Assets”:  (i) The U.S. $250 of capital contributed by the holder of
the ordinary shares of the Issuer and any interest earned thereon and the bank
account in which such monies are held and the U.S. $250 transaction fee paid to
the Issuer and (ii) the Preferred Shares Distribution Account and all of the
funds and other property from time to time deposited in or credited to the
Preferred Shares Distribution Account.

 

“Exchange Act”:  The Securities Exchange Act of 1934, as amended.

 

“Exchange Security”: The meaning specified in Section 12.1(b) hereof.

 

“Expense Account”:  The account established pursuant to Section 10.6(a) hereof.

 

“Extended Maturity Date”:  With respect to any Collateral Debt Security, the
maturity date of such Collateral Debt Security, assuming the exercise of all
extension options that are exercisable at the option of the related borrower
under the terms of such Collateral Debt Security.

 

“Extended Weighted Average Maturity”:  As of any Measurement Date with respect
to the Collateral Debt Securities (other than Defaulted Securities), the number
obtained by (i) summing the products obtained by multiplying (a) the remaining
term to maturity (in years, rounded to the nearest one tenth thereof, and based
on the Extended Maturity Date) of each Collateral Debt Security (other than
Defaulted Securities) by (b) the outstanding Principal Balance at such time of
such Collateral Debt Security and (ii) dividing the sum by the Aggregate
Principal Balance at such time of all Collateral Debt Securities (other than
Defaulted Securities).

 

36

--------------------------------------------------------------------------------


 

“Financial Asset”:  The meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financing Statements”:  Financing statements relating to the Assets naming the
Issuer as debtor and the Trustee on behalf of the Noteholders and each Hedge
Counterparty as secured party.

 

“Fitch”:  Fitch Ratings and any successor or successors thereto.

 

“Fitch Applicable Recovery Rate”:  (i) With respect to any Collateral Debt
Security that is a CMBS Security, a CRE Security or a REIT Debt Security on any
Measurement Date, an amount equal to the percentage corresponding to the
domicile and seniority of such Collateral Debt Security, as set forth in
Schedule N (the Fitch Recovery Matrix); provided that the applicable percentage
shall be the percentage corresponding to the rating of the most senior
Outstanding Class of Notes then rated by Fitch and (ii) with respect to any
Collateral Debt Security that is a Loan, the Market Value thereof.

 

“Fitch Loan Diversity Index Score” means the amount determined by the Collateral
Manager on any Measurement Date, by the sum of the series of products obtained
for each Collateral Debt Security, by squaring the quotient of (x) the Principal
Balance on such Measurement Date of each such Collateral Debt Security and (y)
the Aggregate Principal Balance of all Collateral Debt Securities on such
Measurement Date, multiplied by 10,000.  In the event that cash has been
received in respect of Principal Proceeds since the immediately preceding
Measurement Date but has not been reinvested in additional Collateral Debt
Securities as of the current Measurement Date, the aggregate amount then held in
cash shall be divided into one or more “Cash Security Exposures.”  Each Cash
Security Exposure will be sized in an amount equal to the result obtained by
averaging the Principal Balance of all Collateral Debt Securities on such
Measurement Date; provided that if the cash position as of such Measurement Date
is less than such average, or if there is cash remaining in an amount less than
such average, the Cash Security Exposure, or the additional Cash Security
Exposure, as applicable, represented thereby will be sized in the actual amount
of such cash position.  The Fitch Loan Diversity Index Score shall then be
calculated as the quotient of (x) the Principal Balance on such Measurement Date
of each such Collateral Debt Security and each Cash Security Exposure and (y)
the Aggregate Principal Balance of all Collateral Debt Securities and all Cash
Security Exposures on such Measurement Date, multiplied by 10,000.

 

“Fitch Loan Diversity Index Test” means a test that will be satisfied if on any
Measurement Date the Fitch Loan Diversity Index Score for the Collateral Debt
Securities is less than 500.

 

“Fitch Rating”: With respect to any Collateral Debt Security,

 

(a)           if such Collateral Debt Security is rated by Fitch, the Fitch
Rating shall be such rating;

 

(b)           if such Collateral Debt Security is not rated by Fitch and a
rating is published by both S&P and Moody’s, the Fitch Rating shall be the lower
of such ratings; and if a rating is published by only one of S&P and Moody’s,
the Fitch Rating shall be that published rating by S&P or Moody’s, as the case
may be;

 

37

--------------------------------------------------------------------------------


 

(c)           if such Collateral Debt Security is a Loan that is not rated by
Fitch, but is rated by Moody’s or S&P, then the Fitch Rating of such Loan will
be deemed to be “CCC”; provided that Loans (which in the aggregate) represent
not more than 5% of the Aggregate Collateral Balance may be deemed to have a
Fitch Rating pursuant to this paragraph (c); and

 

(d)           in all other circumstances, the Fitch Rating shall be the private
rating assigned by Fitch upon request of the Collateral Manager;

 

provided that (x) if such Collateral Debt Security has been put on rating watch
negative for possible downgrade by any Rating Agency, then the rating used to
determine the Fitch Rating under either of clauses (a) or (b) above shall be one
rating subcategory below such rating by that Rating Agency, and (y) if such
Collateral Debt Security has been put on rating watch positive for possible
upgrade by any Rating Agency, then the rating used to determine the Fitch Rating
under either of clauses (a) or (b) above shall be one rating subcategory above
such rating by that Rating Agency, and (z) notwithstanding the rating definition
described above, Fitch reserves the right to issue a rating estimate for any
Collateral Debt Security at any time.

 

“Fixed Rate Excess”:  As of any Measurement Date, a fraction (expressed as a
percentage) the numerator of which is equal to the product of (i) the greater of
zero and the excess, if any, of the Weighted Average Coupon for such Measurement
Date over 7.00% and (ii) the Aggregate Principal Balance of all Collateral Debt
Securities that are Fixed Rate Securities (excluding all Defaulted Securities
and Written Down Securities) and the denominator of which is the Aggregate
Principal Balance of all Collateral Debt Securities that are Floating Rate
Securities (excluding all Defaulted Securities and Written Down Securities),
multiplying the resulting figure by 360 and then dividing by 365.

 

“Fixed Rate Security”:  Any Collateral Debt Security (including, without
limitation, an Above Cap Security) other than a Floating Rate Security.

 

“Floating Rate Security”:  Any Collateral Debt Security which bears interest
based upon a floating rate index (including a floating rate index subject to a
cap but other than an Above Cap Security); provided that any Covered Fixed Rate
Security will be deemed to be a Floating Rate Security for purposes of
calculating the Fixed Rate Excess, Spread Excess, Weighted Average Coupon and
Weighted Average Spread and for purposes of calculating the Spread Excess and
Weighted Average Spread, such Covered Fixed Rate Security shall be assumed to
have a spread (i) above LIBOR equal to the spread over the London interbank
offered rate for U.S. Dollar deposits in Europe for the related swap agreement
or (ii) equal to the sum of (a) the coupon on the underlying related Collateral
Debt Security plus (b) the floating amount receivable from the applicable Hedge
Counterparty under the related swap agreement minus (c) the fixed amount payable
by the Issuer under the applicable swap agreement minus (d) LIBOR.

 

“Form-Approved Liability Hedge”:  A Liability Hedge entered into with respect to
a Covered Fixed Rate Security (i) the documentation of which conforms (but for
the amount and timing of periodic payments, the notional amount, the effective
date, the termination date and other similarly necessary changes) to a form for
which satisfaction of the Rating Agency

 

38

--------------------------------------------------------------------------------


 

Condition was previously received in respect of the Notes (as certified to the
Trustee by the Collateral Manager), provided that any Rating Agency may withdraw
its approval of a form at any time and (ii) for which the Issuer has provided
each Rating Agency with written notice of the purchase of the related Collateral
Debt Security within five Business Days after such purchase.

 

“General Intangible”:  The meaning specified in Section 9-102(a)(42) of the UCC.

 

“GKK”:  Gramercy Capital Corp., a Maryland real estate investment trust.

 

“Global Securities”:  The Rule 144A Global Securities and the Regulation S
Global Securities.

 

“GMACCMC”:  The GMAC Commercial Mortgage Corporation.

 

“GMACCMC Servicing Agreement”:  The servicing agreement dated as of the Closing
Date, among the Issuer, SLG Gramercy, the Collateral Manager and GMACCMC.

 

“Governing Documents”:  With respect to (i) the Issuer, the memorandum and
articles of association of the Issuer, as amended and restated and/or
supplemented and in effect from time to time and (ii) all other Persons, the
articles of incorporation, certificate of incorporation, by-laws, certificate of
limited partnership, limited partnership agreement, limited liability company
agreement, certificate of formation, articles of association and similar charter
documents, as applicable to any such Person.

 

“Government Items”:  A security (other than a security issued by the Government
National Mortgage Association) issued or guaranteed by the United States of
America or an agency or instrumentality thereof representing a full faith and
credit obligation of the United States of America and, with respect to each of
the foregoing, that is maintained in book-entry on the records of a Federal
Reserve Bank.

 

“Gramercy Investment”:  Gramercy Investment Trust, a Maryland real estate
investment trust.

 

“Grant”:  To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of set-off against, deposit, set over and confirm.  A Grant of the
Pledged Obligations or of any other security or instrument shall include all
rights, powers and options (but none of the obligations) of the granting party
thereunder, including without limitation the immediate continuing right to
claim, collect, receive and take receipt for principal and interest payments in
respect of the Pledged Obligations (or any other security or instrument), and
all other Monies payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything that the granting party is or may be
entitled to do or receive thereunder or with respect thereto.

 

“Hedge Agreement”:  One or more interest rate cap agreements, interest rate
floor agreements, Interest Rate Swap Agreements or similar agreements (including
Liability Hedges), including any related ISDA Master Agreement and hedge
confirmations, entered into between

 

39

--------------------------------------------------------------------------------


 

the Issuer and one or more Hedge Counterparties from time to time and any
additional or replacement interest rate cap or swap agreements or other
agreements that address interest rate exposure, entered into from time to time
between the Issuer and each Hedge Counterparty in accordance with the terms
hereof, as the same may be amended, supplemented or otherwise modified from time
to time in accordance with its terms.

 

“Hedge Collateral Account”:  Each trust account established pursuant to Section
16.1(e) hereof.

 

“Hedge Counterparty”:  Any institution or institutions with whom the Issuer
enters into interest rate cap agreements, interest rate floor agreements,
Interest Rate Swap Agreements or other similar agreements (including Liability
Hedges) that address interest rate exposure, or any permitted assignees or
successors of such institutions under any Hedge Agreements.

 

“Hedge Counterparty Credit Support”:  With respect to any Hedge Agreement, the
agreement to provide collateral, if necessary, substantially in the form of the
ISDA Credit Support Annex attached to such Hedge Agreement, which in each case
will be substantially similar to the ISDA Credit Support Annex attached to the
Form-Approved Liability Hedge.

 

“Hedge Counterparty Credit Support Provider”:  The meaning specified in Section
16.1(a) hereof.

 

“Hedge Counterparty Required Rating”: (i) with respect to a Person as an issuer
or with respect to long-term senior unsecured debt of such Person, (a) “A1” by
Moody’s to the extent such Person has a long-term rating only (for so long as
any Notes are Outstanding and are rated by Moody’s); or (b) “A2” by Moody’s to
the extent such Person has both a long-term and short-term rating and the
short-term rating is “P-1” (for so long as any Notes are Outstanding and are
rated by Moody’s); and (ii) with respect to a Person as an issuer or with
respect to long-term senior unsecured debt of such Person, “BBB-”, by Fitch (for
so long as any Notes are Outstanding and are rated by Fitch); and (iii) with
respect to a Person as an issuer or with respect to long term senior unsecured
debt of such Person, “BBB-” by S&P (for so long as any Notes are Outstanding and
are rated by S&P), or a short term rating of such Person, of “A-3” by S&P (for
so long as any Notes are Outstanding and are rated by S&P); provided that should
a Rating Agency effect an overall downward adjustment of its short-term or
long-term ratings, then the applicable Hedge Counterparty Required Rating shall
be downwardly adjusted accordingly; provided, further, that any adjustment to a
rating shall be subject to the prior written consent of the applicable Rating
Agency.

 

“Hedge Counterparty Collateral Threshold Rating”:  With respect to a person as
an issuer or with respect to the debt of such person, as the case may be, (i)
(a) if any Class of Notes are rated “A” or higher by Fitch, with respect to a
Person as an issuer or with respect to the long-term senior unsecured debt of
such Person, “A” (and the short-term debt of such Person is rated at least
“F-1”) or “A+” (if such Person does not have a short-term debt rating by Fitch),
in each case by Fitch (for so long as any Notes are Outstanding and are rated by
Fitch), (b) if any Class of Notes are rated “A-” or “BBB+” by Fitch, with
respect to a Person as an issuer or with respect to the long-term senior
unsecured debt of such Person, “BBB+” (and the short-term debt

 

40

--------------------------------------------------------------------------------


 

of such Person is rated at least “F-2”), in each case by Fitch (for so long as
any Notes are Outstanding and are rated by Fitch), or (c) if any Class of Notes
are rated “BBB” or lower by Fitch, with respect to a Person as an issuer or with
respect to the long-term senior unsecured debt of such Person, a rating equal to
the rating on the highest rated Notes, in each case by Fitch (for so long as any
Notes are Outstanding and are rated by Fitch) and (ii) such rating as shall be
satisfactory to S&P (for so long as any Class of Notes is Outstanding and is
rated by S&P) and Moody’s (for so long as any Class of Notes is Outstanding and
is rated by Moody’s) at the time of entering into the applicable Hedge Agreement
and as specifically set forth in the related Hedge Agreement; provided that
should a Rating Agency effect an overall downward adjustment of its short-term
or long-term ratings, then the applicable Hedge Counterparty Collateral
Threshold Rating shall be downwardly adjusted accordingly; provided, further,
that any adjustment to a rating shall be subject to the prior written consent of
the applicable Rating Agency.

 

“Hedge Payment Amount”:  With respect to each Hedge Agreement, the amount of any
payment then due and payable thereunder by the Issuer to each Hedge
Counterparty, including without limitation any payments due and payable upon a
termination of such Hedge Agreement.

 

“Hedge Termination Account”:  Each trust account established pursuant to Section
16.1(g) hereof.

 

“Herfindahl Diversity Test”:  A test that will be satisfied if on any
Measurement Date the Herfindahl Score for the Collateral Debt Securities is
greater than 26.5.  In the event that Cash has been received in respect of
Principal Proceeds of the Collateral Debt Securities since the immediately
preceding Measurement Date but has not been reinvested in additional Collateral
Debt Securities as of the current Measurement Date, the Herfindahl Diversity
Test also will be deemed satisfied on the current Measurement Date
notwithstanding a Herfindahl Score of 26.5 or less if (i) the Herfindahl Test
was satisfied or deemed satisfied on the immediately preceding Measurement Date
and (ii) the reason for the failure on the current Measurement Date is the
existence of such Cash.  Similarly, if the Herfindahl Diversity Test was not
satisfied or deemed satisfied on the immediately preceding Measurement Date and
the Herfindahl Score has worsened as of the current Measurement Date, the
Herfindahl Score as of the immediately preceding Measurement Date will be deemed
to have been maintained on the current Measurement Date to the extent that the
reason for such worsened Herfindahl Score is the existence of such Cash.

 

“Herfindahl Score”:  The amount determined by the Collateral Manager on any
Measurement Date, by dividing (i) one by (ii) the sum of the series of products
obtained for each Collateral Debt Security, by squaring the quotient of (x) the
Principal Balance on such Measurement Date of each such Collateral Debt Security
and (y) Aggregate Principal Balance of all Collateral Debt Securities on such
Measurement Date.

 

“Highest Auction Price”:  The meaning specified in Section 12.4(b)(iv) hereof.

 

“Holder” or “Securityholder”:  With respect to any Note, the Person in whose
name such Note is registered in the Notes Register.  With respect to any
Preferred Share, the

 

41

--------------------------------------------------------------------------------


 

Person in whose name such Preferred Share is registered in the register
maintained by the Share Registrar.

 

“Indenture”:  This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

 

“Independent”:  As to any Person, any other Person (including, in the case of an
accountant, or lawyer, a firm of accountants or lawyers and any member thereof
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions. 
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Ethics of the American Institute of
Certified Public Accountants.

 

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee such opinion or certificate shall state that the signer has read
this definition and that the signer is Independent within the meaning hereof.

 

“Ineligible Equity Security”: Any equity security or any other security which is
not eligible for purchase by the Issuer as a Collateral Debt Security; provided
that the term “Ineligible Equity Security” will not include any Preferred Equity
Security or any asset backed security structured as a certificate or other form
of beneficial interest.

 

“Initial Collateral Debt Security”:  Any of the Collateral Debt Securities
acquired by the Issuer on the Closing Date or with respect to which the Issuer
has, as of the Closing Date, entered into a binding commitment to purchase.

 

“Initial Deposit”:  Any Cash or Money deposited with the Trustee by the Issuer
on the Closing Date for inclusion as Assets and deposited by the Trustee in the
Unused Proceeds Account on the Closing Date, which shall be equal to
$190,718,914.

 

“Initial Maturity Date”:  With respect to any Collateral Debt Security, the
maturity date of such Collateral Debt Security without giving effect to any
extension options available under the terms of such Collateral Debt Security.

 

“Initial Purchaser”:  Wachovia Capital Markets, LLC.

 

“Initial Weighted Average Maturity”:  As of any Measurement Date with respect to
the Collateral Debt Securities (other than Defaulted Securities), the number
obtained by (i) summing the products obtained by multiplying (a) the remaining
term to maturity (in years, rounded to the nearest one tenth thereof, and based
on the Initial Maturity Date) of each Collateral Debt Security (other than
Defaulted Securities) by (b) the Outstanding Principal Balance of such
Collateral Debt Security and (ii) dividing the sum by the Aggregate Principal
Balance at such time of all Collateral Debt Securities (other than Defaulted
Securities).

 

42

--------------------------------------------------------------------------------


 

“Instrument”:  The meaning specified in Section 9-102(a)(47) of the UCC.

 

“Interest Accrual Period”:  With respect to the first Payment Date, the period
from and including the Closing Date to but excluding the initial Payment Date
and with respect to each successive Payment Date, the period from and including
the immediately preceding Payment Date to but excluding such Payment Date.

 

“Interest Advance”:  The meaning specified in Section 10.7(a) hereof.

 

“Interest Collection Account”:  The trust account established pursuant to
Section 10.2(a) hereof.

 

“Interest Coverage Ratio”: With respect to the Class A Notes and the Class B
Notes (the “Class A/B Interest Coverage Ratio”), the Class C Notes, the Class D
Notes and the Class E Notes (the “Class C/D/E Interest Coverage Ratio”) or the
Class F Notes, the Class G Notes and the Class H Notes (the “Class F/G/H
Interest Coverage Ratio”) as of any Measurement Date, the ratio calculated by
dividing:

 

(1)           (i) the sum of (A) Cash standing to the credit of the Expense
Account, plus (B) the Scheduled Distributions of interest due (or, in the case
of the Preferred Equity Securities, the scheduled payments of dividends or other
distributions not attributable to the return of capital by their governing
documents) due (in each case regardless of whether the due date for any such
interest (or dividend or other distribution) payment has yet occurred) in the
Due Period in which such Measurement Date occurs on (x) the Collateral Debt
Securities (excluding accrued and unpaid interest on Defaulted Securities);
provided that no interest (or dividends or other distributions) will be included
with respect to any Collateral Debt Security (including, without limitation, the
deferred or capitalized interest component of a Partially Deferred Loan) to the
extent that such Collateral Debt Security does not provide for the scheduled
payment of interest (or dividends or other distributions) in Cash; and (y) the
Eligible Investments held in the Payment Account, the Collection Accounts, the
Delayed Funding Obligations Account and the Expense Account (whether purchased
with Interest Proceeds or Principal Proceeds), plus (C) any net amount (other
than any termination payments) scheduled to be received by the Issuer from any
Hedge Counterparty under any related Hedge Agreement on or before the following
Payment Date, plus (D) Interest Advances, if any, advanced by the Advancing
Agent or the Trustee, in its capacity as Backup Advancing Agent, with respect to
the related Payment Date, minus (ii) the sum of (A) any net amount (other than
any termination payments) scheduled to be paid by the Issuer to any Hedge
Counterparty under any related Hedge Agreement on or before the following
Payment Date, plus, without duplication, (B) any amounts scheduled to be paid
pursuant to Section 11.1(a)(i)(1) through (5); by

 

43

--------------------------------------------------------------------------------


 

(2)           (i) in the case of the Class A/B Interest Coverage Ratio, the sum
of the scheduled interest on the Class A-1 Notes, the Class A-2 Notes and the
Class B Notes payable on the Payment Date immediately following such Measurement
Date plus any Class A-1 Defaulted Interest Amount, any Class A-2 Defaulted
Interest Amount and any Class B Defaulted Interest Amount payable on the Payment
Date immediately following such Measurement Date; (ii) in the case of the Class
C/D/E Interest Coverage Ratio, the amount determined by the foregoing clause (i)
plus the scheduled interest on the Class C Notes (including any Class C
Defaulted Interest Amount and interest on Class C Capitalized Interest, if any,
but excluding any Class C Capitalized Interest), the Class D Notes (including
any Class D Defaulted Interest Amount and interest on Class D Capitalized
Interest, if any, but excluding any Class D Capitalized Interest) and the Class
E Notes (including any Class E Defaulted Interest and interest on any Class E
Capitalized Interest, if any, but excluding any Class E Capitalized Interest)
payable on the Payment Date immediately following such Measurement Date; or
(iii) in the case of the Class F/G/H Interest Coverage Ratio, the amount
determined by the foregoing clause (ii) plus the scheduled interest on the Class
F Notes (including any Class F Defaulted Interest Amount and interest on Class F
Capitalized Interest, if any, but excluding any Class F Capitalized Interest),
the Class G Notes (including any Class G Defaulted Interest Amount and interest
on Class G Capitalized Interest, if any, but excluding any Class G Capitalized
Interest) and the Class H Notes (including any Class H Defaulted Interest and
interest on Class H Capitalized Interest, if any, but excluding any Class H
Capitalized Interest), in each case payable on the Payment Date immediately
following such Measurement Date.

 

“Interest Distribution Amount”:  Each of the Class A-1 Interest Distribution
Amount, Class A-2 Interest Distribution Amount, Class B Interest Distribution
Amount, Class C Interest Distribution Amount, Class D Interest Distribution
Amount, Class E Interest Distribution Amount, Class F Interest Distribution
Amount, Class G Interest Distribution Amount, Class H Interest Distribution
Amount, Class J Interest Distribution Amount and Class K Interest Distribution
Amount.

 

“Interest Only Security”:  Any security that by its terms provides for periodic
payments of interest on a notional amount and does not provide for the repayment
of a principal amount.

 

“Interest Proceeds”:  With respect to any Payment Date, (a) the sum (without
duplication) of (i) all Cash payments of interest (including any amount
representing the accreted portion of a discount from the face amount of an
Eligible Investment) or dividends and other distributions (but excluding
distributions on Preferred Equity Securities attributable to the return of
capital by their governing documents) received during the related Due Period on
the Collateral Debt Securities other than Defaulted Securities (net of the
Servicing Fee) and Eligible Investments, including, in the Collateral Manager’s
commercially reasonable discretion (exercised as of the trade date), the accrued
interest received in connection with a sale of such

 

44

--------------------------------------------------------------------------------


 

Collateral Debt Securities or Eligible Investments (to the extent such accrued
interest was not applied to the purchase of Substitute Collateral Debt
Securities), in each case, excluding any accrued interest included in Principal
Proceeds pursuant to clause (a)(iv), (v) or (vii) of the definition of Principal
Proceeds, (ii) all make whole premiums, yield maintenance or any interest amount
paid in excess of the stated interest amount of a Collateral Debt Security
received during the related Due Period, (iii) all amendment and waiver fees,
late payment fees, commitment fees, exit fees, extension fees and other fees and
commissions received during such Due Period in connection with such Collateral
Debt Securities and Eligible Investments (other than, in each such case, fees
and commissions received in connection with the restructuring of a Defaulted
Security or default of Collateral Debt Securities and Eligible Investments),
(iv) all payments pursuant to any Hedge Agreement for the Payment Date
immediately following such Due Period (excluding any amounts payable upon a
termination under any Hedge Agreement during such Due Period), (v) funds in the
Unused Proceeds Account designated as Interest Proceeds by the Collateral
Manager pursuant to Section 10.4(c), (vi) funds in the Expense Account
designated as Interest Proceeds by the Collateral Manager pursuant to Section
10.6(a), (vii) funds remaining on deposit in the Expense Account upon redemption
of the Notes in whole, pursuant to Section 10.6(a), (viii) except for
distributions on Preferred Equity Securities attributable to the return of
capital by their governing documents and other than as specified in item (i)
above, all proceeds received in respect of equity features, if any, of the
Collateral Debt Securities, (ix) with respect to any Defaulted Security sold by
the Issuer during the related Due Period, the excess, if any, of the amount
received by the Issuer in connection with such sale over the par amount of such
Defaulted Security, and (x) all payments of principal on Eligible Investments
purchased with proceeds of items (a)(i), (ii) and (iii) of this definition;
provided that Interest Proceeds will in no event include any payment or proceeds
specifically defined as “Principal Proceeds” in the definition thereof; minus
(b) (i) the aggregate amount of any Nonrecoverable Advances that were previously
reimbursed to the Advancing Agent or the Trustee, in its capacity as Backup
Advancing Agent, and the aggregate amount of any Nonrecoverable Cure Advances
reimbursed to the Collateral Manager during the related Due Period from Interest
Proceeds and (ii) the aggregate amount of any Hedge Payment Amounts that were
previously paid to the applicable Hedge Counterparty from Interest Proceeds
during the related Due Period.

 

“Interest Rate Swap Agreement” means an interest rate swap agreement, including
any related ISDA Master Agreement and hedge confirmations, for purposes of
managing the Issuer’s interest rate exposure related to the variable rate of
interest applicable to the Notes.

 

“Interest Shortfall”:  The meaning set forth in Section 10.7(a) hereof.

 

“Investment Company Act”:  The Investment Company Act of 1940, as amended.

 

“Irish Paying Agent”:  J&E Davy, or any successor Irish Paying Agent under the
Irish Paying Agent Agreement.

 

“Irish Paying Agent Agreement”:  The agreement between the Issuer and the Irish
Paying Agent that will be entered into in the event that the listing of the
Notes on the Irish Stock Exchange is obtained.

 

45

--------------------------------------------------------------------------------


 

“Issuer”:  Gramercy Real Estate CDO 2005-1, Ltd., an exempted company
incorporated with limited liability under the laws of the Cayman Islands, until
a successor Person shall have become the Issuer pursuant to the applicable
provisions of this Indenture, and thereafter “Issuer” shall mean such successor
Person.

 

“Issuer Order” and “Issuer Request”:  A written order or request (which may be
in the form of a standing order or request) dated and signed in the name of the
Issuer and the Co-Issuer by an Authorized Officer of each of the Issuer and the
Co-Issuer, or by an Authorized Officer of the Collateral Manager.

 

“Liability Hedge”: Any agreement, in the form of an interest rate exchange
agreement, between the Issuer and a Hedge Counterparty that is entered into by
the Issuer in connection with the purchase or holding of (i) a Fixed Rate
Security or (ii) a Floating Rate Security that bears interest upon a floating
rate index other than LIBOR, and which, in each case, entitles the Issuer to
receive from the related Hedge Counterparty payments based on LIBOR, plus or
minus a spread, at prevailing market rates, as determined by the Collateral
Manager at the date of execution of such agreement.  In addition to the
foregoing, each Liability Hedge will be subject to the following conditions:

 

(a)           the notional balance of each Liability Hedge shall in no event
exceed the scheduled principal amount of the Collateral Debt Security to which
it is related;

 

(b)           each Liability Hedge (i) (other than Liability Hedges entered into
in respect of an ARD Loan) will amortize according to the same schedule as, and
terminate on the maturity date of, the Collateral Debt Security to which it is
related and (ii) any such amounts so payable shall be paid in accordance with
the Priority of Payments;

 

(c)           the payment dates of the Liability Hedge must match the payment
dates of either the Collateral Debt Security to which it is related or the
Payment Dates for the Notes;

 

(d)           if the Collateral Debt Security related to a Liability Hedge (i)
is a Defaulted Security, or (ii) is sold by the Issuer, such Liability Hedge
shall be terminated; provided that if any unscheduled Hedge Payment Amount is
payable by the Issuer under the related Hedge Agreement solely as a result of
the early termination of such Liability Hedge and is not offset by any amount
payable by the relevant Hedge Counterparty, (A) such Liability Hedge may only be
terminated if the Rating Agency Condition with respect to Moody’s and S&P shall
have been satisfied in connection with such termination and if Fitch shall have
been given notice of such termination; and (B) such Hedge Payment Amount shall
be paid in accordance with the Priority of Payments;

 

(e)           if the Collateral Debt Security related to such Liability Hedge is
not a Defaulted Obligation and such Collateral Debt Security is called or
prepaid, such Liability Hedge shall be terminated; provided that if any
unscheduled Hedge Payment Amount is payable by the Issuer solely as a result of
the early termination of such Liability Hedge and is not offset by any amount
payable by the relevant Hedge Counterparty, (i) such Liability Hedge may only be
terminated if the Rating Agency

 

46

--------------------------------------------------------------------------------


 

Condition with respect to Moody’s and S&P shall have been satisfied in
connection with such termination and if Fitch shall have been given notice of
such termination, (ii) any such Hedge Payment Amount shall first be paid from
any call, redemption and prepayment premiums received from such Collateral Debt
Security, and (iii) any remaining amount so payable shall be paid in accordance
with the Priority of Payments;

 

(f)            except upon satisfaction of the Rating Agency Condition with
respect to Moody’s and S&P, each Liability Hedge entered into in respect of an
ARD Loan will be for a term that terminates at least three years after the
anticipated repayment date of such ARD Loan; and

 

(g)           each Liability Hedge will contain appropriate limited recourse and
non-petition provisions equivalent (mutatis mutandis) to those contained in this
Indenture.

 

“LIBOR”:  The meaning set forth in Schedule F attached hereto.

 

“LIBOR Determination Date”:  The meaning set forth in Schedule F attached
hereto.

 

“List”:  The meaning specified in Section 12.4(a)(ii) hereof.

 

“Listed Bidders”:  The meaning specified in Section 12.4(a)(ii) hereof.

 

“LLC Managers”:  The managers of the Co-Issuer duly appointed by the sole member
of the Co-Issuer (or, if there is only one manager of the Co-Issuer so duly
appointed, such sole manager).

 

“LNR Corporate Loan”:  The Initial Collateral Debt Security known as the LNR
Corporate Loan.

 

“Loan”: Any U.S. Dollar denominated interest in a senior secured or senior
unsecured or senior or junior subordinated term loan (including, without
limitation, a mortgage loan, an ARD Loan, a Delayed Draw Term Loan, or a B Note
(or other interest in a split loan structure)) or any Participation interest
therein, or any Mezzanine Loan, Single Asset Mortgage Security, Single Borrower
Mortgage Security or Rake Bond.

 

“London Banking Day”:  The meaning set forth in Schedule F attached hereto.

 

“Majority”:  With respect to:

 

(i)            any Class of Notes, the Holders of more than 50% of the Aggregate
Outstanding Amount of the Notes of such Class; and

 

(ii)           the Preferred Shares, the Preferred Shareholders representing
more than 50% of the aggregate Notional Amount of the outstanding Preferred
Shares, which are issued and have not been redeemed.

 

47

--------------------------------------------------------------------------------


 

“Majority Preferred Shares Holder”:  The holder of at least a majority of the
aggregate Notional Amount of the outstanding Preferred Shares.

 

“Mandatory Redemption”:  The meaning specified in Section 9.6 hereof.

 

“Margin Stock”:  As defined under Regulation U issued by the Board of Governors
of the Federal Reserve System.

 

“Market Value”:  With respect to any date of determination and any Collateral
Debt Security or Eligible Investment, an amount equal to (i) the median of the
bona fide bids for such Collateral Debt Security obtained by the Collateral
Manager at such time from any three nationally recognized dealers, which dealers
are Independent from one another and from the Collateral Manager, (ii) if the
Collateral Manager is in good faith unable to obtain bids from three such
dealers, the lesser of the bona fide bids for such Collateral Debt Security
obtained by the Collateral Manager at such time from any two nationally
recognized dealers chosen by the Collateral Manager, which dealers are
Independent from each other and the Collateral Manager, or (iii) if the
Collateral Manager is in good faith unable to obtain bids from two such dealers,
the bona fide bid for such Collateral Debt Security obtained by the Collateral
Manager at such time from any nationally recognized dealer chosen by the
Collateral Manager, which dealer is Independent from the Collateral Manager.

 

“Market Value Collateralized Debt Obligation”:  Any collateralized debt
obligation that is valued on the basis of the market value of the underlying
debt obligations rather than the cash flow related to the underlying debt
obligations.

 

“Maturity”:  With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity or by declaration of acceleration or otherwise.

 

“Mayacama Loan” means a Participation relating to the Whole Loan collateralized
by a private membership golf course and resort community located in Sonoma,
California which the Issuer expects to acquire during the Ramp-Up Period.

 

“Measurement Date”:  Any of the following: (i) the Closing Date, (ii) the date
of acquisition or disposition of any Collateral Debt Security, (iii) any date on
which any Collateral Debt Security becomes a Defaulted Security, (iv) each
Determination Date, (v) the last Business Day of each calendar month (other than
any calendar month in which a Determination Date occurs) and (vi) with
reasonable notice to the Issuer and the Trustee, any other Business Day that any
Rating Agency or the Holders of at least 66 2/3% of the Aggregate Outstanding
Amount of any Class of Notes requests be a “Measurement Date”; provided that if
any such date would otherwise fall on a day that is not a Business Day, the
relevant Measurement Date will be the immediately preceding Business Day.

 

“Mezzanine Loan”:  The LNR Loan and any Loan secured by one or more direct or
indirect ownership interests in a company, partnership or other entity owning,
operating or controlling, directly or through subsidiaries or affiliates, one or
more commercial properties, including a participation interest therein.

 

48

--------------------------------------------------------------------------------


 

“Minimum Ramp-Up Amount”:  An amount equal to $1,000,000,000.

 

“Minimum Weighted Average Coupon Test”:  A test that will be satisfied on any
Measurement Date if the Weighted Average Coupon for the Collateral Debt
Securities is greater than or equal to 7.00%.

 

“Minimum Weighted Average Spread Test”:  A test that will be satisfied as of any
Measurement Date if the Weighted Average Spread as of such Measurement Date for
the Collateral Debt Securities is greater than or equal to 2.75%.

 

“Minnesota Collateral”:  The meaning specified in Section 3.3(v) hereof.

 

“Money”:  The meaning specified in Section 1-201(24) of the UCC.

 

“Monthly Report”:  The meaning specified in Section 10.9(c) hereof.

 

“Moody’s”:  Moody’s Investors Service, Inc., and its successors in interest.

 

“Moody’s Maximum Rating Factor Test”:  A test that will be satisfied on any
Measurement Date if the Weighted Average Moody’s Rating Factor does not exceed
4200.

 

“Moody’s Rating”:  Of any Collateral Debt Security will be determined as
follows:

 

(i)            (x) if such Collateral Debt Security is publicly rated by
Moody’s, the Moody’s Rating will be such rating, or, (y) if such Collateral Debt
Security is not publicly rated by Moody’s, but the Issuer has requested that
Moody’s assign a rating to such Collateral Debt Security, the Moody’s Rating
will be the rating so assigned by Moody’s;

 

(ii)           with respect to a CMBS Security or REIT Debt Security, if such
CMBS Security or REIT Debt Security is not rated by Moody’s, then the Moody’s
Rating of such CMBS Security or REIT Debt Security may be determined using any
one of the methods below:

 

(A)          with respect to any REIT Debt Security not publicly rated by
Moody’s that is a REIT Debt Securities—Diversified; REIT Debt Securities—Health
Care; REIT Debt Securities—Hotel; REIT Debt Securities—Industrial; REIT Debt
Securities—Multi-Family; REIT Debt Securities—Office; REIT Debt
Securities—Residential; REIT Debt Securities—Retail; or REIT Debt
Securities—Storage, if such REIT Debt Security is publicly rated by S&P, then
the Moody’s Rating thereof will be (1) one subcategory below the Moody’s
equivalent rating assigned by S&P if the rating assigned by S&P is “BBB” or
greater and (2) two rating subcategories below the Moody’s equivalent rating
assigned by S&P if the rating assigned by S&P is below “BBB”;

 

49

--------------------------------------------------------------------------------


 

(B)           with respect to any CMBS Conduit Security not publicly rated by
Moody’s, (x) if Moody’s has rated a tranche or class of CMBS Conduit Security
senior to the relevant issue, then the Moody’s Rating thereof will be one and
one-half rating subcategories below the Moody’s equivalent of the lower of the
rating assigned by S&P and Fitch for purposes of determining the Moody’s Rating
Factor and one rating subcategory below the Moody’s equivalent of the lower
rating assigned by S&P and Fitch for all other purposes and (y) if Moody’s has
not rated any such tranche or class and S&P and Fitch have rated the subject
CMBS Conduit Security, then the Moody’s Rating thereof will be two rating
subcategories below the Moody’s equivalent of the lower of the rating assigned
by S&P and Fitch;

 

(C)           with respect to any CMBS Large Loan Security not rated by Moody’s,
the Issuer or the Collateral Manager on behalf of the Issuer will request
Moody’s to assign a rating to such CMBS Large Loan Security on a case-by-case
basis; and

 

(D)          with respect to any other type of CMBS Security or REIT Debt
Securities of a Specified Type not referred to in clauses (A) through (C) above,
pursuant to subclause (y) of clause (i) above;

 

(iii)          with respect to corporate guarantees on REIT Debt Securities, if
such corporate guarantees are not publicly rated by Moody’s but another security
or obligation of the guarantor or obligor (an “other security”) is publicly
rated by Moody’s, and no rating has been assigned in accordance with clause (i)
above, the Moody’s Rating of such Collateral Debt Security will be determined as
follows:

 

(A)          if the corporate guarantee is a senior secured obligation of the
guarantor or obligor and the other security is also a senior secured obligation,
the Moody’s Rating of such Collateral Debt Security will be the rating of the
other security;

 

(B)           if the corporate guarantee is a senior unsecured obligation of the
guarantor or obligor and the other security is a senior secured obligation, the
Moody’s Rating of such Collateral Debt Security will be one rating subcategory
below the rating of the other security;

 

(C)           if the corporate guarantee is a subordinated obligation of the
guarantor or obligor and the other security is a senior secured obligation that
is: (1) rated “Ba3” or higher by Moody’s, the Moody’s Rating of such corporate
guarantee will be three rating subcategories below the rating of the other
security; or (2) rated “B1” or lower by Moody’s, the Moody’s Rating of such
corporate guarantee will be two rating subcategories below the rating of the
other security;

 

50

--------------------------------------------------------------------------------


 

(D)          if the corporate guarantee is a senior secured obligation of the
guarantor or obligor and the other security is a senior unsecured obligation
that is: (1) rated “Baa3” or higher by Moody’s, the Moody’s Rating of such
corporate guarantee will be the rating of the other security; or (2) rated “Ba1”
or lower by Moody’s, the Moody’s Rating of such corporate guarantee will be one
rating subcategory above the rating of the other security;

 

(E)           if the corporate guarantee is a senior unsecured obligation of the
guarantor or obligor and the other security is also a senior unsecured
obligation, the Moody’s Rating of such corporate guarantee will be the rating of
the other security;

 

(F)           if the corporate guarantee is a subordinated obligation of the
guarantor or obligor and the other security is a senior unsecured obligation
that is: (1) rated “B1” or higher by Moody’s, the Moody’s Rating of such
corporate guarantee will be two rating subcategories below the rating of the
other security; or (2) rated “B2” or lower by Moody’s, the Moody’s Rating of
such corporate guarantee will be one rating subcategory below the rating of the
other security;

 

(G)           if the corporate guarantee is a senior secured obligation of the
guarantor or obligor and the other security is a subordinated obligation that
is: (1) rated “Baa3” or higher by Moody’s, the Moody’s Rating of such corporate
guarantee will be one rating subcategory above the rating of the other security;
(2) rated below “Baa3” but not rated “B3” by Moody’s, the Moody’s Rating of such
corporate guarantee will be two rating subcategories above the rating of the
other security; or (3) rated “B3” by Moody’s, the Moody’s Rating of such
corporate guarantee will be “B2;”

 

(H)          if the corporate guarantee is a senior unsecured obligation of the
guarantor or obligor and the other security is a subordinated obligation that
is: (1) rated “Baa3” or higher by Moody’s, the Moody’s Rating of such corporate
guarantee will be one rating subcategory above the rating of the other security;
or (2) rated “Ba1” or lower by Moody’s, the Moody’s Rating of such corporate
guarantee will also be one rating subcategory above the rating of the other
security; and

 

(I)            if the REIT Debt Security is a subordinated obligation of the
guarantor or obligor and the other security is also a subordinated obligation,
the Moody’s Rating of such corporate guarantee will be the rating of the other
security; or

 

(iv)          if such Collateral Debt Security is a Mezzanine Loan or a CRE CDO
Security, no notching is permitted and the Moody’s Rating will be the rating so
assigned by Moody’s;

 

51

--------------------------------------------------------------------------------


 

provided that (x) the rating of either S&P or Fitch used to determine the
Moody’s Rating pursuant to any of clauses (ii) or (iii) above will be (a) a
public rating that addresses the obligation of the obligor (or guarantor, where
applicable) to pay principal of and interest on the relevant Collateral Debt
Security in full and is monitored on an ongoing basis by the relevant Rating
Agency or (b) if no such public rating is available, a rating determined
pursuant to a method determined by Moody’s on a case-by-case basis and (y) the
Aggregate Principal Balance of Collateral Debt Securities the Moody’s Rating of
which is based on an S&P rating or a Fitch rating may not exceed 20% of the
Aggregate Principal Balance of all Collateral Debt Securities; provided,
further, that the Moody’s Rating of any Collateral Debt Security will be reduced
one subcategory to the extent it is on credit watch with negative implications
and increased one subcategory to the extent it is on credit watch with positive
implications.

 

“Moody’s Rating Factor”:  Relating to any Collateral Debt Security, the number
set forth in the table below opposite the Moody’s Rating of such Collateral Debt
Security:

 

Moody’s Rating

 

Moody’s Rating
Factor

 

Moody’s Rating

 

Moody’s Rating
Factor

 

Aaa

 

1

 

Ba1

 

940

 

Aa1

 

10

 

Ba2

 

1,350

 

Aa2

 

20

 

Ba3

 

1,766

 

Aa3

 

40

 

B1

 

2,220

 

A1

 

70

 

B2

 

2,720

 

A2

 

120

 

B3

 

3,490

 

A3

 

180

 

Caa1

 

4,770

 

Baa1

 

260

 

Caa2

 

6,500

 

Baa2

 

360

 

Caa3

 

8,070

 

Baa3

 

610

 

Ca or lower

 

10,000

 

 

“Moody’s Recovery Rate”:  With respect to any Collateral Debt Security on any
Measurement Date, an amount equal to (A) if the Specified Type of Collateral
Debt Security is included in the Moody’s Loss Scenario Matrix the percentage for
such Collateral Debt Security set forth in Schedule A (the Moody’s Loss Scenario
Matrix) hereto in (x) the table corresponding to the relevant Specified Type of
Collateral Debt Security, (y) the column in such table setting forth the Moody’s
Rating of such Collateral Debt Security on such Measurement Date and (z) the row
in such table opposite the percentage of the issue of which such Collateral Debt
Security is a part relative to the total capitalization of (including both debt
and equity securities issued by) the relevant issuer of or obligor on such
Collateral Debt Security determined on the date on which such Collateral Debt
Security was originally issued or (B) if the Specified Type of Collateral Debt
Security is not included in the table set forth in Schedule A (the Moody’s Loss
Scenario Matrix) hereto, the Recovery Rate set forth following such table with
respect to the applicable Specified Type.

 

“Moody’s Special Amortization Pro Rata Condition”:  A condition that will be
satisfied with respect to any Payment Date if either (i) the Collateral Quality
Tests (other than the Weighted Average Coupon Test, the Weighted Average Spread
Test and the S&P CDO Monitor

 

52

--------------------------------------------------------------------------------


 

Test) are satisfied as of the related Determination Date or (ii) the Rating
Agency Condition has been satisfied with respect to Moody’s.

 

“Moody’s Weighted Average Extended Maturity Test”:  A test that will be
satisfied on any Measurement Date if the Extended Weighted Average Maturity of
the Collateral Debt Securities as of such Measurement Date is five and one-half
(5.5) years or less.

 

“Moody’s Weighted Average Initial Maturity Test”:  A test that will be satisfied
on any Measurement Date if the Initial Weighted Average Maturity of the
Collateral Debt Securities as of such Measurement Date is four and one-half
(4.5) years or less.

 

“Net Outstanding Portfolio Balance”:  On any Measurement Date, the sum (without
duplication) of:

 

(i)            the Aggregate Principal Balance on such Measurement Date of the
Collateral Debt Securities (other than Defaulted Securities);

 

(ii)           the aggregate Principal Balance of all Principal Proceeds held as
Cash and Eligible Investments, all Cash and Eligible Investments held in the
Unused Proceeds Account that have not been designated as Interest Proceeds by
the Collateral Manager with respect to the Effective Date and all Cash and
Eligible Investments held in the Delayed Funding Obligations Account; and

 

(iii)          with respect to each Defaulted Security, the Calculation Amount
of such Defaulted Security.

 

“Non-Advancing Collateral Debt Security”: Any Collateral Debt Security, other
than a CMBS Security or a REIT Debt Security, with respect to which no servicer
or other party is required, under the terms of the Underlying Instruments
governing such Collateral Debt Security, to make any liquidity advances to
ensure the timely receipt of interest by and for the benefit of the holder of
such Collateral Debt Security.

 

“Non-Permitted Holder”: The meaning specified in Section 2.13(b) hereof.

 

“Nonrecoverable Advance”: Any Interest Advance made or proposed to be made
pursuant to Section 10.7 hereof that the Advancing Agent or the Trustee, as
applicable, has determined in its sole discretion, exercised in good faith, that
the amount so advanced or proposed to be advanced plus interest expected to
accrue thereon, will not be ultimately recoverable from subsequent payments or
collections with respect to the Assets.

 

“Nonrecoverable Cure Advance”:  Any Cure Advance previously made or proposed to
be made pursuant to Section 16.3 hereof with respect to any Collateral Debt
Security that the Collateral Manager has determined in its sole discretion,
exercised in good faith, that the amount so advanced or proposed to be advanced
will not be ultimately recoverable from collections from the specific Collateral
Debt Security with respect to which such Cure Advance was made or proposed to be
made.

 

53

--------------------------------------------------------------------------------


 

“Note Interest Rate”:  With respect to the Class A-1 Notes, the Class A-2 Notes,
the Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class G Notes, the Class H Notes, the Class J Notes and the
Class K Notes, the Class A-1 Rate, the Class A-2 Rate, the Class B Rate, the
Class C Rate, the Class D Rate, the Class E Rate, the Class F Rate, the Class G
Rate, the Class H Rate, the Class J Rate and the Class K Rate, respectively.

 

“Note Liquidation Event”:  The meaning specified in Section 12.1(f) hereof.

 

“Noteholder”:  The Person in whose name such Note is registered in the Notes
Register.

 

“Notes”:  The Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class
C Notes, the Class D Notes, the Class E Notes, the Class F Notes, the Class G
Notes, the Class H Notes, the Class J Notes and the Class K Notes, collectively,
authorized by, and authenticated and delivered under, this Indenture or any
supplemental indenture.

 

“Notes Register” and “Notes Registrar”:  The respective meanings specified in
Section 2.5(a) hereof.

 

“Notes Valuation Report”:  The meaning specified in Section 10.9(e) hereof.

 

“Notional Amount”:  In respect of the Preferred Shares, the per share notional
amount of $1.00.  The aggregate Notional Amount of the Preferred Shares on the
Closing Date will be $105,000,000.

 

“Offer”:  With respect to any security, (i) any offer by the issuer of such
security or by any other person or entity made to all of the holders of such
security to purchase or otherwise acquire such security (other than pursuant to
any redemption in accordance with the terms of the related Underlying
Instruments) or to convert or exchange such security into or for Cash,
securities or any other type of consideration or (ii) any solicitation by the
issuer of such security or any other person or entity to amend, modify or waive
any provision of such security or any related Underlying Instrument.

 

“Officer”:  With respect to any corporation or limited liability company,
including the Issuer, the Co-Issuer and the Collateral Manager, any Director,
the Chairman of the Board of Directors, the President, any Senior Vice President
any Vice President, the Secretary, any Assistant Secretary, the Treasurer, any
Assistant Treasurer, General Partner of such entity; and with respect to the
Trustee, any Trust Officer.

 

“Officer’s Certificate”:  With respect to the Issuer, the Co-Issuer and the
Collateral Manager, any certificate executed by an Officer thereof.

 

“Opinion of Counsel”:  A written opinion addressed to the Trustee and each
Rating Agency in form and substance reasonably satisfactory to the Trustee, each
Rating Agency (and each Hedge Counterparty, if applicable, pursuant to the
provisions below) of an attorney at law admitted to practice before the highest
court of any state of the United States or the District of Columbia (or the
Cayman Islands, in the case of an opinion relating to the laws of the Cayman

 

54

--------------------------------------------------------------------------------


 

Islands), which attorney may, except as otherwise expressly provided in this
Indenture, be counsel for the Issuer, and which attorney shall be reasonably
satisfactory to the Trustee.  Whenever an Opinion of Counsel is required
hereunder, such Opinion of Counsel may rely on opinions of other counsel who are
so admitted and so satisfactory which opinions of other counsel shall accompany
such Opinion of Counsel and shall either be addressed to the Trustee and each
Rating Agency or shall state that the Trustee and each Rating Agency shall be
entitled to rely thereon; provided, however, that such Opinion of Counsel shall
be addressed to each Hedge Counterparty (or each Hedge Counterparty may rely on
such Opinion of Counsel) to the extent that such Opinion of Counsel relates to
or affects the interests of each Hedge Counterparty.

 

“Optional Redemption”:  The meaning specified in Section 9.1(c) hereof.

 

“Origination Agreement”:  That certain origination agreement, dated as of August
2, 2004 between SLG and Gramercy Capital Corp, as modified by the Origination
Agreement Side Letter, dated as of July 14, 2005, among SLG, Gramercy Capital
Corp., GKK Manager LLC and the Issuer.  A copy of the Origination Agreement is
hereto as Exhibit N.

 

“Origination Agreement Security”:  Any Acquired Property or Distressed Debt
Security.

 

“Origination Agreement Security Sale”:  The meaning specified in Section 12.1(c)
hereof.

 

“Outstanding”:  With respect to the Notes, as of any date of determination, all
of the Notes or any Class of Notes, as the case may be, theretofore
authenticated and delivered under this Indenture except:

 

(i)            Notes theretofore canceled by the Notes Registrar or delivered to
the Notes Registrar for cancellation;

 

(ii)           Notes or portions thereof for whose payment or redemption funds
in the necessary amount have been theretofore irrevocably deposited with the
Trustee or the Paying Agent in trust for the Holders of such Notes pursuant to
Section 4.1(a)(ii); provided that if such Notes or portions thereof are to be
redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made;

 

(iii)          Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Trustee is presented that any such Notes are held by a
holder in due course; and

 

(iv)          Notes alleged to have been mutilated, destroyed, lost or stolen
for which replacement Notes have been issued as provided in Section 2.6 hereof;

 

provided that in determining whether the Noteholders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver

 

55

--------------------------------------------------------------------------------


 

hereunder, (x) Notes owned by the Issuer, the Co-Issuer or any Affiliate thereof
shall be disregarded and deemed not to be Outstanding and (y) in relation to (1)
any amendment or other modification of, or assignment or termination of, any of
the express rights or obligations of the Collateral Manager under the Collateral
Management Agreement or this Indenture (including the exercise of any rights to
remove the Collateral Manager or terminate the Collateral Management Agreement
or approve or object to a replacement for the Collateral Manager except as
specifically provided in the Collateral Management Agreement with respect to the
termination of the Collateral Manager without cause and with respect to the
replacement of the Collateral Manager) and (2) the exercise by the Noteholders
of their right, in connection with certain Events of Default, to accelerate
amounts due under the Notes, Notes owned by the Collateral Manager or any of its
Affiliates, or by any accounts managed by them, shall be disregarded and deemed
not to be Outstanding.  In determining whether the Trustee shall be protected in
relying upon any such request, demand, authorization, direction, notice, consent
or waiver, only Notes that the Trustee knows to be so owned shall be so
disregarded.  Notes so owned that have been pledged in good faith may be
regarded as Outstanding if the pledgee establishes to the satisfaction of the
Trustee the pledgee’s right so to act with respect to such Notes and that the
pledgee is not the Issuer, the Collateral Manager or any other obligor upon the
Notes or any Affiliate of the Issuer, the Collateral Manager or such other
obligor.

 

“Par Value Ratio”:  Each of the Class A/B Par Value Ratio, the Class C/D/E Par
Value Ratio and the Class F/G/H Par Value Ratio.

 

“Par Value Test”:  Each of the Class A/B Par Value Test, the Class C/D/E Par
Value Test and the Class F/G/H Par Value Test.

 

“Partially Deferred Loan”: A Loan which by its terms provides for the payment of
interest in two components, one of which is payable currently on each due date
under the Loan and the other of which is either deferred or capitalized until
maturity.

 

“Participating Institution”:  An entity that creates a Participation.

 

“Participation”:  An interest in all or part of a Loan acquired by a participant
from a Participating Institution, which participation may be subordinate to
other interests in such Loan and may be further participated into
sub-participations.

 

“Paying Agent”:  Any Person authorized by the Issuer and the Co-Issuer to pay
the principal of or interest on any Notes on behalf of the Issuer and the
Co-Issuer as specified in Section 7.2 hereof.

 

“Payment Account”:  The payment account of the Trustee in respect of the Notes
established pursuant to Section 10.3 hereof.

 

“Payment Date”:  With respect to each Class of Notes, October 25, 2005, and
thereafter quarterly on each January 25, April 25, July 25 and October 25 (or if
such day is not a Business Day, the next succeeding Business Day) to and
including the Stated Maturity related to such Class unless redeemed or repaid
prior thereto.

 

56

--------------------------------------------------------------------------------


 

“Person”:  An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), unincorporated association or
government or any agency or political subdivision thereof.

 

“Plan Assets”:  The meaning specified in Section 2.5(g)(vi) hereof.

 

“Pledged Collateral Debt Security”:  On any date of determination, any
Collateral Debt Security that has been Granted to the Trustee and not been
released from the lien of this Indenture pursuant to Section 10.10 hereof.

 

“Pledged Obligations”:  On any date of determination, any Pledged Collateral
Debt Securities and the Eligible Investments that have been Granted to the
Trustee for the benefit of the Noteholders and each Hedge Counterparty and which
form part of the Assets.

 

“Preferred Equity Security”: A security, providing for regular payments of
dividends or other distributions, representing an equity interest in an entity
(including, without limitation, a partnership or a limited liability company)
that is a borrower under a mortgage loan secured by commercial properties (or in
an entity operating or controlling, directly or through affiliates, such
commercial properties), which is generally senior with respect to the payments
of dividends and other distributions, redemption rights and rights upon
liquidation to such entity’s common equity.

 

“Preferred Shareholder”:  A registered owner of Preferred Shares.

 

“Preferred Shares”:  The preferred shares issued by the Issuer concurrently with
the issuance of the Notes.

 

“Preferred Shares Distribution Account”:  A segregated account established and
designated as such by the Preferred Shares Paying Agent pursuant to the
Preferred Shares Paying Agency Agreement.

 

“Preferred Shares Paying Agency Agreement”:  The Preferred Shares Paying Agency
Agreement, dated as of the Closing Date, between the Issuer and the Preferred
Shares Paying Agent relating to the Preferred Shares, as amended from time to
time in accordance with the terms thereof.

 

“Preferred Shares Paying Agent”:  The Bank, solely in its capacity as Preferred
Shares Paying Agent under the Preferred Shares Paying Agency Agreement and not
individually, unless a successor Person shall have become the Preferred Shares
Paying Agent pursuant to the applicable provisions of the Preferred Shares
Paying Agency Agreement, and thereafter Preferred Shares Paying Agent shall mean
such successor Person.

 

“Primary Servicer”:  Each servicer named in a servicing agreement among the
Issuer, the Collateral Manager and such primary servicer.  Each Primary Servicer
is listed opposite the related Collateral Debt Securities on Schedule O hereto,
as such schedule may be amended from time to time.

 

57

--------------------------------------------------------------------------------


 

“Principal Balance” or “par”:  With respect to any Collateral Debt Security or
Eligible Investment, as of any date of determination, the outstanding principal
amount of such Collateral Debt Security or Eligible Investment; provided that:

 

(i)            the Principal Balance of a Collateral Debt Security received upon
acceptance of an Offer for another Collateral Debt Security, which Offer
expressly states that failure to accept such Offer may result in a default under
the Underlying Instruments, will be deemed to be the Calculation Amount of such
other Collateral Debt Security until such time as Interest Proceeds and
Principal Proceeds, as applicable, are received when due with respect to such
other Collateral Debt Security;

 

(ii)           the Principal Balance of any Eligible Investment that does not
pay Cash interest on a current basis will be the accreted value thereof;

 

(iii)          the Principal Balance of any Collateral Debt Security that
permits the capitalization or deferral of any interest payable thereon in
accordance with the terms of its Underlying Instruments will be deemed to
exclude any deferred or capitalized interest;

 

(iv)          the Principal Balance of any Preferred Equity Security will be
equal to the component of the liquidation price thereof that is attributable to
the return of capital by its governing documents;

 

(v)           the Principal Balance of any Written Down Security will exclude
any portion of the principal balance of such security that (x) has been written
down as a result of a “realized loss,” “collateral support deficit,” “additional
trust fund expense” or other event that under the terms of such security results
in a write-down of principal balance or (y) would be affected by an appraisal
reduction;

 

(vi)          the Principal Balance of a Principal Only Security will be the
Aggregate Amortized Cost of such Principal Only Security; and

 

(vii)         the Principal Balance of an Interest Only Security will be deemed
to be zero.

 

“Principal Collection Account”:  The trust account established pursuant to
Section 10.2(a) hereof.

 

“Principal Only Security”:  Any Collateral Debt Security (other than a Step-Up
Security) that does not provide for payment of interest or provides that all
payments of interest will be deferred until the final maturity thereof.

 

“Principal Proceeds”:  With respect to any Payment Date, (a) the sum (without
duplication) of (i) all principal payments (including prepayments and
Unscheduled Principal Payments) received during the related Due Period
(excluding those previously reinvested or designated by the Collateral Manager
for reinvestment in Collateral Debt Securities) on (A)

 

58

--------------------------------------------------------------------------------


 

Eligible Investments (other than Eligible Investments purchased with Interest
Proceeds, Eligible Investments in the Unused Proceeds Account designated as
Interest Proceeds in accordance with the definition thereof by the Collateral
Manager with respect to the Effective Date, Eligible Investments in the Delayed
Funding Obligations Account and Eligible Investments in the Expense Account and
any amount representing the accreted portion of a discount from the face amount
of an Eligible Investment) and (B) Collateral Debt Securities as a result of (1)
a maturity, scheduled amortization, mandatory prepayment or mandatory sinking
fund payment on a Collateral Debt Security, (2) optional redemptions,
prepayments, exchange offers or tender offers made at the option of the issuer
thereof, (3) recoveries on Defaulted Securities or (4) any other principal
payments with respect to Collateral Debt Securities (not included in Sale
Proceeds), (ii) distributions on Preferred Equity Securities attributable to the
return of capital by their governing documents, (iii) all fees and commissions
received during such Due Period in connection with Eligible Investments and the
restructuring or default of such Eligible Investments, (iv) any interest
received during such Due Period on such Collateral Debt Securities or Eligible
Investments to the extent such interest constitutes proceeds from accrued
interest purchased with Principal Proceeds other than accrued interest purchased
by the Issuer on or prior to the Effective Date and interest included in clause
(a)(i) of the definition of Interest Proceeds, (v) Sale Proceeds received during
such Due Period in respect of sales (excluding those previously reinvested or
currently being reinvested in Collateral Debt Securities in accordance with the
Transaction Documents and excluding accrued interest included in Sale Proceeds
(unless such accrued interest was purchased with Principal Proceeds) that are
designated by the Collateral Manager as Interest Proceeds in accordance with
clause (a)(i) of the definition of Interest Proceeds), (vi) all Cash payments of
interest or dividends received during such Due Period on Defaulted Securities,
(vii) any interest received during such Due Period on a Written Down Security to
the extent such interest constitutes accrued interest on the excess of the
principal amount of such Written Down Security over the Principal Balance of
such Written Down Security, (viii) any proceeds resulting from (A) the
termination (in whole or in part) of any Hedge Agreement during such Due Period
to the extent such proceeds are received from the Hedge Counterparty to such
Hedge Agreement and, to the extent such proceeds exceed the cost of entering
into a replacement Hedge Agreement in accordance with the requirements set forth
in Section 16.1(a) hereof, (B) payments received from a replacement Hedge
Counterparty to the extent such proceeds exceed the amount owed to a previous
Hedge Counterparty in connection with the termination of the related Hedge
Agreement and (C) all amounts transferred from each Hedge Termination Account
pursuant to Section 16.1(g) hereof, (ix) during the Reinvestment Period, the
Special Amortization Amount, if any, (x) on the first Payment Date following the
Effective Date, if a Rating Confirmation Failure has not occurred, funds in the
Unused Proceeds Account to the extent the Collateral Manager has not designated
such amounts as Interest Proceeds pursuant to Section 10.4(c) hereof, (xi) funds
transferred to the Principal Collection Account from the Delayed Funding
Obligations Account in respect of amounts previously held on deposit in respect
of unfunded commitments for Delayed Draw Term Loans that have been sold or
otherwise disposed before such commitments thereunder have been drawn or as to
which excess funds remain, (xii) all amounts received during such Due Period in
respect of Defaulted Securities (other than any amounts included in the
definition of “Interest Proceeds” pursuant to item (ix) of the definition
thereof) and (xiii) all other payments received in connection with the
Collateral Debt Securities and Eligible Investments that are not included in
Interest Proceeds; provided that in no event will Principal Proceeds include any
proceeds from the Excepted Assets; minus (b)(i) the aggregate amount of

 

59

--------------------------------------------------------------------------------


 

any Nonrecoverable Advances that were previously reimbursed to the Advancing
Agent or the Trustee, in its capacity as Backup Advancing Agent, and the
aggregate amount of any Nonrecoverable Cure Advances reimbursed to the
Collateral Manager during the related Due Period from Principal Proceeds and
(ii) the aggregate amount of any Hedge Payment Amounts that were previously paid
to the applicable Hedge Counterparty from Principal Proceeds during the related
Due Period as a result of the early termination of the related Liability Hedge
from any call, redemption and prepayment premiums in accordance with clause (e)
of the definition of Liability Hedge.

 

“Priority of Payments”:  The meaning specified in Section 11.1(a) hereof.

 

“Proceeding”:  Any suit in equity, action at law or other judicial or
administrative proceeding.

 

“Property Type”:  Each of the following types of property:

 

(i)            “Diversified Properties” means properties used by businesses for
diverse purposes and other similar property interests;

 

(ii)           “Healthcare Properties” means hospitals, clinics, sports clubs,
spas and other health care facilities and other similar real property interests
used in one or more similar businesses (but excluding medical offices);

 

(iii)          “Hospitality Properties” means hotels, motels, youth hostels, bed
and breakfasts and other similar real property interests used in one or more
similar businesses;

 

(iv)          “Industrial Properties” means factories, refinery plants,
breweries and other similar real property interests used in one or more similar
businesses;

 

(v)           “Mixed Use Properties” means real estate property used by
businesses for diverse business purposes and any similar property interests;

 

(vi)          “Mortgaged Property” means mortgages and real estate property
interests;

 

(vii)         “Multi-Family Properties” means multi-family dwellings such as
apartment blocks, condominiums and cooperative owned buildings;

 

(viii)        “Retail Properties” means retail stores, restaurants, bookstores,
clothing stores and other similar real property interests used in one or more
similar businesses;

 

(ix)           “Self-Storage Properties” means self-storage facilities and other
similar real property interests used in one or more similar businesses;

 

60

--------------------------------------------------------------------------------


 

(x)            “Suburban Office Properties” means office buildings (including
medical offices), conference facilities and other similar real property
interests used in the commercial real estate business in suburban areas;

 

(xi)           “Urban Office Properties” means office buildings (including
medical offices), conference facilities and other similar real property
interests used in the commercial real estate business in urban areas;

 

(xii)          “Warehouse Properties” means warehouse facilities and other
similar real property interests; and

 

(xiii)         “Other Properties” means any property other than Diversified
Properties, Hospitality Properties, Industrial Properties, Multi-Family
Properties, Urban Office Properties, Suburban Office Properties, Retail
Properties, Self-Storage Properties, Healthcare Properties, Mixed Use
Properties, Mortgaged Properties and Warehouse Properties.

 

“Proposal”:  The meaning specified in Section 7.18(b) hereof.

 

“Proposed Portfolio”:  The portfolio of Collateral Debt Securities and Eligible
Investments resulting from the disposition of a Collateral Debt Security or a
proposed reinvestment of Principal Proceeds in a Substitute Collateral Debt
Security, as the case may be.

 

“PTCE”:  The meaning specified in Section 2.5(g)(vi) hereof.

 

“Purchase Agreement”:  The purchase agreement relating to the Notes dated on or
about the Closing Date by and among the Issuer, the Co-Issuer and the Dealers.

 

“Purchase Option Purchase Price”:  The meaning specified in Section 16.4 hereof.

 

“Purchase Price”: The purchase price identified for each Collateral Debt
Security against its name in Schedule E.

 

“QIB”:  A “qualified institutional buyer” as defined in Rule 144A.

 

“QRS Corp.”:  Gramercy Investment QRS Corp., a wholly owned subsidiary of
Gramercy Investment.

 

“Qualified Hedge Party”:  A party that:

 

(a)           (i)            at the time it becomes a Hedge Counterparty, will
have with respect to itself as an issuer or with respect to its debt obligations
by Moody’s, Fitch and S&P of at least equal to the requirements set forth in the
definition of “Hedge Counterparty Collateral Threshold Rating”;

 

(ii)           legally and effectively accepts the rights and obligations of a
Hedge Counterparty in respect of the Hedge Agreement pursuant to a written
agreement reasonably acceptable to the Issuer and the Trustee; and

 

61

--------------------------------------------------------------------------------


 

(iii)          is a recognized dealer in over-the-counter derivatives organized
under the laws of the United States of America or a jurisdiction located in the
United States of America (or another jurisdiction reasonably acceptable to the
Issuer and the Trustee); or

 

(b)           (i)            has, with respect to becoming a Hedge Counterparty,
satisfied the Rating Agency Condition with respect to Moody’s and S&P; and

 

(ii)           for so long as any Class of Notes is Outstanding under this
Indenture and is rated by Fitch, (A) has posted collateral in an amount and
manner that satisfies the Rating Agency Condition with respect to Fitch or (B)
has caused an entity that satisfies the ratings criteria set forth in clause (a)
of this definition to guarantee its obligations under the applicable Hedge
Agreement.

 

“Qualified Purchaser”:  A “qualified purchaser” within the meaning of Section
2(a)(51) of the Investment Company Act.

 

“Rake Bond”:  A loan-specific commercial mortgage pass-through certificate or
similar security backed by only one of the mortgage loans included in a pooled
securitization transaction, typically representing a non-pooled component of the
related mortgage loan that is subordinate to the pooled component with respect
to the right to receive distributions of collections on such mortgage loan.

 

“Ramp-Up Period”:  The period commencing on the Closing Date and ending on the
Effective Date.

 

“Rating Agency”:  Each of Moody’s, Fitch and S&P and any successor thereto, or,
with respect to Pledged Obligations generally, if at any time Moody’s, Fitch or
S&P or any such successor ceases to provide rating services with respect to the
Notes or certificates similar to the Notes, any other nationally recognized
investment rating agency selected by the Issuer and reasonably satisfactory to
each Hedge Counterparty and a Majority of the Notes voting as a single Class.

 

“Rating Agency Condition”:  With respect to any proposed action or matter, the
receipt by the Trustee of confirmation in writing from the applicable Rating
Agencies that the then current ratings on the Notes, as applicable, shall not be
reduced, qualified or withdrawn as a result of such action or matter; provided,
however, that for purposes of this definition, “Rating Agencies” shall not be
deemed to include Fitch unless the proposed action or matter relates to any
amendment or modification, or any proposed amendment or modification, to any
Transaction Document.

 

“Rating Confirmation Failure”:  The meaning specified in Section 7.18(b) hereof.

 

“Record Date”:  The date on which the Holders of Notes entitled to receive a
payment in respect of principal or interest on the succeeding Payment Date is
determined, such date as to any Payment Date being the 15th day (whether or not
a Business Day) prior to the applicable Payment Date.

 

62

--------------------------------------------------------------------------------


 

“Redemption Date”:  Any Payment Date specified for a redemption of the
Securities pursuant to Section 9.1 or 9.2 hereof.

 

“Redemption Date Statement”:  The meaning specified in Section 10.9(i) hereof.

 

“Redemption Price”: The Redemption Price of each Class of Notes and the
Preferred Shares will be calculated as follows:

 

Class A-1 Notes.  The redemption price of the Class A-1 Notes will be calculated
on the related Determination Date and will be equal to the Aggregate Outstanding
Amount of the Class A-1 Notes to be redeemed, together with the Class A-1
Interest Distribution Amount (plus any Class A-1 Defaulted Interest Amount) due
on that day of redemption;

 

Class A-2 Notes.  The redemption price of the Class A-2 Notes will be calculated
on the related Determination Date and will be equal to the Aggregate Outstanding
Amount of the Class A-2 Notes to be redeemed, together with the Class A-2
Interest Distribution Amount (plus any Class A-2 Defaulted Interest Amount) due
on that day of redemption;

 

Class B Notes.  The redemption price of the Class B Notes will be calculated on
the related Determination Date and will be equal to the Aggregate Outstanding
Amount of the Class B Notes to be redeemed, together with the Class B Interest
Distribution Amount (plus any Class B Defaulted Interest Amount) due on that day
of redemption;

 

Class C Notes.  The redemption price of the Class C Notes will be calculated on
the related Determination Date and will be equal to the Aggregate Outstanding
Amount of the Class C Notes to be redeemed, together with the Class C Interest
Distribution Amount (plus any Class C Capitalized Interest and any Class C
Defaulted Interest Amount) due on that day of redemption;

 

Class D Notes.  The redemption price of the Class D Notes will be calculated on
the related Determination Date and will be equal to the Aggregate Outstanding
Amount of the Class D Notes to be redeemed, together with the Class D Interest
Distribution Amount (plus any Class D Capitalized Interest and any Class D
Defaulted Interest Amount) due on that day of redemption;

 

Class E Notes.  The redemption price of the Class E Notes will be calculated on
the related Determination Date and will be equal to the Aggregate Outstanding
Amount of the Class E Notes to be redeemed, together with the Class E Interest
Distribution Amount (plus any Class E Capitalized Interest and any Class E
Defaulted Interest Amount) due on that day of redemption;

 

Class F Notes.  The redemption price of the Class F Notes will be calculated on
the related Determination Date and will be equal to the Aggregate Outstanding
Amount of the Class F Notes to be redeemed, together with the Class F Interest
Distribution Amount (plus any Class F Capitalized Interest and any Class F
Defaulted Interest Amount) due on that day of redemption;

 

63

--------------------------------------------------------------------------------


 

Class G Notes.  The redemption price of the Class G Notes will be calculated on
the related Determination Date and will be equal to the Aggregate Outstanding
Amount of the Class G Notes to be redeemed, together with the Class G Interest
Distribution Amount (plus any Class G Capitalized Interest and any Class G
Defaulted Interest Amount) due on that day of redemption;

 

Class H Notes.  The redemption price of the Class H Notes will be calculated on
the related Determination Date and will be equal to the Aggregate Outstanding
Amount of the Class H Notes to be redeemed, together with the Class H Interest
Distribution Amount (plus any Class H Capitalized Interest and any Class H
Defaulted Interest Amount) due on that day of redemption;

 

Class J Notes.  The redemption price of the Class J Notes will be calculated on
the related Determination Date and will be equal to the Aggregate Outstanding
Amount of the Class J Notes to be redeemed, together with the Class J Interest
Distribution Amount (plus any Class J Capitalized Interest and any Class J
Defaulted Interest Amount) due on that day of redemption;

 

Class K Notes.  The redemption price of the Class K Notes will be calculated on
the related Determination Date and will be equal to the Aggregate Outstanding
Amount of the Class K Notes to be redeemed, together with the Class K Interest
Distribution Amount (plus any Class K Capitalized Interest and any Class K
Defaulted Interest Amount) due on that day of redemption;

 

Preferred Shares.  The redemption price for the Preferred Shares will be
calculated on the related Determination Date and will be equal to the sum of all
net proceeds and Cash, if any, remaining after redemption of the Notes and
payments of all amounts and expenses described under subclauses (1) through (5),
(31), (32), and (33) of Section 11.1(a)(i); provided that if there are no such
net proceeds or Cash remaining, the redemption price for the Preferred Shares
shall be equal to $0.

 

“Reference Banks”:  The meaning set forth in Schedule F attached hereto.

 

“Registered”:  With respect to any debt obligation, a debt obligation that is
issued after July 18, 1984, and that is in registered form for purposes of the
Code.

 

“Registered Security”:  The meaning specified in Section 3.3(a)(iii) hereof.

 

“Regulation S”:  Regulation S under the Securities Act.

 

“Regulation S Global Security”:  The meaning specified in Section 2.2(b)(ii)
hereof.

 

“Reimbursement Interest”:  Interest accrued on the amount of any Interest
Advance made by the Advancing Agent or the Trustee, for so long as it is
outstanding, at the Reimbursement Rate.

 

64

--------------------------------------------------------------------------------


 

“Reimbursement Rate”:  A rate per annum equal to the “prime rate” as published
in the “Money Rates” section of The Wall Street Journal, as such “prime rate”
may change from time to time.

 

“Reinvestment Criteria”:  The meaning specified in Section 12.2(a) hereof.

 

“Reinvestment Income”:  Any interest or other earnings on the Initial Deposit or
funds in the Unused Proceeds Account that have not been designated as Interest
Proceeds by the Collateral Manager with respect to the Effective Date.

 

“Reinvestment Period”:  The period beginning on the Closing Date and ending on
and including the first to occur of the following events or dates:  (i) the end
of the Due Period related to the Payment Date in July 2010; (ii) the end of the
Due Period related to the Payment Date immediately following the date on which
the Collateral Manager (with the written consent of Holders of the Majority of
the Preferred Shares) notifies the Trustee that, in light of the composition of
Collateral Debt Securities, general market conditions and other factors,
investments in additional Collateral Debt Securities within the foreseeable
future would be either impractical or not beneficial to the Issuer and the
holders of the Preferred Shares; (iii) the end of the Due Period related to the
date on which all of the Securities are redeemed as described herein under
Section 9.1 and (iv) the date on which the principal of and accrued and unpaid
interest on the Notes are declared immediately due and payable pursuant to
Section 5.2 hereof following the occurrence of an Event of Default.

 

“REIT Debt Securities”: REIT Debt Securities—Diversified, REIT Debt
Securities—Health Care, REIT Debt Securities—Hotel, REIT Debt
Securities—Industrial, REIT Debt Securities—Mortgage, REIT Debt Securities—Multi
Family, REIT Debt Securities—Office, REIT Debt Securities—Retail and REIT Debt
Securities—Storage.

 

“REIT Debt Securities—Diversified”:  Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) of mortgages on a portfolio of diverse real property
interests, provided that (a) any Collateral Debt Security falling within this
definition will be excluded from the definition of each other Specified Type of
Collateral Debt Security and (b) any Collateral Debt Security falling within any
other REIT Debt Security description set forth herein will be excluded from this
definition.

 

“REIT Debt Securities—Health Care”:  Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) of mortgages on hospitals, clinics, sport clubs,
spas and other health care facilities and other similar real property interests
used in one or more similar businesses, provided that any Collateral Debt
Security falling within this definition will be excluded from the definition of
each other Specified Type of Collateral Debt Security.

 

65

--------------------------------------------------------------------------------


 

“REIT Debt Securities—Hotel”:  Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) of mortgages on hotels, motels, youth hostels, bed
and breakfasts and other similar real property interests used in one or more
similar businesses, provided that any Collateral Debt Security falling within
this definition will be excluded from the definition of each other Specified
Type of Collateral Debt Security.

 

“REIT Debt Securities—Industrial”:  Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) of mortgages on factories, refinery plants,
breweries and other similar real property interests used in one or more similar
businesses, provided that any Collateral Debt Security falling within this
definition will be excluded from the definition of each other Specified Type of
Collateral Debt Security.

 

“REIT Debt Securities—Mortgage”:  Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) of mortgages, commercial mortgage backed securities,
collateralized mortgage obligations and other similar mortgage related
securities (including Collateral Debt Securities issued by a hybrid form of such
trust that invests in both commercial real estate and commercial mortgages),
provided that any Collateral Debt Security falling within this definition will
be excluded from the definition of each other Specified Type of Collateral Debt
Security.

 

“REIT Debt Securities—Multi Family”:  Collateral Debt Securities issued by a
real estate investment trust (as defined in Section 856 of the Code or any
successor provision) whose assets consist (except for rights or other assets
designed to assure the servicing or timely distribution of proceeds to holders
of the Collateral Debt Securities) of residential mortgages on multi family
dwellings such as apartment blocks, condominiums and co operative owned
buildings, provided that any Collateral Debt Security falling within this
definition will be excluded from the definition of each other Specified Type of
Collateral Debt Security.

 

“REIT Debt Securities—Office”:  Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) of mortgages on office buildings, conference
facilities and other similar real property interests used in the commercial real
estate business, provided that any Collateral Debt Security falling within this
definition will be excluded from the definition of each other Specified Type of
Collateral Debt Security.

 

“REIT Debt Securities—Retail”:  Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) of mortgages on retail stores, restaurants,
bookstores, clothing stores and other similar real property interests used in
one or more similar

 

66

--------------------------------------------------------------------------------


 

businesses, provided that any Collateral Debt Security falling within this
definition will be excluded from the definition of each other Specified Type of
Collateral Debt Security.

 

“REIT Debt Securities—Storage”:  Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) of storage facilities and other similar real
property interests used in one or more similar businesses, provided that any
Collateral Debt Security falling within this definition will be excluded from
the definition of each other Specified Type of Collateral Debt Security.

 

“Repurchase Price”: The meaning specified in Section 16.5(c) hereof.

 

“Rule 144A”:  Rule 144A under the Securities Act.

 

“Rule 144A Global Security”:  The meaning specified in Section 2.2(b)(i) hereof.

 

“Rule 144A Information”:  The meaning specified in Section 7.13 hereof.

 

“S&P”:  Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors in interest.

 

“S&P CDO Monitor”:  A dynamic, analytical computer model provided prior to the
initial Payment Date by S&P to the Collateral Manager and the Trustee, with
written instructions and assumptions to be applied when running such computer
model, for the purpose of estimating the default risk of a pool of Collateral
Debt Securities.

 

“S&P CDO Monitor Test”:  A test that will be satisfied on any Measurement Date
if, after giving effect to any purchase or sale of a Collateral Debt Security
(or both), as the case may be, (i) the Class A-1 Loss Differential, the Class
A-2 Loss Differential, the Class B Loss Differential, the Class C Loss
Differential, the Class D Loss Differential, the Class E Loss Differential, the
Class F Loss Differential, the Class G Loss Differential, the Class H Loss
Differential, the Class J Loss Differential or the Class K Loss Differential, as
the case may be, of the Proposed Portfolio is equal to or greater than zero or
(ii) the Class A-1 Loss Differential, the Class A-2 Loss Differential, the Class
B Loss Differential, the Class C Loss Differential, the Class D Loss
Differential, the Class E Loss Differential, the Class F Loss Differential, the
Class G Loss Differential, the Class H Loss Differential, the Class J Loss
Differential or the Class K Loss Differential, as the case may be, of the
Proposed Portfolio is greater than or equal to the Class A-1 Loss Differential,
the Class A-2 Loss Differential, the Class B Loss Differential, the Class C Loss
Differential, the Class D Loss Differential, the Class E Loss Differential, the
Class F Loss Differential, the Class G Loss Differential, the Class H Loss
Differential, the Class J Loss Differential or the Class K Loss Differential, as
the case may be, of the Current Portfolio.

 

“S&P Rating”:  Of any Collateral Debt Security will be determined as follows:

 

(i)            if S&P has assigned a rating to such Collateral Debt Security
either publicly or privately (in the case of a private rating, with the
appropriate consents for the use of such private rating), the S&P Rating shall
be the rating assigned

 

67

--------------------------------------------------------------------------------


 

thereto by S&P (or, in the case of a REIT Debt Security, the issuer credit
rating assigned by S&P), provided that, notwithstanding the foregoing, if any
Collateral Debt Security shall, at the time of its purchase by the Issuer, be
listed for a possible upgrade or downgrade on S&P’s then current credit rating
watch list, then the S&P Rating of such Collateral Debt Security shall be one
subcategory above or below, respectively, the rating then assigned to such item
by S&P, as applicable; provided that if such Collateral Debt Security is removed
from such list at any time, it shall be deemed to have its actual rating by S&P;

 

(ii)           if such Collateral Debt Security is not rated by S&P but the
Issuer or the Collateral Manager on behalf of the Issuer has requested that S&P
assign a rating to such Collateral Debt Security, the S&P Rating shall be the
rating so assigned by S&P; provided that pending receipt from S&P of such
rating, if such Collateral Debt Security is of a type listed on Schedule C
hereto or is not eligible for notching in accordance with Schedule D hereto,
such Collateral Debt Security shall have an S&P Rating of “CCC-”, otherwise such
S&P Rating shall be the rating assigned according to Schedule D hereto until
such time as S&P shall have assigned a rating thereto; or

 

(iii)          if any Collateral Debt Security is a Collateral Debt Security
that has not been assigned a rating by S&P and is not a Collateral Debt Security
listed in Schedule C hereto, as identified by the Collateral Manager, the S&P
Rating shall be the rating assigned according to Schedule D hereto; provided
that if any Collateral Debt Security shall, at the time of its purchase by the
Issuer, be listed for a possible upgrade or downgrade on either Moody’s or
Fitch’s then current credit rating watch list, then the S&P Rating of such
Collateral Debt Security shall be one subcategory above or below, respectively,
the rating then assigned to such item in accordance with Schedule D hereto;
provided, further, that the Aggregate Principal Balance that may be given a
rating based on this paragraph (c) may not exceed 20%, of the Aggregate
Principal Balance of all Collateral Debt Securities.

 

“S&P Recovery Rate”:  With respect to any Collateral Debt Security on any
Measurement Date, an amount equal to the percentage for such Collateral Debt
Security set forth in Schedule B (the Standard & Poor’s Recovery Matrix) hereto
(or, in the case of a Defaulted Security under Clause A of Schedule B (the
Standard & Poor’s Recovery Matrix) hereto, corresponding to the S&P Rating at
the time of issuance of such Collateral Debt Security).

 

“S&P Recovery Test”:  A test that will be satisfied on any Measurement Date if
the S&P Weighted Average Recovery Rate (based upon the Principal Balance of the
Collateral Debt Securities) is greater than 39% for each Class of Notes.

 

“S&P Special Amortization Pro Rata Condition”: A condition that will be
satisfied with respect to any Payment Date if either (i) the aggregate principal
balance of the Collateral Debt Securities as of the related Determination Date
is greater than an amount equal to 50% of the aggregate principal balance of the
Collateral Debt Securities on the Effective Date and the S&P CDO Monitor Test is
satisfied as of such Determination Date or (ii) the Rating Agency Condition has
been satisfied with respect to S&P.

 

68

--------------------------------------------------------------------------------


 

“S&P Weighted Average Recovery Rate”:  With respect to the Collateral Debt
Securities, as of any Measurement Date, the number obtained by summing the
products obtained by multiplying the Principal Balance of each Collateral Debt
Security, other than a Defaulted Security, by its S&P Recovery Rate, and
dividing such sum by the Aggregate Principal Balance of all such Collateral Debt
Securities and rounding up to the first decimal place.

 

“Sale”:  The meaning specified in Section 5.17(a) hereof.

 

“Sale Proceeds”:  All proceeds (including accrued interest) received with
respect to Collateral Debt Securities and Eligible Investments as a result of
sales of such Collateral Debt Securities and Eligible Investments, in accordance
with this Indenture, net of any reasonable out-of-pocket expenses of the
Collateral Manager or the Trustee in connection with any such sale.

 

“Schedule of Closing Date Collateral Debt Securities”:  The Collateral Debt
Securities listed on Schedule E attached hereto, which Schedule shall include
the Principal Balance, interest rate (if the security bears interest at a fixed
rate) or the spread and the relevant floating reference rate (if the security
bears interest at a floating rate), the maturity date, the Moody’s Rating, S&P
Rating and Fitch Rating, if any, of each such Collateral Debt Security.

 

“Scheduled Distribution”:  With respect to any Pledged Obligation, for each Due
Date, the scheduled payment of principal, interest or fee or any dividend or
premium payment due on such Due Date or any other distribution with respect to
such Pledged Obligation, determined in accordance with the assumptions specified
in Section 1.2 hereof.

 

“Secured Parties”:  Collectively, the Trustee, the Noteholders, each Hedge
Counterparty (for so long as it is a party under its Hedge Agreement) and the
Collateral Manager, each as their interests appear in applicable Transaction
Documents.

 

“Securities”:  Collectively, the Notes and the Preferred Shares.

 

“Securities Account”:  The meaning specified in Section 8-501(a) of the UCC.

 

“Securities Accounts Control Agreement”:  The meaning specified in Section
3.3(a) hereof.

 

“Securities Act”:  The Securities Act of 1933, as amended.

 

“Securities Intermediary”:  The meaning specified in Section 8-102(a)(14) of the
UCC.

 

“Security Entitlement”:  The meaning specified in Section 8-102(a)(17) of the
UCC.

 

“Seller”:  The meaning specified in the applicable Collateral Debt Securities
Purchase Agreement.

 

“Senior Collateral Management Fee”:  The fee payable quarterly in arrears on
each Payment Date to the Collateral Manager pursuant to this Indenture and the
Collateral

 

69

--------------------------------------------------------------------------------


 

Management Agreement, equal to 0.15% per annum of the Net Outstanding Portfolio
Balance for such Payment Date, to the extent funds are available for such
purpose in accordance with the Priority of Payments.

 

“Senior Notes”:  Collectively, the Class A Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes, the Class F Notes, the Class G
Notes and the Class H Notes.

 

“Senior Tranche”:  (i) With respect to a Participation or B Note, any senior
interest in the same Underlying Term Loan as a Participation or any senior debt
secured by the same Underlying Mortgage Property as a B Note or Participation
and (ii) with respect to a Mezzanine Loan, any commercial mortgage loan related
to the same Underlying Mortgage Property or Properties as the Mezzanine Loan.

 

“Servicing Agreement”:  The GMACCMC Servicing Agreement, the Administrative
Servicing Agreement and any other servicing agreement entered into by the
Issuer, the Collateral Manager and any other servicer.

 

“Servicing Fee”:  With respect to each Due Period, the sum of (i) the aggregate
amount of all servicing fees payable to the Primary Servicers under the related
primary servicing agreements during such Due Period, including servicing fees
payable to GMACCMC pursuant to the GMACCMC Servicing Agreement, (ii) the SLG
Gramercy Administrative Fee and (iii) the aggregate amount of all special
servicing fees in respect of serviced loans payable to (x) SLG Gramercy under
the Asset Servicing Agreement and (y) any other special servicer pursuant to the
related special servicing agreement between the Issuer and such special
servicer, in each case during such Due Period.

 

“Share Registrar”:  Maples Finance Limited, unless a successor Person shall have
become the Share Registrar pursuant to the applicable provisions of the
Preferred Shares Paying Agency Agreement, and thereafter “Share Registrar” shall
mean such successor Person.

 

“Similar Law”:  The meaning specified in Section 2.5(g)(vi) hereof.

 

“Single Asset Mortgage Security”:  A commercial mortgage pass-through
certificate or similar security backed primarily by a single mortgage loan on
one or more commercial properties included in a property-specific securitization
transaction.

 

“Single Borrower Mortgage Security”:  A commercial mortgage pass-through
certificate or similar security backed primarily by one or more mortgage loans
to the same borrower (or affiliated borrowers) on one or more commercial
properties included in a securitization.

 

“SLG”:  SL Green Operating Partnership L.P.

 

“SLG Gramercy”:  SLG Gramercy Services LLC, a Delaware limited liability
company.

 

70

--------------------------------------------------------------------------------


 

“SLG Gramercy Administrative Fee”:  A fee which is equal to the 0.15% of the
“book value” of each Collateral Debt Security (other than any CMBS Security
rated investment grade at the time of issuance thereof, any CRE CDO Security or
any REIT Debt Security, in each case owned by the Issuer) payable to SLG
Gramercy under the Asset Servicing Agreement during such Due Period; provided,
however, that the SLG Gramercy Administrative Fee will be reduced by the fees
payable to the Primary Servicers to the extent described on Schedule O hereto
during such Due Period.  During any period in which SLG Gramercy is acting as
special servicer under the Asset Servicing Agreement with respect to a
Collateral Debt Security which is subject to special servicing thereunder, SLG
Gramercy will not be entitled to the SLG Gramercy Administrative Fee with
respect to such Collateral Debt Security.

 

“Special Amortization”:  The meaning specified in Section 9.7 hereof.

 

“Special Amortization Amount”:  The meaning specified in Section 9.7 hereof.

 

“Specified Person”:  The meaning specified in Section 2.6(a) hereof.

 

“Specified Type”:  Each of a Loan, CMBS Security, CRE CDO Security, REIT Debt
Security and Preferred Equity Security.

 

“Spread Excess”:  As of any Measurement Date, a fraction (expressed as a
percentage), the numerator of which is equal to the product of (a) the greater
of zero and the excess, if any, of the Weighted Average Spread for such
Measurement Date over 2.75% and (b) the Aggregate Principal Balance of all
Collateral Debt Securities that are Floating Rate Securities (excluding all
Defaulted Securities and Written Down Securities) and the denominator of which
is the Aggregate Principal Balance of all Collateral Debt Securities that are
Fixed Rate Securities (excluding all Defaulted Securities and Written Down
Securities), multiplying the resulting figure by 365 and then dividing by 360.

 

“Starrett Lehigh Loan”:  The Initial Collateral Debt Security identified as the
Starrett Lehigh Loan.

 

“Stated Maturity”:  The Payment Date occurring in July, 2035.

 

“Step-Down Bond”:  A security which by the terms of the related Underlying
Instruments provides for a decrease, in the case of a Fixed Rate Security, in
the per annum interest rate on such security or, in the case of a Floating Rate
Security, in the spread over the applicable index or benchmark rate, solely as a
function of the passage of time; provided that the term Step-Down Bond shall not
include any such security providing for payment of a constant rate of interest
at all times after the date of acquisition by the Issuer or any Loan.

 

“Step-Up Security”:  A security with a current interest rate of zero percent per
annum at the time of purchase but which increases to predetermined levels on
specific dates; provided that the term Step-Up Security shall not include any
Loan.

 

“Subordinate Collateral Management Fee”:  The fee payable quarterly in arrears
on each Payment Date to the Collateral Manager pursuant to this Indenture and
the Collateral Management Agreement, in an amount equal to 0.25% per annum of
the Net Outstanding

 

71

--------------------------------------------------------------------------------


 

Portfolio Balance, to the extent funds are available for such purpose in
accordance with the Priority of Payments.

 

“Subordinate Interests”:  The Class A-2 Subordinate Interests, the Class B
Subordinate Interests, the Class C Subordinate Interests, the Class D
Subordinate Interests, the Class E Subordinate Interests, the Class F
Subordinate Interests, the Class G Subordinate Interests, the Class H
Subordinate Interests, the Class J Subordinate Interests and/or the Class K
Subordinate Interests, as the context may require.

 

“Subsequent Collateral Debt Security”:  Any Collateral Debt Security that is
acquired after the Closing Date.

 

“Substitute Collateral Debt Security”:  A Collateral Debt Security that is
acquired by the Issuer in substitution for securities previously pledged to the
Trustee in accordance herewith.

 

“Successful Auction”:  (i) An Auction which is conducted in accordance with
Section 9.2(b) or (ii) the purchase of Collateral Debt Securities by the
Collateral Manager or its Affiliates for a price equal to the Total Redemption
Price pursuant to Section 12.4(c).

 

“Tax Event”: Means (i) any obligor is, or on the next scheduled payment date
under any Collateral Debt Security, will be, required to deduct or withhold from
any payment under any Collateral Debt Security to the Issuer for or on account
of any tax for whatever reason and such obligor is not required to pay to the
Issuer such additional amount as is necessary to ensure that the net amount
actually received by the Issuer (free and clear of taxes, whether assessed
against such obligor or the Issuer) will equal the full amount that the Issuer
would have received had no such deduction or withholding been required, (ii) any
jurisdiction imposes net income, profits, or similar tax on the Issuer, (iii)
the Issuer is required to deduct or withhold from any payment under a Hedge
Agreement for or on account of any tax and the Issuer is obligated to make a
gross up payment (or otherwise pay additional amounts) to the Hedge
Counterparty, (iv) a Hedge Counterparty is required to deduct or withhold from
any payment under a Hedge Agreement for or on account of any tax for whatever
reason and such Hedge Counterparty is not required to pay to the Issuer such
additional amount as is necessary to ensure that the net amount actually
received by the Issuer (free and clear of taxes, whether assessed against such
obligor or the Issuer) will equal the full amount that the Issuer would have
received had no such deduction or withholding been required or (v) the Issuer
fails to maintain its status as a qualified REIT subsidiary (within the meaning
of Section 856(i)(2) of the Code).

 

“Tax Materiality Condition”:  The condition that will be satisfied if either (i)
as a result of the occurrence of a Tax Event, a tax or taxes are imposed on the
Issuer or withheld from payments to the Issuer and with respect to which the
Issuer receives less than the full amount that the Issuer would have received
had no such deduction occurred, and such amount exceeds, in the aggregate, U.S.
$1 million during any 12-month period or (ii) the Issuer fails to maintain its
status as a qualified REIT subsidiary (within the meaning of Section 856(i)(2)
of the Code).

 

“Tax Opinion”:  A written opinion addressed to the Issuer, in form and substance
reasonably satisfactory to the Issuer, of Cadwalader, Wickersham & Taft LLP or
another

 

72

--------------------------------------------------------------------------------


 

nationally recognized U.S. tax counsel, admitted to practice (or a law firm with
one or more partners admitted to practice) before the highest court of any state
of the United States or the District of Columbia and experienced in such matters
for which such Tax Opinion is sought.

 

“Tax Redemption”:  The meaning specified in Section 9.1(b) hereof.

 

“Total Redemption Price”:  The amount equal to funds sufficient to pay all
amounts and expenses described under clauses (1) through (5), (31), (32) and
(33) of Section 11.1(a)(i) and to redeem all Notes at their applicable
Redemption Prices.

 

“Transaction Documents”:  This Indenture, the Collateral Management Agreement,
the Collateral Debt Securities Purchase Agreements, the Servicing Agreements,
the Company Administration Agreement, the Preferred Shares Paying Agency
Agreement and each Hedge Agreement.

 

“Transfer Agent”:  The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes.

 

“Treasury Regulations”:  Temporary or final regulations promulgated under the
Code by the United States Treasury Department.

 

“Trust Officer”:  When used with respect to the Trustee, any officer within the
CDO Trust Services Group of the Corporate Trust Office (or any successor group
of the Trustee) including any vice president, assistant vice president or
officer of the Trustee customarily performing functions similar to those
performed by the persons who at the time shall be such officers, respectively,
or to whom any corporate trust matter is referred at the CDO Trust Services
Group of the Corporate Trust Office because of his knowledge of and familiarity
with the particular subject.

 

“Trustee”:  Wells Fargo Bank, National Association, a national banking
association, solely in its capacity as trustee hereunder, unless a successor
Person shall have become the Trustee pursuant to the applicable provisions of
this Indenture, and thereafter “Trustee” shall mean such successor Person.

 

“UCC”:  The applicable Uniform Commercial Code.

 

“UCC Account”:  “Account,” as such term is defined in Section 9-102(a)(2) of the
UCC.

 

“Uncertificated Security”:  The meaning specified in Section 3.3(a)(ii) hereof.

 

“Underlying Instruments”:  The indenture, loan agreement, note, mortgage,
intercreditor agreement, pooling and servicing agreement, participation
agreement or other agreement pursuant to which a Collateral Debt Security or
Eligible Investment has been issued or created and each other agreement that
governs the terms of or secures the obligations represented by such Collateral
Debt Security or Eligible Investment or of which holders of such Collateral Debt
Security or Eligible Investment are the beneficiaries.

 

73

--------------------------------------------------------------------------------


 

“Underlying Mortgage Property”:  With respect to (i) a Loan (other than a
Participation or Mezzanine Loan), the commercial mortgage property or properties
securing the Loan, (ii) a Participation, the commercial mortgage property or
properties securing the Underlying Term Loan, or (iii) a Mezzanine Loan, the
commercial mortgage property or properties related to the Mezzanine Loan.

 

“Underlying Term Loan”:  With respect to (i) a Loan (other than Participation or
Mezzanine Loan), such Loan or (ii) a Participation, the underlying commercial
mortgage loan.

 

“United States”: The United States of America, including any state and any
territory or possession administered thereby.

 

“Unregistered Securities”:  The meaning specified in Section 5.17(c) hereof.

 

“Unscheduled Principal Payments”:  Any proceeds received by the Issuer from an
unscheduled prepayment or redemption (in whole but not in part) by the obligor
of a Collateral Debt Security prior to the stated maturity date of such
Collateral Debt Security.

 

“Unused Proceeds Account”:  The trust account established pursuant to Section
10.4(a) hereof.

 

“U.S. Person”: The meaning specified in Regulation S.

 

“Weighted Average Coupon”:  As of any Measurement Date, (a) the number obtained
(rounded up to the next 0.001%) by (i) summing the products obtained by
multiplying (x) the current interest rate on each Collateral Debt Security that
is a Fixed Rate Security (excluding all Defaulted Securities and Written Down
Securities) by (y) the Principal Balance of each such Collateral Debt Security
and (ii) dividing such sum by the Aggregate Principal Balance of all Collateral
Debt Securities that are Fixed Rate Securities (excluding all Defaulted
Securities and Written Down Securities) plus (b) if the amount obtained pursuant
to clause (a) is less than 7.00%, the Spread Excess, if any, as of such
Measurement Date.

 

“Weighted Average Life”:  As of any Measurement Date with respect to the
Collateral Debt Securities (other than Defaulted Securities), the number
obtained by (a) summing the products obtained by multiplying (i) the Average
Life at such time of each Collateral Debt Security (other than Defaulted
Securities) by (ii) the outstanding Principal Balance of such Collateral Debt
Security and (b) dividing such sum by the Aggregate Principal Balance at such
time of all Collateral Debt Securities (other than Defaulted Securities).

 

“Weighted Average Life Test”:  With respect to any Collateral Debt Securities, a
test that will be satisfied as of any Measurement Date if the Weighted Average
Life of such Collateral Debt Securities as of such Measurement Date is less than
or equal to 4.5 years.

 

“Weighted Average Moody’s Rating Factor”:  The amount determined by summing the
products obtained by multiplying the Principal Balance of each Collateral Debt
Security (excluding Defaulted Securities) by its Moody’s Rating Factor, dividing
such sum by the Aggregate Principal Balance of all such obligations and rounding
the result up to the nearest whole number.

 

74

--------------------------------------------------------------------------------


 

“Weighted Average Spread”:  As of any Measurement Date, (a) the number obtained
(rounded up to the next 0.001%), by (i) summing the products obtained by
multiplying (x) the stated spread above LIBOR at which interest accrues on each
Collateral Debt Security that is a Floating Rate Security (other than a
Defaulted Security or Written Down Security) as of such date by (y) the
Principal Balance of such Collateral Debt Security as of such date, and (ii)
dividing such sum by the Aggregate Principal Balance of all Collateral Debt
Securities that are Floating Rate Securities (excluding all Defaulted Securities
and Written Down Securities) plus (b) if the amount obtained pursuant to clause
(a) is less than 2.75%, the Fixed Rate Excess, if any, as of such Measurement
Date.  For purposes of this definition, a Fixed Rate Security that is subject to
a Liability Hedge will be deemed to be a Floating Rate Security and the floating
rate applicable thereto shall be the rate payable taking into account the
related Liability Hedge.

 

“Whole Loan”:   A whole loan secured by a mortgage on commercial real estate
property or a senior interest therein.

 

“Written Down Security”:  As of any date of determination, any Collateral Debt
Security as to which the aggregate par amount of the entire issue of such
Collateral Debt Security and all other securities secured by the same pool of
collateral and that rank senior in priority of payment to such issue exceeds the
aggregate par amount of all collateral (giving effect to any appraisal
reductions) securing such issue (excluding defaulted collateral).

 


SECTION 1.2             ASSUMPTIONS AS TO PLEDGED OBLIGATIONS.


 


(A)      IN CONNECTION WITH ALL CALCULATIONS REQUIRED TO BE MADE PURSUANT TO
THIS INDENTURE WITH RESPECT TO SCHEDULED DISTRIBUTIONS ON ANY PLEDGED
OBLIGATION, OR ANY PAYMENTS ON ANY OTHER ASSETS INCLUDED IN THE ASSETS, AND WITH
RESPECT TO THE INCOME THAT CAN BE EARNED ON SCHEDULED DISTRIBUTIONS ON SUCH
PLEDGED OBLIGATIONS AND ON ANY OTHER AMOUNTS THAT MAY BE RECEIVED FOR DEPOSIT IN
THE APPLICABLE COLLECTION ACCOUNT, THE PROVISIONS SET FORTH IN THIS SECTION 1.2
SHALL BE APPLIED.


 


(B)      ALL CALCULATIONS WITH RESPECT TO SCHEDULED DISTRIBUTIONS ON THE PLEDGED
OBLIGATIONS SECURING THE NOTES SHALL BE MADE ON THE BASIS OF INFORMATION AS TO
THE TERMS OF EACH SUCH PLEDGED OBLIGATION AND UPON REPORT OF PAYMENTS, IF ANY,
RECEIVED ON SUCH PLEDGED OBLIGATION THAT ARE FURNISHED BY OR ON BEHALF OF THE
ISSUER OF SUCH PLEDGED OBLIGATION AND, TO THE EXTENT THEY ARE NOT MANIFESTLY IN
ERROR, SUCH INFORMATION OR REPORT MAY BE CONCLUSIVELY RELIED UPON IN MAKING SUCH
CALCULATIONS.


 


(C)      FOR EACH DUE PERIOD, THE SCHEDULED DISTRIBUTION ON ANY PLEDGED
OBLIGATION (OTHER THAN A DEFAULTED SECURITY, WHICH, EXCEPT AS OTHERWISE PROVIDED
HEREIN, SHALL BE ASSUMED TO HAVE A SCHEDULED DISTRIBUTION OF ZERO) SHALL BE THE
SUM OF (I) THE TOTAL AMOUNT OF PAYMENTS AND COLLECTIONS IN RESPECT OF SUCH
PLEDGED OBLIGATION (INCLUDING ALL SALES PROCEEDS RECEIVED DURING THE DUE PERIOD
AND NOT REINVESTED IN SUBSTITUTE COLLATERAL DEBT SECURITIES OR RETAINED IN THE
PRINCIPAL COLLECTION ACCOUNT FOR SUBSEQUENT REINVESTMENT) THAT, IF PAID AS
SCHEDULED, WILL BE AVAILABLE IN THE COLLECTION ACCOUNTS AT THE END OF SUCH DUE
PERIOD FOR PAYMENT ON THE NOTES AND OF EXPENSES OF THE ISSUER AND THE CO-ISSUER
PURSUANT TO THE PRIORITY OF PAYMENTS AND (II) ANY SUCH AMOUNTS RECEIVED IN PRIOR
DUE PERIODS THAT WERE NOT

 

75

--------------------------------------------------------------------------------


 


DISBURSED ON A PREVIOUS PAYMENT DATE AND DO NOT CONSTITUTE AMOUNTS WHICH HAVE
BEEN USED AS REIMBURSEMENT WITH RESPECT TO A PRIOR INTEREST ADVANCE PURSUANT TO
THE TERMS OF THIS INDENTURE.


 


(D)      WITH RESPECT TO ANY COLLATERAL DEBT SECURITY AS TO WHICH ANY INTEREST
OR OTHER PAYMENT THEREON IS SUBJECT TO WITHHOLDING TAX OF ANY RELEVANT
JURISDICTION, EACH SCHEDULED DISTRIBUTION THEREON SHALL, FOR PURPOSES OF THE
COVERAGE TESTS AND THE COLLATERAL QUALITY TESTS, BE DEEMED TO BE PAYABLE NET OF
SUCH WITHHOLDING TAX UNLESS THE ISSUER THEREOF OR OBLIGOR THEREON IS REQUIRED TO
MAKE ADDITIONAL PAYMENTS TO FULLY COMPENSATE THE ISSUER FOR SUCH WITHHOLDING
TAXES (INCLUDING IN RESPECT OF ANY SUCH ADDITIONAL PAYMENTS). ON ANY DATE OF
DETERMINATION, THE AMOUNT OF ANY SCHEDULED DISTRIBUTION DUE ON ANY FUTURE DATE
SHALL BE ASSUMED TO BE MADE NET OF ANY SUCH UNCOMPENSATED WITHHOLDING TAX BASED
UPON WITHHOLDING TAX RATES IN EFFECT ON SUCH DATE OF DETERMINATION.


 


(E)      FOR PURPOSES OF CALCULATING ANY INTEREST COVERAGE RATIO, THE EXPECTED
INTEREST INCOME ON FLOATING RATE COLLATERAL DEBT SECURITIES AND ELIGIBLE
INVESTMENTS AND UNDER EACH HEDGE AGREEMENT AND THE EXPECTED INTEREST PAYABLE ON
THE NOTES SHALL BE CALCULATED USING (I) THE INTEREST RATES APPLICABLE THERETO ON
THE APPLICABLE MEASUREMENT DATE AND (II) ACCRUED ORIGINAL ISSUE DISCOUNT ON
ELIGIBLE INVESTMENTS SHALL BE DEEMED TO BE SCHEDULED DISTRIBUTIONS OF INTEREST
DUE ON THE DATE SUCH ORIGINAL ISSUE DISCOUNT IS SCHEDULED TO BE PAID. 
NOTWITHSTANDING THE FOREGOING, FOR THE PURPOSES OF CALCULATING ANY INTEREST
COVERAGE RATIO, THERE SHALL BE EXCLUDED ALL SCHEDULED OR DEFERRED PAYMENTS OF
INTEREST ON OR PRINCIPAL OF COLLATERAL DEBT SECURITIES AND ANY PAYMENT,
INCLUDING ANY AMOUNT PAYABLE TO THE ISSUER BY EACH HEDGE COUNTERPARTY, WHICH THE
COLLATERAL MANAGER HAS DETERMINED IN ITS REASONABLE JUDGMENT SHALL NOT BE MADE
IN CASH OR RECEIVED WHEN DUE.


 


(F)       EACH SCHEDULED DISTRIBUTION RECEIVABLE WITH RESPECT TO A PLEDGED
OBLIGATION SHALL BE ASSUMED TO BE RECEIVED ON THE APPLICABLE DUE DATE, AND EACH
SUCH SCHEDULED DISTRIBUTION SHALL BE ASSUMED TO BE IMMEDIATELY DEPOSITED IN THE
APPLICABLE COLLECTION ACCOUNT EXCEPT TO THE EXTENT THE COLLATERAL MANAGER HAS A
REASONABLE EXPECTATION THAT SUCH SCHEDULED DISTRIBUTION WILL NOT BE RECEIVED ON
THE APPLICABLE DUE DATE.  ALL SUCH FUNDS SHALL BE ASSUMED TO CONTINUE TO EARN
INTEREST UNTIL THE DATE ON WHICH THEY ARE REQUIRED TO BE AVAILABLE IN THE
APPLICABLE COLLECTION ACCOUNT FOR TRANSFER TO THE PAYMENT ACCOUNT FOR
APPLICATION, IN ACCORDANCE WITH THE TERMS HEREOF, TO PAYMENTS OF PRINCIPAL OF OR
INTEREST ON THE NOTES OR OTHER AMOUNTS PAYABLE PURSUANT TO THIS INDENTURE.


 


(G)      ALL CALCULATIONS REQUIRED TO BE MADE AND ALL REPORTS WHICH ARE TO BE
PREPARED PURSUANT TO THIS INDENTURE WITH RESPECT TO THE PLEDGED OBLIGATIONS,
SHALL BE MADE ON THE BASIS OF THE DATE ON WHICH THE ISSUER MAKES A COMMITMENT TO
PURCHASE OR SELL AN ASSET (THE “TRADE DATE”), NOT THE SETTLEMENT DATE.


 


(H)      FOR PURPOSES OF CALCULATING THE PAR VALUE RATIO, AN APPRAISAL REDUCTION
OF A COLLATERAL DEBT SECURITY WILL BE ASSUMED TO RESULT IN AN IMPLIED REDUCTION
OF PRINCIPAL BALANCE FOR SUCH COLLATERAL DEBT SECURITY ONLY IF SUCH APPRAISAL
REDUCTION IS INTENDED TO REDUCE THE INTEREST PAYABLE ON SUCH COLLATERAL DEBT
SECURITY AND ONLY IN PROPORTION TO SUCH INTEREST REDUCTION.  FOR PURPOSES OF THE
PAR VALUE RATIO, ANY COLLATERAL DEBT SECURITY THAT HAS SUSTAINED AN IMPLIED
REDUCTION OF PRINCIPAL BALANCE DUE TO AN APPRAISAL REDUCTION WILL NOT BE
CONSIDERED A DEFAULTED SECURITY SOLELY DUE TO SUCH IMPLIED REDUCTION.  THE
COLLATERAL MANAGER

 

76

--------------------------------------------------------------------------------


 


WILL NOTIFY THE TRUSTEE OF ANY APPRAISAL REDUCTIONS OF COLLATERAL DEBT
SECURITIES IF THE COLLATERAL MANAGER HAS ACTUAL KNOWLEDGE THEREOF.


 


SECTION 1.3             INTEREST CALCULATION CONVENTION.


 

All calculations of interest hereunder that are made with respect to the Notes
shall be made on the basis of the actual number of days during the related
Interest Accrual Period divided by 360.

 


SECTION 1.4             ROUNDING CONVENTION.


 

Unless otherwise specified herein, test calculations that evaluate to a
percentage will be rounded to the nearest hundredth of a percentage point and
test calculations that evaluate to a number or decimal will be rounded to 2
decimal places.

 


ARTICLE 2


 


THE NOTES


 


SECTION 2.1             FORMS GENERALLY.


 

The Notes and the Trustee’s or Authenticating Agent’s certificate of
authentication thereon (the “Certificate of Authentication”) shall be in
substantially the forms required by this Article 2, with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture, and may have such letters, numbers or other marks
of identification and such legends or endorsements placed thereon, as may be
consistent herewith, determined by the Authorized Officers of the Issuer and the
Co-Issuer, executing such Notes as evidenced by their execution of such Notes. 
Any portion of the text of any Note may be set forth on the reverse thereof,
with an appropriate reference thereto on the face of the Note.

 


SECTION 2.2             FORMS OF NOTES AND CERTIFICATE OF AUTHENTICATION.


 


(A)      FORM.  THE FORM OF EACH CLASS OF NOTES, INCLUDING THE CERTIFICATE OF
AUTHENTICATION, SHALL BE SUBSTANTIALLY AS SET FORTH IN EXHIBITS A AND B HERETO.


 


(B)      GLOBAL SECURITIES AND CERTIFICATED NOTES.


 

(I)            THE SENIOR NOTES INITIALLY OFFERED AND SOLD IN THE UNITED STATES
TO (OR TO U.S. PERSONS WHO ARE) QIBS SHALL BE REPRESENTED BY ONE OR MORE
PERMANENT GLOBAL NOTES IN DEFINITIVE, FULLY REGISTERED FORM WITHOUT INTEREST
COUPONS WITH THE APPLICABLE LEGEND SET FORTH IN EXHIBIT A HERETO ADDED TO THE
FORM OF SUCH NOTES (EACH, A “RULE 144A GLOBAL SECURITY”), WHICH SHALL BE
REGISTERED IN THE NAME OF THE NOMINEE OF THE DEPOSITORY AND DEPOSITED WITH THE
TRUSTEE, AT ITS CORPORATE TRUST OFFICE, AS CUSTODIAN FOR THE DEPOSITORY, DULY
EXECUTED BY THE ISSUER AND THE CO-ISSUER AND AUTHENTICATED BY THE TRUSTEE AS
HEREINAFTER PROVIDED.  THE AGGREGATE PRINCIPAL AMOUNT OF THE RULE 144A GLOBAL
SECURITIES

 

77

--------------------------------------------------------------------------------


 

MAY FROM TIME TO TIME BE INCREASED OR DECREASED BY ADJUSTMENTS MADE ON THE
RECORDS OF THE TRUSTEE OR THE DEPOSITORY OR ITS NOMINEE, AS THE CASE MAY BE, AS
HEREINAFTER PROVIDED.

 

(II)           THE SENIOR NOTES INITIALLY SOLD IN OFFSHORE TRANSACTIONS IN
RELIANCE ON REGULATION S SHALL BE REPRESENTED BY ONE OR MORE PERMANENT GLOBAL
NOTES IN DEFINITIVE, FULLY REGISTERED FORM WITHOUT INTEREST COUPONS WITH THE
APPLICABLE LEGEND SET FORTH IN EXHIBIT B HERETO ADDED TO THE FORM OF SUCH NOTES
(EACH, A “REGULATION S GLOBAL SECURITY”), WHICH SHALL BE DEPOSITED ON BEHALF OF
THE SUBSCRIBERS FOR SUCH NOTES REPRESENTED THEREBY WITH THE TRUSTEE AS CUSTODIAN
FOR THE DEPOSITORY AND REGISTERED IN THE NAME OF A NOMINEE OF THE DEPOSITORY FOR
THE RESPECTIVE ACCOUNTS OF EUROCLEAR AND CLEARSTREAM, LUXEMBOURG OR THEIR
RESPECTIVE DEPOSITORIES, DULY EXECUTED BY THE ISSUER AND THE CO-ISSUER AND
AUTHENTICATED BY THE TRUSTEE AS HEREINAFTER PROVIDED.  THE AGGREGATE PRINCIPAL
AMOUNT OF THE REGULATION S GLOBAL SECURITIES MAY FROM TIME TO TIME BE INCREASED
OR DECREASED BY ADJUSTMENTS MADE ON THE RECORDS OF THE TRUSTEE OR THE DEPOSITORY
OR ITS NOMINEE, AS THE CASE MAY BE, AS HEREINAFTER PROVIDED.

 

(III)          THE CLASS J NOTES AND THE CLASS K NOTES INITIALLY SOLD IN THE
UNITED STATES TO QRS CORP. PURSUANT TO A TRANSACTION EXEMPT FROM REGISTRATION
UNDER SECTION 4(2) OF THE SECURITIES ACT SHALL BE REPRESENTED BY ONE OR MORE
CERTIFICATED NOTES IN DEFINITIVE, FULLY REGISTERED FORM WITHOUT INTEREST COUPONS
WITH THE APPLICABLE LEGEND SET FORTH IN EXHIBIT B, DULY EXECUTED BY THE ISSUER
AND AUTHENTICATED BY THE TRUSTEE OR AUTHENTICATING AGENT AS HEREINAFTER
PROVIDED.  NO CLASS J NOTE OR CLASS K NOTE SHALL BE ISSUED IN THE FORM OF A
GLOBAL SECURITY.

 


(C)      BOOK-ENTRY PROVISIONS.  THIS SECTION 2.2(C) SHALL APPLY ONLY TO GLOBAL
SECURITIES DEPOSITED WITH OR ON BEHALF OF THE DEPOSITORY.


 

Each of the Issuer and Co-Issuer shall execute and the Trustee shall, in
accordance with this Section 2.2(c), authenticate and deliver initially one or
more Global Securities that shall be (i) registered in the name of the nominee
of the Depository for such Global Security or Global Securities and (ii)
delivered by the Trustee to such Depository or pursuant to such Depository’s
instructions or held by the Trustee’s agent as custodian for the Depository.

 

Agent Members shall have no rights under this Indenture with respect to any
Global Security held on their behalf by the Trustee, as custodian for the
Depository or under the Global Security, and the Depository may be treated by
the Issuer, the Co-Issuer, the Trustee, and any agent of the Issuer, the
Co-Issuer or the Trustee as the absolute owner of such Global Security for all
purposes whatsoever.  Notwithstanding the foregoing, nothing herein shall
prevent the Issuer, the Co-Issuer, the Trustee, or any agent of the Issuer, the
Co-Issuer or the Trustee, from giving effect to any written certification, proxy
or other authorization furnished by the Depository or impair, as between the
Depository and its Agent Members, the operation of customary practices governing
the exercise of the rights of a holder of any Global Security.

 


(D)      DELIVERY OF CERTIFICATED NOTES IN LIEU OF GLOBAL SECURITIES.  EXCEPT AS
PROVIDED IN SECTION 2.10 HEREOF, OWNERS OF BENEFICIAL INTERESTS IN A CLASS OF
GLOBAL SECURITIES SHALL NOT BE ENTITLED TO RECEIVE PHYSICAL DELIVERY OF A
CERTIFICATED NOTE.

 

78

--------------------------------------------------------------------------------


 


SECTION 2.3             AUTHORIZED AMOUNT; STATED MATURITY; AND DENOMINATIONS.


 


(A)      THE AGGREGATE PRINCIPAL AMOUNT OF NOTES THAT MAY BE AUTHENTICATED AND
DELIVERED UNDER THIS INDENTURE IS LIMITED TO $895,000,000, EXCEPT FOR NOTES
AUTHENTICATED AND DELIVERED UPON REGISTRATION OF TRANSFER OF, OR IN EXCHANGE
FOR, OR IN LIEU OF, OTHER NOTES PURSUANT TO SECTIONS 2.5, 2.6 OR 8.5 HEREOF.


 

Such Notes shall be divided into eleven (11) Classes having designations and
original principal amounts as follows:

 

Designation

 

Original
Principal
Amount

 

Class A-1 Senior Secured Floating Rate

 

 

 

Term Notes due 2035

 

$

513,000,000

 

Class A-2 Second Priority Senior Secured Floating Rate

 

 

 

Term Notes due 2035

 

$

57,000,000

 

Class B Third Priority Floating Rate

 

 

 

Term Notes due 2035

 

$

102,500,000

 

Class C Fourth Priority Floating Rate Capitalized Interest

 

 

 

Term Notes due 2035

 

$

47,000,000

 

Class D Fifth Priority Floating Rate Capitalized Interest

 

 

 

Term Notes due 2035

 

$

12,500,000

 

Class E Sixth Priority Floating Rate Capitalized Interest

 

 

 

Term Notes due 2035

 

$

16,000,000

 

Class F Seventh Priority Floating Rate Capitalized Interest Term Notes due 2035

 

$

16,000,000

 

Class G Eighth Priority Floating Rate Capitalized Interest Term Notes due 2035

 

$

18,500,000

 

Class H Ninth Priority Floating Rate Capitalized Interest Term Notes due 2035

 

$

28,000,000

 

Class J Tenth Priority Floating Rate Capitalized Interest Term Notes due 2035

 

$

49,500,000

 

Class K Eleventh Priority Floating Rate Capitalized Interest Term Notes due 2035

 

$

35,000,000

 


 


(B)      THE NOTES SHALL BE ISSUABLE IN MINIMUM DENOMINATIONS OF $500,000 AND
INTEGRAL MULTIPLES OF $1,000 IN EXCESS THEREOF (PLUS ANY RESIDUAL AMOUNT).


 


SECTION 2.4             EXECUTION, AUTHENTICATION, DELIVERY AND DATING.


 

The Notes shall be executed on behalf of the Issuer and the Co-Issuer by an
Authorized Officer of the Issuer and the Co-Issuer, respectively.  The signature
of such Authorized Officers on the Notes may be manual or facsimile.

 

79

--------------------------------------------------------------------------------


 

Notes bearing the manual or facsimile signatures of individuals who were at any
time the Authorized Officers of the Issuer or the Co-Issuer shall bind the
Issuer or the Co-Issuer, as the case may be, notwithstanding the fact that such
individuals or any of them have ceased to hold such offices prior to the
authentication and delivery of such Notes or did not hold such offices at the
date of issuance of such Notes.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer and the Co-Issuer may deliver Notes executed by the Issuer
and the Co-Issuer to the Trustee or the Authenticating Agent for authentication
and the Trustee or the Authenticating Agent, upon Issuer Order, shall
authenticate and deliver such Notes as provided in this Indenture and not
otherwise.

 

Each Note authenticated and delivered by the Trustee or the Authenticating Agent
upon Issuer Order on the Closing Date shall be dated as of the Closing Date. 
All other Notes that are authenticated after the Closing Date for any other
purpose under this Indenture shall be dated the date of their authentication.

 

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced.  In the event that any Note is divided into more than one
Note in accordance with this Article 2, the original principal amount of such
Note shall be proportionately divided among the Notes delivered in exchange
therefor and shall be deemed to be the original aggregate principal amount of
such subsequently issued Notes.

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Trustee or by the Authenticating Agent by the manual signature of one of their
Authorized Officers, and such certificate upon any Note shall be conclusive
evidence, and the only evidence, that such Note has been duly authenticated and
delivered hereunder.

 


SECTION 2.5             REGISTRATION, REGISTRATION OF TRANSFER AND EXCHANGE.


 


(A)      THE ISSUER AND THE CO-ISSUER SHALL CAUSE TO BE KEPT A REGISTER (THE
“NOTES REGISTER”) IN WHICH, SUBJECT TO SUCH REASONABLE REGULATIONS AS IT MAY
PRESCRIBE, THE ISSUER AND THE CO-ISSUER SHALL PROVIDE FOR THE REGISTRATION OF
NOTES AND THE REGISTRATION OF TRANSFERS OF NOTES.  THE TRUSTEE IS HEREBY
INITIALLY APPOINTED “NOTES REGISTRAR” FOR THE PURPOSE OF REGISTERING NOTES AND
TRANSFERS OF SUCH NOTES WITH RESPECT TO ANY DUPLICATE COPY OF THE NOTES REGISTER
KEPT IN THE UNITED STATES AS HEREIN PROVIDED.  UPON ANY RESIGNATION OR REMOVAL
OF THE NOTES REGISTRAR, THE ISSUER AND THE CO-ISSUER SHALL PROMPTLY APPOINT A
SUCCESSOR OR, IN THE ABSENCE OF SUCH APPOINTMENT, ASSUME THE DUTIES OF NOTES
REGISTRAR.


 

If a Person other than the Trustee is appointed by the Issuer and the Co-Issuer
as Notes Registrar, the Issuer and the Co-Issuer shall give the Trustee prompt
written notice of the appointment of a successor Notes Registrar and of the
location, and any change in the location,

 

80

--------------------------------------------------------------------------------


 

of the Notes Registrar, and the Trustee shall have the right to inspect the
Notes Register at all reasonable times and to obtain copies thereof and the
Trustee shall have the right to rely upon a certificate executed on behalf of
the Notes Registrar by an Officer thereof as to the names and addresses of the
Holders of the Notes and the principal amounts and numbers of such Notes.

 

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer and the Co-Issuer shall execute, and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of any authorized denomination and of a like
aggregate principal amount.

 

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at such office or agency.  Whenever any
Note is surrendered for exchange, the Issuer and the Co-Issuer shall execute,
and the Trustee shall authenticate and deliver, the Notes that the Noteholder
making the exchange is entitled to receive.

 

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer and the Co-Issuer,
evidencing the same debt, and entitled to the same benefits under this
Indenture, as the Notes surrendered upon such registration of transfer or
exchange.

 

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Issuer and the Notes Registrar duly executed by the
Holder thereof or his attorney duly authorized in writing.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Trustee may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

 

None of the Notes Registrar, the Issuer or the Co-Issuer shall be required (i)
to issue, register the transfer of or exchange any Note during a period
beginning at the opening of business 15 days before any selection of Notes to be
redeemed and ending at the close of business on the day of the mailing of the
relevant notice of redemption, or (ii) to register the transfer of or exchange
any Note so selected for redemption.

 


(B)      NO NOTE MAY BE SOLD OR TRANSFERRED (INCLUDING, WITHOUT LIMITATION, BY
PLEDGE OR HYPOTHECATION) UNLESS SUCH SALE OR TRANSFER IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS UNDER APPLICABLE STATE SECURITIES LAWS.


 


(C)      NO SENIOR NOTE MAY BE OFFERED, SOLD, RESOLD OR DELIVERED, WITHIN THE
UNITED STATES OR TO, OR FOR THE BENEFIT OF, U.S. PERSONS EXCEPT IN ACCORDANCE
WITH SECTION 2.5(E) BELOW AND IN ACCORDANCE WITH RULE 144A TO QIBS WHO ARE
QUALIFIED PURCHASERS PURCHASING FOR THEIR OWN ACCOUNT OR FOR THE ACCOUNTS OF ONE
OR MORE QIBS WHO ARE QUALIFIED PURCHASERS, FOR WHICH THE PURCHASER IS ACTING AS
FIDUCIARY OR AGENT.  THE SENIOR NOTES MAY BE OFFERED, SOLD, RESOLD OR DELIVERED,
AS THE CASE MAY BE, IN OFFSHORE TRANSACTIONS TO NON-U.S. PERSONS IN

 

81

--------------------------------------------------------------------------------


 


RELIANCE ON REGULATION S.  NONE OF THE ISSUER, THE CO-ISSUER, THE TRUSTEE OR ANY
OTHER PERSON MAY REGISTER THE NOTES UNDER THE SECURITIES ACT OR ANY STATE
SECURITIES LAWS.


 


(D)      UPON FINAL PAYMENT DUE ON THE STATED MATURITY OF A NOTE, THE HOLDER
THEREOF SHALL PRESENT AND SURRENDER SUCH NOTE AT THE CORPORATE TRUST OFFICE OF
THE TRUSTEE OR AT THE OFFICE OF THE PAYING AGENT (OUTSIDE THE UNITED STATES IF
THEN REQUIRED BY APPLICABLE LAW IN THE CASE OF A NOTE IN DEFINITIVE FORM ISSUED
IN EXCHANGE FOR A BENEFICIAL INTEREST IN A REGULATION S GLOBAL SECURITY PURSUANT
TO SECTION 2.10).


 


(E)      TRANSFERS OF GLOBAL SECURITIES.  NOTWITHSTANDING ANY PROVISION TO THE
CONTRARY HEREIN, SO LONG AS A GLOBAL SECURITY REMAINS OUTSTANDING AND IS HELD BY
OR ON BEHALF OF THE DEPOSITORY, TRANSFERS OF A GLOBAL SECURITY, IN WHOLE OR IN
PART, SHALL ONLY BE MADE IN ACCORDANCE WITH SECTION 2.2(C) AND THIS SECTION
2.5(E).


 

(I)            SUBJECT TO CLAUSES (II) THROUGH (IV) OF THIS SECTION 2.5(E),
TRANSFERS OF A GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS OF SUCH GLOBAL
SECURITY IN WHOLE, BUT NOT IN PART, TO NOMINEES OF THE DEPOSITORY OR TO A
SUCCESSOR OF THE DEPOSITORY OR SUCH SUCCESSOR’S NOMINEE.

 

(II)           REGULATION S GLOBAL SECURITY TO RULE 144A GLOBAL SECURITY.  IF A
HOLDER OF A BENEFICIAL INTEREST IN A REGULATION S GLOBAL SECURITY WISHES TO
TRANSFER ALL OR A PART OF ITS INTEREST IN SUCH REGULATION S GLOBAL SECURITY TO A
PERSON WHO WISHES TO TAKE DELIVERY THEREOF IN THE FORM OF A RULE 144A GLOBAL
SECURITY, SUCH HOLDER MAY, SUBJECT TO THE TERMS HEREOF AND THE RULES AND
PROCEDURES OF EUROCLEAR, CLEARSTREAM, LUXEMBOURG OR THE DEPOSITORY, AS THE CASE
MAY BE, EXCHANGE OR CAUSE THE EXCHANGE OF SUCH INTEREST FOR AN EQUIVALENT
BENEFICIAL INTEREST IN A RULE 144A GLOBAL SECURITY OF THE SAME CLASS.  UPON
RECEIPT BY THE TRUSTEE, AS NOTES REGISTRAR, OF (A) INSTRUCTIONS FROM EUROCLEAR,
CLEARSTREAM, LUXEMBOURG OR THE DEPOSITORY, AS THE CASE MAY BE, DIRECTING THE
TRUSTEE, AS NOTES REGISTRAR, TO CAUSE SUCH RULE 144A GLOBAL SECURITY TO BE
INCREASED BY AN AMOUNT EQUAL TO SUCH BENEFICIAL INTEREST IN SUCH REGULATION S
GLOBAL SECURITY BUT NOT LESS THAN THE MINIMUM DENOMINATION APPLICABLE TO THE
RELATED CLASS OF NOTES, AND (B) A CERTIFICATE SUBSTANTIALLY IN THE FORM OF
EXHIBIT D HERETO GIVEN BY THE PROSPECTIVE TRANSFEREE OF SUCH BENEFICIAL INTEREST
AND STATING, AMONG OTHER THINGS, THAT SUCH TRANSFEREE ACQUIRING SUCH INTEREST IN
A RULE 144A GLOBAL SECURITY IS A QIB AND A QUALIFIED PURCHASER, IS OBTAINING
SUCH BENEFICIAL INTEREST IN A TRANSACTION PURSUANT TO RULE 144A AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION, THEN EUROCLEAR, CLEARSTREAM, LUXEMBOURG OR
THE TRUSTEE, AS NOTES REGISTRAR, AS THE CASE MAY BE, SHALL APPROVE THE
INSTRUCTION AT THE DEPOSITORY TO REDUCE SUCH REGULATION S GLOBAL SECURITY BY THE
AGGREGATE PRINCIPAL AMOUNT OF THE INTEREST IN SUCH REGULATION S GLOBAL SECURITY
TO BE TRANSFERRED AND INCREASE THE RULE 144A GLOBAL SECURITY SPECIFIED IN SUCH
INSTRUCTIONS BY AN AGGREGATE OUTSTANDING AMOUNT EQUAL TO SUCH REDUCTION IN SUCH
PRINCIPAL AMOUNT OF THE REGULATION S GLOBAL SECURITY.

 

(III)          RULE 144A GLOBAL SECURITY TO REGULATION S GLOBAL SECURITY.  IF A
HOLDER OF A BENEFICIAL INTEREST IN A RULE 144A GLOBAL SECURITY WISHES TO
TRANSFER ALL OR A PART OF ITS INTEREST IN SUCH RULE 144A GLOBAL SECURITY TO A
PERSON WHO WISHES TO TAKE DELIVERY THEREOF IN THE FORM OF A REGULATION S GLOBAL
SECURITY, SUCH HOLDER MAY, SUBJECT TO THE

 

82

--------------------------------------------------------------------------------


 

TERMS HEREOF AND THE RULES AND PROCEDURES OF EUROCLEAR, CLEARSTREAM, LUXEMBOURG
OR THE DEPOSITORY, AS THE CASE MAY BE, EXCHANGE OR CAUSE THE EXCHANGE OF SUCH
INTEREST FOR AN EQUIVALENT BENEFICIAL INTEREST IN A REGULATION S GLOBAL SECURITY
OF THE SAME CLASS.  UPON RECEIPT BY THE TRUSTEE, AS NOTES REGISTRAR, OF (A)
INSTRUCTIONS FROM EUROCLEAR, CLEARSTREAM, LUXEMBOURG OR THE DEPOSITORY, AS THE
CASE MAY BE, DIRECTING THE TRUSTEE, AS NOTES REGISTRAR, TO CAUSE SUCH REGULATION
S GLOBAL SECURITY TO BE INCREASED BY AN AMOUNT EQUAL TO THE BENEFICIAL INTEREST
IN SUCH RULE 144A GLOBAL SECURITY BUT NOT LESS THAN THE MINIMUM DENOMINATION
APPLICABLE TO THE RELATED CLASS OF NOTES TO BE EXCHANGED, AND (B) A CERTIFICATE
SUBSTANTIALLY IN THE FORM OF EXHIBIT C HERETO GIVEN BY THE PROSPECTIVE
TRANSFEREE OF SUCH BENEFICIAL INTEREST AND STATING, AMONG OTHER THINGS, THAT
SUCH TRANSFEREE ACQUIRING SUCH INTEREST IN A REGULATION S GLOBAL SECURITY IS A
NOT A U.S. PERSON AND THAT SUCH TRANSFER IS BEING MADE PURSUANT TO RULE 903 OR
904 UNDER REGULATION S, THEN EUROCLEAR, CLEARSTREAM, LUXEMBOURG OR THE TRUSTEE,
AS NOTES REGISTRAR, AS THE CASE MAY BE, SHALL APPROVE THE INSTRUCTION AT THE
DEPOSITORY TO REDUCE SUCH RULE 144A GLOBAL SECURITY BY THE AGGREGATE PRINCIPAL
AMOUNT OF THE INTEREST IN SUCH RULE 144A GLOBAL SECURITY TO BE TRANSFERRED AND
INCREASE THE REGULATION S GLOBAL SECURITY SPECIFIED IN SUCH INSTRUCTIONS BY AN
AGGREGATE OUTSTANDING AMOUNT EQUAL TO SUCH REDUCTION IN THE PRINCIPAL AMOUNT OF
THE RULE 144A GLOBAL SECURITY.

 

(IV)          OTHER EXCHANGES.  (A)  IN THE EVENT THAT, PURSUANT TO SECTION 2.10
HEREOF, A GLOBAL SECURITY IS EXCHANGED FOR CERTIFICATED NOTES, SUCH NOTES MAY BE
EXCHANGED FOR ONE ANOTHER ONLY IN ACCORDANCE WITH SUCH PROCEDURES AS ARE
SUBSTANTIALLY CONSISTENT WITH THE PROVISIONS ABOVE (INCLUDING CERTIFICATION
REQUIREMENTS INTENDED TO ENSURE THAT SUCH TRANSFERS ARE TO A QIB WHO IS ALSO A
QUALIFIED PURCHASER OR ARE TO A NON-U.S. PERSON, OR OTHERWISE COMPLY WITH RULE
144A OR REGULATION S, AS THE CASE MAY BE) AND AS MAY BE FROM TIME TO TIME
ADOPTED BY THE ISSUER, THE CO-ISSUER AND THE TRUSTEE.

 

(B)     SUBJECT TO SATISFACTION OF THE CONDITIONS SET FORTH IN SUBPARAGRAPH (D)
OF THIS SECTION 2.5(E)(IV), A CLASS J NOTE OR CLASS K NOTE REPRESENTED BY A
CERTIFICATED NOTE MAY BE TRANSFERRED TO A QUALIFIED INSTITUTIONAL BUYER IN THE
FORM OF A CERTIFICATED NOTE UPON RECEIPT BY THE TRUSTEE, AS NOTES REGISTRAR, OF
A CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT E-2 HERETO GIVEN BY THE
PROSPECTIVE TRANSFEREE OF SUCH BENEFICIAL INTEREST AND STATING, AMONG OTHER
THINGS, THAT SUCH TRANSFEREE ACQUIRING SUCH INTEREST IN A RULE 144A GLOBAL
SECURITY IS A QIB AND A QUALIFIED PURCHASER, IS OBTAINING SUCH BENEFICIAL
INTEREST IN A TRANSACTION PURSUANT TO RULE 144A AND IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION.  IN CONNECTION WITH ANY SUCH TRANSFER, SUCH PROSPECTIVE
TRANSFEREE SHALL BE DEEMED TO HAVE MADE THE APPLICABLE REPRESENTATIONS CONTAINED
IN SECTION 2.5(G) HEREOF.

 

(C)     SUBJECT TO SATISFACTION OF THE CONDITIONS SET FORTH IN SUBPARAGRAPH (D)
OF THIS SECTION 2.5(E)(IV), A CLASS J NOTE OR CLASS K NOTE REPRESENTED BY A
CERTIFICATED NOTE MAY BE TRANSFERRED TO A PERSON OTHER THAN A U.S. PERSON IN THE
FORM OF A CERTIFICATED NOTE UPON RECEIPT BY THE TRUSTEE, AS NOTES REGISTRAR, OF
A CERTIFICATE SUBSTANTIALLY IN THE

 

83

--------------------------------------------------------------------------------


 

FORM OF EXHIBIT E-1 HERETO GIVEN BY THE PROSPECTIVE TRANSFEREE OF SUCH
BENEFICIAL INTEREST AND STATING, AMONG OTHER THINGS, THAT SUCH TRANSFEREE
ACQUIRING SUCH INTEREST IN A REGULATION S GLOBAL SECURITY IS A NOT A U.S. PERSON
AND THAT SUCH TRANSFER IS BEING MADE PURSUANT TO RULE 903 OR 904 UNDER
REGULATION S.  IN CONNECTION WITH ANY SUCH TRANSFER, SUCH PROSPECTIVE TRANSFEREE
SHALL BE DEEMED TO HAVE MADE THE APPLICABLE REPRESENTATIONS CONTAINED IN SECTION
2.5(G) HEREOF.

 

(D)     NOTWITHSTANDING ANYTHING CONTAINED IN THIS INDENTURE TO THE CONTRARY, AS
LONG AS ANY CLASS OF SENIOR NOTES IS OUTSTANDING, NO WHOLLY-OWNED, DIRECT OR
INDIRECT, SUBSIDIARY OF GKK MAY SELL OR OTHERWISE TRANSFER OR FINANCE ANY CLASS
J NOTE OR CLASS K NOTE TO ANY OTHER PERSON THAT IS NOT A WHOLLY-OWNED, DIRECT OR
INDIRECT, SUBSIDIARY OF GKK UNLESS THE ISSUER AND THE TRUSTEE SHALL HAVE
RECEIVED AN APPROPRIATE TAX OPINION TO THE EFFECT THAT THE CLASS J NOTES OR
CLASS K NOTES, AS APPLICABLE, WILL BE TREATED AS DEBT FOR U.S. FEDERAL INCOME
TAX PURPOSES AT THE TIME OF SUCH SALE, TRANSFER OR FINANCING.

 


(F)       REMOVAL OF LEGEND.  IF NOTES ARE ISSUED UPON THE TRANSFER, EXCHANGE OR
REPLACEMENT OF NOTES BEARING THE APPLICABLE LEGENDS SET FORTH IN EXHIBITS A AND
B HERETO, AND IF A REQUEST IS MADE TO REMOVE SUCH APPLICABLE LEGEND ON SUCH
NOTES, THE NOTES SO ISSUED SHALL BEAR SUCH APPLICABLE LEGEND, OR SUCH APPLICABLE
LEGEND SHALL NOT BE REMOVED, AS THE CASE MAY BE, UNLESS THERE IS DELIVERED TO
THE ISSUER AND THE CO-ISSUER SUCH SATISFACTORY EVIDENCE, WHICH MAY INCLUDE AN
OPINION OF COUNSEL OF AN ATTORNEY AT LAW LICENSED TO PRACTICE LAW IN THE STATE
OF NEW YORK (AND ADDRESSED TO THE ISSUER AND THE TRUSTEE), AS MAY BE REASONABLY
REQUIRED BY THE ISSUER AND THE CO-ISSUER, IF APPLICABLE, TO THE EFFECT THAT
NEITHER SUCH APPLICABLE LEGEND NOR THE RESTRICTIONS ON TRANSFER SET FORTH
THEREIN ARE REQUIRED TO ENSURE THAT TRANSFERS THEREOF COMPLY WITH THE PROVISIONS
OF RULE 144A OR REGULATION S, AS APPLICABLE, THE INVESTMENT COMPANY ACT OR
ERISA.  SO LONG AS THE ISSUER OR THE CO-ISSUER IS RELYING ON AN EXEMPTION UNDER
OR PROMULGATED PURSUANT TO THE INVESTMENT COMPANY ACT, THE ISSUER OR THE
CO-ISSUER SHALL NOT REMOVE THAT PORTION OF THE LEGEND REQUIRED TO MAINTAIN AN
EXEMPTION UNDER OR PROMULGATED PURSUANT TO THE INVESTMENT COMPANY ACT.  UPON
PROVISION OF SUCH SATISFACTORY EVIDENCE, AS CONFIRMED IN WRITING BY THE ISSUER
AND THE CO-ISSUER, IF APPLICABLE, TO THE TRUSTEE, THE TRUSTEE, AT THE DIRECTION
OF THE ISSUER AND THE CO-ISSUER, IF APPLICABLE, SHALL AUTHENTICATE AND DELIVER
NOTES THAT DO NOT BEAR SUCH APPLICABLE LEGEND.


 


(G)      EACH BENEFICIAL OWNER OF RULE 144A GLOBAL SECURITIES SHALL BE DEEMED TO
REPRESENT AND AGREE AS FOLLOWS (TERMS USED IN THIS PARAGRAPH THAT ARE DEFINED IN
RULE 144A ARE USED HEREIN AS DEFINED THEREIN):


 

(I)            IN THE CASE OF A RULE 144A GLOBAL SECURITY, THE OWNER IS (A) A
QIB AND A QUALIFIED PURCHASER, (B) IS AWARE THAT THE SALE OF THE NOTES TO IT
(OTHER THAN THE INITIAL SALE BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,) IS
BEING MADE IN RELIANCE ON THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144A,
AND (C) IS ACQUIRING THE NOTES FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS,
EACH OF WHICH IS A QIB AND A QUALIFIED PURCHASER, AND AS TO EACH OF WHICH THE
OWNER EXERCISES SOLE INVESTMENT DISCRETION, (D) IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000, FOR EACH SUCH ACCOUNT.

 

84

--------------------------------------------------------------------------------


 

(II)           THE OWNER UNDERSTANDS THAT THE NOTES ARE BEING OFFERED ONLY IN A
TRANSACTION NOT INVOLVING ANY PUBLIC OFFERING IN THE UNITED STATES WITHIN THE
MEANING OF THE SECURITIES ACT, THE NOTES HAVE NOT BEEN AND SHALL NOT BE
REGISTERED UNDER THE SECURITIES ACT, AND, IF IN THE FUTURE THE OWNER DECIDES TO
OFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THE NOTES, SUCH NOTES MAY ONLY BE
OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED IN ACCORDANCE WITH THIS
INDENTURE AND THE APPLICABLE LEGEND ON SUCH NOTES SET FORTH IN EXHIBITS A AND B,
AS APPLICABLE.  THE OWNER ACKNOWLEDGES THAT NO REPRESENTATION IS MADE BY THE
ISSUER, THE CO-ISSUER, OR THE INITIAL PURCHASER, AS THE CASE MAY BE, AS TO THE
AVAILABILITY OF ANY EXEMPTION UNDER THE SECURITIES ACT OR ANY STATE SECURITIES
LAWS FOR RESALE OF THE NOTES.

 

(III)          THE OWNER IS NOT PURCHASING THE NOTES WITH A VIEW TO THE RESALE,
DISTRIBUTION OR OTHER DISPOSITION THEREOF IN VIOLATION OF THE SECURITIES ACT. 
THE OWNER UNDERSTANDS THAT AN INVESTMENT IN THE NOTES INVOLVES CERTAIN RISKS,
INCLUDING THE RISK OF LOSS OF ALL OR A SUBSTANTIAL PART OF ITS INVESTMENT UNDER
CERTAIN CIRCUMSTANCES.  THE OWNER HAS HAD ACCESS TO SUCH FINANCIAL AND OTHER
INFORMATION CONCERNING THE ISSUER, THE CO-ISSUER AND THE NOTES AS IT DEEMED
NECESSARY OR APPROPRIATE IN ORDER TO MAKE AN INFORMED INVESTMENT DECISION WITH
RESPECT TO ITS PURCHASE OF THE NOTES, INCLUDING AN OPPORTUNITY TO ASK QUESTIONS
OF AND REQUEST INFORMATION FROM THE COLLATERAL MANAGER, THE ISSUER AND THE
CO-ISSUER.

 

(IV)          IN CONNECTION WITH THE PURCHASE OF THE NOTES (A) NONE OF THE
ISSUER, THE CO-ISSUER, THE INITIAL PURCHASER, THE COLLATERAL MANAGER OR THE
TRUSTEE IS ACTING AS A FIDUCIARY OR FINANCIAL OR INVESTMENT ADVISER FOR THE
OWNER; (B) THE OWNER IS NOT RELYING (FOR PURPOSES OF MAKING ANY INVESTMENT
DECISION OR OTHERWISE) UPON ANY ADVICE, COUNSEL OR REPRESENTATIONS (WHETHER
WRITTEN OR ORAL) OF THE ISSUER, THE CO-ISSUER, THE INITIAL PURCHASER, THE
COLLATERAL MANAGER OR THE TRUSTEE OTHER THAN IN A CURRENT OFFERING MEMORANDUM
FOR SUCH NOTES AND ANY REPRESENTATIONS EXPRESSLY SET FORTH IN A WRITTEN
AGREEMENT WITH SUCH PARTY; (C) NONE OF THE ISSUER, THE CO-ISSUER, THE INITIAL
PURCHASER, THE COLLATERAL MANAGER OR THE TRUSTEE HAS GIVEN TO THE OWNER
(DIRECTLY OR INDIRECTLY THROUGH ANY OTHER PERSON) ANY ASSURANCE, GUARANTEE, OR
REPRESENTATION WHATSOEVER AS TO THE EXPECTED OR PROJECTED SUCCESS,
PROFITABILITY, RETURN, PERFORMANCE, RESULT, EFFECT, CONSEQUENCE, OR BENEFIT
(INCLUDING LEGAL, REGULATORY, TAX, FINANCIAL, ACCOUNTING, OR OTHERWISE) OF ITS
PURCHASE, (D) THE OWNER HAS CONSULTED WITH ITS OWN LEGAL, REGULATORY, TAX,
BUSINESS, INVESTMENT, FINANCIAL, AND ACCOUNTING ADVISERS TO THE EXTENT IT HAS
DEEMED NECESSARY, AND IT HAS MADE ITS OWN INVESTMENT DECISIONS (INCLUDING
DECISIONS REGARDING THE SUITABILITY OF ANY TRANSACTION PURSUANT TO THIS
INDENTURE) BASED UPON ITS OWN JUDGMENT AND UPON ANY ADVICE FROM SUCH ADVISERS AS
IT HAS DEEMED NECESSARY AND NOT UPON ANY VIEW EXPRESSED BY THE ISSUER, THE
CO-ISSUER, THE INITIAL PURCHASER, THE COLLATERAL MANAGER OR THE TRUSTEE; AND (E)
THE OWNER IS PURCHASING THE NOTES WITH A FULL UNDERSTANDING OF ALL OF THE TERMS,
CONDITIONS AND RISKS THEREOF (ECONOMIC AND OTHERWISE), AND IS CAPABLE OF
ASSUMING AND WILLING TO ASSUME (FINANCIALLY AND OTHERWISE) THESE RISKS.

 

(V)           THE OWNER UNDERSTANDS THAT THE NOTES SHALL BEAR THE APPLICABLE
LEGEND SET FORTH IN EXHIBITS A AND B AS APPLICABLE.  THE RULE 144A GLOBAL
SECURITIES MAY NOT AT ANY TIME BE HELD BY OR ON BEHALF OF ANY U.S. PERSON THAT
IS NOT A QIB WHO IS A QUALIFIED PURCHASER.  THE OWNER MUST INFORM A PROSPECTIVE
TRANSFEREE OF THE TRANSFER RESTRICTIONS.

 

85

--------------------------------------------------------------------------------


 

(VI)          UNLESS A PROSPECTIVE HOLDER OF A SENIOR NOTE OTHERWISE PROVIDES
ANOTHER REPRESENTATION ACCEPTABLE TO THE TRUSTEE, THE COLLATERAL MANAGER, THE
ISSUER AND THE CO-ISSUER, EACH HOLDER OF A SENIOR NOTE, BY ITS ACQUISITION
THEREOF, SHALL BE DEEMED TO HAVE REPRESENTED TO THE ISSUER, THE CO-ISSUER, THE
COLLATERAL MANAGER AND THE TRUSTEE THAT EITHER (A) NO PART OF THE FUNDS BEING
USED TO PAY THE PURCHASE PRICE FOR SUCH SENIOR NOTES CONSTITUTES AN ASSET OF ANY
“EMPLOYEE BENEFIT PLAN” (AS DEFINED IN SECTION 3(3) OF ERISA) OR “PLAN” (AS
DEFINED IN SECTION 4975(E)(1) OF THE CODE) THAT IS SUBJECT TO ERISA OR SECTION
4975 OF THE CODE OR ANY OTHER PLAN WHICH IS SUBJECT TO ANY FEDERAL, STATE OR
LOCAL LAW (“SIMILAR LAW”) THAT IS SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA
OR SECTION 4975 OF THE CODE (EACH A “BENEFIT PLAN” AND FUNDS OF SUCH A BENEFIT
PLAN, “PLAN ASSETS”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS
OF ANY SUCH BENEFIT PLAN, OR (B) IF THE FUNDS BEING USED TO PAY THE PURCHASE
PRICE FOR SUCH SENIOR NOTES INCLUDE PLAN ASSETS OF ANY BENEFIT PLAN, ITS
PURCHASE AND HOLDING ARE ELIGIBLE FOR THE EXEMPTIVE RELIEF FROM THE PROHIBITED
TRANSACTION RULES GRANTED BY PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”)
84-14, PTCE 90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23, OR A SIMILAR EXEMPTION, OR
IN THE CASE OF ANY BENEFIT PLAN SUBJECT TO SIMILAR LAW, DO NOT RESULT IN A
NON-EXEMPT VIOLATION OF SIMILAR LAW.

 

(VII)         THE OWNER SHALL NOT, AT ANY TIME, OFFER TO BUY OR OFFER TO SELL
THE NOTES BY ANY FORM OF GENERAL SOLICITATION OR ADVERTISING, INCLUDING, BUT NOT
LIMITED TO, ANY ADVERTISEMENT, ARTICLE, NOTICE OR OTHER COMMUNICATION PUBLISHED
IN ANY NEWSPAPER, MAGAZINE OR SIMILAR MEDIUM OR BROADCAST OVER TELEVISION OR
RADIO OR AT A SEMINAR OR MEETING WHOSE ATTENDEES HAVE BEEN INVITED BY GENERAL
SOLICITATIONS OR ADVERTISING.

 

(VIII)        THE OWNER IS NOT A MEMBER OF THE PUBLIC IN THE CAYMAN ISLANDS,
WITHIN THE MEANING OF SECTION 194 OF THE CAYMAN ISLANDS COMPANIES LAW (2004
REVISION), UNLESS THE ISSUER HAS BEEN LISTED ON THE CAYMAN ISLANDS STOCK
EXCHANGE.

 

(IX)           THE OWNER UNDERSTANDS THAT THE ISSUER, CO-ISSUER, TRUSTEE OR
PAYING AGENT SHALL REQUIRE CERTIFICATION ACCEPTABLE TO IT (A) AS A CONDITION TO
THE PAYMENT OF PRINCIPAL OF AND INTEREST ON ANY NOTES WITHOUT, OR AT A REDUCED
RATE OF, U.S. WITHHOLDING OR BACKUP WITHHOLDING TAX, AND (B) TO ENABLE THE
ISSUER, CO-ISSUER, TRUSTEE AND PAYING AGENT TO DETERMINE THEIR DUTIES AND
LIABILITIES WITH RESPECT TO ANY TAXES OR OTHER CHARGES THAT THEY MAY BE REQUIRED
TO PAY, DEDUCT OR WITHHOLD FROM PAYMENTS IN RESPECT OF SUCH NOTES OR THE HOLDER
OF SUCH NOTES UNDER ANY PRESENT OR FUTURE LAW OR REGULATION OF THE CAYMAN
ISLANDS OR THE UNITED STATES OR ANY PRESENT OR FUTURE LAW OR REGULATION OF ANY
POLITICAL SUBDIVISION THEREOF OR TAXING AUTHORITY THEREIN OR TO COMPLY WITH ANY
REPORTING OR OTHER REQUIREMENTS UNDER ANY SUCH LAW OR REGULATION.  SUCH
CERTIFICATION MAY INCLUDE U.S. FEDERAL INCOME TAX FORMS (SUCH AS IRS FORM W-8BEN
(CERTIFICATION OF FOREIGN STATUS OF BENEFICIAL OWNER), IRS FORM W-8IMY
(CERTIFICATION OF FOREIGN INTERMEDIARY STATUS), IRS FORM W-9 (REQUEST FOR
TAXPAYER IDENTIFICATION NUMBER AND CERTIFICATION), OR IRS FORM W-8ECI
(CERTIFICATION OF FOREIGN PERSON’S CLAIM FOR EXEMPTION FROM WITHHOLDING ON
INCOME EFFECTIVELY CONNECTED WITH CONDUCT OF A U.S. TRADE OR BUSINESS) OR ANY
SUCCESSORS TO SUCH IRS FORMS).  IN ADDITION, THE ISSUER, CO-ISSUER, TRUSTEE OR
PAYING AGENT MAY REQUIRE CERTIFICATION ACCEPTABLE TO IT TO ENABLE THE ISSUER TO
QUALIFY FOR A REDUCED RATE OF WITHHOLDING IN ANY JURISDICTION FROM OR THROUGH
WHICH THE ISSUER RECEIVES PAYMENTS ON ITS ASSETS.  EACH OWNER AGREES TO PROVIDE
ANY CERTIFICATION REQUESTED PURSUANT TO THIS

 

86

--------------------------------------------------------------------------------


 

PARAGRAPH AND TO UPDATE OR REPLACE SUCH FORM OR CERTIFICATION IN ACCORDANCE WITH
ITS TERMS OR ITS SUBSEQUENT AMENDMENTS.

 

(X)            THE OWNER HEREBY AGREES THAT, FOR PURPOSES OF U.S. FEDERAL, STATE
AND LOCAL INCOME AND FRANCHISE TAX AND ANY OTHER INCOME TAXES, (A) THE NOTES
WILL BE TREATED AS INDEBTEDNESS, AND (B) THE PREFERRED SHARES WILL BE TREATED AS
EQUITY; THE OWNER AGREES TO SUCH TREATMENT AND AGREES TO TAKE NO ACTION
INCONSISTENT WITH SUCH TREATMENT, UNLESS REQUIRED BY LAW.

 

(XI)           THE OWNER, IF NOT A “UNITED STATES PERSON” (AS DEFINED IN SECTION
7701(A)(30) OF THE CODE), EITHER: (A) IS NOT A BANK (WITHIN THE MEANING OF
SECTION 881(C)(3)(A) OF THE CODE); (B) IF SUCH OWNER IS A BANK (WITHIN THE
MEANING OF SECTION 881(C)(3)(A) OF THE CODE), AFTER GIVING EFFECT TO ITS
PURCHASE OF THE NOTES, THE OWNER (X) WILL NOT OWN A MAJORITY OF THE PREFERRED
SHARES (BY NUMBER) OR 50% BY VALUE OF THE AGGREGATE OF THE PREFERRED AND ALL
CLASSES OF NOTES THAT ARE TREATED AS EQUITY FOR US FEDERAL INCOME TAX PURPOSES
EITHER DIRECTLY OR INDIRECTLY, AND WILL NOT OTHERWISE BE RELATED TO THE ISSUER
(WITHIN THE MEANING OF SECTION 267(B) OF THE CODE) AND (Y) HAS NOT PURCHASED THE
NOTES IN WHOLE OR IN PART TO AVOID ANY U.S. FEDERAL TAX LIABILITY (INCLUDING,
WITHOUT LIMITATION, ANY U.S. WITHHOLDING TAX THAT WOULD BE IMPOSED ON THE NOTES
WITH RESPECT TO THE COLLATERAL DEBT SECURITIES IF HELD DIRECTLY BY THE OWNER);
(C) HAS PROVIDED AN IRS FORM W-8ECI REPRESENTING THAT ALL PAYMENTS RECEIVED OR
TO BE RECEIVED BY IT FROM THE ISSUER ARE EFFECTIVELY CONNECTED WITH THE CONDUCT
OF A TRADE OR BUSINESS IN THE UNITED STATES; OR (D) IS ELIGIBLE FOR BENEFITS
UNDER AN INCOME TAX TREATY WITH THE UNITED STATES THAT ELIMINATES U.S. FEDERAL
INCOME TAXATION OF U.S. SOURCE INTEREST NOT ATTRIBUTABLE TO A PERMANENT
ESTABLISHMENT IN THE UNITED STATES AND THE ISSUER IS TREATED AS A FISCALLY
TRANSPARENT ENTITY (AS DEFINED IN TREASURY REGULATIONS SECTION
1.894-1(D)(3)(II)) UNDER THE LAWS OF OWNER’S JURISDICTION WITH RESPECT TO
PAYMENTS MADE ON THE COLLATERAL DEBT SECURITIES HELD BY THE OWNER.

 


(H)      EACH BENEFICIAL OWNER OF REGULATION S GLOBAL SECURITIES SHALL BE DEEMED
TO HAVE MADE THE REPRESENTATIONS SET FORTH IN CLAUSES (II), (III), (IV), (VI),
(VII), (VIII), (IX), (X) AND (XI) OF SECTION 2.5(G) AND SHALL BE DEEMED TO HAVE
FURTHER REPRESENTED AND AGREED AS FOLLOWS:


 

(I)            THE OWNER IS AWARE THAT THE SALE OF SUCH SENIOR NOTES TO IT IS
BEING MADE IN RELIANCE ON THE EXEMPTION FROM REGISTRATION PROVIDED BY REGULATION
S AND UNDERSTANDS THAT THE SENIOR NOTES OFFERED IN RELIANCE ON REGULATION S WILL
BEAR THE APPROPRIATE LEGEND SET FORTH IN EXHIBIT A OR B, AS APPLICABLE, AND BE
REPRESENTED BY ONE OR MORE REGULATION S GLOBAL SECURITIES.  THE SENIOR NOTES SO
REPRESENTED MAY NOT AT ANY TIME BE HELD BY OR ON BEHALF OF U.S. PERSONS.  EACH
OF THE OWNER AND THE RELATED HOLDER IS NOT, AND SHALL NOT BE, A U.S. PERSON. 
BEFORE ANY INTEREST IN A REGULATION S GLOBAL SECURITY MAY BE OFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED TO A PERSON WHO TAKES DELIVERY IN THE FORM OF A
RULE 144A GLOBAL SECURITY, THE TRANSFEREE SHALL BE REQUIRED TO PROVIDE THE
TRUSTEE WITH A WRITTEN CERTIFICATION SUBSTANTIALLY IN THE FORM OF EXHIBITS C AND
D AS APPLICABLE HERETO AS TO COMPLIANCE WITH THE TRANSFER RESTRICTIONS.  THE
OWNER MUST INFORM A PROSPECTIVE TRANSFEREE OF THE TRANSFER RESTRICTIONS.

 

87

--------------------------------------------------------------------------------


 


(I)       ANY PURPORTED TRANSFER OF A NOTE NOT IN ACCORDANCE WITH THIS SECTION
2.5 SHALL BE NULL AND VOID AND SHALL NOT BE GIVEN EFFECT FOR ANY PURPOSE
HEREUNDER.


 


(J)       NOTWITHSTANDING ANYTHING CONTAINED IN THIS INDENTURE TO THE CONTRARY,
NEITHER THE TRUSTEE NOR THE NOTES REGISTRAR (NOR ANY OTHER TRANSFER AGENT) SHALL
BE RESPONSIBLE OR LIABLE FOR COMPLIANCE WITH APPLICABLE FEDERAL OR STATE
SECURITIES LAWS (INCLUDING, WITHOUT LIMITATION, THE SECURITIES ACT OR RULE 144A
OR REGULATION S PROMULGATED THEREUNDER), THE INVESTMENT COMPANY ACT, ERISA OR
THE CODE (OR ANY APPLICABLE REGULATIONS THEREUNDER); PROVIDED, HOWEVER, THAT IF
A SPECIFIED TRANSFER CERTIFICATE OR OPINION OF COUNSEL IS REQUIRED BY THE
EXPRESS TERMS OF THIS SECTION 2.5 TO BE DELIVERED TO THE TRUSTEE OR NOTES
REGISTRAR PRIOR TO REGISTRATION OF TRANSFER OF A NOTE, THE TRUSTEE AND/OR NOTES
REGISTRAR, AS APPLICABLE, IS REQUIRED TO REQUEST, AS A CONDITION FOR REGISTERING
THE TRANSFER OF THE NOTE, SUCH CERTIFICATE OR OPINION OF COUNSEL AND TO EXAMINE
THE SAME TO DETERMINE WHETHER IT CONFORMS ON ITS FACE TO THE REQUIREMENTS HEREOF
(AND THE TRUSTEE OR NOTES REGISTRAR, AS THE CASE MAY BE, SHALL PROMPTLY NOTIFY
THE PARTY DELIVERING THE SAME IF IT DETERMINES THAT SUCH CERTIFICATE OR OPINION
OF COUNSEL DOES NOT SO CONFORM).


 


(K)      IF THE TRUSTEE DETERMINES OR IS NOTIFIED BY THE ISSUER, CO-ISSUER OR
THE COLLATERAL MANAGER THAT (I) A TRANSFER OR ATTEMPTED OR PURPORTED TRANSFER OF
ANY INTEREST IN ANY NOTE WAS CONSUMMATED IN COMPLIANCE WITH THE PROVISIONS OF
THIS SECTION 2.5 ON THE BASIS OF A MATERIALLY INCORRECT CERTIFICATION FROM THE
TRANSFEREE OR PURPORTED TRANSFEREE, (II) A TRANSFEREE FAILED TO DELIVER TO THE
TRUSTEE ANY CERTIFICATION REQUIRED TO BE DELIVERED HEREUNDER OR (III) THE HOLDER
OF ANY INTEREST IN A NOTE IS IN BREACH OF ANY REPRESENTATION OR AGREEMENT SET
FORTH IN ANY CERTIFICATION OR ANY DEEMED REPRESENTATION OR AGREEMENT OF SUCH
HOLDER, THE TRUSTEE SHALL NOT REGISTER SUCH ATTEMPTED OR PURPORTED TRANSFER AND
IF A TRANSFER HAS BEEN REGISTERED, SUCH TRANSFER SHALL BE ABSOLUTELY NULL AND
VOID AB INITIO AND SHALL VEST NO RIGHTS IN THE PURPORTED TRANSFEREE (SUCH
PURPORTED TRANSFEREE, A “DISQUALIFIED TRANSFEREE”) AND THE LAST PRECEDING HOLDER
OF SUCH INTEREST IN SUCH NOTE THAT WAS NOT A DISQUALIFIED TRANSFEREE SHALL BE
RESTORED TO ALL RIGHTS AS A HOLDER THEREOF RETROACTIVELY TO THE DATE OF TRANSFER
OF SUCH NOTE BY SUCH HOLDER.


 

In addition, the Trustee may require that the interest in the Note referred to
in (i), (ii) or (iii) in the preceding paragraph be transferred to any person
designated by the Issuer or the Collateral Manager at a price determined by the
Issuer or the Collateral Manager, as applicable, based upon its estimation of
the prevailing price of such interest and each Holder, by acceptance of an
interest in a Note, authorizes the Trustee to take such action.  In any case,
the Trustee shall not be held responsible for any losses that may be incurred as
a result of any required transfer under this Section 2.5(l).

 


(L)       EACH HOLDER OF NOTES APPROVES AND CONSENTS TO (I) THE INITIAL PURCHASE
OF THE COLLATERAL DEBT SECURITIES BY THE ISSUER FROM AFFILIATES OF THE
COLLATERAL MANAGER ON OR PRIOR TO THE CLOSING DATE AND (II) ANY OTHER
TRANSACTION BETWEEN THE ISSUER AND THE COLLATERAL MANAGER OR ITS AFFILIATES THAT
ARE PERMITTED UNDER THE TERMS OF THIS INDENTURE OR THE COLLATERAL MANAGEMENT
AGREEMENT.

 

88

--------------------------------------------------------------------------------


 


SECTION 2.6             MUTILATED, DEFACED, DESTROYED, LOST OR STOLEN NOTE.


 

If (a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Issuer, the Co-Issuer, the Trustee and the
relevant Transfer Agent (each a “Specified Person”) evidence to their reasonable
satisfaction of the destruction, loss or theft of any Note, and (b) there is
delivered to the Specified Person such security or indemnity as may be required
by each Specified Person to save each of them and any agent of any of them
harmless (an unsecured indemnity agreement delivered to the Trustee by an
institutional investor with a net worth of at least $200,000,000 being deemed
sufficient to satisfy such security or indemnity requirement), then, in the
absence of notice to the Specified Persons that such Note has been acquired by a
bona fide purchaser, the Issuer and the Co-Issuer shall execute and, upon Issuer
Request, the Trustee shall authenticate and deliver, in lieu of any such
mutilated, defaced, destroyed, lost or stolen Note, a new Note, of like tenor
(including the same date of issuance) and equal principal amount, registered in
the same manner, dated the date of its authentication, bearing interest from the
date to which interest has been paid on the mutilated, defaced, destroyed, lost
or stolen Note and bearing a number not contemporaneously outstanding.

 

If, after delivery of such new Note, a bona fide purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, any
Specified Person shall be entitled to recover such new Note from the Person to
whom it was delivered or any Person taking therefrom, and each Specified Person
shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expense incurred by such Specified
Person in connection therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer and the Co-Issuer, if applicable, in their
discretion may, instead of issuing a new Note, pay such Note without requiring
surrender thereof except that any mutilated or defaced Note shall be
surrendered.

 

Upon the issuance of any new Note under this Section 2.6, the Issuer and the
Co-Issuer, if applicable, may require the payment by the registered Holder
thereof of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Trustee) connected therewith.

 

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and the Co-Issuer, if applicable, and such
new Note shall be entitled, subject to the second paragraph of this Section 2.6,
to all the benefits of this Indenture equally and proportionately with any and
all other Notes duly issued hereunder.

 

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

 

89

--------------------------------------------------------------------------------


 


SECTION 2.7             PAYMENT OF PRINCIPAL AND INTEREST AND OTHER AMOUNTS;
PRINCIPAL AND INTEREST RIGHTS PRESERVED.


 


(A)      THE CLASS A-1 NOTES SHALL ACCRUE INTEREST DURING EACH INTEREST ACCRUAL
PERIOD AT THE CLASS A-1 RATE.  INTEREST ON EACH CLASS A-1 NOTE SHALL BE DUE AND
PAYABLE ON EACH PAYMENT DATE IMMEDIATELY FOLLOWING THE RELATED INTEREST ACCRUAL
PERIOD IN THE PROPORTION THAT THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH CLASS A-1
NOTE BEARS TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL CLASS A-1 NOTES; PROVIDED,
HOWEVER, THAT THE PAYMENT OF INTEREST ON THE CLASS A-1 NOTES IS SUBORDINATED TO
THE PAYMENT ON EACH PAYMENT DATE OF CERTAIN AMOUNTS IN ACCORDANCE WITH THE
PRIORITY OF PAYMENTS.


 


(B)      THE CLASS A-2 NOTES SHALL ACCRUE INTEREST DURING EACH INTEREST ACCRUAL
PERIOD AT THE CLASS A-2 RATE.  INTEREST ON EACH CLASS A-2 NOTE SHALL BE DUE AND
PAYABLE ON EACH PAYMENT DATE IMMEDIATELY FOLLOWING THE RELATED INTEREST ACCRUAL
PERIOD IN THE PROPORTION THAT THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH CLASS A-2
NOTE BEARS TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL CLASS A-2 NOTES; PROVIDED,
HOWEVER, THAT THE PAYMENT OF INTEREST ON THE CLASS A-2 NOTES IS SUBORDINATED TO
THE PAYMENT ON EACH PAYMENT DATE OF THE INTEREST DUE AND PAYABLE ON THE CLASS
A-1 NOTES (INCLUDING ANY CLASS A-1 DEFAULTED INTEREST AMOUNT) AND CERTAIN OTHER
AMOUNTS IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS.


 


(C)      THE CLASS B NOTES SHALL ACCRUE INTEREST DURING EACH INTEREST ACCRUAL
PERIOD AT THE CLASS B RATE.  INTEREST ON EACH CLASS B NOTE SHALL BE DUE AND
PAYABLE ON EACH PAYMENT DATE IMMEDIATELY FOLLOWING THE RELATED INTEREST ACCRUAL
PERIOD IN THE PROPORTION THAT THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH CLASS B
NOTE BEARS TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL CLASS B NOTES; PROVIDED,
HOWEVER, THAT PAYMENT OF INTEREST ON THE CLASS B NOTES IS SUBORDINATED TO THE
PAYMENT ON EACH PAYMENT DATE OF THE INTEREST DUE AND PAYABLE ON THE CLASS A-1
NOTES AND THE CLASS A-2 NOTES, (INCLUDING ANY CLASS A-1 DEFAULTED INTEREST
AMOUNT AND ANY CLASS A-2 DEFAULTED INTEREST AMOUNT) AND CERTAIN OTHER AMOUNTS IN
ACCORDANCE WITH THE PRIORITY OF PAYMENTS.


 


(D)      THE CLASS C NOTES SHALL ACCRUE INTEREST DURING EACH INTEREST ACCRUAL
PERIOD AT THE CLASS C RATE.  INTEREST ON EACH CLASS C NOTE SHALL BE DUE AND
PAYABLE ON EACH PAYMENT DATE IMMEDIATELY FOLLOWING THE RELATED INTEREST ACCRUAL
PERIOD IN THE PROPORTION THAT THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH CLASS C
NOTE BEARS TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL CLASS C NOTES; PROVIDED,
HOWEVER, THAT PAYMENT OF INTEREST ON THE CLASS C NOTES IS SUBORDINATED TO THE
PAYMENT ON EACH PAYMENT DATE OF THE INTEREST DUE AND PAYABLE ON THE CLASS A-1
NOTES, THE CLASS A-2 NOTES AND THE CLASS B NOTES (INCLUDING ANY CLASS A-1
DEFAULTED INTEREST AMOUNT, CLASS A-2 DEFAULTED INTEREST AMOUNT AND CLASS B
DEFAULTED INTEREST AMOUNT) AND CERTAIN OTHER AMOUNTS IN ACCORDANCE WITH THE
PRIORITY OF PAYMENTS.


 

For so long as any Class B Notes are Outstanding, any payment of interest due on
the Class C Notes which is not available to be paid (the “Class C Capitalized
Interest”) in accordance with the Priority of Payments on any Payment Date shall
not be considered “due and payable” for the purpose of Section 5.1(a) hereof
(and the failure to pay such Class C Capitalized Interest shall not be an Event
of Default) until the Payment Date on which funds are available to pay all or
any portion of such Class C Capitalized Interest in accordance with the Priority
of Payments.  On or after such Payment Date, only such portion of any payment of
Class C

 

90

--------------------------------------------------------------------------------


 

Capitalized Interest for which funds are available in accordance with the
Priority of Payments shall be considered “due and payable” and the failure to
pay such portion of Class C Capitalized Interest shall be an Event of Default. 
Class C Capitalized Interest shall be added to the principal amount of the Class
C Notes, shall bear interest thereafter at the Class C Rate (to the extent
lawful) and shall be payable on the first Payment Date on which funds are
permitted to be used for such purpose in accordance with the Priority of
Payments.  On or after the Payment Date on which the Class B Notes are no longer
Outstanding, to the extent interest is due (excluding any previously deferred
Class C Capitalized Interest) but not paid on the Class C Notes, the failure to
pay such interest shall constitute an Event of Default hereunder.

 


(E)      THE CLASS D NOTES SHALL ACCRUE INTEREST DURING EACH INTEREST ACCRUAL
PERIOD AT THE CLASS D RATE.  INTEREST ON EACH CLASS D NOTE SHALL BE DUE AND
PAYABLE ON EACH PAYMENT DATE IMMEDIATELY FOLLOWING THE RELATED INTEREST ACCRUAL
PERIOD IN THE PROPORTION THAT THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH CLASS D
NOTE BEARS TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL CLASS D NOTES; PROVIDED,
HOWEVER, THAT PAYMENT OF INTEREST ON THE CLASS D NOTES IS SUBORDINATED TO THE
PAYMENT ON EACH PAYMENT DATE OF THE INTEREST DUE AND PAYABLE ON THE CLASS A-1
NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES AND THE CLASS C NOTES (INCLUDING
ANY CLASS A-1 DEFAULTED INTEREST AMOUNT, CLASS A-2 DEFAULTED INTEREST AMOUNT,
CLASS B DEFAULTED INTEREST AMOUNT, CLASS C DEFAULTED INTEREST AMOUNT AND CLASS C
CAPITALIZED INTEREST) AND CERTAIN OTHER AMOUNTS IN ACCORDANCE WITH THE PRIORITY
OF PAYMENTS.


 

For so long as any Class C Notes are Outstanding, any payment of interest due on
the Class D Notes which is not available to be paid (“Class D Capitalized
Interest”) in accordance with the Priority of Payments on any Payment Date shall
not be considered “due and payable” for the purpose of Section 5.1(a) hereof
(and the failure to pay such Class D Capitalized Interest shall not be an Event
of Default) until the Payment Date on which funds are available to pay all or
any portion of such Class D Capitalized Interest in accordance with the Priority
of Payments.  On or after such Payment Date, only such portion of any payment of
Class D Capitalized Interest for which funds are available in accordance with
the Priority of Payments shall be considered “due and payable” and the failure
to pay such portion of Class D Capitalized Interest shall be an Event of
Default.  Class D Capitalized Interest shall be added to the principal amount of
the Class D Notes, shall bear interest thereafter at the Class D Rate (to the
extent lawful) and shall be payable on the first Payment Date on which funds are
permitted to be used for such purpose in accordance with the Priority of
Payments.  On or after the Payment Date on which the Class C Notes are no longer
Outstanding, to the extent interest is due (excluding any previously deferred
Class D Capitalized Interest) but not paid on the Class D Notes, the failure to
pay such interest shall constitute an Event of Default hereunder.

 


(F)       THE CLASS E NOTES SHALL ACCRUE INTEREST DURING EACH INTEREST ACCRUAL
PERIOD AT THE CLASS E RATE.  INTEREST ON EACH CLASS E NOTE SHALL BE DUE AND
PAYABLE ON EACH PAYMENT DATE IMMEDIATELY FOLLOWING THE RELATED INTEREST ACCRUAL
PERIOD IN THE PROPORTION THAT THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH CLASS E
NOTE BEARS TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL CLASS E NOTES; PROVIDED,
HOWEVER, THAT PAYMENT OF INTEREST ON THE CLASS E NOTES IS SUBORDINATED TO THE
PAYMENT ON EACH PAYMENT DATE OF THE INTEREST DUE AND PAYABLE ON THE CLASS A-1
NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES AND THE CLASS D
NOTES (INCLUDING ANY CLASS A-1 DEFAULTED INTEREST AMOUNT, CLASS A-2 DEFAULTED
INTEREST AMOUNT, CLASS B DEFAULTED INTEREST AMOUNT, CLASS C DEFAULTED INTEREST
AMOUNT, CLASS C

 

91

--------------------------------------------------------------------------------


 


CAPITALIZED INTEREST, CLASS D DEFAULTED INTEREST AMOUNT AND CLASS D CAPITALIZED
INTEREST) AND CERTAIN OTHER AMOUNTS IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS.


 

For so long as any Class D Notes are Outstanding, any payment of interest due on
the Class E Notes which is not available to be paid (the “Class E Capitalized
Interest”) in accordance with the Priority of Payments on any Payment Date shall
not be considered “due and payable” for the purpose of Section 5.1(a) hereof
(and the failure to pay such Class E Capitalized Interest shall not be an Event
of Default) until the Payment Date on which funds are available to pay all or
any portion of such Class E Capitalized Interest in accordance with the Priority
of Payments.  On or after such Payment Date, only such portion of any payment of
Class E Capitalized Interest for which funds are available in accordance with
the Priority of Payments shall be considered “due and payable” and the failure
to pay such portion of Class E Capitalized Interest shall be an Event of
Default.  Class E Capitalized Interest shall be added to the principal amount of
the Class E Notes, shall bear interest thereafter at the Class E Rate (to the
extent lawful) and shall be payable on the first Payment Date on which funds are
permitted to be used for such purpose in accordance with the Priority of
Payments.  On or after the Payment Date on which the Class D Notes are no longer
Outstanding, to the extent interest is due (excluding any previously deferred
Class E Capitalized Interest) but not paid on the Class E Notes, the failure to
pay such interest shall constitute an Event of Default hereunder.

 


(G)      THE CLASS F NOTES SHALL ACCRUE INTEREST DURING EACH INTEREST ACCRUAL
PERIOD AT THE CLASS F RATE.  INTEREST ON EACH CLASS F NOTE SHALL BE DUE AND
PAYABLE ON EACH PAYMENT DATE IMMEDIATELY FOLLOWING THE RELATED INTEREST ACCRUAL
PERIOD IN THE PROPORTION THAT THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH CLASS F
NOTE BEARS TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL CLASS F NOTES; PROVIDED,
HOWEVER, THAT PAYMENT OF INTEREST ON THE CLASS F NOTES IS SUBORDINATED TO THE
PAYMENT ON EACH PAYMENT DATE OF THE INTEREST DUE AND PAYABLE ON THE CLASS A-1
NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D
NOTES AND THE CLASS E NOTES (INCLUDING ANY CLASS A-1 DEFAULTED INTEREST AMOUNT,
CLASS A-2 DEFAULTED INTEREST AMOUNT, CLASS B DEFAULTED INTEREST AMOUNT, CLASS C
DEFAULTED INTEREST AMOUNT, CLASS C CAPITALIZED INTEREST, CLASS D DEFAULTED
INTEREST AMOUNT, CLASS D CAPITALIZED INTEREST, CLASS E DEFAULTED INTEREST AMOUNT
AND CLASS E CAPITALIZED INTEREST) AND CERTAIN OTHER AMOUNTS IN ACCORDANCE WITH
THE PRIORITY OF PAYMENTS.


 

For so long as any Class E Notes are Outstanding, any payment of interest due on
the Class F Notes which is not available to be paid (“Class F Capitalized
Interest”) in accordance with the Priority of Payments on any Payment Date shall
not be considered “due and payable” for the purpose of Section 5.1(a) hereof
(and the failure to pay such Class F Capitalized Interest shall not be an Event
of Default) until the Payment Date on which funds are available to pay all or
any portion of such Class F Capitalized Interest in accordance with the Priority
of Payments.  On or after such Payment Date, only such portion of any payment of
Class F Capitalized Interest for which funds are available in accordance with
the Priority of Payments shall be considered “due and payable” and the failure
to pay such portion of Class F Capitalized Interest shall be an Event of
Default.  Class F Capitalized Interest shall be added to the principal amount of
the Class F Notes, shall bear interest thereafter at the Class F Rate (to the
extent lawful) and shall be payable on the first Payment Date on which funds are
permitted to be used for such purpose in accordance with the Priority of
Payments.  On or after the Payment Date on which the Class E Notes are no longer
Outstanding, to the extent interest is due (excluding any previously deferred

 

92

--------------------------------------------------------------------------------


 

Class F Capitalized Interest) but not paid on the Class F Notes, the failure to
pay such interest shall constitute an Event of Default hereunder.

 


(H)      THE CLASS G NOTES SHALL ACCRUE INTEREST DURING EACH INTEREST ACCRUAL
PERIOD AT THE CLASS G RATE.  INTEREST ON EACH CLASS G NOTE SHALL BE DUE AND
PAYABLE ON EACH PAYMENT DATE IMMEDIATELY FOLLOWING THE RELATED INTEREST ACCRUAL
PERIOD IN THE PROPORTION THAT THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH CLASS G
NOTE BEARS TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL CLASS G NOTES; PROVIDED,
HOWEVER, THAT PAYMENT OF INTEREST ON THE CLASS G NOTES IS SUBORDINATED TO THE
PAYMENT ON EACH PAYMENT DATE OF THE INTEREST DUE AND PAYABLE ON THE CLASS A-1
NOTES, CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES,
THE CLASS E NOTES AND THE CLASS F NOTES (INCLUDING ANY CLASS A-1 DEFAULTED
INTEREST AMOUNT, CLASS A-2 DEFAULTED INTEREST AMOUNT, CLASS B DEFAULTED INTEREST
AMOUNT, CLASS C DEFAULTED INTEREST AMOUNT, CLASS C CAPITALIZED INTEREST, CLASS D
DEFAULTED INTEREST AMOUNT, CLASS D CAPITALIZED INTEREST, CLASS E DEFAULTED
INTEREST AMOUNT, CLASS E CAPITALIZED INTEREST, CLASS F DEFAULTED INTEREST AMOUNT
AND CLASS F CAPITALIZED INTEREST) AND CERTAIN OTHER AMOUNTS IN ACCORDANCE WITH
THE PRIORITY OF PAYMENTS.


 

For so long as any Class F Notes are Outstanding, any payment of interest due on
the Class G Notes which is not available to be paid (the “Class G Capitalized
Interest”) in accordance with the Priority of Payments on any Payment Date shall
not be considered “due and payable” for the purpose of Section 5.1(a) hereof
(and the failure to pay such Class G Capitalized Interest shall not be an Event
of Default) until the Payment Date on which funds are available to pay all or
any portion of such Class G Capitalized Interest in accordance with the Priority
of Payments.  On or after such Payment Date, only such portion of any payment of
Class G Capitalized Interest for which funds are available in accordance with
the Priority of Payments shall be considered “due and payable” and the failure
to pay such portion of Class G Capitalized Interest shall be an Event of
Default.  Class G Capitalized Interest shall be added to the principal amount of
the Class G Notes, shall bear interest thereafter at the Class G Rate (to the
extent lawful) and shall be payable on the first Payment Date on which funds are
permitted to be used for such purpose in accordance with the Priority of
Payments.  On or after the Payment Date on which the Class F Notes are no longer
Outstanding, to the extent interest is due (excluding any previously deferred
Class G Capitalized Interest) but not paid on the Class G Notes, the failure to
pay such interest shall constitute an Event of Default hereunder.

 


(I)       THE CLASS H NOTES SHALL ACCRUE INTEREST DURING EACH INTEREST ACCRUAL
PERIOD AT THE CLASS H RATE.  INTEREST ON EACH CLASS H NOTE SHALL BE DUE AND
PAYABLE ON EACH PAYMENT DATE IMMEDIATELY FOLLOWING THE RELATED INTEREST ACCRUAL
PERIOD IN THE PROPORTION THAT THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH CLASS H
NOTE BEARS TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL CLASS H NOTES; PROVIDED,
HOWEVER, THAT PAYMENT OF INTEREST ON THE CLASS H NOTES IS SUBORDINATED TO THE
PAYMENT ON EACH PAYMENT DATE OF THE INTEREST DUE AND PAYABLE ON THE CLASS A-1
NOTES, CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES,
THE CLASS E NOTES, THE CLASS F NOTES AND THE CLASS G NOTES (INCLUDING ANY CLASS
A-1 DEFAULTED INTEREST AMOUNT, CLASS A-2 DEFAULTED INTEREST AMOUNT, CLASS B
DEFAULTED INTEREST AMOUNT, CLASS C DEFAULTED INTEREST AMOUNT, CLASS C
CAPITALIZED INTEREST, CLASS D DEFAULTED INTEREST AMOUNT, CLASS D CAPITALIZED
INTEREST, CLASS E DEFAULTED INTEREST AMOUNT, CLASS E CAPITALIZED INTEREST, CLASS
F DEFAULTED INTEREST AMOUNT, CLASS F CAPITALIZED INTEREST, CLASS G

 

93

--------------------------------------------------------------------------------


 


DEFAULTED INTEREST AMOUNT AND CLASS G CAPITALIZED INTEREST) AND CERTAIN OTHER
AMOUNTS IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS.


 

For so long as any Class G Notes are Outstanding, any payment of interest due on
the Class H Notes which is not available to be paid (“Class H Capitalized
Interest”) in accordance with the Priority of Payments on any Payment Date shall
not be considered “due and payable” for the purpose of Section 5.1(a) hereof
(and the failure to pay such Class H Capitalized Interest shall not be an Event
of Default) until the Payment Date on which funds are available to pay all or
any portion of such Class H Capitalized Interest in accordance with the Priority
of Payments.  On or after such Payment Date, only such portion of any payment of
Class H Capitalized Interest for which funds are available in accordance with
the Priority of Payments shall be considered “due and payable” and the failure
to pay such portion of Class H Capitalized Interest shall be an Event of
Default.  Class H Capitalized Interest shall be added to the principal amount of
the Class H Notes, shall bear interest thereafter at the Class H Rate (to the
extent lawful) and shall be payable on the first Payment Date on which funds are
permitted to be used for such purpose in accordance with the Priority of
Payments.  On or after the Payment Date on which the Class G Notes are no longer
Outstanding, to the extent interest is due (excluding any previously deferred
Class H Capitalized Interest) but not paid on the Class H Notes, the failure to
pay such interest shall constitute an Event of Default hereunder.

 


(J)       THE CLASS J NOTES SHALL ACCRUE INTEREST DURING EACH INTEREST ACCRUAL
PERIOD AT THE CLASS J RATE.  INTEREST ON EACH CLASS J NOTE SHALL BE DUE AND
PAYABLE ON EACH PAYMENT DATE IMMEDIATELY FOLLOWING THE RELATED INTEREST ACCRUAL
PERIOD IN THE PROPORTION THAT THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH CLASS J
NOTE BEARS TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL CLASS J NOTES; PROVIDED,
HOWEVER, THAT PAYMENT OF INTEREST ON THE CLASS J NOTES IS SUBORDINATED TO THE
PAYMENT ON EACH PAYMENT DATE OF THE INTEREST DUE AND PAYABLE ON THE CLASS A-1
NOTES, CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES,
THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES AND THE CLASS H NOTES
(INCLUDING ANY CLASS A-1 DEFAULTED INTEREST, CLASS A-2 DEFAULTED INTEREST
AMOUNT, CLASS B DEFAULTED INTEREST AMOUNT, CLASS C DEFAULTED INTEREST AMOUNT,
CLASS C CAPITALIZED INTEREST, CLASS D DEFAULTED INTEREST AMOUNT, CLASS D
CAPITALIZED INTEREST, CLASS E DEFAULTED INTEREST AMOUNT, CLASS E CAPITALIZED
INTEREST, CLASS F DEFAULTED INTEREST AMOUNT, CLASS F CAPITALIZED INTEREST, CLASS
G DEFAULTED INTEREST AMOUNT, CLASS G CAPITALIZED INTEREST, CLASS H DEFAULTED
INTEREST AMOUNT AND CLASS H CAPITALIZED INTEREST) AND CERTAIN OTHER AMOUNTS IN
ACCORDANCE WITH THE PRIORITY OF PAYMENTS.


 

For so long as any Class H Notes are Outstanding, any payment of interest due on
the Class J Notes which is not available to be paid (“Class J Capitalized
Interest”) in accordance with the Priority of Payments on any Payment Date shall
not be considered “due and payable” for the purpose of Section 5.1(a) hereof
(and the failure to pay such Class J Capitalized Interest shall not be an Event
of Default) until the Payment Date on which funds are available to pay all or
any portion of such Class J Capitalized Interest in accordance with the Priority
of Payments.  On or after such Payment Date, only such portion of any payment of
Class J Capitalized Interest for which funds are available in accordance with
the Priority of Payments shall be considered “due and payable” and the failure
to pay such portion of Class J Capitalized Interest shall be an Event of
Default.  Class J Capitalized Interest shall be added to the principal amount of
the Class J Notes, shall bear interest thereafter at the Class J Rate (to the
extent lawful) and shall be

 

94

--------------------------------------------------------------------------------


 

payable on the first Payment Date on which funds are permitted to be used for
such purpose in accordance with the Priority of Payments.  On or after the
Payment Date on which the Class H Notes are no longer Outstanding, to the extent
interest is due (excluding any previously deferred Class J Capitalized Interest)
but not paid on the Class J Notes, the failure to pay such interest shall
constitute an Event of Default hereunder.

 


(K)      THE CLASS K NOTES SHALL ACCRUE INTEREST DURING EACH INTEREST ACCRUAL
PERIOD AT THE CLASS K RATE.  INTEREST ON EACH CLASS K NOTE SHALL BE DUE AND
PAYABLE ON EACH PAYMENT DATE IMMEDIATELY FOLLOWING THE RELATED INTEREST ACCRUAL
PERIOD IN THE PROPORTION THAT THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH CLASS K
NOTE BEARS TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL CLASS K NOTES; PROVIDED,
HOWEVER, THAT PAYMENT OF INTEREST ON THE CLASS K NOTES IS SUBORDINATED TO THE
PAYMENT ON EACH PAYMENT DATE OF THE INTEREST DUE AND PAYABLE ON THE CLASS A-1
NOTES, CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES,
THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES AND
THE CLASS J NOTES (INCLUDING ANY CLASS A-1 DEFAULTED INTEREST AMOUNT, CLASS A-2
DEFAULTED INTEREST AMOUNT, CLASS B DEFAULTED INTEREST AMOUNT, CLASS C DEFAULTED
INTEREST AMOUNT, CLASS C CAPITALIZED INTEREST, CLASS D DEFAULTED INTEREST
AMOUNT, CLASS D CAPITALIZED INTEREST, CLASS E DEFAULTED INTEREST AMOUNT, CLASS E
CAPITALIZED INTEREST, CLASS F DEFAULTED INTEREST AMOUNT, CLASS F CAPITALIZED
INTEREST, CLASS G DEFAULTED INTEREST AMOUNT, CLASS G CAPITALIZED INTEREST, CLASS
H DEFAULTED INTEREST AMOUNT, CLASS H CAPITALIZED INTEREST, CLASS J DEFAULTED
INTEREST AMOUNT AND CLASS J CAPITALIZED INTEREST) AND CERTAIN OTHER AMOUNTS IN
ACCORDANCE WITH THE PRIORITY OF PAYMENTS.


 

For so long as any Class J Notes are Outstanding, any payment of interest due on
the Class K Notes which is not available to be paid (“Class K Capitalized
Interest”) in accordance with the Priority of Payments on any Payment Date shall
not be considered “due and payable” for the purpose of Section 5.1(a) hereof
(and the failure to pay such Class K Capitalized Interest shall not be an Event
of Default) until the Payment Date on which funds are available to pay all or
any portion of such Class K Capitalized Interest in accordance with the Priority
of Payments.  On or after such Payment Date, only such portion of any payment of
Class K Capitalized Interest for which funds are available in accordance with
the Priority of Payments shall be considered “due and payable” and the failure
to pay such portion of Class K Capitalized Interest shall be an Event of
Default.  Class K Capitalized Interest shall be added to the principal amount of
the Class K Notes, shall bear interest thereafter at the Class K Rate (to the
extent lawful) and shall be payable on the first Payment Date on which funds are
permitted to be used for such purpose in accordance with the Priority of
Payments.  On or after the Payment Date on which the Class J Notes are no longer
Outstanding, to the extent interest is due (excluding any previously deferred
Class K Capitalized Interest) but not paid on the Class K Notes, the failure to
pay such interest shall constitute an Event of Default hereunder.

 


(L)       UPON ANY OPTIONAL REDEMPTION, TAX REDEMPTION, AUCTION CALL REDEMPTION
OR CLEAN-UP CALL, ALL NET PROCEEDS FROM SUCH LIQUIDATION AND ALL AVAILABLE CASH
(OTHER THAN THE ISSUER’S RIGHT, TITLE AND INTEREST IN THE EXCEPTED ASSETS),
AFTER THE PAYMENT OF THE AMOUNTS REFERRED TO IN CLAUSES (1) THROUGH (33) OF
SECTION 11.1(A)(I) AND CLAUSES (1) THROUGH (16) OF SECTION 11.1(A)(II) WILL BE
DISTRIBUTED BY TRUSTEE TO THE PREFERRED SHARES PAYING AGENT FOR DISTRIBUTION TO
THE HOLDERS OF THE PREFERRED SHARES, WHEREUPON THE PREFERRED SHARES WILL BE
CANCELLED AND DEEMED PAID IN FULL FOR ALL PURPOSES.

 

95

--------------------------------------------------------------------------------


 


(M)     INTEREST SHALL CEASE TO ACCRUE ON EACH CLASS OF NOTES, OR IN THE CASE OF
A PARTIAL REPAYMENT, ON SUCH PART, FROM THE DATE OF REPAYMENT OR STATED MATURITY
UNLESS PAYMENT OF PRINCIPAL IS IMPROPERLY WITHHELD OR UNLESS A DEFAULT HAS
OCCURRED WITH RESPECT TO SUCH PAYMENTS OF PRINCIPAL.


 


(N)      THE PRINCIPAL OF EACH CLASS OF NOTES MATURES AT PAR AND IS DUE AND
PAYABLE ON THE STATED MATURITY, UNLESS THE UNPAID PRINCIPAL OF SUCH CLASS OF
NOTES BECOMES DUE AND PAYABLE AT AN EARLIER DATE BY DECLARATION OF ACCELERATION,
CALL FOR REDEMPTION OR OTHERWISE; PROVIDED, HOWEVER, THAT THE PAYMENT OF
PRINCIPAL OF THE CLASS A-2 NOTES (OTHER THAN PAYMENT OF PRINCIPAL PURSUANT TO
SECTION 9.6 OR SECTION 9.7) MAY ONLY OCCUR AFTER THE PRINCIPAL OF THE CLASS A-1
NOTES HAS BEEN PAID IN FULL AND IS SUBORDINATED TO THE PAYMENT ON EACH PAYMENT
DATE OF THE PRINCIPAL AND INTEREST DUE AND PAYABLE ON THE CLASS A-1 NOTES AND
OTHER AMOUNTS IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS AND ANY PAYMENT OF
PRINCIPAL OF THE CLASS A-2 NOTES WHICH IS NOT PAID, IN ACCORDANCE WITH THE
PRIORITY OF PAYMENTS, ON ANY PAYMENT DATE, SHALL NOT BE CONSIDERED “DUE AND
PAYABLE” SOLELY FOR PURPOSES OF SECTION 5.1(B) UNTIL THE PAYMENT DATE ON WHICH
SUCH PRINCIPAL MAY BE PAID IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS OR ALL OF
THE CLASS A-1 NOTES HAVE BEEN PAID IN FULL; PROVIDED, FURTHER, THAT THE PAYMENT
OF PRINCIPAL OF THE CLASS B NOTES (OTHER THAN PAYMENT OF PRINCIPAL PURSUANT TO
SECTION 9.6 OR SECTION 9.7) MAY ONLY OCCUR AFTER THE PRINCIPAL OF THE CLASS A-1
NOTES AND THE CLASS A-2 NOTES HAS BEEN PAID IN FULL AND IS SUBORDINATED TO THE
PAYMENT ON EACH PAYMENT DATE OF THE PRINCIPAL AND INTEREST DUE AND PAYABLE ON
THE CLASS A-1 NOTES AND THE CLASS A-2 NOTES AND OTHER AMOUNTS IN ACCORDANCE WITH
THE PRIORITY OF PAYMENTS AND ANY PAYMENT OF PRINCIPAL OF THE CLASS B NOTES WHICH
IS NOT PAID, IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS, ON ANY PAYMENT DATE,
SHALL NOT BE CONSIDERED “DUE AND PAYABLE” SOLELY FOR PURPOSES OF SECTION 5.1(B)
UNTIL THE PAYMENT DATE ON WHICH SUCH PRINCIPAL MAY BE PAID IN ACCORDANCE WITH
THE PRIORITY OF PAYMENTS OR ALL OF THE CLASS A-1 NOTES AND CLASS A-2 NOTES HAVE
BEEN PAID IN FULL; PROVIDED, FURTHER, THAT THE PAYMENT OF PRINCIPAL OF THE CLASS
C NOTES (OTHER THAN PAYMENT OF THE AMOUNTS CONSTITUTING CLASS C CAPITALIZED
INTEREST, NOTWITHSTANDING THAT SUCH CLASS C CAPITALIZED INTEREST MAY BE DEEMED
TO CONSTITUTE ADDITIONS TO PRINCIPAL, AND OTHER THAN THE PAYMENT OF PRINCIPAL
PURSUANT TO SECTION 9.6 OR SECTION 9.7) MAY ONLY OCCUR AFTER THE PRINCIPAL OF
THE CLASS A-1 NOTES, THE CLASS A-2 NOTES AND THE CLASS B NOTES HAS BEEN PAID IN
FULL AND IS SUBORDINATED TO THE PAYMENT ON EACH PAYMENT DATE OF THE PRINCIPAL
AND INTEREST DUE AND PAYABLE ON THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE
CLASS B NOTES AND OTHER AMOUNTS IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS AND
ANY PAYMENT OF PRINCIPAL OF THE CLASS C NOTES WHICH IS NOT PAID, IN ACCORDANCE
WITH THE PRIORITY OF PAYMENTS, ON ANY PAYMENT DATE, SHALL NOT BE CONSIDERED “DUE
AND PAYABLE” SOLELY FOR PURPOSES OF SECTION 5.1(B) UNTIL THE PAYMENT DATE ON
WHICH SUCH PRINCIPAL MAY BE PAID IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS OR
ALL OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES AND THE CLASS B NOTES HAVE BEEN
PAID IN FULL; PROVIDED, FURTHER, THAT THE PAYMENT OF PRINCIPAL OF THE CLASS D
NOTES (OTHER THAN PAYMENT OF THE AMOUNTS CONSTITUTING CLASS D CAPITALIZED
INTEREST, NOTWITHSTANDING THAT SUCH CLASS D CAPITALIZED INTEREST MAY BE DEEMED
TO CONSTITUTE ADDITIONS TO PRINCIPAL, AND OTHER THAN THE PAYMENT OF PRINCIPAL
PURSUANT TO SECTION 9.6 OR SECTION 9.7) MAY ONLY OCCUR AFTER THE PRINCIPAL OF
THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES AND THE CLASS C
NOTES HAS BEEN PAID IN FULL AND IS SUBORDINATED TO THE PAYMENT ON EACH PAYMENT
DATE OF THE PRINCIPAL AND INTEREST DUE AND PAYABLE ON THE CLASS A-1 NOTES, THE
CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES AND OTHER AMOUNTS IN
ACCORDANCE WITH THE PRIORITY OF PAYMENTS AND ANY PAYMENT OF PRINCIPAL OF THE
CLASS D NOTES WHICH IS NOT PAID, IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS, ON
ANY

 

96

--------------------------------------------------------------------------------


 


PAYMENT DATE, SHALL NOT BE CONSIDERED “DUE AND PAYABLE” SOLELY FOR PURPOSES OF
SECTION 5.1(B) UNTIL THE PAYMENT DATE ON WHICH SUCH PRINCIPAL MAY BE PAID IN
ACCORDANCE WITH THE PRIORITY OF PAYMENTS OR ALL OF THE CLASS A NOTES, THE CLASS
B NOTES AND THE CLASS C NOTES HAVE BEEN PAID IN FULL; PROVIDED, FURTHER, THAT
THE PAYMENT OF PRINCIPAL OF THE CLASS E NOTES (OTHER THAN PAYMENT OF THE AMOUNTS
CONSTITUTING CLASS E CAPITALIZED INTEREST, NOTWITHSTANDING THAT SUCH CLASS E
CAPITALIZED INTEREST MAY BE DEEMED TO CONSTITUTE ADDITIONS TO PRINCIPAL, AND
OTHER THAN THE PAYMENT OF PRINCIPAL PURSUANT TO SECTION 9.6 OR SECTION 9.7) MAY
ONLY OCCUR AFTER THE PRINCIPAL OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE
CLASS B NOTES, THE CLASS C NOTES AND THE CLASS D NOTES HAS BEEN PAID IN FULL AND
IS SUBORDINATED TO THE PAYMENT ON EACH PAYMENT DATE OF THE PRINCIPAL AND
INTEREST DUE AND PAYABLE ON THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS
B NOTES, THE CLASS C NOTES, THE CLASS D NOTES AND OTHER AMOUNTS IN ACCORDANCE
WITH THE PRIORITY OF PAYMENTS AND ANY PAYMENT OF PRINCIPAL OF THE CLASS E NOTES
WHICH IS NOT PAID, IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS, ON ANY PAYMENT
DATE, SHALL NOT BE CONSIDERED “DUE AND PAYABLE” SOLELY FOR PURPOSES OF SECTION
5.1(B) UNTIL THE PAYMENT DATE ON WHICH SUCH PRINCIPAL MAY BE PAID IN ACCORDANCE
WITH THE PRIORITY OF PAYMENTS OR ALL OF THE CLASS A-1 NOTES, THE CLASS A-2
NOTES, THE CLASS B NOTES, THE CLASS C NOTES AND THE CLASS D NOTES HAVE BEEN PAID
IN FULL; PROVIDED, FURTHER, THAT THE PAYMENT OF PRINCIPAL OF THE CLASS F NOTES
(OTHER THAN PAYMENT OF THE AMOUNTS CONSTITUTING CLASS F CAPITALIZED INTEREST,
NOTWITHSTANDING THAT SUCH CLASS F CAPITALIZED INTEREST MAY BE DEEMED TO
CONSTITUTE ADDITIONS TO PRINCIPAL, AND OTHER THAN THE PAYMENT OF PRINCIPAL
PURSUANT TO SECTION 9.6 OR SECTION 9.7) MAY ONLY OCCUR AFTER THE PRINCIPAL OF
THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES,
THE CLASS D NOTES AND THE CLASS E NOTES HAS BEEN PAID IN FULL AND IS
SUBORDINATED TO THE PAYMENT ON EACH PAYMENT DATE OF THE PRINCIPAL AND INTEREST
DUE AND PAYABLE ON THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES,
THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES AND OTHER AMOUNTS IN
ACCORDANCE WITH THE PRIORITY OF PAYMENTS AND ANY PAYMENT OF PRINCIPAL OF THE
CLASS F NOTES WHICH IS NOT PAID, IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS, ON
ANY PAYMENT DATE, SHALL NOT BE CONSIDERED “DUE AND PAYABLE” SOLELY FOR PURPOSES
OF SECTION 5.1(B) UNTIL THE PAYMENT DATE ON WHICH SUCH PRINCIPAL MAY BE PAID IN
ACCORDANCE WITH THE PRIORITY OF PAYMENTS OR ALL OF THE CLASS A-1 NOTES, THE
CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES AND THE
CLASS E NOTES HAVE BEEN PAID IN FULL; PROVIDED, FURTHER, THAT THE PAYMENT OF
PRINCIPAL OF THE CLASS G NOTES (OTHER THAN PAYMENT OF THE AMOUNTS CONSTITUTING
CLASS G CAPITALIZED INTEREST, NOTWITHSTANDING THAT SUCH CLASS G CAPITALIZED
INTEREST MAY BE DEEMED TO CONSTITUTE ADDITIONS TO PRINCIPAL, AND OTHER THAN THE
PAYMENT OF PRINCIPAL PURSUANT TO SECTION 9.6 OR SECTION 9.7) MAY ONLY OCCUR
AFTER THE PRINCIPAL OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B
NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES AND THE CLASS F
NOTES HAS BEEN PAID IN FULL AND IS SUBORDINATED TO THE PAYMENT ON EACH PAYMENT
DATE OF THE PRINCIPAL AND INTEREST DUE AND PAYABLE ON THE CLASS A-1 NOTES, THE
CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE
CLASS E NOTES, THE CLASS F NOTES AND OTHER AMOUNTS IN ACCORDANCE WITH THE
PRIORITY OF PAYMENTS AND ANY PAYMENT OF PRINCIPAL OF THE CLASS G NOTES WHICH IS
NOT PAID, IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS, ON ANY PAYMENT DATE,
SHALL NOT BE CONSIDERED “DUE AND PAYABLE” SOLELY FOR PURPOSES OF SECTION 5.1(B)
UNTIL THE PAYMENT DATE ON WHICH SUCH PRINCIPAL MAY BE PAID IN ACCORDANCE WITH
THE PRIORITY OF PAYMENTS OR ALL OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE
CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES AND THE
CLASS F NOTES HAVE BEEN PAID IN FULL; PROVIDED, FURTHER, THAT THE PAYMENT OF
PRINCIPAL OF THE CLASS H NOTES (OTHER THAN PAYMENT OF THE AMOUNTS CONSTITUTING

 

97

--------------------------------------------------------------------------------


 


CLASS H CAPITALIZED INTEREST, NOTWITHSTANDING THAT SUCH CLASS H CAPITALIZED
INTEREST MAY BE DEEMED TO CONSTITUTE ADDITIONS TO PRINCIPAL, AND OTHER THAN THE
PAYMENT OF PRINCIPAL PURSUANT TO SECTION 9.6 OR SECTION 9.7) MAY ONLY OCCUR
AFTER THE PRINCIPAL OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B
NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F
NOTES AND THE CLASS G NOTES HAS BEEN PAID IN FULL AND IS SUBORDINATED TO THE
PAYMENT ON EACH PAYMENT DATE OF THE PRINCIPAL AND INTEREST DUE AND PAYABLE ON
THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES,
THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES AND
OTHER AMOUNTS IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS AND ANY PAYMENT OF
PRINCIPAL OF THE CLASS H NOTES WHICH IS NOT PAID, IN ACCORDANCE WITH THE
PRIORITY OF PAYMENTS, ON ANY PAYMENT DATE, SHALL NOT BE CONSIDERED “DUE AND
PAYABLE” SOLELY FOR PURPOSES OF SECTION 5.1(B) UNTIL THE PAYMENT DATE ON WHICH
SUCH PRINCIPAL MAY BE PAID IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS OR ALL OF
THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES,
THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES AND THE CLASS G NOTES
HAVE BEEN PAID IN FULL; PROVIDED, FURTHER, THAT THE PAYMENT OF PRINCIPAL OF THE
CLASS J NOTES (OTHER THAN PAYMENT OF THE AMOUNTS CONSTITUTING CLASS J
CAPITALIZED INTEREST, NOTWITHSTANDING THAT SUCH CLASS J CAPITALIZED INTEREST MAY
BE DEEMED TO CONSTITUTE ADDITIONS TO PRINCIPAL, AND OTHER THAN THE PAYMENT OF
PRINCIPAL PURSUANT TO SECTION 9.6 OR SECTION 9.7) MAY ONLY OCCUR AFTER THE
PRINCIPAL OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE
CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE
CLASS G NOTES AND THE CLASS H NOTES HAS BEEN PAID IN FULL AND IS SUBORDINATED TO
THE PAYMENT ON EACH PAYMENT DATE OF THE PRINCIPAL AND INTEREST DUE AND PAYABLE
ON THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C
NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G
NOTES, THE CLASS H NOTES AND OTHER AMOUNTS IN ACCORDANCE WITH THE PRIORITY OF
PAYMENTS AND ANY PAYMENT OF PRINCIPAL OF THE CLASS H NOTES WHICH IS NOT PAID, IN
ACCORDANCE WITH THE PRIORITY OF PAYMENTS, ON ANY PAYMENT DATE, SHALL NOT BE
CONSIDERED “DUE AND PAYABLE” SOLELY FOR PURPOSES OF SECTION 5.1(B) UNTIL THE
PAYMENT DATE ON WHICH SUCH PRINCIPAL MAY BE PAID IN ACCORDANCE WITH THE PRIORITY
OF PAYMENTS OR ALL OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B
NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F
NOTES, THE CLASS G NOTES AND THE CLASS H NOTES HAVE BEEN PAID IN FULL; PROVIDED,
FURTHER, THAT THE PAYMENT OF PRINCIPAL OF THE CLASS K NOTES (OTHER THAN PAYMENT
OF THE AMOUNTS CONSTITUTING CLASS K CAPITALIZED INTEREST, NOTWITHSTANDING THAT
SUCH CLASS K CAPITALIZED INTEREST MAY BE DEEMED TO CONSTITUTE ADDITIONS TO
PRINCIPAL, AND OTHER THAN THE PAYMENT OF PRINCIPAL PURSUANT TO SECTION 9.6 OR
SECTION 9.7) MAY ONLY OCCUR AFTER THE PRINCIPAL OF THE CLASS A-1 NOTES, THE
CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE
CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES AND THE
CLASS J NOTES HAS BEEN PAID IN FULL AND IS SUBORDINATED TO THE PAYMENT ON EACH
PAYMENT DATE OF THE PRINCIPAL AND INTEREST DUE AND PAYABLE ON THE CLASS A-1
NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D
NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H
NOTES, THE CLASS J NOTES AND OTHER AMOUNTS IN ACCORDANCE WITH THE PRIORITY OF
PAYMENTS AND ANY PAYMENT OF PRINCIPAL OF THE CLASS H NOTES WHICH IS NOT PAID, IN
ACCORDANCE WITH THE PRIORITY OF PAYMENTS, ON ANY PAYMENT DATE, SHALL NOT BE
CONSIDERED “DUE AND PAYABLE” SOLELY FOR PURPOSES OF SECTION 5.1(B) UNTIL THE
PAYMENT DATE ON WHICH SUCH PRINCIPAL MAY BE PAID IN ACCORDANCE WITH THE PRIORITY
OF PAYMENTS OR ALL OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B
NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F
NOTES, THE CLASS G NOTES, THE CLASS H NOTES AND THE CLASS J NOTES HAVE BEEN PAID
IN FULL.

 

98

--------------------------------------------------------------------------------


 


(O)      AS A CONDITION TO THE PAYMENT OF PRINCIPAL OF AND INTEREST ON ANY NOTE
WITHOUT THE IMPOSITION OF U.S. WITHHOLDING TAX, THE ISSUER SHALL REQUIRE
CERTIFICATION ACCEPTABLE TO IT TO ENABLE THE ISSUER, THE CO-ISSUER, THE TRUSTEE,
THE PREFERRED SHARES PAYING AGENT AND THE PAYING AGENT TO DETERMINE THEIR DUTIES
AND LIABILITIES WITH RESPECT TO ANY TAXES OR OTHER CHARGES THAT THEY MAY BE
REQUIRED TO DEDUCT OR WITHHOLD FROM PAYMENTS IN RESPECT OF SUCH SECURITY UNDER
ANY PRESENT OR FUTURE LAW OR REGULATION OF THE UNITED STATES OR ANY PRESENT OR
FUTURE LAW OR REGULATION OF ANY POLITICAL SUBDIVISION THEREOF OR TAXING
AUTHORITY THEREIN OR TO COMPLY WITH ANY REPORTING OR OTHER REQUIREMENTS UNDER
ANY SUCH LAW OR REGULATION.


 


(P)      PAYMENTS IN RESPECT OF INTEREST ON AND PRINCIPAL OF THE NOTES SHALL BE
PAYABLE BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO A DOLLAR ACCOUNT
MAINTAINED BY THE HOLDER OR ITS NOMINEE; PROVIDED THAT THE HOLDER HAS PROVIDED
WIRING INSTRUCTIONS TO THE TRUSTEE ON OR BEFORE THE RELATED RECORD DATE OR, IF
WIRE TRANSFER CANNOT BE EFFECTED, BY A DOLLAR CHECK DRAWN ON A BANK IN THE
UNITED STATES, OR BY A DOLLAR CHECK MAILED TO THE HOLDER AT ITS ADDRESS IN THE
NOTES REGISTER.  THE ISSUER EXPECTS THAT THE DEPOSITORY OR ITS NOMINEE, UPON
RECEIPT OF ANY PAYMENT OF PRINCIPAL OR INTEREST IN RESPECT OF A GLOBAL SECURITY
HELD BY THE DEPOSITORY OR ITS NOMINEE, SHALL IMMEDIATELY CREDIT THE APPLICABLE
AGENT MEMBERS’ ACCOUNTS WITH PAYMENTS IN AMOUNTS PROPORTIONATE TO THE RESPECTIVE
BENEFICIAL INTERESTS IN SUCH GLOBAL SECURITY AS SHOWN ON THE RECORDS OF THE
DEPOSITORY OR ITS NOMINEE.  THE ISSUER ALSO EXPECTS THAT PAYMENTS BY AGENT
MEMBERS TO OWNERS OF BENEFICIAL INTERESTS IN SUCH GLOBAL SECURITY HELD THROUGH
AGENT MEMBERS WILL BE GOVERNED BY STANDING INSTRUCTIONS AND CUSTOMARY PRACTICES,
AS IS NOW THE CASE WITH SECURITIES HELD FOR THE ACCOUNTS OF CUSTOMERS REGISTERED
IN THE NAMES OF NOMINEES FOR SUCH CUSTOMERS.  SUCH PAYMENTS WILL BE THE
RESPONSIBILITY OF THE AGENT MEMBERS.  UPON FINAL PAYMENT DUE ON THE MATURITY OF
A NOTE, THE HOLDER THEREOF SHALL PRESENT AND SURRENDER SUCH NOTE AT THE
CORPORATE TRUST OFFICE OF THE TRUSTEE OR AT THE OFFICE OF THE PAYING AGENT
(OUTSIDE OF THE UNITED STATES IF THEN REQUIRED BY APPLICABLE LAW IN THE CASE OF
A CERTIFICATED NOTE ISSUED IN EXCHANGE FOR A BENEFICIAL INTEREST IN THE
REGULATION S GLOBAL SECURITY) ON OR PRIOR TO SUCH MATURITY.  NONE OF THE ISSUER,
THE CO-ISSUER, THE TRUSTEE OR THE PAYING AGENT WILL HAVE ANY RESPONSIBILITY OR
LIABILITY WITH RESPECT TO ANY RECORDS MAINTAINED BY THE HOLDER OF ANY NOTE WITH
RESPECT TO THE BENEFICIAL HOLDERS THEREOF OR PAYMENTS MADE THEREBY ON ACCOUNT OF
BENEFICIAL INTERESTS HELD THEREIN.  IN THE CASE WHERE ANY FINAL PAYMENT OF
PRINCIPAL AND INTEREST IS TO BE MADE ON ANY NOTE (OTHER THAN ON THE STATED
MATURITY THEREOF) THE ISSUER OR, UPON ISSUER REQUEST, THE TRUSTEE, IN THE NAME
AND AT THE EXPENSE OF THE ISSUER SHALL, NOT MORE THAN 30 NOR FEWER THAN FIVE
BUSINESS DAYS PRIOR TO THE DATE ON WHICH SUCH PAYMENT IS TO BE MADE, MAIL TO THE
PERSONS ENTITLED THERETO AT THEIR ADDRESSES APPEARING ON THE NOTES REGISTER, A
NOTICE WHICH SHALL STATE THE DATE ON WHICH SUCH PAYMENT WILL BE MADE AND THE
AMOUNT OF SUCH PAYMENT PER $500,000 INITIAL PRINCIPAL AMOUNT OF NOTES AND SHALL
SPECIFY THE PLACE WHERE SUCH NOTES MAY BE PRESENTED AND SURRENDERED FOR SUCH
PAYMENT.


 


(Q)      SUBJECT TO THE PROVISIONS OF SECTIONS 2.7(A) THROUGH (L) HEREOF,
HOLDERS OF NOTES AS OF THE RECORD DATE IN RESPECT OF A PAYMENT DATE SHALL BE
ENTITLED TO THE INTEREST ACCRUED AND PAYABLE IN ACCORDANCE WITH THE PRIORITY OF
PAYMENTS AND PRINCIPAL PAYABLE IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS ON
SUCH PAYMENT DATE.  ALL SUCH PAYMENTS THAT ARE MAILED OR WIRED AND RETURNED TO
THE PAYING AGENT SHALL BE HELD FOR PAYMENT AS HEREIN PROVIDED AT THE OFFICE OR
AGENCY OF THE ISSUER AND THE CO-ISSUER TO BE MAINTAINED AS PROVIDED IN SECTION
7.2 (OR RETURNED TO THE TRUSTEE).

 

99

--------------------------------------------------------------------------------


 


(R)       INTEREST ON ANY NOTE WHICH IS PAYABLE, AND IS PUNCTUALLY PAID OR DULY
PROVIDED FOR, ON ANY PAYMENT DATE SHALL BE PAID TO THE PERSON IN WHOSE NAME THAT
NOTE (OR ONE OR MORE PREDECESSOR NOTES) IS REGISTERED AT THE CLOSE OF BUSINESS
ON THE RECORD DATE FOR SUCH INTEREST.


 


(S)      PAYMENTS OF PRINCIPAL TO HOLDERS OF THE NOTES OF EACH CLASS SHALL BE
MADE IN THE PROPORTION THAT THE AGGREGATE OUTSTANDING AMOUNT OF THE NOTES OF
SUCH CLASS REGISTERED IN THE NAME OF EACH SUCH HOLDER ON SUCH RECORD DATE BEARS
TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL NOTES OF SUCH CLASS ON SUCH RECORD
DATE.


 


(T)       INTEREST ACCRUED WITH RESPECT TO THE NOTES SHALL BE CALCULATED AS
DESCRIBED IN THE APPLICABLE FORM OF NOTE ATTACHED HERETO.


 


(U)      ALL REDUCTIONS IN THE PRINCIPAL AMOUNT OF A NOTE (OR ONE OR MORE
PREDECESSOR NOTES) EFFECTED BY PAYMENTS OF INSTALLMENTS OF PRINCIPAL MADE ON ANY
PAYMENT DATE, REDEMPTION DATE OR UPON MATURITY SHALL BE BINDING UPON ALL FUTURE
HOLDERS OF SUCH NOTE AND OF ANY NOTE ISSUED UPON THE REGISTRATION OF TRANSFER
THEREOF OR IN EXCHANGE THEREFOR OR IN LIEU THEREOF, WHETHER OR NOT SUCH PAYMENT
IS NOTED ON SUCH NOTE.


 


(V)      NOTWITHSTANDING ANYTHING CONTAINED IN THIS INDENTURE TO THE CONTRARY,
THE OBLIGATIONS OF THE ISSUER AND THE CO-ISSUER UNDER THE NOTES AND THIS
INDENTURE ARE NON-RECOURSE OBLIGATIONS OF THE ISSUER AND THE CO-ISSUER PAYABLE
SOLELY FROM THE ASSETS AND FOLLOWING REALIZATION OF THE ASSETS, ANY CLAIMS OF
THE NOTEHOLDERS OR THE TRUSTEE SHALL BE EXTINGUISHED.  NO RECOURSE SHALL BE HAD
FOR THE PAYMENT OF ANY AMOUNT OWING IN RESPECT OF THE NOTES AGAINST ANY OFFICER,
DIRECTOR, EMPLOYEE, SHAREHOLDER, LIMITED PARTNER OR INCORPORATOR OF THE ISSUER,
THE CO-ISSUER OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS FOR ANY AMOUNTS
PAYABLE UNDER THE NOTES OR THIS INDENTURE.  IT IS UNDERSTOOD THAT THE FOREGOING
PROVISIONS OF THIS PARAGRAPH SHALL NOT (I) PREVENT RECOURSE TO THE ASSETS FOR
THE SUMS DUE OR TO BECOME DUE UNDER ANY SECURITY, INSTRUMENT OR AGREEMENT WHICH
IS PART OF THE ASSETS OR (II) CONSTITUTE A WAIVER, RELEASE OR DISCHARGE OF ANY
INDEBTEDNESS OR OBLIGATION EVIDENCED BY THE NOTES OR SECURED BY THIS INDENTURE
(TO THE EXTENT IT RELATES TO THE OBLIGATION TO MAKE PAYMENTS ON THE NOTES) UNTIL
SUCH ASSETS HAVE BEEN REALIZED, WHEREUPON ANY OUTSTANDING INDEBTEDNESS OR
OBLIGATION IN RESPECT OF THE NOTES SHALL BE EXTINGUISHED.  IT IS FURTHER
UNDERSTOOD THAT THE FOREGOING PROVISIONS OF THIS PARAGRAPH SHALL NOT LIMIT THE
RIGHT OF ANY PERSON TO NAME THE ISSUER OR THE CO-ISSUER AS A PARTY DEFENDANT IN
ANY PROCEEDING OR IN THE EXERCISE OF ANY OTHER REMEDY UNDER THE NOTES OR THIS
INDENTURE, SO LONG AS NO JUDGMENT IN THE NATURE OF A DEFICIENCY JUDGMENT OR
SEEKING PERSONAL LIABILITY SHALL BE ASKED FOR OR (IF OBTAINED) ENFORCED AGAINST
ANY SUCH PERSON OR ENTITY.


 


(W)     SUBJECT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.7, EACH NOTE
DELIVERED UNDER THIS INDENTURE AND UPON REGISTRATION OF TRANSFER OF OR IN
EXCHANGE FOR OR IN LIEU OF ANY OTHER NOTE SHALL CARRY THE RIGHTS OF UNPAID
INTEREST AND PRINCIPAL THAT WERE CARRIED BY SUCH OTHER NOTE.


 


(X)      NOTWITHSTANDING ANY OF THE FOREGOING PROVISIONS WITH RESPECT TO
PAYMENTS OF PRINCIPAL OF AND INTEREST ON THE NOTES (BUT SUBJECT TO SECTION
2.7(L)), IF THE NOTES HAVE BECOME OR BEEN DECLARED DUE AND PAYABLE FOLLOWING AN
EVENT OF DEFAULT AND SUCH ACCELERATION OF MATURITY AND ITS CONSEQUENCES HAVE NOT
BEEN RESCINDED AND ANNULLED AND THE PROVISIONS OF

 

100

--------------------------------------------------------------------------------


 


SECTION 5.5 ARE NOT APPLICABLE, THEN PAYMENTS OF PRINCIPAL OF AND INTEREST ON
SUCH NOTES SHALL BE MADE IN ACCORDANCE WITH SECTION 5.7 HEREOF.


 


(Y)      PAYMENTS IN RESPECT OF THE PREFERRED SHARES AS CONTEMPLATED BY SECTIONS
11.1(A)(I)(34) AND 11.1(A)(II)(17) SHALL BE MADE BY THE TRUSTEE TO THE PREFERRED
SHARES PAYING AGENT.


 


SECTION 2.8             PERSONS DEEMED OWNERS.


 

The Issuer, the Co-Issuer, the Trustee, and any agent of the Issuer, the
Co-Issuer or the Trustee may treat as the owner of a Note the Person in whose
name such Note is registered on the Notes Register on the applicable Record Date
for the purpose of receiving payments of principal of and interest and other
amounts on such Note and on any other date for all other purposes whatsoever
(whether or not such Note is overdue), and none of the Issuer, the Co-Issuer or
the Trustee nor any agent of the Issuer, the Co-Issuer or the Trustee shall be
affected by notice to the contrary; provided, however, that the Depository, or
its nominee, shall be deemed the owner of the Global Securities, and owners of
beneficial interests in Global Securities will not be considered the owners of
any Notes for the purpose of receiving notices.  With respect to the Preferred
Shares, on any Payment Date, the Trustee shall deliver to the Preferred Shares
Paying Agent the distributions thereon for distribution to the Preferred
Shareholders.

 


SECTION 2.9             CANCELLATION.


 

All Notes surrendered for payment, registration of transfer, exchange or
redemption, or deemed lost or stolen, shall, if surrendered to any Person other
than the Trustee, be delivered to the Trustee, and shall be promptly canceled by
the Trustee and may not be reissued or resold.  No Notes shall be authenticated
in lieu of or in exchange for any Notes canceled as provided in this Section
2.9, except as expressly permitted by this Indenture.  All canceled Notes held
by the Trustee shall be destroyed or held by the Trustee in accordance with its
standard retention policy unless the Issuer and the Co-Issuer shall direct by an
Issuer Order that they be returned to them.

 


SECTION 2.10           GLOBAL SECURITIES; TEMPORARY NOTES.


 


(A)      IN THE EVENT THAT THE DEPOSITORY NOTIFIES THE ISSUER AND THE CO-ISSUER
THAT IT IS UNWILLING OR UNABLE TO CONTINUE AS DEPOSITORY FOR A GLOBAL SECURITY
OR IF AT ANY TIME SUCH DEPOSITORY CEASES TO BE A “CLEARING AGENCY” REGISTERED
UNDER THE EXCHANGE ACT AND A SUCCESSOR DEPOSITORY IS NOT APPOINTED BY THE ISSUER
WITHIN 90 DAYS OF SUCH NOTICE, THE GLOBAL SECURITIES DEPOSITED WITH THE
DEPOSITORY PURSUANT TO SECTION 2.2 HEREOF SHALL BE TRANSFERRED TO THE BENEFICIAL
OWNERS THEREOF SUBJECT TO THE PROCEDURES AND CONDITIONS SET FORTH IN THIS
SECTION 2.10.


 


(B)      ANY GLOBAL SECURITY THAT IS TRANSFERABLE TO THE BENEFICIAL OWNERS
THEREOF PURSUANT TO SECTION 2.10(A) ABOVE SHALL BE SURRENDERED BY THE DEPOSITORY
TO THE TRUSTEE’S CORPORATE TRUST OFFICE TOGETHER WITH NECESSARY INSTRUCTION FOR
THE REGISTRATION AND DELIVERY OF CLASS A-1 NOTES, CLASS A-2 NOTES, CLASS B
NOTES, CLASS C NOTES, CLASS D NOTES, CLASS E NOTES, CLASS F NOTES, CLASS G NOTES
AND CLASS H NOTES IN DEFINITIVE REGISTERED FORM WITHOUT INTEREST COUPONS TO THE
BENEFICIAL OWNERS (OR SUCH OWNER’S NOMINEE) HOLDING THE OWNERSHIP

 

101

--------------------------------------------------------------------------------


 


INTERESTS IN SUCH GLOBAL SECURITY.  ANY SUCH TRANSFER SHALL BE MADE, WITHOUT
CHARGE, AND THE TRUSTEE SHALL AUTHENTICATE AND DELIVER, UPON SUCH TRANSFER OF
EACH PORTION OF SUCH GLOBAL SECURITY, AN EQUAL AGGREGATE PRINCIPAL AMOUNT OF
CERTIFICATED NOTES OF THE SAME CLASS AND AUTHORIZED DENOMINATIONS.  ANY
CERTIFICATED NOTES DELIVERED IN EXCHANGE FOR AN INTEREST IN A GLOBAL SECURITY
SHALL, EXCEPT AS OTHERWISE PROVIDED BY SECTION 2.5(F), BEAR THE APPLICABLE
LEGEND SET FORTH IN EXHIBIT A OR B, AS APPLICABLE, AND SHALL BE SUBJECT TO THE
TRANSFER RESTRICTIONS REFERRED TO IN SUCH APPLICABLE LEGEND.  THE HOLDER OF EACH
SUCH REGISTERED INDIVIDUAL GLOBAL SECURITY MAY TRANSFER SUCH GLOBAL SECURITY BY
SURRENDERING IT AT THE CORPORATE TRUST OFFICE OF THE TRUSTEE, OR AT THE OFFICE
OF THE PAYING AGENT OR IRISH PAYING AGENT.


 


(C)      SUBJECT TO THE PROVISIONS OF SECTION 2.10(B) ABOVE, THE REGISTERED
HOLDER OF A GLOBAL SECURITY MAY GRANT PROXIES AND OTHERWISE AUTHORIZE ANY
PERSON, INCLUDING AGENT MEMBERS AND PERSONS THAT MAY HOLD INTERESTS THROUGH
AGENT MEMBERS, TO TAKE ANY ACTION WHICH A HOLDER IS ENTITLED TO TAKE UNDER THIS
INDENTURE OR THE NOTES.


 


(D)      IN THE EVENT OF THE OCCURRENCE OF EITHER OF THE EVENTS SPECIFIED IN
SECTION 2.10(A) ABOVE, THE ISSUER AND THE CO-ISSUER SHALL PROMPTLY MAKE
AVAILABLE TO THE TRUSTEE A REASONABLE SUPPLY OF CERTIFICATED NOTES.


 

Pending the preparation of Certificated Notes pursuant to this Section 2.10, the
Issuer and the Co-Issuer may execute and, upon Issuer Order, the Trustee shall
authenticate and deliver, temporary Class A-1 Notes, Class A-2 Notes, Class B
Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes Class G Notes
or Class H Notes that are printed, lithographed, typewritten, mimeographed or
otherwise reproduced, in any authorized denomination, substantially of the tenor
of the Certificated Notes in lieu of which they are issued and with such
appropriate insertions, omissions, substitutions and other variations as the
Officers executing such Certificated Notes may determine, as conclusively
evidenced by their execution of such Certificated Notes.

 

If temporary Certificated Notes are issued, the Issuer and the Co-Issuer shall
cause permanent Certificated Notes to be prepared without unreasonable delay. 
The Certificated Notes shall be printed, lithographed, typewritten or otherwise
reproduced, or provided by any combination thereof, or in any other manner
permitted by the rules and regulations of any applicable notes exchange, all as
determined by the Officers executing such Certificated Notes.  After the
preparation of Certificated Notes, the temporary Notes shall be exchangeable for
Certificated Notes upon surrender of the applicable temporary Class A-1 Notes,
Class A-2 Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes,
Class F Notes, Class G Notes or Class H Notes at the office or agency maintained
by the Issuer and the Co-Issuer for such purpose, without charge to the Holder. 
Upon surrender for cancellation of any one or more temporary Class A-1 Notes,
Class A-2 Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes,
Class F Notes, Class G Notes or Class H Notes, the Issuer and the Co-Issuer
shall execute, and the Trustee shall authenticate and deliver, in exchange
therefor the same aggregate principal amount of Certificated Notes of authorized
denominations.  Until so exchanged, the temporary Class A-1 Notes, Class A-2
Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F
Notes, Class G Notes or Class H Notes shall in all respects be entitled to the
same benefits under this Indenture as Certificated Notes.

 

102

--------------------------------------------------------------------------------


 


SECTION 2.11           U.S. TAX TREATMENT OF NOTES.


 


(A)      EACH OF THE ISSUER AND THE CO-ISSUER INTENDS THAT, FOR U.S. FEDERAL
INCOME TAX PURPOSES, THE NOTES BE TREATED AS DEBT.  EACH PROSPECTIVE PURCHASER
AND ANY SUBSEQUENT TRANSFEREE OF A NOTE OR ANY INTEREST THEREIN SHALL, BY VIRTUE
OF ITS PURCHASE OR OTHER ACQUISITION OF SUCH NOTE OR INTEREST THEREIN, BE DEEMED
TO HAVE AGREED TO TREAT SUCH NOTE AS DEBT FOR U.S. FEDERAL INCOME TAX PURPOSES.


 


(B)      IN THE CASE OF THE PREFERRED SHARES AND ANY CLASS OF NOTES THAT IS
DEEMED EQUITY FOR U.S. FEDERAL INCOME TAX PURPOSES BY THE INTERNAL REVENUE
SERVICE (THE “IRS”), IF THE HOLDER OF SUCH SECURITY SO REQUESTS, THE ISSUER
AGREES TO TIMELY PROVIDE EACH HOLDER OF SUCH A SECURITY WITH A PFIC ANNUAL
INFORMATION STATEMENT, SIGNED BY THE ISSUER OR ITS AUTHORIZED REPRESENTATIVE, ON
AN ANNUAL BASIS THAT CONTAINS THE FOLLOWING INFORMATION AS REQUIRED UNDER
TREASURY REGULATION SECTION 1.1295-1(G)(I):


 

(I)            THE FIRST AND LAST DAYS OF THE TAXABLE YEAR OF THE ISSUER TO
WHICH THE PFIC ANNUAL INFORMATION STATEMENT APPLIES;

 

(II)           SUFFICIENT INFORMATION TO ENABLE EACH HOLDER OF SUCH SECURITIES
TO CALCULATE ITS PRO RATA SHARE OF THE ISSUER’S ORDINARY EARNINGS AND NET
CAPITAL GAIN FOR THAT TAXABLE YEAR;

 

(III)          THE AMOUNT OF CASH AND THE FAIR MARKET VALUE OF OTHER PROPERTY
DISTRIBUTED OR DEEMED DISTRIBUTED TO SUCH HOLDER OF SUCH SECURITIES DURING THE
TAXABLE YEAR OF THE ISSUER TO WHICH THE PFIC ANNUAL INFORMATION STATEMENT
PERTAINS; AND

 

(IV)          A STATEMENT THAT THE ISSUER SHALL PERMIT THE HOLDER OF ANY SUCH
SECURITIES TO INSPECT AND COPY THE ISSUER’S PERMANENT BOOKS OF ACCOUNT, RECORDS
AND SUCH OTHER DOCUMENTS AS MAY BE MAINTAINED BY THE ISSUER TO ESTABLISH THAT
THE ISSUER’S ORDINARY EARNINGS AND NET CAPITAL GAIN ARE COMPUTED IN ACCORDANCE
WITH U.S. FEDERAL INCOME TAX PRINCIPLES AND TO VERIFY THESE AMOUNTS AND THE
HOLDER’S PRO RATA INTEREST THEREOF.

 

Notwithstanding the foregoing, if the Holder of such Security so requests and
such Holder informs the Issuer or its authorized representative of the par value
of each Class of Securities held by such Holder during such taxable year
(including, if any Securities were acquired or sold during such taxable year,
the date such Securities were acquired or sold, and par value of such
Securities), the Issuer or its authorized representative will inform such Holder
of its pro rata share of the Issuer’s ordinary earnings and net capital gain in
a timely manner.

 


(C)      THE ISSUER AND THE CO-ISSUER SHALL ACCOUNT FOR THE AFOREMENTIONED
SECURITIES AND PREPARE ANY REPORTS TO NOTEHOLDERS AND TAX AUTHORITIES, INCLUDING
WITHOUT LIMITATION THE REPORT SPECIFIED IN PARAGRAPH (B) ABOVE, CONSISTENT WITH
THE INTENTIONS EXPRESSED IN SECTIONS 2.11(A) ABOVE.


 


(D)      EACH HOLDER OF NOTES SHALL TIMELY FURNISH TO THE ISSUER, THE CO-ISSUER
OR ITS AGENTS ANY U.S. FEDERAL INCOME TAX FORM OR CERTIFICATION (SUCH AS IRS
FORM W-8BEN (CERTIFICATION OF FOREIGN STATUS OF BENEFICIAL OWNER) (WITH PART III
MARKED), IRS FORM W-8IMY (CERTIFICATION OF FOREIGN INTERMEDIARY STATUS), IRS
FORM W-9 (REQUEST FOR TAXPAYER

 

103

--------------------------------------------------------------------------------


 


IDENTIFICATION NUMBER AND CERTIFICATION), OR IRS FORM W-8ECI (CERTIFICATION OF
FOREIGN PERSON’S CLAIM FOR EXEMPTION FROM WITHHOLDING ON INCOME EFFECTIVELY
CONNECTED WITH CONDUCT OF A U.S. TRADE OR BUSINESS) OR ANY SUCCESSORS TO SUCH
IRS FORMS THAT THE ISSUER, THE CO-ISSUER OR ITS AGENTS MAY REASONABLE REQUEST
AND SHALL UPDATE OR REPLACE SUCH FORMS OR CERTIFICATION IN ACCORDANCE WITH ITS
TERMS OR ITS SUBSEQUENT AMENDMENTS.


 


SECTION 2.12           AUTHENTICATING AGENTS.


 

Upon the request of the Issuer and the Co-Issuer, the Trustee shall, and if the
Trustee so chooses the Trustee may pursuant to this Indenture, appoint one or
more Authenticating Agents with power to act on its behalf and subject to its
direction in the authentication of Notes in connection with issuance, transfers
and exchanges under Sections 2.4, 2.5, 2.6 and 8.5 hereof, as fully to all
intents and purposes as though each such Authenticating Agent had been expressly
authorized by such Sections to authenticate such Notes.  For all purposes of
this Indenture, the authentication of Notes by an Authenticating Agent pursuant
to this Section 2.12 shall be deemed to be the authentication of Notes by the
Trustee.

 

Any corporation or banking association into which any Authenticating Agent may
be merged or converted or with which it may be consolidated, or any corporation
or banking association resulting from any merger, consolidation or conversion to
which any Authenticating Agent shall be a party, or any corporation succeeding
to the corporate trust business of any Authenticating Agent, shall be the
successor of such Authenticating Agent hereunder, without the execution or
filing of any further act on the part of the parties hereto or such
Authenticating Agent or such successor corporation.  Any Authenticating Agent
may at any time resign by giving written notice of resignation to the Trustee,
the Issuer and the Co-Issuer.  The Trustee may at any time terminate the agency
of any Authenticating Agent by giving written notice of termination to such
Authenticating Agent, the Issuer and the Co-Issuer.  Upon receiving such notice
of resignation or upon such a termination, the Trustee shall promptly appoint a
successor Authenticating Agent and shall give written notice of such appointment
to the Issuer.

 

The Trustee agrees to pay to each Authenticating Agent appointed by it from time
to time reasonable compensation for its services, and reimbursement for its
reasonable expenses relating thereto and the Trustee shall be entitled to be
reimbursed for such payments, subject to Section 6.7 hereof.  The provisions of
Sections 2.9, 6.4 and 6.5 hereof shall be applicable to any Authenticating
Agent.

 


SECTION 2.13           FORCED SALE ON FAILURE TO COMPLY WITH RESTRICTIONS.


 


(A)      NOTWITHSTANDING ANYTHING TO THE CONTRARY ELSEWHERE IN THIS INDENTURE,
ANY TRANSFER OF A NOTE OR INTEREST THEREIN TO A U.S. PERSON WHO IS DETERMINED
NOT TO HAVE BEEN BOTH A QIB (EXCEPT IN THE CASE OF QRS. CORP.) AND A QUALIFIED
PURCHASER AT THE TIME OF ACQUISITION OF THE NOTE OR INTEREST THEREIN SHALL BE
NULL AND VOID AND ANY SUCH PROPOSED TRANSFER OF WHICH THE ISSUER, THE CO-ISSUER
OR THE TRUSTEE SHALL HAVE NOTICE MAY BE DISREGARDED BY THE ISSUER, THE CO-ISSUER
AND THE TRUSTEE FOR ALL PURPOSES.


 


(B)      IF THE ISSUER DETERMINES THAT ANY HOLDER OF A NOTE HAS NOT SATISFIED
THE APPLICABLE REQUIREMENT DESCRIBED IN SECTION 2.13(A) ABOVE (ANY SUCH PERSON A
“NON-PERMITTED

 

104

--------------------------------------------------------------------------------


 


HOLDER”), THEN THE ISSUER SHALL PROMPTLY AFTER DISCOVERY THAT SUCH PERSON IS A
NON-PERMITTED HOLDER BY THE ISSUER, THE CO-ISSUER OR THE TRUSTEE (AND NOTICE BY
THE TRUSTEE OR THE CO-ISSUER TO THE ISSUER, IF EITHER OF THEM MAKES THE
DISCOVERY), SEND NOTICE TO SUCH NON-PERMITTED HOLDER DEMANDING THAT SUCH
NON-PERMITTED HOLDER TRANSFER ITS INTEREST TO A PERSON THAT IS NOT A
NON-PERMITTED HOLDER WITHIN 30 DAYS OF THE DATE OF SUCH NOTICE.  IF SUCH
NON-PERMITTED HOLDER FAILS TO SO TRANSFER ITS NOTE OR INTEREST THEREIN, THE
ISSUER SHALL HAVE THE RIGHT, WITHOUT FURTHER NOTICE TO THE NON-PERMITTED HOLDER,
TO SELL SUCH NOTE OR INTEREST THEREIN TO A PURCHASER SELECTED BY THE ISSUER THAT
IS NOT A NON-PERMITTED HOLDER ON SUCH TERMS AS THE ISSUER MAY CHOOSE.  THE
ISSUER, OR THE TRUSTEE ACTING ON BEHALF OF THE ISSUER, MAY SELECT THE PURCHASER
BY SOLICITING ONE OR MORE BIDS FROM ONE OR MORE BROKERS OR OTHER MARKET
PROFESSIONALS THAT REGULARLY DEAL IN SECURITIES SIMILAR TO THE NOTE, AND SELLING
SUCH NOTE TO THE HIGHEST SUCH BIDDER.  HOWEVER, THE ISSUER OR THE TRUSTEE MAY
SELECT A PURCHASER BY ANY OTHER MEANS DETERMINED BY IT IN ITS SOLE DISCRETION. 
THE HOLDER OF SUCH NOTE, THE NON-PERMITTED HOLDER AND EACH OTHER PERSON IN THE
CHAIN OF TITLE FROM THE HOLDER TO THE NON-PERMITTED HOLDER, BY ITS ACCEPTANCE OF
AN INTEREST IN THE NOTE, AGREES TO COOPERATE WITH THE ISSUER AND THE TRUSTEE TO
EFFECT SUCH TRANSFERS.  THE PROCEEDS OF SUCH SALE, NET OF ANY COMMISSIONS,
EXPENSES AND TAXES DUE IN CONNECTION WITH SUCH SALE SHALL BE REMITTED TO THE
NON-PERMITTED HOLDER.  THE TERMS AND CONDITIONS OF ANY SALE UNDER THIS SECTION
2.13(B) SHALL BE DETERMINED IN THE SOLE DISCRETION OF THE ISSUER, AND THE ISSUER
SHALL NOT BE LIABLE TO ANY PERSON HAVING AN INTEREST IN THE NOTE SOLD AS A
RESULT OF ANY SUCH SALE OF EXERCISE OF SUCH DISCRETION.


 


ARTICLE 3

 


CONDITIONS PRECEDENT; PLEDGED OBLIGATIONS

 


SECTION 3.1             GENERAL PROVISIONS.


 

The Notes to be issued on the Closing Date shall be executed by the Issuer and
the Co-Issuer upon compliance with Section 3.2 and shall be delivered to the
Trustee for authentication and thereupon the same shall be authenticated and
delivered by the Trustee upon Issuer Request and upon receipt by the Trustee of
the items described below:

 


(A)      AN OFFICER’S CERTIFICATE OF THE ISSUER (I) EVIDENCING THE AUTHORIZATION
BY BOARD RESOLUTION OF THE EXECUTION AND DELIVERY OF THIS INDENTURE, THE
COLLATERAL MANAGEMENT AGREEMENT, EACH HEDGE AGREEMENT AND RELATED DOCUMENTS, THE
EXECUTION, AUTHENTICATION AND DELIVERY OF THE NOTES AND SPECIFYING THE STATED
MATURITY OF EACH CLASS OF NOTES, THE PRINCIPAL AMOUNT OF EACH CLASS OF NOTES AND
THE APPLICABLE NOTE INTEREST RATE OF EACH CLASS OF NOTES TO BE AUTHENTICATED AND
DELIVERED, AND (II) CERTIFYING THAT (A) THE ATTACHED COPY OF THE BOARD
RESOLUTION IS A TRUE AND COMPLETE COPY THEREOF, (B) SUCH RESOLUTIONS HAVE NOT
BEEN RESCINDED AND ARE IN FULL FORCE AND EFFECT ON AND AS OF THE CLOSING DATE,
(C) THE DIRECTORS AUTHORIZED TO EXECUTE AND DELIVER SUCH DOCUMENTS HOLD THE
OFFICES AND HAVE THE SIGNATURES INDICATED THEREON AND (4) AT LEAST $105,000,000
OF PROCEEDS ON ACCOUNT OF THE SALE ON THE CLOSING DATE OF THE PREFERRED SHARES
SHALL HAVE BEEN RECEIVED;


 


(B)      AN OFFICER’S CERTIFICATE OF THE CO-ISSUER (I) EVIDENCING THE
AUTHORIZATION BY BOARD RESOLUTION OF THE EXECUTION AND DELIVERY OF THIS
INDENTURE AND RELATED DOCUMENTS, THE EXECUTION, AUTHENTICATION AND DELIVERY OF
THE NOTES AND SPECIFYING THE STATED MATURITY OF

 

105

--------------------------------------------------------------------------------


 


EACH CLASS OF NOTES, THE PRINCIPAL AMOUNT OF EACH CLASS OF NOTES AND THE
APPLICABLE NOTE INTEREST RATE OF EACH CLASS OF NOTES TO BE AUTHENTICATED AND
DELIVERED, AND (II) CERTIFYING THAT (A) THE ATTACHED COPY OF THE BOARD
RESOLUTION IS A TRUE AND COMPLETE COPY THEREOF, (B) SUCH RESOLUTIONS HAVE NOT
BEEN RESCINDED AND ARE IN FULL FORCE AND EFFECT ON AND AS OF THE CLOSING DATE
AND (C) THE OFFICERS AUTHORIZED TO EXECUTE AND DELIVER SUCH DOCUMENTS HOLD THE
OFFICES AND HAVE THE SIGNATURES INDICATED THEREON;


 


(C)      (I) EITHER (A) CERTIFICATES OF THE ISSUER OR OTHER OFFICIAL DOCUMENT
EVIDENCING THE DUE AUTHORIZATION, APPROVAL OR CONSENT OF ANY GOVERNMENTAL BODY
OR BODIES, AT THE TIME HAVING JURISDICTION IN THE PREMISES, TOGETHER WITH AN
OPINION OF COUNSEL OF THE ISSUER THAT NO OTHER AUTHORIZATION, APPROVAL OR
CONSENT OF ANY GOVERNMENTAL BODY IS REQUIRED FOR THE VALID ISSUANCE OF SUCH
NOTES, OR (B) AN OPINION OF COUNSEL OF THE ISSUER REASONABLY SATISFACTORY IN
FORM AND SUBSTANCE TO THE TRUSTEE THAT NO SUCH AUTHORIZATION, APPROVAL OR
CONSENT OF ANY GOVERNMENTAL BODY IS REQUIRED FOR THE VALID ISSUANCE OF SUCH
NOTES EXCEPT AS MAY HAVE BEEN GIVEN; AND


 

(II)      EITHER (A) CERTIFICATES OF THE CO-ISSUER OR OTHER OFFICIAL DOCUMENT
EVIDENCING THE DUE AUTHORIZATION, APPROVAL OR CONSENT OF ANY GOVERNMENTAL BODY
OR BODIES, AT THE TIME HAVING JURISDICTION IN THE PREMISES, TOGETHER WITH AN
OPINION OF COUNSEL OF THE CO-ISSUER THAT NO OTHER AUTHORIZATION, APPROVAL OR
CONSENT OF ANY GOVERNMENTAL BODY IS REQUIRED FOR THE VALID ISSUANCE OF SUCH
NOTES, OR (B) AN OPINION OF COUNSEL OF THE CO-ISSUER REASONABLY SATISFACTORY IN
FORM AND SUBSTANCE TO THE TRUSTEE THAT NO SUCH AUTHORIZATION, APPROVAL OR
CONSENT OF ANY GOVERNMENTAL BODY IS REQUIRED FOR THE VALID ISSUANCE OF SUCH
NOTES EXCEPT AS MAY HAVE BEEN GIVEN;

 


(D)      OPINIONS OF CADWALADER, WICKERSHAM & TAFT LLP, SPECIAL U.S. COUNSEL TO
THE ISSUER, THE CO-ISSUER AND THE COLLATERAL MANAGER (WHICH OPINIONS MAY BE
LIMITED TO THE LAWS OF THE STATE OF NEW YORK AND THE FEDERAL LAW OF THE UNITED
STATES AND MAY ASSUME, AMONG OTHER THINGS, THE CORRECTNESS OF THE
REPRESENTATIONS AND WARRANTIES MADE OR DEEMED MADE BY THE OWNERS OF NOTES
PURSUANT TO SECTIONS 2.5(G) AND (I)) DATED THE CLOSING DATE, SUBSTANTIALLY IN
THE FORM OF EXHIBIT F ATTACHED HERETO;


 


(E)      AN OPINION OF MAPLES AND CALDER, CAYMAN ISLANDS COUNSEL TO THE ISSUER
(WHICH OPINION SHALL BE LIMITED TO THE LAWS OF THE CAYMAN ISLANDS), DATED THE
CLOSING DATE, SUBSTANTIALLY IN THE FORM OF EXHIBIT G ATTACHED HERETO;


 


(F)       AN OPINION OF COUNSEL TO EACH HEDGE COUNTERPARTY, DATED THE CLOSING
DATE, SUBSTANTIALLY IN THE FORM OF EXHIBIT H ATTACHED HERETO;


 


(G)      OPINIONS OF CLIFFORD CHANCE, (I) SPECIAL TAX COUNSEL TO GRAMERCY
INVESTMENT REGARDING ITS QUALIFICATION AND TAXATION AS A REIT, SUBSTANTIALLY IN
THE FORM OF EXHIBIT K ATTACHED HERETO, (II) SPECIAL COUNSEL TO GRAMERCY
INVESTMENT, AS THE SELLER, DATED THE CLOSING DATE, SUBSTANTIALLY IN THE FORM OF
EXHIBIT I ATTACHED HERETO AND (III) SPECIAL COUNSEL TO THE ADVANCING AGENT,
DATED THE CLOSING DATE, SUBSTANTIALLY IN THE FORM OF EXHIBIT I ATTACHED HERETO;

 

106

--------------------------------------------------------------------------------


 


(H)      AN OFFICER’S CERTIFICATE, GIVEN ON BEHALF OF THE ISSUER AND WITHOUT
PERSONAL LIABILITY, STATING THAT THE ISSUER IS NOT IN DEFAULT UNDER THIS
INDENTURE AND THAT THE ISSUANCE OF THE NOTES WILL NOT RESULT IN A BREACH OF ANY
OF THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, THE
GOVERNING DOCUMENTS OF THE ISSUER, ANY INDENTURE OR OTHER AGREEMENT OR
INSTRUMENT TO WHICH THE ISSUER IS A PARTY OR BY WHICH IT IS BOUND, OR ANY ORDER
OF ANY COURT OR ADMINISTRATIVE AGENCY ENTERED IN ANY PROCEEDING TO WHICH THE
ISSUER IS A PARTY OR BY WHICH IT MAY BE BOUND OR TO WHICH IT MAY BE SUBJECT;
THAT ALL CONDITIONS PRECEDENT PROVIDED IN THIS INDENTURE RELATING TO THE
AUTHENTICATION AND DELIVERY OF THE NOTES APPLIED FOR AND ALL CONDITIONS
PRECEDENT PROVIDED IN THE PREFERRED SHARES PAYING AGENCY AGREEMENT RELATING TO
THE ISSUANCE BY THE ISSUER OF THE PREFERRED SHARES HAVE BEEN COMPLIED WITH;


 


(I)       AN OFFICER’S CERTIFICATE STATING THAT THE CO-ISSUER IS NOT IN DEFAULT
UNDER THIS INDENTURE AND THAT THE ISSUANCE OF THE SECURITIES WILL NOT RESULT IN
A BREACH OF ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A
DEFAULT UNDER, THE GOVERNING DOCUMENTS OF THE CO-ISSUER, ANY INDENTURE OR OTHER
AGREEMENT OR INSTRUMENT TO WHICH THE CO-ISSUER IS A PARTY OR BY WHICH IT IS
BOUND, OR ANY ORDER OF ANY COURT OR ADMINISTRATIVE AGENCY ENTERED IN ANY
PROCEEDING TO WHICH THE CO-ISSUER IS A PARTY OR BY WHICH IT MAY BE BOUND OR TO
WHICH IT MAY BE SUBJECT; THAT ALL CONDITIONS PRECEDENT PROVIDED IN THIS
INDENTURE RELATING TO THE AUTHENTICATION AND DELIVERY OF THE NOTES APPLIED FOR
HAVE BEEN COMPLIED WITH; AND THAT ALL EXPENSES DUE OR ACCRUED WITH RESPECT TO
THE OFFERING OR RELATING TO ACTIONS TAKEN ON OR IN CONNECTION WITH THE CLOSING
DATE HAVE BEEN PAID;


 


(J)       AN EXECUTED COUNTERPART OF THE INITIAL COLLATERAL DEBT SECURITIES
PURCHASE AGREEMENT AND THE COLLATERAL MANAGEMENT AGREEMENT;


 


(K)      AN EXECUTED COPY OF EACH HEDGE AGREEMENT;


 


(L)       AN EXECUTED COUNTERPART OF THE PREFERRED SHARES PAYING AGENCY
AGREEMENT;


 


(M)     AN OPINION OF COUNSEL TO THE TRUSTEE, DATED THE CLOSING DATE,
SUBSTANTIALLY IN THE FORM OF EXHIBIT J ATTACHED HERETO;


 


(N)      AN ACCOUNTANTS’ REPORT CONFIRMING THE FOLLOWING INFORMATION AS OF THE
CLOSING DATE:  (I) THE INFORMATION (OTHER THAN THE PRINCIPAL BALANCE AND THE
PURCHASE PRICE) WITH RESPECT TO EACH COLLATERAL DEBT SECURITY SET FORTH ON THE
SCHEDULE OF CLOSING DATE COLLATERAL DEBT SECURITIES ATTACHED HERETO AS SCHEDULE
E BY REFERENCE TO SUCH SOURCES AS SHALL BE SPECIFIED THEREIN AND (II) SPECIFYING
THE PROCEDURES UNDERTAKEN BY THE ACCOUNTANTS TO REVIEW DATA AND COMPUTATIONS
RELATING TO THE FOREGOING;


 


(O)      AN OFFICER’S CERTIFICATE FROM THE COLLATERAL MANAGER (I) CONFIRMING
THAT EACH COLLATERAL DEBT SECURITY SET FORTH ON THE SCHEDULE E ATTACHED HERETO
MEETS THE ELIGIBILITY CRITERIA AND THAT SCHEDULE E CORRECTLY LISTS THE
COLLATERAL DEBT SECURITIES TO BE GRANTED TO THE TRUSTEE ON THE CLOSING DATE, AND
(II) STATING THE AGGREGATE PRINCIPAL AMOUNT OF THE COLLATERAL DEBT SECURITIES;

 

107

--------------------------------------------------------------------------------


 


(P)      EVIDENCE OF PREPARATION FOR FILING AT THE APPROPRIATE FILING OFFICE IN
THE DISTRICT OF COLUMBIA OF A FINANCING STATEMENT EXECUTED ON BEHALF OF THE
ISSUER RELATING TO THE PERFECTION OF THE LIEN OF THIS INDENTURE;


 


(Q)      AN ISSUER ORDER EXECUTED BY THE ISSUER AND THE CO-ISSUER DIRECTING THE
TRUSTEE TO (I) AUTHENTICATE THE NOTES SPECIFIED THEREIN, IN THE AMOUNTS SET
FORTH THEREIN AND REGISTERED IN THE NAME(S) SET FORTH THEREIN AND (II) DELIVER
THE AUTHENTICATED NOTES AS DIRECTED BY THE ISSUER AND THE CO-ISSUER; AND


 


(R)       SUCH OTHER DOCUMENTS AS THE TRUSTEE MAY REASONABLY REQUIRE.


 


SECTION 3.2             SECURITY FOR NOTES.


 

Prior to the issuance of the Notes on the Closing Date, the Issuer shall cause
the following conditions to be satisfied:

 


(A)      GRANT OF SECURITY INTEREST; DELIVERY OF COLLATERAL DEBT SECURITIES. 
THE GRANT PURSUANT TO THE GRANTING CLAUSES OF THIS INDENTURE OF ALL OF THE
ISSUER’S RIGHT, TITLE AND INTEREST IN AND TO THE ASSETS AND THE TRANSFER OF ALL
COLLATERAL DEBT SECURITIES ACQUIRED IN CONNECTION THEREWITH PURCHASED BY THE
ISSUER ON THE CLOSING DATE (AS SET FORTH IN THE SCHEDULE OF CLOSING DATE
COLLATERAL DEBT SECURITIES) TO THE TRUSTEE, WITHOUT RECOURSE (EXCEPT AS
EXPRESSLY PROVIDED IN EACH APPLICABLE COLLATERAL DEBT SECURITY PURCHASE
AGREEMENT), IN THE MANNER PROVIDED IN SECTION 3.3(A) AND THE CREDITING TO THE
CUSTODIAL ACCOUNT BY THE CUSTODIAL SECURITIES INTERMEDIARY OF SUCH COLLATERAL
DEBT SECURITIES SHALL HAVE OCCURRED;


 


(B)      CERTIFICATE OF THE ISSUER.  A CERTIFICATE OF AN AUTHORIZED OFFICER OF
THE ISSUER GIVEN ON BEHALF OF THE ISSUER AND WITHOUT PERSONAL LIABILITY, DATED
AS OF THE CLOSING DATE, DELIVERED TO THE TRUSTEE, TO THE EFFECT THAT, IN THE
CASE OF EACH COLLATERAL DEBT SECURITY PLEDGED TO THE TRUSTEE FOR INCLUSION IN
THE ASSETS ON THE CLOSING DATE AND IMMEDIATELY PRIOR TO THE DELIVERY THEREOF ON
THE CLOSING DATE:


 

(I)            THE ISSUER IS THE OWNER OF SUCH COLLATERAL DEBT SECURITY FREE AND
CLEAR OF ANY LIENS, CLAIMS OR ENCUMBRANCES OF ANY NATURE WHATSOEVER EXCEPT FOR
THOSE WHICH ARE BEING RELEASED ON THE CLOSING DATE;

 

(II)           THE ISSUER HAS ACQUIRED ITS OWNERSHIP IN SUCH COLLATERAL DEBT
SECURITY IN GOOD FAITH WITHOUT NOTICE OF ANY ADVERSE CLAIM, EXCEPT AS DESCRIBED
IN PARAGRAPH (I) ABOVE;

 

(III)          THE ISSUER HAS NOT ASSIGNED, PLEDGED OR OTHERWISE ENCUMBERED ANY
INTEREST IN SUCH COLLATERAL DEBT SECURITY (OR, IF ANY SUCH INTEREST HAS BEEN
ASSIGNED, PLEDGED OR OTHERWISE ENCUMBERED, IT HAS BEEN RELEASED) OTHER THAN
INTERESTS GRANTED PURSUANT TO THIS INDENTURE;

 

(IV)          THE UNDERLYING INSTRUMENT WITH RESPECT TO SUCH COLLATERAL DEBT
SECURITY DOES NOT PROHIBIT THE ISSUER FROM GRANTING A SECURITY INTEREST IN AND
ASSIGNING AND PLEDGING SUCH COLLATERAL DEBT SECURITY TO THE TRUSTEE;

 

108

--------------------------------------------------------------------------------


 

(V)           THE INFORMATION SET FORTH WITH RESPECT TO SUCH COLLATERAL DEBT
SECURITY IN THE SCHEDULE OF CLOSING DATE COLLATERAL DEBT SECURITIES IS CORRECT;

 

(VI)          THE COLLATERAL DEBT SECURITIES INCLUDED IN THE ASSETS SATISFY THE
REQUIREMENTS OF THE DEFINITION OF ELIGIBILITY CRITERIA AND THE REQUIREMENTS OF
SECTION 3.2(A); AND

 

(VII)         THE GRANT PURSUANT TO THE GRANTING CLAUSES OF THIS INDENTURE SHALL
RESULT IN A FIRST PRIORITY SECURITY INTEREST IN FAVOR OF THE TRUSTEE FOR THE
BENEFIT OF THE HOLDERS OF THE NOTES AND EACH HEDGE COUNTERPARTY IN ALL OF THE
ISSUER’S RIGHT, TITLE AND INTEREST IN AND TO THE COLLATERAL DEBT SECURITIES
PLEDGED TO THE TRUSTEE FOR INCLUSION IN THE ASSETS ON THE CLOSING DATE.

 


(C)      RATING LETTERS.  THE TRUSTEE’S RECEIPT OF A LETTER SIGNED BY EACH
RATING AGENCY AND CONFIRMING THAT (I) THE CLASS A-1 NOTES HAVE BEEN RATED “AAA”
BY MOODY’S AND “AAA” BY S&P AND FITCH, (II) THE CLASS A-2 NOTES HAVE BEEN RATED
“AAA” BY MOODY’S AND “AAA” BY S&P AND FITCH, (III) THE CLASS B NOTES HAVE BEEN
RATED AT LEAST “AA2” BY MOODY’S AND “AA” BY S&P AND FITCH, (IV) THE CLASS C
NOTES HAVE BEEN RATED AT LEAST “A1” BY MOODY’S AND “A+” BY S&P AND FITCH, (V)
THE CLASS D NOTES HAVE BEEN RATED AT LEAST “A2” BY MOODY’S AND “A” BY S&P AND
FITCH, (VI) THE CLASS E NOTES HAVE BEEN RATED AT LEAST “A3” BY MOODY’S AND “A-”
BY S&P AND FITCH, (VII) THE CLASS F NOTES HAVE BEEN RATED AT LEAST “BAA1” BY
MOODY’S AND “BBB+” BY S&P AND FITCH, (VIII) THE CLASS G NOTES HAVE BEEN RATED AT
LEAST “BAA2” BY MOODY’S AND “BBB” BY S&P AND FITCH, (IX) THE CLASS H NOTES HAVE
BEEN RATED AT LEAST “BAA3” BY MOODY’S AND “BBB-” BY S&P AND FITCH, (X) THE CLASS
J NOTES HAVE BEEN RATED AT LEAST “BA2” BY MOODY’S AND “BB” BY S&P AND FITCH AND
(XI) THE CLASS K NOTES HAVE BEEN RATED AT LEAST “B2” BY MOODY’S AND “B” BY S&P
AND FITCH AND THAT SUCH RATINGS ARE IN FULL FORCE AND EFFECT ON THE CLOSING
DATE.


 


(D)      ACCOUNTS.  EVIDENCE OF THE ESTABLISHMENT OF THE PAYMENT ACCOUNT, THE
COLLECTION ACCOUNT, THE INTEREST COLLECTION ACCOUNT, THE PRINCIPAL COLLECTION
ACCOUNT, THE UNUSED PROCEEDS ACCOUNT, THE DELAYED FUNDING OBLIGATIONS ACCOUNT,
THE EXPENSE ACCOUNT, EACH HEDGE COLLATERAL ACCOUNT, EACH HEDGE TERMINATION
ACCOUNT, THE PREFERRED SHARES DISTRIBUTION ACCOUNT AND THE CUSTODIAL ACCOUNT.


 


(E)      DEPOSIT TO EXPENSE ACCOUNT.  ON THE CLOSING DATE, THE ISSUER SHALL
DEPOSIT INTO THE EXPENSE ACCOUNT FROM THE GROSS PROCEEDS OF THE OFFERING OF THE
SECURITIES, APPROXIMATELY $11,234,432.


 


(F)       DEPOSIT TO DELAYED FUNDING OBLIGATIONS ACCOUNT.  ON THE CLOSING DATE,
THE ISSUER OR THE SELLER SHALL DEPOSIT INTO THE DELAYED FUNDING OBLIGATIONS
ACCOUNT APPROXIMATELY $2,218,133, WHICH, IN THE AGGREGATE IS SUFFICIENT TO
FULFILL THE MAXIMUM FUNDING OBLIGATIONS UNDER ALL DELAYED DRAW TERM LOANS
INCLUDED IN THE INITIAL COLLATERAL DEBT SECURITIES.


 


(G)      DEPOSIT TO UNUSED PROCEEDS ACCOUNT.  ON THE CLOSING DATE, THE ISSUER
SHALL DEPOSIT THE INITIAL DEPOSIT WITH THE TRUSTEE IN AN AMOUNT EQUAL TO
APPROXIMATELY $190,718,894.

 

109

--------------------------------------------------------------------------------


 


(H)      ISSUANCE OF PREFERRED SHARES.  THE ISSUER SHALL HAVE DELIVERED TO THE
TRUSTEE EVIDENCE THAT THE PREFERRED SHARES HAVE BEEN, OR CONTEMPORANEOUSLY WITH
THE ISSUANCE OF THE NOTES WILL BE, (1) ISSUED BY THE ISSUER AND (2) ACQUIRED IN
THEIR ENTIRETY BY QRS CORP.


 


SECTION 3.3             TRANSFER OF PLEDGED OBLIGATIONS.


 


(A)      WELLS FARGO BANK, NATIONAL ASSOCIATION IS HEREBY APPOINTED AS
SECURITIES INTERMEDIARY (IN SUCH CAPACITY, THE “CUSTODIAL SECURITIES
INTERMEDIARY”) TO HOLD ALL PLEDGED OBLIGATIONS DELIVERED TO IT IN PHYSICAL FORM
AT ITS OFFICE IN MINNEAPOLIS, MINNESOTA.  ANY SUCCESSOR TO SUCH SECURITIES
INTERMEDIARY SHALL BE A U.S. STATE OR NATIONAL BANK OR TRUST COMPANY THAT IS NOT
AN AFFILIATE OF THE ISSUER OR THE CO-ISSUER AND HAS CAPITAL AND SURPLUS OF AT
LEAST $100,000,000.  SUBJECT TO THE LIMITED RIGHT TO RELOCATE PLEDGED
OBLIGATIONS SET FORTH IN SECTION 7.5(B), THE CUSTODIAL SECURITIES INTERMEDIARY,
AS A SECURITIES INTERMEDIARY, SHALL HOLD ALL COLLATERAL DEBT SECURITIES IN THE
CUSTODIAL ACCOUNT AND ELIGIBLE INVESTMENTS AND OTHER INVESTMENTS PURCHASED IN
ACCORDANCE WITH THIS INDENTURE IN THE RESPECTIVE ACCOUNTS IN WHICH THE FUNDS
USED TO PURCHASE SUCH INVESTMENTS ARE HELD IN ACCORDANCE WITH ARTICLE 10, AND,
IN RESPECT OF EACH ACCOUNT (OTHER THAN THE PAYMENT ACCOUNT), THE TRUSTEE SHALL
HAVE ENTERED INTO AN AGREEMENT WITH THE SECURITIES INTERMEDIARY (THE “SECURITIES
ACCOUNTS CONTROL AGREEMENT”) PROVIDING, INTER ALIA, THAT THE ESTABLISHMENT AND
MAINTENANCE OF SUCH ACCOUNT WILL BE GOVERNED BY A LAW SATISFACTORY TO THE
ISSUER, THE TRUSTEE AND THE CUSTODIAL SECURITIES INTERMEDIARY.  TO THE MAXIMUM
EXTENT FEASIBLE, PLEDGED OBLIGATIONS SHALL BE TRANSFERRED TO THE TRUSTEE AS
SECURITY ENTITLEMENTS IN THE MANNER SET FORTH IN CLAUSE (I) BELOW.  IN THE EVENT
THAT THE MEASURES SET FORTH IN CLAUSE (I) BELOW CANNOT BE TAKEN AS TO ANY
PLEDGED OBLIGATIONS, SUCH PLEDGED OBLIGATION MAY BE TRANSFERRED TO THE TRUSTEE
IN THE MANNER SET FORTH IN CLAUSES (II) THROUGH (VII) BELOW, AS APPROPRIATE. 
THE SECURITY INTEREST OF THE TRUSTEE IN PLEDGED OBLIGATIONS SHALL BE PERFECTED
AND OTHERWISE EVIDENCED AS FOLLOWS:


 

(I)            IN THE CASE OF SUCH PLEDGED OBLIGATIONS CONSISTING OF SECURITY
ENTITLEMENTS BY (A) THE ISSUER CAUSING THE CUSTODIAL SECURITIES INTERMEDIARY, IN
ACCORDANCE WITH THE SECURITIES ACCOUNTS CONTROL AGREEMENT, TO INDICATE BY BOOK
ENTRY THAT A FINANCIAL ASSET HAS BEEN CREDITED TO THE CUSTODIAL ACCOUNT AND (B)
THE ISSUER CAUSING THE CUSTODIAL SECURITIES INTERMEDIARY TO AGREE PURSUANT TO
THE SECURITIES ACCOUNTS CONTROL AGREEMENT THAT IT WILL COMPLY WITH ENTITLEMENT
ORDERS ORIGINATED BY THE TRUSTEE WITH RESPECT TO EACH SUCH SECURITY ENTITLEMENT
WITHOUT FURTHER CONSENT BY THE ISSUER;

 

(II)           IN THE CASE OF PLEDGED OBLIGATIONS THAT ARE “UNCERTIFICATED
SECURITIES” (AS SUCH TERM IS DEFINED IN THE UCC) TO THE EXTENT THAT ANY SUCH
UNCERTIFICATED SECURITIES DO NOT CONSTITUTE FINANCIAL ASSETS FORMING THE BASIS
OF SECURITY ENTITLEMENTS BY THE TRUSTEE PURSUANT TO CLAUSE (I) (THE
“UNCERTIFICATED SECURITIES”), BY THE ISSUER (A)  CAUSING THE ISSUER(S) OF SUCH
UNCERTIFICATED SECURITIES TO REGISTER ON THEIR RESPECTIVE BOOKS THE TRUSTEE AS
THE REGISTERED OWNER THEREOF UPON ORIGINAL ISSUE OR TRANSFER THEREOF OR (B)
CAUSING ANOTHER PERSON, OTHER THAN A SECURITIES INTERMEDIARY, EITHER TO BECOME
THE REGISTERED OWNER OF SUCH UNCERTIFICATED SECURITIES ON BEHALF OF THE TRUSTEE,
OR SUCH PERSON HAVING PREVIOUSLY BECOME THE REGISTERED OWNER, TO ACKNOWLEDGE
THAT IT HOLDS SUCH UNCERTIFICATED SECURITIES FOR THE TRUSTEE;

 

110

--------------------------------------------------------------------------------


 

(III)          IN THE CASE OF PLEDGED OBLIGATIONS CONSISTING OF CERTIFICATED
SECURITIES IN REGISTERED FORM TO THE EXTENT THAT ANY SUCH CERTIFICATED
SECURITIES DO NOT CONSTITUTE FINANCIAL ASSETS FORMING THE BASIS OF SECURITY
ENTITLEMENTS ACQUIRED BY THE TRUSTEE PURSUANT TO CLAUSE (I) (THE “REGISTERED
SECURITIES”), BY THE ISSUER (A) CAUSING (1) THE TRUSTEE TO OBTAIN POSSESSION OF
SUCH REGISTERED SECURITIES IN THE STATE OF MINNESOTA OR (2) ANOTHER PERSON,
OTHER THAN A SECURITIES INTERMEDIARY, EITHER TO ACQUIRE POSSESSION OF SUCH
REGISTERED SECURITIES ON BEHALF OF THE TRUSTEE, OR HAVING PREVIOUSLY ACQUIRED
SUCH REGISTERED SECURITIES, IN EITHER CASE, IN THE STATE OF MINNESOTA TO
ACKNOWLEDGE THAT IT HOLDS SUCH REGISTERED SECURITIES FOR THE TRUSTEE AND (B)
CAUSING (1) THE ENDORSEMENT OF SUCH REGISTERED SECURITIES TO THE TRUSTEE BY AN
EFFECTIVE ENDORSEMENT; OR (2) THE REGISTRATION OF SUCH REGISTERED SECURITIES IN
THE NAME OF THE TRUSTEE BY THE ISSUER THEREOF UPON ITS ORIGINAL ISSUE OR
REGISTRATION OF TRANSFER;

 

(IV)          IN THE CASE OF PLEDGED OBLIGATIONS CONSISTING OF CERTIFICATED
SECURITIES IN BEARER FORM TO THE EXTENT THAT ANY SUCH CERTIFICATED SECURITIES DO
NOT CONSTITUTE FINANCIAL ASSETS FORMING THE BASIS OF SECURITY ENTITLEMENTS
ACQUIRED BY THE TRUSTEE PURSUANT TO CLAUSE (I) (THE “BEARER SECURITIES”), BY THE
ISSUER CAUSING (A) THE TRUSTEE TO OBTAIN POSSESSION OF SUCH BEARER SECURITIES IN
THE STATE OF MINNESOTA OR (B) ANOTHER PERSON, OTHER THAN A SECURITIES
INTERMEDIARY, EITHER TO ACQUIRE POSSESSION OF SUCH BEARER SECURITIES ON BEHALF
OF THE TRUSTEE OR, HAVING PREVIOUSLY ACQUIRED POSSESSION OF SUCH BEARER
SECURITIES, IN EITHER CASE, IN THE STATE OF MINNESOTA TO ACKNOWLEDGE THAT IT
HOLDS SUCH BEARER SECURITIES FOR THE TRUSTEE;

 

(V)           IN THE CASE OF PLEDGED OBLIGATIONS THAT CONSIST OF MONEY OR
INSTRUMENTS (THE “MINNESOTA COLLATERAL”), TO THE EXTENT THAT ANY SUCH MINNESOTA
COLLATERAL DOES NOT CONSTITUTE A FINANCIAL ASSET FORMING THE BASIS OF A SECURITY
ENTITLEMENT ACQUIRED BY THE TRUSTEE PURSUANT TO CLAUSE (I), BY THE ISSUER
CAUSING (A) THE TRUSTEE TO ACQUIRE POSSESSION OF SUCH MINNESOTA COLLATERAL IN
THE STATE OF MINNESOTA OR (B) ANOTHER PERSON (OTHER THAN THE ISSUER OR A PERSON
CONTROLLING, CONTROLLED BY, OR UNDER COMMON CONTROL WITH, THE ISSUER) (1) TO (X)
TAKE POSSESSION OF SUCH MINNESOTA COLLATERAL IN THE STATE OF MINNESOTA AND (Y)
AUTHENTICATE A RECORD ACKNOWLEDGING THAT IT HOLDS SUCH POSSESSION FOR THE
BENEFIT OF THE TRUSTEE OR (2) TO (X) AUTHENTICATE A RECORD ACKNOWLEDGING THAT IT
WILL HOLD POSSESSION OF SUCH MINNESOTA COLLATERAL FOR THE BENEFIT OF THE TRUSTEE
AND (Y) TAKE POSSESSION OF SUCH MINNESOTA COLLATERAL IN THE STATE OF MINNESOTA;

 

(VI)          IN THE CASE OF PLEDGED OBLIGATIONS THAT CONSIST OF UCC ACCOUNTS OR
GENERAL INTANGIBLES (“ACCOUNTS RECEIVABLE”), BY THE ISSUER (A) NOTIFYING, OR
CAUSING THE NOTIFICATION OF, THE ACCOUNT DEBTORS (AS SUCH TERM IS DEFINED IN
SECTION 9-102(A) OF THE UCC) FOR SUCH ACCOUNTS RECEIVABLE OF THE SECURITY
INTEREST OF THE TRUSTEE IN SUCH ACCOUNTS RECEIVABLE AND CAUSING THE SECURITIES
INTERMEDIARY TO CREDIT SUCH ACCOUNTS RECEIVABLE TO THE CUSTODIAL ACCOUNT AND TO
TREAT SUCH ACCOUNTS RECEIVABLE AS FINANCIAL ASSETS WITHIN THE MEANING OF ARTICLE
8 OF THE UCC AND (B) TO THE EXTENT THAT DOING SO WOULD BE EFFECTIVE TO PERFECT A
SECURITY INTEREST IN SUCH ACCOUNTS RECEIVABLE UNDER THE UCC AS IN EFFECT AT THE
TIME OF TRANSFER OF SUCH ACCOUNTS RECEIVABLE TO THE TRUSTEE HEREUNDER, FILING OR
CAUSING THE FILING OF A UCC FINANCING STATEMENT THAT ENCOMPASSES SUCH ACCOUNTS
RECEIVABLE WITH THE RECORDER OF DEEDS OF THE DISTRICT OF COLUMBIA AND SUCH OTHER
OFFICES AS APPLICABLE; AND

 

111

--------------------------------------------------------------------------------


 

(VII)         TO THE MAXIMUM EXTENT REASONABLY POSSIBLE, IN THE CASE OF ANY
LOANS, PREFERRED EQUITY SECURITIES OR PARTICIPATIONS THAT ARE NOT EVIDENCED BY
INSTRUMENTS, CERTIFICATED SECURITIES OR UNCERTIFICATED SECURITIES, BY THE ISSUER
(A) TAKING ALL STEPS NECESSARY (INCLUDING OBTAINING ANY NECESSARY CONSENTS TO
THE TRANSFER OF THE LOAN, PARTICIPATION OR PREFERRED EQUITY SECURITY, AS
APPLICABLE) TO MAKE THE CUSTODIAL SECURITIES INTERMEDIARY THE REGISTERED OWNER
THEREOF, (B) CAUSING THE CUSTODIAL SECURITIES INTERMEDIARY TO CREDIT SUCH LOANS,
PARTICIPATIONS OR PREFERRED EQUITY SECURITIES, AS APPLICABLE, TO THE CUSTODIAL
ACCOUNT AND TO TREAT SUCH LOANS, PARTICIPATIONS OR PREFERRED EQUITY SECURITIES,
AS APPLICABLE, AS FINANCIAL ASSETS WITHIN THE MEANING OF ARTICLE 8 OF THE UCC
AND (C) TO THE EXTENT THAT DOING SO WOULD BE EFFECTIVE TO PERFECT A SECURITY
INTEREST IN SUCH LOANS, PARTICIPATIONS OR PREFERRED EQUITY SECURITIES, AS
APPLICABLE, UNDER THE UCC AS IN EFFECT AT THE TIME OF TRANSFER OF SUCH LOANS,
PARTICIPATIONS OR PREFERRED EQUITY SECURITIES TO THE TRUSTEE HEREUNDER, FILING
OR CAUSING THE FILING OF A UCC FINANCING STATEMENT THAT ENCOMPASSES SUCH LOANS,
PARTICIPATIONS OR PREFERRED EQUITY SECURITIES, AS APPLICABLE, WITH THE RECORDER
OF DEEDS OF THE DISTRICT OF COLUMBIA AND SUCH OTHER OFFICES AS APPLICABLE.

 


(B)      THE ISSUER HEREBY AUTHORIZES THE FILING OF UCC FINANCING STATEMENTS
DESCRIBING AS THE COLLATERAL COVERED THEREBY “ALL OF THE DEBTOR’S PERSONAL
PROPERTY AND ASSETS,” OR WORDS TO THAT EFFECT, NOTWITHSTANDING THAT SUCH WORDING
MAY BE BROADER IN SCOPE THAN THE ASSETS DESCRIBED IN THIS INDENTURE.


 


(C)      WITHOUT LIMITING THE FOREGOING, THE ISSUER AND THE TRUSTEE ON BEHALF OF
THE BANK AGREE, AND THE BANK SHALL CAUSE THE CUSTODIAL SECURITIES INTERMEDIARY,
TO TAKE SUCH DIFFERENT OR ADDITIONAL ACTION AS THE TRUSTEE MAY REASONABLY
REQUEST IN ORDER TO MAINTAIN THE PERFECTION AND PRIORITY OF THE SECURITY
INTEREST OF THE TRUSTEE IN THE EVENT OF ANY CHANGE IN APPLICABLE LAW OR
REGULATION, INCLUDING ARTICLES 8 AND 9 OF THE UCC AND TREASURY REGULATIONS
GOVERNING TRANSFERS OF INTERESTS IN GOVERNMENT ITEMS (IT BEING UNDERSTOOD THAT
THE TRUSTEE SHALL BE ENTITLED TO RELY UPON AN OPINION OF COUNSEL, INCLUDING AN
OPINION OF COUNSEL DELIVERED IN ACCORDANCE WITH SECTION 3.1(D), AS TO THE NEED
TO FILE ANY FINANCING STATEMENTS OR CONTINUATION STATEMENTS, THE DATES BY WHICH
SUCH FILINGS ARE REQUIRED TO BE MADE AND THE JURISDICTIONS IN WHICH SUCH FILINGS
ARE REQUIRED TO BE MADE).


 


(D)      WITHOUT LIMITING ANY OF THE FOREGOING,


 

(I)            IN CONNECTION WITH EACH GRANT OF A COLLATERAL DEBT SECURITY
HEREUNDER, THE ISSUER SHALL DELIVER (OR CAUSE TO BE DELIVERED BY THE APPLICABLE
SELLER) TO THE CUSTODIAL SECURITIES INTERMEDIARY (A) THE ORIGINAL OF ANY NOTE
(OR A COPY OF SUCH NOTE TOGETHER WITH A LOST NOTE AFFIDAVIT), CERTIFICATE OR
OTHER INSTRUMENT CONSTITUTING OR EVIDENCING SUCH COLLATERAL DEBT SECURITY AND
ANY OTHER UNDERLYING INSTRUMENT RELATED TO SUCH COLLATERAL DEBT SECURITY THE
DELIVERY OF WHICH IS NECESSARY IN ORDER TO PERFECT THE SECURITY INTEREST OF THE
TRUSTEE IN SUCH COLLATERAL DEBT SECURITY GRANTED PURSUANT TO THIS INDENTURE AND
(B) COPIES OF THE OTHER UNDERLYING INSTRUMENTS THEN IN POSSESSION OF THE ISSUER;

 

(II)           FROM TIME TO TIME UPON THE REQUEST OF THE TRUSTEE OR COLLATERAL
MANAGER, THE ISSUER SHALL DELIVER (OR CAUSE TO BE DELIVERED) TO THE CUSTODIAL
SECURITIES INTERMEDIARY ANY UNDERLYING INSTRUMENT IN THE POSSESSION OF THE
ISSUER AND NOT PREVIOUSLY DELIVERED

 

112

--------------------------------------------------------------------------------


 

HEREUNDER (INCLUDING ORIGINALS OF UNDERLYING INSTRUMENTS NOT PREVIOUSLY REQUIRED
TO BE DELIVERED AS ORIGINALS) AND AS TO WHICH THE TRUSTEE OR COLLATERAL MANAGER,
AS APPLICABLE, SHALL HAVE REASONABLY DETERMINED TO BE NECESSARY OR APPROPRIATE
FOR THE ADMINISTRATION OF SUCH COLLATERAL DEBT SECURITY HEREUNDER OR UNDER THE
COLLATERAL MANAGEMENT AGREEMENT OR FOR THE PROTECTION OF THE SECURITY INTEREST
OF THE TRUSTEE UNDER THIS INDENTURE;

 

(III)          IN CONNECTION WITH ANY DELIVERY OF DOCUMENTS TO THE CUSTODIAL
SECURITIES INTERMEDIARY PURSUANT TO CLAUSES (I) AND (II) ABOVE, THE TRUSTEE
SHALL DELIVER TO THE COLLATERAL MANAGER, ON BEHALF OF THE ISSUER, A TRUST
RECEIPT IN THE FORM OF EXHIBIT K ACKNOWLEDGING THE RECEIPT OF SUCH DOCUMENTS BY
THE CUSTODIAL SECURITIES INTERMEDIARY AND THAT IT IS HOLDING SUCH DOCUMENTS
SUBJECT TO THE TERMS OF THIS INDENTURE;

 

(IV)          FROM TIME TO TIME UPON REQUEST OF THE COLLATERAL MANAGER, THE
CUSTODIAL SECURITIES INTERMEDIARY SHALL, UPON DELIVERY BY THE COLLATERAL MANAGER
OF A DULY COMPLETED REQUEST FOR RELEASE IN THE FORM OF EXHIBIT L HERETO, RELEASE
TO THE COLLATERAL MANAGER SUCH OF THE UNDERLYING INSTRUMENTS THEN IN ITS CUSTODY
AS THE COLLATERAL MANAGER REASONABLY SO REQUESTS.  BY SUBMISSION OF ANY SUCH
REQUEST FOR RELEASE, THE COLLATERAL MANAGER SHALL BE DEEMED TO HAVE REPRESENTED
AND WARRANTED THAT IT HAS DETERMINED, IN ACCORDANCE WITH THE COLLATERAL MANAGER
SERVICING STANDARD, THAT THE REQUESTED RELEASE IS NECESSARY FOR ONE OR MORE OF
THE PURPOSES DESCRIBED IN CLAUSE (II) ABOVE.  THE COLLATERAL MANAGER SHALL
RETURN TO THE CUSTODIAL SECURITIES INTERMEDIARY EACH UNDERLYING INSTRUMENT
RELEASED FROM CUSTODY PURSUANT TO THIS CLAUSE (IV) WITHIN 20 BUSINESS DAYS OF
RECEIPT THEREOF (EXCEPT SUCH UNDERLYING INSTRUMENTS AS ARE RELEASED IN
CONNECTION WITH A SALE, EXCHANGE OR OTHER DISPOSITION, IN EACH CASE ONLY AS
PERMITTED UNDER THIS INDENTURE, OF THE RELATED COLLATERAL DEBT SECURITY THAT IS
CONSUMMATED WITHIN SUCH 20-DAY PERIOD).  NOTWITHSTANDING THE FOREGOING
PROVISIONS OF THIS CLAUSE (IV), (A) ANY NOTE, CERTIFICATE OR OTHER INSTRUMENT
EVIDENCING A PLEDGED COLLATERAL DEBT SECURITY SHALL BE RELEASED ONLY FOR THE
PURPOSE OF (1) A SALE, EXCHANGE OR OTHER DISPOSITION OF SUCH PLEDGED COLLATERAL
DEBT SECURITY THAT IS PERMITTED IN ACCORDANCE WITH THE TERMS OF THIS INDENTURE
OR (2) PRESENTATION, COLLECTION, RENEWAL OR REGISTRATION OF TRANSFER OF SUCH
COLLATERAL DEBT SECURITY AND (B) THE CUSTODIAL SECURITIES INTERMEDIARY MAY
REFUSE TO HONOR ANY REQUEST FOR RELEASE FOLLOWING THE OCCURRENCE OF AN EVENT OF
DEFAULT UNDER THIS INDENTURE.

 


(E)      AS OF THE CLOSING DATE (WITH RESPECT TO THE ASSETS) AND EACH DATE ON
WHICH AN ASSET IS ACQUIRED (ONLY WITH RESPECT TO THE ASSET SO ACQUIRED) THE
ISSUER REPRESENTS AND WARRANTS AS FOLLOWS:


 

(I)            THIS INDENTURE CREATES A VALID AND CONTINUING SECURITY INTEREST
(AS DEFINED IN THE UCC) IN THE ASSETS IN FAVOR OF THE TRUSTEE FOR THE BENEFIT OF
THE NOTEHOLDERS AND EACH HEDGE COUNTERPARTY, WHICH SECURITY INTEREST IS PRIOR TO
ALL OTHER LIENS, AND IS ENFORCEABLE AS SUCH AGAINST CREDITORS OF AND PURCHASERS
FROM THE ISSUER;

 

(II)           THE ISSUER OWNS AND HAS GOOD AND MARKETABLE TITLE TO SUCH ASSETS
FREE AND CLEAR OF ANY LIEN, CLAIM OR ENCUMBRANCE OF ANY PERSON;

 

113

--------------------------------------------------------------------------------


 

(III)          IN THE CASE OF EACH ASSET, THE ISSUER HAS ACQUIRED ITS OWNERSHIP
IN SUCH ASSET IN GOOD FAITH WITHOUT NOTICE OF ANY ADVERSE CLAIM AS DEFINED IN
SECTION 8-102(A)(1) OF THE UCC AS IN EFFECT ON THE DATE HEREOF;

 

(IV)          OTHER THAN THE SECURITY INTEREST GRANTED TO THE TRUSTEE FOR THE
BENEFIT OF THE NOTEHOLDERS AND EACH HEDGE COUNTERPARTY PURSUANT TO THIS
INDENTURE, THE ISSUER HAS NOT, PLEDGED, ASSIGNED, SOLD, GRANTED A SECURITY
INTEREST IN, OR OTHERWISE CONVEYED ANY OF THE ASSETS;

 

(V)           THE ISSUER HAS NOT AUTHORIZED THE FILING OF AND IS NOT AWARE OF
ANY FINANCING STATEMENTS AGAINST THE ISSUER THAT INCLUDE A DESCRIPTION OF
COLLATERAL COVERING THE ASSETS OTHER THAN ANY FINANCING STATEMENT RELATING TO
THE SECURITY INTEREST GRANTED TO THE TRUSTEE FOR THE BENEFIT OF THE NOTEHOLDERS
AND EACH HEDGE COUNTERPARTY HEREUNDER OR THAT HAS BEEN TERMINATED; THE ISSUER IS
NOT AWARE OF ANY JUDGMENT OR PENSION BENEFIT GUARANTEE CORPORATION LIEN AND TAX
LIEN FILINGS AGAINST THE ISSUER;

 

(VI)          THE ISSUER HAS RECEIVED ALL CONSENTS AND APPROVALS REQUIRED BY THE
TERMS OF EACH ASSET AND THE UNDERLYING INSTRUMENTS TO GRANT TO THE TRUSTEE ITS
INTEREST AND RIGHTS IN SUCH ASSET HEREUNDER;

 

(VII)         THE ISSUER HAS CAUSED OR WILL HAVE CAUSED, WITHIN 10 DAYS, THE
FILING OF ALL APPROPRIATE FINANCING STATEMENTS IN THE PROPER FILING OFFICE IN
THE APPROPRIATE JURISDICTIONS UNDER APPLICABLE LAW IN ORDER TO PERFECT THE
SECURITY INTEREST IN THE ASSETS GRANTED TO THE TRUSTEE FOR THE BENEFIT OF THE
NOTEHOLDERS AND EACH HEDGE COUNTERPARTY HEREUNDER;

 

(VIII)        EACH ASSET IS AN INSTRUMENT, A GENERAL INTANGIBLE OR A
CERTIFICATED SECURITY OR UNCERTIFICATED SECURITY OR HAS BEEN AND WILL HAVE BEEN
CREDITED TO A SECURITIES ACCOUNT;

 

(IX)           THE CUSTODIAL SECURITIES INTERMEDIARY HAS AGREED TO TREAT ALL
ASSETS CREDITED TO THE SECURITIES ACCOUNT AS FINANCIAL ASSETS;

 

(X)            THE ISSUER HAS DELIVERED A FULLY EXECUTED SECURITIES ACCOUNTS
CONTROL AGREEMENT PURSUANT TO WHICH THE CUSTODIAL SECURITIES INTERMEDIARY HAS
AGREED TO COMPLY WITH ALL INSTRUCTIONS ORIGINATED BY THE TRUSTEE RELATING TO THE
CUSTODIAL ACCOUNT WITHOUT FURTHER CONSENT OF THE ISSUER;  THE CUSTODIAL ACCOUNT
IS NOT IN THE NAME OF ANY PERSON OTHER THAN THE ISSUER OR THE TRUSTEE;  THE
ISSUER HAS NOT CONSENTED TO THE SECURITIES INTERMEDIARY OF THE CUSTODIAL ACCOUNT
TO COMPLY WITH ENTITLEMENT ORDERS OF ANY PERSON OTHER THAN THE TRUSTEE;

 

(XI)           (A) ALL ORIGINAL EXECUTED COPIES OF EACH PROMISSORY NOTE OR OTHER
WRITINGS THAT CONSTITUTE OR EVIDENCE ANY PLEDGED OBLIGATION THAT CONSTITUTES
INSTRUMENTS HAVE BEEN DELIVERED TO THE CUSTODIAL SECURITIES INTERMEDIARY FOR THE
BENEFIT OF THE TRUSTEE, (B) THE ISSUER HAS RECEIVED A WRITTEN ACKNOWLEDGEMENT
FROM THE CUSTODIAL SECURITIES INTERMEDIARY THAT THE CUSTODIAL SECURITIES
INTERMEDIARY IS ACTING SOLELY AS AGENT OF THE TRUSTEE AND (C) NONE OF THE
PROMISSORY NOTES OR OTHER WRITINGS THAT CONSTITUTE OR EVIDENCE SUCH COLLATERAL
HAS ANY MARKS OR NOTATIONS INDICATING THAT THEY HAVE BEEN PLEDGED, ASSIGNED OR
OTHERWISE CONVEYED BY THE ISSUER TO ANY PERSON OTHER THAN THE TRUSTEE;

 

114

--------------------------------------------------------------------------------


 

(XII)          (A) THE COLLECTION ACCOUNTS, THE UNUSED PROCEEDS ACCOUNT, THE
DELAYED FUNDING OBLIGATIONS ACCOUNT, EACH HEDGE TERMINATION ACCOUNT, EACH HEDGE
COLLATERAL ACCOUNT, THE EXPENSE ACCOUNT AND THE PAYMENT ACCOUNT (COLLECTIVELY,
THE “DEPOSIT ACCOUNTS”) CONSTITUTE “DEPOSIT ACCOUNTS” WITHIN THE MEANING OF THE
UCC, (B) THE ISSUER HAS TAKEN ALL STEPS NECESSARY TO CAUSE THE TRUSTEE TO BECOME
THE CUSTOMER AND ACCOUNT HOLDER OF THE DEPOSIT ACCOUNTS, (C) OTHER THAN THE
SECURITY INTEREST GRANTED TO THE TRUSTEE PURSUANT TO THIS INDENTURE, THE ISSUER
HAS NOT PLEDGED, ASSIGNED, SOLD, GRANTED A SECURITY INTEREST IN, OR OTHERWISE
CONVEYED ANY OF THE DEPOSIT ACCOUNTS, AND (D) THE DEPOSIT ACCOUNTS ARE NOT IN
THE NAME OF ANY PERSON OTHER THAN THE ISSUER OR THE TRUSTEE.  THE ISSUER HAS NOT
CONSENTED TO THE BANK MAINTAINING THE DEPOSIT ACCOUNTS TO COMPLY WITH THE
INSTRUCTIONS OF ANY PERSON OTHER THAN THE TRUSTEE; AND

 

(XIII)         THE ISSUER HAS ESTABLISHED PROCEDURES SUCH THAT ANY ELIGIBLE
INVESTMENTS PURCHASED WITH FUNDS WITHDRAWN FROM THE DEPOSIT ACCOUNTS WILL BE
EITHER (I) CREDITED TO A SECURITIES ACCOUNT OVER WHICH THE TRUSTEE WILL HAVE A
FIRST PRIORITY PERFECTED SECURITY INTEREST, (II) PURCHASED IN THE NAME OF THE
TRUSTEE, OR (III) HELD IN ANOTHER MANNER SUFFICIENT TO ESTABLISH THE TRUSTEE’S
FIRST PRIORITY PERFECTED SECURITY INTEREST OVER SUCH ELIGIBLE INVESTMENTS.

 


(F)       THE TRUSTEE SHALL ONLY INVEST IN ELIGIBLE INVESTMENTS WHICH THE
APPLICABLE CUSTODIAL SECURITIES INTERMEDIARY AGREES TO CREDIT TO THE APPLICABLE
ACCOUNT.  TO THE EXTENT ANY ELIGIBLE INVESTMENT SHALL NOT BE DELIVERED TO THE
TRUSTEE BY CAUSING THE CUSTODIAL SECURITIES INTERMEDIARY TO CREATE A SECURITY
ENTITLEMENT IN THE SECURITIES ACCOUNT IN FAVOR OF THE TRUSTEE, THE ISSUER SHALL
DELIVER AN OPINION OF COUNSEL TO THE TRUSTEE TO THE EFFECT THAT ANY OTHER
DELIVERY WILL EFFECT A FIRST PRIORITY SECURITY INTEREST IN FAVOR OF THE TRUSTEE
IN SUCH ELIGIBLE INSTRUMENT.


 


ARTICLE 4

 


SATISFACTION AND DISCHARGE

 


SECTION 4.1             SATISFACTION AND DISCHARGE OF INDENTURE.


 

This Indenture shall be discharged and shall cease to be of further effect with
respect to the Assets securing the Notes and the Issuer’s obligations under each
Hedge Agreement except as to (i) rights of registration of transfer and
exchange, (ii) substitution of mutilated, defaced, destroyed, lost or stolen
Notes, (iii) rights of Noteholders to receive payments of principal thereof and
interest thereon as provided herein, (iv) the rights, obligations and immunities
of the Trustee on their behalf hereunder, (v) the rights of Noteholders as
beneficiaries hereof with respect to the property deposited with the Trustee on
their behalf and payable to all or any of them; and the Trustee, on demand of
and at the expense of the Issuer, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture, when:

 


(A)      EITHER:


 

 

115

--------------------------------------------------------------------------------


 

(I)            ALL NOTES THERETOFORE AUTHENTICATED AND DELIVERED (OTHER THAN
(A) NOTES WHICH HAVE BEEN MUTILATED, DEFACED, DESTROYED, LOST OR STOLEN AND
WHICH HAVE BEEN REPLACED OR PAID AS PROVIDED IN SECTION 2.6 AND (B) NOTES FOR
WHOSE PAYMENT MONEY HAS THERETOFORE IRREVOCABLY BEEN DEPOSITED IN TRUST AND
THEREAFTER REPAID TO THE ISSUER OR DISCHARGED FROM SUCH TRUST, AS PROVIDED IN
SECTION 7.3) HAVE BEEN DELIVERED TO THE TRUSTEE FOR CANCELLATION; OR

 

(II)           ALL NOTES NOT THERETOFORE DELIVERED TO THE TRUSTEE FOR
CANCELLATION (A) HAVE BECOME DUE AND PAYABLE, OR (B) WILL BECOME DUE AND PAYABLE
AT THEIR STATED MATURITY WITHIN ONE YEAR, OR (C) ARE TO BE CALLED FOR REDEMPTION
PURSUANT TO SECTION 9.1 OR SECTION 9.2 UNDER AN ARRANGEMENT SATISFACTORY TO THE
TRUSTEE FOR THE GIVING OF NOTICE OF REDEMPTION BY THE ISSUER AND THE CO-ISSUER
PURSUANT TO SECTION 9.4 AND THE ISSUER OR THE CO-ISSUER, IN THE CASE OF CLAUSES
(A), (B) OR (C) OF THIS SUBSECTION (II), HAS IRREVOCABLY DEPOSITED OR CAUSED TO
BE DEPOSITED WITH THE TRUSTEE, IN TRUST FOR SUCH PURPOSE, CASH OR NON-CALLABLE
DIRECT OBLIGATIONS OF THE UNITED STATES OF AMERICA; PROVIDED THAT THE
OBLIGATIONS ARE ENTITLED TO THE FULL FAITH AND CREDIT OF THE UNITED STATES OF
AMERICA OR ARE DEBT OBLIGATIONS WHICH ARE RATED “AAA” BY MOODY’S, “AAA” BY FITCH
AND “AAA” BY S&P IN AN AMOUNT SUFFICIENT, AS VERIFIED BY A FIRM OF CERTIFIED
PUBLIC ACCOUNTANTS WHICH ARE NATIONALLY RECOGNIZED, TO PAY AND DISCHARGE THE
ENTIRE INDEBTEDNESS (INCLUDING, IN THE CASE OF A REDEMPTION PURSUANT TO
SECTION 9.1 OR SECTION 9.2, THE REDEMPTION PRICE) ON SUCH NOTES NOT THERETOFORE
DELIVERED TO THE TRUSTEE FOR CANCELLATION, FOR PRINCIPAL AND INTEREST TO THE
DATE OF SUCH DEPOSIT (IN THE CASE OF NOTES WHICH HAVE BECOME DUE AND PAYABLE),
OR TO THE STATED MATURITY OR THE REDEMPTION DATE, AS THE CASE MAY BE (AND IN
EACH CASE IN RESPECT OF THE NOTES, SUBJECT TO THE PRIORITY OF PAYMENTS);
PROVIDED, FURTHER, THAT ANY SUCH DEPOSIT OF FUNDS WITH THE TRUSTEE IN
SATISFACTION OF THIS INDENTURE SHALL BE SUBJECT TO THE RATING AGENCY CONDITION;
PROVIDED, HOWEVER, THIS SUBSECTION (II) SHALL NOT APPLY IF AN ELECTION TO ACT IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 5.5(A) SHALL HAVE BEEN MADE AND NOT
RESCINDED;

 


(B)      (I) THE ISSUER HAS PAID OR CAUSED TO BE PAID OR PROVIDED FOR (TO THE
SATISFACTION OF THE PERSON ENTITLED THERETO) ALL OTHER SUMS PAYABLE HEREUNDER
AND UNDER THE COLLATERAL MANAGEMENT AGREEMENT, PREFERRED SHARES PAYING AGENCY
AGREEMENT AND THE COMPANY ADMINISTRATION AGREEMENT, AND (II) ALL HEDGE
AGREEMENTS THEN IN EFFECT HAVE BEEN TERMINATED AND ISSUER HAS PAID ALL AMOUNTS,
INCLUDING PAYMENTS DUE AND PAYABLE IN CONNECTION WITH SUCH TERMINATION AND HAS
PAID ALL OTHER OUTSTANDING AMOUNTS, INCLUDING ANY OUTSTANDING PAYMENTS DUE AND
PAYABLE FOR ANY PREVIOUSLY TERMINATED HEDGE AGREEMENT.


 


(C)      EACH OF THE ISSUER AND THE CO-ISSUER HAS DELIVERED TO THE TRUSTEE AN
OFFICER’S CERTIFICATE AND AN OPINION OF COUNSEL, EACH STATING THAT ALL
CONDITIONS PRECEDENT HEREIN PROVIDED FOR RELATING TO THE SATISFACTION AND
DISCHARGE OF THIS INDENTURE HAVE BEEN COMPLIED WITH.


 

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Co-Issuer, the Trustee, and, if applicable, the
Noteholders, as the case may be, under Sections 2.7, 4.2, 5.4(d), 5.9, 5.18, 6.7
and 7.3 hereof shall survive.

 

116

--------------------------------------------------------------------------------


 


SECTION 4.2             APPLICATION OF TRUST MONEY.


 

All Monies deposited with the Trustee pursuant to Section 4.1 shall be held in
trust and applied by it in accordance with the provisions of the Notes and this
Indenture to the payment of the principal and interest, either directly or
through the Paying Agent, as the Trustee may determine, to the Person entitled
thereto of the principal and interest for whose payment such Money has been
deposited with the Trustee; but such Money need not be segregated from other
funds except to the extent required herein or when commingling of funds is
prohibited by law.

 


SECTION 4.3             REPAYMENT OF MONIES HELD BY PAYING AGENT.


 

In connection with the satisfaction and discharge of this Indenture with respect
to the Notes, all Monies then held by the Paying Agent other than the Trustee
under the provisions of this Indenture shall, upon demand of the Issuer and the
Co-Issuer, be paid to the Trustee to be held and applied pursuant to Section 7.3
hereof and, in the case of Monies payable on the Notes, in accordance with the
Priority of Payments and thereupon such Paying Agent shall be released from all
further liability with respect to such Monies.

 


ARTICLE 5

 


REMEDIES

 


SECTION 5.1             EVENTS OF DEFAULT.


 

“Event of Default,” wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 


(A)      A DEFAULT IN THE PAYMENT OF ANY INTEREST ON ANY NOTE WHEN THE SAME
BECOMES DUE AND PAYABLE (PROVIDED THAT (A) IF ANY CLASS A NOTES OR CLASS B NOTES
ARE OUTSTANDING, SOLELY FOR THE PURPOSES OF THIS SECTION 5.1(A), NO INTEREST
SHALL BE “DUE AND PAYABLE” ON ANY CLASS C NOTES, CLASS D NOTES, CLASS E NOTES,
CLASS F NOTES, CLASS G NOTES, CLASS H NOTES, CLASS J NOTES OR CLASS K NOTES, (B)
IF ANY CLASS C NOTES ARE OUTSTANDING, SOLELY FOR THE PURPOSES OF THIS SECTION
5.1(A), NO INTEREST SHALL BE “DUE AND PAYABLE” ON ANY CLASS D NOTES, CLASS E
NOTES, CLASS F NOTES, CLASS G NOTES, CLASS H NOTES, CLASS J NOTES OR CLASS K
NOTES, (C) IF ANY CLASS D NOTES ARE OUTSTANDING, SOLELY FOR THE PURPOSES OF THIS
SECTION 5.1(A), NO INTEREST SHALL BE “DUE AND PAYABLE” ON ANY CLASS E NOTES,
CLASS F NOTES, CLASS G NOTES, CLASS H NOTES, CLASS J NOTES OR CLASS K NOTES, (D)
IF ANY CLASS E NOTES ARE OUTSTANDING, SOLELY FOR THE PURPOSES OF THIS SECTION
5.1(A), NO INTEREST SHALL BE “DUE AND PAYABLE” ON ANY CLASS F NOTES, CLASS G
NOTES, CLASS H NOTES, CLASS J NOTES OR CLASS K NOTES, (E) IF ANY CLASS F NOTES
ARE OUTSTANDING, SOLELY FOR THE PURPOSES OF THIS SECTION 5.1(A), NO INTEREST
SHALL BE “DUE AND PAYABLE” ON ANY CLASS G NOTES, CLASS H NOTES, CLASS J NOTES OR
CLASS K NOTES, (F) IF ANY CLASS G NOTES ARE OUTSTANDING, SOLELY FOR THE PURPOSES
OF THIS SECTION 5.1(A), NO INTEREST SHALL BE “DUE AND PAYABLE” ON ANY CLASS H
NOTES, CLASS J NOTES OR CLASS K NOTES, (G) IF ANY CLASS H NOTES ARE OUTSTANDING,
SOLELY FOR PURPOSES OF THIS SECTION 5.1(A), NO

 

117

--------------------------------------------------------------------------------


 


INTEREST SHALL BE “DUE AND PAYABLE” ON ANY CLASS J NOTES OR CLASS K NOTES, (H)
IF ANY CLASS J NOTES ARE OUTSTANDING, SOLELY FOR PURPOSES FOR THIS SECTION
5.1(A), NO INTEREST SHALL BE “DUE AND PAYABLE” ON ANY CLASS K NOTES AND (G) IF
ANY CLASS K NOTES ARE OUTSTANDING, SOLELY FOR THE PURPOSES OF THIS SECTION
5.1(A), NO DIVIDENDS OR OTHER DISTRIBUTIONS SHALL BE PAYABLE ON THE PREFERRED
SHARES, IN EACH CASE UNLESS SUCH AMOUNT IS AVAILABLE PURSUANT TO THE PRIORITY OF
PAYMENTS), WHICH DEFAULT CONTINUES FOR A PERIOD OF THREE BUSINESS DAYS OR, IN
THE CASE OF A DEFAULT IN PAYMENT DUE TO AN ADMINISTRATIVE ERROR OR OMISSION BY
THE TRUSTEE OR PAYING AGENT, WHICH DEFAULT CONTINUES FOR FIVE BUSINESS DAYS;


 


(B)      A DEFAULT IN THE PAYMENT OF PRINCIPAL (OR THE RELATED REDEMPTION PRICE,
IF APPLICABLE) OF ANY CLASS A-1 NOTE WHEN THE SAME BECOMES DUE AND PAYABLE, AT
ITS STATED MATURITY OR ANY REDEMPTION DATE, OR IF THERE ARE NO CLASS A-1 NOTES
OUTSTANDING A DEFAULT IN THE PAYMENT OF PRINCIPAL (OR THE RELATED REDEMPTION
PRICE, IF APPLICABLE) OF ANY CLASS A-2 NOTE WHEN THE SAME BECOMES DUE AND
PAYABLE, AT ITS STATED MATURITY OR ANY REDEMPTION DATE, OR IF THERE ARE NO CLASS
A-2 NOTES OUTSTANDING, A DEFAULT IN THE PAYMENT OF PRINCIPAL (OR THE RELATED
REDEMPTION PRICE, IF APPLICABLE) OF ANY CLASS B NOTE WHEN THE SAME BECOMES DUE
AND PAYABLE AT ITS STATED MATURITY OR ANY REDEMPTION DATE, OR IF THERE ARE NO
CLASS B NOTES OUTSTANDING, A DEFAULT IN THE PAYMENT OF PRINCIPAL (OR THE RELATED
REDEMPTION PRICE, IF APPLICABLE) OF ANY CLASS C NOTE (PLUS ANY CLASS C
CAPITALIZED INTEREST) WHEN THE SAME BECOMES DUE AND PAYABLE AT ITS STATED
MATURITY OR ANY REDEMPTION DATE, OR IF THERE ARE NO CLASS C NOTES OUTSTANDING, A
DEFAULT IN THE PAYMENT OF PRINCIPAL (OR THE RELATED REDEMPTION PRICE, IF
APPLICABLE) OF ANY CLASS D NOTE (PLUS ANY CLASS D CAPITALIZED INTEREST) WHEN THE
SAME BECOMES DUE AND PAYABLE AT ITS STATED MATURITY OR ANY REDEMPTION DATE, OR
IF THERE ARE NO CLASS D NOTES OUTSTANDING, A DEFAULT IN THE PAYMENT OF PRINCIPAL
(OR THE RELATED REDEMPTION PRICE, IF APPLICABLE) OF ANY CLASS E NOTE (INCLUDING
ANY CLASS E CAPITALIZED INTEREST) WHEN THE SAME BECOMES DUE AND PAYABLE AT ITS
STATED MATURITY OR ANY REDEMPTION DATE, OR IF THERE ARE NO CLASS E NOTES
OUTSTANDING, A DEFAULT IN THE PAYMENT OF PRINCIPAL (OR THE RELATED REDEMPTION
PRICE, IF APPLICABLE) OF ANY CLASS F NOTE (INCLUDING CLASS F CAPITALIZED
INTEREST) WHEN THE SAME BECOMES DUE AND PAYABLE AT ITS STATED MATURITY OR ANY
REDEMPTION DATE, OR IF THERE ARE NO CLASS F NOTES OUTSTANDING, A DEFAULT IN THE
PAYMENT OF PRINCIPAL (OR THE RELATED REDEMPTION PRICE, IF APPLICABLE) OF ANY
CLASS G NOTE (INCLUDING ANY CLASS G CAPITALIZED INTEREST) WHEN THE SAME BECOMES
DUE AND PAYABLE AT ITS STATED MATURITY OR ANY REDEMPTION DATE, OR IF THERE ARE
NO CLASS G NOTES OUTSTANDING, A DEFAULT IN THE PAYMENT OF PRINCIPAL (OR THE
RELATED REDEMPTION PRICE, IF APPLICABLE) OF ANY CLASS H NOTE (INCLUDING CLASS H
CAPITALIZED INTEREST) WHEN THE SAME BECOMES DUE AND PAYABLE AT ITS STATED
MATURITY OR ANY REDEMPTION DATE, OR IF THERE ARE NO CLASS H NOTES OUTSTANDING, A
DEFAULT IN THE PAYMENT OF PRINCIPAL (OR THE RELATED REDEMPTION PRICE, IF
APPLICABLE) OF ANY CLASS J NOTE (INCLUDING CLASS J CAPITALIZED INTEREST) WHEN
THE SAME BECOMES DUE AND PAYABLE, OR IF THERE ARE NO CLASS J NOTES OUTSTANDING,
A DEFAULT IN THE PAYMENT OF PRINCIPAL (OR THE RELATED REDEMPTION PRINCE, IF
APPLICABLE) OF ANY CLASS K NOTE (INCLUDING CLASS K CAPITALIZED INTEREST) WHEN
THE SAME BECOMES DUE AND PAYABLE AT ITS STATED MATURITY OR ANY REDEMPTION DATE
(OR IN THE CASE OF A DEFAULT IN PAYMENT DUE TO ANY ADMINISTRATIVE ERROR OR
OMISSION BY THE TRUSTEE OR THE PAYING AGENT, SUCH DEFAULT CONTINUES FOR A PERIOD
OF FIVE BUSINESS DAYS);


 


(C)      THE FAILURE ON ANY PAYMENT DATE TO DISBURSE AMOUNTS AVAILABLE IN THE
PAYMENT ACCOUNT IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS SET FORTH UNDER
SECTION 11.1(A) (OTHER THAN A DEFAULT IN PAYMENT DESCRIBED IN CLAUSE (A) OR (B)
ABOVE), WHICH FAILURE CONTINUES

 

118

--------------------------------------------------------------------------------


 


FOR A PERIOD OF THREE BUSINESS DAYS OR, IN THE CASE OF A FAILURE TO DISBURSE
SUCH AMOUNTS DUE TO AN ADMINISTRATIVE ERROR OR OMISSION BY THE TRUSTEE OR PAYING
AGENT, WHICH FAILURE CONTINUES FOR FIVE BUSINESS DAYS;


 


(D)      EITHER THE ISSUER, THE CO-ISSUER OR THE POOL OF ASSETS BECOMES AN
INVESTMENT COMPANY REQUIRED TO BE REGISTERED UNDER THE INVESTMENT COMPANY ACT;


 


(E)      A DEFAULT IN THE PERFORMANCE, OR BREACH, OF ANY OTHER COVENANT OR OTHER
AGREEMENT (OTHER THAN THE COVENANT TO MEET OR IMPROVE THE COLLATERAL QUALITY
TESTS OR THE COVERAGE TESTS) OF THE ISSUER OR THE CO-ISSUER HEREUNDER OR ANY
REPRESENTATION OR WARRANTY OF THE ISSUER OR THE CO-ISSUER HEREUNDER OR IN ANY
CERTIFICATE OR OTHER WRITING DELIVERED PURSUANT HERETO OR IN CONNECTION HEREWITH
PROVES TO BE INCORRECT IN ANY MATERIAL RESPECT WHEN MADE, AND THE CONTINUATION
OF SUCH DEFAULT OR BREACH FOR A PERIOD OF 30 DAYS (OR, IF SUCH DEFAULT, BREACH
OR FAILURE HAS AN ADVERSE EFFECT ON THE VALIDITY, PERFECTION OR PRIORITY OF THE
SECURITY INTEREST GRANTED HEREUNDER, 15 DAYS) AFTER EITHER THE ISSUER, THE
CO-ISSUER OR THE COLLATERAL MANAGER HAS ACTUAL KNOWLEDGE THEREOF OR AFTER NOTICE
THEREOF TO THE ISSUER, THE CO-ISSUER AND THE COLLATERAL MANAGER BY THE TRUSTEE
OR TO THE ISSUER, THE CO-ISSUER, THE COLLATERAL MANAGER AND THE TRUSTEE BY
HOLDERS OF AT LEAST 25% OF THE AGGREGATE OUTSTANDING AMOUNT OF THE CONTROLLING
CLASS; PROVIDED THAT A DEFAULT IN THE PERFORMANCE BY THE ISSUER OF THE
OBLIGATIONS IMPOSED ON IT BY THIS INDENTURE IN CONNECTION WITH THE ENTRY INTO A
REPLACEMENT HEDGE AGREEMENT UPON THE EARLY TERMINATION OF A HEDGE AGREEMENT
SHALL NOT BE AN EVENT OF DEFAULT IF THE RATING AGENCY CONDITION HAS BEEN
SATISFIED;


 


(F)       THE ENTRY OF A DECREE OR ORDER BY A COURT HAVING COMPETENT
JURISDICTION ADJUDGING THE ISSUER OR THE CO-ISSUER AS BANKRUPT OR INSOLVENT, OR
APPROVING AS PROPERLY FILED A PETITION SEEKING REORGANIZATION, ARRANGEMENT,
ADJUSTMENT OR COMPOSITION OF OR IN RESPECT OF THE ISSUER OR THE CO-ISSUER UNDER
THE BANKRUPTCY CODE OR ANY OTHER APPLICABLE LAW, OR APPOINTING A RECEIVER,
LIQUIDATOR, ASSIGNEE, OR SEQUESTRATOR (OR OTHER SIMILAR OFFICIAL) OF THE ISSUER
OR THE CO-ISSUER OR OF ANY SUBSTANTIAL PART OF ITS PROPERTY, RESPECTIVELY, OR
ORDERING THE WINDING UP OR LIQUIDATION OF ITS AFFAIRS, AND THE CONTINUANCE OF
ANY SUCH DECREE OR ORDER UNSTAYED AND IN EFFECT FOR A PERIOD OF 60 CONSECUTIVE
DAYS;


 


(G)      THE INSTITUTION BY THE ISSUER OR THE CO-ISSUER OF PROCEEDINGS TO BE
ADJUDICATED AS BANKRUPT OR INSOLVENT, OR THE CONSENT BY IT TO THE INSTITUTION OF
BANKRUPTCY OR INSOLVENCY PROCEEDINGS AGAINST IT, OR THE FILING BY IT OF A
PETITION OR ANSWER OR CONSENT SEEKING REORGANIZATION OR RELIEF UNDER THE
BANKRUPTCY CODE OR ANY OTHER SIMILAR APPLICABLE LAW, OR THE CONSENT BY IT TO THE
FILING OF ANY SUCH PETITION OR TO THE APPOINTMENT OF A RECEIVER, LIQUIDATOR,
ASSIGNEE, TRUSTEE OR SEQUESTRATOR (OR OTHER SIMILAR OFFICIAL) OF THE ISSUER OR
THE CO-ISSUER OR OF ANY SUBSTANTIAL PART OF ITS PROPERTY, RESPECTIVELY, OR THE
MAKING BY IT OF AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR THE ADMISSION BY
IT IN WRITING OF ITS INABILITY TO PAY ITS DEBTS GENERALLY AS THEY BECOME DUE, OR
THE TAKING OF ANY ACTION BY THE ISSUER IN FURTHERANCE OF ANY SUCH ACTION;


 


(H)      ONE OR MORE FINAL JUDGMENTS BEING RENDERED AGAINST THE ISSUER OR THE
CO-ISSUER WHICH EXCEED, IN THE AGGREGATE, U.S. $1,000,000 (OR SUCH LESSER AMOUNT
AS ANY RATING AGENCY MAY SPECIFY) AND WHICH REMAIN UNSTAYED, UNDISCHARGED AND
UNSATISFIED FOR 30 DAYS AFTER SUCH JUDGMENT(S) BECOMES NONAPPEALABLE, UNLESS
ADEQUATE FUNDS HAVE BEEN RESERVED OR

 

119

--------------------------------------------------------------------------------


 


SET ASIDE FOR THE PAYMENT THEREOF, AND UNLESS (EXCEPT AS OTHERWISE SPECIFIED IN
WRITING BY EACH RATING AGENCY) THE RATING AGENCY CONDITION SHALL HAVE BEEN
SATISFIED; OR


 


(I)       THE ISSUER LOSES ITS STATUS AS A QUALIFIED REIT SUBSIDIARY (WITHIN THE
MEANING OF SECTION 856(I)(2) OF THE CODE), UNLESS (A) WITHIN 90 DAYS, THE ISSUER
EITHER (1) DELIVERS AN OPINION OF TAX COUNSEL OF NATIONALLY RECOGNIZED STANDING
IN THE UNITED STATES EXPERIENCED IN SUCH MATTERS TO THE EFFECT THAT,
NOTWITHSTANDING THE ISSUER’S LOSS OF QUALIFIED REIT SUBSIDIARY STATUS, THE
ISSUER IS NOT, AND HAS NOT BEEN, AN ASSOCIATION (OR PUBLICLY TRADED PARTNERSHIP)
TAXABLE AS A CORPORATION, OR IS NOT, AND HAS NOT BEEN, OTHERWISE SUBJECT TO U.S.
FEDERAL INCOME TAX ON A NET BASIS AND THE NOTEHOLDERS ARE NOT OTHERWISE
MATERIALLY ADVERSELY AFFECTED BY THE LOSS OF QUALIFIED REIT SUBSIDIARY STATUS OR
(2) RECEIVES AN AMOUNT FROM THE PREFERRED SHAREHOLDERS SUFFICIENT TO DISCHARGE
IN FULL THE AMOUNTS THEN DUE AND UNPAID ON THE NOTES AND AMOUNTS AND EXPENSES
DESCRIBED IN CLAUSES (1) THROUGH (5), (31), (32) AND (33) UNDER SECTION
11.1(A)(I) IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS OR (B) ALL CLASSES OF THE
NOTES ARE SUBJECT TO A TAX REDEMPTION ANNOUNCED BY THE ISSUER IN COMPLIANCE WITH
THIS INDENTURE, AND SUCH REDEMPTION HAS NOT BEEN RESCINDED.


 

Upon becoming aware of the occurrence of an Event of Default, the Issuer, shall
promptly notify the Trustee, the Collateral Manager, the Noteholders, the
Preferred Shares Paying Agent, the Preferred Shareholders, each Rating Agency,
each Hedge Counterparty and, for so long as any Notes are listed on the Irish
Stock Exchange, the Irish Paying Agent in writing.  If the Collateral Manager
has actual knowledge of the occurrence of an Event of Default, the Collateral
Manager shall promptly notify, in writing, the Trustee.  Upon such notification
from the Collateral Manager, the Trustee shall promptly notify the Noteholders,
each Rating Agency and each Hedge Counterparty of the occurrence of such Event
of Default.

 


SECTION 5.2             ACCELERATION OF MATURITY; RESCISSION AND ANNULMENT.


 


(A)      IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING (OTHER THAN THE
EVENTS OF DEFAULT SPECIFIED IN SECTION 5.1(F), 5.1(G) OR 5.1(I)), THE TRUSTEE
MAY (AND SHALL AT THE DIRECTION OF A MAJORITY, BY OUTSTANDING PRINCIPAL AMOUNT,
OF EACH CLASS OF NOTES VOTING AS A SEPARATE CLASS (EXCLUDING IN EACH CASE ANY
NOTES HELD BY THE COLLATERAL MANAGER, ANY OF ITS AFFILIATES OR ANY FUNDS (OTHER
THAN THE ISSUER) MANAGED BY THE COLLATERAL MANAGER OR ITS AFFILIATES)) DECLARE
THE PRINCIPAL OF AND ACCRUED AND UNPAID INTEREST ON ALL THE NOTES TO BE
IMMEDIATELY DUE AND PAYABLE (AND ANY SUCH ACCELERATION SHALL AUTOMATICALLY
TERMINATE THE REINVESTMENT PERIOD).  IF AN EVENT OF DEFAULT DESCRIBED IN SECTION
5.1(F), SECTION 5.1(G) OR SECTION 5.1(I) ABOVE OCCURS, SUCH AN ACCELERATION
SHALL OCCUR AUTOMATICALLY AND WITHOUT ANY FURTHER ACTION.  IF THE NOTES ARE
ACCELERATED, PAYMENTS SHALL BE MADE IN THE ORDER AND PRIORITY SET FORTH IN
SECTION 11.1(A)(I) AND SECTION 11.1(A)(II) HEREOF.


 


(B)      AT ANY TIME AFTER SUCH A DECLARATION OF ACCELERATION OF MATURITY OF THE
NOTES HAS BEEN MADE AND BEFORE A JUDGMENT OR DECREE FOR PAYMENT OF THE MONEY DUE
HAS BEEN OBTAINED BY THE TRUSTEE AS HEREINAFTER PROVIDED IN THIS ARTICLE 5, A
MAJORITY OF EACH AND EVERY CLASS OF NOTES (VOTING AS A SEPARATE CLASS), BY
WRITTEN NOTICE TO THE ISSUER AND THE CO-ISSUER, THE TRUSTEE AND EACH HEDGE
COUNTERPARTY, MAY RESCIND AND ANNUL SUCH DECLARATION AND ITS CONSEQUENCES IF:

 

120

--------------------------------------------------------------------------------


 

(I)            THE ISSUER OR THE CO-ISSUER HAS PAID OR DEPOSITED WITH THE
TRUSTEE A SUM SUFFICIENT TO PAY:

 

(A)     ALL UNPAID INSTALLMENTS OF INTEREST ON AND PRINCIPAL OF THE NOTES THAT
WOULD BE DUE AND PAYABLE HEREUNDER IF THE EVENT OF DEFAULT GIVING RISE TO SUCH
ACCELERATION HAD NOT OCCURRED;

 

(B)     TO THE EXTENT THAT PAYMENT OF SUCH INTEREST IS LAWFUL, INTEREST ON THE
CLASS C CAPITALIZED INTEREST AT THE CLASS C RATE, INTEREST ON THE CLASS D
CAPITALIZED INTEREST AT THE CLASS D RATE, INTEREST ON THE CLASS E CAPITALIZED
INTEREST AT THE CLASS E RATE, INTEREST ON THE CLASS F CAPITALIZED INTEREST AT
THE CLASS F RATE, INTEREST ON THE CLASS G CAPITALIZED INTEREST AT THE CLASS G
RATE, INTEREST ON THE CLASS H CAPITALIZED INTEREST AT THE CLASS H RATE, INTEREST
ON THE CLASS J CAPITALIZED INTEREST AT THE CLASS J RATE AND INTEREST ON THE
CLASS K CAPITALIZED INTEREST AT THE CLASS K RATE;

 

(C)     ALL UNPAID TAXES OF THE ISSUER AND THE CO-ISSUER, COMPANY ADMINISTRATIVE
EXPENSES AND OTHER SUMS PAID OR ADVANCED BY OR OTHERWISE DUE AND PAYABLE TO THE
TRUSTEE HEREUNDER;

 

(D)     WITH RESPECT TO EACH HEDGE AGREEMENT, ANY AMOUNT THEN DUE AND PAYABLE
THEREUNDER; AND

 

(E)      WITH RESPECT TO THE COLLATERAL MANAGEMENT AGREEMENT, ANY SENIOR
COLLATERAL MANAGEMENT FEE THEN DUE AND ANY COMPANY ADMINISTRATIVE EXPENSE DUE
AND PAYABLE TO THE COLLATERAL MANAGER THEREUNDER.

 

(II)           IF ANY HEDGE AGREEMENT HAS BEEN REDUCED OR TERMINATED, THE RATING
AGENCY CONDITION HAS BEEN SATISFIED WITH RESPECT TO SUCH REDUCTION OR
TERMINATION; AND

 

(III)          THE TRUSTEE HAS DETERMINED THAT ALL EVENTS OF DEFAULT OF WHICH IT
HAS ACTUAL KNOWLEDGE, OTHER THAN THE NON-PAYMENT OF THE INTEREST AND PRINCIPAL
ON THE NOTES THAT HAVE BECOME DUE SOLELY BY SUCH ACCELERATION, HAVE BEEN CURED
AND A MAJORITY OF THE CONTROLLING CLASS, BY WRITTEN NOTICE TO THE TRUSTEE AND
EACH HEDGE COUNTERPARTY HAS AGREED WITH SUCH DETERMINATION (WHICH AGREEMENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) OR WAIVED AS PROVIDED IN SECTION
5.14.

 

At any such time that the Trustee shall rescind and annul such declaration and
its consequences as permitted hereinabove, the Trustee shall preserve the Assets
in accordance with the provisions of Section 5.5 with respect to the Event of
Default that gave rise to such declaration; provided, however, that if such
preservation of the Assets is rescinded pursuant to Section 5.5, the Notes may
be accelerated pursuant to the first paragraph of this Section 5.2,
notwithstanding any previous rescission and annulment of a declaration of
acceleration pursuant to this paragraph.

 

121

--------------------------------------------------------------------------------


 

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.  In addition, no such rescission shall affect any Hedge
Agreement if it has been terminated in accordance with its terms.

 


(C)      SUBJECT TO SECTIONS 5.4 AND 5.5, A MAJORITY OF THE CONTROLLING CLASS
SHALL HAVE THE RIGHT TO DIRECT THE TRUSTEE IN THE CONDUCT OF ANY PROCEEDINGS FOR
ANY REMEDY AVAILABLE TO THE TRUSTEE; PROVIDED THAT (I) SUCH DIRECTION WILL NOT
CONFLICT WITH ANY RULE OF LAW OR THIS INDENTURE; (II) THE TRUSTEE MAY TAKE ANY
OTHER ACTION NOT INCONSISTENT WITH SUCH DIRECTION; (III) THE TRUSTEE HAS BEEN
PROVIDED WITH AN INDEMNITY OR REASONABLE SECURITY SATISFACTORY TO IT (AND THE
TRUSTEE NEED NOT TAKE ANY ACTION THAT IT DETERMINES MIGHT INVOLVE IT IN
LIABILITY UNLESS IT HAS RECEIVED SUCH INDEMNITY OR SECURITY AGAINST SUCH
LIABILITY); AND (IV) ANY DIRECTION TO UNDERTAKE A SALE OF THE ASSETS MAY BE MADE
ONLY AS DESCRIBED IN SECTION 5.17.  THE TRUSTEE SHALL PROVIDE WRITTEN NOTICE OF
THE RECEIPT OF SUCH DIRECTION TO EACH HEDGE COUNTERPARTY PROMPTLY AFTER RECEIPT
THEREOF.


 


(D)      AS SECURITY FOR THE PAYMENT BY THE ISSUER OF THE COMPENSATION AND
EXPENSES OF THE TRUSTEE AND ANY SUMS THE TRUSTEE MAY BE ENTITLED TO RECEIVE AS
INDEMNIFICATION BY THE ISSUER, THE ISSUER HEREBY GRANTS THE TRUSTEE A LIEN ON
THE ASSETS, WHICH LIEN IS SENIOR TO THE LIEN OF THE NOTEHOLDERS. THE TRUSTEE’S
LIEN SHALL BE SUBJECT TO THE PRIORITY OF PAYMENTS AND EXERCISABLE BY THE TRUSTEE
ONLY IF THE NOTES HAVE BEEN DECLARED DUE AND PAYABLE FOLLOWING AN EVENT OF
DEFAULT AND SUCH ACCELERATION HAS NOT BEEN RESCINDED OR ANNULLED.


 


(E)      A MAJORITY OF THE CONTROLLING CLASS, MAY, PRIOR TO THE TIME A JUDGMENT
OR DECREE FOR THE PAYMENT OF MONEY DUE HAS BEEN OBTAINED BY THE TRUSTEE, WAIVE
ANY PAST DEFAULT ON BEHALF OF THE HOLDERS OF ALL THE NOTES AND ITS CONSEQUENCES
IN ACCORDANCE WITH SECTION 5.14.


 


(F)       IN DETERMINING WHETHER THE HOLDERS OF THE REQUISITE PERCENTAGE OF
NOTES HAVE GIVEN ANY DIRECTION, NOTICE OR CONSENT HEREUNDER, (I) NOTES OWNED BY
THE ISSUER, THE CO-ISSUER OR ANY AFFILIATE THEREOF SHALL BE DISREGARDED AND
DEEMED NOT TO BE OUTSTANDING AND (II) IN RELATION TO (X) ANY AMENDMENT OR OTHER
MODIFICATION OF, OR ASSIGNMENT OR TERMINATION OF, ANY OF THE EXPRESS RIGHTS OR
OBLIGATIONS OF THE COLLATERAL MANAGER UNDER THE COLLATERAL MANAGEMENT AGREEMENT
OR THIS INDENTURE (INCLUDING THE EXERCISE OF ANY RIGHTS TO REMOVE THE COLLATERAL
MANAGER OR TERMINATE THE COLLATERAL MANAGEMENT AGREEMENT OR APPROVE OR OBJECT TO
A REPLACEMENT FOR THE COLLATERAL MANAGER EXCEPT AS SPECIFICALLY PROVIDED IN THE
COLLATERAL MANAGEMENT AGREEMENT WITH RESPECT TO THE TERMINATION OF THE
COLLATERAL MANAGER WITHOUT CAUSE AND WITH RESPECT TO THE REPLACEMENT OF THE
COLLATERAL MANAGER) AND (Y) THE EXERCISE BY THE NOTEHOLDERS OF THEIR RIGHT, IN
CONNECTION WITH CERTAIN EVENTS OF DEFAULT, TO ACCELERATE AMOUNTS DUE UNDER THE
NOTES, NOTES OWNED BY THE COLLATERAL MANAGER OR ANY OF ITS AFFILIATES, OR BY ANY
ACCOUNTS MANAGED BY THEM, SHALL BE DISREGARDED AND DEEMED NOT TO BE
OUTSTANDING.  THE COLLATERAL MANAGER AND ITS AFFILIATES SHALL BE ENTITLED TO
VOTE NOTES HELD BY THEM, AND BY ACCOUNTS MANAGED BY THEM, WITH RESPECT TO ALL
OTHER MATTERS OTHER THAN THOSE DESCRIBED IN CLAUSE (II).

 

122

--------------------------------------------------------------------------------


 


SECTION 5.3             COLLECTION OF INDEBTEDNESS AND SUITS FOR ENFORCEMENT BY
TRUSTEE.


 

The Issuer covenants that if a Default shall occur in respect of the payment of
any interest on any Class A-1 Note, the payment of principal on any Class A-1
Note (but only after interest with respect to the Class A-1 Notes and any
amounts payable pursuant to Section 11.1(a) having a higher priority have been
paid in full), the payment of interest on any Class A-2 Note (but only after
interest with respect to the Class A-1 Notes and any amounts payable pursuant to
Section 11.1(a) having a higher priority have been paid in full), the payment of
principal on any Class A-2 Note (but only after interest with respect to the
Class A-2 Notes and any amounts payable pursuant to Section 11.1(a) having a
higher priority have been paid in full), the payment of interest on any Class B
Note (but only after interest with respect to the Class A-1 Notes and the Class
A-2 Notes and any amounts payable pursuant to Section 11.1(a) having a higher
priority have been paid in full), the payment of principal on any Class B Note
(but only after interest and principal with respect to the Class A-1 Notes and
the Class A-2 Notes and interest with respect to the Class B Notes and any
amounts payable pursuant to Section 11.1(a) having a higher priority have been
paid in full), the payment of interest on any Class C Note (but only after
interest with respect to the Class A-1 Notes, the Class A-2 Notes and the Class
B Notes and any amounts payable pursuant to Section 11.1(a) having a higher
priority have been paid in full), the payment of principal on any Class C Note
(but only after interest and principal with respect to the Class A-1 Notes, the
Class A-2 Notes and the Class B Notes and interest with respect to the Class C
Notes and any amounts payable pursuant to Section 11.1(a) having a higher
priority have been paid in full), the payment of interest on any Class D Note
(but only after interest with respect to the Class A-1 Notes, the Class A-2
Notes, the Class B Notes and the Class C Notes and any amounts payable pursuant
to Section 11.1(a) having a higher priority have been paid in full) or the
payment of principal on any Class D Note (but only after interest and principal
with respect to the Class A-1 Notes, the Class A-2 Notes, the Class B Notes and
the Class C Notes and interest with respect to the Class D Notes and any amounts
payable pursuant to Section 11.1(a) having a higher priority have been paid in
full), the payment of interest on any Class E Note (but only after interest with
respect to the Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the
Class C Notes and the Class D Notes and any amounts payable pursuant to Section
11.1(a) having a higher priority have been paid in full), the payment of
principal on any Class E Note (but only after interest and principal with
respect to the Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the
Class C Notes and the Class D Notes and interest with respect to the Class E
Notes and any amounts payable pursuant to Section 11.1(a) having a higher
priority have been paid in full), the payment of interest on any Class F Note
(but only after interest with respect to the Class A-1 Notes, the Class A-2
Notes, the Class B Notes, the Class C Notes, the Class D Notes and the Class E
Notes and any amounts payable pursuant to Section 11.1(a) having a higher
priority have been paid in full), the payment of principal on any Class F Note
(but only after interest and principal with respect to the Class A-1 Notes, the
Class A-2 Notes, the Class B Notes, the Class C Notes, the Class D Notes and the
Class E Notes and interest with respect to the Class F Notes and any amounts
payable pursuant to Section 11.1(a) having a higher priority have been paid in
full), the payment of interest on any Class G Note (but only after interest with
respect to the Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the
Class C Notes, the Class D Notes, the Class E Notes and the Class F Notes and
any amounts payable pursuant to Section 11.1(a) having a higher priority have
been paid in full), the payment of principal on any Class G Note (but only after
interest and principal with respect to the Class A-1 Notes, the Class A-2 Notes,
the Class B Notes, the Class C Notes, the Class D Notes, the

 

123

--------------------------------------------------------------------------------


 

Class E Notes and the Class F Notes and interest with respect to the Class G
Notes and any amounts payable pursuant to Section 11.1(a) having a higher
priority have been paid in full), the payment of interest on any Class H Note
(but only after interest with respect to the Class A-1 Notes, the Class A-2
Notes, the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes, the Class F Notes and the Class G Notes and any amounts payable pursuant
to Section 11.1(a) having a higher priority have been paid in full), the payment
of principal on any Class H Note (but only after interest and principal with
respect to the Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the
Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes and the
Class G Notes and interest with respect to the Class H Notes and any amounts
payable pursuant to Section 11.1(a) having a higher priority have been paid in
full), the payment of interest on any Class J Note (but only after interest with
respect to the Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the
Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes, the
Class G Notes and the Class H Notes and any amounts payable pursuant to Section
11.1(a) having a higher priority have been paid in full), the payment of
principal on any Class J Note (but only after interest and principal with
respect to the Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the
Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes, the
Class G Notes and the Class H Notes and interest with respect to the Class J
Notes and any amounts payable pursuant to Section 11.1(a) having a higher
priority have been paid in full), the payment of interest on any Class K Note
(but only after interest with respect to the Class A-1 Notes, the Class A-2
Notes, the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes, the Class F Notes, the Class G Notes, the Class H Notes and the Class J
Notes and any amounts payable pursuant to Section 11.1(a) having a higher
priority have been paid in full) or the payment of principal on any Class K Note
(but only after interest and principal with respect to the Class A-1 Notes, the
Class A-2 Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F Notes, the Class G Notes, the Class H Notes and the
Class J Notes and interest with respect to the Class K Notes and any amounts
payable pursuant to Section 11.1(a) having a higher priority have been paid in
full), the Issuer and Co-Issuer shall, upon demand of the Trustee or any
affected Noteholder, pay to the Trustee, for the benefit of the Holder of such
Note, the whole amount, if any, then due and payable on such Note for principal
and interest or other payment with interest on the overdue principal and, to the
extent that payments of such interest shall be legally enforceable, upon overdue
installments of interest, at the applicable interest rate and, in addition
thereto, such further amount as shall be sufficient to cover the costs and
expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee and such Noteholder and their
respective agents and counsel.

 

If the Issuer or the Co-Issuer fails to pay such amounts forthwith upon such
demand, the Trustee, in its own name and as Trustee of an express trust, may
institute a Proceeding for the collection of the sums so due and unpaid, and may
prosecute such Proceeding to judgment or final decree, and may enforce the same
against the Issuer and the Co-Issuer or any other obligor upon the Notes and
collect the Monies adjudged or decreed to be payable in the manner provided by
law out of the Assets.

 

If an Event of Default occurs and is continuing, the Trustee may in its
discretion proceed to protect and enforce its rights and the rights of the
Noteholders by such appropriate Proceedings as the Trustee shall deem most
effectual (if no direction by a Majority of the Controlling Class is received by
the Trustee), or the Trustee shall proceed to protect and enforce

 

124

--------------------------------------------------------------------------------


 

its rights and the rights of the Noteholders by such Proceedings as the Trustee
may be directed by Majority of the Controlling Class, to protect and enforce any
such rights, whether for the specific enforcement of any covenant or agreement
in this Indenture or in aid of the exercise of any power granted herein, or to
enforce any other proper remedy or legal or equitable right vested in the
Trustee by this Indenture or by law.

 

In case there shall be pending Proceedings relative to the Issuer or the
Co-Issuer under the Bankruptcy Code or any other applicable bankruptcy,
insolvency or other similar law, or in case a receiver, assignee or trustee in
bankruptcy or reorganization, liquidator, sequestrator or similar official shall
have been appointed for or taken possession of the Issuer or the Co-Issuer, or
their respective property, or in case of any other comparable Proceedings
relative to the Issuer or the Co-Issuer, or the creditors or property of the
Issuer or the Co-Issuer, the Trustee, regardless of whether the principal of any
Notes shall then be due and payable as therein expressed or by declaration or
otherwise and regardless of whether the Trustee shall have made any demand
pursuant to the provisions of this Section 5.3, shall be entitled and empowered,
by intervention in such Proceedings or otherwise:

 


(A)      TO FILE AND PROVE A CLAIM OR CLAIMS FOR THE WHOLE AMOUNT OF PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE NOTES AND TO FILE SUCH OTHER
PAPERS OR DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS
OF THE TRUSTEE (INCLUDING ANY CLAIM FOR REASONABLE COMPENSATION TO THE TRUSTEE
AND EACH PREDECESSOR TRUSTEE, AND THEIR RESPECTIVE AGENTS, ATTORNEYS AND
COUNSEL, AND FOR REIMBURSEMENT OF ALL EXPENSES AND LIABILITIES INCURRED, AND ALL
ADVANCES MADE, BY THE TRUSTEE AND EACH PREDECESSOR TRUSTEE, EXCEPT AS A RESULT
OF NEGLIGENCE OR BAD FAITH) AND OF THE NOTEHOLDERS ALLOWED IN ANY PROCEEDINGS
RELATIVE TO THE ISSUER, THE CO-ISSUER OR OTHER OBLIGOR UPON THE NOTES OR TO THE
CREDITORS OR PROPERTY OF THE ISSUER, THE CO-ISSUER OR SUCH OTHER OBLIGOR;


 


(B)      UNLESS PROHIBITED BY APPLICABLE LAW AND REGULATIONS, TO VOTE ON BEHALF
OF THE HOLDERS OF THE NOTES IN ANY ELECTION OF A TRUSTEE OR A STANDBY TRUSTEE IN
ARRANGEMENT, REORGANIZATION, LIQUIDATION OR OTHER BANKRUPTCY OR INSOLVENCY
PROCEEDINGS OR PERSON PERFORMING SIMILAR FUNCTIONS IN COMPARABLE PROCEEDINGS;
AND


 


(C)      TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE TO OR
DELIVERABLE ON ANY SUCH CLAIMS, AND TO DISTRIBUTE ALL AMOUNTS RECEIVED WITH
RESPECT TO THE CLAIMS OF THE NOTEHOLDERS AND OF THE TRUSTEE ON THEIR BEHALF; AND
ANY TRUSTEE, RECEIVER OR LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR OFFICIAL IS
HEREBY AUTHORIZED BY EACH OF THE NOTEHOLDERS TO MAKE PAYMENTS TO THE TRUSTEE,
AND, IN THE EVENT THAT THE TRUSTEE SHALL CONSENT TO THE MAKING OF PAYMENTS
DIRECTLY TO THE NOTEHOLDERS, TO PAY TO THE TRUSTEE SUCH AMOUNTS AS SHALL BE
SUFFICIENT TO COVER REASONABLE COMPENSATION TO THE TRUSTEE, EACH PREDECESSOR
TRUSTEE AND THEIR RESPECTIVE AGENTS, ATTORNEYS AND COUNSEL, AND ALL OTHER
REASONABLE EXPENSES AND LIABILITIES INCURRED, AND ALL ADVANCES MADE, BY THE
TRUSTEE AND EACH PREDECESSOR TRUSTEE EXCEPT AS A RESULT OF ITS OWN NEGLIGENCE OR
BAD FAITH.


 

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Noteholder, any
plan of reorganization, arrangement, adjustment or composition affecting the
Notes or the rights of any Holder thereof, or to authorize the Trustee to vote
in respect of the claim of any Noteholder in any such

 

125

--------------------------------------------------------------------------------


 

Proceeding except, as aforesaid, to vote for the election of a trustee in
bankruptcy or similar Person.

 

All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceedings relative
thereto, and any action or Proceedings instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment, shall be applied as set forth in Section 5.7.

 

In any Proceedings brought by the Trustee on behalf of the Holders, the Trustee
shall be held to represent all the Holders of the Notes.

 

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Assets or institute Proceedings in furtherance thereof
pursuant to this Section 5.3 unless the conditions specified in Section 5.5(a)
are met.

 


SECTION 5.4             REMEDIES.


 


(A)      IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AND THE
NOTES HAVE BEEN DECLARED DUE AND PAYABLE AND SUCH DECLARATION AND ITS
CONSEQUENCES HAVE NOT BEEN RESCINDED AND ANNULLED, THE ISSUER AND THE CO-ISSUER
AGREE THAT THE TRUSTEE MAY, AFTER NOTICE TO THE NOTEHOLDERS AND EACH HEDGE
COUNTERPARTY, AND SHALL, UPON DIRECTION BY A MAJORITY OF THE CONTROLLING CLASS,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EXERCISE ONE OR MORE OF THE FOLLOWING
RIGHTS, PRIVILEGES AND REMEDIES:


 

(I)            INSTITUTE PROCEEDINGS FOR THE COLLECTION OF ALL AMOUNTS THEN
PAYABLE ON THE NOTES OR OTHERWISE PAYABLE UNDER THIS INDENTURE, WHETHER BY
DECLARATION OR OTHERWISE, ENFORCE ANY JUDGMENT OBTAINED, AND COLLECT FROM THE
ASSETS ANY MONIES ADJUDGED DUE;

 

(II)           SELL ALL OR A PORTION OF THE ASSETS OR RIGHTS OF INTEREST
THEREIN, AT ONE OR MORE PUBLIC OR PRIVATE SALES CALLED AND CONDUCTED IN ANY
MANNER PERMITTED BY LAW AND IN ACCORDANCE WITH SECTION 5.17 HEREOF;

 

(III)          INSTITUTE PROCEEDINGS FROM TIME TO TIME FOR THE COMPLETE OR
PARTIAL FORECLOSURE OF THIS INDENTURE WITH RESPECT TO THE ASSETS;

 

(IV)          EXERCISE ANY REMEDIES OF A SECURED PARTY UNDER THE UCC AND TAKE
ANY OTHER APPROPRIATE ACTION TO PROTECT AND ENFORCE THE RIGHTS AND REMEDIES OF
THE TRUSTEE AND THE HOLDERS OF THE NOTES HEREUNDER; AND

 

(V)           EXERCISE ANY OTHER RIGHTS AND REMEDIES THAT MAY BE AVAILABLE AT
LAW OR IN EQUITY;

 

provided, however, that the Trustee may not sell or liquidate the Assets or
institute Proceedings in furtherance thereof pursuant to this Section 5.4 unless
either of the conditions specified in Section 5.5(a) is met.

 

126

--------------------------------------------------------------------------------


 

The Trustee may, but need not, obtain and rely upon an opinion of an Independent
investment banking firm of national reputation with demonstrated capabilities in
structuring and distributing notes or certificates similar to the Notes as to
the feasibility of any action proposed to be taken in accordance with this
Section 5.4 and as to the sufficiency of the proceeds and other amounts
receivable with respect to the Assets to make the required payments of principal
of and interest on the Notes and other amounts payable hereunder, which opinion
shall be conclusive evidence as to such feasibility or sufficiency.

 


(B)      IF AN EVENT OF DEFAULT AS DESCRIBED IN SECTION 5.1(E) HEREOF SHALL HAVE
OCCURRED AND BE CONTINUING, THE TRUSTEE MAY, AND AT THE REQUEST OF THE HOLDERS
OF NOT LESS THAN 25% OF THE AGGREGATE OUTSTANDING AMOUNT OF THE CONTROLLING
CLASS SHALL, INSTITUTE A PROCEEDING SOLELY TO COMPEL PERFORMANCE OF THE COVENANT
OR AGREEMENT OR TO CURE THE REPRESENTATION OR WARRANTY, THE BREACH OF WHICH GAVE
RISE TO THE EVENT OF DEFAULT UNDER SUCH SECTION, AND ENFORCE ANY EQUITABLE
DECREE OR ORDER ARISING FROM SUCH PROCEEDING.


 


(C)      UPON ANY SALE, WHETHER MADE UNDER THE POWER OF SALE HEREBY GIVEN OR BY
VIRTUE OF JUDICIAL PROCEEDINGS, ANY NOTEHOLDER OR NOTEHOLDERS OR PREFERRED
SHAREHOLDER OR PREFERRED SHAREHOLDERS OR THE COLLATERAL MANAGER OR ANY OF ITS
AFFILIATES MAY BID FOR AND PURCHASE THE ASSETS OR ANY PART THEREOF AND, UPON
COMPLIANCE WITH THE TERMS OF SALE, MAY HOLD, RETAIN, POSSESS OR DISPOSE OF SUCH
PROPERTY IN ITS OR THEIR OWN ABSOLUTE RIGHT WITHOUT ACCOUNTABILITY; AND ANY
PURCHASER AT ANY SUCH SALE MAY, IN PAYING THE PURCHASE MONEY, TURN IN ANY OF THE
NOTES IN LIEU OF CASH EQUAL TO THE AMOUNT WHICH SHALL, UPON DISTRIBUTION OF THE
NET PROCEEDS OF SUCH SALE, BE PAYABLE ON THE NOTES SO TURNED IN BY SUCH HOLDER
(TAKING INTO ACCOUNT THE CLASS OF SUCH NOTES).  SUCH NOTES, IN CASE THE AMOUNTS
SO PAYABLE THEREON SHALL BE LESS THAN THE AMOUNT DUE THEREON, SHALL BE RETURNED
TO THE HOLDERS THEREOF AFTER PROPER NOTATION HAS BEEN MADE THEREON TO SHOW
PARTIAL PAYMENT.


 

Upon any Sale, whether made under the power of sale hereby given or by virtue of
judicial proceedings, the receipt of the Trustee or of the Officer making a sale
under judicial proceedings shall be a sufficient discharge to the purchaser or
purchasers at any sale for its or their purchase Money and such purchaser or
purchasers shall not be obliged to see to the application thereof.

 

Any such Sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall bind the Issuer, the Co-Issuer, the Trustee, the
Noteholders and the Preferred Shareholders, shall operate to divest all right,
title and interest whatsoever, either at law or in equity, of each of them in
and to the property sold, and shall be a perpetual bar, both at law and in
equity, against each of them and their successors and assigns, and against any
and all Persons claiming through or under them.

 


(D)      NOTWITHSTANDING ANY OTHER PROVISION OF THIS INDENTURE, THE TRUSTEE MAY
NOT, PRIOR TO THE DATE WHICH IS ONE YEAR AND ONE DAY, OR, IF LONGER, THE
APPLICABLE PREFERENCE PERIOD THEN IN EFFECT AFTER THE PAYMENT IN FULL OF ALL
NOTES, INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, THE
ISSUER OR THE CO-ISSUER ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY,
MORATORIUM OR LIQUIDATION PROCEEDINGS, OR OTHER PROCEEDINGS UNDER FEDERAL OR
STATE BANKRUPTCY OR SIMILAR LAWS.  NOTHING IN THIS SECTION 5.4 SHALL PRECLUDE,
OR BE DEEMED TO STOP, THE TRUSTEE (I) FROM TAKING ANY ACTION PRIOR TO THE
EXPIRATION OF THE

 

127

--------------------------------------------------------------------------------


 


AFOREMENTIONED ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE PREFERENCE
PERIOD THEN IN EFFECT) PERIOD IN (A) ANY CASE OR PROCEEDING VOLUNTARILY FILED OR
COMMENCED BY THE ISSUER OR THE CO-ISSUER OR (B) ANY INVOLUNTARY INSOLVENCY
PROCEEDING FILED OR COMMENCED BY A PERSON OTHER THAN THE TRUSTEE, OR (II) FROM
COMMENCING AGAINST THE ISSUER OR THE CO-ISSUER OR ANY OF THEIR RESPECTIVE
PROPERTIES ANY LEGAL ACTION WHICH IS NOT A BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY, MORATORIUM OR LIQUIDATION PROCEEDING.


 


SECTION 5.5             PRESERVATION OF ASSETS.


 


(A)      NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IF AN EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING WHEN ANY OF THE NOTES ARE OUTSTANDING, THE
TRUSTEE SHALL RETAIN THE ASSETS SECURING THE NOTES, COLLECT AND CAUSE THE
COLLECTION OF THE PROCEEDS THEREOF AND MAKE AND APPLY ALL PAYMENTS AND DEPOSITS
AND MAINTAIN ALL ACCOUNTS IN RESPECT OF THE ASSETS AND THE NOTES IN ACCORDANCE
WITH THE PRIORITY OF PAYMENTS AND THE PROVISIONS OF ARTICLES 10, 12 AND 13
UNLESS EITHER:


 

(I)            THE TRUSTEE, PURSUANT TO SECTION 5.5(C), DETERMINES THAT THE
ANTICIPATED PROCEEDS OF A SALE OR LIQUIDATION OF THE ASSETS (AFTER DEDUCTING THE
REASONABLE EXPENSES OF SUCH SALE OR LIQUIDATION) WOULD BE SUFFICIENT TO
DISCHARGE IN FULL THE AMOUNTS THEN DUE AND UNPAID ON THE NOTES, COMPANY
ADMINISTRATIVE EXPENSES DUE AND PAYABLE PURSUANT TO CLAUSES (3) AND (31) OF
SECTION 11.1(A)(I) AND CLAUSES (1) AND (13) OF SECTION 11.1(A)(II), THE SENIOR
COLLATERAL MANAGEMENT FEES DUE AND PAYABLE PURSUANT TO CLAUSE (4) OF SECTION
11.1(A)(I), THE SUBORDINATE COLLATERAL MANAGEMENT FEES DUE AND PAYABLE PURSUANT
TO CLAUSE (32) OF SECTION 11.1(A)(I), ANY AMOUNTS DUE AND UNPAID TO EACH HEDGE
COUNTERPARTY, INCLUDING WITHOUT LIMITATION, ANY PAYMENTS (HOWEVER DESCRIBED) DUE
AND PAYABLE BY THE ISSUER UNDER EACH HEDGE AGREEMENT UPON A TERMINATION OF SUCH
HEDGE AGREEMENT (INCLUDING ANY INTEREST THAT MAY ACCRUE THEREON) AND AMOUNTS DUE
AND PAYABLE TO THE ADVANCING AGENT AND THE TRUSTEE, IN ITS CAPACITY AS BACKUP
ADVANCING AGENT, IN RESPECT OF UNREIMBURSED INTEREST ADVANCES AND REIMBURSEMENT
INTEREST, AND A MAJORITY OF THE CONTROLLING CLASS AGREES WITH SUCH
DETERMINATION; OR

 

(II)           THE HOLDERS OF A MAJORITY OF THE AGGREGATE OUTSTANDING AMOUNT OF
EACH CLASS OF NOTES (EACH VOTING AS A SEPARATE CLASS) (AND EACH HEDGE
COUNTERPARTY, UNLESS EACH SHALL BE PAID IN FULL THE AMOUNTS DUE AND UNPAID,
INCLUDING, WITHOUT LIMITATION, ANY PAYMENTS (HOWEVER DESCRIBED) DUE AND PAYABLE
BY THE ISSUER UNDER EACH HEDGE AGREEMENT UPON A TERMINATION OF SUCH HEDGE
AGREEMENT (INCLUDING ANY INTEREST THAT MAY ACCRUE THEREON)), DIRECT, SUBJECT TO
THE PROVISIONS OF THIS INDENTURE, THE SALE AND LIQUIDATION OF THE ASSETS.

 

The Trustee shall give written notice of the retention of the Assets to the
Issuer, the Co-Issuer, the Collateral Manager, each Hedge Counterparty and the
Rating Agencies.  So long as such Event of Default is continuing, any such
retention pursuant to this Section 5.5(a) may be rescinded at any time when the
conditions specified in clause (i) or (ii) above exist.

 


(B)      NOTHING CONTAINED IN SECTION 5.5(A) SHALL BE CONSTRUED TO REQUIRE THE
TRUSTEE TO SELL THE ASSETS SECURING THE NOTES IF THE CONDITIONS SET FORTH IN
SECTION 5.5(A) ARE NOT

 

128

--------------------------------------------------------------------------------


 


SATISFIED.  NOTHING CONTAINED IN SECTION 5.5(A) SHALL BE CONSTRUED TO REQUIRE
THE TRUSTEE TO PRESERVE THE ASSETS SECURING THE NOTES IF PROHIBITED BY
APPLICABLE LAW.


 


(C)      IN DETERMINING WHETHER THE CONDITION SPECIFIED IN SECTION 5.5(A)(I)
EXISTS, THE COLLATERAL MANAGER SHALL OBTAIN BID PRICES WITH RESPECT TO EACH
PLEDGED COLLATERAL DEBT SECURITY FROM TWO DEALERS (INDEPENDENT OF THE COLLATERAL
MANAGER AND ANY OF ITS AFFILIATES) AT THE TIME MAKING A MARKET IN SUCH PLEDGED
COLLATERAL DEBT SECURITIES (OR, IF THERE IS ONLY ONE MARKET MAKER, THEN THE
COLLATERAL MANAGER SHALL OBTAIN A BID PRICE FROM THAT MARKET MAKER OR, IF NO
MARKET MAKER, FROM A PRICING SERVICE).  THE COLLATERAL MANAGER SHALL COMPUTE THE
ANTICIPATED PROCEEDS OF SALE OR LIQUIDATION ON THE BASIS OF THE LOWEST OF SUCH
BID PRICES FOR EACH SUCH PLEDGED COLLATERAL DEBT SECURITY.  FOR THE PURPOSES OF
DETERMINING ISSUES RELATING TO THE MARKET VALUE OF THE PLEDGED COLLATERAL DEBT
SECURITY AND THE EXECUTION OF A SALE OR OTHER LIQUIDATION THEREOF, THE TRUSTEE
MAY, BUT NEED NOT, RETAIN AT THE EXPENSE OF THE ISSUER AND RELY ON AN OPINION OF
AN INDEPENDENT INVESTMENT BANKING FIRM OF NATIONAL REPUTATION IN CONNECTION WITH
A DETERMINATION (NOTWITHSTANDING THAT SUCH OPINION WILL NOT BE THE BASIS FOR
SUCH DETERMINATION) AS TO WHETHER THE CONDITION SPECIFIED IN SECTION 5.5(A)(I)
EXISTS.


 

The Trustee shall promptly deliver to the Noteholders and each Hedge
Counterparty a report stating the results of any determination required to be
made pursuant to Section 5.5(a)(i).  The Trustee shall make the determinations
required by Section 5.5(a)(i) within 30 days after an Event of Default if
requested by a Majority of the Controlling Class.

 


SECTION 5.6             TRUSTEE MAY ENFORCE CLAIMS WITHOUT POSSESSION OF NOTES.


 

All rights of action and claims under this Indenture or under any of the Notes
may be prosecuted and enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceeding relating
thereto, and any such action or Proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust.  Any recovery of
judgment in respect of the Notes shall be applied as set forth in Section 5.7
hereof.

 

In any Proceedings brought by the Trustee (and any Proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party), in respect of the Notes, the Trustee shall be held to represent all
the Holders of the Notes.

 


SECTION 5.7             APPLICATION OF MONEY COLLECTED.


 

Any Money collected by the Trustee with respect to the Notes pursuant to this
Article 5 and any Money that may then be held or thereafter received by the
Trustee with respect to the Notes hereunder shall be applied subject to Section
13.1 hereof and in accordance with the Priority of Payments set forth in Section
11.1 hereof, at the date or dates fixed by the Trustee.

 


SECTION 5.8             LIMITATION ON SUITS.


 

No Holder of any Notes shall have any right to institute any Proceedings,
judicial or otherwise, with respect to this Indenture, or for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless:

 

129

--------------------------------------------------------------------------------


 


(A)      SUCH HOLDER HAS PREVIOUSLY GIVEN TO THE TRUSTEE WRITTEN NOTICE OF AN
EVENT OF DEFAULT;


 


(B)      EXCEPT AS OTHERWISE PROVIDED IN SECTION 5.9 HEREOF, THE HOLDERS OF AT
LEAST 25% OF THE THEN AGGREGATE OUTSTANDING AMOUNT OF THE CONTROLLING CLASS
SHALL HAVE MADE WRITTEN REQUEST TO THE TRUSTEE TO INSTITUTE PROCEEDINGS IN
RESPECT OF SUCH EVENT OF DEFAULT IN ITS OWN NAME AS TRUSTEE HEREUNDER AND SUCH
HOLDER OR HOLDERS HAVE OFFERED TO THE TRUSTEE REASONABLE INDEMNITY AGAINST THE
COSTS, EXPENSES AND LIABILITIES TO BE INCURRED IN COMPLIANCE WITH SUCH REQUEST;


 


(C)      THE TRUSTEE FOR 30 DAYS AFTER ITS RECEIPT OF SUCH NOTICE, REQUEST AND
OFFER OF INDEMNITY HAS FAILED TO INSTITUTE ANY SUCH PROCEEDING; AND


 


(D)      NO DIRECTION INCONSISTENT WITH SUCH WRITTEN REQUEST HAS BEEN GIVEN TO
THE TRUSTEE DURING SUCH 30 DAY PERIOD BY A MAJORITY OF THE CONTROLLING CLASS; IT
BEING UNDERSTOOD AND INTENDED THAT NO ONE OR MORE HOLDERS OF NOTES SHALL HAVE
ANY RIGHT IN ANY MANNER WHATEVER BY VIRTUE OF, OR BY AVAILING OF, ANY PROVISION
OF THIS INDENTURE TO AFFECT, DISTURB OR PREJUDICE THE RIGHTS OF ANY OTHER
HOLDERS OF NOTES OF THE SAME CLASS OR TO OBTAIN OR TO SEEK TO OBTAIN PRIORITY OR
PREFERENCE OVER ANY OTHER HOLDERS OF THE NOTES OF THE SAME CLASS OR TO ENFORCE
ANY RIGHT UNDER THIS INDENTURE, EXCEPT IN THE MANNER HEREIN PROVIDED AND FOR THE
EQUAL AND RATABLE BENEFIT OF ALL THE HOLDERS OF NOTES OF THE SAME CLASS SUBJECT
TO AND IN ACCORDANCE WITH SECTION 13.1 HEREOF AND THE PRIORITY OF PAYMENTS.


 

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Holders of the Controlling Class, each
representing less than a Majority of the Controlling Class, the Trustee in its
sole discretion may determine what action, if any, shall be taken,
notwithstanding any other provisions of this Indenture.

 


SECTION 5.9             UNCONDITIONAL RIGHTS OF NOTEHOLDERS TO RECEIVE PRINCIPAL
AND INTEREST.


 

Notwithstanding any other provision in this Indenture (except for Section 2.7(n)
and 2.7(v)), the Holder of any Class of Note shall have the right, which is
absolute and unconditional, to receive payment of the principal of and interest
on such Class of Note as such principal, interest and other amounts become due
and payable in accordance with the Priority of Payments and Section 13.1, and,
subject to the provisions of Section 5.4(d) and Section 5.8 to institute
Proceedings for the enforcement of any such payment, and such right shall not be
impaired without the consent of such Holder; provided, however, that the right
of such Holder to institute proceedings for the enforcement of any such payment
shall not be subject to the 25% threshold requirement set forth in Section
5.8(b).

 


SECTION 5.10           RESTORATION OF RIGHTS AND REMEDIES.


 

If the Trustee or any Noteholder has instituted any Proceeding to enforce any
right or remedy under this Indenture and such Proceeding has been discontinued
or abandoned for any reason, or has been determined adversely to the Trustee, or
to such Noteholder, then and in every such case the Issuer, the Co-Issuer, the
Trustee, and the Noteholder shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions

 

130

--------------------------------------------------------------------------------


 

hereunder, and thereafter all rights and remedies of the Trustee, and the
Noteholders shall continue as though no such Proceeding had been instituted.

 


SECTION 5.11           RIGHTS AND REMEDIES CUMULATIVE.


 

No right or remedy herein conferred upon or reserved to the Trustee, or to the
Noteholders, is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise.  The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 


SECTION 5.12           DELAY OR OMISSION NOT WAIVER.


 

No delay or omission of the Trustee, or of any Noteholder to exercise any right
or remedy accruing upon any Event of Default shall impair any such right or
remedy or constitute a waiver of any such Event of Default or an acquiescence
therein or a waiver of a subsequent Event of Default.  Every right and remedy
given by this Article 5 or by law to the Trustee, or to the Noteholders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee, or by the Noteholders, as the case may be.

 


SECTION 5.13           CONTROL BY THE CONTROLLING CLASS.


 

Notwithstanding any other provision of this Indenture, if an Event of Default
shall have occurred and be continuing when any of the Notes are Outstanding, a
Majority of the Controlling Class shall have the right to cause the institution
of and direct the time, method and place of conducting any Proceeding for any
remedy available to the Trustee for exercising any trust, right, remedy or power
conferred on the Trustee in respect of the Notes; provided that:

 


(A)      SUCH DIRECTION SHALL NOT CONFLICT WITH ANY RULE OF LAW OR WITH THIS
INDENTURE;


 


(B)      THE TRUSTEE MAY TAKE ANY OTHER ACTION DEEMED PROPER BY THE TRUSTEE THAT
IS NOT INCONSISTENT WITH SUCH DIRECTION; PROVIDED, HOWEVER, THAT, SUBJECT TO
SECTION 6.1, THE TRUSTEE NEED NOT TAKE ANY ACTION THAT IT DETERMINES MIGHT
INVOLVE IT IN LIABILITY (UNLESS THE TRUSTEE HAS RECEIVED SATISFACTORY INDEMNITY
AGAINST SUCH LIABILITY AS SET FORTH BELOW);


 


(C)      THE TRUSTEE SHALL HAVE BEEN PROVIDED WITH INDEMNITY SATISFACTORY TO IT;
AND


 


(D)      ANY DIRECTION TO THE TRUSTEE TO UNDERTAKE A SALE OF THE ASSETS SHALL BE
BY THE HOLDERS OF NOTES SECURED THEREBY REPRESENTING A MAJORITY OF THE AGGREGATE
OUTSTANDING AMOUNT OF EACH CLASS OF NOTES.


 


SECTION 5.14           WAIVER OF PAST DEFAULTS.


 

Prior to the time a judgment or decree for payment of the Money due has been
obtained by the Trustee, as provided in this Article 5, a Majority of each and
every Class of

 

131

--------------------------------------------------------------------------------


 

Notes voting as a separate Class may on behalf of the Holders of all the Notes
waive any past Default in respect of the Notes and its consequences, except a
Default:

 


(A)      IN THE PAYMENT OF PRINCIPAL OF ANY NOTE;


 


(B)      IN THE PAYMENT OF INTEREST IN RESPECT OF THE CONTROLLING CLASS;


 


(C)      IN RESPECT OF A COVENANT OR PROVISION HEREOF THAT UNDER SECTION 8.2
CANNOT BE MODIFIED OR AMENDED WITHOUT THE WAIVER OR CONSENT OF THE HOLDER OF
EACH OUTSTANDING NOTE ADVERSELY AFFECTED THEREBY; OR


 


(D)      IN RESPECT OF ANY COVENANT OR PROVISION HEREOF FOR THE INDIVIDUAL
PROTECTION OR BENEFIT OF THE TRUSTEE (WITHOUT THE TRUSTEE’S EXPRESS WRITTEN
CONSENT THERETO).


 

In the case of any such waiver, the Issuer, the Co-Issuer, the Trustee, and the
Holders of the Notes shall be restored to their former positions and rights
hereunder, respectively, but no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereto.  The Trustee shall
promptly give written notice of any such waiver to the Collateral Manager, each
Noteholder and each Hedge Counterparty.

 

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.

 


SECTION 5.15           UNDERTAKING FOR COSTS.


 

All parties to this Indenture agree, and each Holder of any Note by its
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken, or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.15 shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Noteholder, or group of Noteholders,
holding in the aggregate more than 10% of the Aggregate Outstanding Amount of
the Controlling Class, or to any suit instituted by any Noteholder for the
enforcement of the payment of the principal of or interest on any Note or any
other amount payable hereunder on or after the Stated Maturity (or, in the case
of redemption, on or after the applicable Redemption Date).

 


SECTION 5.16           WAIVER OF STAY OR EXTENSION LAWS.


 

Each of the Issuer and the Co-Issuer covenants (to the extent that it may
lawfully do so) that it will not at any time insist upon, or plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay or
extension law wherever enacted, now or at any time hereafter in force, which may
affect the covenants, the performance of or any remedies under this Indenture;
and each of the Issuer and the Co-Issuer (to the extent that it may lawfully do
so)

 

132

--------------------------------------------------------------------------------


 

hereby expressly waives all benefit or advantage of any such law, and covenants
that it will not hinder, delay or impede the execution of any power herein
granted to the Trustee, but will suffer and permit the execution of every such
power as though no such law had been enacted.

 


SECTION 5.17           SALE OF ASSETS.


 


(A)      THE POWER TO EFFECT ANY SALE (A “SALE”) OF ANY PORTION OF THE ASSETS
PURSUANT TO SECTIONS 5.4 AND 5.5 HEREOF SHALL NOT BE EXHAUSTED BY ANY ONE OR
MORE SALES AS TO ANY PORTION OF SUCH ASSETS REMAINING UNSOLD, BUT SHALL CONTINUE
UNIMPAIRED UNTIL ALL AMOUNTS SECURED BY THE ASSETS SHALL HAVE BEEN PAID OR IF
THERE ARE INSUFFICIENT PROCEEDS TO PAY SUCH AMOUNT UNTIL THE ENTIRE ASSETS SHALL
HAVE BEEN SOLD.  THE TRUSTEE MAY UPON NOTICE TO THE SECURITYHOLDERS AND EACH
HEDGE COUNTERPARTY, AND SHALL, UPON DIRECTION OF A MAJORITY OF THE CONTROLLING
CLASS, FROM TIME TO TIME POSTPONE ANY SALE BY PUBLIC ANNOUNCEMENT MADE AT THE
TIME AND PLACE OF SUCH SALE; PROVIDED, HOWEVER, THAT IF THE SALE IS RESCHEDULED
FOR A DATE MORE THAN THREE BUSINESS DAYS AFTER THE DATE OF THE DETERMINATION BY
THE TRUSTEE PURSUANT TO SECTION 5.5 HEREOF, SUCH SALE SHALL NOT OCCUR UNLESS AND
UNTIL THE TRUSTEE HAS AGAIN MADE THE DETERMINATION REQUIRED BY SECTION 5.5
HEREOF.  THE TRUSTEE HEREBY EXPRESSLY WAIVES ITS RIGHTS TO ANY AMOUNT FIXED BY
LAW AS COMPENSATION FOR ANY SALE; PROVIDED THAT THE TRUSTEE SHALL BE AUTHORIZED
TO DEDUCT THE REASONABLE COSTS, CHARGES AND EXPENSES INCURRED BY IT IN
CONNECTION WITH SUCH SALE FROM THE PROCEEDS THEREOF NOTWITHSTANDING THE
PROVISIONS OF SECTION 6.7 HEREOF.


 


(B)      THE TRUSTEE MAY BID FOR AND ACQUIRE ANY PORTION OF THE ASSETS IN
CONNECTION WITH A PUBLIC SALE THEREOF, AND MAY PAY ALL OR PART OF THE PURCHASE
PRICE BY CREDITING AGAINST AMOUNTS OWING ON THE NOTES OR OTHER AMOUNTS SECURED
BY THE ASSETS, ALL OR PART OF THE NET PROCEEDS OF SUCH SALE AFTER DEDUCTING THE
REASONABLE COSTS, CHARGES AND EXPENSES INCURRED BY THE TRUSTEE IN CONNECTION
WITH SUCH SALE NOTWITHSTANDING THE PROVISIONS OF SECTION 6.7 HEREOF.  THE NOTES
NEED NOT BE PRODUCED IN ORDER TO COMPLETE ANY SUCH SALE, OR IN ORDER FOR THE NET
PROCEEDS OF SUCH SALE TO BE CREDITED AGAINST AMOUNTS OWING ON THE NOTES.  THE
TRUSTEE MAY HOLD, LEASE, OPERATE, MANAGE OR OTHERWISE DEAL WITH ANY PROPERTY SO
ACQUIRED IN ANY MANNER PERMITTED BY LAW IN ACCORDANCE WITH THIS INDENTURE.


 


(C)      IF ANY PORTION OF THE ASSETS CONSISTS OF SECURITIES ISSUED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT (“UNREGISTERED SECURITIES”), THE TRUSTEE
MAY SEEK AN OPINION OF COUNSEL, OR, IF NO SUCH OPINION OF COUNSEL CAN BE
OBTAINED AND WITH THE CONSENT OF A MAJORITY OF THE CONTROLLING CLASS, SEEK A NO
ACTION POSITION FROM THE SECURITIES AND EXCHANGE COMMISSION OR ANY OTHER
RELEVANT FEDERAL OR STATE REGULATORY AUTHORITIES, REGARDING THE LEGALITY OF A
PUBLIC OR PRIVATE SALE OF SUCH UNREGISTERED SECURITIES.  IN NO EVENT SHALL THE
TRUSTEE BE REQUIRED TO REGISTER UNREGISTERED SECURITIES UNDER THE SECURITIES
ACT.


 


(D)      THE TRUSTEE SHALL EXECUTE AND DELIVER AN APPROPRIATE INSTRUMENT OF
CONVEYANCE TRANSFERRING ITS INTEREST IN ANY PORTION OF THE ASSETS IN CONNECTION
WITH A SALE THEREOF.  IN ADDITION, THE TRUSTEE IS HEREBY IRREVOCABLY APPOINTED
THE AGENT AND ATTORNEY IN FACT OF THE ISSUER TO TRANSFER AND CONVEY ITS INTEREST
IN ANY PORTION OF THE ASSETS IN CONNECTION WITH A SALE THEREOF, AND TO TAKE ALL
ACTION NECESSARY TO EFFECT SUCH SALE.  NO PURCHASER OR TRANSFEREE AT SUCH A SALE
SHALL BE BOUND TO ASCERTAIN THE TRUSTEE’S AUTHORITY, TO INQUIRE INTO THE
SATISFACTION OF ANY CONDITIONS PRECEDENT OR SEE TO THE APPLICATION OF ANY
MONIES.

 

133

--------------------------------------------------------------------------------


 


(E)      IN THE EVENT OF ANY SALE OF THE ASSETS PURSUANT TO SECTION 5.4 OR
SECTION 5.5, PAYMENTS SHALL BE MADE IN THE ORDER AND PRIORITY SET FORTH IN
SECTION 11.1(A)(I) AND SECTION 11.1(A)(II) IN THE SAME MANNER AS IF THE NOTES
HAD BEEN ACCELERATED.


 


SECTION 5.18           ACTION ON THE NOTES.


 

The Trustee’s right to seek and recover judgment on the Notes or under this
Indenture shall not be affected by the seeking or obtaining of or application
for any other relief under or with respect to this Indenture.  Neither the lien
of this Indenture nor any rights or remedies of the Trustee, or the Noteholders
shall be impaired by the recovery of any judgment by the Trustee against the
Issuer or the Co-Issuer or by the levy of any execution under such judgment upon
any portion of the Assets or upon any of the assets of the Issuer or the
Co-Issuer.

 


ARTICLE 6

 


THE TRUSTEE


 


SECTION 6.1             CERTAIN DUTIES AND RESPONSIBILITIES.


 


(A)      EXCEPT DURING THE CONTINUANCE OF AN EVENT OF DEFAULT:


 

(I)            THE TRUSTEE UNDERTAKES TO PERFORM SUCH DUTIES AND ONLY SUCH
DUTIES AS ARE SET FORTH IN THIS INDENTURE, AND NO IMPLIED COVENANTS OR
OBLIGATIONS SHALL BE READ INTO THIS INDENTURE AGAINST THE TRUSTEE; AND

 

(II)           IN THE ABSENCE OF MANIFEST ERROR, OR BAD FAITH ON ITS PART, THE
TRUSTEE MAY CONCLUSIVELY RELY, AS TO THE TRUTH OF THE STATEMENTS AND THE
CORRECTNESS OF THE OPINIONS EXPRESSED THEREIN, UPON CERTIFICATES OR OPINIONS
FURNISHED TO THE TRUSTEE AND CONFORMING TO THE REQUIREMENTS OF THIS INDENTURE;
PROVIDED, HOWEVER, THAT IN THE CASE OF ANY SUCH CERTIFICATES OR OPINIONS WHICH
BY ANY PROVISION HEREOF ARE SPECIFICALLY REQUIRED TO BE FURNISHED TO THE
TRUSTEE, THE TRUSTEE SHALL BE UNDER A DUTY TO EXAMINE THE SAME TO DETERMINE
WHETHER OR NOT THEY SUBSTANTIALLY CONFORM TO THE REQUIREMENTS OF THIS INDENTURE
AND SHALL PROMPTLY, BUT IN ANY EVENT WITHIN THREE BUSINESS DAYS IN THE CASE OF
AN OFFICER’S CERTIFICATE FURNISHED BY THE COLLATERAL MANAGER, NOTIFY THE PARTY
DELIVERING THE SAME IF SUCH CERTIFICATE OR OPINION DOES NOT CONFORM.  IF A
CORRECTED FORM SHALL NOT HAVE BEEN DELIVERED TO THE TRUSTEE WITHIN 15 DAYS AFTER
SUCH NOTICE FROM THE TRUSTEE, THE TRUSTEE SHALL SO NOTIFY THE NOTEHOLDERS.

 


(B)      IN CASE AN EVENT OF DEFAULT KNOWN TO THE TRUSTEE HAS OCCURRED AND IS
CONTINUING, THE TRUSTEE SHALL, PRIOR TO THE RECEIPT OF DIRECTIONS, IF ANY, FROM
A MAJORITY OF THE CONTROLLING CLASS (OR OTHER NOTEHOLDERS TO THE EXTENT PROVIDED
IN ARTICLE 5 HEREOF), EXERCISE SUCH OF THE RIGHTS AND POWERS VESTED IN IT BY
THIS INDENTURE, AND USE THE SAME DEGREE OF CARE AND SKILL IN ITS EXERCISE AS A
PRUDENT PERSON WOULD EXERCISE OR USE UNDER THE CIRCUMSTANCES IN THE CONDUCT OF
SUCH PERSON’S OWN AFFAIRS.


 


(C)      IF, IN PERFORMING ITS DUTIES UNDER THIS AGREEMENT, THE TRUSTEE IS
REQUIRED TO DECIDE BETWEEN ALTERNATIVE COURSES OF ACTION, THE TRUSTEE MAY
REQUEST WRITTEN INSTRUCTIONS FROM

 

134

--------------------------------------------------------------------------------


 


THE COLLATERAL MANAGER AS TO COURSES OF ACTION DESIRED BY IT.  IF THE TRUSTEE
DOES NOT RECEIVE SUCH INSTRUCTIONS WITHIN TWO BUSINESS DAYS AFTER IT HAS
REQUESTED THEM, IT MAY, BUT SHALL BE UNDER NO DUTY TO, TAKE OR REFRAIN FROM
TAKING SUCH ACTION.  THE TRUSTEE SHALL ACT IN ACCORDANCE WITH INSTRUCTIONS
RECEIVED AFTER SUCH TWO-BUSINESS DAY PERIOD EXCEPT TO THE EXTENT IT HAS ALREADY
TAKEN, OR COMMITTED ITSELF TO TAKE, ACTION INCONSISTENT WITH SUCH INSTRUCTIONS. 
THE TRUSTEE SHALL BE ENTITLED TO RELY ON THE ADVICE OF LEGAL COUNSEL AND
INDEPENDENT ACCOUNTANTS IN PERFORMING ITS DUTIES HEREUNDER AND BE DEEMED TO HAVE
ACTED IN GOOD FAITH IF IT ACTS IN ACCORDANCE WITH SUCH ADVICE.


 


(D)      NO PROVISION OF THIS INDENTURE SHALL BE CONSTRUED TO RELIEVE THE
TRUSTEE FROM LIABILITY FOR ITS OWN NEGLIGENT ACTION, ITS OWN NEGLIGENT FAILURE
TO ACT, OR ITS OWN WILLFUL MISCONDUCT, EXCEPT THAT:


 

(I)            THIS SUBSECTION SHALL NOT BE CONSTRUED TO LIMIT THE EFFECT OF
SUBSECTION (A) OF THIS SECTION 6.1;

 

(II)           THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT MADE IN
GOOD FAITH BY A TRUST OFFICER, UNLESS IT SHALL BE PROVEN THAT THE TRUSTEE WAS
NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS;

 

(III)          THE TRUSTEE SHALL NOT BE LIABLE WITH RESPECT TO ANY ACTION TAKEN
OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN ACCORDANCE WITH THE DIRECTION OF
THE ISSUER IN ACCORDANCE WITH THIS INDENTURE AND/OR THE CONTROLLING CLASS
RELATING TO THE TIME, METHOD AND PLACE OF CONDUCTING ANY PROCEEDING FOR ANY
REMEDY AVAILABLE TO THE TRUSTEE IN RESPECT OF ANY NOTE OR EXERCISING ANY TRUST
OR POWER CONFERRED UPON THE TRUSTEE UNDER THIS INDENTURE;

 

(IV)          NO PROVISION OF THIS INDENTURE SHALL REQUIRE THE TRUSTEE TO EXPEND
OR RISK ITS OWN FUNDS OR OTHERWISE INCUR ANY FINANCIAL LIABILITY IN THE
PERFORMANCE OF ANY OF ITS DUTIES HEREUNDER, OR IN THE EXERCISE OF ANY OF ITS
RIGHTS OR POWERS CONTEMPLATED HEREUNDER, IF IT SHALL HAVE REASONABLE GROUNDS FOR
BELIEVING THAT REPAYMENT OF SUCH FUNDS OR ADEQUATE INDEMNITY AGAINST SUCH RISK
OR LIABILITY IS NOT REASONABLY ASSURED TO IT (IF THE AMOUNT OF SUCH FUNDS OR
RISK OR LIABILITY DOES NOT EXCEED THE AMOUNT PAYABLE TO THE TRUSTEE PURSUANT TO
SECTION 11.1(A)(I)(3) AND SECTION 11.1(A)(II)(1) NET OF THE AMOUNTS SPECIFIED IN
SECTION 6.7(A)(I), THE TRUSTEE SHALL BE DEEMED TO BE REASONABLY ASSURED OF SUCH
REPAYMENT) UNLESS SUCH RISK OR LIABILITY RELATES TO ITS ORDINARY SERVICES UNDER
THIS INDENTURE, EXCEPT WHERE THIS INDENTURE PROVIDES OTHERWISE; AND

 

(V)           THE TRUSTEE SHALL NOT BE LIABLE TO THE NOTEHOLDERS FOR ANY ACTION
TAKEN OR OMITTED BY IT AT THE DIRECTION OF THE ISSUER, THE CO-ISSUER, THE
COLLATERAL MANAGER, THE CONTROLLING CLASS AND/OR A NOTEHOLDER UNDER
CIRCUMSTANCES IN WHICH SUCH DIRECTION IS REQUIRED OR PERMITTED BY THE TERMS OF
THIS INDENTURE.

 


(E)      FOR ALL PURPOSES UNDER THIS INDENTURE, THE TRUSTEE SHALL NOT BE DEEMED
TO HAVE NOTICE OR KNOWLEDGE OF ANY EVENT OF DEFAULT DESCRIBED IN SECTION 5.1(D),
5.1(F), 5.1(G), 5.1(H) OR 5.1(I) OR ANY DEFAULT DESCRIBED IN SECTION 5.1(E)
UNLESS A TRUST OFFICER ASSIGNED TO AND WORKING IN THE CORPORATE TRUST OFFICE HAS
ACTUAL KNOWLEDGE THEREOF OR UNLESS WRITTEN NOTICE OF ANY EVENT WHICH IS IN FACT
SUCH AN EVENT OF DEFAULT OR DEFAULT IS RECEIVED BY THE

 

135

--------------------------------------------------------------------------------


 


TRUSTEE AT THE CORPORATE TRUST OFFICE, AND SUCH NOTICE REFERENCES, AS
APPLICABLE, THE NOTES GENERALLY, THE ISSUER, THE ASSETS OR THIS INDENTURE.  FOR
PURPOSES OF DETERMINING THE TRUSTEE’S RESPONSIBILITY AND LIABILITY HEREUNDER,
WHENEVER REFERENCE IS MADE IN THIS INDENTURE TO SUCH AN EVENT OF DEFAULT OR A
DEFAULT, SUCH REFERENCE SHALL BE CONSTRUED TO REFER ONLY TO SUCH AN EVENT OF
DEFAULT OR DEFAULT OF WHICH THE TRUSTEE IS DEEMED TO HAVE NOTICE AS DESCRIBED IN
THIS SECTION 6.1.


 


(F)       WHETHER OR NOT THEREIN EXPRESSLY SO PROVIDED, EVERY PROVISION OF THIS
INDENTURE RELATING TO THE CONDUCT OR AFFECTING THE LIABILITY OF OR AFFORDING
PROTECTION TO THE TRUSTEE SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 6.1(A),
6.1(B), 6.1(C), 6.1(D) AND 6.1(E).


 


(G)      THE TRUSTEE SHALL, UPON REASONABLE PRIOR WRITTEN NOTICE TO THE TRUSTEE,
PERMIT THE ISSUER, THE CO-ISSUER, THE COLLATERAL MANAGER OR THE RATING AGENCIES,
DURING THE TRUSTEE’S NORMAL BUSINESS HOURS, TO EXAMINE ALL BOOKS OF ACCOUNT,
RECORDS, REPORTS AND OTHER PAPERS OF THE TRUSTEE RELATING TO THE NOTES, TO MAKE
COPIES AND EXTRACTS THEREFROM (THE REASONABLE OUT-OF-POCKET EXPENSES INCURRED IN
MAKING ANY SUCH COPIES OR EXTRACTS TO BE REIMBURSED TO THE TRUSTEE BY SUCH
PERSON) AND TO DISCUSS THE TRUSTEE’S ACTIONS, AS SUCH ACTIONS RELATE TO THE
TRUSTEE’S DUTIES WITH RESPECT TO THE NOTES, WITH THE TRUSTEE’S OFFICERS AND
EMPLOYEES RESPONSIBLE FOR CARRYING OUT THE TRUSTEE’S DUTIES WITH RESPECT TO THE
NOTES.


 


SECTION 6.2             NOTICE OF DEFAULT.


 

Promptly (and in no event later than three Business Days) after the occurrence
of any Default known to the Trustee or after any declaration of acceleration has
been made or delivered to the Trustee pursuant to Section 5.2, the Trustee shall
transmit by mail to the Collateral Manager, the Irish Paying Agent (for so long
as any Notes are listed on the Irish Stock Exchange), each Hedge Counterparty
and each Rating Agency (for so long as any Class of Notes is Outstanding and
rated by such Rating Agency), to all Holders of Notes as their names and
addresses appear on the Notes Register, notice of all Defaults hereunder known
to the Trustee, unless such Default shall have been cured or waived.

 


SECTION 6.3             CERTAIN RIGHTS OF TRUSTEE.


 

Except as otherwise provided in Section 6.1:

 


(A)      THE TRUSTEE MAY RELY AND SHALL BE PROTECTED IN ACTING OR REFRAINING
FROM ACTING UPON ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT, OPINION,
REPORT, NOTICE, REQUEST, DIRECTION, CONSENT, ORDER, NOTE OR OTHER PAPER OR
DOCUMENT BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED OR PRESENTED BY
THE PROPER PARTY OR PARTIES;


 


(B)      ANY REQUEST OR DIRECTION OF THE ISSUER OR THE CO-ISSUER MENTIONED
HEREIN SHALL BE SUFFICIENTLY EVIDENCED BY AN ISSUER REQUEST OR ISSUER ORDER, AS
THE CASE MAY BE;


 


(C)      WHENEVER IN THE ADMINISTRATION OF THIS INDENTURE THE TRUSTEE SHALL (I)
DEEM IT DESIRABLE THAT A MATTER BE PROVED OR ESTABLISHED PRIOR TO TAKING,
SUFFERING OR OMITTING ANY ACTION HEREUNDER, THE TRUSTEE (UNLESS OTHER EVIDENCE
BE HEREIN SPECIFICALLY PRESCRIBED) MAY, IN THE ABSENCE OF BAD FAITH ON ITS PART,
RELY UPON AN OFFICER’S CERTIFICATE OR (II) BE REQUIRED TO DETERMINE THE VALUE OF
ANY ASSETS OR FUNDS HEREUNDER OR THE CASH FLOWS PROJECTED TO BE

 

136

--------------------------------------------------------------------------------


 


RECEIVED THEREFROM, THE TRUSTEE MAY, IN THE ABSENCE OF BAD FAITH ON ITS PART,
RELY ON REPORTS OF NATIONALLY RECOGNIZED ACCOUNTANTS, INVESTMENT BANKERS OR
OTHER PERSONS QUALIFIED TO PROVIDE THE INFORMATION REQUIRED TO MAKE SUCH
DETERMINATION, INCLUDING NATIONALLY RECOGNIZED DEALERS IN SECURITIES OF THE TYPE
BEING VALUED AND SECURITIES QUOTATION SERVICES;


 


(D)      AS A CONDITION TO THE TAKING OR OMITTING OF ANY ACTION BY IT HEREUNDER,
THE TRUSTEE MAY CONSULT WITH COUNSEL AND THE ADVICE OF SUCH COUNSEL OR ANY
OPINION OF COUNSEL SHALL BE FULL AND COMPLETE AUTHORIZATION AND PROTECTION IN
RESPECT OF ANY ACTION TAKEN OR OMITTED BY IT HEREUNDER IN GOOD FAITH AND IN
RELIANCE THEREON;


 


(E)      THE TRUSTEE SHALL BE UNDER NO OBLIGATION TO EXERCISE OR TO HONOR ANY OF
THE RIGHTS OR POWERS VESTED IN IT BY THIS INDENTURE AT THE REQUEST OR DIRECTION
OF ANY OF THE NOTEHOLDERS PURSUANT TO THIS INDENTURE, UNLESS SUCH NOTEHOLDERS
SHALL HAVE OFFERED TO THE TRUSTEE REASONABLE SECURITY OR INDEMNITY AGAINST THE
COSTS, EXPENSES AND LIABILITIES WHICH MIGHT REASONABLY BE INCURRED BY IT IN
COMPLIANCE WITH SUCH REQUEST OR DIRECTION;


 


(F)       THE TRUSTEE SHALL NOT BE BOUND TO MAKE ANY INVESTIGATION INTO THE
FACTS OR MATTERS STATED IN ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT,
OPINION, REPORT, NOTICE, REQUEST, DIRECTION, CONSENT, ORDER, NOTE OR OTHER PAPER
DOCUMENTS, BUT THE TRUSTEE, IN ITS DISCRETION, MAY AND, UPON THE WRITTEN
DIRECTION OF A MAJORITY OF THE CONTROLLING CLASS OR OF A RATING AGENCY, SHALL
MAKE SUCH FURTHER INQUIRY OR INVESTIGATION INTO SUCH FACTS OR MATTERS AS IT MAY
SEE FIT OR AS IT SHALL BE DIRECTED AND SHALL HAVE RECEIVED INDEMNIFICATION
REASONABLY ACCEPTABLE TO THE TRUSTEE, AND, THE TRUSTEE SHALL BE ENTITLED, ON
REASONABLE PRIOR NOTICE TO THE ISSUER, THE CO-ISSUER AND THE COLLATERAL MANAGER,
TO EXAMINE THE BOOKS AND RECORDS RELATING TO THE NOTES AND THE ASSETS, AS
APPLICABLE, AT THE PREMISES OF THE ISSUER, THE CO-ISSUER AND THE COLLATERAL
MANAGER, PERSONALLY OR BY AGENT OR ATTORNEY DURING THE ISSUER’S, THE CO-ISSUER’S
OR THE COLLATERAL MANAGER’S NORMAL BUSINESS HOURS UPON NOT LESS THAN THREE
BUSINESS DAYS’ PRIOR WRITTEN NOTICE; PROVIDED THAT THE TRUSTEE SHALL, AND SHALL
CAUSE ITS AGENTS TO, HOLD IN CONFIDENCE ALL SUCH INFORMATION, EXCEPT (I) TO THE
EXTENT DISCLOSURE MAY BE REQUIRED BY LAW BY ANY REGULATORY AUTHORITY AND (II)
EXCEPT TO THE EXTENT THAT THE TRUSTEE, IN ITS SOLE JUDGMENT, MAY DETERMINE THAT
SUCH DISCLOSURE IS CONSISTENT WITH ITS OBLIGATIONS HEREUNDER;


 


(G)      THE TRUSTEE MAY EXECUTE ANY OF THE TRUSTS OR POWERS HEREUNDER OR
PERFORM ANY DUTIES HEREUNDER (EXCEPT WITH RESPECT TO ITS DUTY TO MAKE ANY
INTEREST ADVANCE UNDER THE CIRCUMSTANCES SPECIFIED IN SECTION 10.7) EITHER
DIRECTLY OR BY OR THROUGH AGENTS OR ATTORNEYS; PROVIDED THAT THE TRUSTEE SHALL
NOT BE RESPONSIBLE FOR ANY WILLFUL MISCONDUCT OR NEGLIGENCE ON THE PART OF ANY
AGENT APPOINTED AND SUPERVISED, OR ATTORNEY APPOINTED, WITH DUE CARE BY IT
HEREUNDER;


 


(H)      THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ACTION IT TAKES OR OMITS TO
TAKE IN GOOD FAITH THAT IT REASONABLY AND PRUDENTLY BELIEVES TO BE AUTHORIZED OR
WITHIN ITS RIGHTS OR POWERS HEREUNDER;


 


(I)       THE TRUSTEE SHALL NOT BE RESPONSIBLE FOR THE ACCURACY OF THE BOOKS OR
RECORDS OF, OR FOR ANY ACTS OR OMISSIONS OF, THE DEPOSITORY, ANY TRANSFER AGENT
(OTHER THAN THE TRUSTEE ITSELF ACTING IN THAT CAPACITY), CLEARSTREAM,
LUXEMBOURG, EUROCLEAR, ANY CALCULATION

 

137

--------------------------------------------------------------------------------


 


AGENT (OTHER THAN THE TRUSTEE ITSELF ACTING IN THAT CAPACITY) OR ANY PAYING
AGENT (OTHER THAN THE TRUSTEE ITSELF ACTING IN THAT CAPACITY); AND

 


(J)       THE TRUSTEE SHALL NOT BE LIABLE FOR THE ACTIONS OR OMISSIONS OF THE
COLLATERAL MANAGER; AND WITHOUT LIMITING THE FOREGOING, THE TRUSTEE SHALL NOT
(EXCEPT TO THE EXTENT, IF AT ALL, OTHERWISE EXPRESSLY STATED IN THIS INDENTURE)
BE UNDER ANY OBLIGATION TO MONITOR, EVALUATE OR VERIFY COMPLIANCE BY THE
COLLATERAL MANAGER WITH THE TERMS HEREOF OR THE COLLATERAL MANAGEMENT AGREEMENT,
OR TO VERIFY OR INDEPENDENTLY DETERMINE THE ACCURACY OF INFORMATION RECEIVED BY
IT FROM THE COLLATERAL MANAGER (OR FROM ANY SELLING INSTITUTION, AGENT BANK,
TRUSTEE OR SIMILAR SOURCE) WITH RESPECT TO THE COLLATERAL DEBT SECURITIES.


 


SECTION 6.4             NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OF NOTES.


 

The recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer and the
Co-Issuer, and the Trustee assumes no responsibility for their correctness.  The
Trustee makes no representation as to the validity or sufficiency of this
Indenture (except as may be made with respect to the validity of the Trustee’s
obligations hereunder), the Assets or the Notes.  The Trustee shall not be
accountable for the use or application by the Issuer or the Co-Issuer of the
Notes or the proceeds thereof or any Money paid to the Issuer or the Co-Issuer
pursuant to the provisions hereof.

 


SECTION 6.5             MAY HOLD NOTES.


 

The Trustee, the Paying Agent, the Notes Registrar or any other agent of the
Issuer or the Co-Issuer, in its individual or any other capacity, may become the
owner or pledgee of Notes and may otherwise deal with the Issuer and the
Co-Issuer with the same rights it would have if it were not Trustee, Paying
Agent, Notes Registrar or such other agent.

 


SECTION 6.6             MONEY HELD IN TRUST.


 

Money held by the Trustee hereunder shall be held in trust to the extent
required herein.  The Trustee shall be under no liability for interest on any
Money received by it hereunder except as otherwise agreed upon with the Issuer
and except to the extent of income or other gain on investments which are
deposits in or certificates of deposit of the Trustee in its commercial capacity
and income or other gain actually received by the Trustee on Eligible
Investments.

 


SECTION 6.7             COMPENSATION AND REIMBURSEMENT.


 


(A)      THE ISSUER AGREES:


 

(I)            TO PAY THE TRUSTEE ON EACH PAYMENT DATE IN ACCORDANCE WITH THE
PRIORITY OF PAYMENTS REASONABLE COMPENSATION FOR ALL SERVICES RENDERED BY IT
HEREUNDER (WHICH COMPENSATION SHALL NOT BE LIMITED BY ANY PROVISION OF LAW IN
REGARD TO THE COMPENSATION OF A TRUSTEE OF AN EXPRESS TRUST);

 

(II)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, TO REIMBURSE THE
TRUSTEE (SUBJECT TO ANY WRITTEN AGREEMENT BETWEEN THE ISSUER AND THE TRUSTEE) IN
A TIMELY MANNER

 

138

--------------------------------------------------------------------------------


 

UPON ITS REQUEST FOR ALL REASONABLE EXPENSES, DISBURSEMENTS AND ADVANCES (EXCEPT
AS OTHERWISE PROVIDED HEREIN WITH RESPECT TO INTEREST ADVANCES) INCURRED OR MADE
BY THE TRUSTEE IN ACCORDANCE WITH ANY PROVISION OF THIS INDENTURE (INCLUDING
SECURITIES TRANSACTION CHARGES TO THE EXTENT NOT WAIVED DUE TO THE TRUSTEE’S
RECEIPT OF PAYMENTS FROM A FINANCIAL INSTITUTION WITH RESPECT TO CERTAIN
ELIGIBLE INVESTMENTS, AS SPECIFIED BY THE COLLATERAL MANAGER AND THE REASONABLE
COMPENSATION AND EXPENSES AND DISBURSEMENTS OF ITS AGENTS AND LEGAL COUNSEL AND
OF ANY ACCOUNTING FIRM OR INVESTMENT BANKING FIRM EMPLOYED BY THE TRUSTEE
PURSUANT TO SECTION 5.4, 5.5, 10.9 OR 10.11 HEREOF, EXCEPT ANY SUCH EXPENSE,
DISBURSEMENT OR ADVANCE AS MAY BE ATTRIBUTABLE TO ITS NEGLIGENCE, WILLFUL
MISCONDUCT OR BAD FAITH);

 

(III)          TO INDEMNIFY THE TRUSTEE AND ITS OFFICERS, DIRECTORS, EMPLOYEES
AND AGENTS FOR, AND TO HOLD THEM HARMLESS AGAINST, ANY LOSS, LIABILITY OR
EXPENSE INCURRED WITHOUT NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH ON THEIR
PART, ARISING OUT OF OR IN CONNECTION WITH THE ACCEPTANCE OR ADMINISTRATION OF
THIS TRUST, INCLUDING THE COSTS AND EXPENSES OF DEFENDING THEMSELVES AGAINST ANY
CLAIM OR LIABILITY IN CONNECTION WITH THE EXERCISE OR PERFORMANCE OF ANY OF
THEIR POWERS OR DUTIES HEREUNDER; AND

 

(IV)          TO PAY THE TRUSTEE REASONABLE ADDITIONAL COMPENSATION TOGETHER
WITH ITS EXPENSES (INCLUDING REASONABLE COUNSEL FEES) FOR ANY COLLECTION ACTION
TAKEN PURSUANT TO SECTION 6.13 HEREOF.

 


(B)      THE ISSUER MAY REMIT PAYMENT FOR SUCH FEES AND EXPENSES TO THE TRUSTEE
OR, IN THE ABSENCE THEREOF, THE TRUSTEE MAY FROM TIME TO TIME DEDUCT PAYMENT OF
ITS FEES AND EXPENSES HEREUNDER FROM MONIES ON DEPOSIT IN THE PAYMENT ACCOUNT IN
ACCORDANCE WITH THE PRIORITY OF PAYMENTS.


 


(C)      THE TRUSTEE IN ITS CAPACITY AS TRUSTEE, PAYING AGENT, CALCULATION
AGENT, TRANSFER AGENT, CUSTODIAL SECURITIES INTERMEDIARY, BACKUP ADVANCING AGENT
AND NOTES REGISTRAR, HEREBY AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER UNTIL AT LEAST ONE YEAR AND ONE
DAY OR, IF LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT AFTER THE
PAYMENT IN FULL OF ALL NOTES ISSUED UNDER THIS INDENTURE.  THIS PROVISION SHALL
SURVIVE TERMINATION OF THIS AGREEMENT.


 


(D)      THE TRUSTEE AGREES THAT THE PAYMENT OF ALL AMOUNTS TO WHICH IT IS
ENTITLED PURSUANT TO SUB-SECTIONS 6.7(A)(I), (A)(II), (A)(III) AND (A)(IV) SHALL
BE SUBJECT TO THE PRIORITY OF PAYMENTS, SHALL BE PAYABLE ONLY TO THE EXTENT
FUNDS ARE AVAILABLE IN ACCORDANCE WITH SUCH PRIORITY OF PAYMENTS, SHALL BE
PAYABLE SOLELY FROM THE ASSETS AND FOLLOWING REALIZATION OF THE ASSETS, ANY SUCH
CLAIMS OF THE TRUSTEE AGAINST THE ISSUER SHALL BE EXTINGUISHED.  THE TRUSTEE
WILL HAVE A LIEN UPON THE ASSETS TO SECURE THE PAYMENT OF SUCH PAYMENTS TO IT IN
ACCORDANCE WITH THE PRIORITY OF PAYMENTS; PROVIDED THAT THE TRUSTEE SHALL NOT
INSTITUTE ANY PROCEEDING FOR ENFORCEMENT OF SUCH LIEN EXCEPT IN CONNECTION WITH
AN ACTION TAKEN PURSUANT TO SECTION 5.3 HEREOF FOR ENFORCEMENT OF THE LIEN OF
THIS INDENTURE FOR THE BENEFIT OF THE NOTEHOLDERS.


 

Fees shall be accrued on the actual number of days in the related Interest
Accrual Period.  The Trustee shall receive amounts pursuant to this Section 6.7
and Sections 11.1(a)(i) and (ii) only to the extent that such payment is made in
accordance with the Priority of Payments

 

139

--------------------------------------------------------------------------------


 

and the failure to pay such amounts to the Trustee will not, by itself,
constitute an Event of Default.  Subject to Section 6.9, the Trustee shall
continue to serve as Trustee under this Indenture notwithstanding the fact that
the Trustee shall not have received amounts due to it hereunder.  No direction
by a Majority of the Controlling Class shall affect the right of the Trustee to
collect amounts owed to it under this Indenture.

 

If on any Payment Date when any amount shall be payable to the Trustee pursuant
to this Indenture is not paid because there are insufficient funds available for
the payment thereof, all or any portion of such amount not so paid shall be
deferred and payable on any later Payment Date on which a fee shall be payable
and sufficient funds are available therefor in accordance with the Priority of
Payments.

 


SECTION 6.8             CORPORATE TRUSTEE REQUIRED; ELIGIBILITY.


 

There shall at all times be a Trustee hereunder which shall be a corporation
organized and doing business under the laws of the United States of America or
of any State thereof, authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus of at least $200,000,000, subject
to supervision or examination by federal or State authority, having a rating of
at least “A2” by Moody’s, a rating of at least “BBB” by Fitch and a long-term
senior unsecured debt rating of at least “A+” and a short-term debt rating of at
least “A-1” by S&P and having an office within the United States.  If such
corporation publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
for the purposes of this Section 6.8, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published.  If at any time the Trustee
shall cease to be eligible in accordance with the provisions of this Section
6.8, it shall resign immediately in the manner and with the effect hereinafter
specified in this Article 6.

 


SECTION 6.9             RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR.


 


(A)      NO RESIGNATION OR REMOVAL OF THE TRUSTEE AND NO APPOINTMENT OF A
SUCCESSOR TRUSTEE PURSUANT TO THIS ARTICLE 6 SHALL BECOME EFFECTIVE UNTIL THE
ACCEPTANCE OF APPOINTMENT BY THE SUCCESSOR TRUSTEE UNDER SECTION 6.10.


 


(B)      THE TRUSTEE MAY RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE THEREOF TO
THE ISSUER, THE CO-ISSUER, THE COLLATERAL MANAGER, EACH HEDGE COUNTERPARTY, THE
NOTEHOLDERS AND EACH RATING AGENCY.  UPON RECEIVING SUCH NOTICE OF RESIGNATION,
THE ISSUER AND THE CO-ISSUER SHALL PROMPTLY APPOINT A SUCCESSOR TRUSTEE OR
TRUSTEES BY WRITTEN INSTRUMENT, IN DUPLICATE, EXECUTED BY AN AUTHORIZED OFFICER
OF THE ISSUER AND AN AUTHORIZED OFFICER OF THE CO-ISSUER, ONE COPY OF WHICH
SHALL BE DELIVERED TO THE TRUSTEE SO RESIGNING AND ONE COPY TO THE SUCCESSOR
TRUSTEE OR TRUSTEES, TOGETHER WITH A COPY TO EACH NOTEHOLDER, EACH HEDGE
COUNTERPARTY AND THE COLLATERAL MANAGER; PROVIDED THAT SUCH SUCCESSOR TRUSTEE
SHALL BE APPOINTED ONLY UPON THE WRITTEN CONSENT OF A MAJORITY OF THE NOTES (OR
IF THERE ARE NO NOTES OUTSTANDING, A MAJORITY OF THE PREFERRED SHARES) OR, AT
ANY TIME WHEN AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WHEN
A SUCCESSOR TRUSTEE HAS BEEN APPOINTED PURSUANT TO SECTION 6.10, BY ACT OF A
MAJORITY OF THE CONTROLLING CLASS.  IF NO SUCCESSOR TRUSTEE SHALL HAVE BEEN
APPOINTED AND AN INSTRUMENT OF ACCEPTANCE BY A SUCCESSOR TRUSTEE SHALL NOT HAVE
BEEN DELIVERED TO THE TRUSTEE

 

140

--------------------------------------------------------------------------------


 


WITHIN 30 DAYS AFTER THE GIVING OF SUCH NOTICE OF RESIGNATION, THE RESIGNING
TRUSTEE, THE CONTROLLING CLASS OF NOTES OR ANY HOLDER OF A NOTE, ON BEHALF OF
HIMSELF AND ALL OTHERS SIMILARLY SITUATED, MAY PETITION ANY COURT OF COMPETENT
JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR TRUSTEE.


 


(C)      THE TRUSTEE IS SUBJECT TO REMOVAL BY ACT OF A MAJORITY OF THE HOLDERS
OF THE NOTES (OR IF THERE ARE NO NOTES OUTSTANDING, A MAJORITY OF THE PREFERRED
SHARES) OR, AT ANY TIME WHEN AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR WHEN A SUCCESSOR TRUSTEE HAS BEEN APPOINTED PURSUANT TO SECTION
6.10, BY ACT OF A MAJORITY OF THE CONTROLLING CLASS, UPON WRITTEN NOTICE
DELIVERED TO THE TRUSTEE AND TO THE ISSUER AND THE CO-ISSUER.


 


(D)      IF AT ANY TIME:


 

(I)            THE TRUSTEE SHALL CEASE TO BE ELIGIBLE UNDER SECTION 6.8 AND
SHALL FAIL TO RESIGN AFTER WRITTEN REQUEST THEREFOR BY THE ISSUER, THE
CO-ISSUER, OR BY ANY HOLDER; OR

 

(II)           THE TRUSTEE SHALL BECOME INCAPABLE OF ACTING OR THERE SHALL BE
INSTITUTED ANY PROCEEDING PURSUANT TO WHICH IT COULD BE ADJUDGED AS BANKRUPT OR
INSOLVENT OR A RECEIVER OR LIQUIDATOR OF THE TRUSTEE OR OF ITS PROPERTY SHALL BE
APPOINTED OR ANY PUBLIC OFFICER SHALL TAKE CHARGE OR CONTROL OF THE TRUSTEE OR
OF ITS PROPERTY OR AFFAIRS FOR THE PURPOSE OF REHABILITATION, CONSERVATION OR
LIQUIDATION;

 

then, in any such case (subject to Section 6.9(a)), (a) the Issuer or the
Co-Issuer, by Issuer Order, subject to the written consent of each Hedge
Counterparty, may remove the Trustee or (b) subject to Section 5.15, a Majority
of the Controlling Class or any Holder may, on behalf of himself and all others
similarly situated, petition any court of competent jurisdiction for the removal
of the Trustee and the appointment of a successor Trustee.

 


(E)      IF THE TRUSTEE SHALL RESIGN, BE REMOVED OR BECOME INCAPABLE OF ACTING,
OR IF A VACANCY SHALL OCCUR IN THE OFFICE OF THE TRUSTEE FOR ANY REASON, THE
ISSUER AND THE CO-ISSUER, BY ISSUER ORDER, SUBJECT TO THE WRITTEN CONSENT OF
EACH HEDGE COUNTERPARTY AND THE COLLATERAL MANAGER, SHALL PROMPTLY APPOINT A
SUCCESSOR TRUSTEE.  IF THE ISSUER AND THE CO-ISSUER SHALL FAIL TO APPOINT A
SUCCESSOR TRUSTEE WITHIN 60 DAYS AFTER SUCH RESIGNATION, REMOVAL OR INCAPABILITY
OR THE OCCURRENCE OF SUCH VACANCY, A SUCCESSOR TRUSTEE MAY BE APPOINTED BY ACT
OF A MAJORITY OF THE CONTROLLING CLASS DELIVERED TO THE ISSUER, THE CO-ISSUER,
THE COLLATERAL MANAGER AND THE RETIRING TRUSTEE.  THE SUCCESSOR TRUSTEE SO
APPOINTED SHALL, FORTHWITH UPON ITS ACCEPTANCE OF SUCH APPOINTMENT, BECOME THE
SUCCESSOR TRUSTEE AND SUPERSEDE ANY SUCCESSOR TRUSTEE PROPOSED BY THE ISSUER AND
THE CO-ISSUER.  IF NO SUCCESSOR TRUSTEE SHALL HAVE BEEN SO APPOINTED BY THE
ISSUER AND THE CO-ISSUER OR A MAJORITY OF THE CONTROLLING CLASS AND SHALL HAVE
ACCEPTED APPOINTMENT IN THE MANNER HEREINAFTER PROVIDED, SUBJECT TO SECTION
5.15, EACH HEDGE COUNTERPARTY, THE CONTROLLING CLASS OR ANY HOLDER MAY, ON
BEHALF OF ITSELF OR HIMSELF AND ALL OTHERS SIMILARLY SITUATED, PETITION ANY
COURT OF COMPETENT JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR TRUSTEE.


 


(F)       THE ISSUER AND THE CO-ISSUER SHALL GIVE PROMPT NOTICE OF EACH
RESIGNATION AND EACH REMOVAL OF THE TRUSTEE AND EACH APPOINTMENT OF A SUCCESSOR
TRUSTEE BY MAILING WRITTEN NOTICE OF SUCH EVENT BY FIRST CLASS MAIL, POSTAGE
PREPAID, TO EACH RATING AGENCY, EACH

 

141

--------------------------------------------------------------------------------


 


HEDGE COUNTERPARTY, THE PREFERRED SHARES PAYING AGENT AND TO THE HOLDERS OF THE
NOTES AS THEIR NAMES AND ADDRESSES APPEAR IN THE NOTES REGISTER.  EACH NOTICE
SHALL INCLUDE THE NAME OF THE SUCCESSOR TRUSTEE AND THE ADDRESS OF ITS CORPORATE
TRUST OFFICE.  IF THE ISSUER OR THE CO-ISSUER FAIL TO MAIL SUCH NOTICE WITHIN
TEN DAYS AFTER ACCEPTANCE OF APPOINTMENT BY THE SUCCESSOR TRUSTEE, THE SUCCESSOR
TRUSTEE SHALL CAUSE SUCH NOTICE TO BE GIVEN AT THE EXPENSE OF THE ISSUER OR THE
CO-ISSUER, AS THE CASE MAY BE.


 


SECTION 6.10           ACCEPTANCE OF APPOINTMENT BY SUCCESSOR.


 

Every successor Trustee appointed hereunder shall execute, acknowledge and
deliver to the Issuer, the Co-Issuer, each Hedge Counterparty, the Collateral
Manager and the retiring Trustee an instrument accepting such appointment.  Upon
delivery of the required instruments, the resignation or removal of the retiring
Trustee shall become effective and such successor Trustee, without any further
act, deed or conveyance, shall become vested with all the rights, powers,
trusts, duties and obligations of the retiring Trustee; but, on request of the
Issuer and the Co-Issuer or a Majority of the Controlling Class or the
Collateral Manager or the successor Trustee, such retiring Trustee shall, upon
payment of its charges then unpaid, execute and deliver an instrument
transferring to such successor Trustee all the rights, powers and trusts of the
retiring Trustee, and shall duly assign, transfer and deliver to such successor
Trustee all property and Money held by such retiring Trustee hereunder, subject
nevertheless to its lien, if any, provided for in Section 6.7(d).  Upon request
of any such successor Trustee, the Issuer and the Co-Issuer shall execute any
and all instruments for more fully and certainly vesting in and confirming to
such successor Trustee all such rights, powers and trusts.

 

No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor shall be qualified and eligible under this Article 6
and (a) such successor shall have long term debt rated within the four highest
rating categories by each Rating Agency, and (b) each Rating Agency has
confirmed in writing that the employment of such successor would not adversely
affect the rating on the Notes.

 


SECTION 6.11           MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO
BUSINESS OF TRUSTEE.


 

Any corporation or banking association into which the Trustee may be merged or
converted or with which it may be consolidated, or any corporation or banking
association resulting from any merger, conversion or consolidation to which the
Trustee shall be a party, or any corporation succeeding to all or substantially
all of the corporate trust business of the Trustee, shall be the successor of
the Trustee hereunder, provided such corporation shall be otherwise qualified
and eligible under this Article 6, without the execution or filing of any paper
or any further act on the part of any of the parties hereto.  In case any of the
Notes have been authenticated, but not delivered, by the Trustee then in office,
any successor by merger, conversion or consolidation to such authenticating
Trustee may adopt such authentication and deliver the Notes so authenticated
with the same effect as if such successor Trustee had itself authenticated such
Notes.

 

142

--------------------------------------------------------------------------------


 


SECTION 6.12           CO-TRUSTEES AND SEPARATE TRUSTEE.


 

At any time or times, including for the purpose of meeting the legal
requirements of any jurisdiction in which any part of the Assets may at the time
be located, the Issuer, the Co-Issuer and the Trustee shall have power to
appoint, one or more Persons to act as co-trustee jointly with the Trustee of
all or any part of the Assets, with the power to file such proofs of claim and
take such other actions pursuant to Section 5.6 herein and to make such claims
and enforce such rights of action on behalf of the Holders of the Notes as such
Holders themselves may have the right to do, subject to the other provisions of
this Section 6.12.

 

Each of the Issuer and the Co-Issuer shall join with the Trustee in the
execution, delivery and performance of all instruments and agreements necessary
or proper to appoint a co-trustee.  If the Issuer and the Co-Issuer do not both
join in such appointment within 15 days after the receipt by them of a request
to do so, the Trustee shall have power to make such appointment.

 

Should any written instrument from the Issuer or the Co-Issuer be required by
any co-trustee, so appointed, more fully confirming to such co-trustee such
property, title, right or power, any and all such instruments shall, on request,
be executed, acknowledged and delivered by the Issuer or the Co-Issuer, as the
case may be.  The Issuer agrees to pay (but only from and to the extent of the
Assets) to the extent funds are available therefor under subclauses (3) and (31)
of Section 11.1(a)(i), for any reasonable fees and expenses in connection with
such appointment.

 

Every co-trustee, shall, to the extent permitted by law, but to such extent
only, be appointed subject to the following terms:

 


(A)      THE NOTES SHALL BE AUTHENTICATED AND DELIVERED AND ALL RIGHTS, POWERS,
DUTIES AND OBLIGATIONS HEREUNDER IN RESPECT OF THE CUSTODY OF SECURITIES, CASH
AND OTHER PERSONAL PROPERTY HELD BY, OR REQUIRED TO BE DEPOSITED OR PLEDGED
WITH, THE TRUSTEE HEREUNDER, SHALL BE EXERCISED SOLELY BY THE TRUSTEE;


 


(B)      THE RIGHTS, POWERS, DUTIES AND OBLIGATIONS HEREBY CONFERRED OR IMPOSED
UPON THE TRUSTEE IN RESPECT OF ANY PROPERTY COVERED BY THE APPOINTMENT OF A
CO-TRUSTEE SHALL BE CONFERRED OR IMPOSED UPON AND EXERCISED OR PERFORMED BY THE
TRUSTEE OR BY THE TRUSTEE AND SUCH CO-TRUSTEE JOINTLY IN THE CASE OF THE
APPOINTMENT OF A CO-TRUSTEE AS SHALL BE PROVIDED IN THE INSTRUMENT APPOINTING
SUCH CO-TRUSTEE, EXCEPT TO THE EXTENT THAT UNDER ANY LAW OF ANY JURISDICTION IN
WHICH ANY PARTICULAR ACT IS TO BE PERFORMED, THE TRUSTEE SHALL BE INCOMPETENT OR
UNQUALIFIED TO PERFORM SUCH ACT, IN WHICH EVENT SUCH RIGHTS, POWERS, DUTIES AND
OBLIGATIONS SHALL BE EXERCISED AND PERFORMED BY A CO-TRUSTEE;


 


(C)      THE TRUSTEE AT ANY TIME, BY AN INSTRUMENT IN WRITING EXECUTED BY IT,
WITH THE CONCURRENCE OF THE ISSUER AND THE CO-ISSUER EVIDENCED BY AN ISSUER
ORDER, MAY ACCEPT THE RESIGNATION OF OR REMOVE ANY CO-TRUSTEE APPOINTED UNDER
THIS SECTION 6.12, AND IN CASE AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE TRUSTEE SHALL HAVE THE POWER TO ACCEPT THE RESIGNATION OF, OR
REMOVE, ANY SUCH CO-TRUSTEE WITHOUT THE CONCURRENCE OF THE ISSUER OR THE CO-

 

143

--------------------------------------------------------------------------------


 


ISSUER. A SUCCESSOR TO ANY CO-TRUSTEE SO RESIGNED OR REMOVED MAY BE APPOINTED IN
THE MANNER PROVIDED IN THIS SECTION 6.12;


 


(D)      NO CO-TRUSTEE HEREUNDER SHALL BE PERSONALLY LIABLE BY REASON OF ANY ACT
OR OMISSION OF THE TRUSTEE HEREUNDER;


 


(E)      THE TRUSTEE SHALL NOT BE LIABLE BY REASON OF ANY ACT OR OMISSION OF A
CO-TRUSTEE; AND


 


(F)       ANY ACT OF SECURITYHOLDERS DELIVERED TO THE TRUSTEE SHALL BE DEEMED TO
HAVE BEEN DELIVERED TO EACH CO-TRUSTEE.


 


SECTION 6.13           CERTAIN DUTIES OF TRUSTEE RELATED TO DELAYED PAYMENT OF
PROCEEDS.


 

In the event that in any month the Trustee shall not have received a Scheduled
Distribution, (a) the Trustee shall promptly notify the Issuer and the
Collateral Manager in writing and (b) unless within three Business Days (or the
end of the applicable grace period for such payment, if longer) after such
notice such payment shall have been received by the Trustee, or the Issuer, in
its absolute discretion (but only to the extent permitted by Section 10.2(a)),
shall have made provision for such payment satisfactory to the Trustee in
accordance with Section 10.2(a), the Trustee shall request the obligor of such
Pledged Obligation, the trustee under the related Underlying Instrument or
paying agent designated by either of them, as the case may be, to make such
payment as soon as practicable after such request but in no event later than
three Business Days after the date of such request.  In the event that such
payment is not made within such time period, the Trustee, subject to the
provisions of clause (iv) of Section 6.1(d), shall take such action as the
Collateral Manager reasonably shall direct in writing.  Any such action shall be
without prejudice to any right to claim a Default or Event of Default under this
Indenture.  In the event that the Issuer or the Collateral Manager requests a
release of a Pledged Obligation in connection with any such action under the
Collateral Management Agreement, such release shall be subject to Section 10.10
and Article 12 of this Indenture, as the case may be.  Notwithstanding any other
provision hereof, the Trustee shall deliver to the Issuer or its designee any
payment with respect to any Pledged Obligation received after the Due Date
thereof to the extent the Issuer previously made provisions for such payment
satisfactory to the Trustee in accordance with this Section 6.13 and such
payment shall not be deemed part of the Assets.

 


SECTION 6.14           REPRESENTATIONS AND WARRANTIES OF THE TRUSTEE.


 

The Trustee represents and warrants that:

 


(A)      THE TRUSTEE IS A NATIONAL BANKING ASSOCIATION WITH TRUST POWERS, DULY
AND VALIDLY EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA, WITH
CORPORATE POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS
UNDER THIS INDENTURE, AND IS DULY ELIGIBLE AND QUALIFIED TO ACT AS TRUSTEE UNDER
THIS INDENTURE;


 


(B)      THIS INDENTURE HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE
TRUSTEE AND CONSTITUTES THE VALID AND BINDING OBLIGATION OF THE TRUSTEE,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS EXCEPT (I) AS LIMITED BY
BANKRUPTCY, FRAUDULENT CONVEYANCE, FRAUDULENT TRANSFER, INSOLVENCY,
REORGANIZATION, LIQUIDATION, RECEIVERSHIP, MORATORIUM OR OTHER

 

144

--------------------------------------------------------------------------------


 


SIMILAR LAWS NOW OR HEREAFTER IN EFFECT RELATING TO CREDITORS’ RIGHTS GENERALLY
AND BY GENERAL EQUITABLE PRINCIPLES, REGARDLESS OF WHETHER CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW, AND (II) THAT THE REMEDY OF SPECIFIC PERFORMANCE
AND INJUNCTIVE AND OTHER FORMS OF EQUITABLE RELIEF MAY BE SUBJECT TO EQUITABLE
DEFENSES AND TO THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR
MAY BE BROUGHT;


 


(C)      NEITHER THE EXECUTION OR DELIVERY BY THE TRUSTEE OF THIS INDENTURE NOR
THE PERFORMANCE BY THE TRUSTEE OF ITS OBLIGATIONS UNDER THIS INDENTURE REQUIRES
THE CONSENT OR APPROVAL OF, THE GIVING OF NOTICE TO OR THE REGISTRATION OR
FILING WITH, ANY GOVERNMENTAL AUTHORITY OR AGENCY UNDER ANY EXISTING LAW OF THE
UNITED STATES OF AMERICA GOVERNING THE BANKING OR TRUST POWERS OF THE TRUSTEE;


 


(D)      NEITHER THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS INDENTURE, NOR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS INDENTURE, (I) IS
PROHIBITED BY, OR REQUIRES THE TRUSTEE TO OBTAIN ANY CONSENT, AUTHORIZATION,
APPROVAL OR REGISTRATION UNDER, ANY LAW, STATUTE, RULE, REGULATION, OR ANY
JUDGMENT, ORDER, WRIT, INJUNCTION OR DECREE THAT IS BINDING UPON THE TRUSTEE OR
ANY OF ITS PROPERTIES OR ASSETS, (II) WILL VIOLATE THE PROVISIONS OF THE
GOVERNING DOCUMENTS OF THE TRUSTEE OR (III) WILL VIOLATE ANY PROVISION OF,
RESULT IN ANY DEFAULT OR ACCELERATION OF ANY OBLIGATIONS UNDER, RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN PURSUANT TO, OR REQUIRE ANY CONSENT UNDER,
ANY MATERIAL AGREEMENT TO WHICH THE TRUSTEE IS A PARTY OR BY WHICH IT OR ANY OF
ITS PROPERTY IS BOUND, THE VIOLATION OF WHICH WOULD HAVE A MATERIAL ADVERSE
EFFECT ON THE TRUSTEE OR ITS PROPERTY; AND


 


(E)      THERE ARE NO PROCEEDINGS PENDING OR, TO THE BEST KNOWLEDGE OF THE
TRUSTEE, THREATENED AGAINST THE TRUSTEE BEFORE ANY FEDERAL, STATE OR OTHER
GOVERNMENTAL AGENCY, AUTHORITY, ADMINISTRATOR OR REGULATORY BODY, ARBITRATOR,
COURT OR OTHER TRIBUNAL, FOREIGN OR DOMESTIC, WHICH COULD HAVE A MATERIAL
ADVERSE EFFECT ON THE PLEDGED OBLIGATIONS OR THE PERFORMANCE BY THE TRUSTEE OF
ITS OBLIGATIONS UNDER THIS INDENTURE.


 


SECTION 6.15           REQUESTS FOR CONSENTS.


 

In the event that the Trustee receives written notice of any proposed amendment,
consent or waiver under the Underlying Instruments of any Collateral Debt
Security (before or after any default) or in the event any action is required to
be taken in respect to an Underlying Instrument, the Trustee shall promptly
contact the Issuer and the Collateral Manager.  The Collateral Manager may, on
behalf of the Issuer, instruct the Trustee pursuant to an Issuer Order to, and
the Trustee shall, with respect to which a Collateral Debt Security as to which
a consent or waiver under the Underlying Instruments of such Collateral Debt
Security (before or after any default) has been proposed or with respect to
action required to be taken in respect of an Underlying Instrument, give
consent, grant a waiver, vote or exercise any or all other rights or remedies
with respect to any such Collateral Debt Security in accordance with such Issuer
Order.  In the absence of any instruction from the Collateral Manager, the
Trustee shall not engage in any vote or take any action with respect to such a
Collateral Debt Security.

 

145

--------------------------------------------------------------------------------


 


ARTICLE 7

 


COVENANTS

 


SECTION 7.1             PAYMENT OF PRINCIPAL AND INTEREST.


 

The Issuer and the Co-Issuer shall duly and punctually pay the principal of and
interest on each Class of Notes in accordance with the terms of such Notes and
this Indenture. Amounts properly withheld under the Code or other applicable law
by any Person from a payment to any Noteholder of interest and/or principal
shall be considered as having been paid by the Issuer and the Co-Issuer, and,
with respect to the Preferred Shares, by the Issuer, to such Preferred
Shareholder for all purposes of this Indenture.

 

The Trustee shall, unless prevented from doing so for reasons beyond its
reasonable control, give notice to each Securityholder of any such withholding
requirement no later than ten days prior to the related Payment Date from which
amounts are required (as directed by the Issuer or the Collateral Manager on
behalf of the Issuer) to be withheld, provided that despite the failure of the
Trustee to give such notice amounts withheld pursuant to applicable tax laws
shall be considered as having been paid by the Issuer and the Co-Issuer, as
provided above.

 


SECTION 7.2             MAINTENANCE OF OFFICE OR AGENCY.


 

The Issuer and the Co-Issuer hereby appoint the Trustee as a Paying Agent for
the payment of principal of and interest on the Notes and where Notes may be
surrendered for registration of transfer or exchange and the Issuer and the
Co-Issuer hereby appoint the Trustee, as their agent where notices and demands
to or upon the Co-Issuer in respect of the Notes or this Indenture, or the
Issuer in respect of the Notes or this Indenture, may be served.

 

The Issuer and the Co-Issuer hereby appoint the Irish Paying Agent as a Paying
Agent for the payment of principal of and interest on the Notes and to act as
their agent where notices and demands to or upon the Issuer or the Co-Issuer in
respect of the Notes or this Indenture may be served and where Notes may be
surrendered for registration of transfer or exchange.

 

The Issuer or the Co-Issuer may at any time and from time to time vary or
terminate the appointment of any such agent or appoint any additional agents for
any or all of such purposes; provided, however, that the Issuer and the
Co-Issuer, if applicable, will maintain in the Borough of Manhattan, The City of
New York, an office or agency where notices and demands to or upon the Issuer
and the Co-Issuer in respect of the Notes and this Indenture may be served, and,
subject to any laws or regulations applicable thereto, an office or agency
outside of the United States where Notes may be presented and surrendered for
payment; provided, further, that no paying agent shall be appointed in a
jurisdiction which subjects payments on the Notes to withholding tax. The Issuer
or the Co-Issuer, as the case may be, shall give prompt written notice to the
Trustee, each Rating Agency and the Noteholders of the appointment or
termination of any such agent and of the location and any change in the location
of any such office or agency.

 

If at any time the Issuer and the Co-Issuer, if applicable, shall fail to
maintain any such required office or agency in the Borough of Manhattan, The
City of New York, or outside the United States, or shall fail to furnish the
Trustee with the address thereof, presentations and

 

146

--------------------------------------------------------------------------------


 

surrenders may be made (subject to the limitations described in the preceding
paragraph) at and notices and demands may be served on the Issuer and the
Co-Issuer, and Notes may be presented and surrendered for payment to the
appropriate Paying Agent at its main office and the Issuer and the Co-Issuer
hereby appoint the same as their agent to receive such respective presentations,
surrenders, notices and demands.

 


SECTION 7.3             MONEY FOR NOTE PAYMENTS TO BE HELD IN TRUST.


 

All payments of amounts due and payable with respect to any Notes that are to be
made from amounts withdrawn from the Payment Account shall be made on behalf of
the Issuer and the Co-Issuer by the Trustee or a Paying Agent (in each case,
from and to the extent of available funds in the Payment Account and subject to
the Priority of Payments) with respect to payments on the Notes.

 

When the Paying Agent is not also the Notes Registrar, the Issuer and the
Co-Issuer shall furnish, or cause the Notes Registrar to furnish, no later than
the fifth calendar day after each Record Date a list, if necessary, in such form
as such Paying Agent may reasonably request, of the names and addresses of the
Holders of Notes and of the certificate numbers of individual Notes held by each
such Holder.

 

Whenever the Paying Agent is not also the Trustee, the Issuer, the Co-Issuer,
and such Paying Agent shall, on or before the Business Day next preceding each
Payment Date or Redemption Date, as the case may be, direct the Trustee to
deposit on such Payment Date with such Paying Agent, if necessary, an aggregate
sum sufficient to pay the amounts then becoming due pursuant to the terms of
this Indenture (to the extent funds are then available for such purpose in the
Payment Account, and subject to the Priority of Payments), such sum to be held
for the benefit of the Persons entitled thereto and (unless such Paying Agent is
the Trustee) the Issuer and the Co-Issuer shall promptly notify the Trustee of
its action or failure so to act. Any Monies deposited with a Paying Agent (other
than the Trustee) in excess of an amount sufficient to pay the amounts then
becoming due on the Notes with respect to which such deposit was made shall be
paid over by such Paying Agent to the Trustee for application in accordance with
Article 11.  Any such Paying Agent shall be deemed to agree by assuming such
role not to cause the filing of a petition in bankruptcy against the Issuer or
the Co-Issuer for the non-payment to the Paying Agent of any amounts payable
thereto until at least one year and one day or, if longer, the applicable
preference period then in effect after the payment in full of all Notes issued
under this Indenture.

 

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order of the Issuer and
Issuer Order of the Co-Issuer with written notice thereof to the Trustee;
provided, however, that so long as any Class of the Notes are rated by a Rating
Agency and with respect to any additional or successor Paying Agent for the
Notes, either (i) such Paying Agent has a long-term debt rating of “Aa3” or
higher by Moody’s, “AA-”or higher by Fitch and “AA-” or higher by S&P or a
short-term debt rating of “P-1” by Moody’s, “F1+” by Fitch and “A1+” by S&P or
(ii) each Rating Agency confirms that employing such Paying Agent shall not
adversely affect the then-current ratings of the Notes.  In the event that such
successor Paying Agent ceases to have a long-term debt rating of “Aa3” or higher
by Moody’s, “AA-”or higher by Fitch or “AA-” or higher by S&P or a short-term
debt

 

147

--------------------------------------------------------------------------------


 

rating of at least “P-1” by Moody’s, “F1+” by Fitch and “A-1+” by S&P, the
Issuer and the Co-Issuer shall promptly remove such Paying Agent and appoint a
successor Paying Agent. The Issuer and the Co-Issuer shall not appoint any
Paying Agent that is not, at the time of such appointment, a depository
institution or trust company subject to supervision and examination by federal
and/or state and/or national banking authorities. The Issuer and the Co-Issuer
shall cause the Paying Agent other than the Trustee to execute and deliver to
the Trustee an instrument in which such Paying Agent shall agree with the
Trustee (and if the Trustee acts as Paying Agent, it hereby so agrees), subject
to the provisions of this Section 7.3, that such Paying Agent will:

 


(A)      ALLOCATE ALL SUMS RECEIVED FOR PAYMENT TO THE HOLDERS OF NOTES FOR
WHICH IT ACTS AS PAYING AGENT ON EACH PAYMENT DATE AND REDEMPTION DATE AMONG
SUCH HOLDERS IN THE PROPORTION SPECIFIED IN THE APPLICABLE REPORT OR REDEMPTION
DATE STATEMENT, AS THE CASE MAY BE, IN EACH CASE TO THE EXTENT PERMITTED BY
APPLICABLE LAW;


 


(B)      HOLD ALL SUMS HELD BY IT FOR THE PAYMENT OF AMOUNTS DUE WITH RESPECT TO
THE NOTES FOR THE BENEFIT OF THE PERSONS ENTITLED THERETO UNTIL SUCH SUMS SHALL
BE PAID TO SUCH PERSONS OR OTHERWISE DISPOSED OF AS HEREIN PROVIDED AND PAY SUCH
SUMS TO SUCH PERSONS AS HEREIN PROVIDED;


 


(C)      IF SUCH PAYING AGENT IS NOT THE TRUSTEE, IMMEDIATELY RESIGN AS A PAYING
AGENT AND FORTHWITH PAY TO THE TRUSTEE ALL SUMS HELD BY IT FOR THE PAYMENT OF
NOTES IF AT ANY TIME IT CEASES TO MEET THE STANDARDS SET FORTH ABOVE REQUIRED TO
BE MET BY A PAYING AGENT AT THE TIME OF ITS APPOINTMENT;


 


(D)      IF SUCH PAYING AGENT IS NOT THE TRUSTEE, IMMEDIATELY GIVE THE TRUSTEE
NOTICE OF ANY DEFAULT BY THE ISSUER OR THE CO-ISSUER (OR ANY OTHER OBLIGOR UPON
THE NOTES) IN THE MAKING OF ANY PAYMENT REQUIRED TO BE MADE; AND


 


(E)      IF SUCH PAYING AGENT IS NOT THE TRUSTEE AT ANY TIME DURING THE
CONTINUANCE OF ANY SUCH DEFAULT, UPON THE WRITTEN REQUEST OF THE TRUSTEE,
FORTHWITH PAY TO THE TRUSTEE ALL SUMS SO HELD BY SUCH PAYING AGENT.


 

The Issuer or the Co-Issuer may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, pay, or
by Issuer Order direct the Paying Agent to pay, to the Trustee all sums held by
the Issuer or the Co-Issuer or held by the Paying Agent for payment of the
Notes, such sums to be held by the Trustee in trust for the same Noteholders as
those upon which such sums were held by the Issuer, the Co-Issuer or the Paying
Agent; and, upon such payment by the Paying Agent to the Trustee, the Paying
Agent shall be released from all further liability with respect to such Money.

 

Except as otherwise required by applicable law, any Money deposited with the
Trustee in trust or deposited with the Paying Agent for the payment of the
principal of or interest on any Note and remaining unclaimed for two years after
such principal or interest has become due and payable shall be paid to the
Issuer; and the Holder of such Note shall thereafter, as an unsecured general
creditor, look only to the Issuer for payment of such amounts and all liability
of the Trustee or the Paying Agent with respect to such Money (but only to the
extent of the amounts so paid to the Issuer or the Co-Issuer, as applicable)
shall thereupon cease; provided,

 

148

--------------------------------------------------------------------------------


 

however, that the Irish Paying Agent, before being required to make any such
payment, shall at the expense of the Issuer cause to be published once, in a
newspaper published in the English language, customarily published on each
Business Day and of general circulation in Dublin, Ireland, notice that such
money remains unclaimed and that, after a date specified therein, which shall
not be less than thirty (30) days from the date of such publication, any
unclaimed balance of such money then remaining shall be repaid to the Issuer.
The Trustee or the Paying Agent, before being required to make any such release
of payment, may, but shall not be required to, adopt and employ, at the expense
of the Issuer or the Co-Issuer, as the case may be, any reasonable means of
notification of such release of payment, including, but not limited to, mailing
notice of such release to Holders whose Notes have been called but have not been
surrendered for redemption or whose right to or interest in Monies due and
payable but not claimed is determinable from the records of the Paying Agent, at
the last address of record of each such Holder.

 


SECTION 7.4             EXISTENCE OF THE ISSUER AND CO-ISSUER.


 


(A)      SO LONG AS ANY NOTE IS OUTSTANDING, THE ISSUER SHALL MAINTAIN IN FULL
FORCE AND EFFECT ITS EXISTENCE AND RIGHTS AS AN EXEMPTED COMPANY INCORPORATED
WITH LIMITED LIABILITY UNDER THE LAWS OF THE CAYMAN ISLANDS AND SHALL OBTAIN AND
PRESERVE ITS QUALIFICATION TO DO BUSINESS AS A FOREIGN LIMITED LIABILITY COMPANY
IN EACH JURISDICTION IN WHICH SUCH QUALIFICATIONS ARE OR SHALL BE NECESSARY TO
PROTECT THE VALIDITY AND ENFORCEABILITY OF THIS INDENTURE, THE NOTES OR ANY OF
THE ASSETS; PROVIDED THAT THE ISSUER SHALL BE ENTITLED TO CHANGE ITS
JURISDICTION OF REGISTRATION FROM THE CAYMAN ISLANDS TO ANY OTHER JURISDICTION
REASONABLY SELECTED BY THE ISSUER SO LONG AS (I) SUCH CHANGE IS NOT
DISADVANTAGEOUS IN ANY MATERIAL RESPECT TO THE HOLDERS OF THE NOTES OR THE
PREFERRED SHARES, (II) WRITTEN NOTICE OF SUCH CHANGE SHALL HAVE BEEN GIVEN BY
THE TRUSTEE TO THE HOLDERS OF THE NOTES OR PREFERRED SHARES, THE PREFERRED
SHARES PAYING AGENT AND EACH RATING AGENCY FIFTEEN BUSINESS DAYS PRIOR TO SUCH
CHANGE AND (III) ON OR PRIOR TO THE 15TH BUSINESS DAY FOLLOWING SUCH NOTICE THE
TRUSTEE SHALL NOT HAVE RECEIVED WRITTEN NOTICE FROM A MAJORITY OF THE
CONTROLLING CLASS OR A MAJORITY OF THE PREFERRED SHARES OBJECTING TO SUCH
CHANGE.  SO LONG AS ANY NOTE IS OUTSTANDING, THE ISSUER WILL MAINTAIN AT ALL
TIMES AT LEAST ONE DIRECTOR WHO IS INDEPENDENT OF THE COLLATERAL MANAGER AND ITS
AFFILIATES.


 


(B)      SO LONG AS ANY NOTE IS OUTSTANDING, THE CO-ISSUER SHALL MAINTAIN IN
FULL FORCE AND EFFECT ITS EXISTENCE AND RIGHTS AS A LIMITED LIABILITY COMPANY
ORGANIZED UNDER THE LAWS OF DELAWARE AND SHALL OBTAIN AND PRESERVE ITS
QUALIFICATION TO DO BUSINESS AS A FOREIGN LIMITED LIABILITY COMPANY IN EACH
JURISDICTION IN WHICH SUCH QUALIFICATIONS ARE OR SHALL BE NECESSARY TO PROTECT
THE VALIDITY AND ENFORCEABILITY OF THIS INDENTURE OR THE NOTES; PROVIDED,
HOWEVER, THAT THE CO-ISSUER SHALL BE ENTITLED TO CHANGE ITS JURISDICTION OF
FORMATION FROM DELAWARE TO ANY OTHER JURISDICTION REASONABLY SELECTED BY THE
CO-ISSUER SO LONG AS (I) SUCH CHANGE IS NOT DISADVANTAGEOUS IN ANY MATERIAL
RESPECT TO THE HOLDERS OF THE NOTES, (II) WRITTEN NOTICE OF SUCH CHANGE SHALL
HAVE BEEN GIVEN BY THE TRUSTEE TO THE HOLDERS OF THE NOTES AND EACH RATING
AGENCY FIFTEEN BUSINESS DAYS PRIOR TO SUCH CHANGE AND (III) ON OR PRIOR TO THE
15TH BUSINESS DAY FOLLOWING SUCH NOTICE THE TRUSTEE SHALL NOT HAVE RECEIVED
WRITTEN NOTICE FROM A MAJORITY OF THE CONTROLLING CLASS OBJECTING TO SUCH
CHANGE.  SO LONG AS ANY NOTE IS OUTSTANDING, THE CO-ISSUER SHALL MAINTAIN AT ALL
TIMES AT LEAST ONE MANAGER WHO IS INDEPENDENT OF THE COLLATERAL MANAGER AND ITS
AFFILIATES.

 

149

--------------------------------------------------------------------------------


 


(C)      SO LONG AS ANY NOTE IS OUTSTANDING, THE ISSUER SHALL ENSURE THAT ALL
CORPORATE OR OTHER FORMALITIES REGARDING ITS EXISTENCE ARE FOLLOWED (INCLUDING
CORRECTING ANY KNOWN MISUNDERSTANDING REGARDING ITS SEPARATE EXISTENCE).  SO
LONG AS ANY NOTE IS OUTSTANDING, THE ISSUER SHALL NOT TAKE ANY ACTION OR CONDUCT
ITS AFFAIRS IN A MANNER THAT IS LIKELY TO RESULT IN ITS SEPARATE EXISTENCE BEING
IGNORED OR ITS ASSETS AND LIABILITIES BEING SUBSTANTIVELY CONSOLIDATED WITH ANY
OTHER PERSON IN A BANKRUPTCY, REORGANIZATION OR OTHER INSOLVENCY PROCEEDING.  SO
LONG AS ANY NOTE IS OUTSTANDING, THE ISSUER SHALL MAINTAIN AND IMPLEMENT
ADMINISTRATIVE AND OPERATING PROCEDURES REASONABLY NECESSARY IN THE PERFORMANCE
OF THE ISSUER’S OBLIGATIONS HEREUNDER, AND THE ISSUER SHALL AT ALL TIMES KEEP
AND MAINTAIN, OR CAUSE TO BE KEPT AND MAINTAINED, SEPARATE BOOKS, RECORDS,
ACCOUNTS AND OTHER INFORMATION CUSTOMARILY MAINTAINED FOR THE PERFORMANCE OF THE
ISSUER’S OBLIGATIONS HEREUNDER. WITHOUT LIMITING THE FOREGOING, SO LONG AS ANY
NOTE IS OUTSTANDING, (I) THE ISSUER SHALL (A) PAY ITS OWN LIABILITIES ONLY OUT
OF ITS OWN FUNDS AND (B) USE SEPARATE STATIONERY, INVOICES AND CHECKS, (II) THE
ISSUER SHALL NOT HAVE ANY SUBSIDIARIES, AND (III) THE ISSUER SHALL NOT HAVE ANY
EMPLOYEES, (B) ENGAGE IN ANY TRANSACTION WITH ANY SHAREHOLDER THAT IS NOT
PERMITTED UNDER THE TERMS OF THE COLLATERAL MANAGEMENT AGREEMENT, (C) PAY
DIVIDENDS OTHER THAN IN ACCORDANCE WITH THE TERMS OF THIS INDENTURE OR (D)
CONDUCT BUSINESS UNDER AN ASSUMED NAME (I.E. NO DBAS); PROVIDED THAT THE
FOREGOING SHALL NOT PROHIBIT THE ISSUER FROM ENTERING INTO THE TRANSACTIONS
CONTEMPLATED BY THE ADMINISTRATION AGREEMENT WITH THE COMPANY ADMINISTRATOR AND
THE PREFERRED SHARES PAYING AGENCY AGREEMENT WITH THE SHARES REGISTRAR.


 


(D)      SO LONG AS ANY NOTE IS OUTSTANDING, THE CO-ISSUER SHALL ENSURE THAT ALL
LIMITED LIABILITY COMPANY OR OTHER FORMALITIES REGARDING ITS EXISTENCE) ARE
FOLLOWED, AS WELL AS CORRECTING ANY KNOWN MISUNDERSTANDING REGARDING ITS
SEPARATE EXISTENCE.  THE CO-ISSUER SHALL NOT TAKE ANY ACTION OR CONDUCT ITS
AFFAIRS IN A MANNER, THAT IS LIKELY TO RESULT IN ITS SEPARATE EXISTENCE BEING
IGNORED OR ITS ASSETS AND LIABILITIES BEING SUBSTANTIVELY CONSOLIDATED WITH ANY
OTHER PERSON IN A BANKRUPTCY, REORGANIZATION OR OTHER INSOLVENCY PROCEEDING. 
THE CO-ISSUER SHALL MAINTAIN AND IMPLEMENT ADMINISTRATIVE AND OPERATING
PROCEDURES REASONABLY NECESSARY IN THE PERFORMANCE OF THE CO-ISSUER’S
OBLIGATIONS HEREUNDER, AND THE CO-ISSUER SHALL AT ALL TIMES KEEP AND MAINTAIN,
OR CAUSE TO BE KEPT AND MAINTAINED, BOOKS, RECORDS, ACCOUNTS AND OTHER
INFORMATION CUSTOMARILY MAINTAINED FOR THE PERFORMANCE OF THE CO- ISSUER’S
OBLIGATIONS HEREUNDER.  WITHOUT LIMITING THE FOREGOING, (I) THE CO-ISSUER SHALL
NOT HAVE ANY SUBSIDIARIES, AND (II) THE CO-ISSUER SHALL NOT (A) HAVE ANY
EMPLOYEES (OTHER THAN ITS MANAGERS), (B) JOIN IN ANY TRANSACTION WITH ANY MEMBER
THAT IS NOT PERMITTED UNDER THE TERMS OF THE COLLATERAL MANAGEMENT AGREEMENT OR
(C) PAY DIVIDENDS OTHER THAN IN ACCORDANCE WITH THE TERMS OF THIS INDENTURE.


 


SECTION 7.5             PROTECTION OF ASSETS.


 


(A)      THE TRUSTEE, ON BEHALF OF THE ISSUER, PURSUANT TO ANY OPINION OF
COUNSEL RECEIVED PURSUANT TO SECTION 7.5(D) SHALL EXECUTE AND DELIVER ALL SUCH
FINANCING STATEMENTS, CONTINUATION STATEMENTS, INSTRUMENTS OF FURTHER ASSURANCE
AND OTHER INSTRUMENTS, AND SHALL TAKE SUCH OTHER ACTION AS MAY BE NECESSARY OR
ADVISABLE OR DESIRABLE TO SECURE THE RIGHTS AND REMEDIES OF THE HOLDERS AND EACH
HEDGE COUNTERPARTY HEREUNDER AND TO:


 

(I)            GRANT MORE EFFECTIVELY ALL OR ANY PORTION OF THE ASSETS;

 

150

--------------------------------------------------------------------------------


 

(II)           MAINTAIN OR PRESERVE THE LIEN (AND THE PRIORITY THEREOF) OF THIS
INDENTURE OR TO CARRY OUT MORE EFFECTIVELY THE PURPOSES HEREOF;

 

(III)          PERFECT, PUBLISH NOTICE OF OR PROTECT THE VALIDITY OF ANY GRANT
MADE OR TO BE MADE BY THIS INDENTURE (INCLUDING, WITHOUT LIMITATION, ANY AND ALL
ACTIONS NECESSARY OR DESIRABLE AS A RESULT OF CHANGES IN LAW OR REGULATIONS);

 

(IV)          ENFORCE ANY OF THE PLEDGED OBLIGATIONS OR OTHER INSTRUMENTS OR
PROPERTY INCLUDED IN THE ASSETS;

 

(V)           PRESERVE AND DEFEND TITLE TO THE ASSETS AND THE RIGHTS OF THE
TRUSTEE, THE HOLDERS OF THE NOTES AND EACH HEDGE COUNTERPARTY IN THE ASSETS
AGAINST THE CLAIMS OF ALL PERSONS AND PARTIES; AND

 

(VI)          PURSUANT TO SECTIONS 11.1(A)(I)(1) AND 11.1(A)(II)(1), PAY OR
CAUSE TO BE PAID ANY AND ALL TAXES LEVIED OR ASSESSED UPON ALL OR ANY PART OF
THE ASSETS.

 

The Issuer hereby designates the Trustee, its agent and attorney-in-fact to
execute any Financing Statement, continuation statement or other instrument
required pursuant to this Section 7.5.  The Trustee agrees that it will from
time to time execute and cause to be filed Financing Statements and continuation
statements (it being understood that the Trustee shall be entitled to rely upon
an Opinion of Counsel described in Section 7.5(d), at the expense of the Issuer,
as to the need to file such Financing Statements and continuation statements,
the dates by which such filings are required to be made and the jurisdictions in
which such filings are required to be made).

 


(B)      THE TRUSTEE SHALL NOT (I) EXCEPT IN ACCORDANCE WITH SECTION 10.10(A),
(B) OR (C) AND EXCEPT FOR PAYMENTS, DELIVERIES AND DISTRIBUTIONS OTHERWISE
EXPRESSLY PERMITTED UNDER THIS INDENTURE, REMOVE ANY PORTION OF THE ASSETS THAT
CONSISTS OF CASH OR IS EVIDENCED BY AN INSTRUMENT, CERTIFICATE OR OTHER WRITING
(A) FROM THE JURISDICTION IN WHICH IT WAS HELD AT THE DATE AS DESCRIBED IN THE
OPINION OF COUNSEL DELIVERED AT THE CLOSING DATE PURSUANT TO SECTION 3.1(D) OR
(B) FROM THE POSSESSION OF THE PERSON WHO HELD IT ON SUCH DATE OR (II) CAUSE OR
PERMIT THE CUSTODIAL ACCOUNT OR THE CUSTODIAL SECURITIES INTERMEDIARY TO BE
LOCATED IN A DIFFERENT JURISDICTION FROM THE JURISDICTION IN WHICH SUCH
SECURITIES ACCOUNTS AND CUSTODIAL SECURITIES INTERMEDIARY WERE LOCATED ON THE
CLOSING DATE, UNLESS THE TRUSTEE SHALL HAVE FIRST RECEIVED AN OPINION OF COUNSEL
TO THE EFFECT THAT THE LIEN AND SECURITY INTEREST CREATED BY THIS INDENTURE WITH
RESPECT TO SUCH PROPERTY WILL CONTINUE TO BE MAINTAINED AFTER GIVING EFFECT TO
SUCH ACTION OR ACTIONS.


 


(C)      THE ISSUER SHALL PAY OR CAUSE TO BE PAID TAXES, IF ANY, LEVIED ON
ACCOUNT OF THE BENEFICIAL OWNERSHIP BY THE ISSUER OF ANY PLEDGED OBLIGATIONS
THAT SECURE THE NOTES.


 


(D)      FOR SO LONG AS THE NOTES ARE OUTSTANDING, (I) ON JULY 31, 2010 AND (II)
EVERY 60 MONTHS AFTER SUCH DATE, THE ISSUER (OR THE COLLATERAL MANAGER ON BEHALF
OF THE ISSUER) SHALL DELIVER TO THE TRUSTEE FOR THE BENEFIT OF THE TRUSTEE, THE
COLLATERAL MANAGER, EACH HEDGE COUNTERPARTY AND EACH RATING AGENCY, AT THE
EXPENSE OF THE ISSUER, AN OPINION OF COUNSEL STATING WHAT IS REQUIRED, IN THE
OPINION OF SUCH COUNSEL, AS OF THE DATE OF SUCH OPINION, TO MAINTAIN THE LIEN
AND SECURITY INTEREST CREATED BY THIS INDENTURE WITH RESPECT TO THE ASSETS, AND

 

151

--------------------------------------------------------------------------------


 


CONFIRMING THE MATTERS SET FORTH IN THE OPINION OF COUNSEL, FURNISHED PURSUANT
TO SECTION 3.1(D), WITH REGARD TO THE PERFECTION AND PRIORITY OF SUCH SECURITY
INTEREST (AND SUCH OPINION MAY LIKEWISE BE SUBJECT TO QUALIFICATIONS AND
ASSUMPTIONS SIMILAR TO THOSE SET FORTH IN THE OPINION DELIVERED PURSUANT TO
SECTION 3.1(D)); PROVIDED THAT THE ISSUER SHALL BE REQUIRED TO DELIVER AN
OPINION OF COUNSEL WITH RESPECT TO THE FOREGOING MATTERS WITHIN 60 DAYS AFTER
ANY CHANGE IN THE JURISDICTION OF ORGANIZATION OF THE TRUSTEE; AND PROVIDED,
FURTHER, THAT A MAJORITY OF THE CONTROLLING CLASS SHALL BE ENTITLED TO DIRECT
THE ISSUER TO DELIVER AN ADDITIONAL OPINION OF COUNSEL WITH RESPECT TO THE
FOREGOING MATTERS, AT THE EXPENSE OF SUCH HOLDERS, TWICE WITHIN ANY SUCH 60
MONTH PERIOD.


 


SECTION 7.6             NOTICE OF ANY AMENDMENTS.


 

Each of the Issuer and the Co-Issuer shall give notice to the Rating Agencies
of, and satisfy the Rating Agency Condition with respect to, any amendments to
its Governing Documents.

 


SECTION 7.7             PERFORMANCE OF OBLIGATIONS.


 


(A)      EACH OF THE ISSUER AND THE CO-ISSUER SHALL NOT TAKE ANY ACTION, AND
WILL USE ITS BEST EFFORT NOT TO PERMIT ANY ACTION TO BE TAKEN BY OTHERS, THAT
WOULD RELEASE ANY PERSON FROM ANY OF SUCH PERSON’S COVENANTS OR OBLIGATIONS
UNDER ANY INSTRUMENT INCLUDED IN THE ASSETS, EXCEPT IN THE CASE OF ENFORCEMENT
ACTION TAKEN WITH RESPECT TO ANY DEFAULTED SECURITY IN ACCORDANCE WITH THE
PROVISIONS HEREOF AND AS OTHERWISE REQUIRED HEREBY.


 


(B)      THE ISSUER OR THE CO-ISSUER MAY, WITH THE PRIOR WRITTEN CONSENT OF THE
MAJORITY OF THE NOTES (OR IF THERE ARE NO NOTES OUTSTANDING, A MAJORITY OF THE
PREFERRED SHARES), CONTRACT WITH OTHER PERSONS, INCLUDING THE COLLATERAL MANAGER
OR THE TRUSTEE, FOR THE PERFORMANCE OF ACTIONS AND OBLIGATIONS TO BE PERFORMED
BY THE ISSUER OR THE CO-ISSUER, AS THE CASE MAY BE, HEREUNDER BY SUCH PERSONS
AND THE PERFORMANCE OF THE ACTIONS AND OTHER OBLIGATIONS WITH RESPECT TO THE
ASSETS OF THE NATURE SET FORTH IN THE COLLATERAL MANAGEMENT AGREEMENT BY THE
COLLATERAL MANAGER. NOTWITHSTANDING ANY SUCH ARRANGEMENT, THE ISSUER OR THE
CO-ISSUER, AS THE CASE MAY BE, SHALL REMAIN PRIMARILY LIABLE WITH RESPECT
THERETO. IN THE EVENT OF SUCH CONTRACT, THE PERFORMANCE OF SUCH ACTIONS AND
OBLIGATIONS BY SUCH PERSONS SHALL BE DEEMED TO BE PERFORMANCE OF SUCH ACTIONS
AND OBLIGATIONS BY THE ISSUER OR THE CO-ISSUER; AND THE ISSUER OR THE CO-ISSUER
SHALL PUNCTUALLY PERFORM, AND USE ITS BEST EFFORTS TO CAUSE THE COLLATERAL
MANAGER OR SUCH OTHER PERSON TO PERFORM, ALL OF THEIR OBLIGATIONS AND AGREEMENTS
CONTAINED IN THE COLLATERAL MANAGEMENT AGREEMENT OR SUCH OTHER AGREEMENT.


 


SECTION 7.8             NEGATIVE COVENANTS.


 


(A)      THE ISSUER AND THE CO-ISSUER SHALL NOT:


 

(I)            SELL, ASSIGN, PARTICIPATE, TRANSFER, EXCHANGE OR OTHERWISE
DISPOSE OF, OR PLEDGE, MORTGAGE, HYPOTHECATE OR OTHERWISE ENCUMBER (OR PERMIT
SUCH TO OCCUR OR SUFFER SUCH TO EXIST), ANY PART OF THE ASSETS, EXCEPT AS
OTHERWISE EXPRESSLY PERMITTED BY THIS INDENTURE OR THE COLLATERAL MANAGEMENT
AGREEMENT;

 

152

--------------------------------------------------------------------------------


 

(II)           CLAIM ANY CREDIT ON, MAKE ANY DEDUCTION FROM, OR DISPUTE THE
ENFORCEABILITY OF, THE PAYMENT OF THE PRINCIPAL OR INTEREST PAYABLE IN RESPECT
OF THE NOTES (OTHER THAN AMOUNTS REQUIRED TO BE PAID, DEDUCTED OR WITHHELD IN
ACCORDANCE WITH ANY APPLICABLE LAW OR REGULATION OF ANY GOVERNMENTAL AUTHORITY)
OR ASSERT ANY CLAIM AGAINST ANY PRESENT OR FUTURE NOTEHOLDER BY REASON OF THE
PAYMENT OF ANY TAXES LEVIED OR ASSESSED UPON ANY PART OF THE ASSETS;

 

(III)          (A) INCUR OR ASSUME OR GUARANTEE ANY INDEBTEDNESS, OTHER THAN THE
NOTES AND THIS INDENTURE AND THE TRANSACTIONS CONTEMPLATED HEREBY; (B) ISSUE ANY
ADDITIONAL CLASS OF SECURITIES, OTHER THAN THE NOTES, THE PREFERRED SHARES, THE
ORDINARY SHARES OF THE ISSUER AND THE LIMITED LIABILITY COMPANY MEMBERSHIP
INTERESTS OF THE CO-ISSUER; OR (C) ISSUE ANY ADDITIONAL SHARES OF STOCK, OTHER
THAN THE ORDINARY SHARES OF THE ISSUER AND THE PREFERRED SHARES;

 

(IV)          (A) PERMIT THE VALIDITY OR EFFECTIVENESS OF THIS INDENTURE OR ANY
GRANT HEREUNDER TO BE IMPAIRED, OR PERMIT THE LIEN OF THIS INDENTURE TO BE
AMENDED, HYPOTHECATED, SUBORDINATED, TERMINATED OR DISCHARGED, OR PERMIT ANY
PERSON TO BE RELEASED FROM ANY COVENANTS OR OBLIGATIONS WITH RESPECT TO THIS
INDENTURE OR THE NOTES, EXCEPT AS MAY BE EXPRESSLY PERMITTED HEREBY, (B) PERMIT
ANY LIEN, CHARGE, ADVERSE CLAIM, SECURITY INTEREST, MORTGAGE OR OTHER
ENCUMBRANCE (OTHER THAN THE LIEN OF THIS INDENTURE) TO BE CREATED ON OR EXTEND
TO OR OTHERWISE ARISE UPON OR BURDEN THE ASSETS OR ANY PART THEREOF, ANY
INTEREST THEREIN OR THE PROCEEDS THEREOF, EXCEPT AS MAY BE EXPRESSLY PERMITTED
HEREBY OR (C) TAKE ANY ACTION THAT WOULD PERMIT THE LIEN OF THIS INDENTURE NOT
TO CONSTITUTE A VALID FIRST PRIORITY SECURITY INTEREST IN THE ASSETS, EXCEPT AS
MAY BE EXPRESSLY PERMITTED HEREBY;

 

(V)           AMEND THE COLLATERAL MANAGEMENT AGREEMENT, EXCEPT PURSUANT TO THE
TERMS THEREOF;

 

(VI)          AMEND ANY SERVICING AGREEMENT, EXCEPT PURSUANT TO THE TERMS
THEREOF;

 

(VII)         AMEND THE PREFERRED SHARES PAYING AGENCY AGREEMENT, EXCEPT
PURSUANT TO THE TERMS THEREOF;

 

(VIII)        DISSOLVE OR LIQUIDATE IN WHOLE OR IN PART, EXCEPT AS PERMITTED
HEREUNDER;

 

(IX)           MAKE OR INCUR ANY CAPITAL EXPENDITURES, EXCEPT AS REASONABLY
REQUIRED TO PERFORM ITS FUNCTIONS IN ACCORDANCE WITH THE TERMS OF THIS
INDENTURE;

 

(X)            BECOME LIABLE IN ANY WAY, WHETHER DIRECTLY OR BY ASSIGNMENT OR AS
A GUARANTOR OR OTHER SURETY, FOR THE OBLIGATIONS OF THE LESSEE UNDER ANY LEASE,
HIRE ANY EMPLOYEES OR PAY ANY DIVIDENDS TO ITS SHAREHOLDERS, EXCEPT WITH RESPECT
TO THE PREFERRED SHARES IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS;

 

(XI)           MAINTAIN ANY BANK ACCOUNTS OTHER THAN THE ACCOUNTS AND THE BANK
ACCOUNT IN THE CAYMAN ISLANDS IN WHICH (INTER ALIA) THE PROCEEDS OF THE ISSUER’S
ISSUED SHARE CAPITAL AND THE TRANSACTION FEES PAID TO THE ISSUER FOR AGREEING TO
ISSUE THE SECURITIES WILL BE KEPT;

 

153

--------------------------------------------------------------------------------


 

(XII)          CONDUCT BUSINESS UNDER AN ASSUMED NAME, OR CHANGE ITS NAME
WITHOUT FIRST DELIVERING AT LEAST 30 DAYS’ PRIOR WRITTEN NOTICE TO THE TRUSTEE,
THE NOTEHOLDERS AND THE RATING AGENCIES AND AN OPINION OF COUNSEL TO THE EFFECT
THAT SUCH NAME CHANGE WILL NOT ADVERSELY AFFECT THE SECURITY INTEREST HEREUNDER
OF THE TRUSTEE;

 

(XIII)         ENGAGE IN ANY ACTIVITY THAT WOULD CAUSE THE ISSUER TO BE SUBJECT
TO U.S. FEDERAL, STATE OR LOCAL INCOME OR FRANCHISES TAX; OR

 

(XIV)        EXCEPT FOR ANY AGREEMENTS (OTHER THAN A HEDGE AGREEMENT) INVOLVING
THE PURCHASE AND SALE OF COLLATERAL DEBT SECURITIES HAVING CUSTOMARY PURCHASE OR
SALE TERMS AND DOCUMENTED WITH CUSTOMARY LOAN TRADING DOCUMENTATION, ENTER INTO
ANY AGREEMENTS UNLESS SUCH AGREEMENTS CONTAIN “NON-PETITION” AND “LIMITED
RECOURSE” PROVISIONS.

 


(B)      NEITHER THE ISSUER NOR THE TRUSTEE SHALL SELL, TRANSFER, EXCHANGE OR
OTHERWISE DISPOSE OF ASSETS, OR ENTER INTO OR ENGAGE IN ANY BUSINESS WITH
RESPECT TO ANY PART OF THE ASSETS, EXCEPT AS EXPRESSLY PERMITTED OR REQUIRED BY
THIS INDENTURE OR THE COLLATERAL MANAGEMENT AGREEMENT.


 


(C)      THE CO-ISSUER SHALL NOT INVEST ANY OF ITS ASSETS IN “SECURITIES” (AS
SUCH TERM IS DEFINED IN THE INVESTMENT COMPANY ACT) AND SHALL KEEP ALL OF THE
CO-ISSUER’S ASSETS IN CASH.


 


(D)      FOR SO LONG AS ANY OF THE NOTES ARE OUTSTANDING, THE CO-ISSUER SHALL
NOT ISSUE ANY LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS OF THE CO-ISSUER TO
ANY PERSON OTHER THAN GRAMERCY INVESTMENT OR A WHOLLY-OWNED SUBSIDIARY OF
GRAMERCY INVESTMENT.


 


(E)      THE ISSUER SHALL NOT ENTER INTO ANY MATERIAL NEW AGREEMENTS (OTHER THAN
ANY HEDGE AGREEMENT, HEDGE COUNTERPARTY CREDIT SUPPORT, COLLATERAL DEBT
SECURITY, COLLATERAL DEBT SECURITY PURCHASE AGREEMENT OR OTHER AGREEMENT
(INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH THE SALE OF ASSETS BY THE
ISSUER) CONTEMPLATED BY THIS INDENTURE) WITHOUT THE PRIOR WRITTEN CONSENT OF
HOLDERS OF A MAJORITY OF THE NOTES (OR IF THERE ARE NO NOTES OUTSTANDING, A
MAJORITY OF THE PREFERRED SHARES) AND SHALL PROVIDE NOTICE OF ALL NEW AGREEMENTS
(OTHER THAN ANY HEDGE AGREEMENT, COLLATERAL DEBT SECURITY OR OTHER AGREEMENT
SPECIFICALLY CONTEMPLATED BY THIS INDENTURE) THE HOLDERS OF THE NOTES.  THE
FOREGOING NOTWITHSTANDING, THE ISSUER MAY AGREE TO ANY NEW AGREEMENTS; PROVIDED
THAT (I) THE ISSUER, OR THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER,
DETERMINES THAT SUCH NEW AGREEMENTS WOULD NOT, UPON OR AFTER BECOMING EFFECTIVE,
ADVERSELY AFFECT THE RIGHTS OR INTERESTS OF ANY CLASS OR CLASSES OF NOTEHOLDERS
AND (II) SUBJECT TO SATISFACTION OF THE RATING AGENCY CONDITION.


 


(F)       AS LONG AS ANY SENIOR NOTE IS OUTSTANDING, QRS CORP. MAY NOT TRANSFER
THE PREFERRED SHARES TO ANY OTHER PERSON.


 


(G)      FOR SO LONG AS ANY SENIOR NOTE IS OUTSTANDING, QRS CORP. MAY NOT SELL,
TRANSFER OR FINANCE ANY CLASS J NOTE OR CLASS K NOTE EXCEPT IN ACCORDANCE WITH
THE TRANSFER RESTRICTIONS SET FORTH IN SECTION 2.5(E)(IV).

 

154

--------------------------------------------------------------------------------


 


SECTION 7.9             STATEMENT AS TO COMPLIANCE.


 


(A)      ON OR BEFORE JANUARY 31, IN EACH CALENDAR YEAR, COMMENCING IN 2006 OR
IMMEDIATELY IF THERE HAS BEEN A DEFAULT IN THE FULFILLMENT OF AN OBLIGATION
UNDER THIS INDENTURE, THE ISSUER SHALL DELIVER TO THE TRUSTEE (WHICH WILL
DELIVER A COPY TO EACH HEDGE COUNTERPARTY AND EACH RATING AGENCY) AN OFFICER’S
CERTIFICATE GIVEN ON BEHALF OF THE ISSUER AND WITHOUT PERSONAL LIABILITY
STATING, AS TO EACH SIGNER THEREOF, THAT, SINCE THE DATE OF THE LAST CERTIFICATE
OR, IN THE CASE OF THE FIRST CERTIFICATE, THE CLOSING DATE, TO THE BEST OF THE
KNOWLEDGE, INFORMATION AND BELIEF OF SUCH OFFICER, THE ISSUER HAS FULFILLED ALL
OF ITS OBLIGATIONS UNDER THIS INDENTURE OR, IF THERE HAS BEEN A DEFAULT IN THE
FULFILLMENT OF ANY SUCH OBLIGATION, SPECIFYING EACH SUCH DEFAULT KNOWN TO THEM
AND THE NATURE AND STATUS THEREOF.


 


SECTION 7.10           ISSUER AND CO-ISSUER MAY CONSOLIDATE OR MERGE ONLY ON
CERTAIN TERMS.


 


(A)      THE ISSUER SHALL NOT CONSOLIDATE OR MERGE WITH OR INTO ANY OTHER PERSON
OR TRANSFER OR CONVEY ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO ANY PERSON,
UNLESS PERMITTED BY THE GOVERNING DOCUMENTS AND CAYMAN ISLANDS LAW AND UNLESS:


 

(I)            THE ISSUER SHALL BE THE SURVIVING ENTITY, OR THE PERSON (IF OTHER
THAN THE ISSUER) FORMED BY SUCH CONSOLIDATION OR INTO WHICH THE ISSUER IS MERGED
OR TO WHICH ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE ISSUER ARE TRANSFERRED
SHALL BE AN ENTITY ORGANIZED AND EXISTING UNDER THE LAWS OF THE CAYMAN ISLANDS
OR SUCH OTHER JURISDICTION APPROVED BY A MAJORITY OF EACH AND EVERY CLASS OF THE
NOTES (EACH VOTING AS A SEPARATE CLASS) AND A MAJORITY OF THE PREFERRED SHARES;
PROVIDED THAT NO SUCH APPROVAL SHALL BE REQUIRED IN CONNECTION WITH ANY SUCH
TRANSACTION UNDERTAKEN SOLELY TO EFFECT A CHANGE IN THE JURISDICTION OF
REGISTRATION PURSUANT TO SECTION 7.4 HEREOF; AND PROVIDED, FURTHER, THAT THE
SURVIVING ENTITY SHALL EXPRESSLY ASSUME, BY AN INDENTURE SUPPLEMENTAL HERETO,
EXECUTED AND DELIVERED TO THE TRUSTEE AND EACH NOTEHOLDER, THE DUE AND PUNCTUAL
PAYMENT OF THE PRINCIPAL OF AND INTEREST ON ALL NOTES AND OTHER AMOUNTS PAYABLE
HEREUNDER AND UNDER EACH HEDGE AGREEMENT AND THE COLLATERAL MANAGEMENT AGREEMENT
AND THE PERFORMANCE AND OBSERVANCE OF EVERY COVENANT OF THIS INDENTURE AND UNDER
EACH HEDGE AGREEMENT AND THE COLLATERAL MANAGEMENT AGREEMENT ON THE PART OF THE
ISSUER TO BE PERFORMED OR OBSERVED, ALL AS PROVIDED HEREIN;

 

(II)           EACH RATING AGENCY SHALL HAVE BEEN NOTIFIED IN WRITING OF EACH
PROPOSED CONSOLIDATION OR MERGER OF THE ISSUER AND THE TRUSTEE SHALL HAVE
RECEIVED WRITTEN CONFIRMATION FROM EACH RATING AGENCY THAT THE RATINGS ISSUED
WITH RESPECT TO EACH CLASS OF NOTES SHALL NOT BE REDUCED OR WITHDRAWN AS A
RESULT OF THE CONSUMMATION OF SUCH TRANSACTION;

 

(III)          IF THE ISSUER IS NOT THE SURVIVING ENTITY, THE PERSON FORMED BY
SUCH CONSOLIDATION OR INTO WHICH THE ISSUER IS MERGED OR TO WHICH ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE ISSUER ARE TRANSFERRED SHALL HAVE AGREED
WITH THE TRUSTEE (A) TO OBSERVE THE SAME LEGAL REQUIREMENTS FOR THE RECOGNITION
OF SUCH FORMED OR SURVIVING ENTITY AS A LEGAL ENTITY SEPARATE AND APART FROM ANY
OF ITS AFFILIATES AS ARE APPLICABLE TO THE ISSUER WITH RESPECT TO ITS AFFILIATES
AND (B) NOT TO CONSOLIDATE OR MERGE WITH OR INTO ANY OTHER PERSON

 

155

--------------------------------------------------------------------------------


 

OR TRANSFER OR CONVEY ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS TO ANY OTHER PERSON EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF THIS SECTION 7.10, UNLESS IN CONNECTION WITH A SALE OF THE
ASSETS PURSUANT TO ARTICLE 5, ARTICLE 9 OR ARTICLE 12;

 

(IV)          IF THE ISSUER IS NOT THE SURVIVING ENTITY, THE PERSON FORMED BY
SUCH CONSOLIDATION OR INTO WHICH THE ISSUER IS MERGED OR TO WHICH ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE ISSUER ARE TRANSFERRED SHALL HAVE
DELIVERED TO THE TRUSTEE, EACH HEDGE COUNTERPARTY, THE COLLATERAL MANAGER AND
EACH RATING AGENCY AN OFFICER’S CERTIFICATE AND AN OPINION OF COUNSEL EACH
STATING THAT SUCH PERSON IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING IN THE JURISDICTION IN WHICH SUCH PERSON IS ORGANIZED; THAT SUCH PERSON
HAS SUFFICIENT POWER AND AUTHORITY TO ASSUME THE OBLIGATIONS SET FORTH IN
SUBSECTION (I) ABOVE AND TO EXECUTE AND DELIVER AN INDENTURE SUPPLEMENTAL HERETO
FOR THE PURPOSE OF ASSUMING SUCH OBLIGATIONS; THAT SUCH PERSON HAS DULY
AUTHORIZED THE EXECUTION, DELIVERY AND PERFORMANCE OF AN INDENTURE SUPPLEMENTAL
HERETO FOR THE PURPOSE OF ASSUMING SUCH OBLIGATIONS AND THAT SUCH SUPPLEMENTAL
INDENTURE IS A VALID, LEGAL AND BINDING OBLIGATION OF SUCH PERSON, ENFORCEABLE
IN ACCORDANCE WITH ITS TERMS, SUBJECT ONLY TO BANKRUPTCY, REORGANIZATION,
INSOLVENCY, MORATORIUM AND OTHER LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’
RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW); THAT,
IMMEDIATELY FOLLOWING THE EVENT WHICH CAUSES SUCH PERSON TO BECOME THE SUCCESSOR
TO THE ISSUER, (A) SUCH PERSON HAS GOOD AND MARKETABLE TITLE, FREE AND CLEAR OF
ANY LIEN, SECURITY INTEREST OR CHARGE, OTHER THAN THE LIEN AND SECURITY INTEREST
OF THIS INDENTURE, TO THE ASSETS SECURING, IN THE CASE OF A CONSOLIDATION OR
MERGER OF THE ISSUER, ALL OF THE NOTES OR, IN THE CASE OF ANY TRANSFER OR
CONVEYANCE OF THE ASSETS SECURING ANY OF THE NOTES, SUCH NOTES, (B) THE TRUSTEE
CONTINUES TO HAVE A VALID PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE
ASSETS SECURING, IN THE CASE OF A CONSOLIDATION OR MERGER OF THE ISSUER, ALL OF
THE NOTES, OR, IN THE CASE OF ANY TRANSFER OR CONVEYANCE OF THE ASSETS SECURING
ANY OF THE NOTES, SUCH NOTES AND (C) SUCH OTHER MATTERS AS THE TRUSTEE, EACH
HEDGE COUNTERPARTY, THE COLLATERAL MANAGER OR ANY NOTEHOLDER MAY REASONABLY
REQUIRE;

 

(V)           IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

 

(VI)          THE ISSUER SHALL HAVE DELIVERED TO THE TRUSTEE, THE PREFERRED
SHARES PAYING AGENT, EACH HEDGE COUNTERPARTY, THE COLLATERAL MANAGER AND EACH
NOTEHOLDER, AN OFFICER’S CERTIFICATE AND AN OPINION OF COUNSEL EACH STATING THAT
SUCH CONSOLIDATION, MERGER, TRANSFER OR CONVEYANCE AND SUCH SUPPLEMENTAL
INDENTURE COMPLY WITH THIS ARTICLE 7 AND THAT ALL CONDITIONS PRECEDENT IN THIS
ARTICLE 7 PROVIDED FOR RELATING TO SUCH TRANSACTION HAVE BEEN COMPLIED WITH AND
THAT NO ADVERSE TAX CONSEQUENCES WILL RESULT THEREFROM TO THE HOLDERS OF THE
NOTES, THE PREFERRED SHAREHOLDERS AND ANY HEDGE COUNTERPARTY; AND

 

(VII)         AFTER GIVING EFFECT TO SUCH TRANSACTION, THE ISSUER SHALL NOT BE
REQUIRED TO REGISTER AS AN INVESTMENT COMPANY UNDER THE INVESTMENT COMPANY ACT.

 

156

--------------------------------------------------------------------------------


 


(B)      THE CO-ISSUER SHALL NOT CONSOLIDATE OR MERGE WITH OR INTO ANY OTHER
PERSON OR TRANSFER OR CONVEY ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO ANY
PERSON, UNLESS NO NOTES REMAIN OUTSTANDING OR:


 

(I)            THE CO-ISSUER SHALL BE THE SURVIVING ENTITY, OR THE PERSON (IF
OTHER THAN THE CO-ISSUER) FORMED BY SUCH CONSOLIDATION OR INTO WHICH THE
CO-ISSUER IS MERGED OR TO WHICH ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
CO-ISSUER ARE TRANSFERRED SHALL BE A COMPANY ORGANIZED AND EXISTING UNDER THE
LAWS OF DELAWARE OR SUCH OTHER JURISDICTION APPROVED BY A MAJORITY OF THE
CONTROLLING CLASS; PROVIDED THAT NO SUCH APPROVAL SHALL BE REQUIRED IN
CONNECTION WITH ANY SUCH TRANSACTION UNDERTAKEN SOLELY TO EFFECT A CHANGE IN THE
JURISDICTION OF FORMATION PURSUANT TO SECTION 7.4; AND PROVIDED, FURTHER, THAT
THE SURVIVING ENTITY SHALL EXPRESSLY ASSUME, BY AN INDENTURE SUPPLEMENTAL
HERETO, EXECUTED AND DELIVERED TO THE TRUSTEE AND EACH NOTEHOLDER, THE DUE AND
PUNCTUAL PAYMENT OF THE PRINCIPAL OF AND INTEREST ON ALL NOTES AND THE
PERFORMANCE AND OBSERVANCE OF EVERY COVENANT OF THIS INDENTURE ON THE PART OF
THE CO-ISSUER TO BE PERFORMED OR OBSERVED, ALL AS PROVIDED HEREIN;

 

(II)           EACH RATING AGENCY SHALL HAVE BEEN NOTIFIED IN WRITING OF EACH
PROPOSED CONSOLIDATION OR MERGER OF THE CO-ISSUER AND THE TRUSTEE SHALL HAVE
RECEIVED WRITTEN CONFIRMATION FROM EACH RATING AGENCY THAT THE RATINGS ISSUED
WITH RESPECT TO EACH CLASS OF NOTES SHALL NOT BE REDUCED OR WITHDRAWN AS A
RESULT OF THE CONSUMMATION OF SUCH TRANSACTION;

 

(III)          IF THE CO-ISSUER IS NOT THE SURVIVING ENTITY, THE PERSON FORMED
BY SUCH CONSOLIDATION OR INTO WHICH THE CO-ISSUER IS MERGED OR TO WHICH ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE CO-ISSUER ARE TRANSFERRED SHALL HAVE
AGREED WITH THE TRUSTEE (A) TO OBSERVE THE SAME LEGAL REQUIREMENTS FOR THE
RECOGNITION OF SUCH FORMED OR SURVIVING ENTITY AS A LEGAL ENTITY SEPARATE AND
APART FROM ANY OF ITS AFFILIATES AS ARE APPLICABLE TO THE CO-ISSUER WITH RESPECT
TO ITS AFFILIATES AND (B) NOT TO CONSOLIDATE OR MERGE WITH OR INTO ANY OTHER
PERSON OR TRANSFER OR CONVEY ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO ANY OTHER
PERSON EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 7.10;

 

(IV)          IF THE CO-ISSUER IS NOT THE SURVIVING ENTITY, THE PERSON FORMED BY
SUCH CONSOLIDATION OR INTO WHICH THE CO-ISSUER IS MERGED OR TO WHICH ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE CO-ISSUER ARE TRANSFERRED SHALL HAVE
DELIVERED TO THE TRUSTEE AND EACH RATING AGENCY AN OFFICER’S CERTIFICATE AND AN
OPINION OF COUNSEL EACH STATING THAT SUCH PERSON IS DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING IN THE JURISDICTION IN WHICH SUCH PERSON IS
ORGANIZED; THAT SUCH PERSON HAS SUFFICIENT POWER AND AUTHORITY TO ASSUME THE
OBLIGATIONS SET FORTH IN SUBSECTION (I) ABOVE AND TO EXECUTE AND DELIVER AN
INDENTURE SUPPLEMENTAL HERETO FOR THE PURPOSE OF ASSUMING SUCH OBLIGATIONS; THAT
SUCH PERSON HAS DULY AUTHORIZED THE EXECUTION, DELIVERY AND PERFORMANCE OF AN
INDENTURE SUPPLEMENTAL HERETO FOR THE PURPOSE OF ASSUMING SUCH OBLIGATIONS AND
THAT SUCH SUPPLEMENTAL INDENTURE IS A VALID, LEGAL AND BINDING OBLIGATION OF
SUCH PERSON, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT ONLY TO
BANKRUPTCY, REORGANIZATION, INSOLVENCY, MORATORIUM AND OTHER LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS

 

157

--------------------------------------------------------------------------------


 

CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW); SUCH OTHER MATTERS AS THE
TRUSTEE OR ANY NOTEHOLDER MAY REASONABLY REQUIRE;

 

(V)           IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

 

(VI)          THE CO-ISSUER SHALL HAVE DELIVERED TO THE TRUSTEE, THE PREFERRED
SHARES PAYING AGENT AND EACH NOTEHOLDER AN OFFICER’S CERTIFICATE AND AN OPINION
OF COUNSEL EACH STATING THAT SUCH CONSOLIDATION, MERGER, TRANSFER OR CONVEYANCE
AND SUCH SUPPLEMENTAL INDENTURE COMPLY WITH THIS ARTICLE 7 AND THAT ALL
CONDITIONS PRECEDENT IN THIS ARTICLE 7 PROVIDED FOR RELATING TO SUCH TRANSACTION
HAVE BEEN COMPLIED WITH AND THAT NO ADVERSE TAX CONSEQUENCES WILL RESULT
THEREFROM TO THE HOLDERS OF THE NOTES OR THE PREFERRED SHAREHOLDERS; AND

 

(VII)         AFTER GIVING EFFECT TO SUCH TRANSACTION, THE CO-ISSUER SHALL NOT
BE REQUIRED TO REGISTER AS AN INVESTMENT COMPANY UNDER THE INVESTMENT COMPANY
ACT.

 


SECTION 7.11           SUCCESSOR SUBSTITUTED.


 

Upon any consolidation or merger, or transfer or conveyance of all or
substantially all of the assets of the Issuer or the Co-Issuer, in accordance
with Section 7.10 hereof, the Person formed by or surviving such consolidation
or merger (if other than the Issuer or the Co-Issuer), or the Person to which
such consolidation, merger, transfer or conveyance is made, shall succeed to,
and be substituted for, and may exercise every right and power of, the Issuer or
the Co-Issuer, as the case may be, under this Indenture with the same effect as
if such Person had been named as the Issuer or the Co-Issuer, as the case may
be, herein.  In the event of any such consolidation, merger, transfer or
conveyance, the Person named as the “Issuer” or the “Co-Issuer” in the first
paragraph of this Indenture or any successor which shall theretofore have become
such in the manner prescribed in this Article 7 may be dissolved, wound-up and
liquidated at any time thereafter, and such Person thereafter shall be released
from its liabilities as obligor and maker on all the Notes or Notes, as
applicable, and from its obligations under this Indenture.

 


SECTION 7.12           NO OTHER BUSINESS.


 

The Issuer shall not engage in any business or activity other than issuing and
selling the Notes pursuant to this Indenture and any supplements thereto,
issuing and selling the Preferred Shares in accordance with its Governing
Documents, entering into any Hedge Agreement, the Collateral Management
Agreement, and acquiring, owning, holding and pledging the Assets in connection
with the Notes and such other activities which are necessary, suitable or
convenient to accomplish the foregoing or are incidental thereto or connected
therewith.  The Co-Issuer shall not engage in any business or activity other
than issuing and selling the Notes pursuant to this Indenture and any
supplements thereto and such other activities which are necessary, suitable or
convenient to accomplish the foregoing or are incidental thereto or connected
therewith.

 

158

--------------------------------------------------------------------------------


 


SECTION 7.13           REPORTING.


 

At any time when the Issuer and/or the Co-Issuer is not subject to Section 13 or
15(d) of the Exchange Act and is not exempt from reporting pursuant to Rule
12g3-2(b) under the Exchange Act, upon the request of a Holder or beneficial
owner of a Note, the Issuer and/or the Co-Issuer shall promptly furnish or cause
to be furnished “Rule 144A Information” (as defined below) to such holder or
beneficial owner, to a prospective purchaser of such Note designated by such
holder or beneficial owner or to the Trustee for delivery to such holder or
beneficial owner or a prospective purchaser designated by such holder or
beneficial owner, as the case may be, in order to permit compliance by such
holder or beneficial owner with Rule 144A under the Securities Act in connection
with the resale of such Note by such holder or beneficial owner.  “Rule 144A
Information” shall be such information as is specified pursuant to Rule
144A(d)(4) under the Securities Act (or any successor provision thereto).  The
Trustee shall reasonably cooperate with the Issuer and/or the Co-Issuer in
mailing or otherwise distributing (at the Issuer’s expense) to such Noteholders
or prospective purchasers, at and pursuant to the Issuer’s and/or the
Co-Issuer’s written direction the foregoing materials prepared by or on behalf
of the Issuer and/or the Co-Issuer; provided, however, that the Trustee shall be
entitled to prepare and affix thereto or enclose therewith reasonable
disclaimers to the effect that such Rule 144A Information was not assembled by
the Trustee, that the Trustee has not reviewed or verified the accuracy thereof,
and that it makes no representation as to such accuracy or as to the sufficiency
of such information under the requirements of Rule 144A or for any other
purpose.

 


SECTION 7.14           CALCULATION AGENT.


 


(A)      THE ISSUER AND THE CO-ISSUER HEREBY AGREE THAT FOR SO LONG AS ANY NOTES
REMAIN OUTSTANDING THERE SHALL AT ALL TIMES BE AN AGENT APPOINTED TO CALCULATE
LIBOR IN RESPECT OF EACH INTEREST ACCRUAL PERIOD IN ACCORDANCE WITH THE TERMS OF
SCHEDULE F HERETO (THE “CALCULATION AGENT”).  THE ISSUER AND THE CO-ISSUER HAVE
INITIALLY APPOINTED THE TRUSTEE AS CALCULATION AGENT FOR PURPOSES OF DETERMINING
LIBOR FOR EACH INTEREST ACCRUAL PERIOD.  THE CALCULATION AGENT MAY BE REMOVED BY
THE ISSUER AND THE CO-ISSUER AT ANY TIME.  THE CALCULATION AGENT MAY RESIGN AT
ANY TIME BY GIVING WRITTEN NOTICE THEREOF TO THE ISSUER, THE CO-ISSUER, THE
COLLATERAL MANAGER, EACH HEDGE COUNTERPARTY, THE NOTEHOLDERS AND EACH RATING
AGENCY.  IF THE CALCULATION AGENT IS UNABLE OR UNWILLING TO ACT AS SUCH OR IS
REMOVED BY THE ISSUER AND THE CO-ISSUER IN RESPECT OF ANY INTEREST ACCRUAL
PERIOD, THE ISSUER AND THE CO-ISSUER SHALL, WITH THE PRIOR WRITTEN CONSENT OF
EACH HEDGE COUNTERPARTY, PROMPTLY APPOINT AS A REPLACEMENT CALCULATION AGENT A
LEADING BANK WHICH IS ENGAGED IN TRANSACTIONS IN EURODOLLAR DEPOSITS IN THE
INTERNATIONAL EURODOLLAR MARKET AND WHICH DOES NOT CONTROL OR IS NOT CONTROLLED
BY OR UNDER COMMON CONTROL WITH THE ISSUER OR THE CO-ISSUER.  THE CALCULATION
AGENT MAY NOT RESIGN ITS DUTIES WITHOUT A SUCCESSOR HAVING BEEN DULY APPOINTED,
AND SHALL PROMPTLY INFORM THE HEDGE COUNTERPARTY OF ANY SUCH APPOINTMENT.  IF NO
SUCCESSOR CALCULATION AGENT SHALL HAVE BEEN APPOINTED WITHIN 30 DAYS AFTER
GIVING OF A NOTICE OF RESIGNATION, THE RESIGNING CALCULATION AGENT, EACH HEDGE
COUNTERPARTY, A MAJORITY OF THE NOTES OR ANY HOLDER OF A NOTE, ON BEHALF OF
HIMSELF AND ALL OTHERS SIMILARLY SITUATED, MAY PETITION A COURT OF COMPETENT
JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR CALCULATION AGENT.


 


(B)      THE CALCULATION AGENT SHALL BE REQUIRED TO AGREE THAT, AS SOON AS
PRACTICABLE AFTER 11:00 A.M. (LONDON TIME) ON EACH LIBOR DETERMINATION DATE (AS
DEFINED IN

 

159

--------------------------------------------------------------------------------


 


SCHEDULE F HERETO), BUT IN NO EVENT LATER THAN 11:00 A.M. (NEW YORK TIME) ON THE
LONDON BANKING DAY IMMEDIATELY FOLLOWING EACH LIBOR DETERMINATION DATE, THE
CALCULATION AGENT SHALL CALCULATE (X) LIBOR FOR THE NEXT INTEREST ACCRUAL PERIOD
AND (Y) THE AMOUNT OF INTEREST FOR SUCH INTEREST ACCRUAL PERIOD PAYABLE IN
RESPECT OF EACH U.S. $1,000 PRINCIPAL AMOUNT OF EACH CLASS OF NOTES (ROUNDED TO
THE NEAREST CENT, WITH HALF A CENT BEING ROUNDED UPWARD) ON THE RELATED PAYMENT
DATE, AND WILL COMMUNICATE SUCH RATES AND AMOUNTS TO THE ISSUER, THE CO-ISSUER,
THE TRUSTEE, THE COLLATERAL MANAGER, THE PAYING AGENT, EACH HEDGE COUNTERPARTY
AND, IF ANY FLOATING RATE NOTE IS IN THE FORM OF A REGULATION S GLOBAL SECURITY,
TO EUROCLEAR AND CLEARSTREAM, LUXEMBOURG.  THE CALCULATION AGENT SHALL ALSO
SPECIFY TO THE ISSUER AND THE CO-ISSUER THE QUOTATIONS UPON WHICH LIBOR IS
BASED, AND IN ANY EVENT THE CALCULATION AGENT SHALL NOTIFY THE ISSUER AND THE
CO-ISSUER BEFORE 5:00 P.M. (NEW YORK TIME) ON EACH LIBOR DETERMINATION DATE IF
IT HAS NOT DETERMINED AND IS NOT IN THE PROCESS OF DETERMINING LIBOR AND THE
INTEREST DISTRIBUTION AMOUNTS FOR EACH CLASS OF NOTES, TOGETHER WITH THE REASONS
THEREFOR.  THE DETERMINATION OF THE CLASS A-1 RATE, CLASS A-2 RATE, CLASS B
RATE, CLASS C RATE, CLASS D RATE, CLASS E RATE, CLASS F RATE, CLASS G RATE,
CLASS H RATE, CLASS J RATE AND CLASS K RATE AND THE RELATED CLASS A-1 INTEREST
DISTRIBUTION AMOUNT, CLASS A-2 INTEREST DISTRIBUTION AMOUNT, CLASS B INTEREST
DISTRIBUTION AMOUNT, CLASS C INTEREST DISTRIBUTION AMOUNT, CLASS D INTEREST
DISTRIBUTION AMOUNT, CLASS E INTEREST DISTRIBUTION AMOUNT, CLASS F INTEREST
DISTRIBUTION AMOUNT, CLASS G INTEREST DISTRIBUTION AMOUNT, CLASS H INTEREST
DISTRIBUTION AMOUNT, CLASS J INTEREST DISTRIBUTION AMOUNT AND CLASS K INTEREST
DISTRIBUTION AMOUNT, RESPECTIVELY, BY THE CALCULATION AGENT SHALL, ABSENT
MANIFEST ERROR, BE FINAL AND BINDING ON ALL PARTIES.


 


SECTION 7.15           CERTAIN TAX MATTERS.


 

The Issuer will provide, upon request of any Holder of any Class of Notes deemed
equity for U.S. federal income tax purposes, any information with regard to any
filing requirements that such Holder may have as a result of the Issuer being
classified as a “passive foreign investment company” or a “controlled foreign
corporation” (as applicable) for U.S. federal income tax purposes.

 


SECTION 7.16           MAINTENANCE OF LISTING.


 


(A)      FOR SO LONG AS ANY OF THE SENIOR NOTES REMAIN OUTSTANDING, THE ISSUER
AND CO-ISSUER SHALL USE ALL REASONABLE EFFORTS TO ARRANGE AND MAINTAIN THE
LISTING OF THE SENIOR NOTES ON THE IRISH STOCK EXCHANGE.


 


(B)      IF THE SENIOR NOTES ARE LISTED ON THE IRISH STOCK EXCHANGE, THE ISSUER
SHALL:


 

(I)            IN EACH CALENDAR YEAR COMMENCING IN 2005, REQUEST FROM THE IRISH
STOCK EXCHANGE A WAIVER OF THE IRISH STOCK EXCHANGE’S REQUIREMENT TO PUBLISH
ANNUAL REPORTS AND ACCOUNTS;

 

(II)           SUBMIT TO THE IRISH STOCK EXCHANGE DRAFT COPIES OF ANY PROPOSED
AMENDMENTS TO THE GOVERNING DOCUMENTS WHICH WOULD AFFECT THE RIGHTS OF THE
HOLDERS OF THE SENIOR NOTES LISTED ON THE IRISH STOCK EXCHANGE;

 

160

--------------------------------------------------------------------------------


 

(III)          PAY THE ANNUAL FEE FOR LISTING THE SENIOR NOTES ON THE IRISH
STOCK EXCHANGE, IF ANY; AND

 

(IV)          INFORM THE IRISH STOCK EXCHANGE IF THE RATING ASSIGNED TO ANY OF
THE SENIOR NOTES IS REDUCED OR WITHDRAWN.

 


(C)      ALL NOTICES, DOCUMENTS, REPORTS AND OTHER ANNOUNCEMENTS DELIVERED TO
SUCH COMPANY ANNOUNCEMENTS OFFICE SHALL BE IN THE ENGLISH LANGUAGE.


 


(D)      NOTWITHSTANDING THE FOREGOING, IF THE COLLATERAL MANAGER ON BEHALF OF
THE CO-ISSUERS DETERMINES THAT THE MAINTENANCE OF THE LISTING OF ANY CLASS OF
SENIOR NOTES ON THE IRISH STOCK EXCHANGE (OR ANY ALTERNATIVE LISTING ON ANOTHER
SECURITIES EXCHANGE) IS UNDULY ONEROUS OR BURDENSOME, THE CO-ISSUERS WILL HAVE
THE RIGHT TO CAUSE SUCH CLASS OF SENIOR NOTES TO BE DELISTED FROM THE IRISH
STOCK EXCHANGE (OR SUCH OTHER SECURITIES EXCHANGE).  WITHOUT LIMITING THE
COLLATERAL MANAGER’S DISCRETION WITH RESPECT TO ANY DETERMINATION THAT
MAINTAINING OR OBTAINING A LISTING IS UNDULY ONEROUS OR BURDENSOME, THE
COLLATERAL MANAGER MAY TAKE INTO ACCOUNT VARIOUS FACTORS, INCLUDING ANY
REQUIREMENT, RESULTING FROM A LISTING, THAT EITHER CO-ISSUER PREPARE FINANCIAL
STATEMENTS OF ANY PARTICULAR KIND OR PROVIDE ADDITIONAL DISCLOSURE OF ANY
PARTICULAR KIND, IN EACH CASE INCLUDING ANY SUCH REQUIREMENT ARISING OUT OF
DISCLOSURE OR TRANSPARENCY DIRECTIVES OF THE EUROPEAN UNION OR ANY OTHER LAW OR
GOVERNMENTAL RULE.  NOTWITHSTANDING THE FOREGOING, THE CONSENT OF A MAJORITY OF
THE CONTROLLING CLASS SHALL BE REQUIRED UNLESS THE REASON FOR DELISTING RELATES
TO A LEGAL/COMPLIANCE, REGULATORY, ACCOUNTING OR TAX ISSUE


 


SECTION 7.17           PURCHASE OF ASSETS.


 

The Issuer (or the Collateral Manager on behalf of the Issuer) shall use
reasonable commercial efforts to invest Principal Proceeds and any remaining
Initial Deposit and any Reinvestment Income during the Ramp-Up Period in
Collateral Debt Securities in accordance with the provisions hereof.  Subject to
the provisions of this Section 7.17, Principal Proceeds and all or any portion
of any remaining Initial Deposit and any Reinvestment Income thereon may be
applied prior to the Effective Date to purchase Collateral Debt Securities
(which shall be, and hereby are, Granted to the Trustee pursuant to the Granting
Clause of this Agreement) for inclusion in the Assets upon receipt by the
Trustee of an Issuer Order executed by the Issuer (or the Collateral Manager on
behalf of the Issuer) with respect thereto directing the Trustee to pay out the
amount specified therein against delivery of the Collateral Debt Security
specified therein and a certificate of an Authorized Officer of the Issuer (or
the Collateral Manager), dated as of the trade date, and delivered to the
Trustee on or prior to the date of such purchase and Grant, to the effect that
the criteria set forth below in this Section 7.17 will be satisfied (such
criteria to be applied as of the trade date) after giving effect to such
purchase and Grant of the Collateral Debt Securities:

 

(a)           the Eligibility Criteria are met with respect to the Collateral
Debt Securities purchased;

 

(b)           the Reinvestment Criteria are satisfied after giving effect to
such investment; and

 

161

--------------------------------------------------------------------------------


 

(c)           the procedures relating to the perfection of the Trustee’s
security interest in the Collateral Debt Securities described in this Agreement
have been satisfied.

 


SECTION 7.18           EFFECTIVE DATE ACTIONS.


 

(a)           The Issuer (or the Collateral Manager on behalf of the Issuer)
shall cause to be delivered to the Trustee and each Rating Agency on the
Effective Date an amended Schedule of Closing Date Collateral Debt Securities
listing all Collateral Debt Securities Granted to the Trustee pursuant to
Section 7.17 on or before the Effective Date, which schedule shall supersede any
prior Schedule of Closing Date Collateral Debt Securities delivered to the
Trustee.

 

(b)           Within ten (10) Business Days after the Effective Date, the Issuer
(or the Collateral Manager on behalf of the Issuer) shall request each Rating
Agency rating a Class of Notes to confirm within twenty (20) Business Days after
the Effective Date, and to so notify in writing the Trustee and any Hedge
Counterparty, that it has not reduced or withdrawn the ratings assigned by it on
the Closing Date to such Class of Notes.  If any rating assigned as of the
Closing Date to any Class of Notes has not been so confirmed, or is reduced or
withdrawn, within twenty (20) Business Days after the Effective Date by any such
Rating Agency, the Collateral Manager may, on behalf of the Issuer, within 10
Business Days provide to such Rating Agency a proposal (a “Proposal”) with
respect to the Collateral Debt Securities.  If such Rating Agency does not
accept the Proposal or the Collateral Manager, on behalf of the Issuer, elects
not to submit a Proposal, a “Rating Confirmation Failure” shall have occurred. 
If such Rating Agency accepts the Proposal, a Rating Confirmation Failure shall
not be deemed to have occurred unless and until the Collateral Manager fails to
meet the conditions set forth in the Proposal in accordance with the time
requirements set forth in such Proposal.  Within 10 Business Days after the
conditions set forth in the Proposal have been satisfied, the Issuer must
request a Rating Confirmation. Failure to receive such Rating Confirmation shall
result in a Rating Confirmation Failure.  If a Rating Confirmation Failure
occurs on the first Payment Date thereafter, (i) as provided in Section 10.4,
amounts on deposit in the Unused Proceeds Account, (ii) as provided in Section
11.1(a)(i), all Interest Proceeds remaining after payment of amounts referred to
in clauses (1) through (29) of Section 11.1(a)(i) and (iii) as provided in
Section 11.1(a)(ii), all Principal Proceeds remaining after payment of the
amounts referred to in clauses (1) through (10) of Section 11.1(a)(ii), in each
case will be used to pay principal of each such Class of Notes, sequentially in
accordance with the Priority of Payments, until each such rating is confirmed or
reinstated or such Class of Notes has been paid in full.

 

(c)           The Collateral Manager on behalf of the Issuer shall cause to be
delivered to the Trustee, each Hedge Counterparty and each Rating Agency, within
six Business Days after the Effective Date, an Accountants’ Report, dated as of
the Effective Date, confirming that the Collateral Quality Tests and the
Coverage Tests have been satisfied and that the Collateral Debt Securities have
an aggregate par amount equal to at least the Minimum Ramp-Up Amount and
certifying the procedures applied and such accountants’ associated findings with
respect to the Eligibility Criteria and specifying the procedures undertaken by
them to review data and computations relating to such information. The
Collateral Manager may on any date, prior to the 120th day following the Closing
Date or the purchase of Collateral Debt Securities having an aggregate par
amount equal to the Minimum Ramp-Up Amount, upon written notice to the Trustee,
the Issuer and the Co-Issuer and each Rating Agency (with a copy to each Hedge

 

162

--------------------------------------------------------------------------------


 

Counterparty), declare that the Effective Date shall occur on the date specified
in such notice; provided that each of the Collateral Quality Tests and the
Coverage Tests will be satisfied as of such Effective Date and the Rating Agency
Condition has been satisfied.  The Issuer (or the Collateral Manager on behalf
of the Issuer) shall cause to be delivered to S&P on the Effective Date a
Microsoft Excel file that provides all of the inputs required to determine
whether the S&P CDO Monitor Test has been satisfied.

 


ARTICLE 8

 


SUPPLEMENTAL INDENTURES

 


SECTION 8.1             SUPPLEMENTAL INDENTURES WITHOUT CONSENT OF
SECURITYHOLDERS.


 

Without the consent of the Holders of any Notes or any Preferred Shareholders,
the Issuer, the Co-Issuer, when authorized by Board Resolutions, and the
Trustee, with the written consent of each Hedge Counterparty delivered to the
Issuer, the Co-Issuer and the Trustee, and, at any time and from time to time
subject to the requirement provided below in this Section 8.1, may enter into
one or more indentures supplemental hereto, in form satisfactory to the Trustee,
for any of the following purposes:

 


(A)      TO EVIDENCE THE SUCCESSION OF ANOTHER PERSON TO THE ISSUER OR THE
CO-ISSUER AND THE ASSUMPTION BY ANY SUCH SUCCESSOR PERSON OF THE COVENANTS OF
THE ISSUER OR THE CO-ISSUER HEREIN AND IN THE NOTES;


 


(B)      TO ADD TO THE COVENANTS OF THE ISSUER, THE CO-ISSUER OR THE TRUSTEE FOR
THE BENEFIT OF THE HOLDERS OF THE NOTES, PREFERRED SHAREHOLDERS, EACH HEDGE
COUNTERPARTY OR TO SURRENDER ANY RIGHT OR POWER HEREIN CONFERRED UPON THE ISSUER
OR THE CO-ISSUER;


 


(C)      TO CONVEY, TRANSFER, ASSIGN, MORTGAGE OR PLEDGE ANY PROPERTY TO OR WITH
THE TRUSTEE, OR ADD TO THE CONDITIONS, LIMITATIONS OR RESTRICTIONS ON THE
AUTHORIZED AMOUNT, TERMS AND PURPOSES OF THE ISSUE, AUTHENTICATION AND DELIVERY
OF THE NOTES;


 


(D)      TO EVIDENCE AND PROVIDE FOR THE ACCEPTANCE OF APPOINTMENT HEREUNDER BY
A SUCCESSOR TRUSTEE AND TO ADD TO OR CHANGE ANY OF THE PROVISIONS OF THIS
INDENTURE AS SHALL BE NECESSARY TO FACILITATE THE ADMINISTRATION OF THE TRUSTS
HEREUNDER BY MORE THAN ONE TRUSTEE, PURSUANT TO THE REQUIREMENTS OF SECTIONS
6.9, 6.10 AND 6.12 HEREOF;


 


(E)      TO CORRECT OR AMPLIFY THE DESCRIPTION OF ANY PROPERTY AT ANY TIME
SUBJECT TO THE LIEN OF THIS INDENTURE, OR TO BETTER ASSURE, CONVEY AND CONFIRM
UNTO THE TRUSTEE ANY PROPERTY SUBJECT OR REQUIRED TO BE SUBJECTED TO THE LIEN OF
THIS INDENTURE (INCLUDING, WITHOUT LIMITATION, ANY AND ALL ACTIONS NECESSARY OR
DESIRABLE AS A RESULT OF CHANGES IN LAW OR REGULATIONS) OR TO SUBJECT TO THE
LIEN OF THIS INDENTURE ANY ADDITIONAL PROPERTY;


 


(F)       TO MODIFY THE RESTRICTIONS ON AND PROCEDURES FOR RESALES AND OTHER
TRANSFERS OF NOTES TO REFLECT ANY CHANGES IN APPLICABLE LAW OR REGULATION (OR
THE INTERPRETATION THEREOF) OR TO ENABLE THE ISSUER AND THE CO-ISSUER TO RELY
UPON ANY EXEMPTION FROM REGISTRATION UNDER THE

 

163

--------------------------------------------------------------------------------


 


SECURITIES ACT OR THE INVESTMENT COMPANY ACT OR TO REMOVE RESTRICTIONS ON RESALE
AND TRANSFER TO THE EXTENT NOT REQUIRED THEREUNDER;


 


(G)      TO ACCOMMODATE THE ISSUANCE, IF ANY, OF NOTES IN GLOBAL OR BOOK-ENTRY
FORM THROUGH THE FACILITIES OF THE DEPOSITORY TRUST COMPANY OR OTHERWISE;


 


(H)      TO ENABLE THE ISSUER AND THE TRUSTEE TO RELY UPON ANY EXEMPTION FROM
REGISTRATION UNDER THE EXCHANGE ACT OR THE INVESTMENT COMPANY ACT OR TO REMOVE
CERTAIN EXISTING RESTRICTIONS TO THE EXTENT NOT REQUIRED UNDER SUCH EXEMPTION;


 


(I)       OTHERWISE TO CORRECT ANY INCONSISTENCY OR CURE ANY AMBIGUITY OR
MISTAKE;


 


(J)       TO TAKE ANY ACTION COMMERCIALLY REASONABLY NECESSARY OR ADVISABLE TO
PREVENT THE ISSUER FROM FAILING TO QUALIFY AS A QUALIFIED REIT SUBSIDIARY
(WITHIN THE MEANING OF SECTION 856(I)(2) OF THE CODE) OR TO PREVENT THE ISSUER
FROM BEING SUBJECT TO U.S. FEDERAL, STATE OR LOCAL INCOME OR FRANCHISE TAX ON A
NET INCOME TAX BASIS OR TO PREVENT THE ISSUER, THE HOLDERS OF THE SECURITIES OR
THE TRUSTEE FROM BEING SUBJECT TO WITHHOLDING OR OTHER TAXES, FEES OR
ASSESSMENTS; AND


 


(K)      TO CONFORM THIS INDENTURE TO THE PROVISIONS DESCRIBED IN THE OFFERING
MEMORANDUM DATED JULY 8, 2005 (OR ANY SUPPLEMENT THERETO).


 

The Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations which may be therein contained, but the Trustee shall not be
obligated to enter into any such supplemental indenture which affects the
Trustee’s own rights, duties, liabilities or immunities under this Indenture or
otherwise, except to the extent required by law.

 

If any Class of Notes is Outstanding and rated by a Rating Agency, the Trustee
shall not enter into any such supplemental indenture if, as a result of such
supplemental indenture, such Rating Agency would cause the rating of any such
Notes to be reduced or withdrawn.  At the cost of the Issuer, for so long as any
Class of Notes shall remain Outstanding and is rated by a Rating Agency, the
Trustee shall provide to such Rating Agency a copy of any proposed supplemental
indenture at least 15 days prior to the execution thereof by the Trustee, and,
for so long as such Notes are Outstanding and so rated, request written
confirmation that such Rating Agency will not, as a result of such supplemental
indenture, cause the rating of any such Class of Notes to be reduced or
withdrawn, and, as soon as practicable after the execution by the Trustee, the
Issuer and the Co-Issuer of any such supplemental indenture, provide to such
Rating Agency a copy of the executed supplemental indenture.

 

The Trustee shall not enter into any such supplemental indenture if, as a result
of such supplemental indenture, the interests of any Holder of Securities would
be materially and adversely affected thereby or such action will cause the
Holders of the Notes to experience any material change to the timing, character
or source of the income from the Notes, unless the Majority of each and every
Class of Notes or the Preferred Shares so affected have approved such
Supplemental Indenture.  The Trustee shall be entitled to rely upon an Opinion
of Counsel provided by and at the expense of the party requesting such
supplemental indenture in determining whether or not the Holders of Securities
would be adversely affected by such change

 

164

--------------------------------------------------------------------------------


 

(after giving notice of such change to the Holders of Securities).  Such
determination shall be conclusive and binding on all present and future Holders
of Securities.  The Trustee shall not be liable for any such determination made
in good faith and in reliance upon an Opinion of Counsel delivered to the
Trustee as described in Section 8.3 hereof.

 

Furthermore, the Trustee shall not enter into any such supplemental indenture
unless the Trustee has received an Opinion of Counsel from Cadwalader,
Wickersham & Taft LLP or other nationally recognized U.S. tax counsel
experienced in such matters that the proposed supplemental indenture will not
cause the Issuer to fail to be treated as a qualified REIT subsidiary (within
the meaning of Section 856(i)(2) of the Code) or otherwise be subject to U.S.
federal income tax on a net income tax basis.

 


SECTION 8.2             SUPPLEMENTAL INDENTURES WITH CONSENT OF SECURITYHOLDERS.


 

Except as set forth below, with the written consent of (a) the holders of not
less than a Majority in Aggregate Outstanding Amount (excluding any Notes owned
by the Collateral Manager or any of its Affiliates, or by any accounts managed
by them) of the Notes of each class materially and adversely affected thereby
and all of the Holders of Preferred Shares if materially and adversely affected
thereby by Act of said Securityholders delivered to the Trustee and the
Co-Issuers, and (b) the consent of each Hedge Counterparty that is materially
and adversely affected thereby, the Trustee and the Co-Issuers may enter into
one or more indentures supplemental hereto to add any provisions to, or change
in any manner or eliminate any of the provisions of, this Indenture or modify in
any manner the rights of the Holders of the Notes of such Class or the Preferred
Shares, as the case may be, under this Indenture.  Unless notified by Holders of
a Majority (excluding any Notes owned by the Collateral Manager or any of its
Affiliates, or by any accounts managed by them) of the Notes of any Class that
such Class of Notes will be materially and adversely affected, the Trustee may,
based on the satisfaction of the Rating Agency Condition, determine whether or
not such Class of Notes would be materially and adversely affected by such
change (after giving 15 Business Days’ notice of such change to the Holders of
such Class of Notes, the holders of the Preferred Shares and each Hedge
Counterparty).  The Trustee may, in reliance on the consent of the Holders of
the Preferred Shares or on a written Opinion of Counsel provided by and at the
expense of the party requesting such supplemental indenture to determine whether
or not the Holders of the Preferred Shares would be adversely affected by such
change (after giving notice of such change to the Holders of the Preferred
Shares).  Such determinations shall be conclusive and binding on all present and
future Noteholders and Holders of the Preferred Shares.  The consent of the
Holders of the Preferred Shares shall be binding on all present and future
Holders of the Preferred Shares.

 

Without the consent of (x) each Hedge Counterparty (if any) (to the extent set
forth in the related Hedge Agreement) and (y) in the case of clauses (a) through
(h) and (j) below, all of the holders of each Outstanding Class of Notes
adversely affected, or, in the case of clause (i) below, all of the Holders of
the Controlling Class and in each such case subject to satisfaction of the
Rating Agency Condition, no supplemental indenture may:

 


(A)      CHANGE THE STATED MATURITY OF THE PRINCIPAL OF OR THE DUE DATE OF ANY
INSTALLMENT OF INTEREST ON ANY NOTE, REDUCE THE PRINCIPAL AMOUNT THEREOF OR THE
NOTE INTEREST RATE THEREON OR THE REDEMPTION PRICE WITH RESPECT TO ANY NOTE,
CHANGE THE DATE OF ANY

 

165

--------------------------------------------------------------------------------


 


SCHEDULED DISTRIBUTION ON THE PREFERRED SHARES, OR THE REDEMPTION PRICE WITH
RESPECT THERETO, OR CHANGE THE EARLIEST DATE ON WHICH ANY NOTE MAY BE REDEEMED
AT THE OPTION OF THE ISSUER, CHANGE THE PROVISIONS OF THIS INDENTURE THAT APPLY
THE PROCEEDS OF ANY ASSETS TO THE PAYMENT OF PRINCIPAL OF OR INTEREST ON NOTES
OR OF DISTRIBUTIONS TO THE PREFERRED SHARES PAYING AGENT FOR THE PAYMENT OF
DISTRIBUTIONS IN RESPECT OF THE PREFERRED SHARES OR CHANGE ANY PLACE WHERE, OR
THE COIN OR CURRENCY IN WHICH, ANY NOTE OR THE PRINCIPAL THEREOF OR INTEREST
THEREON IS PAYABLE, OR IMPAIR THE RIGHT TO INSTITUTE SUIT FOR THE ENFORCEMENT OF
ANY SUCH PAYMENT ON OR AFTER THE STATED MATURITY THEREOF (OR, IN THE CASE OF
REDEMPTION, ON OR AFTER THE APPLICABLE REDEMPTION DATE);


 


(B)      REDUCE THE PERCENTAGE OF THE AGGREGATE OUTSTANDING AMOUNT OF HOLDERS OF
NOTES OF EACH CLASS OR THE NOTIONAL AMOUNT OF PREFERRED SHARES OF PREFERRED
SHAREHOLDERS WHOSE CONSENT IS REQUIRED FOR THE AUTHORIZATION OF ANY SUCH
SUPPLEMENTAL INDENTURE OR FOR ANY WAIVER OF COMPLIANCE WITH CERTAIN PROVISIONS
OF THIS INDENTURE OR CERTAIN DEFAULTS HEREUNDER OR THEIR CONSEQUENCES PROVIDED
FOR IN THIS INDENTURE;


 


(C)      IMPAIR OR ADVERSELY AFFECT THE ASSETS EXCEPT AS OTHERWISE PERMITTED IN
THIS INDENTURE;


 


(D)      PERMIT THE CREATION OF ANY LIEN RANKING PRIOR TO OR ON A PARITY WITH
THE LIEN OF THIS INDENTURE WITH RESPECT TO ANY PART OF THE ASSETS OR TERMINATE
SUCH LIEN ON ANY PROPERTY AT ANY TIME SUBJECT HERETO OR DEPRIVE THE HOLDER OF
ANY NOTE, OR THE HOLDER OF ANY PREFERRED SHARE AS AN INDIRECT BENEFICIARY, OF
THE SECURITY AFFORDED TO SUCH HOLDER BY THE LIEN OF THIS INDENTURE;


 


(E)      REDUCE THE PERCENTAGE OF THE AGGREGATE OUTSTANDING AMOUNT OF HOLDERS OF
NOTES OF EACH CLASS WHOSE CONSENT IS REQUIRED TO REQUEST THE TRUSTEE TO PRESERVE
THE ASSETS OR RESCIND THE TRUSTEE’S ELECTION TO PRESERVE THE ASSETS PURSUANT TO
SECTION 5.5 OR TO SELL OR LIQUIDATE THE ASSETS PURSUANT TO SECTION 5.4 OR 5.5
HEREOF;


 


(F)       MODIFY ANY OF THE PROVISIONS OF THIS SECTION 8.2, EXCEPT TO INCREASE
ANY PERCENTAGE OF OUTSTANDING NOTES WHOSE HOLDERS’ CONSENT IS REQUIRED FOR ANY
SUCH ACTION OR TO PROVIDE THAT OTHER PROVISIONS OF THIS INDENTURE CANNOT BE
MODIFIED OR WAIVED WITHOUT THE CONSENT OF THE HOLDER OF EACH OUTSTANDING NOTE
AFFECTED THEREBY;


 


(G)      MODIFY THE DEFINITION OF THE TERM “OUTSTANDING” OR THE PROVISIONS OF
SECTION 11.1 OR SECTION 13.1 HEREOF;


 


(H)      MODIFY OR AMEND ANY OF THE NON-PETITION AND LIMITED-RECOURSE PROVISIONS
SET FORTH HEREIN OR IN ANY OF THE RELATED TRANSACTION DOCUMENTS;


 


(I)       MODIFY THE DEFINITION OF THE TERM “COLLATERAL MANAGER SERVICING
STANDARD,” OR


 


(J)       MODIFY ANY OF THE PROVISIONS OF THIS INDENTURE IN SUCH A MANNER AS TO
AFFECT THE CALCULATION OF THE AMOUNT OF ANY PAYMENT OF INTEREST OR PRINCIPAL ON
ANY NOTE ON ANY PAYMENT DATE OR OF DISTRIBUTIONS TO THE PREFERRED SHARES PAYING
AGENT FOR THE PAYMENT OF DISTRIBUTIONS IN RESPECT OF THE PREFERRED SHARES ON ANY
PAYMENT DATE (OR ANY OTHER DATE) OR TO

 

166

--------------------------------------------------------------------------------


 


AFFECT THE RIGHTS OF THE HOLDERS OF SECURITIES TO THE BENEFIT OF ANY PROVISIONS
FOR THE REDEMPTION OF SUCH SECURITIES CONTAINED HEREIN;


 

provided, however, that no supplemental indenture may reduce the permitted
minimum denominations of the Notes or modify any provisions regarding limited
recourse or non-petition covenants with respect to the Issuer and the Co-Issuer.

 

If any Class of Notes are Outstanding and rated by a Rating Agency, the Trustee
shall not enter into any such supplemental indenture if, as a result of such
supplemental indenture, such Rating Agency would cause the rating of any such
Notes to be immediately reduced or withdrawn.  At the cost of the Issuer, for so
long as any Class of Notes shall remain Outstanding and is rated by a Rating
Agency, the Trustee shall provide to such Rating Agency a copy of any proposed
supplemental indenture at least 15 days prior to the execution thereof by the
Trustee, and, for so long as such Notes are Outstanding and so rated, request
written confirmation that such Rating Agency will not, as a result of such
supplemental indenture, cause the rating of any such Class of Notes to be
reduced or withdrawn.

 

The Trustee shall be entitled to rely upon an Opinion of Counsel provided by and
at the expense of the party requesting such supplemental indenture in
determining whether or not the Holders of Securities would be adversely affected
by such change (after giving notice of such change to the Holders of
Securities).  Such determination shall be conclusive and binding on all present
and future Holders of Securities.  The Trustee shall not be liable for any such
determination made in good faith and in reliance upon an Opinion of Counsel
delivered to the Trustee as described in Section 8.3 hereof.

 

It shall not be necessary for any Act of Securityholders under this Section 8.2
to approve the particular form of any proposed supplemental indenture, but it
shall be sufficient if such Act shall approve the substance thereof.

 

Promptly after the execution by the Issuer, the Co-Issuer and the Trustee of any
supplemental indenture pursuant to this Section 8.2, the Trustee, at the expense
of the Issuer, shall mail to the Securityholders, each Hedge Counterparty, the
Preferred Shares Paying Agent, the Collateral Manager, and, so long as the Notes
are Outstanding and so rated, each Rating Agency a copy thereof based on an
outstanding rating.  Any failure of the Trustee to publish or mail such notice,
or any defect therein, shall not, however, in any way impair or affect the
validity of any such supplemental indenture.

 


SECTION 8.3             EXECUTION OF SUPPLEMENTAL INDENTURES.


 

In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article 8 or the modifications thereby of the trusts
created by this Indenture, the Trustee shall be entitled to receive, and shall
be fully protected in relying upon, an Opinion of Counsel stating that the
execution of such supplemental indenture is authorized or permitted by this
Indenture and that all conditions precedent thereto have been satisfied. The
Trustee may, but shall not be obligated to, enter into any such supplemental
indenture which affects the Trustee’s own rights, duties or immunities under
this Indenture or otherwise.  The Collateral Manager will be bound to follow any
amendment or supplement to this Indenture of

 

167

--------------------------------------------------------------------------------


 

which it has received written notice at least ten Business Days prior to the
execution and delivery of such amendment or supplement; provided, however, that
with respect to any amendment or supplement to this Indenture which may, in the
judgment of the Collateral Manager adversely affect the Collateral Manager, the
Collateral Manager shall not be bound (and the Issuer agrees that it will not
permit any such amendment to become effective) unless the Collateral Manager
gives written consent to the Trustee and the Issuer to such amendment.  The
Issuer and the Trustee shall give written notice to the Collateral Manager of
any amendment made to this Indenture pursuant to its terms.  In addition, the
Collateral Manager’s written consent shall be required prior to any amendment to
this Indenture by which it is adversely affected.

 


SECTION 8.4             EFFECT OF SUPPLEMENTAL INDENTURES.


 

Upon the execution of any supplemental indenture under this Article 8, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Notes and Preferred Shares theretofore and thereafter authenticated and
delivered hereunder shall be bound thereby.

 


SECTION 8.5             REFERENCE IN NOTES TO SUPPLEMENTAL INDENTURES.


 

Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article 8 may, and if required by the Trustee shall,
bear a notice in form approved by the Trustee as to any matter provided for in
such supplemental indenture.  If the Issuer and the Co-Issuer shall so
determine, new Notes, so modified as to conform in the opinion of the Trustee
and the Issuer and the Co-Issuer to any such supplemental indenture, may be
prepared and executed by the Issuer and the Co-Issuer and authenticated and
delivered by the Trustee in exchange for Outstanding Notes.

 


ARTICLE 9

 


REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES


 


SECTION 9.1             CLEAN-UP CALL; TAX REDEMPTION AND OPTIONAL REDEMPTION.


 


(A)      THE NOTES MAY BE REDEEMED AT THE OPTION OF AND AT THE DIRECTION OF THE
COLLATERAL MANAGER, IN WHOLE BUT NOT IN PART, ON ANY PAYMENT DATE (THE “CLEAN-UP
CALL DATE”), ON OR AFTER THE PAYMENT DATE ON WHICH THE AGGREGATE OUTSTANDING
AMOUNT OF THE NOTES HAS BEEN REDUCED TO 15% OF THE AGGREGATE OUTSTANDING AMOUNT
OF THE NOTES ON THE CLOSING DATE, AT A PRICE EQUAL TO THE APPLICABLE REDEMPTION
PRICE (SUCH REDEMPTION, A “CLEAN-UP CALL”); PROVIDED THAT ANY PAYMENTS DUE AND
PAYABLE UPON A TERMINATION OF EACH HEDGE AGREEMENT WILL BE MADE ON THE CLEAN-UP
CALL DATE IN ACCORDANCE WITH THE TERMS THEREOF AND THIS INDENTURE; AND PROVIDED,
FURTHER, THAT THE FUNDS AVAILABLE TO BE USED FOR SUCH CLEAN-UP CALL WILL BE
SUFFICIENT TO PAY THE TOTAL REDEMPTION PRICE.


 


(B)      THE NOTES AND THE PREFERRED SHARES SHALL BE REDEEMABLE, IN WHOLE BUT
NOT IN PART, BY ACT OF A MAJORITY OF THE PREFERRED SHARES DELIVERED TO THE
TRUSTEE, ON THE PAYMENT DATE (THE “TAX REDEMPTION DATE”) FOLLOWING THE
OCCURRENCE OF A TAX EVENT AND SATISFACTION OF THE TAX MATERIALITY CONDITION AT A
PRICE EQUAL TO THE APPLICABLE REDEMPTION PRICE (SUCH

 

168

--------------------------------------------------------------------------------


 


REDEMPTION, A “TAX REDEMPTION”); PROVIDED THAT ANY PAYMENTS DUE AND PAYABLE UPON
A TERMINATION OF EACH HEDGE AGREEMENT WILL BE MADE IN ACCORDANCE WITH THE TERMS
THEREOF AND THIS INDENTURE; AND PROVIDED, FURTHER, THE FUNDS AVAILABLE TO BE
USED FOR SUCH TAX REDEMPTION WILL BE SUFFICIENT TO PAY THE TOTAL REDEMPTION
PRICE.  UPON THE OCCURRENCE OF A TAX EVENT, THE ISSUER AND THE CO-ISSUER, AT THE
DIRECTION OF THE COLLATERAL MANAGER SHALL PROVIDE WRITTEN NOTICE THEREOF TO THE
TRUSTEE, THE IRISH PAYING AGENT (FOR SO LONG AS ANY NOTES ARE LISTED ON THE
IRISH STOCK EXCHANGE), EACH HEDGE COUNTERPARTY AND EACH RATING AGENCY.


 


(C)      THE NOTES AND THE PREFERRED SHARES SHALL BE REDEEMABLE, IN WHOLE BUT
NOT IN PART, AT A PRICE EQUAL TO THE APPLICABLE REDEMPTION PRICE, ON ANY PAYMENT
DATE ON OR AFTER THE PAYMENT DATE OCCURRING IN JULY 2008 AT THE DIRECTION OF THE
ISSUER (SUCH REDEMPTION, AN “OPTIONAL REDEMPTION”) (I) BY ACT OF A MAJORITY OF
THE PREFERRED SHARES DELIVERED TO THE TRUSTEE, OR (II) AT THE DIRECTION OF THE
COLLATERAL MANAGER UNLESS A MAJORITY OF THE PREFERRED SHARES OBJECT; PROVIDED,
HOWEVER, THAT ANY PAYMENTS DUE AND PAYABLE UPON A TERMINATION OF EACH HEDGE
AGREEMENT WILL BE MADE IN ACCORDANCE WITH THE TERMS THEREOF AND THIS INDENTURE;
AND PROVIDED, FURTHER, THAT THE FUNDS AVAILABLE TO BE USED FOR SUCH OPTIONAL
REDEMPTION WILL BE SUFFICIENT TO PAY THE TOTAL REDEMPTION PRICE.


 


(D)      THE ELECTION BY THE COLLATERAL MANAGER TO REDEEM THE NOTES PURSUANT TO
A CLEAN-UP CALL SHALL BE EVIDENCED BY AN OFFICER’S CERTIFICATE FROM THE
COLLATERAL MANAGER DIRECTING THE TRUSTEE TO MAKE THE PAYMENT TO THE PAYING AGENT
OF THE APPLICABLE REDEMPTION PRICE OF ALL OF THE NOTES TO BE REDEEMED FROM FUNDS
IN THE PAYMENT ACCOUNT IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS.  IN
CONNECTION WITH A TAX REDEMPTION, THE OCCURRENCE OF A TAX EVENT AND SATISFACTION
OF THE TAX MATERIALITY CONDITION SHALL BE EVIDENCED BY AN ISSUER ORDER FROM THE
ISSUER OR FROM THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER CERTIFYING THAT
SUCH CONDITIONS FOR A TAX REDEMPTION HAVE OCCURRED.  THE ELECTION BY THE
COLLATERAL MANAGER TO REDEEM THE NOTES PURSUANT TO AN OPTIONAL REDEMPTION SHALL
BE EVIDENCED BY AN OFFICER’S CERTIFICATE FROM THE COLLATERAL MANAGER ON BEHALF
OF THE ISSUER CERTIFYING THAT THE CONDITIONS FOR AN OPTIONAL REDEMPTION HAVE
OCCURRED.


 


(E)      A REDEMPTION PURSUANT TO SECTIONS 9.1(A), 9.1(B) OR 9.1(C) SHALL NOT
OCCUR UNLESS (1) (I) AT LEAST SIX (6) BUSINESS DAYS BEFORE THE SCHEDULED
REDEMPTION DATE, THE COLLATERAL MANAGER SHALL HAVE CERTIFIED TO THE TRUSTEE THAT
THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER HAS ENTERED INTO A BINDING
AGREEMENT OR AGREEMENTS, WITH (A) ONE OR MORE FINANCIAL INSTITUTIONS WHOSE
LONG-TERM UNSECURED DEBT OBLIGATIONS (OTHER THAN SUCH OBLIGATIONS WHOSE RATING
IS BASED ON THE CREDIT OF A PERSON OTHER THAN SUCH INSTITUTION) HAVE A CREDIT
RATING FROM EACH RATING AGENCY OF AT LEAST EQUAL TO THE HIGHEST RATING OF ANY
NOTES THEN OUTSTANDING OR WHOSE SHORT-TERM UNSECURED DEBT OBLIGATIONS HAVE A
CREDIT RATING OF “P-1” BY MOODY’S AS LONG AS THE TERM OF SUCH AGREEMENT IS
NINETY (90) DAY OR LESS AND “A-1” BY S&P OR (B) ONE OR MORE AFFILIATES OF THE
COLLATERAL MANAGER, TO SELL ALL OR PART OF THE PLEDGED OBLIGATIONS, NOT LATER
THAN THE BUSINESS DAY IMMEDIATELY PRECEDING THE SCHEDULED REDEMPTION DATE OR
(II) THE TRUSTEE SHALL HAVE RECEIVED WRITTEN CONFIRMATION THAT THE METHOD OF
REDEMPTION SATISFIES THE RATING AGENCY CONDITION AND (2) THE RELATED SALE
PROCEEDS (IN IMMEDIATELY AVAILABLE FUNDS), TOGETHER WITH ALL OTHER AVAILABLE
FUNDS (INCLUDING PROCEEDS FROM THE SALE OF THE ASSETS, ELIGIBLE INVESTMENTS
MATURING ON OR PRIOR TO THE SCHEDULED REDEMPTION DATE, ALL AMOUNTS IN THE
COLLECTION ACCOUNTS AND AVAILABLE CASH), SHALL BE AN AGGREGATE AMOUNT SUFFICIENT
TO PAY ALL

 

169

--------------------------------------------------------------------------------


 


AMOUNTS, PAYMENTS, FEES AND EXPENSES IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS
DUE AND OWING ON SUCH REDEMPTION DATE.


 


SECTION 9.2             AUCTION CALL REDEMPTION.


 


(A)      DURING THE PERIOD FROM AND INCLUDING THE PAYMENT DATE OCCURRING IN JULY
2015 AND TO BUT NOT INCLUDING THE FIRST PAYMENT DATE ON WHICH THE CLEAN-UP CALL
MAY BE EXERCISED (THE “AUCTION CALL PERIOD”), THE NOTES AND THE PREFERRED SHARES
WILL BE REDEEMED, IN WHOLE BUT NOT IN PART, IF A SUCCESSFUL AUCTION IS COMPLETED
(SUCH REDEMPTION, AN “AUCTION CALL REDEMPTION”), AT THEIR APPLICABLE REDEMPTION
PRICES; PROVIDED THAT ANY PAYMENTS DUE AND PAYABLE UPON A TERMINATION OF EACH
HEDGE AGREEMENT WILL BE MADE ON THE AUCTION CALL REDEMPTION DATE IN ACCORDANCE
WITH THE TERMS THEREOF AND THIS INDENTURE; AND PROVIDED, FURTHER, THAT THE FUNDS
AVAILABLE TO BE USED FOR SUCH AUCTION CALL REDEMPTION WILL BE SUFFICIENT TO PAY
THE TOTAL REDEMPTION PRICE.  AN AUCTION CALL REDEMPTION MAY ONLY OCCUR ON A
PAYMENT DATE OCCURRING IN JANUARY OR JULY DURING THE AUCTION CALL PERIOD (SUCH
PAYMENT DATE, THE “AUCTION CALL REDEMPTION DATE”).


 


(B)      THE TRUSTEE SHALL SELL AND TRANSFER THE COLLATERAL DEBT SECURITIES TO
THE HIGHEST BIDDER FOR ALL OF THE COLLATERAL DEBT SECURITIES (OR TO EACH HIGHEST
BIDDER FOR ONE OR MORE (BUT NOT ALL) OF THE COLLATERAL DEBT SECURITIES), AT THE
AUCTION, AS LONG AS:


 

(I)            THE AUCTION HAS BEEN CONDUCTED IN ACCORDANCE WITH THE AUCTION
PROCEDURES, AS EVIDENCED BY A CERTIFICATION OF THE COLLATERAL MANAGER;

 

(II)           AT LEAST ONE BIDDER DELIVERS TO THE COLLATERAL MANAGER A BID
(WHICH BID MAY BE BASED UPON A FIXED SPREAD ABOVE OR BELOW A GENERALLY
RECOGNIZED PRICE INDEX) FOR (X) THE PURCHASE OF ALL OF THE COLLATERAL DEBT
SECURITIES OR (Y) THE PURCHASE OF EACH COLLATERAL DEBT SECURITY (WHICH BID MAY
BE FOR ONE OR MORE (BUT NOT ALL) OF THE COLLATERAL DEBT SECURITIES);

 

(III)          BASED ON THE COLLATERAL MANAGER’S CERTIFICATION TO THE TRUSTEE OF
THE AMOUNT OF THE CASH PURCHASE PRICE OF EACH BID, THE TRUSTEE, IN CONSULTATION
WITH THE COLLATERAL MANAGER, DETERMINES THAT THE HIGHEST AUCTION PRICE WOULD
RESULT IN A CASH PURCHASE PRICE FOR THE COLLATERAL DEBT SECURITIES WHICH,
TOGETHER WITH THE BALANCE OF ALL ELIGIBLE INVESTMENTS AND CASH IN THE COLLECTION
ACCOUNTS, THE PAYMENT ACCOUNT AND THE EXPENSE ACCOUNT, WILL BE AT LEAST EQUAL TO
THE TOTAL REDEMPTION PRICE; AND

 

(IV)          EACH BIDDER WHO OFFERED THE HIGHEST AUCTION PRICE FOR ALL OF THE
COLLATERAL DEBT SECURITIES OR FOR ONE OR MORE OF THE COLLATERAL DEBT SECURITIES
ENTERS INTO A WRITTEN AGREEMENT WITH THE ISSUER (WHICH THE ISSUER SHALL EXECUTE
IF THE CONDITIONS SET FORTH IN CLAUSES (I) THROUGH (III) ABOVE ARE SATISFIED)
OBLIGATING THE HIGHEST BIDDER FOR ALL OF THE COLLATERAL DEBT SECURITIES (OR THE
HIGHEST BIDDER FOR ONE OR MORE (BUT NOT ALL) OF THE COLLATERAL DEBT SECURITIES)
TO PURCHASE ALL (EITHER INDIVIDUALLY OR TOGETHER WITH OTHER BIDDERS, AS
APPLICABLE) OF THE COLLATERAL DEBT SECURITIES WITH THE CLOSING OF SUCH PURCHASE
(AND FULL PAYMENT IN CASH TO THE TRUSTEE) TO OCCUR ON OR BEFORE THE TENTH
BUSINESS DAY PRIOR TO THE SCHEDULED REDEMPTION DATE.

 

170

--------------------------------------------------------------------------------


 


(C)      IF ANY OF THE FOREGOING CONDITIONS IS NOT MET WITH RESPECT TO ANY
AUCTION, OR IF THE HIGHEST BIDDER OR THE COLLATERAL MANAGER, AS THE CASE MAY BE,
FAILS TO PAY THE PURCHASE PRICE ON OR BEFORE THE SIXTH BUSINESS DAY FOLLOWING
THE RELEVANT AUCTION DATE, (I) THE AUCTION CALL REDEMPTION SHALL NOT OCCUR ON
THE PAYMENT DATE FOLLOWING THE RELEVANT AUCTION DATE, (II) THE TRUSTEE SHALL
GIVE NOTICE OF THE WITHDRAWAL PURSUANT TO SECTION 9.3, (III) SUBJECT TO
SUBCLAUSE (IV) BELOW, THE TRUSTEE SHALL DECLINE TO CONSUMMATE SUCH SALE AND
SHALL NOT SOLICIT ANY FURTHER BIDS OR OTHERWISE NEGOTIATE ANY FURTHER SALE OF
COLLATERAL DEBT SECURITIES IN RELATION TO SUCH AUCTION AND (IV) UNLESS THE NOTES
AND THE PREFERRED SHARES ARE REDEEMED IN FULL PRIOR TO THE NEXT SUCCEEDING
AUCTION DATE, OR THE COLLATERAL MANAGER NOTIFIES THE TRUSTEE THAT MARKET
CONDITIONS ARE SUCH THAT SUCH AUCTION IS NOT LIKELY TO BE SUCCESSFUL, THE
TRUSTEE SHALL CONDUCT ANOTHER AUCTION ON THE NEXT SUCCEEDING AUCTION DATE.


 


SECTION 9.3             NOTICE OF REDEMPTION.


 


(A)      IN CONNECTION WITH AN OPTIONAL REDEMPTION, A CLEAN-UP CALL OR A TAX
REDEMPTION PURSUANT TO SECTION 9.1 OR AN AUCTION CALL REDEMPTION PURSUANT TO
SECTION 9.2, THE TRUSTEE ON BEHALF OF THE ISSUER AND THE CO-ISSUER SHALL (I) SET
THE APPLICABLE RECORD DATE AND (II) AT LEAST 45 DAYS PRIOR TO THE PROPOSED
REDEMPTION DATE, NOTIFY THE COLLATERAL MANAGER, EACH HEDGE COUNTERPARTY, THE
RATING AGENCIES AND EACH PREFERRED SHAREHOLDER AT SUCH PREFERRED SHAREHOLDER’S
ADDRESS IN THE REGISTER MAINTAINED BY THE SHARE REGISTRAR, OF SUCH PROPOSED
REDEMPTION DATE, THE APPLICABLE RECORD DATE, THE PRINCIPAL AMOUNT OF NOTES TO BE
REDEEMED ON SUCH REDEMPTION DATE AND THE REDEMPTION PRICE OF SUCH NOTES IN
ACCORDANCE WITH SECTION 9.1 OR SECTION 9.2.  THE REDEMPTION PRICE SHALL BE
DETERMINED NO EARLIER THAN 60 DAYS PRIOR TO THE PROPOSED REDEMPTION DATE.


 


(B)      ANY SUCH NOTICE OF AN AUCTION CALL REDEMPTION, AN OPTIONAL REDEMPTION,
A CLEAN-UP CALL OR A TAX REDEMPTION MAY BE WITHDRAWN BY THE ISSUER AND THE
CO-ISSUER AT THE DIRECTION OF THE COLLATERAL MANAGER UP TO THE FOURTH BUSINESS
DAY PRIOR TO THE SCHEDULED REDEMPTION DATE BY WRITTEN NOTICE TO THE TRUSTEE, THE
IRISH PAYING AGENT (FOR SO LONG AS ANY NOTES ARE LISTED ON THE IRISH STOCK
EXCHANGE), EACH HEDGE COUNTERPARTY, TO EACH HOLDER OF NOTES TO BE REDEEMED, AND
THE COLLATERAL MANAGER ONLY IF (I) IN THE CASE OF AN OPTIONAL REDEMPTION, A
CLEAN-UP CALL OR A TAX REDEMPTION THE COLLATERAL MANAGER IS UNABLE TO DELIVER
THE SALE AGREEMENT OR AGREEMENTS OR CERTIFICATIONS REFERRED TO IN SECTION
9.1(E), AS THE CASE MAY BE OR (II) IN THE CASE OF AN AUCTION CALL REDEMPTION,
THE AUCTION IS UNABLE TO BE CONSUMMATED PURSUANT TO THE AUCTION PROCEDURES.


 


SECTION 9.4             NOTICE OF REDEMPTION OR MATURITY BY THE ISSUER.


 

Notice of redemption pursuant to Section 9.1, Section 9.2 or the Maturity of any
Notes shall be given by first class mail, postage prepaid, mailed not less than
ten (10) Business Days (or four (4) Business Days where the notice of an Auction
Call Redemption, an Optional Redemption, a Clean-up Call or a Tax Redemption is
withdrawn pursuant to Section 9.3(b)) prior to the applicable Redemption Date or
Maturity, to each Holder of Notes to be redeemed, at its address in the Notes
Register.  In addition, so long as any Notes are listed on the Irish Stock
Exchange, notice of redemption or Maturity shall be published in the Irish Stock
Exchange’s Daily Official List or as otherwise required by the rules of the
Irish Stock Exchange not less than ten (10) Business Days prior to the
applicable Redemption Date or Maturity.

 

171

--------------------------------------------------------------------------------


 

All notices of redemption shall state:

 


(A)      THE APPLICABLE REDEMPTION DATE;


 


(B)      THE APPLICABLE REDEMPTION PRICE;


 


(C)      THAT ALL THE NOTES ARE BEING PAID IN FULL, AND THAT INTEREST ON THE
NOTES SHALL CEASE TO ACCRUE ON THE REDEMPTION DATE SPECIFIED IN THE NOTICE; AND


 


(D)      THE PLACE OR PLACES WHERE SUCH NOTES TO BE REDEEMED IN WHOLE ARE TO BE
SURRENDERED FOR PAYMENT OF THE REDEMPTION PRICE WHICH SHALL BE THE OFFICE OR
AGENCY OF THE PAYING AGENT AS PROVIDED IN SECTION 7.2.


 

Notice of redemption shall be given by the Issuer and Co-Issuer, or at their
request, by the Trustee in their names and at the expense of the Issuer. 
Failure to give notice of redemption, or any defect therein, to any Holder of
any Note shall not impair or affect the validity of the redemption of any other
Notes.

 


SECTION 9.5             NOTES PAYABLE ON REDEMPTION DATE.


 

Notice of redemption having been given as aforesaid, the Notes to be redeemed
shall, on the Redemption Date, become due and payable at the Redemption Price
therein specified, and from and after the Redemption Date (unless the Issuer
shall Default in the payment of the Redemption Price and accrued interest) the
Notes shall cease to bear interest on the Redemption Date.  Upon final payment
on a Note to be redeemed, the Holder shall present and surrender such Note at
the place specified in the notice of redemption on or prior to such Redemption
Date; provided, however, that if there is delivered to the Issuer, the Co-Issuer
and the Trustee such security or indemnity as may be required by them to save
each of them harmless (an unsecured indemnity agreement delivered to the Issuer,
the Co-Issuer and the Trustee by an institutional investor with a net worth of
at least $200,000,000 being deemed to satisfy such security or indemnity
requirement) and an undertaking thereafter to surrender such Note, then, in the
absence of notice to the Issuer, the Co-Issuer and the Trustee that the
applicable Note has been acquired by a bona fide purchaser, such final payment
shall be made without presentation or surrender.  Payments of interest on Notes
of a Class so to be redeemed whose Stated Maturity is on or prior to the
Redemption Date shall be payable to the Holders of such Notes, or one or more
predecessor Notes, registered as such at the close of business on the relevant
Record Date according to the terms and provisions of Section 2.7(m).

 

If any Note called for redemption shall not be paid upon surrender thereof for
redemption, the principal thereof shall, until paid, bear interest from the
Redemption Date at the applicable Note Interest Rate for each successive
Interest Accrual Period the Note remains Outstanding.

 


SECTION 9.6             MANDATORY REDEMPTION.


 

On any Payment Date on which any of the Coverage Tests applicable to any Class
of Notes is not met on the most recent Measurement Date, the Notes shall be
redeemed (a “Mandatory Redemption”), first from Interest Proceeds and then from
Principal Proceeds in each

 

172

--------------------------------------------------------------------------------


 

case in accordance with the Priority of Payments in an amount necessary, and
only to the extent necessary, to cause each of the Coverage Tests to be
satisfied.  Further, each Hedge Agreement will be terminated in part in
accordance with the terms thereof and any payments due and payable on the Hedge
Agreement in connection with the termination of the Hedge Agreement will be made
on such Payment Date in accordance with the terms thereof and this Indenture,
including satisfaction of the Rating Agency Condition.  Such Principal Proceeds
and Interest Proceeds shall be applied to each of the outstanding Classes of
Notes in accordance with its relative seniority in accordance with the Priority
of Payments.  On or promptly after such Mandatory Redemption, the Issuer and the
Co-Issuer shall certify or cause to be certified to each of the Rating Agencies
and the Trustee whether the Coverage Tests have been met.

 


SECTION 9.7             SPECIAL AMORTIZATION.


 

The Notes may be amortized in part by the Issuer (at the election and direction
of the Collateral Manager) if, at any time during the Reinvestment Period, the
Collateral Manager has been unable, for a period of at least 30 consecutive
days, to identify Substitute Collateral Debt Securities that it determines would
be appropriate and would meet the Eligibility Criteria in sufficient amounts to
permit the reinvestment of all or a portion of the Principal Proceeds then on
deposit in the Principal Collection Account and the amounts on deposit in the
Unused Proceeds Account in Substitute Collateral Debt Securities.  The
Collateral Manager shall notify the Trustee, the Issuer, the Co-Issuer and each
Hedge Counterparty of such election (a “Special Amortization”) and the amount to
be amortized (such amount, the “Special Amortization Amount”).  On the first
Payment Date following the date on which such notice is given, the Special
Amortization Amount will be applied to amortize the Notes in accordance with the
Priority of Payments (i) on a pro rata basis (based on the Aggregate Outstanding
Amount of each Class) among all Classes of Notes if each of the S&P Special
Amortization Pro Rata Condition and the Moody’s Special Amortization Pro Rata
Condition is satisfied with respect to the related Payment Date and each of the
Coverage Tests was satisfied as of the related Determination Date; or (ii)
sequentially among all Classes of Notes, if either the S&P Special Amortization
Pro Rata Condition or the Moody’s Special Amortization Pro Rata Condition is not
satisfied with respect to the related Payment Date or any of the Coverage Tests
were not satisfied as of the related Determination Date; provided, however, that
all amounts representing recoveries in respect of Defaulted Securities will be
distributed sequentially in any event, in accordance with Section
11.1(a)(ii)(12).

 


ARTICLE 10

 


ACCOUNTS, ACCOUNTINGS AND RELEASES

 


SECTION 10.1           COLLECTION OF MONEY; CUSTODIAL ACCOUNT.


 


(A)      EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE TRUSTEE MAY DEMAND
PAYMENT OR DELIVERY OF, AND SHALL RECEIVE AND COLLECT, DIRECTLY AND WITHOUT
INTERVENTION OR ASSISTANCE OF ANY FISCAL AGENT OR OTHER INTERMEDIARY, ALL MONEY
AND OTHER PROPERTY PAYABLE TO OR RECEIVABLE BY THE TRUSTEE PURSUANT TO THIS
INDENTURE, INCLUDING ALL PAYMENTS DUE ON THE PLEDGED OBLIGATIONS IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF SUCH PLEDGED OBLIGATIONS.  THE TRUSTEE SHALL
SEGREGATE AND HOLD ALL SUCH MONEY AND PROPERTY RECEIVED BY IT IN TRUST FOR

 

173

--------------------------------------------------------------------------------


 


THE HOLDERS OF THE NOTES AND EACH HEDGE COUNTERPARTY, AND SHALL APPLY IT AS
PROVIDED IN THIS INDENTURE.


 


(B)      THE TRUSTEE SHALL CREDIT ALL COLLATERAL DEBT SECURITIES AND ELIGIBLE
SECURITIES TO AN ACCOUNT DESIGNATED AS THE “CUSTODIAL ACCOUNT.”


 


SECTION 10.2           COLLECTION ACCOUNTS.


 


(A)      THE TRUSTEE SHALL, PRIOR TO THE CLOSING DATE, ESTABLISH A SEGREGATED
TRUST ACCOUNT WHICH SHALL BE DESIGNATED AS THE “COLLECTION ACCOUNT” AND WILL
CONSIST OF TWO SUBACCOUNTS, THE “INTEREST COLLECTION ACCOUNT” AND THE “PRINCIPAL
COLLECTION ACCOUNT” (COLLECTIVELY, THE “COLLECTION ACCOUNTS”), WHICH SHALL BE
HELD IN TRUST IN THE NAME OF THE TRUSTEE FOR THE BENEFIT OF THE NOTEHOLDERS AND
EACH HEDGE COUNTERPARTY, INTO WHICH COLLECTION ACCOUNTS, AS APPLICABLE, THE
TRUSTEE SHALL FROM TIME TO TIME DEPOSIT (I) ALL AMOUNTS, IF ANY, RECEIVED BY THE
ISSUER PURSUANT TO THE HEDGE AGREEMENTS (OTHER THAN AMOUNTS RECEIVED BY THE
ISSUER BY REASON OF AN EVENT OF DEFAULT OR TERMINATION EVENT (EACH AS DEFINED IN
THE RELATED HEDGE AGREEMENT) OR OTHER COMPARABLE EVENT THAT ARE REQUIRED,
PURSUANT TO SECTION 16.1(G) TO BE USED FOR THE PURCHASE BY THE ISSUER OF A
REPLACEMENT HEDGE AGREEMENT) AND AMOUNTS HELD IN EACH HEDGE COLLATERAL ACCOUNT
PURSUANT TO SECTION 16.1(E), (II) ALL SALE PROCEEDS (UNLESS SIMULTANEOUSLY
REINVESTED IN SUBSTITUTE COLLATERAL DEBT SECURITIES, SUBJECT TO THE REINVESTMENT
CRITERIA AND (III) ALL INTEREST PROCEEDS AND ALL PRINCIPAL PROCEEDS.  IN
ADDITION, THE ISSUER MAY, BUT UNDER NO CIRCUMSTANCES SHALL BE REQUIRED TO,
DEPOSIT FROM TIME TO TIME SUCH MONIES IN THE COLLECTION ACCOUNTS AS IT DEEMS, IN
ITS SOLE DISCRETION, TO BE ADVISABLE.  ALL MONIES DEPOSITED FROM TIME TO TIME IN
THE COLLECTION ACCOUNTS PURSUANT TO THIS INDENTURE SHALL BE HELD BY THE TRUSTEE
AS PART OF THE ASSETS AND SHALL BE APPLIED TO THE PURPOSES HEREIN PROVIDED.  THE
COLLECTION ACCOUNTS SHALL REMAIN AT ALL TIMES WITH THE CORPORATE TRUST OFFICE OR
A FINANCIAL INSTITUTION HAVING A LONG-TERM DEBT RATING AT LEAST EQUAL TO “BBB+”
OR “A2,” AS APPLICABLE, OR A SHORT-TERM DEBT RATING AT LEAST EQUAL TO “A-1,”
“P-1” OR “F1,” AS APPLICABLE.


 


(B)      ALL DISTRIBUTIONS OF PRINCIPAL OR INTEREST RECEIVED IN RESPECT OF THE
ASSETS, AND ANY SALE PROCEEDS FROM THE SALE OR DISPOSITION OF A COLLATERAL DEBT
SECURITY OR OTHER ASSETS RECEIVED BY THE TRUSTEE IN DOLLARS SHALL BE IMMEDIATELY
DEPOSITED INTO THE INTEREST COLLECTION ACCOUNT OR THE PRINCIPAL COLLECTION
ACCOUNT, AS INTEREST PROCEEDS OR PRINCIPAL PROCEEDS, RESPECTIVELY (UNLESS, IN
THE CASE OF PROCEEDS RECEIVED FROM THE SALE OR DISPOSITION OF ANY ASSETS, SUCH
PROCEEDS ARE SIMULTANEOUSLY REINVESTED PURSUANT TO SECTION 10.2(D) IN SUBSTITUTE
COLLATERAL DEBT SECURITIES, SUBJECT TO THE REINVESTMENT CRITERIA, OR IN ELIGIBLE
INVESTMENTS).  SUBJECT TO SECTIONS 10.2(D), 10.2(E) AND 11.2, ALL SUCH PROPERTY,
TOGETHER WITH ANY SECURITIES IN WHICH FUNDS INCLUDED IN SUCH PROPERTY ARE OR
WILL BE INVESTED OR REINVESTED DURING THE TERM OF THIS INDENTURE, AND ANY INCOME
OR OTHER GAIN REALIZED FROM SUCH INVESTMENTS, SHALL BE HELD BY THE TRUSTEE IN
THE COLLECTION ACCOUNTS AS PART OF THE ASSETS SUBJECT TO DISBURSEMENT AND
WITHDRAWAL AS PROVIDED IN THIS SECTION 10.2.  SUBJECT TO SECTION 10.2(E) BY
ISSUER ORDER (WHICH MAY BE IN THE FORM OF STANDING INSTRUCTIONS), THE ISSUER OR
THE COLLATERAL MANAGER, ON BEHALF OF THE ISSUER, SHALL AT ALL TIMES DIRECT THE
TRUSTEE TO, AND, UPON RECEIPT OF SUCH ISSUER ORDER, THE TRUSTEE SHALL, INVEST
ALL FUNDS RECEIVED INTO THE COLLECTION ACCOUNTS DURING A DUE PERIOD, AND AMOUNTS
RECEIVED IN PRIOR DUE PERIODS AND RETAINED IN THE COLLECTION ACCOUNTS, AS SO
DIRECTED IN ELIGIBLE INVESTMENTS HAVING STATED MATURITIES NO LATER THAN THE
BUSINESS DAY IMMEDIATELY PRECEDING THE NEXT PAYMENT DATE.  THE TRUSTEE, WITHIN
ONE

 

174

--------------------------------------------------------------------------------


 


BUSINESS DAY AFTER RECEIPT OF ANY SCHEDULED DISTRIBUTION OR OTHER PROCEEDS IN
RESPECT OF THE ASSETS WHICH IS NOT CASH, SHALL SO NOTIFY THE ISSUER AND THE
COLLATERAL MANAGER AND THE ISSUER, OR THE COLLATERAL MANAGER ON BEHALF OF THE
ISSUER, SHALL, WITHIN FIVE BUSINESS DAYS OF RECEIPT OF SUCH NOTICE FROM THE
TRUSTEE, SELL SUCH SCHEDULED DISTRIBUTION OR OTHER NON-CASH PROCEEDS FOR CASH IN
AN ARM’S LENGTH TRANSACTION TO A PERSON WHICH IS NOT AN AFFILIATE OF THE ISSUER
OR THE COLLATERAL MANAGER AND DEPOSIT THE PROCEEDS THEREOF IN THE APPLICABLE
COLLECTION ACCOUNT FOR INVESTMENT PURSUANT TO THIS SECTION 10.2; PROVIDED,
HOWEVER, THAT THE ISSUER, OR THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER,
NEED NOT SELL SUCH SCHEDULED DISTRIBUTIONS OR OTHER NON-CASH PROCEEDS IF IT
DELIVERS AN OFFICER’S CERTIFICATE TO THE TRUSTEE CERTIFYING THAT SUCH SCHEDULED
DISTRIBUTIONS OR OTHER PROCEEDS CONSTITUTE COLLATERAL DEBT SECURITIES OR
ELIGIBLE INVESTMENTS.


 


(C)      IF PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT, THE ISSUER, OR THE
COLLATERAL MANAGER ON BEHALF OF THE ISSUER, SHALL NOT HAVE GIVEN ANY INVESTMENT
DIRECTIONS PURSUANT TO SECTION 10.2(B), THE TRUSTEE SHALL SEEK INSTRUCTIONS FROM
THE ISSUER, OR THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER, WITHIN THREE
BUSINESS DAYS AFTER TRANSFER OF SUCH FUNDS TO THE APPLICABLE COLLECTION
ACCOUNT.  IF THE TRUSTEE DOES NOT THEREUPON RECEIVE WRITTEN INSTRUCTIONS FROM
THE ISSUER, OR THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER, WITHIN FIVE
BUSINESS DAYS AFTER TRANSFER OF SUCH FUNDS TO THE APPLICABLE COLLECTION ACCOUNT,
IT SHALL INVEST AND REINVEST THE FUNDS HELD IN THE APPLICABLE COLLECTION ACCOUNT
IN ONE OR MORE ELIGIBLE INVESTMENTS DESCRIBED IN CLAUSE (II) OF THE DEFINITION
OF ELIGIBLE INVESTMENTS MATURING NO LATER THAN THE BUSINESS DAY IMMEDIATELY
PRECEDING THE NEXT PAYMENT DATE.  IF AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT, THE ISSUER, OR THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER, SHALL
NOT HAVE GIVEN INVESTMENT DIRECTIONS TO THE TRUSTEE PURSUANT TO SECTION 10.2(B)
FOR THREE CONSECUTIVE DAYS, THE TRUSTEE SHALL INVEST AND REINVEST SUCH MONIES AS
FULLY AS PRACTICABLE IN ELIGIBLE INVESTMENTS DESCRIBED IN CLAUSE (II) OF THE
DEFINITION OF ELIGIBLE INVESTMENTS MATURING NOT LATER THAN THE EARLIER OF (I) 30
DAYS AFTER THE DATE OF SUCH INVESTMENT OR (II) THE BUSINESS DAY IMMEDIATELY
PRECEDING THE NEXT PAYMENT DATE.  ALL INTEREST AND OTHER INCOME FROM SUCH
INVESTMENTS SHALL BE DEPOSITED IN THE APPLICABLE COLLECTION ACCOUNT, ANY GAIN
REALIZED FROM SUCH INVESTMENTS SHALL BE CREDITED TO THE APPLICABLE COLLECTION
ACCOUNT, AND ANY LOSS RESULTING FROM SUCH INVESTMENTS SHALL BE CHARGED TO THE
APPLICABLE COLLECTION ACCOUNT.  THE TRUSTEE SHALL NOT IN ANY WAY BE HELD LIABLE
(EXCEPT AS A RESULT OF NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH) BY REASON OF
ANY INSUFFICIENCY OF SUCH APPLICABLE COLLECTION ACCOUNT RESULTING FROM ANY LOSS
RELATING TO ANY SUCH INVESTMENT, EXCEPT WITH RESPECT TO INVESTMENTS IN
OBLIGATIONS OF THE TRUSTEE OR ANY AFFILIATE THEREOF.


 


(D)      DURING THE REINVESTMENT PERIOD (AND THEREAFTER TO THE EXTENT NECESSARY
TO ACQUIRE COLLATERAL DEBT SECURITIES PURSUANT TO CONTRACTS ENTERED INTO DURING
THE REINVESTMENT PERIOD), THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER MAY BY
ISSUER ORDER DIRECT THE TRUSTEE TO, AND UPON RECEIPT OF SUCH ISSUER ORDER THE
TRUSTEE SHALL, REINVEST PRINCIPAL PROCEEDS IN COLLATERAL DEBT SECURITIES
SELECTED BY THE COLLATERAL MANAGER AS PERMITTED UNDER AND IN ACCORDANCE WITH THE
REQUIREMENTS OF ARTICLE 12 AND SUCH ISSUER ORDER.


 


(E)      SUBJECT TO SECTION 10.2(F), THE TRUSTEE SHALL TRANSFER TO THE PAYMENT
ACCOUNT FOR APPLICATION PURSUANT TO SECTION 11.1(A) AND IN ACCORDANCE WITH THE
CALCULATIONS AND THE INSTRUCTIONS CONTAINED IN THE NOTES VALUATION REPORT
PREPARED BY THE TRUSTEE ON BEHALF OF THE ISSUER PURSUANT TO SECTION 10.9(E), ON
OR PRIOR TO THE BUSINESS DAY PRIOR TO EACH PAYMENT DATE, ANY AMOUNTS THEN HELD
IN THE COLLECTION ACCOUNTS OTHER THAN (I) INTEREST

 

175

--------------------------------------------------------------------------------


 


PROCEEDS OR PRINCIPAL PROCEEDS RECEIVED AFTER THE END OF THE DUE PERIOD WITH
RESPECT TO SUCH PAYMENT DATE AND (II) AMOUNTS THAT THE ISSUER IS ENTITLED TO
REINVEST IN ACCORDANCE WITH SECTION 12.2 AND WHICH THE ISSUER SO ELECTS TO
REINVEST IN ACCORDANCE WITH THE TERMS OF THIS INDENTURE.


 


(F)       NOTWITHSTANDING THE FOREGOING, THE TRUSTEE SHALL TRANSFER TO THE
PAYMENT ACCOUNT FROM AMOUNTS ON DEPOSIT IN THE INTEREST COLLECTION ACCOUNT OR,
SOLELY IN THE CASE OF CLAUSE (III) BELOW, THE PRINCIPAL COLLECTION ACCOUNT, AS
APPLICABLE, SUCH AMOUNTS, IF ANY, THAT ARE DUE AND PAYABLE TO (I) SLG GRAMERCY
IN RESPECT OF THE SLG GRAMERCY ADMINISTRATIVE FEE IN ACCORDANCE WITH, AND AT THE
TIMES SET FORTH IN, THE ASSET SERVICING AGREEMENT, (II) SLG GRAMERCY IN RESPECT
OF ANY SPECIAL SERVICING FEES DUE TO SLG GRAMERCY IN ACCORDANCE WITH, AND AT THE
TIMES SET FORTH IN, THE ASSET SERVICING AGREEMENT (TO THE EXTENT SUCH AMOUNTS
HAVE NOT OTHERWISE BEEN PAID) AND (III) ANY HEDGE COUNTERPARTY, IN SATISFACTION
OF ANY HEDGE PAYMENT AMOUNT (OTHER THAN ANY AMOUNT DUE AND PAYABLE BY THE ISSUER
UNDER THE RELATED HEDGE AGREEMENT FOLLOWING AN EVENT OF DEFAULT OR TERMINATION
EVENT (OTHER THAN ILLEGALITY OR TAX EVENT) (EACH AS DEFINED IN THE RELATED HEDGE
AGREEMENT) WITH RESPECT TO WHICH SUCH HEDGE COUNTERPART IS THE DEFAULTING PARTY
OR THE SOLE AFFECTED PARTY (AS DEFINED IN THE RELATED HEDGE AGREEMENT)), IF ANY,
THEN DUE AND PAYABLE TO SUCH HEDGE COUNTERPARTY IN ACCORDANCE WITH THE TERMS OF
THE RELATED HEDGE AGREEMENT.  ANY REQUIRED PAYMENTS TO HEDGE COUNTERPARTIES
PURSUANT TO CLAUSE (III) OF THE PRECEDING SENTENCE SHALL BE MADE, FIRST, FROM
AMOUNTS ON DEPOSIT IN THE INTEREST COLLECTION ACCOUNT AND, SECOND, TO THE EXTENT
AMOUNTS ON DEPOSIT IN THE INTEREST COLLECTION ACCOUNT ARE INSUFFICIENT, FROM
AMOUNTS ON DEPOSIT IN THE PRINCIPAL COLLECTION ACCOUNT.  THE TRUSTEE SHALL MAKE
EACH SUCH TRANSFER ON OR PRIOR TO THE BUSINESS DAY PRIOR TO THE RELATED PAYMENT
DATE.


 


SECTION 10.3           PAYMENT ACCOUNT.


 


(A)      THE TRUSTEE SHALL, PRIOR TO THE CLOSING DATE, ESTABLISH A SINGLE,
SEGREGATED TRUST ACCOUNT WHICH SHALL BE DESIGNATED AS THE “PAYMENT ACCOUNT,”
WHICH SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE NOTEHOLDERS AND EACH HEDGE
COUNTERPARTY AND OVER WHICH THE TRUSTEE SHALL HAVE EXCLUSIVE CONTROL AND THE
SOLE RIGHT OF WITHDRAWAL.  ANY AND ALL FUNDS AT ANY TIME ON DEPOSIT IN, OR
OTHERWISE TO THE CREDIT OF, THE PAYMENT ACCOUNT SHALL BE HELD IN TRUST BY THE
TRUSTEE FOR THE BENEFIT OF THE NOTEHOLDERS.  EXCEPT AS PROVIDED IN SECTIONS 11.1
AND 11.2, THE ONLY PERMITTED WITHDRAWAL FROM OR APPLICATION OF FUNDS ON DEPOSIT
IN, OR OTHERWISE TO THE CREDIT OF, THE PAYMENT ACCOUNT SHALL BE (I) TO PAY THE
INTEREST ON AND THE PRINCIPAL OF THE NOTES AND MAKE OTHER PAYMENTS IN RESPECT OF
THE NOTES IN ACCORDANCE WITH THEIR TERMS AND THE PROVISIONS OF THIS INDENTURE,
(II) TO PAY THE PREFERRED SHARE PAYING AGENT FOR DEPOSIT INTO THE PREFERRED
SHARE DISTRIBUTION ACCOUNT FOR DISTRIBUTIONS TO THE PREFERRED SHAREHOLDERS IN
ACCORDANCE WITH THE TERMS AND THE PROVISIONS OF THE PREFERRED SHARES PAYING
AGENCY AGREEMENT, (III) UPON ISSUER ORDER, TO PAY OTHER AMOUNTS SPECIFIED
THEREIN, AND (IV) OTHERWISE TO PAY AMOUNTS PAYABLE PURSUANT TO AND IN ACCORDANCE
WITH THE TERMS OF THIS INDENTURE, EACH IN ACCORDANCE WITH THE PRIORITY OF
PAYMENTS.  THE TRUSTEE AGREES TO GIVE THE ISSUER AND THE CO-ISSUER IMMEDIATE
NOTICE IF IT BECOMES AWARE THAT THE PAYMENT ACCOUNT OR ANY FUNDS ON DEPOSIT
THEREIN, OR OTHERWISE TO THE CREDIT OF THE PAYMENT ACCOUNT, SHALL BECOME SUBJECT
TO ANY WRIT, ORDER, JUDGMENT, WARRANT OF ATTACHMENT, EXECUTION OR SIMILAR
PROCESS.  NEITHER THE ISSUER NOR THE CO-ISSUER SHALL HAVE ANY LEGAL, EQUITABLE
OR BENEFICIAL INTEREST IN THE PAYMENT ACCOUNT OTHER THAN IN ACCORDANCE WITH THE
PRIORITY OF PAYMENTS.  THE PAYMENT ACCOUNT SHALL REMAIN AT ALL TIMES WITH THE
CORPORATE TRUST OFFICE OR A FINANCIAL INSTITUTION HAVING A LONG-TERM DEBT

 

176

--------------------------------------------------------------------------------


 


RATING BY EACH RATING AGENCY AT LEAST EQUAL TO “BBB+” OR “A2,” AS APPLICABLE, OR
A SHORT-TERM DEBT RATING BY EACH RATING AGENCY AT LEAST EQUAL TO “A-1,”  “P-1”
OR “F1,” AS APPLICABLE.  AMOUNTS IN THE PAYMENT ACCOUNT SHALL NOT BE INVESTED.


 


SECTION 10.4           UNUSED PROCEEDS ACCOUNT.


 


(A)      THE TRUSTEE SHALL PRIOR TO THE CLOSING DATE ESTABLISH A SINGLE,
SEGREGATED TRUST ACCOUNT WHICH SHALL BE DESIGNATED AS THE “UNUSED PROCEEDS
ACCOUNT” WHICH SHALL BE HELD IN TRUST IN THE NAME OF THE TRUSTEE FOR THE BENEFIT
OF THE NOTEHOLDERS, INTO WHICH THE AMOUNT SPECIFIED IN SECTION 3.2(G) SHALL BE
DEPOSITED.  ALL MONIES DEPOSITED FROM TIME TO TIME IN THE UNUSED PROCEEDS
ACCOUNT PURSUANT TO THIS INDENTURE SHALL BE HELD BY THE TRUSTEE AS PART OF THE
ASSETS AND SHALL BE APPLIED TO THE PURPOSES HEREIN PROVIDED.


 


(B)      THE TRUSTEE AGREES TO GIVE THE ISSUER IMMEDIATE NOTICE IF IT BECOMES
AWARE THAT THE UNUSED PROCEEDS ACCOUNT OR ANY FUNDS ON DEPOSIT THEREIN, OR
OTHERWISE TO THE CREDIT OF THE UNUSED PROCEEDS ACCOUNT, SHALL BECOME SUBJECT TO
ANY WRIT, ORDER, JUDGMENT, WARRANT OF ATTACHMENT, EXECUTION OR SIMILAR PROCESS. 
THE UNUSED PROCEEDS ACCOUNT SHALL REMAIN AT ALL TIMES WITH THE CORPORATE TRUST
OFFICE OF A FINANCIAL INSTITUTION HAVING A LONG-TERM DEBT RATING BY EACH RATING
AGENCY AT LEAST EQUAL TO “BBB+” OR “A2,” AS APPLICABLE, OR A SHORT-TERM DEBT
RATING AT LEAST EQUAL TO “A-1,” “P-1” OR “F1,” AS APPLICABLE.


 


(C)      DURING THE REINVESTMENT PERIOD, AMOUNTS ON DEPOSIT IN THE UNUSED
PROCEEDS ACCOUNT MAY OR SHALL BE DESIGNATED BY THE COLLATERAL MANAGER AS SPECIAL
AMORTIZATION AMOUNTS TO BE INCLUDED AS PRINCIPAL PROCEEDS PURSUANT TO SECTION
9.7.  IF THE AGGREGATE PRINCIPAL BALANCE OF THE COLLATERAL DEBT SECURITIES
EXCEEDS THE MINIMUM RAMP-UP AMOUNT ON THE EFFECTIVE DATE, AMOUNTS REMAINING ON
DEPOSIT IN THE UNUSED PROCEEDS ACCOUNT AT THE END OF THE RAMP-UP PERIOD NOT TO
EXCEED AN AMOUNT EQUAL TO 15% OF THE INITIAL DEPOSIT MAY, AT THE OPTION OF THE
COLLATERAL MANAGER, BE DESIGNATED AS INTEREST PROCEEDS.  ANY SUCH ELECTION WILL
BE MADE ON A ONE-TIME BASIS AND MUST BE MADE BY WRITTEN NOTICE TO THE TRUSTEE
NOT LATER THAN THE TWENTIETH (20TH) BUSINESS DAY AFTER THE EFFECTIVE DATE, WHICH
NOTICE SHALL SET FORTH ANY SUCH AMOUNTS IN THE UNUSED PROCEEDS ACCOUNT SO
DESIGNATED (AND ANY INTEREST OR EARNINGS THEREON).  UPON RECEIPT OF SUCH NOTICE,
THE TRUSTEE SHALL TRANSFER SUCH AMOUNT TO THE INTEREST COLLECTION ACCOUNT (FOR
SUBSEQUENT TRANSFER TO THE PAYMENT ACCOUNT), WHICH WILL BE TREATED AS INTEREST
PROCEEDS AND APPLIED IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS.  ANY AMOUNTS
REMAINING IN THE UNUSED PROCEEDS ACCOUNT ON THE TWENTIETH (20TH) BUSINESS DAY
AFTER THE EFFECTIVE DATE, TO THE EXTENT NOT DESIGNATED AS INTEREST PROCEEDS AND
PROVIDED THAT A RATINGS CONFIRMATION FAILURE HAS NOT OCCURRED, SHALL BE
TRANSFERRED BY THE TRUSTEE TO THE PRINCIPAL COLLECTION ACCOUNT (FOR SUBSEQUENT
TRANSFER TO THE PAYMENT ACCOUNT) AND TREATED AS PRINCIPAL PROCEEDS AND APPLIED
IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS.


 


(D)      IF A RATING CONFIRMATION FAILURE OCCURS, UPON RECEIPT OF NOTICE FROM
THE COLLATERAL MANAGER PURSUANT TO SECTION 7.18, THE TRUSTEE SHALL TRANSFER
AMOUNTS IN THE UNUSED PROCEEDS ACCOUNT TO THE PAYMENT ACCOUNT FOR APPLICATION ON
THE IMMEDIATELY FOLLOWING PAYMENT DATE TO PAY PRINCIPAL OF THE NOTES, FIRST, TO
THE PAYMENT OF PRINCIPAL OF THE CLASS A-1 NOTES, SECOND, THE PAYMENT OF
PRINCIPAL OF THE CLASS A-2 NOTES, THIRD, THE PAYMENT OF PRINCIPAL OF THE CLASS B
NOTES, FOURTH, THE PAYMENT OF PRINCIPAL OF THE CLASS C NOTES, FIFTH, THE PAYMENT
OF PRINCIPAL OF THE CLASS D NOTES, SIXTH, THE PAYMENT OF PRINCIPAL OF THE CLASS
E NOTES,


 


177

--------------------------------------------------------------------------------



 


SEVENTH, THE PAYMENT OF PRINCIPAL OF THE CLASS F NOTES, EIGHTH, THE PAYMENT OF
PRINCIPAL OF THE CLASS G NOTES, NINTH, THE PAYMENT OF PRINCIPAL OF THE CLASS H
NOTES, TENTH, THE PAYMENT OF PRINCIPAL OF THE CLASS J NOTES AND ELEVENTH, THE
PAYMENT OF PRINCIPAL OF THE CLASS K NOTES, IN EACH CASE UNTIL THE RATINGS
ASSIGNED ON THE CLOSING DATE TO EACH CLASS OF NOTES HAVE BEEN REINSTATED OR SUCH
CLASS HAS BEEN PAID IN FULL.  ANY EXCESS AMOUNT SHALL BE TREATED AS PRINCIPAL
PROCEEDS AND APPLIED IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS.  IF NO RATINGS
CONFIRMATION FAILURE OCCURS, TO THE EXTENT THE COLLATERAL MANAGER HAS NOT
IDENTIFIED SUCH AMOUNTS AS INTEREST PROCEEDS PURSUANT TO SECTION 10.4(C), THE
TRUSTEE SHALL TRANSFER THE AMOUNTS ON DEPOSIT IN THE UNUSED PROCEEDS ACCOUNT TO
THE PRINCIPAL COLLECTION ACCOUNT, AND SUCH AMOUNTS WILL BE TREATED AS PRINCIPAL
PROCEEDS AND APPLIED IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS.


 


(E)      DURING THE RAMP-UP PERIOD, THE ISSUER (OR THE COLLATERAL MANAGER ON
BEHALF OF THE ISSUER) MAY BY ISSUER ORDER DIRECT THE TRUSTEE TO, AND UPON
RECEIPT OF SUCH ISSUER ORDER THE TRUSTEE SHALL, APPLY AMOUNTS ON DEPOSIT IN THE
UNUSED PROCEEDS ACCOUNT TO ACQUIRE COLLATERAL DEBT SECURITIES SELECTED BY THE
COLLATERAL MANAGER AS PERMITTED UNDER AND IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 7.17 AND SUCH ISSUER ORDER.


 


(F)       TO THE EXTENT NOT APPLIED PURSUANT TO SECTION 7.17, THE COLLATERAL
MANAGER ON BEHALF OF THE ISSUER MAY DIRECT THE TRUSTEE TO, AND UPON SUCH
DIRECTION THE TRUSTEE SHALL, INVEST ALL FUNDS IN THE UNUSED PROCEEDS ACCOUNT IN
ELIGIBLE INVESTMENTS DESIGNATED BY THE COLLATERAL MANAGER.  ALL INTEREST AND
OTHER INCOME FROM SUCH INVESTMENTS SHALL BE DEPOSITED IN THE UNUSED PROCEEDS
ACCOUNT, ANY GAIN REALIZED FROM SUCH INVESTMENTS SHALL BE CREDITED TO THE UNUSED
PROCEEDS ACCOUNT, AND ANY LOSS RESULTING FROM SUCH INVESTMENTS SHALL BE CHARGED
TO THE UNUSED PROCEEDS ACCOUNT.  THE TRUSTEE SHALL NOT IN ANY WAY BE HELD LIABLE
(EXCEPT AS A RESULT OF NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH) BY REASON OF
ANY INSUFFICIENCY OF THE UNUSED PROCEEDS ACCOUNT RESULTING FROM ANY LOSS
RELATING TO ANY SUCH INVESTMENT, EXCEPT WITH RESPECT TO INVESTMENTS IN
OBLIGATIONS OF THE TRUSTEE OR ANY AFFILIATE THEREOF.  IF THE TRUSTEE DOES NOT
RECEIVE INVESTMENT INSTRUCTIONS FROM AN AUTHORIZED OFFICER OF THE COLLATERAL
MANAGER, THE TRUSTEE MAY INVEST FUNDS RECEIVED IN THE UNUSED PROCEEDS ACCOUNT IN
ELIGIBLE INVESTMENTS OF THE TYPE DESCRIBED IN CLAUSE (II) OF THE DEFINITION
THERETO.


 


SECTION 10.5           DELAYED FUNDING OBLIGATIONS ACCOUNT.


 


(A)      THE TRUSTEE SHALL PRIOR TO THE CLOSING DATE ESTABLISH A SINGLE,
SEGREGATED TRUST ACCOUNT WHICH SHALL BE DESIGNATED AS THE “DELAYED FUNDING
OBLIGATIONS ACCOUNT” WHICH SHALL BE HELD IN TRUST IN THE NAME OF THE TRUSTEE FOR
THE BENEFIT OF THE NOTEHOLDERS AND EACH HEDGE COUNTERPARTY, INTO WHICH DELAYED
DRAW FUNDING OBLIGATIONS ACCOUNT THE TRUSTEE SHALL DEPOSIT FUNDS FOR ANY
ADDITIONAL FUNDING COMMITMENTS OF THE ISSUER UNDER ANY DELAYED DRAW TERM LOANS
INCLUDED IN THE COLLATERAL DEBT SECURITIES.  ALL AMOUNTS IN THE DELAYED FUNDING
OBLIGATIONS ACCOUNT SHALL BE DEPOSITED IN OVERNIGHT FUNDS IN ELIGIBLE
INVESTMENTS AND RELEASED TO FULFILL SUCH COMMITMENTS.  IF A DELAYED DRAW TERM
LOAN IS SOLD OR OTHERWISE DISPOSED BEFORE THE FULL COMMITMENT THEREUNDER HAS
BEEN DRAWN, OR IF EXCESS FUNDS REMAIN FOLLOWING THE TERMINATION OF THE FUNDING
OBLIGATION GIVING RISE TO THE DEPOSIT OF SUCH FUNDS IN THE DELAYED FUNDING
OBLIGATIONS ACCOUNT, SUCH ELIGIBLE INVESTMENTS ON DEPOSIT IN THE DELAYED FUNDING
OBLIGATIONS ACCOUNT FOR THE PURPOSE OF FULFILLING SUCH COMMITMENT SHALL BE
TRANSFERRED TO THE PRINCIPAL COLLECTION ACCOUNT AS PRINCIPAL PROCEEDS.  THE
DELAYED FUNDING OBLIGATIONS ACCOUNT SHALL REMAIN AT ALL TIMES WITH THE CORPORATE
TRUST OFFICE OR A FINANCIAL

 

178

--------------------------------------------------------------------------------


 


INSTITUTION HAVING A LONG-TERM DEBT RATING FROM EACH RATING AGENCY AT LEAST
EQUAL TO “BBB+” OR “A2,” AS APPLICABLE, OR A SHORT-TERM DEBT RATING AT LEAST
EQUAL TO “A-1,” “P-1” OR “F-1,” AS APPLICABLE.


 


(B)      FUNDS IN THE DELAYED FUNDING OBLIGATIONS ACCOUNT SHALL BE AVAILABLE
SOLELY TO FULFILL ANY ADDITIONAL FUNDING COMMITMENTS OF THE ISSUER UNDER ANY
DELAYED DRAW TERM LOANS INCLUDED IN THE COLLATERAL DEBT SECURITIES, AND ONLY
FUNDS IN THE DELAYED FUNDING OBLIGATIONS ACCOUNT SHALL BE USED FOR SUCH
PURPOSE.  UPON THE PURCHASE OF ANY COLLATERAL DEBT SECURITY THAT IS A DELAYED
DRAW TERM LOAN, THE COLLATERAL MANAGER SHALL DIRECT THE TRUSTEE TO DEPOSIT
PRINCIPAL PROCEEDS INTO THE DELAYED FUNDING OBLIGATION ACCOUNT IN AN AMOUNT
EQUAL TO THE ISSUER’S MAXIMUM FUTURE FUNDING OBLIGATION UNDER THE TERMS OF SUCH
DELAYED DRAW TERM LOAN, AND THE PRINCIPAL PROCEEDS SO DEPOSITED SHALL BE
CONSIDERED PART OF THE PURCHASE PRICE OF SUCH DELAYED DRAW TERM LOAN FOR
PURPOSES OF ARTICLE 12.  THE COLLATERAL MANAGER SHALL NOT PERMIT ALL AMOUNTS
THEN ON DEPOSIT IN THE DELAYED FUNDING OBLIGATION ACCOUNT TO BE LESS THAN THE
AGGREGATE AMOUNT OF ALL FUTURE FUNDING OBLIGATIONS OUTSTANDING UNDER THE TERMS
OF ALL DELAYED DRAW TERM LOANS THAT CONSTITUTE COLLATERAL DEBT SECURITIES.


 


(C)      THE COLLATERAL MANAGER SHALL DIRECT THE TRUSTEE TO WITHDRAW FUNDS FROM
THE DELAYED FUNDING OBLIGATION ACCOUNT TO FUND AMOUNTS DRAWN UNDER ANY DELAYED
DRAW TERM LOAN.  PURSUANT TO AN ISSUER ORDER, ALL OR A PORTION OF THE FUNDS, AS
SPECIFIED IN SUCH ISSUER ORDER, ON DEPOSIT IN THE DELAYED FUNDING OBLIGATION
ACCOUNT AT ANY TIME IN EXCESS OF THE AGGREGATE PRINCIPAL AMOUNT OF COMMITMENTS
WHICH MAY BE DRAWN UPON UNDER THE DELAYED DRAW TERM LOAN SHALL BE TRANSFERRED BY
THE TRUSTEE TO THE COLLECTION ACCOUNT AS PRINCIPAL PROCEEDS.


 


SECTION 10.6           EXPENSE ACCOUNT.


 


(A)      THE TRUSTEE SHALL PRIOR TO THE CLOSING DATE ESTABLISH A SINGLE,
SEGREGATED TRUST ACCOUNT WHICH SHALL BE DESIGNATED AS THE “EXPENSE ACCOUNT”
WHICH SHALL BE HELD IN TRUST IN THE NAME OF THE TRUSTEE FOR THE BENEFIT OF THE
NOTEHOLDERS AND EACH HEDGE COUNTERPARTY.  THE ONLY PERMITTED WITHDRAWAL FROM OR
APPLICATION OF FUNDS ON DEPOSIT IN, OR OTHERWISE STANDING TO THE CREDIT OF, THE
EXPENSE ACCOUNT SHALL BE TO PAY (ON ANY DAY OTHER THAN A PAYMENT DATE) ACCRUED
AND UNPAID COMPANY ADMINISTRATIVE EXPENSES OF THE ISSUER AND THE CO-ISSUER
(OTHER THAN ACCRUED AND UNPAID EXPENSES AND INDEMNITIES PAYABLE TO THE
COLLATERAL MANAGER UNDER THE COLLATERAL MANAGEMENT AGREEMENT).  ON THE CLOSING
DATE, THE TRUSTEE SHALL DEPOSIT INTO THE EXPENSE ACCOUNT AN AMOUNT EQUAL TO
APPROXIMATELY U.S. $11,234,432 FROM THE NET PROCEEDS RECEIVED BY THE ISSUER ON
SUCH DATE FROM THE INITIAL ISSUANCE OF THE NOTES.  FUNDS IN THE EXPENSE ACCOUNT
SHALL BE REPLENISHED ON EACH PAYMENT DATE, IF NECESSARY, IN ACCORDANCE WITH THE
PRIORITY OF PAYMENTS.  ON OR AFTER THE EFFECTIVE DATE, ANY AMOUNT REMAINING IN
THE EXPENSE ACCOUNT MAY, AT THE ELECTION OF THE COLLATERAL MANAGER BE DESIGNATED
AS INTEREST PROCEEDS.  ON THE DATE ON WHICH SUBSTANTIALLY ALL OF THE ISSUER’S
ASSETS HAVE BEEN SOLD OR OTHERWISE DISPOSED OF, THE ISSUER BY ISSUER ORDER
EXECUTED BY AN AUTHORIZED OFFICER OF THE COLLATERAL MANAGER SHALL DIRECT THE
TRUSTEE TO, AND, UPON RECEIPT OF SUCH ISSUER ORDER, THE TRUSTEE SHALL, TRANSFER
ALL AMOUNTS ON DEPOSIT IN THE EXPENSE ACCOUNT TO THE INTEREST COLLECTION ACCOUNT
FOR APPLICATION PURSUANT TO SECTION 11.1(A)(I) AS INTEREST PROCEEDS.  AMOUNTS
CREDITED TO THE EXPENSE ACCOUNT MAY BE APPLIED ON OR PRIOR TO THE DETERMINATION


 


179

--------------------------------------------------------------------------------



 


DATE PRECEDING THE FIRST PAYMENT DATE TO PAY AMOUNTS DUE IN CONNECTION WITH THE
OFFERING OF THE NOTES.


 


(B)      THE TRUSTEE AGREES TO GIVE THE ISSUER IMMEDIATE NOTICE IF IT BECOMES
AWARE THAT THE EXPENSE ACCOUNT OR ANY FUNDS ON DEPOSIT THEREIN, OR OTHERWISE TO
THE CREDIT OF THE EXPENSE ACCOUNT, SHALL BECOME SUBJECT TO ANY WRIT, ORDER,
JUDGMENT, WARRANT OF ATTACHMENT, EXECUTION OR SIMILAR PROCESS.  THE ISSUER SHALL
NOT HAVE ANY LEGAL, EQUITABLE OR BENEFICIAL INTEREST IN THE EXPENSE ACCOUNT. 
THE EXPENSE ACCOUNT SHALL REMAIN AT ALL TIMES WITH THE CORPORATE TRUST OFFICE OF
A FINANCIAL INSTITUTION HAVING A LONG-TERM DEBT RATING BY EACH RATING AGENCY AT
LEAST EQUAL TO “BBB+” OR “BAA1,” AS APPLICABLE.


 


(C)      THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER MAY DIRECT THE TRUSTEE
TO, AND UPON SUCH DIRECTION THE TRUSTEE SHALL, INVEST ALL FUNDS IN THE EXPENSE
ACCOUNT IN ELIGIBLE INVESTMENTS DESIGNATED BY THE COLLATERAL MANAGER.  ALL
INTEREST AND OTHER INCOME FROM SUCH INVESTMENTS SHALL BE DEPOSITED IN THE
EXPENSE ACCOUNT, ANY GAIN REALIZED FROM SUCH INVESTMENTS SHALL BE CREDITED TO
THE EXPENSE ACCOUNT, AND ANY LOSS RESULTING FROM SUCH INVESTMENTS SHALL BE
CHARGED TO THE EXPENSE ACCOUNT.  THE TRUSTEE SHALL NOT IN ANY WAY BE HELD LIABLE
(EXCEPT AS A RESULT OF NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH) BY REASON OF
ANY INSUFFICIENCY OF SUCH EXPENSE ACCOUNT RESULTING FROM ANY LOSS RELATING TO
ANY SUCH INVESTMENT, EXCEPT WITH RESPECT TO INVESTMENTS IN OBLIGATIONS OF THE
TRUSTEE OR ANY AFFILIATE THEREOF.  IF THE TRUSTEE DOES NOT RECEIVE INVESTMENT
INSTRUCTIONS FROM AN AUTHORIZED OFFICER OF THE COLLATERAL MANAGER, THE TRUSTEE
MAY INVEST FUNDS RECEIVED IN THE EXPENSE ACCOUNT IN ELIGIBLE INVESTMENTS OF THE
TYPE DESCRIBED IN CLAUSE (II) OF THE DEFINITION THERETO.


 


SECTION 10.7           INTEREST ADVANCES.


 


(A)      WITH RESPECT TO EACH DETERMINATION DATE FOR WHICH THE SUM OF INTEREST
PROCEEDS AND, IF APPLICABLE, PRINCIPAL PROCEEDS, COLLECTED DURING THE RELATED
DUE PERIOD THAT ARE AVAILABLE TO PAY INTEREST ON THE CLASS A-1 NOTES, THE CLASS
A-2 NOTES AND THE CLASS B NOTES IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS, ARE
INSUFFICIENT TO REMIT THE INTEREST DUE AND PAYABLE WITH RESPECT TO THE CLASS A-1
NOTES, THE CLASS A-2 NOTES AND THE CLASS B NOTES ON THE FOLLOWING PAYMENT DATE
(THE AMOUNT OF SUCH INSUFFICIENCY, AN “INTEREST SHORTFALL”), THE TRUSTEE SHALL
PROVIDE THE ADVANCING AGENT WITH WRITTEN NOTICE OF SUCH INTEREST SHORTFALL NO
LATER THAN THE CLOSE OF BUSINESS ON THE BUSINESS DAY FOLLOWING SUCH
DETERMINATION DATE.  THE TRUSTEE SHALL PROVIDE THE ADVANCING AGENT WITH NOTICE,
PRIOR TO ANY FUNDING OF AN INTEREST ADVANCE BY THE ADVANCING AGENT, OF ANY
ADDITIONAL INTEREST REMITTANCES RECEIVED BY THE TRUSTEE AFTER DELIVERY OF SUCH
INITIAL NOTICE THAT REDUCE SUCH INTEREST SHORTFALL.  NO LATER THAN 5:00 P.M.
(NEW YORK TIME) ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE RELATED PAYMENT
DATE (BUT IN ANY EVENT NO EARLIER THAN ONE BUSINESS DAY FOLLOWING THE ADVANCING
AGENT’S RECEIPT OF NOTICE OF SUCH INTEREST SHORTFALL), THE ADVANCING AGENT SHALL
ADVANCE THE DIFFERENCE BETWEEN SUCH AMOUNTS (EACH SUCH ADVANCE, AN “INTEREST
ADVANCE”) BY DEPOSIT OF AN AMOUNT EQUAL TO SUCH INTEREST ADVANCE IN THE PAYMENT
ACCOUNT, SUBJECT TO A DETERMINATION OF RECOVERABILITY BY THE ADVANCING AGENT AS
DESCRIBED IN SECTION 10.7(B), AND SUBJECT TO A MAXIMUM LIMIT IN RESPECT OF ANY
PAYMENT DATE EQUAL TO THE LESSER OF (I) THE AGGREGATE OF SUCH INTEREST
SHORTFALLS THAT WOULD OTHERWISE OCCUR ON THE CLASS A-1 NOTES, THE CLASS A-2
NOTES AND CLASS B NOTES AND (II) THE AGGREGATE OF THE INTEREST PAYMENTS NOT
RECEIVED IN RESPECT OF NON-ADVANCING COLLATERAL DEBT SECURITIES. 
NOTWITHSTANDING THE FOREGOING, IN NO CIRCUMSTANCE WILL

 

180

--------------------------------------------------------------------------------


 


THE ADVANCING AGENT BE REQUIRED TO MAKE AN INTEREST ADVANCE IN RESPECT OF A
NON-ADVANCING COLLATERAL DEBT SECURITY (X) TO THE EXTENT THAT THE AGGREGATE
OUTSTANDING AMOUNT OF ALL UNREIMBURSED INTEREST ADVANCES WOULD EXCEED THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE CLASS A NOTES AND THE CLASS B
NOTES OR (Y) IF THE CLASS A/B PAR VALUE RATIO ON THE RELEVANT MEASUREMENT DATE
IS LESS THAN 100%. ANY INTEREST ADVANCE MADE BY THE ADVANCING AGENT WITH RESPECT
TO A PAYMENT DATE THAT IS IN EXCESS OF THE ACTUAL INTEREST SHORTFALL FOR SUCH
PAYMENT DATE SHALL BE REFUNDED TO THE ADVANCING AGENT BY THE TRUSTEE ON THE SAME
BUSINESS DAY THAT SUCH INTEREST ADVANCE WAS MADE (OR, IF SUCH INTEREST ADVANCE
IS MADE PRIOR TO FINAL DETERMINATION BY THE TRUSTEE OF SUCH INTEREST SHORTFALL,
ON THE BUSINESS DAY OF SUCH FINAL DETERMINATION).  THE ADVANCING AGENT SHALL
PROVIDE THE TRUSTEE WRITTEN NOTICE OF A DETERMINATION BY THE ADVANCING AGENT
THAT A PROPOSED INTEREST ADVANCE WOULD CONSTITUTE A NONRECOVERABLE ADVANCE NO
LATER THAN THE CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE
RELATED PAYMENT DATE (OR, IN THE EVENT THAT THE ADVANCING AGENT DID NOT RECEIVE
NOTICE OF THE RELATED INTEREST SHORTFALL ON THE RELATED DETERMINATION DATE, NO
LATER THAN THE CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY FOLLOWING THE
ADVANCING AGENT’S RECEIPT OF NOTICE OF SUCH INTEREST SHORTFALL).  IF THE
ADVANCING AGENT SHALL FAIL TO MAKE ANY REQUIRED INTEREST ADVANCE AT OR PRIOR TO
THE TIME AT WHICH DISTRIBUTIONS ARE TO BE MADE PURSUANT TO SECTION 11.1(A), THE
TRUSTEE, IN ITS CAPACITY AS BACKUP ADVANCING AGENT, SHALL BE REQUIRED TO MAKE
SUCH INTEREST ADVANCE, SUBJECT TO A DETERMINATION OF RECOVERABILITY BY THE
TRUSTEE AS DESCRIBED IN SECTION 10.7(B).  THE TRUSTEE SHALL BE ENTITLED TO
CONCLUSIVELY RELY ON ANY AFFIRMATIVE DETERMINATION BY THE ADVANCING AGENT THAT
AN INTEREST ADVANCE WOULD CONSTITUTE A NONRECOVERABLE ADVANCE.  BASED UPON
AVAILABLE INFORMATION AT THE TIME, THE TRUSTEE, THE COLLATERAL MANAGER OR THE
ADVANCING AGENT WILL PROVIDE FIFTEEN (15) DAYS PRIOR NOTICE TO EACH RATING
AGENCY IF RECOVERY OF A NONRECOVERABLE ADVANCE WOULD RESULT IN AN INTEREST
SHORTFALL ON THE NEXT SUCCEEDING PAYMENT DATE.  NO LATER THAN THE CLOSE OF
BUSINESS ON THE DETERMINATION DATE RELATED TO A PAYMENT DATE ON WHICH THE
RECOVERY OF A NONRECOVERABLE ADVANCE WOULD RESULT IN AN INTEREST SHORTFALL, THE
COLLATERAL MANAGER WILL PROVIDE EACH RATING AGENCY NOTICE OF SUCH RECOVERY.


 


(B)      NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NEITHER THE ADVANCING
AGENT NOR THE TRUSTEE, IN ITS CAPACITY AS BACKUP ADVANCING AGENT, AS APPLICABLE,
SHALL BE REQUIRED TO MAKE ANY INTEREST ADVANCE UNLESS SUCH PERSON DETERMINES, IN
ITS SOLE DISCRETION, EXERCISED IN GOOD FAITH THAT SUCH INTEREST ADVANCE, OR SUCH
PROPOSED INTEREST ADVANCE, PLUS INTEREST EXPECTED TO ACCRUE THEREON AT THE
REIMBURSEMENT RATE, WILL BE RECOVERABLE FROM SUBSEQUENT PAYMENTS OR COLLECTIONS
WITH RESPECT TO ALL ASSETS AND HAS DETERMINED IN ITS REASONABLE JUDGMENT THAT
THE RECOVERY WOULD NOT RESULT IN AN INTEREST SHORTFALL.  IN DETERMINING WHETHER
ANY PROPOSED INTEREST ADVANCE WILL BE, OR WHETHER ANY INTEREST ADVANCE
PREVIOUSLY MADE IS, A NONRECOVERABLE ADVANCE, THE ADVANCING AGENT OR THE
TRUSTEE, IN ITS CAPACITY AS BACKUP ADVANCING AGENT, AS APPLICABLE, WILL TAKE
INTO ACCOUNT:


 

(I)            AMOUNTS THAT MAY BE REALIZED ON EACH UNDERLYING MORTGAGE PROPERTY
IN ITS “AS IS” OR THEN CURRENT CONDITION AND OCCUPANCY;

 

(II)           THAT THE RELATED SENIOR TRANCHES OF ANY COLLATERAL DEBT SECURITY
MAY BE REQUIRED TO BE FULLY PAID AND ANY ADVANCES (AND INTEREST THEREON) MADE IN
RESPECT OF SUCH SENIOR TRANCHES MAY BE REQUIRED TO BE FULLY REIMBURSED, PRIOR TO
ANY AMOUNTS RECOVERED

 

181

--------------------------------------------------------------------------------


 

IN RESPECT OF THE UNDERLYING MORTGAGE PROPERTIES ARE ALLOCATED OR OTHERWISE MADE
AVAILABLE TO THE COLLATERAL DEBT SECURITIES;

 

(III)          THE POSSIBILITY AND EFFECTS OF FUTURE ADVERSE CHANGE WITH RESPECT
TO THE UNDERLYING MORTGAGE PROPERTIES, THE POTENTIAL LENGTH OF TIME BEFORE SUCH
INTEREST ADVANCE MAY BE REIMBURSED AND THE RESULTING DEGREE OF UNCERTAINTY WITH
RESPECT TO SUCH REIMBURSEMENT; AND

 

(IV)          THE FACT THAT INTEREST ADVANCES ARE INTENDED TO PROVIDE LIQUIDITY
ONLY AND NOT CREDIT SUPPORT TO THE CLASS A-1 NOTEHOLDERS, THE CLASS A-2
NOTEHOLDERS AND THE CLASS B NOTEHOLDERS.

 

For purposes of any such determination of whether an Interest Advance
constitutes or would constitute a Nonrecoverable Advance, an Interest Advance
will be deemed to be nonrecoverable if the Advancing Agent or the Trustee, in
its capacity as Backup Advancing Agent, as applicable, determines that future
Interest Proceeds and Principal Proceeds may be ultimately insufficient to fully
reimburse such Interest Advance, plus interest thereon at the Reimbursement Rate
within a reasonable period of time.  Absent bad faith, the determination by the
Advancing Agent or the Trustee, in its capacity as Backup Advancing Agent, as
applicable, as to the nonrecoverability of any Interest Advance shall be
conclusive and binding on the Holders of the Notes.

 


(C)      THE ADVANCING AGENT AND THE TRUSTEE, IN ITS CAPACITY AS BACKUP
ADVANCING AGENT, WILL EACH BE ENTITLED TO RECOVER ANY PREVIOUSLY UNREIMBURSED
INTEREST ADVANCE MADE BY IT (INCLUDING ANY NONRECOVERABLE ADVANCE), TOGETHER
WITH INTEREST THEREON, FIRST, FROM INTEREST PROCEEDS AND SECOND (TO THE EXTENT
THAT THERE ARE INSUFFICIENT INTEREST PROCEEDS FOR SUCH REIMBURSEMENT), FROM
PRINCIPAL PROCEEDS TO THE EXTENT THAT SUCH REIMBURSEMENT WOULD NOT TRIGGER AN
ADDITIONAL INTEREST SHORTFALL; PROVIDED THAT IF AT ANY TIME AN INTEREST ADVANCE
IS DETERMINED TO BE A NONRECOVERABLE ADVANCE, THE ADVANCING AGENT OR THE
TRUSTEE, IN ITS CAPACITY AS BACKUP ADVANCING AGENT, SHALL BE ENTITLED TO RECOVER
ALL OUTSTANDING INTEREST ADVANCES FROM THE COLLECTION ACCOUNTS ON ANY BUSINESS
DAY DURING ANY INTEREST ACCRUAL PERIOD PRIOR TO THE RELATED DETERMINATION DATE
(OR ON A PAYMENT DATE PRIOR TO ANY PAYMENT OF INTEREST ON OR PRINCIPAL OF THE
NOTES IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS).  THE ADVANCING AGENT SHALL
BE PERMITTED (BUT NOT OBLIGATED) TO DEFER OR OTHERWISE STRUCTURE THE TIMING OF
RECOVERIES OF NONRECOVERABLE ADVANCES IN SUCH MANNER AS THE ADVANCING AGENT
DETERMINES IS IN THE BEST INTEREST OF THE NOTEHOLDERS AS A COLLECTIVE WHOLE,
WHICH MAY INCLUDE BEING REIMBURSED FOR NONRECOVERABLE ADVANCES IN INSTALLMENTS.


 


(D)      THE ADVANCING AGENT AND THE TRUSTEE, IN ITS CAPACITY AS BACKUP
ADVANCING AGENT, WILL EACH BE ENTITLED WITH RESPECT TO ANY INTEREST ADVANCE MADE
BY IT (INCLUDING NONRECOVERABLE ADVANCES) TO INTEREST ACCRUED ON THE AMOUNT OF
SUCH INTEREST ADVANCE FOR SO LONG AS IT IS OUTSTANDING AT THE REIMBURSEMENT
RATE.


 


(E)      THE ADVANCING AGENT’S AND THE TRUSTEE’S OBLIGATIONS TO MAKE INTEREST
ADVANCES IN RESPECT OF THE COLLATERAL DEBT SECURITIES WILL CONTINUE THROUGH THE
STATED MATURITY, UNLESS THE CLASS A NOTES AND THE CLASS B NOTES ARE PREVIOUSLY
REDEEMED OR REPAID IN FULL.

 

182

--------------------------------------------------------------------------------


 


(F)       IN NO EVENT WILL THE ADVANCING AGENT OR THE TRUSTEE, IN ITS CAPACITY
AS BACKUP ADVANCING AGENT, BE REQUIRED TO ADVANCE ANY PAYMENTS IN RESPECT OF
PRINCIPAL OR WITH RESPECT TO ANY CLASS OF NOTES OTHER THAN THE CLASS A-1 NOTES,
THE CLASS A-2 NOTES AND THE CLASS B NOTES.


 


(G)      IN CONSIDERATION OF THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, THE
ADVANCING AGENT SHALL BE ENTITLED TO RECEIVE, AT THE TIMES SET FORTH HEREIN AND
SUBJECT TO THE PRIORITY OF PAYMENTS, TO THE EXTENT FUNDS ARE AVAILABLE THEREFOR,
THE ADVANCING AGENT FEE. IN CONSIDERATION OF THE TRUSTEE’S BACK-UP ADVANCING
OBLIGATIONS HEREUNDER, THE TRUSTEE SHALL BE ENTITLED TO RECEIVE, AT THE TIMES
SET FORTH HEREIN AND SUBJECT TO THE PRIORITY OF PAYMENTS, TO THE EXTENT FUNDS
ARE AVAILABLE THEREFORE, THE BACK-UP ADVANCING AGENT FEE.


 


(H)      THE DETERMINATION BY THE ADVANCING AGENT OR THE TRUSTEE, IN ITS
CAPACITY AS BACKUP ADVANCING AGENT, AS APPLICABLE, (I) THAT IT HAS MADE A
NONRECOVERABLE ADVANCE OR (II) THAT ANY PROPOSED INTEREST ADVANCE, IF MADE,
WOULD CONSTITUTE A NONRECOVERABLE ADVANCE, SHALL BE EVIDENCED BY AN OFFICER’S
CERTIFICATE DELIVERED PROMPTLY TO THE TRUSTEE (OR, IF APPLICABLE, RETAINED
THEREBY), THE ISSUER, S&P, FITCH AND MOODY’S, SETTING FORTH THE BASIS FOR SUCH
DETERMINATION; PROVIDED THAT FAILURE TO GIVE SUCH NOTICE, OR ANY DEFECT THEREIN,
SHALL NOT IMPAIR OR AFFECT THE VALIDITY OF, OR THE ADVANCING AGENT OR THE
TRUSTEE’S ENTITLEMENT TO REIMBURSEMENT WITH RESPECT TO, ANY INTEREST ADVANCE.


 


(I)       IF A SCHEDULED DISTRIBUTION ON ANY COLLATERAL DEBT SECURITY IS NOT
PAID TO THE TRUSTEE ON THE DUE DATE THEREFOR, THE TRUSTEE SHALL PROVIDE THE
ADVANCING AGENT WITH NOTICE OF SUCH DEFAULT ON THE BUSINESS DAY IMMEDIATELY
FOLLOWING SUCH DEFAULT.  IN ADDITION, UPON REQUEST, THE TRUSTEE SHALL PROVIDE
THE ADVANCING AGENT (EITHER ELECTRONICALLY OR IN HARD-COPY FORMAT), WITH COPIES
OF ALL REPORTS RECEIVED FROM ANY TRUSTEE, TRUST ADMINISTRATOR, MASTER SERVICER
OR SIMILAR ADMINISTRATIVE ENTITY WITH RESPECT TO THE COLLATERAL DEBT SECURITIES
AND THE TRUSTEE SHALL PROMPTLY MAKE AVAILABLE TO THE ADVANCING AGENT ANY OTHER
INFORMATION REASONABLY AVAILABLE TO THE TRUSTEE BY REASON OF ITS ACTING AS
TRUSTEE HEREUNDER TO PERMIT THE ADVANCING AGENT TO MAKE A DETERMINATION OF
RECOVERABILITY WITH RESPECT TO ANY INTEREST ADVANCE AND TO OTHERWISE PERFORM ITS
ADVANCING FUNCTIONS UNDER THIS INDENTURE.


 


(J)       NOTWITHSTANDING ANYTHING IN THIS INDENTURE TO THE CONTRARY, THE
ADVANCING AGENT SHALL BE PERMITTED (BUT NOT OBLIGATED) TO DEFER OR OTHERWISE
STRUCTURE THE TIMING OF THE RECOVERIES IN SUCH A MANNER AS THE ADVANCING AGENT
DETERMINES IS IN THE BEST INTEREST OF THE NOTEHOLDERS AS A COLLECTIVE WHOLE,
WHICH MAY INCLUDE BEING REIMBURSED FOR NONRECOVERABLE ADVANCES IN INSTALLMENTS.


 


SECTION 10.8           REPORTS BY PARTIES.


 

The Trustee shall supply, in a timely fashion, to the Issuer, the Co-Issuer, the
Preferred Shares Paying Agent and the Collateral Manager any information
regularly maintained by the Trustee that the Issuer, the Co-Issuer, the
Preferred Shares Paying Agent or the Collateral Manager may from time to time
request with respect to the Pledged Obligations or the Accounts and provide any
other information reasonably available to the Trustee by reason of its acting as
Trustee hereunder and required to be provided by Section 10.9 or to permit the
Collateral Manager to perform its obligations under the Collateral Management
Agreement.  The Trustee

 

183

--------------------------------------------------------------------------------


 

shall forward to the Collateral Manager and each Hedge Counterparty copies of
notices and other writings received by it from the issuer of any Collateral Debt
Security or from any Clearing Agency with respect to any Collateral Debt
Security advising the holders of such security of any rights that the holders
might have with respect thereto (including, without limitation, notices of calls
and redemptions of securities) as well as all periodic financial reports
received from such issuer and Clearing Agencies with respect to such issuer. 
Each of the Issuer and Collateral Manager shall promptly forward to the Trustee
any information in their possession or reasonably available to them concerning
any of the Pledged Obligations that the Trustee reasonably may request or that
reasonably may be necessary to enable the Trustee to prepare any report or
perform any duty or function on its part to be performed under the terms of this
Indenture.

 


SECTION 10.9           REPORTS; ACCOUNTINGS.


 


(A)      THE TRUSTEE SHALL MONITOR THE ASSETS ON AN ONGOING BASIS AND PROVIDE
ACCESS TO THE INFORMATION MAINTAINED BY THE TRUSTEE TO, AND UPON REASONABLE
REQUEST OF THE COLLATERAL MANAGER, SHALL ASSIST THE COLLATERAL MANAGER IN
PERFORMING ITS DUTIES UNDER THE COLLATERAL MANAGEMENT AGREEMENT, EACH IN
ACCORDANCE WITH THIS INDENTURE.


 


(B)      THE TRUSTEE SHALL PERFORM THE FOLLOWING FUNCTIONS DURING THE TERM OF
THIS AGREEMENT:


 

(I)            CREATE AND MAINTAIN A DATABASE WITH RESPECT TO THE COLLATERAL
DEBT SECURITIES (THE “DATABASE”);

 

(II)           PERMIT ACCESS TO THE INFORMATION CONTAINED IN THE DATABASE BY THE
COLLATERAL MANAGER AND THE ISSUER;

 

(III)          ON A MONTHLY BASIS MONITOR AND UPDATE THE DATABASE FOR RATINGS
CHANGES;

 

(IV)          UPDATE THE DATABASE FOR COLLATERAL DEBT SECURITIES OR ELIGIBLE
INVESTMENTS ACQUIRED OR SOLD OR OTHERWISE DISPOSED OF;

 

(V)           PREPARE AND ARRANGE FOR THE DELIVERY TO EACH RATING AGENCY, THE
COLLATERAL MANAGER, EACH HEDGE COUNTERPARTY, THE INITIAL PURCHASER, AND UPON
REQUEST THEREFOR, ANY HOLDER OF A NOTE SHOWN ON THE NOTE REGISTRAR, ANY
PREFERRED SHAREHOLDER SHOWN ON THE REGISTER MAINTAINED BY THE SHARE REGISTRAR,
AND, FOR SO LONG AS ANY NOTES ARE LISTED ON THE IRISH STOCK EXCHANGE, THE IRISH
PAYING AGENT OF THE MONTHLY REPORTS;

 

(VI)          PREPARE AND ARRANGE FOR THE DELIVERY TO THE COLLATERAL MANAGER,
EACH HEDGE COUNTERPARTY, AND UPON REQUEST THEREFOR, ANY HOLDER OF A NOTE SHOWN
ON THE NOTES REGISTER, ANY PREFERRED SHAREHOLDER SHOWN ON THE REGISTER
MAINTAINED BY THE SHARE REGISTRAR, THE FIRM OF INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS APPOINTED PURSUANT TO SECTION 10.11(A) HEREOF, EACH RATING AGENCY,
THE DEPOSITORY (WITH INSTRUCTIONS TO FORWARD IT TO EACH OF ITS PARTICIPANTS WHO
ARE HOLDERS OF ANY NOTES) AND, FOR SO LONG AS ANY NOTES ARE LISTED ON THE IRISH
STOCK EXCHANGE, THE IRISH PAYING AGENT, OF THE NOTES VALUATION REPORT;

 

184

--------------------------------------------------------------------------------


 

(VII)         ASSIST IN PREPARATION AND ARRANGE FOR THE DELIVERY TO THE
COLLATERAL MANAGER AND EACH HEDGE COUNTERPARTY OF THE REDEMPTION DATE STATEMENT;

 

(VIII)        ARRANGE FOR THE DELIVERY TO EACH RATING AGENCY OF ALL INFORMATION
OR REPORTS REQUIRED UNDER THIS INDENTURE, INCLUDING, BUT NOT LIMITED TO,
PROVIDING S&P, MOODY’S AND FITCH WITH (A) WRITTEN NOTICE OF (1) ANY BREACHES
UNDER ANY OF THE TRANSACTION DOCUMENTS AND (2) THE TERMINATION OR CHANGE OF ANY
PARTIES TO THE TRANSACTION DOCUMENTS, IN EACH CASE, FOR WHICH THE TRUSTEE HAS
RECEIVED PRIOR WRITTEN NOTICE PURSUANT TO THE TERMS OF THE TRANSACTION DOCUMENT
AND (B) EACH MONTHLY REPORT IN EXCEL SPREADSHEET FORMAT; AND

 

(IX)           ASSIST THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS IN THE
PREPARATION OF THOSE REPORTS REQUIRED UNDER SECTION 10.11 HEREOF BY PROVIDING
ACCESS TO THE INFORMATION CONTAINED IN THE DATABASE.

 


(C)      THE TRUSTEE, ON BEHALF OF THE ISSUER, SHALL COMPILE AND PROVIDE OR MAKE
AVAILABLE ON ITS WEBSITE INITIALLY LOCATED AT WWW.CDOLINK.COM TO EACH RATING
AGENCY, THE COLLATERAL MANAGER, EACH HEDGE COUNTERPARTY, THE INITIAL PURCHASER,
FOR SO LONG AS ANY NOTES ARE LISTED ON THE IRISH STOCK EXCHANGE, AND UPON
REQUEST THEREFOR, ANY HOLDER OF A NOTE SHOWN ON THE NOTES REGISTER, ANY
BENEFICIAL OWNER OF A NOTE WHO PROVIDES TO THE TRUSTEE A CERTIFICATION IN THE
FORM OF EXHIBIT M HERETO, ANY PREFERRED SHAREHOLDER SHOWN ON THE REGISTER
MAINTAINED BY THE SHARE REGISTRAR, NOT LATER THAN THE FIFTH BUSINESS DAY AFTER
THE FIRST DAY OF EACH MONTH COMMENCING IN SEPTEMBER 2005 (OR SOLELY IN THE CASE
OF THE FIRST MONTHLY REPORT, THE FIFTEENTH BUSINESS DAY), DETERMINED AS OF THE
LAST BUSINESS DAY OF THE PRECEDING MONTH, A MONTHLY REPORT (THE “MONTHLY
REPORT”).  THE MONTHLY REPORT SHALL CONTAIN THE FOLLOWING INFORMATION AND
INSTRUCTIONS WITH RESPECT TO THE PLEDGED OBLIGATIONS INCLUDED IN THE ASSETS
BASED IN PART ON INFORMATION PROVIDED BY THE COLLATERAL MANAGER:


 

(I)            (1) THE AGGREGATE PRINCIPAL BALANCE OF ALL COLLATERAL DEBT
SECURITIES, TOGETHER WITH A CALCULATION, IN REASONABLE DETAIL, OF THE SUM OF (A)
THE AGGREGATE PRINCIPAL BALANCE OF ALL COLLATERAL DEBT SECURITIES (OTHER THAN
DEFAULTED SECURITIES AND WRITTEN DOWN SECURITIES) PLUS (B) THE PRINCIPAL BALANCE
OF EACH PLEDGED OBLIGATION WHICH IS WRITTEN DOWN SECURITY AND (C) THE PRINCIPAL
BALANCE OF EACH PLEDGED OBLIGATION WHICH IS A DEFAULTED SECURITY;

 

(II)           THE BALANCE OF ALL ELIGIBLE INVESTMENTS AND CASH IN EACH OF THE
INTEREST COLLECTION ACCOUNT, THE PRINCIPAL COLLECTION ACCOUNT, THE DELAYED
FUNDING OBLIGATIONS ACCOUNT AND THE EXPENSE ACCOUNT;

 

(III)          THE NATURE, SOURCE AND AMOUNT OF ANY PROCEEDS IN THE COLLECTION
ACCOUNTS, INCLUDING INTEREST PROCEEDS, PRINCIPAL PROCEEDS, UNSCHEDULED PRINCIPAL
PAYMENTS AND SALE PROCEEDS, RECEIVED SINCE THE DATE OF DETERMINATION OF THE LAST
MONTHLY REPORT;

 

(IV)          WITH RESPECT TO EACH COLLATERAL DEBT SECURITY AND EACH ELIGIBLE
INVESTMENT THAT IS PART OF THE ASSETS, ITS PRINCIPAL BALANCE, ANNUAL INTEREST
RATE, AVERAGE LIFE, ISSUER, MOODY’S RATING, S&P RATING AND FITCH RATING;

 

185

--------------------------------------------------------------------------------


 

(V)           THE IDENTITY OF EACH COLLATERAL DEBT SECURITY THAT WAS SOLD OR
DISPOSED OF PURSUANT TO SECTION 12.1 (INDICATING WHETHER SUCH COLLATERAL DEBT
SECURITY IS A DEFAULTED SECURITY, CREDIT RISK SECURITY OR OTHERWISE (IN EACH
CASE, AS REPORTED IN WRITING TO THE ISSUER BY THE COLLATERAL MANAGER) AND
WHETHER SUCH COLLATERAL DEBT SECURITY WAS SOLD PURSUANT TO SECTION 12.1(A)(I) OR
(II)) OR GRANTED TO THE TRUSTEE SINCE THE DATE OF DETERMINATION OF THE MOST
RECENT MONTHLY REPORT;

 

(VI)          THE IDENTITY OF EACH COLLATERAL DEBT SECURITY WHICH BECAME A
DEFAULTED SECURITY, CREDIT RISK SECURITY OR A WRITTEN DOWN SECURITY SINCE THE
DATE OF DETERMINATION OF THE LAST MONTHLY REPORT;

 

(VII)         THE IDENTITY OF EACH COLLATERAL DEBT SECURITY THAT HAS BEEN
UPGRADED OR DOWNGRADED BY ONE OR MORE RATING AGENCIES;

 

(VIII)        THE AGGREGATE PRINCIPAL BALANCE OF ALL FIXED RATE SECURITIES;

 

(IX)           THE AGGREGATE PRINCIPAL BALANCE OF ALL FLOATING RATE SECURITIES;

 

(X)            BASED ON INFORMATION PROVIDED BY THE COLLATERAL MANAGER, THE
AGGREGATE PRINCIPAL BALANCE OF ALL FLOATING RATE SECURITIES THAT CONSTITUTE
COVERED FIXED RATE SECURITIES;

 

(XI)           THE AGGREGATE PRINCIPAL BALANCE OF ALL COLLATERAL DEBT SECURITIES
THAT ARE GUARANTEED AS TO ULTIMATE OR TIMELY PAYMENT OF PRINCIPAL OR INTEREST;

 

(XII)          WITH RESPECT TO EACH SPECIFIED TYPE OF COLLATERAL DEBT SECURITY,
THE AGGREGATE PRINCIPAL BALANCE OF ALL COLLATERAL DEBT SECURITIES CONSISTING OF
SUCH SPECIFIED TYPE OF COLLATERAL DEBT SECURITIES;

 

(XIII)         BASED ON INFORMATION PROVIDED BY THE COLLATERAL MANAGER, THE
IDENTITY OF, AND THE AGGREGATE PRINCIPAL BALANCE OF ALL COLLATERAL DEBT
SECURITIES WHOSE MOODY’S RATING IS DETERMINED AS PROVIDED IN EACH CLAUSE OF THE
DEFINITION OF “MOODY’S RATING” AND THE IDENTITY OF, AND THE AGGREGATE PRINCIPAL
BALANCE OF ALL COLLATERAL DEBT SECURITIES WHOSE S&P RATING IS DETERMINED AS
PROVIDED IN EACH OF THE CLAUSES OF THE DEFINITION OF “S&P RATING,” IDENTIFYING
IN REASONABLE DETAIL THE BASIS FOR SUCH CALCULATION WITH RESPECT TO COLLATERAL
DEBT SECURITIES WITH AN S&P RATING ASSIGNED PURSUANT TO ANNEX 1, 2 OR 3 OF
SCHEDULE D, BASED ON INFORMATION PROVIDED BY THE COLLATERAL MANAGER;

 

(XIV)        WITH RESPECT TO EACH COLLATERAL DEBT SECURITY, THE AGGREGATE
PRINCIPAL BALANCE OF ALL COLLATERAL DEBT SECURITIES THAT ARE PART OF THE SAME
ISSUANCE;

 

(XV)         THE AGGREGATE PRINCIPAL BALANCE OF ALL COLLATERAL DEBT SECURITIES
THAT ARE SECURITIES THAT PROVIDE FOR PERIODIC PAYMENTS OF INTEREST LESS
FREQUENTLY THAN QUARTERLY;

 

(XVI)        BASED UPON THE INFORMATION SUPPLIED BY THE COLLATERAL MANAGER, THE
AGGREGATE PRINCIPAL BALANCE OF ALL COLLATERAL DEBT SECURITIES ISSUED BY ANY
SINGLE ISSUER (PROVIDED THAT FOR AVOIDANCE OF DOUBT, WITH RESPECT TO ANY LOAN,
THE ISSUER OF SUCH LOAN SHALL BE DEEMED TO BE THE BORROWER OF SUCH LOAN);

 

186

--------------------------------------------------------------------------------


 

(XVII)       BASED UPON THE INFORMATION SUPPLIED BY THE COLLATERAL MANAGER, THE
AGGREGATE COLLATERAL BALANCE OF THE COLLATERAL DEBT SECURITIES CONSISTING OF
CMBS SECURITIES ISSUED IN ANY SINGLE CALENDAR YEAR;

 

(XVIII)      THE AGGREGATE PRINCIPAL BALANCE OF ALL COLLATERAL DEBT SECURITIES
(OTHER THAN CMBS SECURITIES, CRE CDO SECURITIES AND REIT DEBT SECURITIES) BACKED
BY EACH SINGLE PROPERTY TYPE BASED ON INFORMATION PROVIDED BY THE COLLATERAL
MANAGER;

 

(XIX)         THE AGGREGATE PRINCIPAL BALANCE OF ALL COLLATERAL DEBT SECURITIES
(OTHER THAN CMBS SECURITIES, CRE CDO SECURITIES AND REIT DEBT SECURITIES) THAT
ARE BACKED OR OTHERWISE INVESTED IN PROPERTIES LOCATED IN ANY SINGLE U.S. STATE
(FOR EACH SUCH STATE) BASED ON INFORMATION PROVIDED BY THE COLLATERAL MANAGER;

 

(XX)          THE CLASS A/B PAR VALUE RATIO, THE CLASS A/B INTEREST COVERAGE
RATIO, THE CLASS C/D/E PAR VALUE RATIO, THE CLASS C/D/E INTEREST COVERAGE RATIO,
THE CLASS F/G/H PAR VALUE RATIO AND THE CLASS F/G/H INTEREST COVERAGE RATIO, AND
A STATEMENT AS TO WHETHER THE INTEREST COVERAGE TEST AND THE PAR VALUE TEST ARE
SATISFIED;

 

(XXI)         THE MOODY’S RATING FACTOR AND A STATEMENT AS TO WHETHER THE
MOODY’S MAXIMUM RATING FACTOR TEST IS SATISFIED;

 

(XXII)          THE HERFINDAHL SCORE, THE AMOUNT OF CASH THAT HAS BEEN RECEIVED
IN RESPECT OF PRINCIPAL PROCEEDS OF THE COLLATERAL DEBT SECURITIES SINCE THE
IMMEDIATELY PRECEDING MEASUREMENT DATE BUT HAS NOT BEEN REINVESTED IN ADDITIONAL
COLLATERAL DEBT SECURITIES (AND WHAT THE HERFINDAHL SCORE WOULD HAVE BEEN HAD
SUCH CASH IN RESPECT OF SUCH PRINCIPAL PROCEEDS NOT EXISTED), A STATEMENT AS TO
WHETHER THE HERFINDAHL TEST WAS SATISFIED OR DEEMED SATISFIED ON THE IMMEDIATELY
PRECEDING MEASUREMENT DATE AND A STATEMENT AS TO WHETHER THE HERFINDAHL
DIVERSITY TEST IS SATISFIED;

 

(XXIII)       THE WEIGHTED AVERAGE COUPON AND A STATEMENT AS TO WHETHER THE
MINIMUM WEIGHTED AVERAGE COUPON TEST IS SATISFIED;

 

(XXIV)          THE WEIGHTED AVERAGE SPREAD AND A STATEMENT AS TO WHETHER THE
MINIMUM WEIGHTED AVERAGE SPREAD TEST IS SATISFIED;

 

(XXV)          THE EXTENDED WEIGHTED AVERAGE MATURITY AND A STATEMENT AS TO
WHETHER THE MOODY’S WEIGHTED AVERAGE EXTENDED MATURITY TEST IS SATISFIED;

 

(XXVI)          THE INITIAL WEIGHTED AVERAGE MATURITY AND A STATEMENT AS TO
WHETHER THE MOODY’S WEIGHTED AVERAGE INITIAL MATURITY TEST IS SATISFIED;

 

(XXVII)          BASED UPON INFORMATION SUPPLIED BY THE COLLATERAL MANAGER, THE
AVERAGE LIFE OF EACH COLLATERAL DEBT SECURITY, THE WEIGHTED AVERAGE LIFE AND A
STATEMENT AS TO WHETHER THE WEIGHTED AVERAGE LIFE TEST IS SATISFIED;

 

(XXVIII)     THE CLASS A-1 LOSS DIFFERENTIAL, THE CLASS A-2 LOSS DIFFERENTIAL,
THE CLASS B LOSS DIFFERENTIAL, THE CLASS C LOSS DIFFERENTIAL, THE CLASS D LOSS
DIFFERENTIAL, THE CLASS E LOSS DIFFERENTIAL, THE CLASS F LOSS DIFFERENTIAL, THE
CLASS G LOSS DIFFERENTIAL,

 

187

--------------------------------------------------------------------------------


 

THE CLASS H LOSS DIFFERENTIAL, THE CLASS J LOSS DIFFERENTIAL AND THE CLASS K
LOSS DIFFERENTIAL OF THE CURRENT PORTFOLIO AND A STATEMENT AS TO WHETHER THE S&P
CDO MONITOR TEST IS SATISFIED;

 

(XXIX)       THE S&P WEIGHTED AVERAGE RECOVERY RATE AND A STATEMENT AS TO
WHETHER THE S&P RECOVERY TEST IS SATISFIED;

 

(XXX)        A CALCULATION IN REASONABLE DETAIL NECESSARY TO DETERMINE
COMPLIANCE WITH EACH OF THE OTHER COLLATERAL QUALITY TESTS;

 

(XXXI)         THE PRINCIPAL BALANCE OF EACH COLLATERAL DEBT SECURITY THAT IS ON
CREDIT WATCH WITH NEGATIVE IMPLICATIONS;

 

(XXXII)        THE PRINCIPAL BALANCE OF EACH COLLATERAL DEBT SECURITY THAT IS ON
CREDIT WATCH WITH POSITIVE IMPLICATIONS;

 

(XXXIII)       THE AMOUNT OF THE CURRENT PORTION AND THE UNPAID PORTION, IF ANY,
OF THE SENIOR COLLATERAL MANAGEMENT FEE AND THE SUBORDINATED COLLATERAL
MANAGEMENT FEE WITH RESPECT TO THE RELATED PAYMENT DATE;

 

(XXXIV)       BASED UPON INFORMATION SUPPLIED BY THE COLLATERAL MANAGER, THE
CURRENT RATINGS OF ANY HEDGE COUNTERPARTY AND THE CREDIT SUPPORT PROVIDER OF ANY
HEDGE COUNTERPARTY;

 

(XXXV)        THE AGGREGATE NOTIONAL AMOUNT AS OF THE END OF SUCH MONTH AND EACH
FOLLOWING MONTH FOR ALL OUTSTANDING TRANSACTIONS UNDER ALL HEDGE AGREEMENTS
WHICH THE ISSUER HAS ENTERED INTO; AND

 

(XXXVI)       SUCH OTHER INFORMATION AS THE COLLATERAL MANAGER, THE TRUSTEE OR
ANY HEDGE COUNTERPARTY MAY REASONABLY REQUEST.

 


(D)      THE TRUSTEE, ON BEHALF OF THE ISSUER, SHALL PERFORM THE FOLLOWING
FUNCTIONS AND REPORT TO THE ISSUER, THE CO-ISSUER AND THE COLLATERAL MANAGER ON
EACH MEASUREMENT DATE:


 

(I)            CALCULATE THE CLASS A/B PAR VALUE RATIO AND THE CLASS A/B
INTEREST COVERAGE RATIO AND INDICATE WHETHER THE CLASS A/B PAR VALUE TEST AND
THE CLASS A/B INTEREST COVERAGE TEST ARE MET;

 

(II)           CALCULATE THE CLASS C/D/E PAR VALUE RATIO AND THE CLASS C/D/E
INTEREST COVERAGE RATIO AND INDICATE WHETHER THE CLASS C/D/E PAR VALUE TEST AND
THE CLASS C/D/E INTEREST COVERAGE TEST ARE MET; AND

 

(III)          CALCULATE THE CLASS F/G/H PAR VALUE RATIO AND THE CLASS F/G/H
INTEREST COVERAGE RATIO AND INDICATE WHETHER THE CLASS F/G/H PAR VALUE TEST AND
THE CLASS F/G/H INTEREST COVERAGE TEST ARE MET.

 


(E)      THE TRUSTEE, ON BEHALF OF THE ISSUER, SHALL PERFORM THE FOLLOWING
FUNCTIONS AND PREPARE A REPORT THEREOF RELATING TO THE MOST RECENTLY ENDED DUE
PERIOD DETERMINED AS OF

 

188

--------------------------------------------------------------------------------


 


EACH DETERMINATION DATE NOT LATER THAN THE BUSINESS DAY PRECEDING THE PAYMENT
DATE (THE “NOTES VALUATION REPORT”), WHICH SHALL CONTAIN THE FOLLOWING
INFORMATION, BASED IN PART ON INFORMATION PROVIDED BY THE COLLATERAL MANAGER:


 

(I)            CALCULATE THE PERCENTAGE (BASED ON THE OUTSTANDING AGGREGATE
PRINCIPAL BALANCES OF THE PLEDGED COLLATERAL DEBT SECURITIES) OF THE PLEDGED
COLLATERAL DEBT SECURITIES WHICH HAVE A MATURITY DATE OCCURRING ON OR PRIOR TO
EACH PAYMENT DATE;

 

(II)           IDENTIFY THE PRINCIPAL PROCEEDS AND INTEREST PROCEEDS;

 

(III)          DETERMINE THE NET OUTSTANDING PORTFOLIO BALANCE AS OF THE CLOSE
OF BUSINESS ON THE LAST BUSINESS DAY OF EACH DUE PERIOD AFTER GIVING EFFECT TO
THE PRINCIPAL PROCEEDS AS OF THE LAST BUSINESS DAY OF SUCH DUE PERIOD, PRINCIPAL
COLLECTIONS RECEIVED FROM COLLATERAL DEBT SECURITIES IN THE RELATED DUE PERIOD,
THE REINVESTMENT OF SUCH PROCEEDS IN ELIGIBLE INVESTMENTS DURING SUCH DUE PERIOD
AND THE COLLATERAL DEBT SECURITIES THAT WERE RELEASED DURING SUCH DUE PERIOD;

 

(IV)          DETERMINE THE AGGREGATE OUTSTANDING AMOUNT OF THE NOTES OF EACH
CLASS AT THE BEGINNING OF THE DUE PERIOD AND SUCH AGGREGATE OUTSTANDING AMOUNT
AS A PERCENTAGE OF THE ORIGINAL AGGREGATE OUTSTANDING AMOUNT OF THE NOTES OF
SUCH CLASS, THE AMOUNT OF PRINCIPAL PAYMENTS TO BE MADE ON THE NOTES OF EACH
CLASS ON THE NEXT PAYMENT DATE, THE AMOUNT OF ANY CLASS C CAPITALIZED INTEREST
ON THE CLASS C NOTES, THE AMOUNT OF ANY CLASS D CAPITALIZED INTEREST ON THE
CLASS D NOTES, THE AMOUNT OF ANY CLASS E CAPITALIZED INTEREST ON THE CLASS E
NOTES, THE AMOUNT OF ANY CLASS F CAPITALIZED INTEREST ON THE CLASS F NOTES, THE
AMOUNT OF ANY CLASS G CAPITALIZED INTEREST ON THE CLASS G NOTES, THE AMOUNT OF
ANY CLASS H CAPITALIZED INTEREST ON THE CLASS H NOTES, THE AMOUNT OF ANY CLASS J
CAPITALIZED INTEREST ON THE CLASS J NOTES, THE AMOUNT OF ANY CLASS K CAPITALIZED
INTEREST ON THE CLASS K NOTES, THE AGGREGATE OUTSTANDING AMOUNT OF THE NOTES OF
EACH CLASS AFTER GIVING EFFECT TO THE PAYMENT OF PRINCIPAL (AND WITH RESPECT TO
THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE
CLASS G NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K NOTES, CLASS
C CAPITALIZED INTEREST, CLASS D CAPITALIZED INTEREST, CLASS E CAPITALIZED
INTEREST, CLASS F CAPITALIZED INTEREST, CLASS G CAPITALIZED INTEREST, CLASS H
CAPITALIZED INTEREST, CLASS J CAPITALIZED INTEREST OR CLASS K CAPITALIZED
INTEREST AS APPLICABLE), ON THE RELATED PAYMENT DATE AND SUCH AGGREGATE
OUTSTANDING AMOUNT AS A PERCENTAGE OF THE ORIGINAL AGGREGATE OUTSTANDING AMOUNT
OF THE NOTES OF SUCH CLASS;

 

(V)           CALCULATE THE CLASS A-1 INTEREST DISTRIBUTION AMOUNT, THE CLASS
A-2 INTEREST DISTRIBUTION AMOUNT, THE CLASS B INTEREST DISTRIBUTION AMOUNT, THE
CLASS C INTEREST DISTRIBUTION AMOUNT, THE CLASS D INTEREST DISTRIBUTION AMOUNT,
THE CLASS E INTEREST DISTRIBUTION AMOUNT, THE CLASS F INTEREST DISTRIBUTION
AMOUNT, THE CLASS G INTEREST DISTRIBUTION AMOUNT, THE CLASS H INTEREST
DISTRIBUTION AMOUNT, THE CLASS J INTEREST DISTRIBUTION AND THE CLASS K INTEREST
DISTRIBUTION AMOUNT, FOR THE RELATED PAYMENT DATE AND THE AGGREGATE AMOUNT PAID
FOR ALL PRIOR PAYMENT DATES IN RESPECT OF SUCH AMOUNTS;

 

189

--------------------------------------------------------------------------------


 

(VI)          WITH THE ASSISTANCE OF THE COLLATERAL MANAGER, DETERMINE THE
COMPANY ADMINISTRATIVE EXPENSES ON AN ITEMIZED BASIS, THE SENIOR COLLATERAL
MANAGEMENT FEE AND THE SUBORDINATE COLLATERAL MANAGEMENT FEE PAYABLE BY THE
ISSUER ON THE RELATED PAYMENT DATE;

 

(VII)         WITH THE ASSISTANCE OF THE COLLATERAL MANAGER AS SET FORTH IN
SECTION 10.9(F), DETERMINE (A) THE BALANCE ON DEPOSIT IN THE INTEREST COLLECTION
ACCOUNT AND THE PRINCIPAL COLLECTION ACCOUNT AT THE END OF THE RELATED DUE
PERIOD, (B) THE AMOUNTS PAYABLE FROM THE COLLECTION ACCOUNTS TO THE PAYMENT
ACCOUNT IN ORDER TO MAKE PAYMENTS PURSUANT TO SECTION 11.1(A)(I) AND SECTION
11.1(A)(II) ON THE RELATED PAYMENT DATE (THE AMOUNTS PAYABLE PURSUANT TO EACH
SUCH CLAUSE TO BE SET FORTH AND IDENTIFIED SEPARATELY) AND (C) THE BALANCE OF
PRINCIPAL PROCEEDS AND THE BALANCE OF INTEREST PROCEEDS REMAINING IN THE
COLLECTION ACCOUNTS IMMEDIATELY AFTER ALL PAYMENTS AND DEPOSITS TO BE MADE ON
THE RELATED PAYMENT DATE;

 

(VIII)        CALCULATE THE AMOUNT TO BE PAID TO EACH HEDGE COUNTERPARTY AND THE
AMOUNT TO BE PAID BY EACH HEDGE COUNTERPARTY IN EACH CASE, SPECIFYING (A) THE
AMOUNT TO BE PAID UNDER EACH HEDGE AGREEMENT (OTHER THAN ANY PAYMENTS DUE AND
PAYABLE UPON A TERMINATION OF THE RELATED HEDGE AGREEMENT) AND (B) THE AMOUNT
OWING AS A RESULT OF A TERMINATION WITH RESPECT TO EACH HEDGE AGREEMENT;

 

(IX)           CALCULATE THE AMOUNT TO BE PAID TO THE ADVANCING AGENT OR THE
TRUSTEE, AS APPLICABLE, AS REIMBURSEMENT OF INTEREST ADVANCES AND REIMBURSEMENT
INTEREST AND CALCULATE THE AMOUNT OF THE NONRECOVERABLE ADVANCES TO BE PAID TO
THE ADVANCING AGENT OR THE TRUSTEE, AS APPLICABLE;

 

(X)            CALCULATE THE AMOUNT ON DEPOSIT IN THE EXPENSE ACCOUNT, THE
UNUSED PROCEEDS ACCOUNT, THE DELAYED FUNDING OBLIGATIONS ACCOUNT, EACH HEDGE
COLLATERAL ACCOUNT AND EACH HEDGE TERMINATION ACCOUNT;

 

(XI)           THE NATURE, SOURCE AND AMOUNT OF ANY PROCEEDS IN THE COLLECTION
ACCOUNTS, INCLUDING INTEREST PROCEEDS, PRINCIPAL PROCEEDS, UNSCHEDULED PRINCIPAL
PAYMENTS AND SALE PROCEEDS, RECEIVED SINCE THE DATE OF DETERMINATION OF THE LAST
MONTHLY REPORT;

 

(XII)          WITH RESPECT TO EACH COLLATERAL DEBT SECURITY AND EACH ELIGIBLE
INVESTMENT THAT IS PART OF THE ASSETS, ITS PRINCIPAL BALANCE, ANNUAL INTEREST
RATE, AVERAGE LIFE, ISSUER, MOODY’S RATING, S&P RATING AND FITCH RATING;

 

(XIII)         THE IDENTITY OF EACH COLLATERAL DEBT SECURITY THAT WAS SOLD OR
DISPOSED OF PURSUANT TO SECTION 12.1 (INDICATING WHETHER SUCH COLLATERAL DEBT
SECURITY IS A DEFAULTED SECURITY, CREDIT RISK SECURITY OR OTHERWISE (IN EACH
CASE, AS REPORTED IN WRITING TO THE ISSUER BY THE COLLATERAL MANAGER) AND
WHETHER SUCH COLLATERAL DEBT SECURITY WAS SOLD PURSUANT TO SECTION 12.1(A)(I) OR
(II)) OR GRANTED TO THE TRUSTEE SINCE THE DATE OF DETERMINATION OF THE MOST
RECENT MONTHLY REPORT; AND

 

(XIV)        THE IDENTITY OF EACH COLLATERAL DEBT SECURITY WHICH BECAME A
DEFAULTED SECURITY, CREDIT RISK SECURITY OR A WRITTEN DOWN SECURITY SINCE THE
DATE OF DETERMINATION OF THE LAST MONTHLY REPORT.

 

190

--------------------------------------------------------------------------------


 


(F)       UPON RECEIPT OF EACH MONTHLY REPORT, EACH NOTES VALUATION REPORT AND
EACH REDEMPTION DATE STATEMENT, THE COLLATERAL MANAGER SHALL COMPARE THE
INFORMATION CONTAINED IN ITS RECORDS WITH RESPECT TO THE PLEDGED OBLIGATIONS AND
SHALL, WITHIN FIVE BUSINESS DAYS AFTER RECEIPT OF EACH SUCH MONTHLY REPORT, SUCH
NOTES VALUATION REPORT OR SUCH REDEMPTION DATE STATEMENT, NOTIFY THE ISSUER AND
THE TRUSTEE WHETHER SUCH INFORMATION CONTAINED IN THE MONTHLY REPORT, THE NOTES
VALUATION REPORT OR THE REDEMPTION DATE STATEMENT, AS THE CASE MAY BE, CONFORMS
TO THE INFORMATION MAINTAINED BY THE COLLATERAL MANAGER WITH RESPECT TO THE
PLEDGED OBLIGATIONS, OR DETAIL ANY DISCREPANCIES.  IF ANY DISCREPANCY EXISTS,
THE TRUSTEE, THE ISSUER AND THE COLLATERAL MANAGER SHALL ATTEMPT TO RESOLVE THE
DISCREPANCY AND SHALL PROVIDE NOTICE TO A DESIGNATED REPRESENTATIVE OF THE
CONTROLLING CLASS.  IF SUCH DISCREPANCY CANNOT BE PROMPTLY RESOLVED, THE TRUSTEE
SHALL CAUSE THE FIRM OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS APPOINTED BY
THE ISSUER PURSUANT TO SECTION 10.11 HEREOF TO REVIEW SUCH MONTHLY REPORT, NOTES
VALUATION REPORT OR REDEMPTION DATE STATEMENT, AS THE CASE MAY BE, AND THE
COLLATERAL MANAGER’S RECORDS AND THE TRUSTEE’S RECORDS TO DETERMINE THE CAUSE OF
SUCH DISCREPANCY.  IF SUCH REVIEW REVEALS AN ERROR IN THE MONTHLY REPORT, NOTES
VALUATION REPORT OR REDEMPTION DATE STATEMENT, AS THE CASE MAY BE, OR THE
TRUSTEE’S OR THE COLLATERAL MANAGER’S RECORDS, THE MONTHLY REPORT, NOTES
VALUATION REPORT OR REDEMPTION DATE STATEMENT, AS THE CASE MAY BE, OR THE
TRUSTEE’S OR THE COLLATERAL MANAGER’S RECORDS, SHALL BE REVISED ACCORDINGLY AND,
AS SO REVISED, SHALL BE UTILIZED IN MAKING ALL CALCULATIONS PURSUANT TO THIS
INDENTURE.  EACH RATING AGENCY (IN EACH CASE ONLY SO LONG AS ANY CLASS OF NOTES
IS RATED), THE INITIAL PURCHASER AND THE COLLATERAL MANAGER SHALL BE NOTIFIED IN
WRITING OF ANY SUCH REVISIONS BY THE TRUSTEE ON BEHALF OF THE ISSUER.


 


(G)      THE TRUSTEE SHALL PREPARE THE NOTES VALUATION REPORT AND SHALL DELIVER
OR MAKE AVAILABLE ON ITS WEBSITE INITIALLY LOCATED AT WWW.CDOLINK.COM SUCH NOTES
VALUATION REPORT TO THE COLLATERAL MANAGER, EACH HEDGE COUNTERPARTY, AND UPON
REQUEST THEREFOR, ANY HOLDER OF A NOTE SHOWN ON THE NOTES REGISTER, ANY
BENEFICIAL OWNER OF A NOTE WHO PROVIDES TO THE TRUSTEE A CERTIFICATION IN THE
FORM OF EXHIBIT M HERETO, ANY HOLDER OF A PREFERRED SHARE SHOWN ON THE REGISTER
MAINTAINED BY THE SHARE REGISTRAR, THE FIRM OF INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS APPOINTED PURSUANT TO SECTION 10.11(A) HEREOF, EACH RATING AGENCY,
THE DEPOSITORY (WITH INSTRUCTIONS TO FORWARD IT TO EACH OF ITS PARTICIPANTS WHO
ARE HOLDERS OF ANY NOTES) AND, FOR SO LONG AS ANY SENIOR NOTES ARE LISTED ON THE
IRISH STOCK EXCHANGE, THE IRISH PAYING AGENT NOT LATER THAN THE RELATED PAYMENT
DATE.  THE NOTES VALUATION REPORT SHALL HAVE ATTACHED TO IT (WITH THE EXCEPTION
OF THE FIRST NOTES VALUATION REPORT) THE MOST RECENT MONTHLY REPORT.  ALL
INFORMATION MADE AVAILABLE ON THE TRUSTEE’S WEBSITE WILL BE RESTRICTED AND THE
TRUSTEE WILL ONLY PROVIDE ACCESS TO SUCH REPORTS TO THOSE PARTIES ENTITLED
THERETO PURSUANT TO THIS INDENTURE.  IN CONNECTION WITH PROVIDING ACCESS TO ITS
WEBSITE, THE TRUSTEE MAY REQUIRE REGISTRATION AND THE ACCEPTANCE OF A
DISCLAIMER.  QUESTIONS REGARDING THE TRUSTEE’S WEBSITE CAN BE DIRECTED TO THE
TRUSTEE’S CUSTOMER SERVICE DESK AT (301) 815-6600.


 

The Notes Valuation Report shall also contain the following statements:

 

“Instruction to Participant:  Please send
this to the beneficial owners of the Senior Notes”

 

191

--------------------------------------------------------------------------------


 

Reminder to Owners of each Class of Senior Notes:

 

Each owner or beneficial owner of Senior Notes must be either a U.S. Person who
is a qualified institutional buyer as defined in Rule 144A under the Securities
Act of 1933 and a Qualified Purchaser as defined by the Investment Company Act
of 1940 or not a U.S. Person, and if a U.S. Person, can represent as follows:

 

(I)            IT IS NOT A BROKER-DEALER WHICH OWNS AND INVESTS ON A
DISCRETIONARY BASIS LESS THAN $25 MILLION IN SECURITIES OF UNAFFILIATED ISSUERS;

 

(II)           IT IS NOT A PARTICIPANT-DIRECTED EMPLOYEE PLAN SUCH AS A 401(K)
PLAN;

 

(III)          IT IS ACTING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER
WHO IS A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED PURCHASER THAT IS NOT
INCLUDED IN (I) OR (II) ABOVE;

 

(IV)          IT IS NOT FORMED FOR THE PURPOSE OF INVESTING IN THE NOTES;

 

(V)           IT, AND EACH ACCOUNT FOR WHICH IT HOLDS THE NOTES, SHALL HOLD AT
LEAST THE MINIMUM DENOMINATION THEREFOR; AND

 

(VI)          IT WILL PROVIDE NOTICE OF THESE TRANSFER RESTRICTIONS TO ANY
TRANSFEREE FROM IT.

 


(H)      EACH NOTES VALUATION REPORT (AFTER APPROVAL BY THE COLLATERAL MANAGER
AFTER GIVING EFFECT TO ANY REVISIONS THERETO IN ACCORDANCE WITH SECTION 10.9(F))
SHALL CONSTITUTE INSTRUCTIONS FROM THE COLLATERAL MANAGER, ON BEHALF OF THE
ISSUER, TO THE TRUSTEE TO TRANSFER FUNDS FROM THE COLLECTION ACCOUNTS TO THE
PAYMENT ACCOUNT PURSUANT TO SECTION 10.2(E) AND TO WITHDRAW ON THE RELATED
PAYMENT DATE FROM THE PAYMENT ACCOUNT AND PAY OR TRANSFER THE AMOUNTS SET FORTH
IN THE NOTES VALUATION REPORT, AS APPLICABLE, IN THE MANNER SPECIFIED, AND IN
ACCORDANCE WITH THE PRIORITIES ESTABLISHED, IN SECTION 11.1 HEREOF.


 


(I)       NOT MORE THAN FIVE BUSINESS DAYS AFTER RECEIVING AN ISSUER REQUEST
REQUESTING INFORMATION REGARDING A REDEMPTION OF THE NOTES OF A CLASS AS OF A
PROPOSED REDEMPTION DATE SET FORTH IN SUCH ISSUER REQUEST, THE TRUSTEE SHALL
COMPUTE THE FOLLOWING INFORMATION AND PROVIDE SUCH INFORMATION IN A STATEMENT
(THE “REDEMPTION DATE STATEMENT”) DELIVERED TO THE COLLATERAL MANAGER (WHICH
SHALL REVIEW SUCH STATEMENT IN THE MANNER PROVIDED FOR IN SECTION 10.9(F)), THE
PREFERRED SHARES PAYING AGENT AND EACH HEDGE COUNTERPARTY:


 

(I)            THE AGGREGATE OUTSTANDING AMOUNT OF THE NOTES OF THE CLASS OR
CLASSES TO BE REDEEMED AS OF SUCH REDEMPTION DATE;

 

(II)           THE AMOUNT OF ACCRUED INTEREST DUE ON SUCH NOTES AS OF THE LAST
DAY OF THE INTEREST ACCRUAL PERIOD IMMEDIATELY PRECEDING SUCH REDEMPTION DATE;

 

(III)          THE REDEMPTION PRICE;

 

(IV)          THE SUM OF ALL AMOUNTS DUE AND UNPAID UNDER SECTION 11.1(A) (OTHER
THAN AMOUNTS PAYABLE ON THE NOTES BEING REDEEMED OR TO THE NOTEHOLDERS THEREOF);

 

192

--------------------------------------------------------------------------------


 

(V)           THE AMOUNT DUE AND PAYABLE TO EACH HEDGE COUNTERPARTY PURSUANT TO
THE APPLICABLE HEDGE AGREEMENT; AND

 

(VI)          THE AMOUNT IN THE ACCOUNTS AVAILABLE FOR APPLICATION TO THE
REDEMPTION OF SUCH NOTES.

 


(J)       IN THE EVENT OF A SALE BY THE ISSUER OF ANY COLLATERAL DEBT SECURITY
THAT IS SUBJECT TO A LIABILITY HEDGE, THE ISSUER (AT THE DIRECTION COLLATERAL
MANAGER) SHALL PROVIDE WRITTEN NOTICE TO EACH HEDGE COUNTERPARTY UNDER SUCH
LIABILITY HEDGE AT LEAST 5 BUSINESS DAYS PRIOR TO SUCH SALE.


 


SECTION 10.10         RELEASE OF PLEDGED COLLATERAL DEBT SECURITIES; RELEASE OF
ASSETS.


 


(A)      IF NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND SUBJECT TO
ARTICLE 12 HEREOF, THE ISSUER MAY, BY ISSUER ORDER DELIVERED TO THE TRUSTEE AT
LEAST TWO BUSINESS DAYS PRIOR TO THE SETTLEMENT DATE FOR ANY SALE OF A PLEDGED
COLLATERAL DEBT SECURITY CERTIFYING THAT (I) IT HAS SOLD SUCH PLEDGED COLLATERAL
DEBT SECURITY PURSUANT TO AND IN COMPLIANCE WITH ARTICLE 12 OR (II) IN THE CASE
OF A REDEMPTION PURSUANT TO SECTION 9.1 OR SECTION 9.2 THE PROCEEDS FROM ANY
SUCH SALE OF PLEDGED COLLATERAL DEBT SECURITIES ARE SUFFICIENT TO REDEEM THE
NOTES PURSUANT TO SECTION 9.1 OR SECTION 9.2, DIRECT THE TRUSTEE TO RELEASE SUCH
PLEDGED COLLATERAL DEBT SECURITY AND, UPON RECEIPT OF SUCH ISSUER ORDER, THE
TRUSTEE SHALL DELIVER ANY SUCH PLEDGED COLLATERAL DEBT SECURITY, IF IN PHYSICAL
FORM, DULY ENDORSED TO THE BROKER OR PURCHASER DESIGNATED IN SUCH ISSUER ORDER
OR, IF SUCH PLEDGED COLLATERAL DEBT SECURITY IS REPRESENTED BY A SECURITY
ENTITLEMENT, CAUSE AN APPROPRIATE TRANSFER THEREOF TO BE MADE, IN EACH CASE
AGAINST RECEIPT OF THE SALES PRICE THEREFOR AS SET FORTH IN SUCH ISSUER ORDER;
PROVIDED, HOWEVER, THAT THE TRUSTEE MAY DELIVER ANY SUCH PLEDGED COLLATERAL DEBT
SECURITY IN PHYSICAL FORM FOR EXAMINATION (PRIOR TO RECEIPT OF THE SALES
PROCEEDS) IN ACCORDANCE WITH STREET DELIVERY CUSTOM.  THE TRUSTEE SHALL (I)
DELIVER ANY AGREEMENTS AND OTHER DOCUMENTS IN ITS POSSESSION RELATING TO SUCH
PLEDGED COLLATERAL DEBT SECURITY AND (II) IF APPLICABLE, DULY ASSIGN EACH SUCH
AGREEMENT AND OTHER DOCUMENT, IN EACH CASE, TO THE BROKER OR PURCHASER
DESIGNATED IN SUCH ISSUER ORDER.


 


(B)      THE ISSUER MAY, BY ISSUER ORDER, DELIVERED TO THE TRUSTEE AT LEAST
THREE BUSINESS DAYS PRIOR TO THE DATE SET FOR REDEMPTION OR PAYMENT IN FULL OF A
PLEDGED COLLATERAL DEBT SECURITY, CERTIFYING THAT SUCH PLEDGED COLLATERAL DEBT
SECURITY IS BEING REDEEMED OR PAID IN FULL, DIRECT THE TRUSTEE, OR AT THE
TRUSTEE’S INSTRUCTIONS, THE CUSTODIAL SECURITIES INTERMEDIARY, TO DELIVER SUCH
PLEDGED COLLATERAL DEBT SECURITY, IF IN PHYSICAL FORM, DULY ENDORSED, OR, IF
SUCH PLEDGED COLLATERAL DEBT SECURITY IS A CLEARING CORPORATION SECURITY, TO
CAUSE IT TO BE PRESENTED, TO THE APPROPRIATE PAYING AGENT THEREFOR ON OR BEFORE
THE DATE SET FOR REDEMPTION OR PAYMENT, IN EACH CASE AGAINST RECEIPT OF THE
APPLICABLE REDEMPTION PRICE OR PAYMENT IN FULL THEREOF.


 


(C)      IF NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND SUBJECT TO
ARTICLE 12, THE ISSUER MAY, BY ISSUER ORDER DELIVERED TO THE TRUSTEE AT LEAST
TWO BUSINESS DAYS PRIOR TO THE DATE SET FOR AN EXCHANGE, TENDER OR SALE,
CERTIFYING THAT A COLLATERAL DEBT SECURITY IS SUBJECT TO AN OFFER AND SETTING
FORTH IN REASONABLE DETAIL THE PROCEDURE FOR RESPONSE TO SUCH OFFER, DIRECT THE
TRUSTEE OR AT THE TRUSTEE’S INSTRUCTIONS, THE CUSTODIAL SECURITIES INTERMEDIARY,

 

193

--------------------------------------------------------------------------------


 


TO DELIVER SUCH SECURITY, IF IN PHYSICAL FORM, DULY ENDORSED, OR, IF SUCH
SECURITY IS A CLEARING CORPORATION SECURITY, TO CAUSE IT TO BE DELIVERED, IN
ACCORDANCE WITH SUCH ISSUER ORDER, IN EACH CASE AGAINST RECEIPT OF PAYMENT
THEREFOR.


 


(D)      THE TRUSTEE SHALL DEPOSIT ANY PROCEEDS RECEIVED BY IT FROM THE
DISPOSITION OF A PLEDGED COLLATERAL DEBT SECURITY IN THE PRINCIPAL COLLECTION
ACCOUNT UNLESS SIMULTANEOUSLY APPLIED TO THE PURCHASE OF SUBSTITUTE COLLATERAL
DEBT SECURITIES, SUBJECT TO THE REINVESTMENT CRITERIA, OR ELIGIBLE INVESTMENTS
UNDER AND IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 12 AND THIS ARTICLE
10.  NEITHER THE TRUSTEE NOR THE CUSTODIAL SECURITIES INTERMEDIARY SHALL BE
RESPONSIBLE FOR ANY LOSS RESULTING FROM DELIVERY OR TRANSFER OF ANY SECURITY
PRIOR TO RECEIPT OF PAYMENT IN ACCORDANCE HEREWITH.


 


(E)      THE TRUSTEE SHALL, UPON RECEIPT OF AN ISSUER ORDER AT SUCH TIME AS
THERE ARE NO NOTES OUTSTANDING AND ALL OBLIGATIONS OF THE ISSUER HEREUNDER HAVE
BEEN SATISFIED, RELEASE THE ASSETS FROM THE LIEN OF THIS INDENTURE.


 


SECTION 10.11         REPORTS BY INDEPENDENT ACCOUNTANTS.


 


(A)      ON OR ABOUT THE CLOSING DATE, THE ISSUER SHALL APPOINT A FIRM OF
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL REPUTATION FOR
PURPOSES OF PREPARING AND DELIVERING THE REPORTS OR CERTIFICATES OF SUCH
ACCOUNTANTS REQUIRED BY THIS INDENTURE.  THE COLLATERAL MANAGER, ON BEHALF OF
THE ISSUER, SHALL HAVE THE RIGHT TO REMOVE SUCH FIRM OR ANY SUCCESSOR FIRM. 
UPON ANY RESIGNATION BY OR REMOVAL OF SUCH FIRM, THE COLLATERAL MANAGER, ON
BEHALF OF THE ISSUER, SHALL PROMPTLY APPOINT, BY ISSUER ORDER DELIVERED TO THE
TRUSTEE, EACH HEDGE COUNTERPARTY AND EACH RATING AGENCY, A SUCCESSOR THERETO
THAT SHALL ALSO BE A FIRM OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF
RECOGNIZED NATIONAL REPUTATION AND SHALL PROVIDE NOTICE TO A DESIGNATED
REPRESENTATIVE OF THE CONTROLLING CLASS.  IF THE COLLATERAL MANAGER, ON BEHALF
OF THE ISSUER, SHALL FAIL TO APPOINT A SUCCESSOR TO A FIRM OF INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS WHICH HAS RESIGNED OR BEEN REMOVED, WITHIN 30 DAYS
AFTER SUCH RESIGNATION OR REMOVAL, THE ISSUER SHALL PROMPTLY NOTIFY THE TRUSTEE
OF SUCH FAILURE IN WRITING.  IF THE COLLATERAL MANAGER, ON BEHALF OF THE ISSUER,
SHALL NOT HAVE APPOINTED A SUCCESSOR WITHIN 10 DAYS THEREAFTER, THE TRUSTEE
SHALL PROMPTLY APPOINT A SUCCESSOR FIRM OF INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF RECOGNIZED NATIONAL REPUTATION.  THE FEES OF SUCH INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS AND ITS SUCCESSOR SHALL BE PAYABLE BY THE ISSUER OR
BY THE TRUSTEE AS PROVIDED IN THE PRIORITY OF PAYMENTS.


 


(B)      WITHIN 60 DAYS AFTER DECEMBER 31 OF EACH YEAR (COMMENCING WITH DECEMBER
31, 2006), THE ISSUER SHALL CAUSE TO BE DELIVERED TO THE TRUSTEE, THE COLLATERAL
MANAGER AND EACH RATING AGENCY AN ACCOUNTANTS’ REPORT SPECIFYING THE PROCEDURES
APPLIED AND THE ASSOCIATED FINDINGS WITH RESPECT TO THE MONTHLY REPORTS, THE
NOTES VALUATION REPORTS AND ANY REDEMPTION DATE STATEMENTS PREPARED IN THE YEAR
ENDING ON SUCH DATE.  AT LEAST 60 DAYS PRIOR TO THE PAYMENT DATE IN APRIL 2006
(AND, IF AT ANY TIME A SUCCESSOR FIRM OF INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS IS APPOINTED, TO THE PAYMENT DATE FOLLOWING THE DATE OF SUCH
APPOINTMENT), THE ISSUER SHALL DELIVER TO THE TRUSTEE AN ACCOUNTANT’S REPORT
SPECIFYING IN ADVANCE THE PROCEDURES THAT SUCH FIRM WILL APPLY IN MAKING THE
AFOREMENTIONED FINDINGS THROUGHOUT THE TERM OF ITS SERVICE AS ACCOUNTANTS TO THE
ISSUER.  THE TRUSTEE SHALL PROMPTLY FORWARD A COPY OF SUCH ACCOUNTANT’S REPORT
TO THE COLLATERAL MANAGER AND EACH HOLDER OF

 

194

--------------------------------------------------------------------------------


 


NOTES OF THE CONTROLLING CLASS, AT THE ADDRESS SHOWN ON THE NOTE REGISTER.  THE
ISSUER SHALL NOT APPROVE THE INSTITUTION OF SUCH PROCEDURES IF A MAJORITY OF THE
AGGREGATE OUTSTANDING AMOUNT OF NOTES OF THE CONTROLLING CLASS, BY WRITTEN
NOTICE TO THE ISSUER AND THE TRUSTEE WITHIN 30 DAYS AFTER THE DATE OF THE
RELATED NOTICE TO THE TRUSTEE, OBJECT THERETO.


 


(C)      IF ANY HEDGE COUNTERPARTY IS REQUIRED TO POST COLLATERAL PURSUANT TO
THE RELATED HEDGE AGREEMENT DURING ANY DUE PERIOD, THEN ON OR PRIOR TO THE
PAYMENT DATE FOLLOWING SUCH DUE PERIOD AND ON OR PRIOR TO EACH ANNIVERSARY OF
SUCH PAYMENT DATE THE ISSUER SHALL CAUSE A FIRM OF INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS TO REVIEW AND VERIFY THAT THE VALUE OF COLLATERAL POSTED IS IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE RELATED HEDGE AGREEMENT.


 


SECTION 10.12         REPORTS TO RATING AGENCIES.


 


(A)      IN ADDITION TO THE INFORMATION AND REPORTS SPECIFICALLY REQUIRED TO BE
PROVIDED TO EACH RATING AGENCY PURSUANT TO THE TERMS OF THIS INDENTURE, THE
TRUSTEE SHALL PROVIDE EACH RATING AGENCY AND EACH HEDGE COUNTERPARTY WITH ALL
INFORMATION OR REPORTS DELIVERED BY THE TRUSTEE HEREUNDER, AND SUCH ADDITIONAL
INFORMATION AS EACH RATING AGENCY MAY FROM TIME TO TIME REASONABLY REQUEST AND
THE TRUSTEE DETERMINES IN ITS SOLE DISCRETION MAY BE OBTAINED AND PROVIDED
WITHOUT UNREASONABLE BURDEN OR EXPENSE.  THE ISSUER SHALL PROMPTLY NOTIFY THE
TRUSTEE AND THE PREFERRED SHARES PAYING AGENT IF A RATING AGENCY’S RATING OF ANY
CLASS OF NOTES HAS BEEN, OR IT IS KNOWN BY THE ISSUER THAT SUCH RATING WILL BE,
REDUCED, OR QUALIFIED OR WITHDRAWN.


 


(B)      THE ISSUER, OR THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER, SHALL
PROVIDE THE RATING AGENCIES WITH ALL INFORMATION AND REPORTS DELIVERED TO THE
TRUSTEE HEREUNDER, AND SHALL PROVIDE TO FITCH ON A QUARTERLY BASIS, (I) THE
OPERATING STATEMENT ANALYSIS REPORT FOR EACH APPLICABLE COLLATERAL DEBT
OBLIGATION, AND (II) THE FILE, SHOWN IN EXHIBIT O ATTACHED HERETO, IN EXCEL
FORMAT.


 


(C)      ALL ADDITIONAL REPORTS TO BE SENT TO THE RATING AGENCIES PURSUANT TO
CLAUSE (A) ABOVE SHALL BE REVIEWED PRIOR TO SUCH TRANSMISSION BY THE COLLATERAL
MANAGER.


 


SECTION 10.13         UNITED STATES FEDERAL INCOME TAX REPORTING.


 


(A)      IF THE CLASS K NOTES (OR ANY OTHER NOTES) ARE DEEMED EQUITY FOR U.S.
FEDERAL INCOME TAX PURPOSES, THE COLLATERAL MANAGER SHALL PROVIDE TO THE
TRUSTEE, FOR FURTHER DELIVERY TO THE HOLDERS OF THE CLASS K NOTES (OR ANY OTHER
NOTES DEEMED EQUITY FOR U.S. FEDERAL INCOME TAX PURPOSES), INFORMATION AS THE
COLLATERAL MANAGER MAY POSSESS NECESSARY FOR A HOLDER OF CLASS K NOTES (OR ANY
OTHER NOTES DEEMED EQUITY FOR U.S. FEDERAL INCOME TAX PURPOSES) TO MAKE AN
ELECTION TO TREAT THE ISSUER AS A QUALIFIED ELECTING FUND UNDER SECTION 1295 OF
THE CODE, AND FOR SUCH HOLDER TO FILE RETURNS CONSISTENT WITH SUCH ELECTION.


 

The Issuer shall provide the Trustee with such information as is required for
the Trustee to perform its obligations under this Section 10.13.

 

195

--------------------------------------------------------------------------------


 


SECTION 10.14         CERTAIN PROCEDURES.


 


(A)      FOR SO LONG AS THE NOTES MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH
RULE 144A OR ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, THE
ISSUER (OR THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER) WILL ENSURE THAT ANY
BLOOMBERG SCREEN CONTAINING INFORMATION ABOUT THE RULE 144A GLOBAL NOTES
INCLUDES THE FOLLOWING (OR SIMILAR) LANGUAGE:


 

(I)            THE “NOTE BOX” ON THE BOTTOM OF THE “SECURITY DISPLAY” PAGE
DESCRIBING THE RULE 144A GLOBAL NOTES WILL STATE: “ISS’D UNDER 144A/3C7”;

 

(II)           THE “SECURITY DISPLAY” PAGE WILL HAVE THE FLASHING RED INDICATOR
“SEE OTHER AVAILABLE INFORMATION”; AND

 

(III)          THE INDICATOR WILL LINK TO THE “ADDITIONAL SECURITY INFORMATION”
PAGE, WHICH WILL STATE THAT THE NOTES “ARE BEING OFFERED IN RELIANCE ON THE
EXEMPTION FROM REGISTRATION UNDER RULE 144A OF THE SECURITIES ACT TO PERSONS WHO
ARE BOTH (I) QUALIFIED INSTITUTIONAL BUYERS (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) AND (II) QUALIFIED PURCHASERS (AS DEFINED UNDER SECTION 3(C)(7)
UNDER THE INVESTMENT COMPANY ACT OF 1940).

 


(B)      FOR SO LONG AS THE RULE 144A GLOBAL NOTES ARE REGISTERED IN THE NAME OF
DTC OR ITS NOMINEE, THE ISSUER (OR THE COLLATERAL MANAGER ON BEHALF OF THE
ISSUER) WILL INSTRUCT DTC TO TAKE THESE OR SIMILAR STEPS WITH RESPECT TO THE
RULE 144A GLOBAL NOTES:


 

(I)            THE DTC 20-CHARACTER SECURITY DESCRIPTOR AND 48-CHARACTER
ADDITIONAL DESCRIPTOR WILL INDICATE WITH MARKER “3C7” THAT SALES ARE LIMITED TO
(I) QIBS AND (II) QUALIFIED PURCHASERS;

 

(II)           WHERE THE DTC DELIVER ORDER TICKET SENT TO PURCHASERS BY DTC
AFTER SETTLEMENT IS PHYSICAL, IT WILL HAVE THE 20-CHARACTER SECURITY DESCRIPTOR
PRINTED ON IT.  WHERE THE DTC DELIVER ORDER TICKET IS ELECTRONIC, IT WILL HAVE A
“3C7” INDICATOR AND A RELATED USER MANUAL FOR PARTICIPANTS, WHICH WILL CONTAIN A
DESCRIPTION OF THE RELEVANT RESTRICTION; AND

 

(III)          DTC WILL SEND AN “IMPORTANT NOTICE” OUTLINING THE 3(C)(7)
RESTRICTIONS APPLICABLE TO THE RULE 144A GLOBAL NOTES TO ALL DTC PARTICIPANTS IN
CONNECTION WITH THE INITIAL OFFERING OF NOTES BY THE ISSUERS.

 


ARTICLE 11

 


APPLICATION OF MONIES


 


SECTION 11.1           DISBURSEMENTS OF MONIES FROM PAYMENT ACCOUNT.


 


(A)      NOTWITHSTANDING ANY OTHER PROVISION IN THIS INDENTURE, BUT SUBJECT TO
THE OTHER SUBSECTIONS OF THIS SECTION 11.1 AND SECTION 13.1 HEREOF, ON EACH
PAYMENT DATE, OR REDEMPTION DATE THE TRUSTEE SHALL DISBURSE AMOUNTS TRANSFERRED
TO THE PAYMENT ACCOUNT FROM

 

196

--------------------------------------------------------------------------------


 


THE INTEREST COLLECTION ACCOUNT AND THE PRINCIPAL COLLECTION ACCOUNT PURSUANT TO
SECTION 10.2 HEREOF IN ACCORDANCE WITH THE FOLLOWING PRIORITIES (THE “PRIORITY
OF PAYMENTS”):


 

(I)            INTEREST PROCEEDS. ON EACH PAYMENT DATE OR REDEMPTION DATE,
(EXCEPT AS OTHERWISE PROVIDED IN SECTION 11.1(C)) INTEREST PROCEEDS WITH RESPECT
TO THE RELATED DUE PERIOD SHALL BE DISTRIBUTED IN THE FOLLOWING ORDER OF
PRIORITY:

 

(1)           TO THE PAYMENT OF TAXES AND FILING FEES (INCLUDING ANY REGISTERED
OFFICE AND GOVERNMENT FEES) OWED BY THE ISSUER, IF ANY;

 

(2)           (A) FIRST, TO THE EXTENT NOT PREVIOUSLY REIMBURSED, TO THE
ADVANCING AGENT OR THE TRUSTEE, IN ITS CAPACITY AS BACKUP ADVANCING AGENT, THE
AGGREGATE AMOUNT OF ANY NONRECOVERABLE ADVANCES DUE AND PAYABLE TO SUCH PARTY,
(B) SECOND, TO THE EXTENT NOT PREVIOUSLY REIMBURSED, TO THE COLLATERAL MANAGER,
THE AGGREGATE AMOUNT OF ANY NONRECOVERABLE CURE ADVANCE DUE AND PAYABLE TO THE
COLLATERAL MANAGER, (C) THIRD, TO THE ADVANCING AGENT, THE ADVANCING AGENT FEE
AND ANY PREVIOUSLY DUE BUT UNPAID ADVANCING AGENT FEE (PROVIDED THAT THE
ADVANCING AGENT HAS NOT FAILED TO MAKE ANY INTEREST ADVANCE REQUIRED TO BE MADE
IN RESPECT OF SUCH PAYMENT DATE PURSUANT TO THE TERMS OF THE INDENTURE), (D)
FOURTH, TO THE ADVANCING AGENT AND THE TRUSTEE, IN ITS CAPACITY AS BACKUP
ADVANCING AGENT, (I) TO THE EXTENT DUE AND PAYABLE TO SUCH PARTY, REIMBURSEMENT
INTEREST AND (II) REIMBURSEMENT OF ANY OUTSTANDING INTEREST ADVANCES NOT (IN THE
CASE OF THIS CLAUSE (II)) TO EXCEED THE AMOUNT THAT WOULD RESULT IN AN INTEREST
SHORTFALL WITH RESPECT TO SUCH PAYMENT DATE AND (E) FIFTH, TO THE EXTENT DUE AND
PAYABLE TO THE COLLATERAL MANAGER, REIMBURSEMENT OF ANY OUTSTANDING CURE ADVANCE
(BUT ONLY TO THE EXTENT OF THE APPLICABLE PROCEEDS IN RESPECT OF THE COLLATERAL
DEBT SECURITY AND NOT TO EXCEED THE AMOUNT THAT WOULD RESULT IN AN INTEREST
SHORTFALL WITH RESPECT TO SUCH PAYMENT DATE);

 

(3)           (A) FIRST, TO THE PAYMENT TO THE TRUSTEE, IN ITS CAPACITY AS
BACKUP ADVANCING AGENT, THE BACKUP ADVANCING AGENT FEE (OR IF THE ADVANCING
AGENT HAS FAILED TO MAKE ANY INTEREST ADVANCE REQUIRED TO BE MADE BY THE
ADVANCING AGENT IN RESPECT OF SUCH DISTRIBUTION DATE PURSUANT TO THE TERMS OF
THIS INDENTURE, THE ADVANCING AGENT FEE OTHERWISE PAYABLE TO THE ADVANCING AGENT
ON SUCH DISTRIBUTION DATE) AND ANY PREVIOUSLY DUE BUT UNPAID BACKUP ADVANCING
AGENT FEE, (B) SECOND, TO THE PAYMENT TO THE TRUSTEE OF THE ACCRUED AND UNPAID
FEES IN RESPECT OF ITS SERVICES EQUAL TO THE GREATER OF (I) 0.0072% PER ANNUM OF
THE AGGREGATE COLLATERAL BALANCE AND (II) U.S. $25,000 PER ANNUM, (C) THIRD, TO
THE PAYMENT OF OTHER ACCRUED AND UNPAID COMPANY ADMINISTRATIVE EXPENSES OF THE
TRUSTEE, THE PAYING AGENT, THE PREFERRED SHARES PAYING AGENT AND THE CALCULATION
AGENT AND (D) FOURTH, TO THE PAYMENT OF ANY OTHER ACCRUED AND UNPAID COMPANY
ADMINISTRATIVE EXPENSES, THE AGGREGATE OF ALL SUCH AMOUNTS IN CLAUSES (C) AND
(D) ABOVE (INCLUDING SUCH AMOUNTS PAID SINCE THE PREVIOUS PAYMENT DATE FROM THE
EXPENSE ACCOUNT) NOT TO EXCEED 0.05% PER ANNUM OF THE AGGREGATE COLLATERAL
BALANCE;

 

197

--------------------------------------------------------------------------------


 

(4)           TO THE PAYMENT OF THE SENIOR COLLATERAL MANAGEMENT FEE AND ANY
PREVIOUSLY DUE BUT UNPAID SENIOR COLLATERAL MANAGEMENT FEES;

 

(5)           PRO RATA ON THE BASIS OF AMOUNTS PAYABLE UNDER EACH HEDGE
AGREEMENT (IF ANY), TO THE PAYMENT OF ANY AMOUNTS (INCLUDING, WITHOUT
LIMITATION, ANY HEDGE PAYMENT AMOUNTS) SCHEDULED TO BE PAID TO EACH HEDGE
COUNTERPARTY, IF ANY, PURSUANT TO ANY HEDGE AGREEMENT, ALONG WITH ANY PAYMENTS
(HOWEVER DESCRIBED) DUE AND PAYABLE BY THE ISSUER UNDER ANY HEDGE AGREEMENT IN
CONNECTION WITH A TERMINATION (IN WHOLE OR IN PART) OF ANY HEDGE AGREEMENT
(INCLUDING ANY INTEREST THAT MAY ACCRUE THEREON), OTHER THAN BY REASON OF AN
EVENT OF DEFAULT (AS DEFINED IN THE RELATED HEDGE AGREEMENT) OR TERMINATION
EVENT (OTHER THAN ILLEGALITY OR TAX EVENT) (EACH AS DEFINED IN THE RELATED HEDGE
AGREEMENT) IN EACH CASE, WITH RESPECT TO WHICH THE HEDGE COUNTERPARTY IS THE
DEFAULTING PARTY OR THE SOLE AFFECTED PARTY (AS DEFINED IN THE RELATED HEDGE
AGREEMENT);

 

(6)           TO THE PAYMENT OF THE CLASS A-1 INTEREST DISTRIBUTION AMOUNT,
PLUS, ANY CLASS A-1 DEFAULTED INTEREST AMOUNT;

 

(7)           TO THE PAYMENT OF THE CLASS A-2 INTEREST DISTRIBUTION AMOUNT,
PLUS, ANY CLASS A-2 DEFAULTED INTEREST AMOUNT;

 

(8)           TO THE PAYMENT OF THE CLASS B INTEREST DISTRIBUTION AMOUNT, PLUS,
ANY CLASS B DEFAULTED INTEREST AMOUNT;

 

(9)           AS LONG AS ANY OF THE CLASS A NOTES OR THE CLASS B NOTES ARE
OUTSTANDING, TO THE PAYMENT OF THE FOLLOWING AMOUNTS:

 

(a)           in the event that the Class A-1 Notes become due and payable (x)
as a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon the Stated Maturity of the Class A-1 Notes, to the
payment in full of principal of the Class A-1 Notes;

 

(b)           in the event that the Class A-2 Notes become due and payable (x)
as a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class A-2 Notes, to the payment in
full of principal of, first, the Class A-1 Notes and second, the Class A-2
Notes;

 

(c)           in the event that the Class B Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class B Notes, to the payment in
full of principal of, first, the Class A-1 Notes, second, the Class A-2 Notes
and third, the Class B Notes; or

 

198

--------------------------------------------------------------------------------


 

(d)           in the event of a Mandatory Redemption of the Class A Notes and
the Class B Notes, first, to the payment of principal of the Class A-1 Notes,
second, to the payment of principal of the Class A-2 Notes and third, to the
payment of principal of the Class B Notes, to the extent necessary to cause each
of the Class A/B Coverage Tests to be satisfied (after giving effect to the
payment of all amounts previously paid on such Payment Date pursuant to this
Section 11.1(a)(i) and this Section 11.1(a)(ii);

 

(10)         TO THE PAYMENT OF THE CLASS C INTEREST DISTRIBUTION AMOUNT, PLUS,
ANY CLASS C DEFAULTED INTEREST AMOUNT;

 

(11)         TO THE PAYMENT OF THE CLASS C CAPITALIZED INTEREST (IF ANY);

 

(12)         TO THE PAYMENT OF THE CLASS D INTEREST DISTRIBUTION AMOUNT, PLUS,
ANY CLASS D DEFAULTED INTEREST AMOUNT;

 

(13)         TO THE PAYMENT OF THE CLASS D CAPITALIZED INTEREST (IF ANY);

 

(14)         TO THE PAYMENT OF THE CLASS E INTEREST DISTRIBUTION AMOUNT, PLUS,
ANY CLASS E DEFAULTED INTEREST AMOUNT;

 

(15)         TO THE PAYMENT OF THE CLASS E CAPITALIZED INTEREST (IF ANY);

 

(16)         AS LONG AS ANY OF THE CLASS C NOTES, THE CLASS D NOTES OR THE CLASS
E NOTES ARE OUTSTANDING, TO THE PAYMENT OF THE FOLLOWING AMOUNTS:

 

(a)           in the event that the Class C Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class C Notes, to the payment in
full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes and fourth, the Class C Notes;

 

(b)           in the event that the Class D Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class D Notes, to the payment in
full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes, fourth, the Class C Notes and fifth, the Class D
Notes;

 

(c)           in the event that the Class E Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class E Notes, to the payment in
full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes, fourth, the Class C Notes, fifth, the Class D Notes
and sixth, the Class E Notes; or

 

199

--------------------------------------------------------------------------------


 

(d)           in the event of a Mandatory Redemption of the Class C Notes, the
Class D Notes and the Class E Notes, first, to the payment of principal of the
Class A-1 Notes, second, to the payment of principal of the Class A-2 Notes,
third, to the payment of principal of the Class B Notes, fourth, to the payment
of principal of the Class C Notes, fifth, to the payment of principal of the
Class D Notes and sixth, to the payment of principal of the Class E Notes, to
the extent necessary to cause each of the Class C/D/E Coverage Tests to be
satisfied (after giving effect to the payment of all amounts previously paid on
such Payment Date pursuant to this Section 11.1(a)(i));

 

(17)         TO THE PAYMENT OF THE CLASS F INTEREST DISTRIBUTION AMOUNT, PLUS,
ANY CLASS F DEFAULTED INTEREST AMOUNT;

 

(18)         TO THE PAYMENT OF THE CLASS F CAPITALIZED INTEREST (IF ANY);

 

(19)         TO THE PAYMENT OF THE CLASS G INTEREST DISTRIBUTION AMOUNT, PLUS,
ANY CLASS G DEFAULTED INTEREST AMOUNT;

 

(20)         TO THE PAYMENT OF THE CLASS G CAPITALIZED INTEREST (IF ANY);

 

(21)         TO THE PAYMENT OF THE CLASS H INTEREST DISTRIBUTION AMOUNT, PLUS,
ANY CLASS H DEFAULTED INTEREST AMOUNT;

 

(22)         TO THE PAYMENT OF THE CLASS H CAPITALIZED INTEREST (IF ANY);

 

(23)         AS LONG AS ANY OF THE CLASS F NOTES, CLASS G NOTES OR CLASS H NOTES
ARE OUTSTANDING, TO THE PAYMENT OF THE FOLLOWING AMOUNTS:

 

(a)           in the event that the Class F Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class F Notes, to the payment in
full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes, fourth, the Class C Notes, fifth, the Class D Notes,
sixth, the Class E Notes and seventh, the Class F Notes;

 

(b)           in the event that the Class G Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class G Notes, to the payment in
full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes, fourth, the Class C Notes, fifth, the Class D Notes,
sixth, the Class E Notes, seventh, the Class F Notes and eighth, the Class G
Notes;

 

(c)           in the event that the Class H Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class H Notes, to the payment in

 

200

--------------------------------------------------------------------------------


 

full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes, fourth, the Class C Notes, fifth, the Class D Notes,
sixth, the Class E Notes, seventh, the Class F Notes, eighth, the Class G Notes
and ninth, the Class H Notes; or

 

(d)           in the event of a Mandatory Redemption of the Class F Notes, the
Class G Notes and the Class H Notes, first, to the payment of principal of the
Class A-1 Notes, second, to the payment of principal of the Class A-2 Notes,
third, to the payment of principal of the Class B Notes, fourth, to the payment
of principal of the Class C Notes, fifth, to the payment of principal of the
Class D Notes, sixth, to the payment of principal of the Class E Notes, seventh,
to the payment of principal of the Class F Notes, eighth, to the payment of
principal of the Class G Notes and ninth, to the payment of principal of the
Class H Notes, to the extent necessary to cause the Class F/G/H Coverage Tests
to be satisfied (after giving effect to the payment of all amounts previously
paid on such Payment Date pursuant to this Section 11.1(a)(i));

 

(24)         TO THE PAYMENT OF THE CLASS J INTEREST DISTRIBUTION AMOUNT, PLUS,
ANY CLASS J DEFAULTED INTEREST AMOUNT;

 

(25)         TO THE PAYMENT OF THE CLASS J CAPITALIZED INTEREST (IF ANY);

 

(26)         AS LONG AS ANY OF THE CLASS J NOTES ARE OUTSTANDING, IN THE EVENT
THAT THE CLASS J NOTES BECOME DUE AND PAYABLE (X) AS A RESULT OF AN ACCELERATION
FOLLOWING AN EVENT OF DEFAULT, (Y) PURSUANT TO AN AUCTION CALL REDEMPTION, AN
OPTIONAL REDEMPTION, A CLEAN-UP CALL OR A TAX REDEMPTION OR (Z) UPON STATED
MATURITY OF THE CLASS J NOTES, TO THE PAYMENT IN FULL OF PRINCIPAL OF FIRST, THE
CLASS A-1 NOTES, SECOND, THE CLASS A-2 NOTES, THIRD, THE CLASS B NOTES, FOURTH,
THE CLASS C NOTES, FIFTH, THE CLASS D NOTES, SIXTH, THE CLASS E NOTES, SEVENTH,
THE CLASS F NOTES, EIGHTH, THE CLASS G NOTES, NINTH, THE CLASS H NOTES AND
TENTH, THE CLASS J NOTES;

 

(27)         TO THE PAYMENT OF THE CLASS K INTEREST DISTRIBUTION AMOUNT, PLUS,
ANY CLASS K DEFAULTED INTEREST AMOUNT;

 

(28)         TO THE PAYMENT OF THE CLASS K CAPITALIZED INTEREST (IF ANY);

 

(29)         AS LONG AS ANY OF THE CLASS K NOTES ARE OUTSTANDING, IN THE EVENT
THAT THE CLASS K NOTES BECOME DUE AND PAYABLE (X) AS A RESULT OF AN ACCELERATION
FOLLOWING AN EVENT OF DEFAULT, (Y) PURSUANT TO AN AUCTION CALL REDEMPTION, AN
OPTIONAL REDEMPTION, A CLEAN-UP CALL OR A TAX REDEMPTION OR (Z) UPON STATED
MATURITY OF THE CLASS K NOTES, TO THE PAYMENT IN FULL OF PRINCIPAL OF FIRST, THE
CLASS A-1 NOTES, SECOND, THE CLASS A-2 NOTES, THIRD, THE CLASS B NOTES, FOURTH,
THE CLASS C NOTES, FIFTH, THE CLASS D NOTES, SIXTH, THE CLASS E NOTES, SEVENTH,
THE CLASS F NOTES, EIGHTH, THE CLASS G NOTES, NINTH, THE CLASS H NOTES, TENTH,
THE CLASS J NOTES AND ELEVENTH, THE CLASS K NOTES;

 

201

--------------------------------------------------------------------------------


 

(30)         ON THE FIRST PAYMENT DATE FOLLOWING THE OCCURRENCE OF A RATING
CONFIRMATION FAILURE, TO THE EXTENT THAT APPLICATION OF ANY UNUSED PROCEEDS
REMAINING ON DEPOSIT ON THE UNUSED PROCEEDS ACCOUNT IS INSUFFICIENT TO CAUSE THE
RATINGS ASSIGNED TO EACH CLASS OF NOTES TO BE REINSTATED OR ANY AFFECTED CLASS
TO BE PAID IN FULL, TO THE PAYMENT OF PRINCIPAL OF EACH CLASS OF NOTES, (I)
FIRST, TO THE CLASS A-1 NOTES, (II) SECOND, TO THE CLASS A-2 NOTES, (III) THIRD,
TO THE CLASS B NOTES, (IV) FOURTH, TO THE CLASS C NOTES, (V) FIFTH, TO THE CLASS
D NOTES, (VI) SIXTH, TO THE CLASS E NOTES, (VII) SEVENTH, TO THE CLASS F NOTES,
(VIII) EIGHTH, TO THE CLASS G NOTES, (IX) NINTH, TO THE CLASS H NOTES, (X)
TENTH, TO THE CLASS J NOTES AND (XI) ELEVENTH, TO THE CLASS K NOTES, IN EACH
CASE UNTIL THE RATINGS ASSIGNED ON THE CLOSING DATE TO EACH CLASS OF NOTES HAVE
BEEN REINSTATED OR SUCH CLASS HAS BEEN PAID IN FULL;

 

(31)         TO THE PAYMENT OF ANY COMPANY ADMINISTRATIVE EXPENSES NOT PAID
PURSUANT TO PARAGRAPH (3) ABOVE IN THE ORDER SPECIFIED THEREIN;

 

(32)         TO THE PAYMENT OF THE SUBORDINATE COLLATERAL MANAGEMENT FEE AND ANY
ACCRUED AND UNPAID SUBORDINATE COLLATERAL MANAGEMENT FEE;

 

(33)         PRO RATA ON THE BASIS OF AMOUNTS PAYABLE UNDER EACH HEDGE AGREEMENT
(IF ANY), TO THE PAYMENT OF ANY AMOUNTS (INCLUDING, WITHOUT LIMITATION, ANY
HEDGE PAYMENT AMOUNTS) (INCLUDING ANY INTEREST ACCRUED THEREON), IF ANY, PAYABLE
BY THE ISSUER TO THE HEDGE COUNTERPARTY UNDER THE RELATED HEDGE AGREEMENT
FOLLOWING AN EVENT OF DEFAULT OR TERMINATION EVENT (OTHER THAN ILLEGALITY OR TAX
EVENT) (EACH AS DEFINED IN THE RELATED HEDGE AGREEMENT) WITH RESPECT TO WHICH
THE HEDGE COUNTERPARTY IS THE DEFAULTING PARTY OR THE SOLE AFFECTED PARTY (AS
DEFINED IN THE RELATED HEDGE AGREEMENT); AND

 

(34)         ANY REMAINING INTEREST PROCEEDS TO THE PREFERRED SHARES PAYING
AGENT FOR DEPOSIT INTO THE PREFERRED SHARES DISTRIBUTION ACCOUNT FOR
DISTRIBUTION SUBJECT TO SECTION 11.1(G) TO THE HOLDERS OF THE PREFERRED SHARES
AS PAYMENTS OF THE PREFERRED SHARES DISTRIBUTION AMOUNT.

 

(II)           PRINCIPAL PROCEEDS. ON EACH PAYMENT DATE OR REDEMPTION DATE,
PRINCIPAL PROCEEDS WITH RESPECT TO THE RELATED DUE PERIOD SHALL BE DISTRIBUTED
IN THE FOLLOWING ORDER OF PRIORITY:

 

(1)           TO THE PAYMENT OF THE AMOUNTS REFERRED TO IN PARAGRAPHS (1)
THROUGH (8) OF SECTION 11.1(A)(I) IN THE SAME ORDER OF PRIORITY SPECIFIED
THEREIN, BUT ONLY TO THE EXTENT NOT PAID IN FULL THEREUNDER;

 

(2)           TO THE EXTENT THAT THE AMOUNTS PAID PURSUANT TO PARAGRAPH (9) OF
SECTION 11.1(A)(I) ARE INSUFFICIENT TO PAY SUCH AMOUNTS IN FULL THEREUNDER AND
ANY CLASS A NOTES OR CLASS B NOTES ARE OUTSTANDING, TO THE PAYMENT OF THE
FOLLOWING AMOUNTS:

 

(a)           in the event that the Class A-1 Notes are outstanding and become
due and payable (x) as a result of an acceleration following an Event of

 

202

--------------------------------------------------------------------------------


 

Default, (y) pursuant to an Auction Call Redemption, an Optional Redemption, a
Clean-up Call or a Tax Redemption or (z) upon the Stated Maturity of the Class
A-1 Notes, to the payment in full of principal of the Class A-1 Notes;

 

(b)           in the event that the Class A-2 Notes become due and payable (x)
as a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class A-2 Notes, to the payment in
full of principal of, first, the Class A-1 Notes and second, the Class A-2
Notes;

 

(c)           in the event that the Class B Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class B Notes, to the payment in
full of principal of, first, the Class A-1 Notes, second, the Class A-2 Notes
and third, the Class B Notes; or

 

(d)           in the event of a Mandatory Redemption of the Class A Notes and
the Class B Notes, first, to the payment of principal of the Class A-1 Notes,
second, to the payment of principal of the Class A-2 Notes and third, to the
payment of principal of the Class B Notes, to the extent necessary to cause each
of the Class A/B Coverage Tests to be satisfied (after giving effect to the
payment of all amounts previously paid on such Payment Date pursuant to Section
11.1(a)(i) and Section 11.1(a)(ii));

 

(3)           (A)           IF THE CLASS A NOTES AND THE CLASS B NOTES ARE NO
LONGER OUTSTANDING, TO THE PAYMENT OF FIRST, THE AMOUNTS REFERRED TO IN
PARAGRAPH (10) OF SECTION 11.1(A)(I) AND SECOND, THE AMOUNTS REFERRED TO IN
PARAGRAPH (11) OF SECTION 11.1(A)(I), BUT ONLY TO THE EXTENT NOT PAID IN FULL
THEREUNDER;

 

(b)           if the Class A Notes, the Class B Notes and the Class C Notes are
no longer Outstanding, to the payment of first, the amounts referred to in
paragraph (12) of Section 11.1(a)(i) and second, the amounts referred to in
paragraph (13) of Section 11.1(a)(i), but only to the extent not paid in full
thereunder;

 

(c)           if the Class A Notes, the Class B Notes, the Class C Notes and the
Class D Notes are no longer outstanding, to the payment of first, the amounts
referred to in paragraph (14) of Section 11.1(a)(i) and second, the amounts
referred to in paragraph (15) of Section 11.1(a)(i), but only to the extent not
paid in full thereunder;

 

(4)           TO THE EXTENT THAT THE AMOUNTS PAID PURSUANT TO PARAGRAPH (16) OF
SECTION 11.1(A)(I) ARE INSUFFICIENT TO PAY SUCH AMOUNTS IN FULL THEREUNDER AND
ANY CLASS C NOTES, CLASS D NOTES OR CLASS E NOTES ARE OUTSTANDING, TO THE
PAYMENT OF THE FOLLOWING AMOUNTS:

 

203

--------------------------------------------------------------------------------


 

(a)           in the event that the Class C Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class C Notes, to the payment in
full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes and fourth, the Class C Notes;

 

(b)           in the event that the Class D Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class C Notes, to the payment in
full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes, fourth, the Class C Notes and fifth, the Class D
Notes;

 

(c)           in the event that the Class E Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class E Notes, to the payment in
full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes, fourth, the Class C Notes, fifth, the Class D Notes
and sixth, the Class E Notes; or

 

(d)           in the event of a Mandatory Redemption of the Class C Notes, the
Class D Notes and the Class E Notes, first, to the payment of principal of the
Class A-1 Notes, second, to the payment of principal of the Class A-2 Notes,
third, to the payment of principal of the Class B Notes, fourth, to the payment
of principal of the Class C Notes, fifth, to the payment of principal of the
Class D Notes and sixth, to the payment of principal of the Class E Notes, to
the extent necessary to cause the Class C/D/E Coverage Tests to be satisfied
(after giving effect to the payment of all amounts previously paid on such
Payment Date pursuant to Section 11.1(a)(i) and Section 11.1(a)(ii));

 

(5)           (A)           IF THE CLASS A NOTES, THE CLASS B NOTES, THE CLASS C
NOTES, THE CLASS D NOTES AND THE CLASS E NOTES ARE NO LONGER OUTSTANDING, TO THE
PAYMENT OF FIRST, THE AMOUNTS REFERRED TO IN PARAGRAPH (17) OF SECTION
11.1(A)(I) AND SECOND, THE AMOUNTS REFERRED TO IN PARAGRAPH (18) OF SECTION
11.1(A)(I), BUT ONLY TO THE EXTENT NOT PAID IN FULL THEREUNDER;

 

(b)           if the Class A Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes and the Class F Notes are no longer
Outstanding, to the payment of first, the amounts referred to in paragraph (19)
of Section 11.1(a)(i) and second, the amounts referred to in paragraph (20) of
Section 11.1(a)(i), but only to the extent not paid in full thereunder;

 

(c)           if the Class A Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes and the Class G Notes are no
longer Outstanding, to the payment of first, the amounts referred to in

 

204

--------------------------------------------------------------------------------


 

paragraph (21) of Section 11.1(a)(i) and second, the amounts referred to in
paragraph (22) of Section 11.1(a)(i), but only to the extent not paid in full
thereunder;

 

(6)           TO THE EXTENT THAT THE AMOUNTS PAID PURSUANT TO PARAGRAPH (23) OF
SECTION 11.1(A)(I) ARE INSUFFICIENT TO PAY SUCH AMOUNTS IN FULL THEREUNDER AND
ANY CLASS F NOTES, CLASS G NOTES OR CLASS H NOTES ARE OUTSTANDING, TO THE
PAYMENT OF THE FOLLOWING AMOUNTS:

 

(a)           in the event that the Class F Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class F Notes, to the payment in
full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes, fourth, the Class C Notes, fifth, the Class D Notes,
sixth, the Class E Notes and seventh, the Class F Notes;

 

(b)           in the event that the Class G Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class G Notes, to the payment in
full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes, fourth, the Class C Notes, fifth, the Class D Notes,
sixth, the Class E Notes, seventh, the Class F Notes and eighth, the Class G
Notes;

 

(c)           in the event that the Class H Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class H Notes, to the payment in
full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes, fourth, the Class C Notes, fifth, the Class D Notes,
sixth, the Class E Notes, seventh, the Class F Notes, eighth, the Class G Notes
and ninth, the Class H Notes; or

 

(d)           in the event of a Mandatory Redemption of the Class F Notes, the
Class G Notes and the Class H Notes, first, to the payment of principal of the
Class A-1 Notes, second, to the payment of principal of the Class A-2 Notes,
third, to the payment of principal of the Class B Notes, fourth, to the payment
of principal of the Class C Notes, fifth, to the payment of principal of the
Class D Notes, sixth, to the payment of principal of the Class E Notes, seventh,
to the payment of principal of the Class F Notes, eighth, to the payment of
principal of the Class G Notes and ninth, to the payment of principal of the
Class H Notes, to the extent necessary to cause the Class F/G/H Coverage Tests
to be satisfied (after giving effect to the payment of all amounts previously
paid on such Payment Date pursuant to Section 11.1(a)(i) and Section
11.1(a)(ii);

 

205

--------------------------------------------------------------------------------


 

(7)           IF THE CLASS A NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE
CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES AND CLASS
H NOTES ARE NO LONGER OUTSTANDING, TO THE PAYMENT OF FIRST, THE AMOUNTS REFERRED
TO IN PARAGRAPH (24) OF SECTION 11.1(A)(I), AND SECOND, THE AMOUNTS REFERRED TO
IN PARAGRAPH (25) OF SECTION 11.1(A)(I), BUT ONLY TO THE EXTENT NOT PAID IN FULL
THEREUNDER;

 

(8)           TO THE EXTENT THAT THE AMOUNTS PAID PURSUANT TO PARAGRAPH (26) OF
SECTION 11.1(A)(I) ARE INSUFFICIENT TO PAY SUCH AMOUNTS IN FULL THEREUNDER AND
ANY CLASS J NOTES ARE OUTSTANDING, IN THE EVENT THAT THE CLASS J NOTES BECOME
DUE AND PAYABLE (X) AS A RESULT OF AN ACCELERATION FOLLOWING AN EVENT OF
DEFAULT, (Y) PURSUANT TO AN AUCTION CALL REDEMPTION, AN OPTIONAL REDEMPTION, A
CLEAN-UP CALL OR A TAX REDEMPTION OR (Z) UPON STATED MATURITY OF THE CLASS J
NOTES, TO THE PAYMENT IN FULL OF PRINCIPAL OF FIRST, THE CLASS A-1 NOTES,
SECOND, THE CLASS A-2 NOTES, THIRD, THE CLASS B NOTES, FOURTH, THE CLASS C
NOTES, FIFTH, THE CLASS D NOTES, SIXTH, THE CLASS E NOTES, SEVENTH, THE CLASS F
NOTES, EIGHTH, THE CLASS G NOTES, NINTH, THE CLASS H NOTES AND TENTH, THE CLASS
J NOTES;

 

(9)           IF THE CLASS A NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE
CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE
CLASS H NOTES AND THE CLASS J NOTES ARE NO LONGER OUTSTANDING, TO THE PAYMENT OF
FIRST, THE AMOUNTS REFERRED TO IN PARAGRAPH (27) OF SECTION 11.1(A)(II), AND
SECOND, THE AMOUNTS REFERRED TO IN PARAGRAPH (28) OF SECTION 11.1(A)(I), BUT
ONLY TO THE EXTENT NOT PAID IN FULL THEREUNDER;

 

(10)         TO THE EXTENT THAT THE AMOUNTS PAID PURSUANT TO PARAGRAPH (29) OF
SECTION 11.1(A)(I) ARE INSUFFICIENT TO PAY SUCH AMOUNTS IN FULL THEREUNDER AND
ANY CLASS K NOTES ARE OUTSTANDING, IN THE EVENT THAT THE CLASS K NOTES BECOME
DUE AND PAYABLE (X) AS A RESULT OF AN ACCELERATION FOLLOWING AN EVENT OF
DEFAULT, (Y) PURSUANT TO AN AUCTION CALL REDEMPTION, AN OPTIONAL REDEMPTION, A
CLEAN-UP CALL OR A TAX REDEMPTION OR (Z) UPON STATED MATURITY OF THE CLASS K
NOTES, TO THE PAYMENT IN FULL OF PRINCIPAL OF FIRST, THE CLASS A-1 NOTES,
SECOND, THE CLASS A-2 NOTES, THIRD, THE CLASS B NOTES, FOURTH, THE CLASS C
NOTES, FIFTH, THE CLASS D NOTES, SIXTH, THE CLASS E NOTES, SEVENTH, THE CLASS F
NOTES, EIGHTH, THE CLASS G NOTES, NINTH, THE CLASS H NOTES, TENTH, THE CLASS J
NOTES AND ELEVENTH, THE CLASS K NOTES;

 

(11)         TO THE EXTENT THAT THE AMOUNTS PAID PURSUANT TO PARAGRAPH (30) OF
SECTION 11.1(A)(I) ARE INSUFFICIENT TO PAY SUCH AMOUNTS IN FULL THEREUNDER AND
ANY NOTES ARE OUTSTANDING, ON THE FIRST PAYMENT DATE FOLLOWING THE OCCURRENCE OF
A RATING CONFIRMATION FAILURE, TO THE PAYMENT OF PRINCIPAL OF EACH CLASS OF
NOTES, (I) FIRST, TO THE CLASS A-1 NOTES, (II) SECOND, TO THE CLASS A-2 NOTES,
(III) THIRD, TO THE CLASS B NOTES, (IV) FOURTH, TO THE CLASS C NOTES, (V) FIFTH,
THE CLASS D NOTES, (VI) SIXTH, THE CLASS E NOTES, (VII) SEVENTH, THE CLASS F
NOTES, (VIII) EIGHTH, THE CLASS G NOTES, (IX) NINTH, THE CLASS H NOTES, (X)
TENTH, THE CLASS J NOTES AND (X) ELEVENTH, THE CLASS K NOTES, IN EACH CASE UNTIL
THE RATINGS ASSIGNED ON THE CLOSING

 

206

--------------------------------------------------------------------------------


 

DATE TO EACH CLASS OF NOTES HAVE BEEN REINSTATED OR SUCH CLASS HAS BEEN PAID IN
FULL;

 

(12)         PRIOR TO THE LAST DAY OF THE REINVESTMENT PERIOD, TO THE INVESTMENT
IN ELIGIBLE INVESTMENTS AND REINVESTMENT IN SUBSTITUTE COLLATERAL DEBT
SECURITIES SUBJECT TO THE REINVESTMENT CRITERIA OR, IF DETERMINED BY THE
COLLATERAL MANAGER, TO PAY ANY SPECIAL AMORTIZATION AMOUNT, TO AMORTIZE THE
CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE
CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE
CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K NOTES AS FOLLOWS: (X) IF EACH
OF THE S&P SPECIAL AMORTIZATION PRO RATA CONDITION AND THE MOODY’S SPECIAL
AMORTIZATION PRO RATA CONDITION IS SATISFIED WITH RESPECT TO SUCH PAYMENT DATE
AND EACH COVERAGE TEST WAS SATISFIED AS OF THE RELATED DETERMINATION DATE, ON A
PRO RATA BASIS (BASED ON THE AGGREGATE OUTSTANDING AMOUNT OF EACH CLASS) AMONG
ALL CLASSES OF NOTES, OR (Y) IF EITHER THE S&P SPECIAL AMORTIZATION PRO RATA
CONDITION OR THE MOODY’S SPECIAL AMORTIZATION PRO RATA CONDITION IS NOT
SATISFIED WITH RESPECT TO SUCH PAYMENT DATE OR ANY OF THE COVERAGE TESTS WERE
NOT SATISFIED AS OF THE RELATED DETERMINATION DATE, SEQUENTIALLY AMONG ALL
CLASSES OF NOTES; PROVIDED, HOWEVER, THAT AMOUNTS REPRESENTING RECOVERIES IN
RESPECT OF DEFAULTED SECURITIES WILL BE DISTRIBUTED SEQUENTIALLY IN ANY EVENT;

 

(13)         AFTER THE REINVESTMENT PERIOD (X) ON EACH PAYMENT DATE THAT IS NOT
ALSO A REDEMPTION DATE OR THE STATED MATURITY OF THE NOTES AND (Y) IN THE
ABSENCE OF AN ACCELERATION FOLLOWING AN EVENT OF DEFAULT, TO THE PAYMENT OF
PRINCIPAL OF (I) FIRST, THE CLASS A-1 NOTES, UNTIL THE CLASS A-1 NOTES HAVE BEEN
PAID IN FULL, (II) SECOND, THE CLASS A-2 NOTES, UNTIL THE CLASS A-2 NOTES HAVE
BEEN PAID IN FULL, (III) THIRD, THE CLASS B NOTES, UNTIL THE CLASS B NOTES HAVE
BEEN PAID IN FULL, (IV) FOURTH, THE CLASS C NOTES, UNTIL THE CLASS C NOTES HAVE
BEEN PAID IN FULL, (V) FIFTH, THE CLASS D NOTES, UNTIL THE CLASS D NOTES HAVE
BEEN PAID IN FULL, (VI) SIXTH, THE CLASS E NOTES, UNTIL THE CLASS E NOTES HAVE
BEEN PAID IN FULL, (VII) SEVENTH, THE CLASS F NOTES, UNTIL THE CLASS F NOTES
HAVE BEEN PAID IN FULL, (VIII) EIGHTH, THE CLASS G NOTES, UNTIL THE CLASS G
NOTES HAVE BEEN PAID IN FULL, (IX) NINTH, THE CLASS H NOTES, UNTIL THE CLASS H
NOTES HAVE BEEN PAID IN FULL, (X) TENTH, THE CLASS J NOTES, UNTIL THE CLASS J
NOTES HAVE BEEN PAID IN FULL AND (XI) ELEVENTH, THE CLASS K NOTES, UNTIL THE
CLASS K NOTES HAVE BEEN PAID IN FULL;

 

(14)         TO THE PAYMENT OF AMOUNTS REFERRED TO IN PARAGRAPH (31) OF SECTION
11.1(A)(I) TO THE EXTENT NOT PAID THEREUNDER;

 

(15)         TO THE PAYMENT OF AMOUNTS REFERRED TO IN PARAGRAPH (32) OF SECTION
11.1(A)(I) TO THE EXTENT NOT PAID THEREUNDER;

 

(16)         TO THE PAYMENT OF AMOUNTS REFERRED TO IN PARAGRAPH (33) OF SECTION
11.1(A)(I) TO THE EXTENT NOT PAID THEREUNDER; AND

 

(17)         ANY REMAINING PRINCIPAL PROCEEDS TO THE PREFERRED SHARES PAYING
AGENT FOR DEPOSIT INTO THE PREFERRED SHARES DISTRIBUTION ACCOUNT FOR
DISTRIBUTION

 

207

--------------------------------------------------------------------------------


 

SUBJECT TO SECTION 11.1(G) TO THE HOLDERS OF THE PREFERRED SHARES AS PAYMENTS OF
THE PREFERRED SHARES DISTRIBUTION AMOUNT.

 


(B)      ON OR BEFORE THE BUSINESS DAY PRIOR TO EACH PAYMENT DATE, THE ISSUER
SHALL, PURSUANT TO SECTION 10.2(E), REMIT OR CAUSE TO BE REMITTED TO THE TRUSTEE
FOR DEPOSIT IN THE PAYMENT ACCOUNT AN AMOUNT OF CASH SUFFICIENT TO PAY THE
AMOUNTS DESCRIBED IN SECTION 11.1(A) REQUIRED TO BE PAID ON SUCH PAYMENT DATE.


 


(C)      IF ON ANY PAYMENT DATE THE AMOUNT AVAILABLE IN THE PAYMENT ACCOUNT FROM
AMOUNTS RECEIVED IN THE RELATED DUE PERIOD IS INSUFFICIENT TO MAKE THE FULL
AMOUNT OF THE DISBURSEMENTS REQUIRED BY THE STATEMENTS FURNISHED BY THE TRUSTEE
PURSUANT TO SECTION 10.9(E) HEREOF, THE TRUSTEE SHALL MAKE THE DISBURSEMENTS
CALLED FOR IN THE ORDER AND ACCORDING TO THE PRIORITY SET FORTH UNDER SECTION
11.1(A) ABOVE, SUBJECT TO SECTION 13.1 HEREOF, TO THE EXTENT FUNDS ARE AVAILABLE
THEREFOR.


 


(D)      EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS SECTION 11.1, IF ON ANY
PAYMENT DATE THE AMOUNT AVAILABLE IN THE PAYMENT ACCOUNT FROM AMOUNTS RECEIVED
IN THE RELATED DUE PERIOD ARE INSUFFICIENT TO MAKE THE FULL AMOUNT OF THE
DISBURSEMENTS REQUIRED BY ANY LETTERED SUBCLAUSE OF SECTION 11.1(A)(I) OR
SECTION 11.1(A)(II), THE TRUSTEE SHALL MAKE THE DISBURSEMENTS CALLED FOR BY SUCH
SUBCLAUSE RATABLY IN ACCORDANCE WITH THE RESPECTIVE AMOUNTS OF SUCH
DISBURSEMENTS THEN DUE AND PAYABLE TO THE EXTENT FUNDS ARE AVAILABLE THEREFOR,
UNLESS SUCH SUBCLAUSE PROVIDES OTHERWISE.


 


(E)      IN CONNECTION WITH THE APPLICATION OF FUNDS TO PAY COMPANY
ADMINISTRATIVE EXPENSES OF THE ISSUER, IN ACCORDANCE WITH CLAUSES (3) AND (4) OF
CLAUSE (I) OF SECTION 11.1(A) AND SUB-CLAUSE (1) OF CLAUSE (II) OF SECTION
11.1(A), THE TRUSTEE SHALL REMIT SUCH FUNDS, TO THE EXTENT AVAILABLE, TO THE
ISSUER (OR AS THE ISSUER MAY OTHERWISE DIRECT), AS DIRECTED BY THE ISSUER TO THE
TRUSTEE OR OTHERWISE SET FORTH IN THE WRITTEN INSTRUCTIONS DELIVERED TO THE
TRUSTEE BY THE ISSUER (NET OF AMOUNTS PAYABLE TO THE TRUSTEE) NO LATER THAN THE
BUSINESS DAY PRIOR TO THE APPLICABLE PAYMENT DATE.  ALL SUCH PAYMENTS SHALL BE
MADE PURSUANT TO THE PRIORITY OF PAYMENTS.


 


(F)       IN CONNECTION WITH THE PAYMENT TO EACH HEDGE COUNTERPARTY PURSUANT TO
EACH HEDGE AGREEMENT OF ANY AMOUNT SCHEDULED TO BE PAID FROM TIME TO TIME
BETWEEN PAYMENT DATES FROM AMOUNTS RECEIVED WITH RESPECT TO THE COLLATERAL DEBT
SECURITIES, SUCH AMOUNTS SHALL BE DISTRIBUTED TO EACH HEDGE COUNTERPARTY
PURSUANT TO THE RELATED HEDGE AGREEMENT.


 


(G)      IN CONNECTION WITH ANY REQUIRED PAYMENT BY THE ISSUER TO SLG GRAMERCY
PURSUANT TO THE ASSET SERVICING AGREEMENT OF ANY AMOUNT SCHEDULED TO BE PAID
FROM TIME TO TIME BETWEEN PAYMENT DATES FROM AMOUNTS RECEIVED WITH RESPECT TO
THE COLLATERAL DEBT SECURITIES, SUCH AMOUNTS SHALL BE DISTRIBUTED TO SLG
GRAMERCY PURSUANT TO THE ASSET SERVICING AGREEMENT.


 


SECTION 11.2           TRUST ACCOUNTS.


 

All Monies held by, or deposited with the Trustee in the Collection Accounts,
the Payment Account, the Expense Account, the Unused Proceeds Account or the
Delayed Funding

 

208

--------------------------------------------------------------------------------


 

Obligations Account pursuant to the provisions of this Indenture, and not
invested in Eligible Investments as herein provided, shall be deposited in one
or more trust accounts, maintained at the Corporate Trust Office or at a
financial institution whose long-term rating is at least equal to, “A2” by
Moody’s and “BBB+” by S&P to be held in trust for the benefit of the
Noteholders.  To the extent Monies deposited in such trust account exceed
amounts insured by the Bank Insurance Fund or Savings Association Insurance Fund
administered by the Federal Deposit Insurance Corporation, or any agencies
succeeding to the insurance functions thereof, and are not fully collateralized
by direct obligations of the United States of America, such excess shall be
invested in Eligible Investments as directed by Issuer Order.

 


ARTICLE 12

 


SALE OF COLLATERAL DEBT SECURITIES

 


SECTION 12.1           SALES OF COLLATERAL DEBT SECURITIES.


 


(A)   EXCEPT AS OTHERWISE EXPRESSLY PERMITTED OR REQUIRED BY THIS INDENTURE, THE
ISSUER SHALL NOT SELL OR OTHERWISE DISPOSE OF ANY COLLATERAL DEBT SECURITY,
PROVIDED THAT SUBJECT TO SATISFACTION OF ANY APPLICABLE CONDITIONS IN SECTION
10.10, SO LONG AS (A) NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND (B)
ON OR PRIOR TO THE TRADE DATE FOR SUCH SALE THE COLLATERAL MANAGER HAS CERTIFIED
TO THE TRUSTEE THAT EACH OF THE CONDITIONS APPLICABLE TO SUCH SALE SET FORTH
BELOW HAS BEEN SATISFIED, THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER ACTING
PURSUANT TO THE COLLATERAL MANAGEMENT AGREEMENT MAY DIRECT THE TRUSTEE IN
WRITING TO SELL, AND THE TRUSTEE SHALL SELL IN THE MANNER DIRECTED BY THE
COLLATERAL MANAGER IN WRITING (WHICH WRITING SHALL SPECIFY WHETHER SUCH SECURITY
IS A DEFAULTED SECURITY OR CREDIT RISK SECURITY, IF APPLICABLE, OR WHETHER SUCH
SECURITY IS OTHERWISE PERMITTED TO BE SOLD PURSUANT TO THIS SECTION 12.1(A)):


 

(I)            ANY DEFAULTED SECURITY AT ANY TIME;

 

(II)           A CREDIT RISK SECURITY, (A) DURING THE REINVESTMENT PERIOD, IF
THE COLLATERAL MANAGER HAS CERTIFIED TO THE TRUSTEE THAT IT SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO PURCHASE ONE OR MORE SUBSTITUTE COLLATERAL
DEBT SECURITIES HAVING AN AGGREGATE PRINCIPAL BALANCE NO LESS THAN THE SALE
PROCEEDS (EXCLUDING ACCRUED INTEREST) FROM SUCH SALE, AND AFTER GIVING EFFECT TO
SUCH SALE AND TO THE PURCHASE OF SUBSTITUTE COLLATERAL DEBT SECURITIES WITH THE
SALE PROCEEDS THEREOF, IN THE REASONABLE BUSINESS JUDGMENT OF THE COLLATERAL
MANAGER (WHICH SHALL NOT BE CALLED INTO QUESTION SOLELY AS A RESULT OF
SUBSEQUENT EVENTS), THE REINVESTMENT CRITERIA SHALL BE MET AND (B) AFTER THE
REINVESTMENT PERIOD, AT ANY TIME;

 

(III)          IF A COLLATERAL DEBT SECURITY THAT IS A DEFAULTED SECURITY IS NOT
SOLD BY THE ISSUER (AT THE DIRECTION OF THE COLLATERAL MANAGER) WITHIN THREE (3)
YEARS OF SUCH COLLATERAL DEBT SECURITY BECOMING A DEFAULTED SECURITY, THE
COLLATERAL MANAGER, ON BEHALF OF THE ISSUER, SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO SELL SUCH COLLATERAL DEBT SECURITY AS SOON AS COMMERCIALLY
PRACTICABLE THEREAFTER; AND

 

209

--------------------------------------------------------------------------------


 

(IV)          WITHOUT LIMITING THE FOREGOING, (X) ANY COLLATERAL DEBT SECURITY
THAT IS A CMBS SECURITY, A CRE CDO SECURITY OR A REIT DEBT SECURITY AND IN EACH
CASE IS NOT A DEFAULTED SECURITY OR A CREDIT RISK SECURITY, (Y) ANY
PARTICIPATION RELATING TO A WHOLE LOAN THAT IS NOT A DEFAULTED SECURITY OR A
CREDIT RISK SECURITY AND (Z) THE CARIBBEAN CORPORATE CENTER LOAN IF SUCH LOAN IS
NOT A DEFAULTED SECURITY OR A CREDIT RISK SECURITY, MAY BE SOLD DURING THE
REINVESTMENT PERIOD IF (A) THE AGGREGATE PRINCIPAL BALANCE OF COLLATERAL DEBT
SECURITIES SOLD PURSUANT TO THIS PARAGRAPH FOR A GIVEN CALENDAR YEAR DOES NOT
EXCEED 15% OF THE AGGREGATE COLLATERAL BALANCE AT THE BEGINNING OF THAT YEAR,
(B) THE COLLATERAL MANAGER BELIEVES IN GOOD FAITH THAT PROCEEDS FROM THE SALE OF
SUCH COLLATERAL DEBT SECURITY CAN BE REINVESTED, WITHIN FIVE (5) BUSINESS DAYS
AFTER THE TRADE DATE ON WHICH SUCH COLLATERAL DEBT SECURITY IS SOLD IN ONE OR
MORE SUBSTITUTE COLLATERAL DEBT SECURITIES HAVING AN AGGREGATE PRINCIPAL BALANCE
OF NOT LESS THAN 100% OF THE PRINCIPAL BALANCE OF THE COLLATERAL DEBT SECURITY
BEING SOLD, (C) AFTER GIVING EFFECT TO SUCH SALE AND TO THE PURCHASE OF
SUBSTITUTE COLLATERAL DEBT SECURITIES WITH THE SALE PROCEEDS THEREOF, THE
REINVESTMENT CRITERIA WILL BE MET AND (D) SUCH COLLATERAL MANAGER HAS NOT BEEN
REMOVED, OR VOTED TO BE REMOVED, FOR “CAUSE” AS DESCRIBED IN SECTION 12 OF THE
COLLATERAL MANAGEMENT AGREEMENT.  FOR THE PURPOSE OF EFFECTING THE SALE OF ANY
PARTICIPATION DESCRIBED IN CLAUSE (Y) ABOVE, THE COLLATERAL MANAGER MAY, ON
BEHALF OF THE ISSUER, EFFECT THE SALE OF A WHOLE LOAN TO AN AFFILIATE OF THE
COLLATERAL MANAGER THAT IS EITHER A “SPECIAL PURPOSE VEHICLE” OR “QUALIFIED
INSTITUTIONAL LENDER” AS TYPICALLY DEFINED IN THE UNDERLYING INSTRUMENTS RELATED
TO PARTICIPATIONS, WHICH AFFILIATE SHALL, WITHIN ONE (1) BUSINESS DAY (I) CREATE
TWO OR MORE PARTICIPATIONS IN SUCH WHOLE LOAN AND (II) SELL BACK TO THE ISSUER
AT LEAST ONE OF SUCH PARTICIPATIONS; PROVIDED THAT A SECURITIZATION TRUST, A CDO
ISSUER OR A SIMILAR SECURITIZATION VEHICLE SHALL BE DEEMED TO BE A “SPECIAL
PURPOSE VEHICLE” FOR PURPOSES HEREOF.  FOR PURPOSES OF MEASURING COMPLIANCE WITH
THE REQUIREMENTS SET FORTH IN CLAUSES (A), (B) AND (C) ABOVE, THE ISSUER SHALL
BE DEEMED TO HAVE SOLD A PARTICIPATION WITH A PRINCIPAL BALANCE EQUAL TO THE
PRINCIPAL BALANCE OF THE WHOLE LOAN THAT WAS SOLD TO AN AFFILIATE LESS THE
PRINCIPAL BALANCE OF THE RELATED PARTICIPATION(S) PURCHASED BY THE ISSUER FROM
SUCH AFFILIATE.

 


(B)  NOTWITHSTANDING THE FOREGOING, THE COLLATERAL MANAGER (AT ITS OPTION AND AT
ANY TIME) SHALL BE PERMITTED TO EFFECT A SALE OF A CREDIT RISK SECURITY OR A
DEFAULTED SECURITY HEREUNDER BY PURCHASING (OR CAUSING ITS AFFILIATE TO
PURCHASE) SUCH DEFAULTED SECURITY OR CREDIT RISK SECURITY FROM THE ISSUER FOR A
CASH PURCHASE PRICE THAT SHALL BE EQUAL TO THE SUM OF (I) THE AGGREGATE
PRINCIPAL BALANCE THEREOF PLUS (II) ALL ACCRUED AND UNPAID INTEREST (OR, IN THE
CASE OF A PREFERRED EQUITY SECURITY, ALL ACCRUED AND UNPAID DIVIDENDS OR OTHER
DISTRIBUTIONS NOT ATTRIBUTABLE TO THE RETURN OF CAPITAL BY ITS GOVERNING
DOCUMENTS) THEREON.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN,
NO ADVISORY COMMITTEE CONSENT SHALL BE REQUIRED IN CONNECTION WITH SUCH CASH
PURCHASE (THE “CREDIT RISK/DEFAULTED SECURITY CASH PURCHASE”).


 

In addition and notwithstanding anything to the contrary set forth herein (and
provided that no Event of Default has occurred and is continuing), the
Collateral Manager (at its option but only upon disclosure to, and with the
prior consent of, the Advisory Committee) shall be permitted to effect a sale of
a Defaulted Security or a Credit Risk Security hereunder by directing the Issuer
to exchange such Defaulted Security or Credit Risk Security for (i) a Substitute
Collateral Debt Security (that is not a Defaulted Security or a Credit Risk
Security)

 

210

--------------------------------------------------------------------------------


 

owned by an Affiliate of the Collateral Manager (such Substitute Collateral Debt
Security, the “Exchange Security”) or (ii) a combination of an Exchange Security
and cash, provided that:

 

(I)            (A) THE SUM OF (1) THE PRINCIPAL BALANCE OF SUCH EXCHANGE
SECURITY PLUS (2) ALL ACCRUED AND UNPAID INTEREST (OR, IN THE CASE OF A
PREFERRED EQUITY SECURITY, ALL ACCRUED AND UNPAID DIVIDENDS OR OTHER
DISTRIBUTIONS NOT ATTRIBUTABLE TO THE RETURN OF CAPITAL BY ITS GOVERNING
DOCUMENTS) THEREON PLUS (3) THE CASH AMOUNT (IF ANY) TO BE PAID TO THE ISSUER IN
RESPECT OF SUCH EXCHANGE BY SUCH AFFILIATE OF THE COLLATERAL MANAGER, SHALL BE
EQUAL TO OR GREATER THAN (B) THE SUM OF (1) THE PRINCIPAL BALANCE OF SUCH
DEFAULTED SECURITY OR CREDIT RISK SECURITY SOUGHT TO BE SUBSTITUTED PLUS (2) ALL
ACCRUED AND UNPAID INTEREST (OR, IN THE CASE OF A PREFERRED EQUITY SECURITY, ALL
ACCRUED AND UNPAID DIVIDENDS OR OTHER DISTRIBUTIONS NOT ATTRIBUTABLE TO THE
RETURN OF CAPITAL BY ITS GOVERNING DOCUMENTS) THEREON;

 

(II)           THE ELIGIBILITY CRITERIA AND THE REINVESTMENT CRITERIA SHALL BE
SATISFIED IMMEDIATELY AFTER SUCH EXCHANGE; AND

 

(III)          THE AGGREGATE PRINCIPAL BALANCE OF THE DEFAULTED SECURITIES AND
CREDIT RISK SECURITIES SO EXCHANGED SHALL NOT EXCEED 10% OF THE AGGREGATE
COLLATERAL BALANCE AS OF THE CLOSING (SUCH LIMITATION, THE “10% LIMIT”).

 


(C)      NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE
COLLATERAL MANAGER, ON BEHALF OF THE ISSUER, SHALL (AT ANY TIME) BE PERMITTED TO
EFFECT A SALE OF (I) ANY ORIGINATION AGREEMENT SECURITY HEREUNDER BY SELLING (OR
CAUSING THE TRUSTEE TO SELL) SUCH ORIGINATION AGREEMENT SECURITY TO SLG (AN
“ORIGINATION AGREEMENT SECURITY SALE”) FOR A PURCHASE PRICE AND UPON SUCH TERMS
AS DETERMINED IN ACCORDANCE WITH THE ORIGINATION AGREEMENT AND (II) THE STARRETT
LEHIGH LOAN, TO THE EXTENT SUCH LOAN IS CALLED PURSUANT TO ITS TERMS ON AUGUST
13, 2005.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, NO
ADVISORY COMMITTEE CONSENT SHALL BE REQUIRED IN CONNECTION WITH ANY SUCH SALES.


 


(D)      AFTER THE ISSUER HAS NOTIFIED THE TRUSTEE OF AN OPTIONAL REDEMPTION, A
CLEAN-UP CALL OR A TAX REDEMPTION IN ACCORDANCE WITH SECTION 9.1 OR AN AUCTION
CALL REDEMPTION IN ACCORDANCE WITH SECTION 9.2, THE COLLATERAL MANAGER ON BEHALF
OF THE ISSUER ACTING PURSUANT TO THE COLLATERAL MANAGEMENT AGREEMENT MAY AT ANY
TIME DIRECT THE TRUSTEE IN WRITING TO SELL, AND THE TRUSTEE SHALL SELL IN THE
MANNER DIRECTED BY THE COLLATERAL MANAGER IN WRITING, ANY COLLATERAL DEBT
SECURITY WITHOUT REGARD TO THE FOREGOING LIMITATIONS IN SECTION 12.1(A),
PROVIDED THAT:


 

(I)            THE SALE PROCEEDS THEREFROM MUST BE USED TO PAY CERTAIN EXPENSES
AND REDEEM ALL OF THE NOTES IN WHOLE BUT NOT IN PART PURSUANT TO SECTIONS 9.1
AND SECTION 9.2, AND UPON ANY SUCH SALE THE TRUSTEE SHALL RELEASE SUCH
COLLATERAL DEBT SECURITY PURSUANT TO SECTION 10.10;

 

(II)           THE ISSUER MAY NOT DIRECT THE TRUSTEE TO SELL (AND THE TRUSTEE
SHALL NOT BE REQUIRED TO RELEASE) A COLLATERAL DEBT SECURITY PURSUANT TO THIS
SECTION 12.1(D) UNLESS:

 

(1)           THE COLLATERAL MANAGER CERTIFIES TO THE TRUSTEE THAT (X) IN THE
COLLATERAL MANAGER’S JUDGMENT BASED ON CALCULATIONS INCLUDED IN THE
CERTIFICATION

 

211

--------------------------------------------------------------------------------


 

(WHICH SHALL INCLUDE THE SALES PRICES OF EACH OF THE COLLATERAL DEBT
SECURITIES), THE SALE PROCEEDS FROM THE SALE OF ONE OR MORE OF THE COLLATERAL
DEBT SECURITIES AND ALL CASH AND PROCEEDS FROM ELIGIBLE INVESTMENTS WILL BE AT
LEAST EQUAL TO THE TOTAL REDEMPTION PRICE, AND (Y) AN INDEPENDENT BOND PRICING
SERVICE (WHICH SHALL BE ONE OR MORE BROKER-DEALERS SELECTED BY THE COLLATERAL
MANAGER WHICH ARE RATED AT LEAST “P-1” BY MOODY’S AND AT LEAST “A-1+” BY
STANDARD & POOR’S AND WHICH MAKE A MARKET IN THE APPLICABLE COLLATERAL DEBT
SECURITIES) HAS CONFIRMED (WHICH CONFIRMATION MAY BE IN THE FORM OF A FIRM BID)
THE SALES PRICES CONTAINED IN THE CERTIFICATION IN CLAUSE (X) ABOVE (AND
ATTACHING A COPY OF SUCH CONFIRMATION); AND

 

(2)           THE INDEPENDENT ACCOUNTANTS APPOINTED BY THE ISSUER PURSUANT TO
SECTION 10.11 SHALL CONFIRM IN WRITING THE CALCULATIONS MADE IN CLAUSE (1)(X)
ABOVE.

 

(III)          IN CONNECTION WITH AN OPTIONAL REDEMPTION, AN AUCTION CALL
REDEMPTION, A CLEAN-UP CALL OR A TAX REDEMPTION, ALL THE COLLATERAL DEBT
SECURITIES TO BE SOLD PURSUANT TO THIS SECTION 12.1(D) MUST BE SOLD IN
ACCORDANCE WITH THE REQUIREMENTS SET FORTH IN SECTION 9.1(E) AND SECTION 9.2, AS
APPLICABLE.

 


(E)      IN THE EVENT THAT ANY COLLATERAL DEBT SECURITY BECOMES THE SUBJECT OF A
CONVERSION, EXCHANGE, REDEMPTION OR OFFER, WHETHER VOLUNTARY OR INVOLUNTARY, THE
ISSUER (OR THE COLLATERAL MANAGER ACTING ON BEHALF OF THE ISSUER) SHALL TAKE NO
ACTION TO ACQUIRE THE ASSET OR INSTRUMENT INTO WHICH SUCH COLLATERAL DEBT
SECURITY IS CONVERTIBLE OR EXCHANGEABLE UNLESS SUCH ASSET OR INSTRUMENT WOULD
QUALIFY AS A SUBSTITUTE COLLATERAL DEBT SECURITY.  IN THE EVENT OF AN
INVOLUNTARY EXCHANGE OR CONVERSION OF A COLLATERAL DEBT SECURITY, IF THE
RESULTING ASSET OR INSTRUMENT WOULD NOT QUALIFY AS A SUBSTITUTE COLLATERAL DEBT
SECURITY, THE ISSUER (OR THE COLLATERAL MANAGER ACTING ON BEHALF OF THE ISSUER)
SHALL USE ITS BEST EFFORTS TO SELL SUCH COLLATERAL DEBT SECURITY PRIOR TO
CONVERSION OR EXCHANGE AND, IN ANY EVENT, SHALL REFUSE TO ACCEPT, AND SHALL NOT
ACQUIRE OR HOLD, THE ASSET OR INSTRUMENT OFFERED IN EXCHANGE.


 


(F)       IN THE EVENT THAT ANY NOTES REMAIN OUTSTANDING AS OF THE PAYMENT DATE
OCCURRING SIX MONTHS PRIOR TO THE STATED MATURITY OF THE NOTES, THE COLLATERAL
MANAGER WILL BE REQUIRED TO DETERMINE WHETHER PROCEEDS EXPECTED TO BE RECEIVED
ON THE ASSETS PRIOR TO THE STATED MATURITY OF THE NOTES WILL BE SUFFICIENT TO
PAY IN FULL THE PRINCIPAL AMOUNT OF (AND ACCRUED INTEREST ON) THE NOTES ON THE
STATED MATURITY.  IF THE COLLATERAL MANAGER DETERMINES, IN ITS SOLE DISCRETION,
THAT SUCH PROCEEDS WILL NOT BE SUFFICIENT TO PAY THE OUTSTANDING PRINCIPAL
AMOUNT OF AND ACCRUED INTEREST ON THE NOTES (A “NOTE LIQUIDATION EVENT”) ON THE
STATED MATURITY OF THE NOTES, THE ISSUER WILL, AT THE DIRECTION OF THE
COLLATERAL MANAGER, BE OBLIGATED TO LIQUIDATE THE PORTION OF COLLATERAL DEBT
SECURITIES SUFFICIENT TO PAY THE REMAINING PRINCIPAL AMOUNT OF AND INTEREST ON
THE NOTES ON OR BEFORE THE STATED MATURITY.  THE COLLATERAL DEBT SECURITIES TO
BE LIQUIDATED BY THE ISSUER WILL BE SELECTED BY THE COLLATERAL MANAGER.


 


SECTION 12.2           REINVESTMENT CRITERIA AND TRADING RESTRICTIONS.


 


(A)      EXCEPT AS PROVIDED IN SECTION 12.3(C), DURING THE REINVESTMENT PERIOD,
UNSCHEDULED PRINCIPAL PAYMENTS, SALE PROCEEDS AND OTHER PRINCIPAL PROCEEDS WILL
BE REINVESTED IN SUBSTITUTE COLLATERAL DEBT SECURITIES (WHICH SHALL BE, AND
HEREBY ARE, GRANTED TO

 

212

--------------------------------------------------------------------------------


 


THE TRUSTEE PURSUANT TO THE GRANTING CLAUSE OF THIS AGREEMENT) ONLY IF AFTER
GIVING EFFECT TO SUCH REINVESTMENT, THE FOLLOWING CRITERIA (THE “REINVESTMENT
CRITERIA”) ARE SATISFIED, AS EVIDENCED BY AN OFFICER’S CERTIFICATE OF THE ISSUER
OR THE COLLATERAL MANAGER DELIVERED TO THE TRUSTEE, AS OF THE DATE OF THE
COMMITMENT TO PURCHASE SUCH SUBSTITUTE COLLATERAL DEBT SECURITIES:


 

(I)            THE COLLATERAL QUALITY TESTS ARE SATISFIED, OR, IF ANY COLLATERAL
QUALITY TEST WAS NOT SATISFIED IMMEDIATELY PRIOR TO SUCH REINVESTMENT, THE
EXTENT OF COMPLIANCE WITH SUCH COLLATERAL QUALITY TEST WILL BE MAINTAINED OR
IMPROVED FOLLOWING SUCH REINVESTMENT, EXCEPT AS OTHERWISE SPECIFIED IN THE
REINVESTMENT CRITERIA BELOW;

 

(II)           THE COVERAGE TESTS ARE SATISFIED (OR, IF NOT SATISFIED, ARE
MAINTAINED OR IMPROVED);

 

(III)          IF IMMEDIATELY PRIOR TO SUCH INVESTMENT THE S&P CDO MONITOR TEST
OR THE S&P RECOVERY TEST WAS NOT SATISFIED, SUCH TEST RESULT IS MAINTAINED OR
IMPROVED AFTER GIVING EFFECT TO SUCH REINVESTMENT; PROVIDED, HOWEVER, THAT
NOTWITHSTANDING THE FOREGOING, SALE PROCEEDS OF COLLATERAL DEBT SECURITIES MAY
BE REINVESTED AS LONG AS THE COLLATERAL MANAGER PROVIDES WRITTEN NOTICE OF EACH
SUCH SALE AND REINVESTMENT TO S&P WITHIN THREE (3) BUSINESS DAYS AFTER SUCH
REINVESTMENT; AND

 

(IV)          NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

 


(B)      NOTWITHSTANDING THE FOREGOING PROVISIONS, (I) CASH ON DEPOSIT IN THE
COLLECTION ACCOUNTS MAY BE INVESTED IN ELIGIBLE INVESTMENTS, PENDING INVESTMENT
IN SUBSTITUTE COLLATERAL DEBT SECURITIES AND (II) IF AN EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, NO SUBSTITUTE COLLATERAL DEBT SECURITY MAY BE
ACQUIRED UNLESS IT WAS THE SUBJECT OF A COMMITMENT ENTERED INTO BY THE ISSUER
PRIOR TO THE OCCURRENCE OF SUCH EVENT OF DEFAULT.


 


SECTION 12.3           CONDITIONS APPLICABLE TO ALL TRANSACTIONS INVOLVING SALE
OR GRANT.


 


(A)      ANY TRANSACTION EFFECTED AFTER THE CLOSING DATE UNDER THIS ARTICLE 12
OR SECTION 10.10 SHALL BE CONDUCTED IN ACCORDANCE WITH THE REQUIREMENTS OF THE
COLLATERAL MANAGEMENT AGREEMENT, PROVIDED THAT, (1) THE COLLATERAL MANAGER SHALL
NOT DIRECT THE TRUSTEE TO ACQUIRE ANY SUBSTITUTE COLLATERAL DEBT SECURITY FOR
INCLUSION IN THE ASSETS FROM THE COLLATERAL MANAGER OR ANY OF ITS AFFILIATES AS
PRINCIPAL OR TO SELL ANY COLLATERAL DEBT SECURITY FROM THE ASSETS TO THE
COLLATERAL MANAGER OR ANY OF ITS AFFILIATES AS PRINCIPAL UNLESS THE TRANSACTION
IS EFFECTED IN ACCORDANCE WITH THE COLLATERAL MANAGEMENT AGREEMENT AND (2) THE
COLLATERAL MANAGER SHALL NOT DIRECT THE TRUSTEE TO ACQUIRE ANY SUBSTITUTE
COLLATERAL DEBT SECURITY FOR INCLUSION IN THE ASSETS FROM ANY ACCOUNT OR
PORTFOLIO FOR WHICH THE COLLATERAL MANAGER SERVES AS INVESTMENT ADVISER OR
DIRECT THE TRUSTEE TO SELL ANY COLLATERAL DEBT SECURITY TO ANY ACCOUNT OR
PORTFOLIO FOR WHICH THE COLLATERAL MANAGER SERVES AS INVESTMENT ADVISER UNLESS
SUCH TRANSACTIONS COMPLY WITH THE REQUIREMENTS OF ANY APPLICABLE LAWS.  THE
TRUSTEE SHALL HAVE NO RESPONSIBILITY TO OVERSEE COMPLIANCE WITH THIS CLAUSE BY
THE OTHER PARTIES.


 


(B)      UPON ANY GRANT PURSUANT TO THIS ARTICLE 12, ALL OF THE ISSUER’S RIGHT,
TITLE AND INTEREST TO THE PLEDGED OBLIGATION OR SECURITIES SHALL BE GRANTED TO
THE TRUSTEE PURSUANT TO THIS INDENTURE, SUCH PLEDGED OBLIGATION OR SECURITIES
SHALL BE REGISTERED IN THE NAME OF THE

 

213

--------------------------------------------------------------------------------


 


TRUSTEE, AND, IF APPLICABLE, THE TRUSTEE SHALL RECEIVE SUCH PLEDGED COLLATERAL
DEBT SECURITY OR SECURITIES.  THE TRUSTEE SHALL ALSO RECEIVE, NOT LATER THAN THE
DATE OF DELIVERY OF ANY COLLATERAL DEBT SECURITY DELIVERED AFTER THE CLOSING
DATE, AN OFFICER’S CERTIFICATE OF THE COLLATERAL MANAGER CERTIFYING THAT, AS OF
THE DATE OF SUCH GRANT, SUCH GRANT COMPLIES WITH THE APPLICABLE CONDITIONS OF
AND IS PERMITTED BY THIS ARTICLE 12 (AND SETTING FORTH, TO THE EXTENT
APPROPRIATE, CALCULATIONS IN REASONABLE DETAIL NECESSARY TO DETERMINE SUCH
COMPLIANCE).


 


(C)      NOTWITHSTANDING ANYTHING CONTAINED IN THIS ARTICLE 12 TO THE CONTRARY,
THE ISSUER SHALL, SUBJECT TO THIS SECTION 12.3(C), HAVE THE RIGHT TO EFFECT ANY
TRANSACTION WHICH HAS BEEN CONSENTED TO (I) BY THE HOLDERS OF NOTES EVIDENCING
100% OF THE AGGREGATE OUTSTANDING AMOUNT OF EACH AND EVERY CLASS OF NOTES (OR IF
THERE ARE NO NOTES OUTSTANDING, 100% OF THE PREFERRED SHARES) AND (II) EACH
HEDGE COUNTERPARTY, AND OF WHICH EACH RATING AGENCY HAS BEEN NOTIFIED.


 


SECTION 12.4           SALE OF COLLATERAL DEBT SECURITIES WITH RESPECT TO AN
AUCTION CALL REDEMPTION.


 


(A)      PRE-AUCTION PROCESS.


 

(I)            EACH AUCTION WILL OCCUR ON THE BUSINESS DAY THAT IS AT LEAST 13
BUSINESS DAYS PRIOR TO THE PROPOSED AUCTION CALL REDEMPTION DATE (SUCH DATE, THE
“AUCTION DATE”).

 

(II)           THE COLLATERAL MANAGER WILL INITIATE THE AUCTION PROCEDURES AT
LEAST 24 BUSINESS DAYS BEFORE THE PROPOSED AUCTION CALL REDEMPTION DATE BY: (A)
PREPARING A LIST OF COLLATERAL DEBT SECURITIES (INCLUDING CUSIP NUMBER, IF ANY,
PAR AMOUNT AND ISSUER NAME FOR EACH COLLATERAL DEBT SECURITY); (B) DERIVING A
LIST OF NOT LESS THAN THREE QUALIFIED BIDDERS (THE “LISTED BIDDERS”) AND
REQUESTING FROM EACH LISTED BIDDER BIDS BY THE APPLICABLE AUCTION DATE; AND (C)
NOTIFYING THE TRUSTEE OF THE LIST OF LISTED BIDDERS (THE “LIST”).

 

(III)          THE COLLATERAL MANAGER WILL DELIVER A GENERAL SOLICITATION
PACKAGE TO THE LISTED BIDDERS CONSISTING OF: (A) A FORM OF A PURCHASE AGREEMENT
(“AUCTION PURCHASE AGREEMENT”) PROVIDED TO THE TRUSTEE BY THE COLLATERAL MANAGER
(WHICH SHALL PROVIDE THAT (I) UPON SATISFACTION OF ALL CONDITIONS PRECEDENT
THEREIN, THE PURCHASER IS IRREVOCABLY OBLIGATED TO PURCHASE, AND THE ISSUER IS
IRREVOCABLY OBLIGATED TO SELL, THE COLLATERAL DEBT SECURITIES ON THE DATE AND ON
THE TERMS STATED THEREIN, (II) EACH BIDDER MAY TENDER A SEPARATE BID FOR ONE OR
MORE COLLATERAL DEBT SECURITIES IN AN AUCTION, (III) IF THE COLLATERAL DEBT
SECURITIES ARE TO BE SOLD TO DIFFERENT BIDDERS, THAT THE CONSUMMATION OF THE
PURCHASE OF ALL COLLATERAL DEBT SECURITIES MUST OCCUR SIMULTANEOUSLY AND THAT
THE CLOSING OF EACH PURCHASE IS CONDITIONAL ON THE CLOSING OF THE OTHER
PURCHASES, (IV) IF FOR ANY REASON WHATSOEVER THE TRUSTEE HAS NOT RECEIVED, BY A
SPECIFIED BUSINESS DAY (WHICH SHALL BE MORE THAN TEN BUSINESS DAYS BEFORE THE
PROPOSED AUCTION CALL REDEMPTION DATE), PAYMENT IN FULL IN IMMEDIATELY AVAILABLE
FUNDS OF THE PURCHASE PRICE FOR ALL COLLATERAL DEBT SECURITIES, THE OBLIGATIONS
OF THE PARTIES SHALL TERMINATE AND THE ISSUER SHALL HAVE NO OBLIGATION OR
LIABILITY WHATSOEVER AND (V) ANY PROSPECTIVE PURCHASERS WILL BE SUBJECT TO THE
“LIMITED RECOURSE” AND “NON-PETITION” PROVISIONS SET FORTH IN THIS

 

214

--------------------------------------------------------------------------------


 

INDENTURE), (B) THE MINIMUM AGGREGATE CASH PURCHASE PRICE (WHICH SHALL BE
DETERMINED BY THE COLLATERAL MANAGER AS THE TOTAL REDEMPTION PRICE LESS THE
BALANCE OF ALL ELIGIBLE INVESTMENTS AND CASH IN THE COLLECTION ACCOUNTS, THE
PAYMENT ACCOUNT, THE DELAYED FUNDING OBLIGATIONS ACCOUNT, EACH HEDGE TERMINATION
ACCOUNT AND THE EXPENSE ACCOUNT; (C) THE LIST OF COLLATERAL DEBT SECURITIES; (D)
A FORMAL BID SHEET (WHICH WILL PERMIT A BIDDER TO BID FOR ALL OF THE COLLATERAL
DEBT SECURITIES OR SEPARATELY FOR ANY ONE OR MORE (BUT NOT ALL) COLLATERAL DEBT
SECURITIES AND WILL INCLUDE A REPRESENTATION FROM THE BIDDER THAT IT IS ELIGIBLE
TO PURCHASE ALL OF THE COLLATERAL DEBT SECURITIES OR ANY ONE OR MORE (BUT NOT
ALL) COLLATERAL DEBT SECURITIES) TO BE PROVIDED TO THE TRUSTEE BY THE COLLATERAL
MANAGER; (E) A DETAILED TIMETABLE; AND (F) COPIES OF ALL TRANSFER DOCUMENTS
PROVIDED TO THE TRUSTEE BY THE COLLATERAL MANAGER (INCLUDING TRANSFER
CERTIFICATES AND SUBSCRIPTION AGREEMENTS WHICH A BIDDER MUST EXECUTE PURSUANT TO
THE UNDERLYING INSTRUMENTS AND A LIST OF THE REQUIREMENTS WHICH THE BIDDER MUST
SATISFY UNDER THE UNDERLYING INSTRUMENTS (I.E., QIB STATUS, QUALIFIED PURCHASER
STATUS, ETC.)).

 

(IV)          THE COLLATERAL MANAGER WILL SEND SOLICITATION PACKAGES TO ALL
LISTED BIDDERS ON THE LIST AT LEAST 20 BUSINESS DAYS BEFORE THE PROPOSED AUCTION
CALL REDEMPTION DATE. THE LISTED BIDDERS WILL BE REQUIRED TO SUBMIT ANY DUE
DILIGENCE QUESTIONS (OR COMMENTS ON THE DRAFT PURCHASE AGREEMENT) IN WRITING TO
THE COLLATERAL MANAGER BY A DATE SPECIFIED IN THE SOLICITATION PACKAGE. THE
COLLATERAL MANAGER WILL BE REQUIRED TO ANSWER ALL REASONABLE AND RELEVANT
QUESTIONS BY THE DATE SPECIFIED IN THE SOLICITATION PACKAGE AND THE COLLATERAL
MANAGER WILL DISTRIBUTE THE QUESTIONS AND ANSWERS AND THE REVISED FINAL AUCTION
PURCHASE AGREEMENT TO ALL LISTED BIDDERS (WITH A COPY TO THE ISSUER AND THE
TRUSTEE).

 


(B)      AUCTION PROCESS.


 

(I)            WELLS FARGO BANK, NATIONAL ASSOCIATION OR ITS AFFILIATES MAY, BUT
SHALL NOT BE REQUIRED TO, BID AT THE AUCTION.  THE COLLATERAL MANAGER AND ITS
AFFILIATES MAY BID IN THE AUCTION IF THE COLLATERAL MANAGER DEEMS SUCH BIDDING
TO BE APPROPRIATE BUT IS NOT REQUIRED TO DO SO.

 

(II)           ON THE SECOND BUSINESS DAY PRIOR TO THE AUCTION DATE (THE
“AUCTION BID DATE”), ALL BIDS WILL BE DUE BY FACSIMILE AT THE OFFICES OF THE
TRUSTEE BY 11:00 A.M. NEW YORK CITY TIME, WITH THE WINNING BIDDER OR BIDDERS TO
BE NOTIFIED BY 2:00 P.M. NEW YORK CITY TIME.  ALL BIDS FROM LISTED BIDDERS ON
THE LIST WILL BE DUE ON THE BID SHEET CONTAINED IN THE SOLICITATION PACKAGE.
EACH BID SHALL BE FOR THE PURCHASE AND DELIVERY TO ONE PURCHASER (I) OF ALL (BUT
NOT LESS THAN ALL) OF THE COLLATERAL DEBT SECURITIES OR (II) OF ONE OR MORE (BUT
NOT ALL) OF THE COLLATERAL DEBT SECURITIES.

 

(III)          UNLESS THE TRUSTEE RECEIVES (A) AT LEAST ONE BID FROM A LISTED
BIDDER TO PURCHASE ALL OF THE COLLATERAL DEBT SECURITIES OR (B) RECEIVES BIDS
FROM ONE OR MORE LISTED BIDDERS (TO PURCHASE ONE OR MORE (BUT NOT ALL)
COLLATERAL DEBT SECURITIES) FOR ALL COLLATERAL DEBT SECURITIES IN THE AGGREGATE,
THE TRUSTEE WILL DECLINE TO CONSUMMATE THE SALE.

 

215

--------------------------------------------------------------------------------


 

(IV)          SUBJECT TO CLAUSE (III) ABOVE, WITH THE ADVICE OF THE COLLATERAL
MANAGER, THE TRUSTEE SHALL SELECT THE BID OR BIDS WHICH RESULT IN THE HIGHEST
AUCTION PRICE FROM ONE OR MORE LISTED BIDDERS (IN EXCESS OF THE SPECIFIED
MINIMUM PURCHASE PRICE). “HIGHEST AUCTION PRICE” MEANS THE HIGHER OF (I) THE
HIGHEST PRICE BID BY ANY LISTED BIDDER FOR ALL OF THE COLLATERAL DEBT SECURITIES
OR (II) THE SUM OF THE HIGHEST PRICES BID BY ONE OR MORE LISTED BIDDERS (FOR ONE
OR MORE (BUT NOT ALL) COLLATERAL DEBT SECURITIES) FOR ALL COLLATERAL DEBT
SECURITIES IN THE AGGREGATE. IN EACH CASE, THE PRICE BID BY A LISTED BIDDER WILL
BE THE DOLLAR AMOUNT WHICH THE COLLATERAL MANAGER CERTIFIES TO THE TRUSTEE BASED
ON THE COLLATERAL MANAGER’S REVIEW OF THE BIDS, WHICH CERTIFICATION SHALL BE
BINDING AND CONCLUSIVE.

 

(V)           UPON NOTIFICATION TO THE WINNING BIDDER OR BIDDERS, THE WINNING
BIDDER (OR, IF THE HIGHEST AUCTION PRICE REQUIRES THE SALE OF THE COLLATERAL
DEBT SECURITIES TO MORE THAN ONE BIDDER, EACH WINNING BIDDER) WILL BE REQUIRED
TO DELIVER TO THE TRUSTEE A SIGNED COUNTERPART OF THE AUCTION PURCHASE AGREEMENT
NO LATER THAN 4:00 P.M. NEW YORK CITY TIME ON THE AUCTION DATE. THE WINNING
BIDDER (OR, IF THE HIGHEST AUCTION PRICE REQUIRES THE SALE OF THE COLLATERAL
DEBT SECURITIES TO MORE THAN ONE BIDDER, EACH WINNING BIDDER) WILL MAKE PAYMENT
IN FULL OF THE PURCHASE PRICE ON THE BUSINESS DAY (THE “AUCTION PURCHASE CLOSING
DATE”) SPECIFIED IN THE GENERAL SOLICITATION PACKAGE (WHICH WILL BE NO LATER
THAN TEN BUSINESS DAYS PRIOR TO THE PROPOSED AUCTION CALL REDEMPTION DATE). IF A
WINNING BIDDER SO REQUESTS, THE TRUSTEE AND THE ISSUER WILL ENTER INTO A BAILEE
LETTER IN THE FORM AGREED UPON BY THE TRUSTEE AND THE COLLATERAL MANAGER TO THIS
INDENTURE (A “BAILEE LETTER”) WITH EACH WINNING BIDDER AND ITS DESIGNATED BANK
(WHICH BANK WILL BE SUBJECT TO APPROVAL BY THE ISSUER OR THE COLLATERAL MANAGER
ON BEHALF OF THE ISSUER), PROVIDED THAT SUCH BANK ENTERS INTO AN ACCOUNT CONTROL
AGREEMENT WITH THE TRUSTEE AND THE ISSUER AND HAS A LONG TERM DEBT RATING OF AT
LEAST “BBB+” BY STANDARD & POOR’S AND (IF RATED BY FITCH) AT LEAST “BBB+” BY
FITCH AND (IF RATED BY MOODY’S) AT LEAST “A2” BY MOODY’S. IF THE ABOVE
REQUIREMENTS ARE SATISFIED, THE TRUSTEE WILL DELIVER THE COLLATERAL DEBT
SECURITIES (TO BE SOLD TO SUCH BIDDER) PURSUANT THERETO TO THE BAILEE BANK AT
LEAST ONE BUSINESS DAY PRIOR TO THE CLOSING ON THE SALE OF THE COLLATERAL DEBT
SECURITIES AND ACCEPT PAYMENT OF THE PURCHASE PRICE PURSUANT THERETO. IF PAYMENT
IN FULL OF THE PURCHASE PRICE IS NOT MADE BY THE AUCTION PURCHASE CLOSING DATE
FOR ANY REASON WHATSOEVER (OR, IF THE COLLATERAL DEBT SECURITIES ARE TO BE SOLD
TO MORE THAN ONE BIDDER, IF ANY BIDDER FAILS TO MAKE PAYMENT IN FULL OF THE
PURCHASE PRICE BY THE AUCTION PURCHASE CLOSING DATE FOR ANY REASON WHATSOEVER),
THE ISSUER WILL DECLINE TO CONSUMMATE THE SALE OF ALL COLLATERAL DEBT
SECURITIES, THE TRUSTEE AND THE ISSUER WILL DIRECT THE BAILEE BANK TO RETURN THE
COLLATERAL DEBT SECURITIES TO THE TRUSTEE, AND (IF NOTICE OF REDEMPTION HAS BEEN
GIVEN BY THE TRUSTEE) THE TRUSTEE WILL GIVE NOTICE (IN ACCORDANCE WITH THE TERMS
OF THIS INDENTURE) THAT THE AUCTION CALL REDEMPTION WILL NOT OCCUR.

 

(VI)          NOTWITHSTANDING THE FOREGOING, BUT SUBJECT TO THE SATISFACTION OF
THE CONDITIONS SET FORTH IN SECTION 9.2(B), THE COLLATERAL MANAGER OR ANY OF ITS
AFFILIATES, ALTHOUGH IT MAY NOT HAVE BEEN THE HIGHEST BIDDER, WILL HAVE THE
OPTION TO PURCHASE ANY ONE OR MORE COLLATERAL DEBT SECURITIES FOR A PURCHASE
PRICE EQUAL TO THE HIGHEST BID THEREFOR.

 

216

--------------------------------------------------------------------------------


 


(C)      NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS SECTION
12.4, BUT SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION
9.2(B) AND THE CONSUMMATION OF THE AUCTION CALL REDEMPTION, AT THE ELECTION OF
THE COLLATERAL MANAGER, IN LIEU OF INITIATING OR CONDUCTING ANY AUCTION, THE
COLLATERAL MANAGER OR ANY OF ITS AFFILIATES WILL HAVE THE OPTION TO PURCHASE ALL
OF THE COLLATERAL DEBT SECURITIES THAT WOULD OTHERWISE BE SUBJECT TO SUCH
AUCTION FOR A PRICE EQUAL TO THE TOTAL REDEMPTION PRICE.  SUCH PURCHASE OF
COLLATERAL DEBT SECURITIES BY THE COLLATERAL MANAGER OR ITS AFFILIATES PURSUANT
TO THIS SECTION 12.4(C) WILL BE DEEMED TO BE A SUCCESSFUL AUCTION PURSUANT TO
THIS INDENTURE.


 


SECTION 12.5           MODIFICATIONS TO COLLATERAL QUALITY TESTS OR COVERAGE
TESTS.


 

In the event any of the Rating Agencies modifies the definitions or calculations
relating to (i) the method of calculating any of its respective Collateral
Quality Tests (a “Collateral Quality Test Modification”) or (ii) any of the
Coverage Tests (a “Coverage Test Modification”), in either case in order to
correspond with published changes in the guidelines, methodology or standards
established by such Rating Agency, the Issuer may, but is under no obligation
solely as a result of this Section 12.5 to, incorporate corresponding changes
into the Indenture by an amendment hereto without the consent of the Holders of
the Notes (but with written notice to the Noteholders) or the Preferred Shares
if (x)(1) in the case of a Collateral Quality Test Modification, the Rating
Agency Condition is satisfied with respect to the Rating Agency that made such
modification or (2) in the case of a Coverage Test Modification, the Rating
Agency Condition is satisfied with respect to each Rating Agency then rating the
Notes and (y) written notice of such modification is delivered by the Collateral
Manager to the Trustee and to the Holders of the Notes and Preferred Shares
(which notice may be included in the next regularly scheduled report to
Noteholders).  Any such Collateral Quality Test Modification or Coverage Test
Modification, as the case may be, shall be effected without execution of a
supplemental indenture; provided, however, that such amendment shall be (i)
evidenced by a written instrument executed and delivered by each of the
Co-Issuers and the Collateral Manager and delivered to the Trustee, (ii)
accompanied by delivery by the Issuer to the Trustee of (A) an Officer’s
Certificate of the Issuer certifying that such amendment has been made pursuant
to and in compliance with this Section 12.5 and (B) if requested by the Trustee,
an Opinion of Counsel stating that such amendment is authorized or permitted by
this Section 12.5 and that all applicable conditions precedent under this
Section 12.5 have been satisfied, on which such Officer’s Certificate or such
Officer’s Certificate and Opinion of Counsel, as the case may be, the Trustee
shall be entitled to rely.  Notwithstanding the foregoing, any such amendment
reasonably determined by the Trustee to be unduly burdensome to the Trustee,
shall not take effect without the Trustee’s express written consent.

 


ARTICLE 13

 


NOTEHOLDERS’ RELATIONS

 


SECTION 13.1           SUBORDINATION.


 


(A)      ANYTHING IN THIS INDENTURE OR THE NOTES TO THE CONTRARY
NOTWITHSTANDING, THE ISSUER AND THE HOLDERS OF THE CLASS A-2 NOTES, THE CLASS B
NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F
NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE

 

217

--------------------------------------------------------------------------------


 


CLASS J NOTES AND THE CLASS K NOTES AGREE FOR THE BENEFIT OF THE HOLDERS OF THE
CLASS A-1 NOTES AND EACH HEDGE COUNTERPARTY THAT THE CLASS A-2 NOTES, THE CLASS
B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F
NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K
NOTES, AND THE ISSUER’S RIGHTS IN AND TO THE ASSETS (THE “CLASS A-2 SUBORDINATE
INTERESTS”) SHALL BE SUBORDINATE AND JUNIOR TO THE CLASS A-1 NOTES TO THE EXTENT
AND IN THE MANNER SET FORTH IN THIS INDENTURE INCLUDING AS SET FORTH IN SECTION
11.1(A) AND HEREINAFTER PROVIDED.  IF ANY EVENT OF DEFAULT HAS NOT BEEN CURED OR
WAIVED AND ACCELERATION OCCURS IN ACCORDANCE WITH ARTICLE 5, INCLUDING AS A
RESULT OF AN EVENT OF DEFAULT SPECIFIED IN SECTION 5.1(F) OR 5.1(G), THE CLASS
A-1 NOTES SHALL BE PAID IN FULL BEFORE ANY FURTHER PAYMENT OR DISTRIBUTION IS
MADE ON ACCOUNT OF THE CLASS A-2 SUBORDINATE INTERESTS.  THE HOLDERS OF THE
CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE
CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE
CLASS J NOTES AND THE CLASS K NOTES AGREE, FOR THE BENEFIT OF THE HOLDERS OF THE
CLASS A-1 NOTES AND EACH HEDGE COUNTERPARTY, NOT TO CAUSE THE FILING OF A
PETITION IN BANKRUPTCY AGAINST THE ISSUER FOR FAILURE TO PAY TO THEM AMOUNTS DUE
UNDER THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D
NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H
NOTES, THE CLASS J NOTES AND THE CLASS K NOTES HEREUNDER UNTIL THE PAYMENT IN
FULL OF THE CLASS A-1 NOTES AND NOT BEFORE ONE YEAR AND ONE DAY, OR, IF LONGER,
THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT, HAS ELAPSED SINCE SUCH PAYMENT.


 


(B)      ANYTHING IN THIS INDENTURE OR THE NOTES TO THE CONTRARY
NOTWITHSTANDING, THE ISSUER AND THE HOLDERS OF THE CLASS B NOTES, THE CLASS C
NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G
NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K NOTES AGREE FOR THE
BENEFIT OF THE HOLDERS OF THE CLASS A-1 NOTES AND THE CLASS A-2 NOTES AND EACH
HEDGE COUNTERPARTY THAT THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES,
THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE
CLASS J NOTES AND THE CLASS K NOTES AND THE ISSUER’S RIGHTS IN AND TO THE ASSETS
(THE “CLASS B SUBORDINATE INTERESTS”) SHALL BE SUBORDINATE AND JUNIOR TO THE
CLASS A-1 NOTES AND THE CLASS A-2 NOTES TO THE EXTENT AND IN THE MANNER SET
FORTH IN THIS INDENTURE INCLUDING AS SET FORTH IN SECTION 11.1(A) AND
HEREINAFTER PROVIDED.  IF ANY EVENT OF DEFAULT HAS NOT BEEN CURED OR WAIVED AND
ACCELERATION OCCURS IN ACCORDANCE WITH ARTICLE 5, INCLUDING AS A RESULT OF AN
EVENT OF DEFAULT SPECIFIED IN SECTION 5.1(F) OR 5.1(G), THE CLASS A-1 NOTES AND
THE CLASS A-2 NOTES SHALL BE PAID IN FULL BEFORE ANY FURTHER PAYMENT OR
DISTRIBUTION IS MADE ON ACCOUNT OF THE CLASS B SUBORDINATE INTERESTS.  THE
HOLDERS OF THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E
NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J
NOTES AND THE CLASS K NOTES AGREE, FOR THE BENEFIT OF THE HOLDERS OF THE CLASS
A-1 NOTES AND THE CLASS A-2 NOTES AND EACH HEDGE COUNTERPARTY, NOT TO CAUSE THE
FILING OF A PETITION IN BANKRUPTCY AGAINST THE ISSUER FOR FAILURE TO PAY TO THEM
AMOUNTS DUE UNDER THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE
CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE
CLASS J NOTES AND THE CLASS K NOTES HEREUNDER UNTIL THE PAYMENT IN FULL OF THE
CLASS A-1 NOTES AND THE CLASS A-2 NOTES AND NOT BEFORE ONE YEAR AND ONE DAY, OR,
IF LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT, HAS ELAPSED SINCE
SUCH PAYMENT.


 


(C)      ANYTHING IN THIS INDENTURE OR THE NOTES TO THE CONTRARY
NOTWITHSTANDING, THE ISSUER AND THE HOLDERS OF THE CLASS C NOTES, THE CLASS D
NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H
NOTES, THE CLASS J NOTES AND THE CLASS K NOTES AGREE FOR THE BENEFIT OF THE
HOLDERS OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B

 

218

--------------------------------------------------------------------------------


 


NOTES AND EACH HEDGE COUNTERPARTY THAT THE CLASS C NOTES, THE CLASS D NOTES, THE
CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE
CLASS J NOTES AND THE CLASS K NOTES AND THE ISSUER’S RIGHTS IN AND TO THE ASSETS
(THE “CLASS C SUBORDINATE INTERESTS”) SHALL BE SUBORDINATE AND JUNIOR TO THE
CLASS A-1 NOTES, THE CLASS A-2 NOTES AND THE CLASS B NOTES TO THE EXTENT AND IN
THE MANNER SET FORTH IN THIS INDENTURE INCLUDING AS SET FORTH IN SECTION 11.1(A)
AND HEREINAFTER PROVIDED.  IF ANY EVENT OF DEFAULT HAS NOT BEEN CURED OR WAIVED
AND ACCELERATION OCCURS IN ACCORDANCE WITH ARTICLE 5, INCLUDING AS A RESULT OF
AN EVENT OF DEFAULT SPECIFIED IN SECTION 5.1(F) OR 5.1(G), THE CLASS A-1 NOTES,
THE CLASS A-2 NOTES AND THE CLASS B NOTES SHALL BE PAID IN FULL BEFORE ANY
FURTHER PAYMENT OR DISTRIBUTION IS MADE ON ACCOUNT OF THE CLASS C SUBORDINATE
INTERESTS.  THE HOLDERS OF THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E
NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J
NOTES AND THE CLASS K NOTES AGREE, FOR THE BENEFIT OF THE HOLDERS OF THE CLASS
A-1 NOTES, THE CLASS A-2 NOTES AND THE CLASS B NOTES AND EACH HEDGE
COUNTERPARTY, NOT TO CAUSE THE FILING OF A PETITION IN BANKRUPTCY AGAINST THE
ISSUER FOR FAILURE TO PAY TO THEM AMOUNTS DUE UNDER THE CLASS C NOTES, THE CLASS
D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H
NOTES, THE CLASS J NOTES AND THE CLASS K NOTES HEREUNDER UNTIL THE PAYMENT IN
FULL OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES AND THE CLASS B NOTES AND NOT
BEFORE ONE YEAR AND ONE DAY, OR, IF LONGER, THE APPLICABLE PREFERENCE PERIOD
THEN IN EFFECT, HAS ELAPSED SINCE SUCH PAYMENT.


 


(D)      ANYTHING IN THIS INDENTURE OR THE NOTES TO THE CONTRARY
NOTWITHSTANDING, THE ISSUER AND THE HOLDERS OF THE CLASS D NOTES, THE CLASS E
NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J
NOTES AND THE CLASS K NOTES AGREE FOR THE BENEFIT OF THE HOLDERS OF THE CLASS
A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES AND EACH
HEDGE COUNTERPARTY THAT THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES,
THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K NOTES
AND THE ISSUER’S RIGHTS IN AND TO THE ASSETS (THE “CLASS D SUBORDINATE
INTERESTS”) SHALL BE SUBORDINATE AND JUNIOR TO THE CLASS A-1 NOTES, THE CLASS
A-2 NOTES, THE CLASS B NOTES AND THE CLASS C NOTES TO THE EXTENT AND IN THE
MANNER SET FORTH IN THIS INDENTURE INCLUDING AS SET FORTH IN SECTION 11.1(A) AND
HEREINAFTER PROVIDED.  IF ANY EVENT OF DEFAULT HAS NOT BEEN CURED OR WAIVED AND
ACCELERATION OCCURS IN ACCORDANCE WITH ARTICLE 5, INCLUDING AS A RESULT OF AN
EVENT OF DEFAULT SPECIFIED IN SECTION 5.1(F) OR 5.1(G), THE CLASS A-1 NOTES, THE
CLASS A-2 NOTES, THE CLASS B NOTES AND THE CLASS C NOTES SHALL BE PAID IN FULL
BEFORE ANY FURTHER PAYMENT OR DISTRIBUTION IS MADE ON ACCOUNT OF THE CLASS D
SUBORDINATE INTERESTS.  THE HOLDERS OF THE CLASS D NOTES, THE CLASS E NOTES, THE
CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE
CLASS K NOTES AGREE, FOR THE BENEFIT OF THE HOLDERS OF THE CLASS A-1 NOTES, THE
CLASS A-2 NOTES, THE CLASS B NOTES, AND THE CLASS C NOTES AND EACH HEDGE
COUNTERPARTY, NOT TO CAUSE THE FILING OF A PETITION IN BANKRUPTCY AGAINST THE
ISSUER FOR FAILURE TO PAY TO THEM AMOUNTS DUE UNDER THE CLASS D NOTES, THE CLASS
E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J
NOTES AND THE CLASS K NOTES HEREUNDER UNTIL THE PAYMENT IN FULL OF THE CLASS A-1
NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES AND THE CLASS C NOTES AND NOT
BEFORE ONE YEAR AND ONE DAY, OR, IF LONGER, THE APPLICABLE PREFERENCE PERIOD
THEN IN EFFECT, HAS ELAPSED SINCE SUCH PAYMENT.


 


(E)      ANYTHING IN THIS INDENTURE OR THE NOTES TO THE CONTRARY
NOTWITHSTANDING, THE ISSUER AND THE HOLDERS OF THE CLASS E NOTES, THE CLASS F
NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K
NOTES AGREE FOR THE BENEFIT OF THE HOLDERS OF

 

219

--------------------------------------------------------------------------------


 


THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES
AND THE CLASS D NOTES AND EACH HEDGE COUNTERPARTY THAT THE CLASS E NOTES, THE
CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J NOTES, THE
CLASS K NOTES AND THE ISSUER’S RIGHTS IN AND TO THE ASSETS (THE “CLASS E
SUBORDINATE INTERESTS”) SHALL BE SUBORDINATE AND JUNIOR TO THE CLASS A-1 NOTES,
THE CLASS A-2 NOTES, THE CLASS C NOTES AND THE CLASS D NOTES TO THE EXTENT AND
IN THE MANNER SET FORTH IN THIS INDENTURE INCLUDING AS SET FORTH IN SECTION
11.1(A) AND HEREINAFTER PROVIDED.  IF ANY EVENT OF DEFAULT HAS NOT BEEN CURED OR
WAIVED AND ACCELERATION OCCURS IN ACCORDANCE WITH ARTICLE 5, INCLUDING AS A
RESULT OF AN EVENT OF DEFAULT SPECIFIED IN SECTION 5.1(F) OR 5.1(G), THE CLASS
A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, AND THE
CLASS D NOTES SHALL BE PAID IN FULL BEFORE ANY FURTHER PAYMENT OR DISTRIBUTION
IS MADE ON ACCOUNT OF THE CLASS E SUBORDINATE INTERESTS.  THE HOLDERS OF THE
CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE
CLASS J NOTES AND THE CLASS K NOTES AGREE, FOR THE BENEFIT OF THE HOLDERS OF THE
CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES AND
THE CLASS D NOTES AND EACH HEDGE COUNTERPARTY, NOT TO CAUSE THE FILING OF A
PETITION IN BANKRUPTCY AGAINST THE ISSUER FOR FAILURE TO PAY TO THEM AMOUNTS DUE
UNDER THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H
NOTES, THE CLASS J NOTES AND THE CLASS K NOTES HEREUNDER UNTIL THE PAYMENT IN
FULL OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C
NOTES AND THE CLASS D NOTES AND NOT BEFORE ONE YEAR AND ONE DAY, OR, IF LONGER,
THE APPLICABLE PREFERENCE PERIOD IN EFFECT, HAS ELAPSED SINCE SUCH PAYMENT.


 


(F)       ANYTHING IN THIS INDENTURE OR THE NOTES TO THE CONTRARY
NOTWITHSTANDING, THE ISSUER AND THE HOLDERS OF THE CLASS F NOTES, THE CLASS G
NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K NOTES AGREE FOR THE
BENEFIT OF THE HOLDERS OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B
NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES AND EACH HEDGE
COUNTERPARTY THAT THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE
CLASS J NOTES AND THE CLASS K NOTES AND THE ISSUER’S RIGHTS IN AND TO THE ASSETS
(THE “CLASS F SUBORDINATE INTERESTS”) SHALL BE SUBORDINATE AND JUNIOR TO THE
CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE
CLASS D NOTES AND THE CLASS E NOTES TO THE EXTENT AND IN THE MANNER SET FORTH IN
THIS INDENTURE INCLUDING AS SET FORTH IN SECTION 11.1(A) AND HEREINAFTER
PROVIDED.  IF ANY EVENT OF DEFAULT HAS NOT BEEN CURED OR WAIVED AND ACCELERATION
OCCURS IN ACCORDANCE WITH ARTICLE 5, INCLUDING AS A RESULT OF AN EVENT OF
DEFAULT SPECIFIED IN SECTION 5.1(F) OR 5.1(G), THE CLASS A-1 NOTES, THE CLASS
A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES AND THE CLASS
E NOTES SHALL BE PAID IN FULL BEFORE ANY FURTHER PAYMENT OR DISTRIBUTION IS MADE
ON ACCOUNT OF THE CLASS F SUBORDINATE INTERESTS.  THE HOLDERS OF THE CLASS F
NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K
NOTES AGREE, FOR THE BENEFIT OF THE HOLDERS OF THE CLASS A-1 NOTES, THE CLASS
A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E
NOTES AND EACH HEDGE COUNTERPARTY, NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER FOR FAILURE TO PAY TO THEM AMOUNTS DUE UNDER THE
CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE
CLASS K NOTES HEREUNDER UNTIL THE PAYMENT IN FULL OF THE CLASS A-1 NOTES, THE
CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES AND THE
CLASS E NOTES AND NOT BEFORE ONE YEAR AND ONE DAY, OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT, HAS ELAPSED SINCE SUCH PAYMENT.


 


(G)      ANYTHING IN THIS INDENTURE OR THE NOTES TO THE CONTRARY
NOTWITHSTANDING, THE ISSUER AND THE HOLDERS OF THE CLASS G NOTES, THE CLASS H
NOTES, THE CLASS J NOTES AND THE

 

220

--------------------------------------------------------------------------------


 


CLASS K NOTES AGREE FOR THE BENEFIT OF THE HOLDERS OF THE CLASS A-1 NOTES, THE
CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE
CLASS E NOTES, THE CLASS F NOTES AND EACH HEDGE COUNTERPARTY THAT THE CLASS G
NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K NOTES AND THE
ISSUER’S RIGHTS IN AND TO THE ASSETS (THE “CLASS G SUBORDINATE INTERESTS”) SHALL
BE SUBORDINATE AND JUNIOR TO THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS
B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES AND THE CLASS F
NOTES TO THE EXTENT AND IN THE MANNER SET FORTH IN THIS INDENTURE INCLUDING AS
SET FORTH IN SECTION 11.1(A) AND HEREINAFTER PROVIDED.  IF ANY EVENT OF DEFAULT
HAS NOT BEEN CURED OR WAIVED AND ACCELERATION OCCURS IN ACCORDANCE WITH ARTICLE
5, INCLUDING AS A RESULT OF AN EVENT OF DEFAULT SPECIFIED IN SECTION 5.1(F) OR
5.1(G), THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C
NOTES, THE CLASS D NOTES, THE CLASS E NOTES AND THE CLASS F NOTES SHALL BE PAID
IN FULL BEFORE ANY FURTHER PAYMENT OR DISTRIBUTION IS MADE ON ACCOUNT OF THE
CLASS G SUBORDINATE INTERESTS.  THE HOLDERS OF THE CLASS G NOTES, THE CLASS H
NOTES, THE CLASS J NOTES AND THE CLASS K NOTES AGREE, FOR THE BENEFIT OF THE
HOLDERS OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE
CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES AND THE CLASS F NOTES AND
EACH HEDGE COUNTERPARTY, NOT TO CAUSE THE FILING OF A PETITION IN BANKRUPTCY
AGAINST THE ISSUER FOR FAILURE TO PAY TO THEM AMOUNTS DUE UNDER THE CLASS G
NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K NOTES HEREUNDER
UNTIL THE PAYMENT IN FULL OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS
B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES AND THE CLASS F
NOTES AND NOT BEFORE ONE YEAR AND ONE DAY, OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT, HAS ELAPSED SINCE SUCH PAYMENT.


 


(H)      ANYTHING IN THIS INDENTURE OR THE NOTES TO THE CONTRARY
NOTWITHSTANDING, THE ISSUER AND THE HOLDERS OF THE CLASS H NOTES, THE CLASS J
NOTES AND THE CLASS K NOTES AGREE FOR THE BENEFIT OF THE HOLDERS OF THE CLASS
A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS
D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES AND EACH HEDGE
COUNTERPARTY THAT THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K NOTES AND
THE ISSUER’S RIGHTS IN AND TO THE ASSETS (THE “CLASS H SUBORDINATE INTERESTS”)
SHALL BE SUBORDINATE AND JUNIOR TO THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE
CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE
CLASS F NOTES AND THE CLASS G NOTES TO THE EXTENT AND IN THE MANNER SET FORTH IN
THIS INDENTURE INCLUDING AS SET FORTH IN SECTION 11.1(A) AND HEREINAFTER
PROVIDED.  IF ANY EVENT OF DEFAULT HAS NOT BEEN CURED OR WAIVED AND ACCELERATION
OCCURS IN ACCORDANCE WITH ARTICLE 5, INCLUDING AS A RESULT OF AN EVENT OF
DEFAULT SPECIFIED IN SECTION 5.1(F) OR 5.1(G), THE CLASS A-1 NOTES, THE CLASS
A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E
NOTES, THE CLASS F NOTES AND THE CLASS G NOTES SHALL BE PAID IN FULL BEFORE ANY
FURTHER PAYMENT OR DISTRIBUTION IS MADE ON ACCOUNT OF THE CLASS H SUBORDINATE
INTERESTS.  THE HOLDERS OF THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K
NOTES AGREE, FOR THE BENEFIT OF THE HOLDERS OF THE CLASS A-1 NOTES, THE CLASS
A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E
NOTES, THE CLASS F NOTES AND THE CLASS G NOTES AND EACH HEDGE COUNTERPARTY, NOT
TO CAUSE THE FILING OF A PETITION IN BANKRUPTCY AGAINST THE ISSUER FOR FAILURE
TO PAY TO THEM AMOUNTS DUE UNDER THE CLASS H NOTES, THE CLASS J NOTES AND THE
CLASS K NOTES HEREUNDER UNTIL THE PAYMENT IN FULL OF THE CLASS A-1 NOTES, THE
CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE
CLASS E NOTES, THE CLASS F NOTES AND THE CLASS G NOTES AND NOT BEFORE ONE YEAR
AND ONE DAY, OR IF LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT, HAS
ELAPSED SINCE SUCH PAYMENT.

 

221

--------------------------------------------------------------------------------


 


(I)       ANYTHING IN THIS INDENTURE OR THE NOTES TO THE CONTRARY
NOTWITHSTANDING, THE ISSUER AND THE HOLDERS OF THE CLASS J NOTES AND THE CLASS K
NOTES AGREE FOR THE BENEFIT OF THE HOLDERS OF THE CLASS A -1 NOTES, THE CLASS
A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E
NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES AND EACH HEDGE
COUNTERPARTY THAT THE CLASS J NOTES AND THE CLASS K NOTES AND THE ISSUER’S
RIGHTS IN AND TO THE ASSETS (THE “CLASS J SUBORDINATE INTERESTS”) SHALL BE
SUBORDINATE AND JUNIOR TO THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B
NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F
NOTES, THE CLASS G NOTES AND THE CLASS H NOTES TO THE EXTENT AND IN THE MANNER
SET FORTH IN THIS INDENTURE INCLUDING AS SET FORTH IN SECTION 11.1(A) AND
HEREINAFTER PROVIDED.  IF ANY EVENT OF DEFAULT HAS NOT BEEN CURED OR WAIVED AND
ACCELERATION OCCURS IN ACCORDANCE WITH ARTICLE 5, INCLUDING AS A RESULT OF AN
EVENT OF DEFAULT SPECIFIED IN SECTION 5.1(F) OR 5.1(G), THE CLASS A-1 NOTES, THE
CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE
CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES AND THE CLASS H NOTES SHALL
BE PAID IN FULL BEFORE ANY FURTHER PAYMENT OR DISTRIBUTION IS MADE ON ACCOUNT OF
THE CLASS J SUBORDINATE INTERESTS.  THE HOLDERS OF THE CLASS J NOTES AND THE
CLASS K NOTES AGREE, FOR THE BENEFIT OF THE HOLDERS OF THE CLASS A-1 NOTES AND
THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES,
THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES AND THE CLASS H NOTES
AND EACH HEDGE COUNTERPARTY, NOT TO CAUSE THE FILING OF A PETITION IN BANKRUPTCY
AGAINST THE ISSUER FOR FAILURE TO PAY TO THEM AMOUNTS DUE UNDER THE CLASS J
NOTES AND THE CLASS K NOTES HEREUNDER UNTIL THE PAYMENT IN FULL OF THE CLASS A-1
NOTES AND THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D
NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES AND THE CLASS H
NOTES AND NOT BEFORE ONE YEAR AND ONE DAY, OR IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT, HAS ELAPSED SINCE SUCH PAYMENT.


 


(J)       ANYTHING IN THIS INDENTURE OR THE NOTES TO THE CONTRARY
NOTWITHSTANDING, THE ISSUER AND THE HOLDERS OF THE CLASS K NOTES AGREE FOR THE
BENEFIT OF THE HOLDERS OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B
NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F
NOTES, THE CLASS G NOTES, THE CLASS H NOTES AND THE CLASS J NOTES AND EACH HEDGE
COUNTERPARTY THAT THE CLASS K NOTES AND THE ISSUER’S RIGHTS IN AND TO THE ASSETS
(THE “CLASS K SUBORDINATE INTERESTS”) SHALL BE SUBORDINATE AND JUNIOR TO THE
CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE
CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE
CLASS H NOTES AND THE CLASS J NOTES TO THE EXTENT AND IN THE MANNER SET FORTH IN
THIS INDENTURE INCLUDING AS SET FORTH IN SECTION 11.1(A) AND HEREINAFTER
PROVIDED.  IF ANY EVENT OF DEFAULT HAS NOT BEEN CURED OR WAIVED AND ACCELERATION
OCCURS IN ACCORDANCE WITH ARTICLE 5, INCLUDING AS A RESULT OF AN EVENT OF
DEFAULT SPECIFIED IN SECTION 5.1(F) OR 5.1(G), THE CLASS A-1 NOTES, THE CLASS
A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E
NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES AND THE CLASS J
NOTES SHALL BE PAID IN FULL BEFORE ANY FURTHER PAYMENT OR DISTRIBUTION IS MADE
ON ACCOUNT OF THE CLASS J SUBORDINATE INTERESTS.  THE HOLDERS OF THE CLASS K
NOTES AGREE, FOR THE BENEFIT OF THE HOLDERS OF THE CLASS A -1 NOTES, THE CLASS
A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E
NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES AND THE CLASS J
NOTES AND EACH HEDGE COUNTERPARTY, NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER FOR FAILURE TO PAY TO THEM AMOUNTS DUE UNDER THE
CLASS K NOTES HEREUNDER UNTIL THE PAYMENT IN FULL OF THE CLASS A-1 NOTES, THE
CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE
CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES AND THE

 

222

--------------------------------------------------------------------------------


 


CLASS J NOTES AND NOT BEFORE ONE YEAR AND ONE DAY, OR IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT, HAS ELAPSED SINCE SUCH PAYMENT.


 


(K)      IN THE EVENT THAT NOTWITHSTANDING THE PROVISIONS OF THIS INDENTURE, ANY
HOLDER OF ANY SUBORDINATE INTERESTS SHALL HAVE RECEIVED ANY PAYMENT OR
DISTRIBUTION IN RESPECT OF SUCH SUBORDINATE INTERESTS CONTRARY TO THE PROVISIONS
OF THIS INDENTURE, THEN, UNLESS AND UNTIL THE CLASS A-1 NOTES, THE CLASS A-2
NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E
NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J
NOTES AND THE CLASS K NOTES, AS THE CASE MAY BE, SHALL HAVE BEEN PAID IN FULL IN
ACCORDANCE WITH THIS INDENTURE, SUCH PAYMENT OR DISTRIBUTION SHALL BE RECEIVED
AND HELD IN TRUST FOR THE BENEFIT OF, AND SHALL FORTHWITH BE PAID OVER AND
DELIVERED TO, THE TRUSTEE, WHICH SHALL PAY AND DELIVER THE SAME TO THE HOLDERS
OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C
NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G
NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K NOTES, AS THE CASE
MAY BE, IN ACCORDANCE WITH THIS INDENTURE.


 


(L)       EACH HOLDER OF SUBORDINATE INTERESTS AGREES WITH ALL HOLDERS OF THE
CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE
CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE
CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K NOTES, AS THE CASE MAY BE, THAT
SUCH HOLDER OF SUBORDINATE INTERESTS SHALL NOT DEMAND, ACCEPT, OR RECEIVE ANY
PAYMENT OR DISTRIBUTION IN RESPECT OF SUCH SUBORDINATE INTERESTS IN VIOLATION OF
THE PROVISIONS OF THIS INDENTURE INCLUDING THIS SECTION 13.1; PROVIDED, HOWEVER,
THAT AFTER THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE
CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE
CLASS G NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K NOTES, AS
THE CASE MAY BE, HAVE BEEN PAID IN FULL, THE HOLDERS OF SUBORDINATE INTERESTS
SHALL BE FULLY SUBROGATED TO THE RIGHTS OF THE HOLDERS OF THE CLASS A NOTES, THE
CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE
CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE
CLASS J NOTES AND THE CLASS K NOTES, AS THE CASE MAY BE.  NOTHING IN THIS
SECTION 13.1 SHALL AFFECT THE OBLIGATION OF THE ISSUER TO PAY HOLDERS OF
SUBORDINATE INTERESTS.


 


SECTION 13.2           STANDARD OF CONDUCT.


 

In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Securityholder under this Indenture, subject to the terms
and conditions of this Indenture, including, without limitation, Section 5.9, a
Securityholder or Securityholders shall not have any obligation or duty to any
Person or to consider or take into account the interests of any Person and shall
not be liable to any Person for any action taken by it or them or at its or
their direction or any failure by it or them to act or to direct that an action
be taken, without regard to whether such action or inaction benefits or
adversely affects any Securityholder, the Issuer, or any other Person, except
for any liability to which such Securityholder may be subject to the extent the
same results from such Securityholder’s taking or directing an action, or
failing to take or direct an action, in bad faith or in violation of the express
terms of this Indenture.

 

223

--------------------------------------------------------------------------------


 


ARTICLE 14

 


MISCELLANEOUS

 


SECTION 14.1           FORM OF DOCUMENTS DELIVERED TO THE TRUSTEE.


 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

Any certificate or opinion of an Authorized Officer of the Issuer or the
Co-Issuer may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel, unless such
Authorized Officer knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to the matters
upon which his certificate or opinion is based are erroneous.  Any such
certificate of an Authorized Officer of the Issuer or the Co-Issuer or Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, the Issuer, the Co-Issuer, the
Collateral Manager or any other Person, stating that the information with
respect to such factual matters is in the possession of the Issuer, the
Co-Issuer, the Collateral Manager or such other Person, unless such Authorized
Officer of the Issuer or the Co-Issuer or such counsel knows that the
certificate or opinion or representations with respect to such matters are
erroneous.  Any Opinion of Counsel may also be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, an
Authorized Officer of the Issuer or the Co-Issuer, stating that the information
with respect to such matters is in the possession of the Issuer or the
Co-Issuer, unless such counsel knows that the certificate or opinion or
representations with respect to such matters are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee at the request or direction of the Issuer or
the Co-Issuer, then notwithstanding that the satisfaction of such condition is a
condition precedent to the Issuer’s or the Co-Issuer’s rights to make such
request or direction, the Trustee shall be protected in acting in accordance
with such request or direction if it does not have knowledge of the occurrence
and continuation of such Default or Event of Default as provided in Section
6.1(e).

 


SECTION 14.2           ACTS OF SECURITYHOLDERS.


 


(A)      ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT, WAIVER
OR OTHER ACTION PROVIDED BY THIS INDENTURE TO BE GIVEN OR TAKEN BY
SECURITYHOLDERS MAY BE EMBODIED IN AND EVIDENCED BY ONE OR MORE INSTRUMENTS OF
SUBSTANTIALLY SIMILAR TENOR SIGNED BY SUCH SECURITYHOLDERS IN PERSON OR BY AN
AGENT DULY APPOINTED IN WRITING; AND, EXCEPT AS HEREIN OTHERWISE EXPRESSLY
PROVIDED, SUCH ACTION SHALL BECOME EFFECTIVE WHEN SUCH INSTRUMENT OR INSTRUMENTS
ARE DELIVERED TO THE TRUSTEE, AND, WHERE IT IS HEREBY EXPRESSLY REQUIRED, TO THE
ISSUER AND/OR THE CO-ISSUER.  SUCH INSTRUMENT OR INSTRUMENTS (AND THE ACTION OR
ACTIONS

 

224

--------------------------------------------------------------------------------


 


EMBODIED THEREIN AND EVIDENCED THEREBY) ARE HEREIN SOMETIMES REFERRED TO AS THE
“ACT” OF THE SECURITYHOLDERS SIGNING SUCH INSTRUMENT OR INSTRUMENTS.  PROOF OF
EXECUTION OF ANY SUCH INSTRUMENT OR OF A WRITING APPOINTING ANY SUCH AGENT SHALL
BE SUFFICIENT FOR ANY PURPOSE OF THIS INDENTURE AND CONCLUSIVE IN FAVOR OF THE
TRUSTEE, THE ISSUER AND THE CO-ISSUER, IF MADE IN THE MANNER PROVIDED IN THIS
SECTION 14.2.


 


(B)      THE FACT AND DATE OF THE EXECUTION BY ANY PERSON OF ANY SUCH INSTRUMENT
OR WRITING MAY BE PROVED IN ANY MANNER WHICH THE TRUSTEE DEEMS SUFFICIENT.


 


(C)      THE PRINCIPAL AMOUNT AND REGISTERED NUMBERS OF NOTES HELD BY ANY
PERSON, AND THE DATE OF HIS HOLDING THE SAME, SHALL BE PROVED BY THE NOTES
REGISTER.  THE NOTIONAL AMOUNT AND REGISTERED NUMBERS OF THE PREFERRED SHARES
HELD BY ANY PERSON, AND THE DATE OF HIS HOLDING THE SAME, SHALL BE PROVED BY THE
REGISTER MAINTAINED WITH RESPECT TO THE PREFERRED SHARES.


 


(D)      ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT, WAIVER
OR OTHER ACTION BY THE SECURITYHOLDER SHALL BIND SUCH SECURITYHOLDER (AND ANY
TRANSFEREE THEREOF) OF SUCH SECURITY AND OF EVERY SECURITY ISSUED UPON THE
REGISTRATION THEREOF OR IN EXCHANGE THEREFOR OR IN LIEU THEREOF, IN RESPECT OF
ANYTHING DONE, OMITTED OR SUFFERED TO BE DONE BY THE TRUSTEE, THE PREFERRED
SHARES PAYING AGENT, THE SHARES REGISTRAR, THE ISSUER OR THE CO-ISSUER IN
RELIANCE THEREON, WHETHER OR NOT NOTATION OF SUCH ACTION IS MADE UPON SUCH
SECURITY.


 


SECTION 14.3           NOTICES, ETC., TO THE TRUSTEE, THE ISSUER, THE CO-ISSUER,
THE COLLATERAL MANAGER, THE INITIAL PURCHASER, EACH HEDGE COUNTERPARTY AND EACH
RATING AGENCY.


 

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Securityholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with:

 


(A)      THE TRUSTEE BY ANY SECURITYHOLDER OR BY THE ISSUER OR THE CO-ISSUER
SHALL BE SUFFICIENT FOR EVERY PURPOSE HEREUNDER IF MADE, GIVEN, FURNISHED OR
FILED IN WRITING TO AND MAILED, BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
HAND DELIVERED, SENT BY OVERNIGHT COURIER SERVICE GUARANTEEING NEXT DAY DELIVERY
OR BY TELECOPY IN LEGIBLE FORM, TO THE TRUSTEE ADDRESSED TO IT AT P.O. BOX 98,
COLUMBIA, MARYLAND 21046, ATTENTION:  CDO TRUST SERVICES GROUP – GRAMERCY REAL
ESTATE CDO 2005-1, FACSIMILE NUMBER:  (410) 715-3748, WITH A COPY TO ITS
CORPORATE TRUST OFFICE, OR AT ANY OTHER ADDRESS PREVIOUSLY FURNISHED IN WRITING
TO THE ISSUER, THE CO-ISSUER OR SECURITYHOLDERS BY THE TRUSTEE;


 


(B)      THE ISSUER BY THE TRUSTEE OR BY ANY SECURITYHOLDER SHALL BE SUFFICIENT
FOR EVERY PURPOSE HEREUNDER (UNLESS OTHERWISE HEREIN EXPRESSLY PROVIDED) IF IN
WRITING AND MAILED, FIRST CLASS POSTAGE PREPAID, HAND DELIVERED, SENT BY
OVERNIGHT COURIER SERVICE OR BY TELECOPY IN LEGIBLE FORM, TO THE ISSUER
ADDRESSED TO IT C/O GRAMERCY REAL ESTATE CDO 2005-1, LTD. AT MAPLES FINANCE
LIMITED, P.O. BOX 1093GT, QUEENSGATE HOUSE, SOUTH CHURCH STREET, GEORGE TOWN,
GRAND CAYMAN, CAYMAN ISLANDS, FACSIMILE NUMBER:  345-945-7100, ATTENTION:  THE
DIRECTORS, OR AT ANY OTHER ADDRESS PREVIOUSLY FURNISHED IN WRITING TO THE
TRUSTEE BY THE ISSUER, WITH A COPY TO THE COLLATERAL MANAGER AT ITS ADDRESS SET
FORTH BELOW;

 

225

--------------------------------------------------------------------------------


 


(C)      THE CO-ISSUER BY THE TRUSTEE OR BY ANY SECURITYHOLDER SHALL BE
SUFFICIENT FOR EVERY PURPOSE HEREUNDER (UNLESS OTHERWISE HEREIN EXPRESSLY
PROVIDED) IF IN WRITING AND MAILED, FIRST CLASS POSTAGE PREPAID, HAND DELIVERED,
SENT BY OVERNIGHT COURIER SERVICE OR BY TELECOPY IN LEGIBLE FORM, TO THE
CO-ISSUER ADDRESSED TO IT IN C/O NATIONAL REGISTERED AGENTS, INC., 160 GREENTREE
DRIVE, SUITE 101, DOVER, DELAWARE 19904, FACSIMILE NUMBER:  (609) 716-0820, OR
AT ANY OTHER ADDRESS PREVIOUSLY FURNISHED IN WRITING TO THE TRUSTEE BY THE
CO-ISSUER, WITH A COPY TO THE COLLATERAL MANAGER AT ITS ADDRESS SET FORTH BELOW;


 


(D)      THE PREFERRED SHARES PAYING AGENT SHALL BE SUFFICIENT FOR EVERY PURPOSE
HEREUNDER IF MADE, GIVEN, FURNISHED OR FILED IN WRITING TO AND MAILED, BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, HAND DELIVERED, SENT BY OVERNIGHT
COURIER SERVICE GUARANTEEING NEXT DAY DELIVERY OR BY TELECOPY IN LEGIBLE FORM,
TO THE PREFERRED SHARES PAYING AGENT ADDRESSED TO IT AT P.O. BOX 98, COLUMBIA,
MARYLAND 21046, ATTENTION:  CDO TRUST SERVICES GROUP – GRAMERCY REAL ESTATE CDO
2005-1, FACSIMILE NUMBER:  (410) 715-3748, OR AT ANY OTHER ADDRESS PREVIOUSLY
FURNISHED IN WRITING BY THE TRUSTEE;


 


(E)      THE COLLATERAL MANAGER BY THE ISSUER, THE CO-ISSUER OR THE TRUSTEE
SHALL BE SUFFICIENT FOR EVERY PURPOSE HEREUNDER IF IN WRITING AND MAILED, FIRST
CLASS POSTAGE PREPAID, HAND DELIVERED, SENT BY OVERNIGHT COURIER SERVICE OR BY
TELECOPY IN LEGIBLE FORM, TO THE COLLATERAL MANAGER ADDRESSED TO IT AT GKK
MANAGER LLC, 420 LEXINGTON AVENUE, 19TH FLOOR, NEW YORK, NEW YORK 10170,
ATTENTION:  MARC HOLLIDAY AND ANDREW LEVINE, FACSIMILE NUMBER:  (212) 216-1785,
OR AT ANY OTHER ADDRESS PREVIOUSLY FURNISHED IN WRITING TO THE ISSUER, THE
CO-ISSUER OR THE TRUSTEE;


 


(F)       EACH RATING AGENCY, AS APPLICABLE, BY THE ISSUER, THE CO-ISSUER, THE
COLLATERAL MANAGER OR THE TRUSTEE SHALL BE SUFFICIENT FOR EVERY PURPOSE
HEREUNDER (UNLESS OTHERWISE HEREIN EXPRESSLY PROVIDED) IF IN WRITING AND MAILED,
FIRST CLASS POSTAGE PREPAID, HAND DELIVERED, SENT BY OVERNIGHT COURIER SERVICE
OR BY TELECOPY IN LEGIBLE FORM, TO EACH RATING AGENCY ADDRESSED TO IT AT
STANDARD & POOR’S RATINGS SERVICES, A DIVISION OF THE MCGRAW-HILL COMPANIES,
INC., 55 WATER STREET, 41ST FLOOR, NEW YORK, NEW YORK 10041-0003, FACSIMILE NO.
(212) 438-2664, ATTENTION:  STRUCTURED FINANCE RATINGS, ASSET-BACKED SECURITIES
CBO/CLO SURVEILLANCE (AND BY ELECTRONIC MAIL AT
CDOSURVEILLANCE@STANDARDANDPOORS.COM; PROVIDED THAT ALL REPORTS REQUIRED TO BE
SUBMITTED TO S&P PURSUANT TO THIS INDENTURE ONLY SHALL BE PROVIDED IN ELECTRONIC
FORM TO SUCH E-MAIL ADDRESS); MOODY’S INVESTOR SERVICES, INC., 99 CHURCH STREET,
NEW YORK, NEW YORK 10007, FACSIMILE NO.: (212) 553-4170, ATTENTION:  CBO/CLO
MONITORING (OR BY ELECTRONIC MAIL AT CDOMONITORING@MOODYS.COM) AND FITCH
RATINGS, ONE STATE STREET PLAZA, NEW YORK, NEW YORK 10004, FACSIMILE NO.: (212)
558-2415, ATTENTION:  CREDIT PRODUCTS SURVEILLANCE–ADDITIONAL REPORTING (OR BY
ELECTRONIC MAIL AT CDO.SURVEILLANCE@FITCHRATINGS.COM) OR SUCH OTHER ADDRESS THAT
A RATING AGENCY SHALL DESIGNATE IN THE FUTURE;


 


(G)      EACH HEDGE COUNTERPARTY BY THE ISSUER, THE CO-ISSUER, THE COLLATERAL
MANAGER OR THE TRUSTEE SHALL BE SUFFICIENT FOR EVERY PURPOSE HEREUNDER IF IN
WRITING AND MAILED, FIRST CLASS POSTAGE PREPAID, HAND DELIVERED, SENT BY
OVERNIGHT COURIER SERVICE OR BY TELECOPY IN LEGIBLE FORM, TO EACH HEDGE
COUNTERPARTY ADDRESSED TO IT AT THE ADDRESS SPECIFIED IN THE RELATED HEDGE
AGREEMENT OR AT ANY OTHER ADDRESS PREVIOUSLY FURNISHED IN WRITING TO THE

 

226

--------------------------------------------------------------------------------


 


ISSUER, THE CO-ISSUER, THE COLLATERAL MANAGER AND THE TRUSTEE BY EACH HEDGE
COUNTERPARTY; AND


 


(H)      THE INITIAL PURCHASER BY THE ISSUER, THE CO-ISSUER, THE TRUSTEE OR THE
COLLATERAL MANAGER SHALL BE SUFFICIENT FOR EVERY PURPOSE HEREUNDER IF IN WRITING
AND MAILED, FIRST CLASS POSTAGE PREPAID, HAND DELIVERED, SENT BY OVERNIGHT
COURIER SERVICE OR BY TELECOPY IN LEGIBLE FORM TO THE INITIAL PURCHASER C/O
WACHOVIA CAPITAL MARKETS, LLC, 12 EAST 49TH STREET, 45TH FLOOR, NEW YORK, NY 
10017, ATTENTION:  MITALI SHAH, FACSIMILE NO.:  (212) 451-2565.


 


SECTION 14.4           NOTICES TO NOTEHOLDERS; WAIVER.


 

Except as otherwise expressly provided herein, where this Indenture provides for
notice to Holders of Notes of any event,

 


(A)      SUCH NOTICE SHALL BE SUFFICIENTLY GIVEN TO HOLDERS OF NOTES IF IN
WRITING AND MAILED, FIRST CLASS POSTAGE PREPAID, TO EACH HOLDER OF A NOTE
AFFECTED BY SUCH EVENT, AT THE ADDRESS OF SUCH HOLDER AS IT APPEARS IN THE NOTES
REGISTER, NOT EARLIER THAN THE EARLIEST DATE AND NOT LATER THAN THE LATEST DATE,
PRESCRIBED FOR THE GIVING OF SUCH NOTICE;


 


(B)      SUCH NOTICE SHALL BE IN THE ENGLISH LANGUAGE;


 


(C)      SUCH NOTICE SHALL ALSO BE PROVIDED TO THE IRISH PAYING AGENT (FOR SO
LONG AS ANY NOTES ARE LISTED ON THE IRISH STOCK EXCHANGE); AND


 


(D)      ALL REPORTS OR NOTICES TO PREFERRED SHAREHOLDERS SHALL BE SUFFICIENTLY
GIVEN IF PROVIDED IN WRITING AND MAILED, FIRST CLASS POSTAGE PREPAID, TO THE
PREFERRED SHARES PAYING AGENT.


 

Notwithstanding clause (a) above, a Holder of Notes may give the Trustee written
notice that it is requesting that notices to it be given by facsimile
transmissions and stating the facsimile number for such transmission. 
Thereafter, the Trustee shall give notices to such Holder by facsimile
transmission; provided that if such notice also requests that notices be given
by mail, then such notice shall also be given by mail in accordance with clause
(a) above.

 

The Trustee shall deliver to the Holders of the Notes any information or notice
requested to be so delivered by at least 25% of the Holders of any Class of
Notes.

 

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder of a Note shall affect the sufficiency of such notice
with respect to other Holders of Notes.  In case by reason of the suspension of
regular mail service or by reason of any other cause, it shall be impracticable
to give such notice by mail, then such notification to Holders of Notes shall be
made with the approval of the Trustee and shall constitute sufficient
notification to such Holders of Notes for every purpose hereunder.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice. 
Waivers of notice by Noteholders shall

 

227

--------------------------------------------------------------------------------


 

be filed with the Trustee but such filing shall not be a condition precedent to
the validity of any action taken in reliance upon such waiver.

 

In the event that, by reason of the suspension of the regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Noteholders when such notice is required to be
given pursuant to any provision of this Indenture, then any manner of giving
such notice as shall be satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.

 

For so long as any Notes are listed on the Irish Stock Exchange and the rules of
such exchange so require, all notices to Noteholders of such Notes will be
published in the Daily Official List of the Irish Stock Exchange.

 


SECTION 14.5           EFFECT OF HEADINGS AND TABLE OF CONTENTS.


 

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

 


SECTION 14.6           SUCCESSORS AND ASSIGNS.


 

All covenants and agreements in this Indenture by the Issuer and the Co-Issuer
shall bind their respective successors and assigns, whether so expressed or not.

 


SECTION 14.7           SEVERABILITY.


 

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 


SECTION 14.8           BENEFITS OF INDENTURE.


 

Nothing in this Indenture or in the Securities, expressed or implied, shall give
to any Person, other than (i) the parties hereto and their successors hereunder
and (ii) the Collateral Manager, each Hedge Counterparty, the Preferred
Shareholders, the Preferred Shares Paying Agent, the Shares Registrar and the
Noteholders (each of whom, in the case of this subclause (ii), shall be an
express third party beneficiary hereunder), any benefit or any legal or
equitable right, remedy or claim under this Indenture.

 


SECTION 14.9           GOVERNING LAW.


 

THIS INDENTURE AND EACH NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

228

--------------------------------------------------------------------------------


 


SECTION 14.10         SUBMISSION TO JURISDICTION.


 

Each of the Issuer and the Co-Issuer hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan in The City of New York in any action or proceeding arising
out of or relating to the Notes or this Indenture, and each of the Issuer and
the Co-Issuer hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State or
federal court.  Each of the Issuer and the Co-Issuer hereby irrevocably waives,
to the fullest extent that they may legally do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding.  Each of the
Issuer and the Co-Issuer irrevocably consents to the service of any and all
process in any action or proceeding by the mailing or delivery of copies of such
process to it at the office of the Issuer’s and the Co-Issuer’s agent set forth
in Section 7.2.  Each of the Issuer and the Co-Issuer agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 


SECTION 14.11         COUNTERPARTS.


 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 


SECTION 14.12         LIABILITY OF CO-ISSUERS.


 

Notwithstanding any other terms of this Indenture, the Notes or any other
agreement entered into between, inter alios, the Issuer and the Co-Issuer or
otherwise, neither the Issuer nor the Co-Issuer shall have any liability
whatsoever to the Co-Issuer or the Issuer, respectively, under this Indenture,
the Notes, any such agreement or otherwise and, without prejudice to the
generality of the foregoing, neither the Issuer nor the Co-Issuer shall be
entitled to take any steps to enforce, or bring any action or proceeding, in
respect of this Indenture, the Notes, any such agreement or otherwise against
the other Co-Issuer or the Issuer, respectively.  In particular, neither the
Issuer nor the Co-Issuer shall be entitled to petition or take any other steps
for the winding up or bankruptcy of the Co-Issuer or the Issuer, respectively or
shall have any claim in respect of any assets of the Co-Issuer or the Issuer,
respectively.

 


ARTICLE 15

 


ASSIGNMENT OF COLLATERAL DEBT SECURITIES PURCHASE AGREEMENTS AND COLLATERAL
MANAGEMENT AGREEMENT

 


SECTION 15.1           ASSIGNMENT OF COLLATERAL DEBT SECURITIES PURCHASE
AGREEMENT AND THE COLLATERAL MANAGEMENT AGREEMENTS.


 


(A)      THE ISSUER, IN FURTHERANCE OF THE COVENANTS OF THIS INDENTURE AND AS
SECURITY FOR THE NOTES AND AMOUNTS PAYABLE TO THE NOTEHOLDERS HEREUNDER AND THE
PERFORMANCE AND OBSERVANCE OF THE PROVISIONS HEREOF, HEREBY COLLATERALLY
ASSIGNS, TRANSFERS, CONVEYS AND SETS OVER TO THE TRUSTEE, FOR THE BENEFIT OF THE
NOTEHOLDERS AND EACH HEDGE COUNTERPARTY, ALL OF

 

229

--------------------------------------------------------------------------------


 


THE ISSUER’S ESTATE, RIGHT, TITLE AND INTEREST IN, TO AND UNDER EACH COLLATERAL
DEBT SECURITIES PURCHASE AGREEMENT (NOW OR HEREAFTER ENTERED INTO) AND THE
COLLATERAL MANAGEMENT AGREEMENT (EACH, AN “ARTICLE 15 AGREEMENT”), INCLUDING,
WITHOUT LIMITATION, (I) THE RIGHT TO GIVE ALL NOTICES, CONSENTS AND RELEASES
THEREUNDER, (II) THE RIGHT TO GIVE ALL NOTICES OF TERMINATION AND TO TAKE ANY
LEGAL ACTION UPON THE BREACH OF AN OBLIGATION OF A SELLER OR THE COLLATERAL
MANAGER THEREUNDER, INCLUDING THE COMMENCEMENT, CONDUCT AND CONSUMMATION OF
PROCEEDINGS AT LAW OR IN EQUITY, (III) THE RIGHT TO RECEIVE ALL NOTICES,
ACCOUNTINGS, CONSENTS, RELEASES AND STATEMENTS THEREUNDER AND (IV) THE RIGHT TO
DO ANY AND ALL OTHER THINGS WHATSOEVER THAT THE ISSUER IS OR MAY BE ENTITLED TO
DO THEREUNDER; PROVIDED, HOWEVER, THE TRUSTEE HEREBY GRANTS THE ISSUER A LICENSE
TO EXERCISE ALL OF THE ISSUER’S RIGHTS PURSUANT TO THE ARTICLE 15 AGREEMENTS
WITHOUT NOTICE TO OR THE CONSENT OF THE TRUSTEE (EXCEPT AS OTHERWISE EXPRESSLY
REQUIRED BY THIS INDENTURE, INCLUDING, WITHOUT LIMITATION, AS SET FORTH IN
SUBSECTION (F) OF THIS SECTION 15.1) WHICH LICENSE SHALL BE AND IS HEREBY DEEMED
TO BE AUTOMATICALLY REVOKED UPON THE OCCURRENCE OF AN EVENT OF DEFAULT HEREUNDER
UNTIL SUCH TIME, IF ANY, AS SUCH EVENT OF DEFAULT IS CURED OR WAIVED.


 


(B)      THE ASSIGNMENT MADE HEREBY IS EXECUTED AS COLLATERAL SECURITY, AND THE
EXECUTION AND DELIVERY HEREBY SHALL NOT IN ANY WAY IMPAIR OR DIMINISH THE
OBLIGATIONS OF THE ISSUER UNDER THE PROVISIONS OF EACH OF THE ARTICLE 15
AGREEMENTS, NOR SHALL ANY OF THE OBLIGATIONS CONTAINED IN EACH OF THE ARTICLE 15
AGREEMENTS BE IMPOSED ON THE TRUSTEE.


 


(C)      UPON THE RETIREMENT OF THE NOTES, THE PAYMENT BY THE ISSUER OF ALL
AMOUNTS PAYABLE UNDER EACH HEDGE AGREEMENT AND THE RELEASE OF THE ASSETS FROM
THE LIEN OF THIS INDENTURE, THIS ASSIGNMENT AND ALL RIGHTS HEREIN ASSIGNED TO
THE TRUSTEE FOR THE BENEFIT OF THE NOTEHOLDERS AND EACH HEDGE COUNTERPARTY SHALL
CEASE AND TERMINATE AND ALL THE ESTATE, RIGHT, TITLE AND INTEREST OF THE TRUSTEE
IN, TO AND UNDER EACH OF THE ARTICLE 15 AGREEMENTS SHALL REVERT TO THE ISSUER
AND NO FURTHER INSTRUMENT OR ACT SHALL BE NECESSARY TO EVIDENCE SUCH TERMINATION
AND REVERSION.


 


(D)      THE ISSUER REPRESENTS THAT IT HAS NOT EXECUTED ANY ASSIGNMENT OF ANY OF
THE ARTICLE 15 AGREEMENTS OTHER THAN THIS COLLATERAL ASSIGNMENT.


 


(E)      THE ISSUER AGREES THAT THIS ASSIGNMENT IS IRREVOCABLE, AND THAT IT
SHALL NOT TAKE ANY ACTION WHICH IS INCONSISTENT WITH THIS ASSIGNMENT OR MAKE ANY
OTHER ASSIGNMENT INCONSISTENT HEREWITH.  THE ISSUER SHALL, FROM TIME TO TIME
UPON THE REQUEST OF THE TRUSTEE, EXECUTE ALL INSTRUMENTS OF FURTHER ASSURANCE
AND ALL SUCH SUPPLEMENTAL INSTRUMENTS WITH RESPECT TO THIS ASSIGNMENT AS THE
TRUSTEE MAY SPECIFY.


 


(F)       THE ISSUER HEREBY AGREES, AND HEREBY UNDERTAKES TO OBTAIN THE
AGREEMENT AND CONSENT OF THE SELLER AND THE COLLATERAL MANAGER, AS APPLICABLE,
IN THE COLLATERAL DEBT SECURITIES PURCHASE AGREEMENTS AND THE COLLATERAL
MANAGEMENT AGREEMENT, AS APPLICABLE, TO THE FOLLOWING:


 

(I)            EACH OF THE SELLER AND THE COLLATERAL MANAGER CONSENTS TO THE
PROVISIONS OF THIS COLLATERAL ASSIGNMENT AND AGREES TO PERFORM ANY PROVISIONS OF
THIS INDENTURE MADE EXPRESSLY APPLICABLE TO EACH OF THE SELLER AND THE
COLLATERAL MANAGER PURSUANT TO THE APPLICABLE ARTICLE 15 AGREEMENT;

 

230

--------------------------------------------------------------------------------


 

(II)           EACH OF THE SELLER AND THE COLLATERAL MANAGER, AS APPLICABLE,
ACKNOWLEDGES THAT THE ISSUER IS COLLATERALLY ASSIGNING ALL OF ITS RIGHT, TITLE
AND INTEREST IN, TO AND UNDER THE COLLATERAL DEBT SECURITIES PURCHASE AGREEMENTS
AND THE COLLATERAL MANAGEMENT AGREEMENT, AS APPLICABLE, TO THE TRUSTEE FOR THE
BENEFIT OF THE NOTEHOLDERS, EACH HEDGE COUNTERPARTY AND EACH OF THE SELLER AND
THE COLLATERAL MANAGER, AS APPLICABLE, AGREES THAT ALL OF THE REPRESENTATIONS,
COVENANTS AND AGREEMENTS MADE BY EACH OF THE SELLER AND THE COLLATERAL MANAGER,
AS APPLICABLE, IN THE APPLICABLE ARTICLE 15 AGREEMENT ARE ALSO FOR THE BENEFIT
OF, AND ENFORCEABLE BY, THE TRUSTEE, THE NOTEHOLDERS AND EACH HEDGE
COUNTERPARTY;

 

(III)          EACH OF THE SELLER AND THE COLLATERAL MANAGER, AS APPLICABLE,
SHALL DELIVER TO THE TRUSTEE DUPLICATE ORIGINAL COPIES OF ALL NOTICES,
STATEMENTS, COMMUNICATIONS AND INSTRUMENTS DELIVERED OR REQUIRED TO BE DELIVERED
TO THE ISSUER PURSUANT TO THE APPLICABLE ARTICLE 15 AGREEMENT;

 

(IV)          NONE OF THE ISSUER, THE SELLER OR THE COLLATERAL MANAGER SHALL
ENTER INTO ANY AGREEMENT AMENDING, MODIFYING OR TERMINATING THE APPLICABLE
ARTICLE 15 AGREEMENT, (OTHER THAN IN RESPECT OF AN AMENDMENT OR MODIFICATION TO
CURE ANY INCONSISTENCY, AMBIGUITY OR MANIFEST ERROR) OR SELECTING OR CONSENTING
TO A SUCCESSOR COLLATERAL MANAGER, WITHOUT NOTIFYING EACH RATING AGENCY AND
WITHOUT THE PRIOR WRITTEN CONSENT AND WRITTEN CONFIRMATION OF EACH RATING AGENCY
THAT SUCH AMENDMENT, MODIFICATION OR TERMINATION WILL NOT CAUSE ITS THEN-CURRENT
RATINGS OF THE NOTES TO BE REDUCED;

 

(V)           EXCEPT AS OTHERWISE SET FORTH HEREIN AND THEREIN (INCLUDING,
WITHOUT LIMITATION, PURSUANT TO SECTIONS 12 AND 13 OF THE COLLATERAL MANAGEMENT
AGREEMENT), THE COLLATERAL MANAGER SHALL CONTINUE TO SERVE AS COLLATERAL MANAGER
UNDER THE COLLATERAL MANAGEMENT AGREEMENT, NOTWITHSTANDING THAT THE COLLATERAL
MANAGER SHALL NOT HAVE RECEIVED AMOUNTS DUE IT UNDER THE COLLATERAL MANAGEMENT
AGREEMENT BECAUSE SUFFICIENT FUNDS WERE NOT THEN AVAILABLE HEREUNDER TO PAY SUCH
AMOUNTS PURSUANT TO THE PRIORITY OF PAYMENTS.  THE COLLATERAL MANAGER AGREES NOT
TO CAUSE THE FILING OF A PETITION IN BANKRUPTCY AGAINST THE ISSUER FOR THE
NONPAYMENT OF THE FEES OR OTHER AMOUNTS PAYABLE TO THE COLLATERAL MANAGER UNDER
THE COLLATERAL MANAGEMENT AGREEMENT UNTIL THE PAYMENT IN FULL OF ALL NOTES
ISSUED UNDER THIS INDENTURE AND THE EXPIRATION OF A PERIOD EQUAL TO THE
APPLICABLE PREFERENCE PERIOD UNDER THE BANKRUPTCY CODE PLUS TEN DAYS FOLLOWING
SUCH PAYMENT; AND

 

(VI)          THE COLLATERAL MANAGER IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE BOROUGH OF
MANHATTAN IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THE NOTES OR THIS INDENTURE, AND THE COLLATERAL MANAGER IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURT.  THE COLLATERAL MANAGER
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY DO SO, THE DEFENSE OF
AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.  THE
COLLATERAL MANAGER IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN
ANY ACTION OR PROCEEDING BY THE MAILING BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR DELIVERY REQUIRING SIGNATURE AND PROOF OF DELIVERY OF COPIES OF
SUCH INITIAL PROCESS TO IT AT GKK MANAGER LLC, 420 LEXINGTON AVENUE, 19TH FLOOR,
NEW YORK, NEW

 

231

--------------------------------------------------------------------------------


 

YORK 10170, ATTENTION:  ANDREW LEVINE.  THE COLLATERAL MANAGER AGREES THAT A
FINAL AND NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 


ARTICLE 16

 


HEDGE AGREEMENT

 


SECTION 16.1           ISSUER’S OBLIGATIONS UNDER HEDGE AGREEMENT.


 


(A)      ON THE CLOSING DATE AND THEREAFTER, AND ON AND AFTER ANY DATE ON WHICH
THE ISSUER ENTERS INTO AN ADDITIONAL OR REPLACEMENT HEDGE AGREEMENT (INCLUDING
ANY RELATED HEDGE COUNTERPARTY CREDIT SUPPORT), THE ISSUER AS DIRECTED BY THE
COLLATERAL MANAGER SHALL (I) REQUIRE THAT EACH HEDGE COUNTERPARTY THERETO, OR
ANY THIRD PARTY (INCLUDING AN AFFILIATE OF SUCH HEDGE COUNTERPARTY) THAT (A) HAS
ABSOLUTELY AND UNCONDITIONALLY GUARANTEED THE OBLIGATIONS OF THE HEDGE
COUNTERPARTY UNDER THE RELATED HEDGE AGREEMENT (WITH SUCH FORM OF GUARANTY AS
SHALL BE SATISFACTORY TO EACH RATING AGENCY THEN RATING ANY NOTES HEREUNDER),
(B) HAS ENTERED INTO CREDIT INTERMEDIATION ARRANGEMENTS IN RESPECT OF THE
OBLIGATIONS OF THE HEDGE COUNTERPARTY UNDER THE RELATED HEDGE AGREEMENT
SATISFACTORY TO EACH RATING AGENCY THEN RATING ANY NOTES HEREUNDER, (C) IS THE
ISSUING BANK ON ONE OR MORE LETTERS OF CREDIT SUPPORTING THE OBLIGATIONS OF THE
HEDGE COUNTERPARTY UNDER THE RELATED HEDGE AGREEMENT AND THAT SHALL BE
REASONABLY ACCEPTABLE TO EACH RATING AGENCY THEN RATING ANY NOTES HEREUNDER OR
(D) HAS PROVIDED ANY OTHER ADDITIONAL CREDIT SUPPORT AND SUCH INCLUSION OF
ADDITIONAL CREDIT SUPPORT SHALL HAVE SATISFIED THE RATING AGENCY CONDITION (ANY
SUCH THIRD PARTY, INCLUDING AN AFFILIATE OF SUCH HEDGE COUNTERPARTY, A “HEDGE
COUNTERPARTY CREDIT SUPPORT PROVIDER”)) HAS OBTAINED, AND WILL MAINTAIN (AT THE
HEDGE COUNTERPARTY’S OR THE HEDGE COUNTERPARTY’S CREDIT SUPPORT PROVIDER’S
EXPENSE), WITH RESPECT TO ITSELF AS AN ISSUER OR WITH RESPECT TO ITS
INDEBTEDNESS, CREDIT RATINGS AT LEAST EQUAL TO THE HEDGE COUNTERPARTY COLLATERAL
THRESHOLD RATINGS, IF ANY, BY EACH RATING AGENCY THEN RATING ANY NOTES
HEREUNDER, (II) EXCEPT WITH RESPECT TO A FORM-APPROVED LIABILITY HEDGE, OBTAIN A
WRITTEN CONFIRMATION FROM EACH RATING AGENCY THEN RATING ANY NOTES HEREUNDER
THAT ANY ADDITIONAL OR REPLACEMENT HEDGE AGREEMENT AND THE RELATED HEDGE
COUNTERPARTY WOULD NOT CAUSE SUCH RATING AGENCY’S THEN-CURRENT RATING ON ANY
CLASS OF NOTES TO BE ADVERSELY QUALIFIED, REDUCED, SUSPENDED OR WITHDRAWN AND
(III) ASSIGN AND GRANT A SECURITY INTEREST IN SUCH HEDGE AGREEMENT TO THE
TRUSTEE PURSUANT TO THIS INDENTURE.  EACH HEDGE AGREEMENT WILL PROVIDE THAT NO
AMENDMENT, MODIFICATION OR WAIVER IN RESPECT OF SUCH HEDGE AGREEMENT, INCLUDING
ANY ADDITIONAL OR REPLACEMENT HEDGE AGREEMENT WILL BE EFFECTIVE UNLESS (A)
EVIDENCED BY A WRITING EXECUTED BY EACH PARTY THERETO, (B) THE TRUSTEE HAS
ACKNOWLEDGED ITS CONSENT THERETO IN WRITING AND (C) EACH RATING AGENCY CONFIRMS
THAT SUCH AMENDMENT, MODIFICATION OR WAIVER WILL NOT CAUSE THE REDUCTION OR
WITHDRAWAL OF ITS THEN-CURRENT RATING ON ANY CLASS OF NOTES.


 


(B)      THE TRUSTEE SHALL, ON BEHALF OF THE ISSUER, PAY AMOUNTS DUE TO EACH
HEDGE COUNTERPARTY UNDER THE RELATED HEDGE AGREEMENTS IN ACCORDANCE WITH SECTION
10.2(F), THE PRIORITY OF PAYMENTS AND SECTION 16.1(G) HEREOF.


 


(C)      THE NOTIONAL AMOUNT OF CERTAIN HEDGE AGREEMENTS PROVIDING FOR FLOATING
RATE PAYMENTS TO THE ISSUER WILL BE CALCULATED AS A PERCENTAGE OF THE PRINCIPAL
AMOUNT OF THE

 

232

--------------------------------------------------------------------------------


 


NOTES ORIGINALLY ANTICIPATED TO BE OUTSTANDING ON EACH PAYMENT DATE BASED ON
CERTAIN ASSUMPTIONS.  IN ACCORDANCE WITH THE TERMS OF EACH HEDGE AGREEMENT, SUCH
NOTIONAL AMOUNT WILL BE REDUCED BY THE ISSUER (OR THE COLLATERAL MANAGER ON
BEHALF OF THE ISSUER) OR EACH HEDGE COUNTERPARTY ON EACH PAYMENT DATE TO THE
EXTENT THAT (I) THE OUTSTANDING PRINCIPAL AMOUNT OF THE NOTES IS LESS THAN THE
SCHEDULED AGGREGATE NOTIONAL AMOUNT OF THE RELATED HEDGE AGREEMENTS FOR SUCH
PAYMENT DATE AND/OR (II) THE NET OUTSTANDING PORTFOLIO BALANCE IS LESS THAN THE
SCHEDULED AGGREGATE NOTIONAL AMOUNT OF THE RELATED HEDGE AGREEMENTS FOR SUCH
PAYMENT DATE AND/OR (III) IN THE CASE OF A LIABILITY HEDGE OR OTHER SINGLE
ASSET-SPECIFIC HEDGE AGREEMENT, THE OUTSTANDING PRINCIPAL BALANCE OF THE RELATED
UNDERLYING COLLATERAL DEBT SECURITY IS LESS THAN A PERCENTAGE (AS SET FORTH IN
THE RELATED HEDGE AGREEMENT) OF THE SCHEDULED MATERIAL AMOUNT OF THE RELATED
HEDGE AGREEMENT; PROVIDED THAT IF ANY NOTES ARE THEN OUTSTANDING, THE TRUSTEE
SHALL FIRST HAVE RECEIVED WRITTEN EVIDENCE THAT THE RATING AGENCY CONDITION WITH
RESPECT TO MOODY’S AND S&P HAS BEEN SATISFIED WITH RESPECT TO SUCH REDUCTION
OTHER THAN AS SCHEDULED AND FITCH SHALL HAVE BEEN NOTIFIED OF SUCH REDUCTION
OTHER THAN AS SCHEDULED.  ADDITIONALLY, SUBJECT TO SATISFACTION OF THE RATING
AGENCY CONDITION WITH RESPECT TO MOODY’S AND S&P AND THE NOTIFICATION OF FITCH
IN RESPECT THEREOF, A TERMINATION IN PART OF A HEDGE AGREEMENT AND A
CORRESPONDING REDUCTION IN THE NOTIONAL AMOUNT OF THE HEDGE AGREEMENT MAY OCCUR,
IN THE EVENT OF A MANDATORY REDEMPTION OR SPECIAL AMORTIZATION OF THE NOTES. 
THE ISSUER’S REMAINING OBLIGATIONS IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS
WILL NOT BE AFFECTED BY ANY SUCH REDUCTION.  NOTWITHSTANDING ANY RIGHT OF THE
ISSUER TO TERMINATE EACH HEDGE AGREEMENT OR RELATED HEDGE COUNTERPARTY CREDIT
SUPPORT UPON THE OCCURRENCE OF A TERMINATION EVENT OR AN EVENT OF DEFAULT (EACH
AS DEFINED IN EACH HEDGE AGREEMENT) OR OTHERWISE PURSUANT TO A HEDGE AGREEMENT,
THE ISSUER SHALL NOT (X) TERMINATE ANY HEDGE AGREEMENT OR HEDGE COUNTERPARTY
CREDIT SUPPORT OR (Y) CAUSE THE NON-REPLACEMENT OF ANY TERMINATED HEDGE
AGREEMENT, UNLESS IN EACH CASE THE ISSUER NOTIFIES FITCH THEREOF AND OBTAINS A
WRITTEN CONFIRMATION FROM MOODY’S AND S&P THAT SUCH TERMINATION OR
NON-REPLACEMENT, AS APPLICABLE, WOULD NOT CAUSE SUCH RATING AGENCY’S
THEN-CURRENT RATING ON ANY CLASS OF NOTES, AS APPLICABLE, TO BE ADVERSELY
QUALIFIED, REDUCED, SUSPENDED OR WITHDRAWN.


 


(D)      EACH HEDGE AGREEMENT SHALL PROVIDE FOR TERMINATION, AND SHALL BE
CAPABLE OF BEING TERMINATED (I) BY OR ON BEHALF OF THE ISSUER UPON THE FAILURE
OF THE RELATED HEDGE COUNTERPARTY TO POST COLLATERAL UNDER A HEDGE COUNTERPARTY
CREDIT SUPPORT WITHIN THE TIME PERIOD SPECIFIED IN THE RELATED HEDGE AGREEMENT
OR PROVIDE OTHER ALTERNATE CREDIT ENHANCEMENT IN ACCORDANCE WITH THE RELATED
HEDGE AGREEMENT, AND UPON THE FAILURE OF THE RELATED HEDGE COUNTERPARTY TO
TRANSFER (AT THE HEDGE COUNTERPARTY’S SOLE COST AND EXPENSE) ALL OF ITS RIGHTS
AND OBLIGATIONS UNDER THE RELATED HEDGE AGREEMENT TO A QUALIFIED HEDGE PARTY OR
SUBJECT TO SATISFACTION OF THE RATING AGENCY CONDITION, TO A COUNTERPARTY THAT
MAINTAINS THE HEDGE COUNTERPARTY REQUIRED RATINGS WITHIN THE TIME PERIOD
SPECIFIED IN THE RELATED HEDGE AGREEMENT, AFTER THE FAILURE OF THE RELATED HEDGE
COUNTERPARTY (OR ANY HEDGE COUNTERPARTY CREDIT SUPPORT PROVIDER) TO HAVE THE
HEDGE COUNTERPARTY COLLATERAL THRESHOLD RATINGS; (II) BY OR ON BEHALF OF THE
ISSUER UPON THE FAILURE OF THE RELATED HEDGE COUNTERPARTY TO TRANSFER (AT THE
RELATED HEDGE COUNTERPARTY’S SOLE COST AND EXPENSE) ALL OF ITS RIGHTS AND
OBLIGATIONS UNDER THE RELATED HEDGE AGREEMENT TO A QUALIFIED HEDGE PARTY WITHIN
THE TIME PERIOD SPECIFIED IN THE RELATED HEDGE AGREEMENT AFTER THE FAILURE OF
THE RELATED HEDGE COUNTERPARTY (OR ANY HEDGE COUNTERPARTY CREDIT SUPPORT
PROVIDER) TO HAVE THE HEDGE COUNTERPARTY REQUIRED RATINGS (PROVIDED, HOWEVER,
THAT THE RELATED HEDGE COUNTERPARTY SHALL CONTINUE TO POST COLLATERAL AND USE
ITS BEST EFFORTS TO FIND A REPLACEMENT PURSUANT TO THE RELATED HEDGE AGREEMENT
UNTIL THE

 

233

--------------------------------------------------------------------------------


 


EARLIER TO OCCUR OF TERMINATION OF THE RELATED HEDGE AGREEMENT BY OR ON BEHALF
OF THE ISSUER OR CONSUMMATION OF A PERMITTED TRANSFER (AS DEFINED IN AND IN
ACCORDANCE WITH THE TERMS OF THE RELATED HEDGE AGREEMENT)) UNLESS THE ISSUER HAS
RECEIVED WRITTEN CONFIRMATION FROM EACH RATING AGENCY THAT SUCH FAILURE WOULD
NOT CAUSE SUCH RATING AGENCY’S THEN-CURRENT RATING ON ANY CLASS OF NOTES TO BE
ADVERSELY QUALIFIED, REDUCED, SUSPENDED OR WITHDRAWN, (III) BY THE RELATED HEDGE
COUNTERPARTY, UPON THE FAILURE OF THE ISSUER TO MAKE, WHEN DUE, ANY SCHEDULED
PERIODIC PAYMENTS UNDER THE RELATED HEDGE AGREEMENT, (IV) IN WHOLE OR IN PART AS
PROVIDED IN THE RELATED HEDGE AGREEMENT, UPON THE FINAL SALE OF THE ASSETS, AN
AUCTION CALL REDEMPTION, AN OPTIONAL REDEMPTION, A CLEAN-UP CALL OR A TAX
REDEMPTION, (V) IN PART AS PROVIDED IN THE RELATED HEDGE AGREEMENT, SUBJECT TO
SATISFACTION OF THE RATING AGENCY CONDITION WITH RESPECT TO MOODY’S AND S&P,
UPON A MANDATORY REDEMPTION OR A SPECIAL AMORTIZATION, (VI) BY THE RELATED HEDGE
COUNTERPARTY UPON ANY DECLARATION BY THE TRUSTEE THAT THE NOTES HAVE BECOME DUE
AND PAYABLE OR (VII) AS OTHERWISE EXPRESSLY PROVIDED FOR IN THE RELATED HEDGE
AGREEMENT.  EACH HEDGE AGREEMENT WILL FURTHER REQUIRE A HEDGE COUNTERPARTY,
UNDER THE CONDITIONS DESCRIBED IN CLAUSE (II) OF THE PRECEDING SENTENCE, TO
PROVIDE HEDGE COUNTERPARTY CREDIT SUPPORT, ALTHOUGH THE PROVISION OF HEDGE
COUNTERPARTY CREDIT SUPPORT WILL NOT SATISFY OR DISCHARGE EACH HEDGE
COUNTERPARTY’S OBLIGATION TO TRANSFER ALL OF ITS RIGHTS AND OBLIGATIONS UNDER
THE RELATED HEDGE AGREEMENT TO A QUALIFIED HEDGE PARTY.  THE ISSUER SHALL
SATISFY THE RATING AGENCY CONDITION WITH RESPECT TO MOODY’S AND S&P WITH RESPECT
TO ANY SUCH TERMINATION OF ANY PROVISION OF HEDGE COUNTERPARTY CREDIT SUPPORT
AND OF ANY TRANSFER OF ALL OF THE RIGHTS AND OBLIGATIONS OF ANY HEDGE
COUNTERPARTY UNDER ANY HEDGE AGREEMENT.


 


(E)      THE TRUSTEE SHALL, PRIOR TO THE CLOSING DATE, ESTABLISH A SINGLE,
SEGREGATED TRUST ACCOUNT WITH RESPECT TO EACH HEDGE COUNTERPARTY IN THE NAME OF
THE TRUSTEE, EACH DESIGNATED AS THE “HEDGE COLLATERAL ACCOUNT,” WHICH SHALL BE
HELD IN TRUST FOR THE BENEFIT OF THE NOTEHOLDERS AND THE APPLICABLE HEDGE
COUNTERPARTY, OVER WHICH THE TRUSTEE SHALL HAVE EXCLUSIVE CONTROL AND THE SOLE
RIGHT OF WITHDRAWAL, AND IN WHICH NO PERSON OTHER THAN THE TRUSTEE AND THE
NOTEHOLDERS AND THE APPLICABLE HEDGE COUNTERPARTY SHALL HAVE ANY LEGAL OR
BENEFICIAL INTEREST.  THE TRUSTEE SHALL DEPOSIT ALL COLLATERAL RECEIVED FROM THE
RELATED HEDGE COUNTERPARTY UNDER THE RELATED HEDGE AGREEMENT IN THE RELATED
HEDGE COLLATERAL ACCOUNT.  ANY AND ALL FUNDS AT ANY TIME ON DEPOSIT IN, OR
OTHERWISE TO THE CREDIT OF, EACH HEDGE COLLATERAL ACCOUNT SHALL BE HELD IN TRUST
BY THE TRUSTEE FOR THE BENEFIT OF THE NOTEHOLDERS.  THE ONLY PERMITTED
WITHDRAWAL FROM OR APPLICATION OF FUNDS ON DEPOSIT IN, OR OTHERWISE TO THE
CREDIT OF, EACH HEDGE COLLATERAL ACCOUNT SHALL BE (I) FOR APPLICATION TO
OBLIGATIONS OF THE APPLICABLE HEDGE COUNTERPARTY TO THE ISSUER UNDER THE RELATED
HEDGE AGREEMENT IN ACCORDANCE WITH THE TERMS OF SUCH HEDGE AGREEMENT OR (II) TO
RETURN COLLATERAL TO THE APPLICABLE HEDGE COUNTERPARTY WHEN AND AS REQUIRED BY
THE RELATED HEDGE AGREEMENT, WHICH THE TRUSTEE SHALL RETURN TO THE APPLICABLE
HEDGE COUNTERPARTY IN ACCORDANCE WITH THE RELATED HEDGE AGREEMENT.  EACH HEDGE
COLLATERAL ACCOUNT SHALL REMAIN AT ALL TIMES WITH THE CORPORATE TRUST OFFICE OR
A FINANCIAL INSTITUTION HAVING A LONG-TERM DEBT RATING AT LEAST EQUAL TO “A-” OR
“A2,” AS APPLICABLE, OR A SHORT-TERM DEBT RATING AT LEAST EQUAL TO “A-1,” “P-1”
OR “F1,” AS APPLICABLE.


 


(F)       UPON THE DEFAULT BY A HEDGE COUNTERPARTY IN THE PAYMENT WHEN DUE OF
ITS OBLIGATIONS TO THE ISSUER UNDER THE RELATED HEDGE AGREEMENT (FOLLOWING THE
EXPIRATION OF ANY APPLICABLE GRACE PERIOD), THE TRUSTEE OR THE COLLATERAL
MANAGER SHALL FORTHWITH PROVIDE FACSIMILE NOTICE THEREOF TO THE ISSUER, EACH OF
THE RATING AGENCIES AND, IF APPLICABLE, ANY HEDGE COUNTERPARTY CREDIT SUPPORT
PROVIDER.  WHEN THE TRUSTEE BECOMES AWARE OF SUCH

 

234

--------------------------------------------------------------------------------


 


DEFAULT, THE TRUSTEE SHALL MAKE A DEMAND ON THE APPLICABLE HEDGE COUNTERPARTY,
OR ANY HEDGE COUNTERPARTY CREDIT SUPPORT PROVIDER, IF APPLICABLE, DEMANDING
PAYMENT FORTHWITH.  THE TRUSTEE SHALL GIVE NOTICE TO THE NOTEHOLDERS AND FURTHER
NOTICE TO THE COLLATERAL MANAGER UPON THE CONTINUING FAILURE BY SUCH HEDGE
COUNTERPARTY OR ANY HEDGE COUNTERPARTY CREDIT SUPPORT PROVIDER TO PERFORM ITS
OBLIGATIONS DURING THE TWO BUSINESS DAYS FOLLOWING A DEMAND MADE BY THE TRUSTEE
ON SUCH HEDGE COUNTERPARTY OR ANY SUCH HEDGE COUNTERPARTY CREDIT SUPPORT
PROVIDER.


 


(G)      UPON THE TERMINATION OR PARTIAL TERMINATION OF EACH HEDGE AGREEMENT,
THE ISSUER AT THE DIRECTION OF THE COLLATERAL MANAGER AND THE TRUSTEE SHALL TAKE
SUCH COMMERCIALLY REASONABLE ACTIONS (FOLLOWING THE EXPIRATION OF ANY APPLICABLE
GRACE PERIOD AND AFTER THE EXPIRATION OF THE APPLICABLE TIME PERIOD SET FORTH IN
THE RELATED HEDGE AGREEMENT) TO ENFORCE THE RIGHTS OF THE ISSUER AND THE TRUSTEE
THEREUNDER AS MAY BE PERMITTED BY THE TERMS OF THE RELATED HEDGE AGREEMENT AND
CONSISTENT WITH THE TERMS HEREOF, AND SHALL APPLY THE PROCEEDS OF ANY SUCH
ACTIONS (INCLUDING, WITHOUT LIMITATION, THE PROCEEDS OF THE LIQUIDATION OF ANY
COLLATERAL PLEDGED BY OR ON BEHALF OF EACH HEDGE COUNTERPARTY) TO ENTER INTO AN
ADDITIONAL OR REPLACEMENT HEDGE AGREEMENTS WITHIN 30 DAYS OF THE EXPIRATION OF
ANY SUCH GRACE PERIOD AND SUCH APPLICABLE TIME PERIOD AS SET FORTH IN THE
RELATED HEDGE AGREEMENT ON SUBSTANTIALLY IDENTICAL TERMS OR ON SUCH OTHER TERMS
AS REQUIRED BY THE RELATED HEDGE COUNTERPARTY TO ANY SUCH ADDITIONAL OR
REPLACEMENT HEDGE AGREEMENT AS EACH RATING AGENCY MAY CONFIRM IN WRITING WOULD
NOT CAUSE SUCH RATING AGENCY’S THEN-CURRENT RATING OF ANY CLASS OF NOTES, AS
APPLICABLE, TO BE, ADVERSELY QUALIFIED, REDUCED, SUSPENDED OR WITHDRAWN.  THE
TRUSTEE SHALL, PROMPTLY AFTER THE CLOSING DATE, IN RESPECT OF EACH HEDGE
COUNTERPARTY, ESTABLISH A SINGLE SEGREGATED TRUST ACCOUNT IN THE NAME OF THE
TRUSTEE, EACH DESIGNATED THE “HEDGE TERMINATION ACCOUNT,” WHICH SHALL BE HELD IN
TRUST FOR THE BENEFIT OF THE NOTEHOLDERS AND EACH HEDGE COUNTERPARTY AND OVER
WHICH THE TRUSTEE WILL HAVE EXCLUSIVE CONTROL AND THE SOLE RIGHT OF WITHDRAWAL,
AND IN EACH OF WHICH NO PERSON OTHER THAN THE TRUSTEE, THE NOTEHOLDERS AND THE
HEDGE COUNTERPARTY WILL HAVE ANY LEGAL OR BENEFICIAL INTEREST.  EACH HEDGE
COLLATERAL ACCOUNT SHALL REMAIN AT ALL TIMES WITH THE CORPORATE TRUST OFFICE OR
A FINANCIAL INSTITUTION HAVING A LONG-TERM DEBT RATING AT LEAST EQUAL TO “A-” OR
“A2,” AS APPLICABLE, OR A SHORT-TERM DEBT RATING AT LEAST EQUAL TO “A-1,” “P-1”
OR “F1,” AS APPLICABLE.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS INDENTURE TO
THE CONTRARY, ANY PAYMENTS (OTHER THAN PAYMENTS RELATING TO PAST-DUE SCHEDULED
PAYMENTS ON A HEDGE AGREEMENT) RECEIVED BY THE ISSUER OR TRUSTEE IN CONNECTION
WITH EITHER (X) THE TERMINATION (IN WHOLE OR IN PART) OF A RELATED HEDGE
AGREEMENT OR (Y) THE EXECUTION OF AN ADDITIONAL OR REPLACEMENT HEDGE AGREEMENTS
SHALL BE IMMEDIATELY TRANSFERRED TO THE TRUSTEE FOR DEPOSIT INTO THE RELATED
HEDGE TERMINATION ACCOUNT.  ANY COSTS ATTRIBUTABLE TO ENTERING INTO AN
ADDITIONAL OR REPLACEMENT HEDGE AGREEMENTS (OTHER THAN IN CONNECTION WITH A
PERMITTED TRANSFER AS PROVIDED FOR AND DEFINED IN THE RELATED HEDGE AGREEMENT)
WITH RESPECT TO THE RELATED HEDGE COUNTERPARTY SHALL BE PAID FROM THE RELATED
HEDGE TERMINATION ACCOUNT, AND ANY SUCH AMOUNTS WHICH ARE PAYABLE BUT EXCEED THE
BALANCE IN THE RELATED HEDGE TERMINATION ACCOUNT SHALL BE BORNE SOLELY BY THE
ISSUER AND SHALL CONSTITUTE EXPENSES PAYABLE UNDER CLAUSE (5) OF SECTION
11.1(A)(I) HEREOF.  ADDITIONALLY, ANY AMOUNTS THAT ARE DUE AND PAYABLE TO A
HEDGE COUNTERPARTY UPON A TERMINATION OF A HEDGE AGREEMENT SHALL BE PAID FROM
ANY AMOUNTS ON DEPOSIT IN THE RELATED HEDGE TERMINATION ACCOUNT, AND, TO THE
EXTENT THE AMOUNTS ON DEPOSIT IN SUCH HEDGE TERMINATION ACCOUNT ARE INSUFFICIENT
TO PAY ALL SUCH AMOUNTS, THEN SUCH AMOUNTS WILL BE PAYABLE IN ACCORDANCE WITH
SECTIONS 11.1(A)(I) AND (II) HEREOF.  ANY AMOUNTS REMAINING ON DEPOSIT IN A
HEDGE TERMINATION ACCOUNT RELATED TO A

 

235

--------------------------------------------------------------------------------


 


HEDGE AGREEMENT FOLLOWING PAYMENT TO THE HEDGE COUNTERPARTY SHALL BE TRANSFERRED
TO THE PRINCIPAL COLLECTION ACCOUNT AND SHALL CONSTITUTE PRINCIPAL PROCEEDS.  IF
DETERMINING THE AMOUNT PAYABLE UNDER THE TERMINATED HEDGE AGREEMENT, THE ISSUER
OR THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER SHALL SEEK QUOTATIONS IN
ACCORDANCE WITH THE TERMS OF THE RELATED HEDGE AGREEMENT FROM REFERENCE
MARKET-MAKERS WHO SATISFY THE DEFINITION OF QUALIFIED HEDGE PARTY HEREIN.  EACH
HEDGE AGREEMENT MAY PROVIDE THAT THE APPLICABLE HEDGE COUNTERPARTY IS
RESPONSIBLE FOR DETERMINING THE AMOUNTS PAYABLE IN CERTAIN CIRCUMSTANCES.  IN
ADDITION, THE ISSUER OR THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE TERMINATION OF THE RELATED HEDGE
AGREEMENT TO BECOME EFFECTIVE SIMULTANEOUSLY WITH THE EFFECTIVENESS OF A
REPLACEMENT THERETO, DESCRIBED AS AFORESAID.

 

(h)      Notwithstanding anything to the contrary set forth herein, for so long
as any Class of Notes is Outstanding under this Indenture and is rated by Fitch,
if any Hedge Counterparty fails to maintain the Hedge Counterparty Collateral
Threshold Rating with respect to Fitch, then such Hedge Counterparty shall,
within 30 days, at such Hedge Counterparty’s election,

 

(i)            obtain a guaranty of its obligations under each related Hedge
Agreements from a Person that satisfies the Hedge Counterparty Collateral
Threshold Rating with respect to Fitch;

 

(ii)           assign its obligations under the related Hedge Agreement to a
Person that satisfies the Hedge Counterparty Collateral Threshold Rating with
respect to Fitch; or

 

(iii)          post collateral in respect of its obligations under the related
Hedge Agreement.

 

In addition, for so long as any Class of Notes is Outstanding under this
Indenture and are rated by Fitch, if any Hedge Counterparty fails to maintain a
rating by Fitch of at least “BBB-”, then such Hedge Counterparty shall within 30
days, at such Hedge Counterparty’s expense, either (i) transfer and assign its
obligations under each related Hedge Agreement to a substitute Hedge
Counterparty that has the same rating level of such Hedge Counterparty before
the downgrade or (ii) provide alternative credit support satisfactory to Fitch.

 

(i)            Notwithstanding anything to the contrary set forth herein, for so
long as any Class of Notes is Outstanding under this Indenture and is rated by
(i) S&P if any Hedge Counterparty falls below (A) a rating by S&P of at least
“A+” (if such Hedge Counterparty does not have a short-term debt rating from
S&P) or (B) a short-term debt rating by S&P of at least “A-1”, then such Hedge
Counterparty shall, within 30 days, post collateral in respect of its
obligations under the related Hedge Agreement.

 


SECTION 16.2           COLLATERAL DEBT SECURITIES PURCHASE AGREEMENTS.


 

Following the Closing Date, unless a Collateral Debt Securities Purchase
Agreement is necessary to comply with the provisions of this Indenture, the
Issuer may acquire Collateral Debt Securities in accordance with customary
settlement procedures in the relevant markets. In any event, the Issuer shall
obtain from any seller of a Loan, all Underlying Instruments with respect to
each Collateral Debt Security and all Underlying

 

236

--------------------------------------------------------------------------------


 

Instruments related to any related Senior Tranche that govern, directly or
indirectly, the rights and obligations of the owner of the Collateral Debt
Security with respect to the Underlying Term Loan, the Underlying Mortgage
Property and the Collateral Debt Security and any certificate evidencing the
Collateral Debt Security.

 


SECTION 16.3           CURE RIGHTS.


 


(A)      IF THE ISSUER, AS HOLDER OF A LOAN, HAS THE RIGHT PURSUANT TO THE
RELATED UNDERLYING INSTRUMENTS TO CURE AN EVENT OF DEFAULT ON THE UNDERLYING
TERM LOAN, THE COLLATERAL MANAGER MAY, IN ACCORDANCE WITH THE COLLATERAL MANAGER
SERVICING STANDARD ADVANCE FROM ITS OWN FUNDS WITH RESPECT TO THE LOAN AS A
REIMBURSABLE CURE ADVANCE, ALL SUCH AMOUNTS AS ARE NECESSARY TO EFFECT THE
TIMELY CURE OF SUCH EVENT OF DEFAULT PURSUANT TO THE TERMS OF THE RELATED
UNDERLYING INSTRUMENTS; PROVIDED THAT (I) SUCH ADVANCES MAY ONLY BE MADE (A) TO
THE EXTENT THAT THE COLLATERAL MANAGER REASONABLY BELIEVES THAT SUCH CASH
ADVANCES CAN BE REPAID FROM FUTURE PAYMENTS ON THE RELATED UNDERLYING COMMERCIAL
MORTGAGE LOAN AND IN ACCORDANCE WITH THE COLLATERAL MANAGER’S SERVICING STANDARD
AND (B) IF THE COLLATERAL MANAGER RECEIVES WRITTEN INSTRUCTION FROM HOLDERS OF
AT LEAST A MAJORITY OF THE AGGREGATE OUTSTANDING NOTIONAL AMOUNT OF THE
PREFERRED SHARES WITH RESPECT THERETO, AND (II) THE PARTICULAR ADVANCE WOULD
NOT, IF MADE, CONSTITUTE A NONRECOVERABLE CURE ADVANCE.  THE DETERMINATION BY
THE COLLATERAL MANAGER THAT IT HAS MADE A NONRECOVERABLE CURE ADVANCE OR THAT
ANY PROPOSED CURE ADVANCE, IF MADE, WOULD CONSTITUTE A NONRECOVERABLE CURE
ADVANCE SHALL BE MADE BY THE COLLATERAL MANAGER IN ITS REASONABLE GOOD FAITH
JUDGMENT IN ACCORDANCE WITH THE COLLATERAL MANAGER SERVICING STANDARD AND SHALL
BE EVIDENCED BY AN OFFICER’S CERTIFICATE DELIVERED PROMPTLY TO THE TRUSTEE,
SETTING FORTH THE BASIS FOR SUCH DETERMINATION, ACCOMPANIED BY AN APPRAISAL, IF
AVAILABLE, OR AN INDEPENDENT BROKER’S OPINION OF THE VALUE OF THE UNDERLYING
MORTGAGE PROPERTY AND ANY INFORMATION THAT THE COLLATERAL MANAGER MAY HAVE
OBTAINED AND THAT SUPPORTS SUCH DETERMINATION.  THE COLLATERAL MANAGER WILL BE
ENTITLED TO REIMBURSEMENT FROM ANY SUBSEQUENT PAYMENTS OR RECOVERIES ON EACH
COLLATERAL DEBT SECURITY IN RESPECT OF WHICH IT MAKES A CURE ADVANCE IN
ACCORDANCE WITH THE PRIORITY OF PAYMENTS IF SUCH REIMBURSEMENT WOULD NOT CAUSE
AN INTEREST SHORTFALL; PROVIDED THAT, IF AT ANY TIME THE COLLATERAL MANAGER
SHALL DETERMINE IN ITS SOLE DISCRETION, EXERCISED IN GOOD FAITH AND IN
ACCORDANCE WITH THE COLLATERAL MANAGER SERVICING STANDARD, THAT A CURE ADVANCE
PREVIOUSLY MADE IS A NONRECOVERABLE CURE ADVANCE, THE COLLATERAL MANAGER SHALL
BE ENTITLED TO REIMBURSEMENTS FOR SUCH NONRECOVERABLE CURE ADVANCE FROM
SUBSEQUENT PAYMENTS OR COLLECTIONS WITH RESPECT TO THE ASSETS ON ANY BUSINESS
DAY DURING ANY INTEREST ACCRUAL PERIOD PRIOR TO THE RELATED DETERMINATION DATE
(OR ON A PAYMENT DATE PRIOR TO ANY PAYMENT OF INTEREST ON OR PRINCIPAL OF THE
NOTES IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS).  NOTWITHSTANDING THE
FOREGOING, THE COLLATERAL MANAGER WILL BE PERMITTED (BUT NOT OBLIGATED) TO DEFER
OR OTHERWISE STRUCTURE THE TIMING OF RECOVERY OF ANY NONRECOVERABLE CURE ADVANCE
IN SUCH MANNER AS THE COLLATERAL MANAGER DETERMINES IS IN THE BEST INTEREST OF
THE NOTEHOLDERS AS A COLLECTIVE WHOLE, WHICH MAY INCLUDE BEING REIMBURSED FOR
SUCH NONRECOVERABLE CURE ADVANCE IN INSTALLMENTS; PROVIDED THAT THE COLLATERAL
MANAGER WILL NOT BE PERMITTED TO DEFER RECOVERY OF ANY NONRECOVERABLE CURE
ADVANCE (OR ANY PORTION THEREOF) ON ANY PAYMENT DATE TO THE EXTENT THAT THERE
ARE AMOUNTS AVAILABLE TO BE DISTRIBUTED TO THE PREFERRED SHARES PAYING AGENT FOR
DEPOSIT INTO THE PREFERRED SHARES DISTRIBUTION ACCOUNT ON SUCH PAYMENT DATE FOR

 

237

--------------------------------------------------------------------------------


 


DISTRIBUTION TO THE HOLDERS OF THE PREFERRED SHARES IN ACCORDANCE WITH THE
PRIORITY OF PAYMENTS WITHOUT REGARD TO SUCH DEFERRAL.


 


(B)      ON THE BUSINESS DAY PRECEDING EACH DETERMINATION DATE, THE COLLATERAL
MANAGER MAY REQUEST BY OFFICER’S CERTIFICATE DELIVERED TO THE TRUSTEE,
REIMBURSEMENT FOR ANY (X) CURE ADVANCE OR (Y) NONRECOVERABLE CURE ADVANCE, FROM
ANY AMOUNTS RECEIVED WITH RESPECT TO THE RELATED COLLATERAL DEBT SECURITY OR THE
ASSETS, RESPECTIVELY.  NO LATER THAN THE PAYMENT DATE RELATED TO THE
DETERMINATION DATE FOR WHICH THE COLLATERAL MANAGER HAS DELIVERED AN OFFICER’S
CERTIFICATE REQUESTING REIMBURSEMENT OF A CURE ADVANCE OR A NONRECOVERABLE CURE
ADVANCE, THE TRUSTEE SHALL TRANSFER TO THE COLLATERAL MANAGER, BY WIRE TRANSFER
TO AN ACCOUNT IDENTIFIED TO THE TRUSTEE IN WRITING, THE AMOUNT OF SUCH CURE
ADVANCE OR NONRECOVERABLE CURE ADVANCE, AS APPLICABLE.


 


(C)      NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, THE
COLLATERAL MANAGER SHALL NOT BE REQUIRED TO MAKE ANY CURE ADVANCE THAT IT
DETERMINES IN ITS REASONABLE, GOOD FAITH JUDGMENT WOULD CONSTITUTE A
NONRECOVERABLE CURE ADVANCE AS DETERMINED PURSUANT TO SECTION 16.3(A).


 


SECTION 16.4           PURCHASE RIGHT; MAJORITY PREFERRED SHARES HOLDER.


 

If the Issuer, as holder of a Participation or B Note, has the right pursuant to
the related Underlying Instruments to purchase any related Senior Tranche(s),
the Issuer may, and shall if directed by the Majority Preferred Shares Holder,
exercise such right, if the Collateral Manager determines based on the
Collateral Manager Servicing Standard that the exercise of the option would be
in the best interest of the Noteholders, but may not exercise such right if the
Collateral Manager determines otherwise.  The Collateral Manager shall deliver
to the Trustee an Officer’s Certificate certifying such determination,
accompanied by an Act of the Majority Preferred Shares Holder directing the
Issuer to exercise such right.  In connection with the purchase of any such
Senior Tranche(s), the Issuer shall assign to the Majority Preferred Shares
Holder or its designee all of its right, title and interest in such Senior
Tranche(s) in exchange for a purchase price (such price and any other associated
expense of such exercise to be paid by the Majority Preferred Shares Holder) of
the Senior Tranche(s) (or, if the Underlying Instruments permit, the Issuer may
assign the purchase right to the Majority Preferred Shares Holder or its
designee; otherwise the Majority Preferred Shares Holder or its designee shall
fund the purchase by the Issuer, which shall then assign the Senior Tranche(s)
to the Majority Preferred Shares Holder or its designee) (the “Purchase Option
Purchase Price”), which amount shall be delivered by the Majority Preferred
Shares Holder or its designee from its own funds to or upon the instruction of
the Collateral Manager in accordance with terms of the Underlying Instruments
related to the acquisition of such Senior Tranche(s).  The Trustee or the Issuer
shall execute and deliver at the Majority Preferred Shares Holder’s direction
such instruments of transfer or assignment prepared by the Majority Preferred
Shares Holder, in each case without recourse, as shall be necessary to transfer
title to the Majority Preferred Shares Holder or its designee of the Senior
Tranche(s) and the Trustee shall have no responsibility with regard to such
Senior Tranche(s).  As long as the Issuer owns the related Collateral Debt
Security, the Issuer shall not exercise any purchase rights with respect to a
Participation or B Note that is a pari passu interest relative to another
Participation or B Note related to the same mortgage loan; provided, however,
that the Collateral Manager may (in accordance with the Collateral Manager
Servicing Standard)

 

238

--------------------------------------------------------------------------------


 

assign such right to third parties to the extent that it is able to do so
pursuant to the terms of the related Underlying Instruments.

 


SECTION 16.5           REPRESENTATIONS AND WARRANTIES RELATED TO SUBSEQUENT
COLLATERAL DEBT SECURITIES.


 


(A)      IF THE COLLATERAL DEBT SECURITY IS A SUBSEQUENT COLLATERAL DEBT
SECURITY, UPON THE ACQUISITION OF SUCH SUBSEQUENT COLLATERAL DEBT SECURITY BY
THE ISSUER, THE RELATED SELLER HAS MADE OR ASSIGNED TO THE ISSUER THE FOLLOWING:


 

(I)            (A) REPRESENTATIONS AND WARRANTIES IN FORM AND SUBSTANCE
SUBSTANTIALLY SIMILAR TO THE REPRESENTATIONS AND WARRANTIES SET FORTH AS
SCHEDULE H WITH RESPECT TO THE UNDERLYING TERM LOAN AND THE UNDERLYING MORTGAGE
PROPERTY (EXCEPT WITH RESPECT TO MEZZANINE LOANS) AND (B) REPRESENTATIONS AND
WARRANTIES REGARDING GOOD TITLE, NO LIENS, NO MODIFICATIONS, NO DEFAULTS AND
VALID ASSIGNMENT WITH RESPECT TO THE LOAN ITSELF; AND

 

(II)           IN THE CASE OF A B NOTE, THE REPRESENTATIONS AND WARRANTIES IN
FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE REPRESENTATIONS AND WARRANTIES
SET FORTH AS SCHEDULE I WITH RESPECT TO SUCH B NOTE;

 

(III)          IN THE CASE OF A PARTICIPATION, THE REPRESENTATIONS AND
WARRANTIES IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE REPRESENTATIONS
AND WARRANTIES SET FORTH AS SCHEDULE J WITH RESPECT TO SUCH PARTICIPATION;

 

(IV)          IN THE CASE OF A MEZZANINE LOAN, THE REPRESENTATIONS AND
WARRANTIES IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE REPRESENTATIONS
AND WARRANTIES SET FORTH AS SCHEDULE K WITH RESPECT TO SUCH MEZZANINE LOAN;

 

(V)           IN THE CASE OF A PREFERRED EQUITY SECURITY, THE REPRESENTATIONS
AND WARRANTIES IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE
REPRESENTATIONS AND WARRANTIES SET FORTH AS SCHEDULE M WITH RESPECT TO SUCH
PREFERRED EQUITY SECURITY;

 

(VI)          IN THE CASE OF A CMBS SECURITY, THE REPRESENTATIONS AND WARRANTIES
IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE REPRESENTATIONS AND
WARRANTIES SET FORTH AS SCHEDULE L WITH RESPECT TO SUCH CMBS SECURITY; AND

 

(VII)         IN THE CASE OF A CRE CDO SECURITY, THE REPRESENTATIONS AND
WARRANTIES IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE REPRESENTATIONS
AND WARRANTIES SET FORTH AS SCHEDULE L WITH RESPECT TO SUCH CRE CDO SECURITY.

 


(B)      THE REPRESENTATIONS AND WARRANTIES IN SECTION 16.5(A) WITH RESPECT TO
THE ACQUISITION OF A SUBSEQUENT COLLATERAL DEBT SECURITY MAY BE SUBJECT TO ANY
MODIFICATION, LIMITATION OR QUALIFICATION THAT THE COLLATERAL MANAGER DETERMINES
TO BE ACCEPTABLE IN ACCORDANCE WITH THE COLLATERAL MANAGER SERVICING STANDARD;
PROVIDED THAT THE COLLATERAL MANAGER WILL PROVIDE EACH RATING AGENCY WITH A
REPORT ATTACHED TO EACH MONTHLY REPORT IDENTIFYING EACH SUCH MODIFICATION,
EXCEPTION, LIMITATION OR QUALIFICATION RECEIVED WITH RESPECT TO THE ACQUISITION
OF ANY SUBSEQUENT COLLATERAL DEBT SECURITY DURING THE PERIOD COVERED BY THE

 

239

--------------------------------------------------------------------------------


 


MONTHLY REPORT, WHICH REPORT MAY CONTAIN EXPLANATIONS BY THE COLLATERAL MANAGER
AS TO ITS DETERMINATIONS.


 


(C)      THE ISSUER SHALL OBTAIN A COVENANT FROM THE PERSON MAKING ANY
REPRESENTATION OR WARRANTY TO THE ISSUER PURSUANT TO SECTION 16.5(A) THAT SUCH
PERSON SHALL REPURCHASE THE RELATED COLLATERAL DEBT SECURITY IF ANY SUCH
REPRESENTATION OR WARRANTY IS BREACHED (BUT ONLY AFTER THE EXPIRATION OF ANY
PERMITTED CURE PERIODS AND FAILURE TO CURE SUCH BREACH).  THE PURCHASE PRICE FOR
ANY COLLATERAL DEBT SECURITY REPURCHASED (THE “REPURCHASE PRICE”) SHALL BE A
PRICE EQUAL TO THE SUM OF THE FOLLOWING (IN EACH CASE, WITHOUT DUPLICATION) AS
OF THE DATE OF SUCH REPURCHASE: (I) THE OUTSTANDING PRINCIPAL AMOUNT THEREOF,
PLUS (II) ACCRUED AND UNPAID INTEREST ON SUCH COLLATERAL DEBT SECURITY, PLUS
(III) ANY UNREIMBURSED ADVANCES, PLUS (IV) ACCRUED AND UNPAID INTEREST ON
ADVANCES ON THE COLLATERAL DEBT SECURITY, PLUS (V) ANY REASONABLE COSTS AND
EXPENSES (INCLUDING, BUT NOT LIMITED TO, THE COST OF ANY ENFORCEMENT ACTION,
INCURRED BY THE ISSUER OR THE TRUSTEE IN CONNECTION WITH ANY SUCH PURCHASE BY A
SELLER).


 


SECTION 16.6           OPERATING ADVISOR; ADDITIONAL DEBT.


 

If the Issuer, as holder of a B Note, a Participation, Preferred Equity Security
or a Mezzanine Loan, has the right pursuant to the related Underlying
Instruments to appoint the operating advisor, directing holder or Person serving
a similar function under the Underlying Instruments, each of the Issuer, the
Trustee and the Collateral Manager shall take such actions as are reasonably
necessary to appoint the Collateral Manager to such position.  If the Issuer, as
holder of a B Note, a Participation or a Mezzanine Loan, has the right pursuant
to the related Underlying Instruments to consent to the related borrower
incurring any additional debt, such consent will be subject to satisfaction of
the Rating Agency Condition.

 


ARTICLE 17

 


ADVANCING AGENT

 


SECTION 17.1           LIABILITY OF THE ADVANCING AGENT.


 

The Advancing Agent shall be liable in accordance herewith only to the extent of
the obligations specifically imposed upon and undertaken by the Advancing
Agent.  The Advancing Agent shall promptly provide notice to the Issuer, the
Co-Issuer, the Collateral Manager, each Hedge Counterparty and the Trustee of
(i) any voluntary or involuntary proceeding or petition seeking winding up,
liquidation, reorganization or other relief under any bankruptcy, insolvency,
receivership or similar law now or hereinafter in effect, (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Advancing Agent or for a substantial part of its assets and (iii) any
general assignment made by the Advancing Agent for the benefit of its creditors.

 


SECTION 17.2           MERGER OR CONSOLIDATION OF THE ADVANCING AGENT.


 


(A)      THE ADVANCING AGENT WILL KEEP IN FULL EFFECT ITS EXISTENCE, RIGHTS AND
FRANCHISES AS A CORPORATION UNDER THE LAWS OF THE JURISDICTION IN WHICH IT WAS
FORMED, AND WILL OBTAIN AND PRESERVE ITS QUALIFICATION TO DO BUSINESS AS A
FOREIGN CORPORATION IN EACH JURISDICTION

 

240

--------------------------------------------------------------------------------


 


IN WHICH SUCH QUALIFICATION IS OR SHALL BE NECESSARY TO PROTECT THE VALIDITY AND
ENFORCEABILITY OF THIS INDENTURE TO PERFORM ITS DUTIES UNDER THIS INDENTURE.


 


(B)      ANY PERSON INTO WHICH THE ADVANCING AGENT MAY BE MERGED OR
CONSOLIDATED, OR ANY CORPORATION RESULTING FROM ANY MERGER OR CONSOLIDATION TO
WHICH THE ADVANCING AGENT SHALL BE A PARTY, OR ANY PERSON SUCCEEDING TO THE
BUSINESS OF THE ADVANCING AGENT SHALL BE THE SUCCESSOR OF THE ADVANCING AGENT,
HEREUNDER, WITHOUT THE EXECUTION OR FILING OF ANY PAPER OR ANY FURTHER ACT ON
THE PART OF ANY OF THE PARTIES HERETO, ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING (IT BEING UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT THE
CONSUMMATION OF ANY SUCH TRANSACTION BY THE ADVANCING AGENT SHALL HAVE NO EFFECT
ON THE TRUSTEE’S OBLIGATIONS UNDER SECTION 10.7, WHICH OBLIGATIONS SHALL
CONTINUE PURSUANT TO THE TERMS OF SECTION 10.7).


 


SECTION 17.3           LIMITATION ON LIABILITY OF THE ADVANCING AGENT AND
OTHERS.


 

None of the Advancing Agent or any of its affiliates, directors, officers,
employees or agents shall be under any liability for any action taken or for
refraining from the taking of any action in good faith pursuant to this
Indenture, or for errors in judgment; provided, however, that this provision
shall not protect the Advancing Agent against liability to the Issuer or
Noteholders for any breach of warranties or representations made herein or any
liability which would otherwise be imposed by reason of willful misfeasance, bad
faith or gross negligence in the performance of duties or by reason of negligent
disregard of obligations and duties hereunder.  The Advancing Agent and any
director, officer, employee or agent of the Advancing Agent may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any Person respecting any matters arising hereunder. The Advancing Agent and any
director, officer, employee or agent of the Advancing Agent shall be indemnified
by the Issuer pursuant to the priorities set forth in Section 11.1(a) and held
harmless against any loss, liability or expense incurred in connection with any
legal action relating to this Indenture or the Notes, other than any loss,
liability or expense (i) specifically required to be borne by the Advancing
Agent pursuant to the terms hereof or otherwise incidental to the performance of
obligations and duties hereunder (except as any such loss, liability or expense
shall be otherwise reimbursable pursuant to this Indenture); or (ii) incurred by
reason of any breach of a representation, warranty or covenant made herein, any
misfeasance, bad faith or negligence by the Advancing Agent in the performance
of or negligent disregard of, obligations or duties hereunder or any violation
of any state or federal securities law.

 


SECTION 17.4           REPRESENTATIONS AND WARRANTIES OF THE ADVANCING AGENT.


 

The Advancing Agent represents and warrants that:

 


(A)      THE ADVANCING AGENT (I) HAS BEEN DULY ORGANIZED, IS VALIDLY EXISTING
AND IS IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE, (II) HAS FULL
POWER AND AUTHORITY TO OWN THE ADVANCING AGENT’S ASSETS AND TO TRANSACT THE
BUSINESS IN WHICH IT IS CURRENTLY ENGAGED, AND (III) IS DULY QUALIFIED AND IN
GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION WHERE THE ADVANCING AGENT’S
OWNERSHIP OR LEASE OF PROPERTY OR THE CONDUCT OF THE ADVANCING AGENT’S BUSINESS
REQUIRES, OR THE PERFORMANCE OF THIS INDENTURE WOULD REQUIRE, SUCH
QUALIFICATION, EXCEPT FOR FAILURES TO BE SO QUALIFIED THAT WOULD NOT IN THE
AGGREGATE HAVE A

 

241

--------------------------------------------------------------------------------


 


MATERIAL ADVERSE EFFECT ON THE BUSINESS, OPERATIONS, ASSETS OR FINANCIAL
CONDITION OF THE ADVANCING AGENT OR THE ABILITY OF THE ADVANCING AGENT TO
PERFORM ITS OBLIGATIONS UNDER, OR ON THE VALIDITY OR ENFORCEABILITY OF, THE
PROVISIONS OF THIS INDENTURE APPLICABLE TO THE ADVANCING AGENT;


 


(B)      THE ADVANCING AGENT HAS FULL POWER AND AUTHORITY TO EXECUTE, DELIVER
AND PERFORM THIS INDENTURE; THIS INDENTURE HAS BEEN DULY AUTHORIZED, EXECUTED
AND DELIVERED BY THE ADVANCING AGENT AND CONSTITUTES A LEGAL, VALID AND BINDING
AGREEMENT OF THE ADVANCING AGENT, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THE
TERMS HEREOF, EXCEPT THAT THE ENFORCEABILITY HEREOF MAY BE SUBJECT TO (I)
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS NOW OR
HEREAFTER IN EFFECT RELATING TO CREDITORS’ RIGHTS AND (II) GENERAL PRINCIPLES OF
EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW);


 


(C)      NEITHER THE EXECUTION AND DELIVERY OF THIS INDENTURE NOR THE
PERFORMANCE BY THE ADVANCING AGENT OF ITS DUTIES HEREUNDER CONFLICTS WITH OR
WILL VIOLATE OR RESULT IN A BREACH OR VIOLATION OF ANY OF THE TERMS OR
PROVISIONS OF, OR CONSTITUTES A DEFAULT UNDER: (I) THE CERTIFICATE OF FORMATION
AND LIMITED LIABILITY COMPANY AGREEMENT OF THE ADVANCING AGENT, (II) THE TERMS
OF ANY INDENTURE, CONTRACT, LEASE, MORTGAGE, DEED OF TRUST, NOTE AGREEMENT OR
OTHER EVIDENCE OF INDEBTEDNESS OR OTHER AGREEMENT, OBLIGATION, CONDITION,
COVENANT OR INSTRUMENT TO WHICH THE ADVANCING AGENT IS A PARTY OR IS BOUND,
(III) ANY LAW, DECREE, ORDER, RULE OR REGULATION APPLICABLE TO THE ADVANCING
AGENT OF ANY COURT OR REGULATORY, ADMINISTRATIVE OR GOVERNMENTAL AGENCY, BODY OR
AUTHORITY OR ARBITRATOR HAVING JURISDICTION OVER THE ADVANCING AGENT OR ITS
PROPERTIES, AND WHICH WOULD HAVE, IN THE CASE OF ANY OF (I), (II) OR (III) OF
THIS SUBSECTION (C), EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT ON THE BUSINESS, OPERATIONS, ASSETS OR FINANCIAL CONDITION OF THE
ADVANCING AGENT OR THE ABILITY OF THE ADVANCING AGENT TO PERFORM ITS OBLIGATIONS
UNDER THIS INDENTURE;


 


(D)      NO LITIGATION IS PENDING OR, TO THE BEST OF THE ADVANCING AGENT’S
KNOWLEDGE, THREATENED, AGAINST THE ADVANCING AGENT THAT WOULD MATERIALLY AND
ADVERSELY AFFECT THE EXECUTION, DELIVERY OR ENFORCEABILITY OF THIS INDENTURE OR
THE ABILITY OF THE ADVANCING AGENT TO PERFORM ANY OF ITS OBLIGATIONS UNDER THIS
INDENTURE IN ACCORDANCE WITH THE TERMS HEREOF; AND


 


(E)      NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER OF OR DECLARATION OR
FILING WITH ANY GOVERNMENT, GOVERNMENTAL INSTRUMENTALITY OR COURT OR OTHER
PERSON IS REQUIRED FOR THE PERFORMANCE BY THE ADVANCING AGENT OF ITS DUTIES
HEREUNDER, EXCEPT SUCH AS HAVE BEEN DULY MADE OR OBTAINED.


 


SECTION 17.5           RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR.


 


(A)      NO RESIGNATION OR REMOVAL OF THE ADVANCING AGENT AND NO APPOINTMENT OF
A SUCCESSOR ADVANCING AGENT PURSUANT TO THIS ARTICLE 17 SHALL BECOME EFFECTIVE
UNTIL THE ACCEPTANCE OF APPOINTMENT BY THE SUCCESSOR ADVANCING AGENT UNDER
SECTION 17.6.

 

242

--------------------------------------------------------------------------------


 


(B)      THE ADVANCING AGENT MAY RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE
THEREOF TO THE ISSUER, THE CO-ISSUER, THE TRUSTEE, THE COLLATERAL MANAGER, EACH
HEDGE COUNTERPARTY, THE NOTEHOLDERS AND EACH RATING AGENCY.


 


(C)      THE ADVANCING AGENT MAY BE REMOVED AT ANY TIME BY ACT OF 66 2/3% OF THE
PREFERRED SHARES UPON WRITTEN NOTICE DELIVERED TO THE TRUSTEE AND TO THE ISSUER
AND THE CO-ISSUER.


 


(D)      IF THE ADVANCING AGENT FAILS TO MAKE AN INTEREST ADVANCE REQUIRED BY
THIS INDENTURE WITH RESPECT TO A DISTRIBUTION DATE, THE TRUSTEE, IN ITS CAPACITY
AS BACK-UP ADVANCING AGENT, SHALL BE REQUIRED TO MAKE SUCH INTEREST ADVANCE AND
SHALL BE ENTITLED TO RECEIVE, IN CONSIDERATION THEREOF, THE ADVANCING AGENT FEE
(IN LIEU OF THE BACK-UP ADVANCING FEE) IN ACCORDANCE WITH THE PRIORITY OF
PAYMENTS.


 


(E)      IN ADDITION, IF THE ADVANCING AGENT SHALL HAVE FAILED, ON MORE THAN TWO
OCCASIONS PRIOR TO DATE ON WHICH NO CLASS A NOTES OR CLASS B NOTES REMAIN
OUTSTANDING, TO MAKE AN INTEREST ADVANCE REQUIRED BY THIS INDENTURE, WHICH
FAILURE, IN EACH CASE, IS NOT CURED BY THE REMITTANCE OF THE AMOUNT OF SUCH
INTEREST ADVANCE BY THE ADVANCING AGENT TO THE TRUSTEE WITH 30 DAYS OF SUCH
FAILURE, SUCH ADVANCING AGENT SHALL BE DEEMED TO HAVE AUTOMATICALLY (AND WITHOUT
THE NEED FOR ANY ACT ON THE PART OF ANY PERSON) RESIGNED AS AN ADVANCING AGENT
HEREUNDER AND THE TRUSTEE SHALL AUTOMATICALLY (AND WITHOUT THE NEED FOR ANY ACT
ON THE PART OF ANY PERSON) ASSUME THE CAPACITY OF THE SUCCESSOR ADVANCING AGENT
HEREUNDER.  THEREAFTER, THE TRUSTEE SHALL BE ENTITLED TO RECEIVE, IN
CONSIDERATION OF BECOMING THE SUCCESSOR ADVANCING AGENT, THE ADVANCING AGENT FEE
(FOR SO LONG AS THE TRUSTEE ACTS AS SUCCESSOR ADVANCING AGENT AND IN LIEU OF THE
BACKUP ADVANCING AGENT FEE) IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS.


 


(F)       IF THE ADVANCING AGENT SHALL RESIGN OR BE REMOVED, UPON RECEIVING SUCH
NOTICE OF RESIGNATION OR REMOVAL, THE ISSUER AND THE CO-ISSUER SHALL PROMPTLY
APPOINT A SUCCESSOR ADVANCING AGENT BY WRITTEN INSTRUMENT, IN DUPLICATE,
EXECUTED BY AN AUTHORIZED OFFICER OF THE ISSUER AND AN AUTHORIZED OFFICER OF THE
CO-ISSUER, ONE COPY OF WHICH SHALL BE DELIVERED TO THE ADVANCING AGENT SO
RESIGNING AND ONE COPY TO THE SUCCESSOR ADVANCING AGENT, TOGETHER WITH A COPY TO
EACH NOTEHOLDER, THE TRUSTEE, EACH HEDGE COUNTERPARTY AND THE COLLATERAL
MANAGER; PROVIDED THAT SUCH SUCCESSOR ADVANCING AGENT SHALL BE APPOINTED ONLY
SUBJECT TO SATISFACTION OF THE RATING AGENCY CONDITION AND UPON THE WRITTEN
CONSENT OF A MAJORITY OF THE PREFERRED SHARES.  IF NO SUCCESSOR ADVANCING AGENT
SHALL HAVE BEEN APPOINTED AND AN INSTRUMENT OF ACCEPTANCE BY A SUCCESSOR
ADVANCING AGENT SHALL NOT HAVE BEEN DELIVERED TO THE ADVANCING AGENT WITHIN 30
DAYS AFTER THE GIVING OF SUCH NOTICE OF RESIGNATION, THE RESIGNING ADVANCING
AGENT, THE TRUSTEE OR ANY PREFERRED SHAREHOLDER, ON BEHALF OF HIMSELF AND ALL
OTHERS SIMILARLY SITUATED, MAY PETITION ANY COURT OF COMPETENT JURISDICTION FOR
THE APPOINTMENT OF A SUCCESSOR ADVANCING AGENT.


 


(G)      THE ISSUER AND THE CO-ISSUER SHALL GIVE PROMPT NOTICE OF EACH
RESIGNATION AND EACH REMOVAL OF THE ADVANCING AGENT AND EACH APPOINTMENT OF A
SUCCESSOR ADVANCING AGENT BY MAILING WRITTEN NOTICE OF SUCH EVENT BY FIRST CLASS
MAIL, POSTAGE PREPAID, TO EACH RATING AGENCY, EACH HEDGE COUNTERPARTY AND TO THE
HOLDERS OF THE NOTES AS THEIR NAMES AND ADDRESSES APPEAR IN THE NOTES REGISTER.

 

243

--------------------------------------------------------------------------------


 


(H)      NO RESIGNATION OR REMOVAL OF THE ADVANCING AGENT AND NO APPOINTMENT OF
A SUCCESSOR ADVANCING AGENT SHALL BECOME EFFECTIVE UNTIL THE ACCEPTANCE OF
APPOINTMENT BY THE SUCCESSOR ADVANCING AGENT.


 


SECTION 17.6           ACCEPTANCE OF APPOINTMENT BY SUCCESSOR ADVANCING AGENT.


 


(A)      EVERY SUCCESSOR ADVANCING AGENT APPOINTED HEREUNDER SHALL EXECUTE,
ACKNOWLEDGE AND DELIVER TO THE ISSUER, THE CO-ISSUER, EACH HEDGE COUNTERPARTY,
THE COLLATERAL MANAGER, THE TRUSTEE AND THE RETIRING ADVANCING AGENT AN
INSTRUMENT ACCEPTING SUCH APPOINTMENT.  UPON DELIVERY OF THE REQUIRED
INSTRUMENTS, THE RESIGNATION OR REMOVAL OF THE RETIRING ADVANCING AGENT SHALL
BECOME EFFECTIVE AND SUCH SUCCESSOR ADVANCING AGENT, WITHOUT ANY FURTHER ACT,
DEED OR CONVEYANCE, SHALL BECOME VESTED WITH ALL THE RIGHTS, POWERS, TRUSTS,
DUTIES AND OBLIGATIONS OF THE RETIRING ADVANCING AGENT.


 


(B)      NO APPOINTMENT OF A SUCCESSOR ADVANCING AGENT SHALL BECOME EFFECTIVE
UNLESS EACH RATING AGENCY HAS CONFIRMED IN WRITING THAT THE EMPLOYMENT OF SUCH
SUCCESSOR WOULD NOT ADVERSELY AFFECT THE RATING ON THE NOTES.


 


244

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Indenture as of the day and year first above written.

 

 

 

Executed as a Deed

 

 

 

 

 

 

 

GRAMERCY REAL ESTATE CDO 2005-1,
LTD., as Issuer

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Witness:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRAMERCY REAL ESTATE CDO 2005-1
LLC, as Co-Issuer

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, solely as Trustee, Paying
Agent, Calculation Agent, Transfer Agent,
Custodial Securities Intermediary, Backup
Advancing Agent and Notes Registrar and not
in its individual capacity

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

GKK LIQUIDITY LLC, as Advancing Agent

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF CLASS [   ]
[REGULATION S] [RULE 144A] GLOBAL SECURITY

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES, AND NEITHER THE ISSUER NOR THE CO-ISSUER HAS
BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940, AS
AMENDED (THE “1940 ACT”).  THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED, EXCEPT (A)(1) TO A QUALIFIED INSTITUTIONAL BUYER WITHIN
THE MEANING OF RULE 144A UNDER THE SECURITIES ACT (A “QIB”) WHO IS A QUALIFIED
PURCHASER AS DEFINED IN SECTION 2(A)(51) OF THE INVESTMENT COMPANY ACT (A
“QUALIFIED PURCHASER”) AND IS EITHER PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER WHO IS A QUALIFIED PURCHASER, IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $500,000 (AND INTEGRAL MULTIPLES OF $1,000 IN
EXCESS THEREOF), FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A SO LONG AS THIS NOTE IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE, OR (2) TO A NON-U.S.  PERSON IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S UNDER THE SECURITIES ACT IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$500,000 (AND INTEGRAL MULTIPLES OF $1,000 IN EXCESS THEREOF), SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN
ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
AND ANY OTHER APPLICABLE JURISDICTION.  EACH PURCHASER OF A BENEFICIAL INTEREST
IN A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND
AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE.  ANY TRANSFER IN VIOLATION
OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND
WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE OR ANY INTERMEDIARY.  IF AT ANY TIME, THE ISSUER AND THE CO-ISSUER, IF
APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL
INTEREST IN SUCH SECURITY WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE MAY CONSIDER THE
ACQUISITION OF THIS NOTE OR SUCH INTEREST IN SUCH SECURITY VOID AND REQUIRE THAT
THIS NOTE OR SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER AND THE CO-ISSUER, IF APPLICABLE.

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY.  THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN.  ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN

 

A-1

--------------------------------------------------------------------------------


 

ON THE FACE HEREOF.  ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

 

A-2

--------------------------------------------------------------------------------


 

GRAMERCY REAL ESTATE CDO 2005-1, LTD.
GRAMERCY REAL ESTATE CDO 2005-1 LLC

 

CLASS [   ] [SECOND] [THIRD] [FOURTH] [FIFTH]
[SIXTH] [SEVENTH] [EIGHTH] [NINTH]
 [SENIOR] [SECURED] FLOATING RATE [CAPITALIZED INTEREST] TERM NOTES DUE 2035

 

No. [Reg. S][144A]/R-     

 

Up to

CUSIP No.

 

U.S. $[      ]

 

Each of GRAMERCY REAL ESTATE CDO 2005-1, LTD., a Cayman Islands exempted company
with limited liability (the “Issuer”) and GRAMERCY REAL ESTATE CDO 2005-1 LLC, a
limited liability company formed under the laws of Delaware (the “Co-Issuer”)
for value received, hereby promises to pay to CEDE & CO. or its registered
assigns (a) upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of up to
[          ] United States Dollars (U.S. $[          ]) on July 25, 2035 (the
“Stated Maturity”), to the extent not previously paid, in accordance with the
Indenture referred to below unless the unpaid principal of this Note becomes due
and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise and (b) the Class [   ] Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
October 25, 2005, and quarterly on each January 25, April 25, July 25 and
October 25 thereafter (or if such day is not a Business Day, then on the next
succeeding Business Day) (each, a “Payment Date”).  Interest shall be computed
on the basis of the actual number of days in the Interest Accrual Period
applicable to the Class [   ] Notes divided by 360.  The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest, which shall be the
fifteenth day (whether or not a Business Day) prior to the applicable Payment
Date.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and the Co-Issuer
payable solely from the Collateral Debt Securities and other Assets pledged by
the Issuer, and in the event the Collateral Debt Securities and other such
Assets are insufficient to satisfy such obligations, any claims of the Holders
of the Notes shall be extinguished.

 

The aggregate principal amount of this Class [   ] Note may from time to time be
increased or decreased by adjustments made on the records of the Trustee as
custodian for CEDE & Co. in the manner provided in Section 2.2(b) of the
Indenture.

 

Payments of principal and interest on this Note are subordinated to the payment
on each Distribution Date of certain other amounts in accordance with the
Priority of Payments and Section 13.1 of the Indenture.

 

[Under certain circumstances specified in the Indenture, certain amounts payable
hereunder that are not available to be paid as a result of the operation of the
Priority of Payments on any Payment Date shall not be considered “due and
payable” for the purposes of the Indenture until the Payment Date on which they
are to be paid in accordance with the Priority of Payments.](1)

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Registered
Holder hereof; provided that the Registered Holder shall have provided wiring
instructions to the Trustee on or before the related Record Date, or, if wire
transfer cannot be effected, by Dollar check drawn on a bank as provided in the
Indenture and mailed to the Registered Holder at its address in the Notes
Register.

 

--------------------------------------------------------------------------------

(1) Applicable to Class C, D, E, F, G, H, J and K Notes.

 

A-3

--------------------------------------------------------------------------------


 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity unless
payment of principal is improperly withheld or unless a Default is otherwise
made with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Trustee or at any Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Trustee
by the manual signature of one of its authorized officers, this Note shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

 

This Note is one of a duly authorized issue of Class [  ] [Second] [Third]
[Fourth] [Fifth] [Sixth] [Seventh] [Eighth] [Ninth] [Senior] [Secured] Floating
Rate [Capitalized Interest] Term Notes Due 2035, of the Issuer and the Co-Issuer
(the “Class [   ] Notes”), limited in aggregate principal amount to U.S.
$[            ] to be issued under an indenture dated as of July 14, 2005 (the
“Indenture”) by and among the Issuer, the Co-Issuer, Wells Fargo Bank, National
Association as trustee, paying agent, calculation agent, transfer agent,
custodial securities intermediary, backup advancing agent and notes registrar
(in such capacity and together with any successor trustee permitted under the
Indenture, the “Trustee”) and GKK Liquidity LLC, as advancing agent.

 

The Issuer will also issue 105,000,000 Preferred Shares having a par value of
U.S. $0.01 per share and a notional amount of U.S. $1.00 per share (the
“Preferred Shares”), under the Issuer’s Memorandum and Articles of Association
as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the Holders
of the Notes and the Preferred Shareholders and the terms upon which the Notes
and the Preferred Shares are, and are to be, executed, authenticated and
delivered.

 

Payments of principal of the Class [  ] Notes shall be payable in accordance
with Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1 of the Indenture, the Notes are subject to redemption by
the Issuer at the direction of the Collateral Manager, in whole but not in part,
upon notice given in the manner provided in the Indenture, on or after the
Payment Date on which the Aggregate Outstanding Amount of the Notes (excluding
any Class C Capitalized Interest, Class D Capitalized Interest, Class E
Capitalized Interest, Class F Capitalized Interest, Class G Capitalized
Interest, Class H Capitalized Interest, Class J Capitalized Interest or Class K
Capitalized Interest) has been reduced to 10% of the Aggregate Outstanding
Amount of the Notes on the Closing Date; provided that no such redemption may be
made until any payments due and payable upon a termination of each Hedge
Agreement shall be made in accordance with the procedures as set forth therein;
provided, further, that the funds available to be used for such redemption will
be sufficient to pay the Total Redemption Price.

 

Pursuant to Section 9.1 of the Indenture, the Notes and the Preferred Shares are
subject to redemption by the Issuer at a price equal to the applicable
Redemption Price, on any Payment Date on or after the Payment Date occurring in
July 2008 at the direction of the Issuer (such redemption, an “Optional
Redemption”), in whole but not in part (i) by Act of a Majority of the Preferred
Shares delivered to the Trustee, or (ii) at the direction of the Collateral
Manager unless a Majority of the Preferred Shares object; provided, however,
that any payments due and payable upon a termination of each Hedge Agreement
will be made in accordance with the terms thereof and the

 

A-4

--------------------------------------------------------------------------------


 

Indenture; and provided further, the funds available to be used for such
Optional Redemption will be sufficient to pay the Total Redemption Price.

 

Pursuant to Section 9.2 of the Indenture, the Notes and the Preferred Shares are
subject to redemption by the Issuer, during the period from and including the
Payment Date occurring in July 2015 and to but not including the first Payment
Date on which the Clean-up Call may be exercised, in whole but not in part, if a
Successful Auction is completed (such redemption, an “Auction Call Redemption”),
at their applicable Redemption Prices; provided, that any payments due and
payable upon a termination of each Hedge Agreement shall be made on the Auction
Call Redemption Date in accordance with the terms thereof and in the Indenture;
provided, further, that the funds available to be used for such Auction Call
Redemption will be sufficient to pay the Total Redemption Price.  In addition,
the Notes are subject to redemption by the Issuer and the Co-Issuer or, in the
case of the Preferred Shares, by the Issuer, upon notice given in the manner
provided below, on any Payment Date under certain circumstances as provided in
the Indenture.  The Redemption Price for any Note redeemed pursuant to
Section 9.1 or Section 9.2 of the Indenture shall be as set forth in the
Indenture.

 

In the case of any redemption of the Notes, interest installments whose Payment
Date is on or prior to the applicable redemption date will be payable to the
Holders of such Notes (or one or more predecessor Notes) registered as such at
the close of business on the relevant Record Date.  Notes for whose redemption
and payment provision is made in accordance with the Indenture shall cease to
bear interest on the applicable redemption date (unless the Issuer shall default
in the payment of the Redemption Price).

 

Pursuant to Section 9.6 of the Indenture, if any Coverage Tests applicable to
any Class of Notes are not met on a Measurement Date, then on the following
Payment Date certain Interest Proceeds and certain Principal Proceeds may be
used to redeem the Notes, in the order and manner provided in Section 9.6 of the
Indenture, until each applicable Coverage Test is satisfied.

 

Pursuant to Section 9.7 of the Indenture, the Notes may be amortized in part by
the Issuer (at the election and direction of the Collateral Manager) if, during
the Reinvestment Period, under certain circumstances, the Collateral Manager has
been unable, for a period of at least 30 consecutive days, to identify
Substitute Collateral Debt Securities that it determines would be appropriate
and would meet the Eligibility Criteria in sufficient amounts to permit the
reinvestment of all or a portion of the Principal Proceeds then on deposit in
the Principal Collection Account and the amounts on deposit in the Unused
Proceeds Account in Substitute Collateral Debt Securities.

 

If an Event of Default shall occur and be continuing, the Class [   ] Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

By written notice to the Issuer, the Co-Issuer, the Trustee and each Hedge
Counterparty, a Majority of each and every Class of Notes (voting as a separate
Class) may rescind a declaration of acceleration of the maturity of the Notes at
any time prior to a judgment or decree for payment of money due, provided that
certain conditions set forth in the Indenture are satisfied.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the Co-Issuer and the rights of the Holders under the Indenture at
any time by the Issuer and the Co-Issuer with the consent of each Hedge
Counterparty, a Majority of each Class of Notes adversely affected thereby and a
Majority of the Preferred Shares adversely affected thereby and subject to
satisfaction of the Rating Agency Condition.  Upon the execution of any
supplemental indenture, the Indenture shall be modified in accordance therewith,
and such supplemental indenture shall form a part of the Indenture for all
purposes; and every Holder of Notes theretofore authenticated and delivered
thereunder shall be bound thereby.  The Indenture also contains provisions
permitting, on behalf of the Holders of all the Notes, a Majority of each and
every Class of Notes (voting as a separate Class) to waive compliance by the
Issuer with certain provisions of the Indenture and certain past Defaults under
the Indenture and their consequences.

 

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligations of the Issuer and the Co-Issuer,
which are absolute and unconditional to the extent permitted by applicable law,
to pay the principal of and interest on this Note at the times, places and rate,
and in the coin or currency, herein prescribed.

 

A-5

--------------------------------------------------------------------------------


 

The Notes are issuable in minimum denominations of $500,000 and integral
multiples of $1,000 in excess thereof.

 

The principal of each Note shall be payable at the Stated Maturity thereof
unless the unpaid principal of such Note becomes due and payable on an earlier
date by declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture and the term “Co-Issuer” as used in this Note includes any
successor to the Co-Issuer under the Indenture.

 

The Class [  ] Notes are limited recourse obligations of the Issuer and the
Co-Issuer and are limited in right of payment to amounts available from the
Assets as provided in the Indenture.  No other assets will be available to
satisfy payments on the Class [   ] Notes.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or interest
herein, be deemed to have agreed to treat this Note as debt for U.S. federal
income tax purposes.

 

No service charge shall be made for exchange or registration of transfer of this
Note, but the Trustee may require payment of a sum sufficient to cover any tax
or other governmental charge payable in connection therewith.

 

The remedies of the Trustee or the Holder hereof, as provided herein or in the
Indenture, shall be cumulative and concurrent and may be pursued solely against
the assets of the Issuer and the Co-Issuer.  No failure on the part of the
Holder in exercising any right or remedy hereunder shall operate as a waiver or
release thereof, nor shall any single or partial exercise of any such right or
remedy preclude any other further exercise thereof or the exercise of any other
right or remedy hereunder.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY, OR IF LONGER THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT PLUS ONE DAY, AFTER THE PAYMENT IN FULL OF ALL
NOTES ISSUED UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of July 14, 2005

 

 

GRAMERCY REAL ESTATE CDO 2005-1, LTD.,

 

   as Issuer

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

GRAMERCY REAL ESTATE CDO 2005-1 LLC,

 

   as Co-Issuer

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

   as Trustee

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

A-7

 

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

For value received

 

 

 

hereby sell, assign and transfer unto

 

 

 

 

 

 

 

 

 

 

 

Please insert social security or

 

 

other identifying number of assignee

 

 

 

 

 

Please print or type name

 

 

and address, including zip code,

 

 

of assignee:

 

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint

 

Attorney to transfer the Note on

the books of the Issuer with full power of substitution in the premises.

 

Date:

Your Signature:

 

 

 

 

(Sign exactly as your name
appears on this Note)

 

 

A-8

--------------------------------------------------------------------------------


 

SCHEDULE OF EXCHANGES IN GLOBAL SECURITY

 

On the Closing Date the Principal Amount of this Note was $[         ].  The
following exchanges of a part of this Global Security have been made since the
Closing Date:

 

Date of Exchange

 

Amount of
Decrease in Principal
Amount of this
Global Security

 

Amount of
Increase in Principal
Amount of this
Global Security

 

Principal Amount of
this Global Security
following such
decrease (or increase)

 

Signature of
authorized officer
of Trustee or
securities
Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF CLASS [   ]
[REGULATION S] [RULE 144A] CERTIFICATED SECURITY]

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES, AND NEITHER THE ISSUER NOR THE CO-ISSUER HAS
BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940, AS
AMENDED (THE “1940 ACT”).  THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED, EXCEPT (A)(1) TO A QUALIFIED INSTITUTIONAL BUYER WITHIN
THE MEANING OF RULE 144A UNDER THE SECURITIES ACT (A “QIB”) WHO IS A QUALIFIED
PURCHASER AS DEFINED IN SECTION 2(A)(51) OF THE INVESTMENT COMPANY ACT (A
“QUALIFIED PURCHASER”) AND IS EITHER PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER WHO IS A QUALIFIED PURCHASER, IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $500,000 (AND INTEGRAL MULTIPLES OF $1,000 IN
EXCESS THEREOF), FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A SO LONG AS THIS NOTE IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE, OR (2) TO A NON-U.S.  PERSON IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S UNDER THE SECURITIES ACT IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$500,000 (AND INTEGRAL MULTIPLES OF $1,000 IN EXCESS THEREOF), SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN
ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
AND ANY OTHER APPLICABLE JURISDICTION.  EACH PURCHASER OF THIS NOTE (OR ANY
INTEREST THEREIN) WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS
SET FORTH IN SECTION 2.5 OF THE INDENTURE.  ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE OR ANY INTERMEDIARY.  IF AT ANY TIME, THE ISSUER AND THE CO-ISSUER, IF
APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL
INTEREST IN SUCH SECURITY WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE MAY CONSIDER THE
ACQUISITION OF THIS NOTE OR SUCH INTEREST IN SUCH SECURITY VOID AND REQUIRE THAT
THIS NOTE OR SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER AND THE CO-ISSUER, IF APPLICABLE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN.  ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF.  ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

 

B-1

--------------------------------------------------------------------------------


 

GRAMERCY REAL ESTATE CDO 2005-1, LTD.
GRAMERCY REAL ESTATE CDO 2005-1 LLC

 

CLASS [   ] [SECOND] [THIRD] [FOURTH] [FIFTH] [SIXTH] [SEVENTH]
[EIGHTH] [NINTH] [TENTH] [ELEVENTH]
[SENIOR] [SECURED] FLOATING RATE [CAPITALIZED INTEREST] TERM NOTES DUE 2035

 

No. C-  

 

U.S. $[     ]

 

Each of GRAMERCY REAL ESTATE CDO 2005-1, LTD., a Cayman Islands exempted company
with limited liability (the “Issuer”) and GRAMERCY REAL ESTATE CDO 2005-1 LLC, a
limited liability company formed under the laws of Delaware (the “Co-Issuer”)
for value received, hereby promises to pay to [           ], or its registered
assigns (a) upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of up to
[           ] United States Dollars (U.S. $[           ]) on July 25, 2035 (the
“Stated Maturity”), to the extent not previously paid, in accordance with the
Indenture referred to below unless the unpaid principal of this Note becomes due
and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise and (b) the Class [  ] Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
October 25, 2005, and quarterly on each October 25, January 25, April 25 and
July 25 thereafter (or if such day is not a Business Day, then on the next
succeeding Business Day) (each, a “Payment Date”).  Interest shall be computed
on the basis of the actual number of days in the Interest Accrual Period
applicable to the Class [  ] Notes divided by 360.  The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest, which shall be the
fifteenth day (whether or not a Business Day) prior to the applicable Payment
Date.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and the Co-Issuer
payable solely from the Collateral Debt Securities and other Assets pledged by
the Issuer, and in the event the Collateral Debt Securities and other such
Assets are insufficient to satisfy such obligations, any claims of the Holders
of the Notes shall be extinguished.

 

Payments of principal and interest on this Note are subordinated to the payment
on each Distribution Date of certain other amounts in accordance with the
Priority of Payments and Section 13.1 of the Indenture.

 

[Under certain circumstances specified in the Indenture, certain amounts payable
hereunder that are not available to be paid as a result of the operation of the
Priority of Payments on any Payment Date shall not be considered “due and
payable” for the purposes of the Indenture until the Payment Date on which they
are to be paid in accordance with the Priority of Payments.](1)

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Registered
Holder hereof; provided that the Registered Holder shall have provided wiring
instructions to the Trustee on or before the related Record Date, or, if wire
transfer cannot be effected, by Dollar check drawn on a bank as provided in the
Indenture and mailed to the Registered Holder at its address in the Notes
Register.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity unless
payment of principal is improperly withheld or unless a Default is otherwise
made with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Trustee or at any Paying Agent.

 

--------------------------------------------------------------------------------

(1)  Applicable to Class C, D, E, F, G, H, J and K Notes.

 

B-2

--------------------------------------------------------------------------------


 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Trustee
by the manual signature of one of its authorized officers, this Note shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

 

This Note is one of a duly authorized issue of Class [  ] [Second] [Third]
[Fourth] [Fifth] [Sixth] [Seventh] [Eighth] [Ninth] [Tenth] [Eleventh] [Senior]
[Secured] Floating Rate [Capitalized Interest] Term Notes Due 2035, of the
Issuer and the Co-Issuer (the “Class [  ] Notes”), limited in aggregate
principal amount to U.S. $[            ] to be issued under an indenture dated
as of July 14, 2005 (the “Indenture”) by and among the Issuer, the Co-Issuer,
Wells Fargo Bank, National Association as trustee, paying agent, calculation
agent, transfer agent, custodial securities intermediary, backup advancing agent
and notes registrar (in such capacity and together with any successor trustee
permitted under the Indenture, the “Trustee”) and GKK Liquidity LLC, as
advancing agent.

 

The Issuer will also issue 105,000,000 Preferred Shares having a par value of
U.S. $0.01 per share and a notional amount of U.S. $1.00 per share (the
“Preferred Shares”), under the Issuer’s Memorandum and Articles of Association
as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the Holders
of the Notes and the Preferred Shareholders and the terms upon which the Notes
and the Preferred Shares are, and are to be, executed, authenticated and
delivered.

 

Payments of principal of the Class [  ] Notes shall be payable in accordance
with Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1 of the Indenture, the Notes are subject to redemption by
the Issuer at the direction of the Collateral Manager, in whole but not in part,
upon notice given in the manner provided in the Indenture, on or after the
Payment Date on which the Aggregate Outstanding Amount of the Notes (excluding
any Class C Capitalized Interest, Class D Capitalized Interest, Class E
Capitalized Interest, Class F Capitalized Interest, Class G Capitalized
Interest, Class H Capitalized Interest, Class J Capitalized Interest or Class K
Capitalized Interest) has been reduced to 10% of the Aggregate Outstanding
Amount of the Notes on the Closing Date; provided that no such redemption may be
made until any payments due and payable upon a termination of each Hedge
Agreement shall be made in accordance with the procedures as set forth therein;
provided, further, that the funds available to be used for such redemption will
be sufficient to pay the Total Redemption Price.

 

Pursuant to Section 9.1 of the Indenture, the Notes and the Preferred Shares are
subject to redemption by the Issuer at a price equal to the applicable
Redemption Price, on any Payment Date on or after the Payment Date occurring in
July 2008 at the direction of the Issuer (such redemption, an “Optional
Redemption”), in whole but not in part (i) by Act of a Majority of the Preferred
Shares delivered to the Trustee, or (ii) at the direction of the Collateral
Manager unless a Majority of the Preferred Shares object; provided, however,
that any payments due and payable upon a termination of each Hedge Agreement
will be made in accordance with the terms thereof and the Indenture; and
provided further, the funds available to be used for such Optional Redemption
will be sufficient to pay the Total Redemption Price.

 

Pursuant to Section 9.2 of the Indenture, the Notes and the Preferred Shares are
subject to redemption by the Issuer, during the period from and including the
Payment Date occurring in July 2015 and to but not including the first Payment
Date on which the Clean-up Call may be exercised, in whole but not in part, if a
Successful Auction is completed (such redemption, an “Auction Call Redemption”),
at their applicable Redemption Prices; provided, that any payments due and
payable upon a termination of each Hedge Agreement shall be made on the Auction
Call

 

B-3

--------------------------------------------------------------------------------


 

Redemption Date in accordance with the terms thereof and in the Indenture;
provided, further, that the funds available to be used for such Auction Call
Redemption will be sufficient to pay the Total Redemption Price.  In addition,
the Notes are subject to redemption by the Issuer and the Co-Issuer or, in the
case of the Preferred Shares, by the Issuer, upon notice given in the manner
provided below, on any Payment Date under certain circumstances as provided in
the Indenture.  The Redemption Price for any Note redeemed pursuant to
Section 9.1 or Section 9.2 of the Indenture shall be as set forth in the
Indenture.

 

In the case of any redemption of the Notes, interest installments whose Payment
Date is on or prior to the applicable redemption date will be payable to the
Holders of such Notes (or one or more predecessor Notes) registered as such at
the close of business on the relevant Record Date.  Notes for whose redemption
and payment provision is made in accordance with the Indenture shall cease to
bear interest on the applicable redemption date (unless the Issuer shall default
in the payment of the Redemption Price).

 

Pursuant to Section 9.6 of the Indenture, if any Coverage Tests applicable to
any Class of Notes are not met on a Measurement Date, then on the following
Payment Date certain Interest Proceeds and certain Principal Proceeds may be
used to redeem the Notes, in the order and manner provided in Section 9.6 of the
Indenture, until each applicable Coverage Test is satisfied.

 

Pursuant to Section 9.7 of the Indenture, the Notes may be amortized in part by
the Issuer (at the election and direction of the Collateral Manager) if, during
the Reinvestment Period, under certain circumstances, the Collateral Manager has
been unable, for a period of at least 30 consecutive days, to identify
Substitute Collateral Debt Securities that it determines would be appropriate
and would meet the Eligibility Criteria in sufficient amounts to permit the
reinvestment of all or a portion of the Principal Proceeds then on deposit in
the Principal Collection Account and the amounts on deposit in the Unused
Proceeds Account in Substitute Collateral Debt Securities.

 

If an Event of Default shall occur and be continuing, the Class [   ] Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

By written notice to the Issuer, the Co-Issuer, the Trustee and each Hedge
Counterparty, a Majority of each and every Class of Notes (voting as a separate
Class) may rescind a declaration of acceleration of the maturity of the Notes at
any time prior to a judgment or decree for payment of money due, provided that
certain conditions set forth in the Indenture are satisfied.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the Co-Issuer and the rights of the Holders under the Indenture at
any time by the Issuer and the Co-Issuer with the consent of each Hedge
Counterparty, a Majority of each Class of Notes adversely affected thereby and a
Majority of the Preferred Shares adversely affected thereby and subject to
satisfaction of the Rating Agency Condition.  Upon the execution of any
supplemental indenture, the Indenture shall be modified in accordance therewith,
and such supplemental indenture shall form a part of the Indenture for all
purposes; and every Holder of Notes theretofore authenticated and delivered
thereunder shall be bound thereby.  The Indenture also contains provisions
permitting, on behalf of the Holders of all the Notes, a Majority of each and
every Class of Notes (voting as a separate Class) to waive compliance by the
Issuer with certain provisions of the Indenture and certain past Defaults under
the Indenture and their consequences.

 

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligations of the Issuer and the Co-Issuer,
which are absolute and unconditional to the extent permitted by applicable law,
to pay the principal of and interest on this Note at the times, places and rate,
and in the coin or currency, herein prescribed.

 

The Notes are issuable in minimum denominations of $500,000 and integral
multiples of $1,000 in excess thereof.

 

The principal of each Note shall be payable at the Stated Maturity thereof
unless the unpaid principal of such Note becomes due and payable on an earlier
date by declaration of acceleration, call for redemption or otherwise.

 

B-4

--------------------------------------------------------------------------------


 

The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture and the term “Co-Issuer” as used in this Note includes any
successor to the Co-Issuer under the Indenture.

 

The Class [  ] Notes are non-recourse obligations of the Issuer and the
Co-Issuer and are limited in right of payment to amounts available from the
Assets as provided in the Indenture.  No other assets will be available to
satisfy payments on the Class [  ] Notes.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or interest
herein, be deemed to have agreed to treat this Note as debt for U.S. federal
income tax purposes.

 

No service charge shall be made for exchange or registration of transfer of this
Note, but the Trustee may require payment of a sum sufficient to cover any tax
or other governmental charge payable in connection therewith.

 

The remedies of the Trustee or the Holder hereof, as provided herein or in the
Indenture, shall be cumulative and concurrent and may be pursued solely against
the assets of the Issuer and the Co-Issuer.  No failure on the part of the
Holder in exercising any right or remedy hereunder shall operate as a waiver or
release thereof, nor shall any single or partial exercise of any such right or
remedy preclude any other further exercise thereof or the exercise of any other
right or remedy hereunder.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY, OR IF LONGER THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT PLUS ONE DAY, AFTER THE PAYMENT IN FULL OF ALL
NOTES ISSUED UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

B-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of January 14, 2005

 

 

 

GRAMERCY REAL ESTATE CDO 2005-1, LTD.,

 

   as Issuer

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

GRAMERCY REAL ESTATE CDO 2005-1 LLC,

 

   as Co-Issuer

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

   as Trustee

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

B-6

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

For value received

 

 

 

hereby sell, assign and transfer unto

 

 

 

 

 

 

 

 

 

 

 

Please insert social security or

 

 

other identifying number of assignee

 

 

 

 

 

Please print or type name

 

 

and address, including zip code,

 

 

of assignee:

 

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint

 

Attorney to transfer the Note

on the books of the Issuer with full power of substitution in the premises.

 

Date:

Your Signature:

 

 

 

(Sign exactly as your name

 

 

appears on this Note)

 

B-7

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF TRANSFER CERTIFICATE
FOR (1) TRANSFER AT THE CLOSING TO A REGULATION S GLOBAL SECURITY OR
(2) SUBSEQUENT TRANSFER FROM A RULE 144A GLOBAL SECURITY TO A REGULATION S
GLOBAL SECURITY (Transfer pursuant to §2.5(e)(iii) of the Indenture)

 

Wells Fargo Bank, National Association
                                                as Trustee
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention:  CDO Trust Services Group, Gramercy Real Estate CDO 2005-1

 

Re:                               GRAMERCY REAL ESTATE CDO 2005-1, LTD., as
Issuer and GRAMERCY REAL ESTATE CDO 2005-1 LLC, as Co-Issuer of: Class A-1
Senior Secured Floating Rate Term Notes Due 2035, Class A-2 Second Priority
Senior Secured Floating Rate Term Notes Due 2035, Class B Third Priority
Floating Rate Term Notes Due 2035, Class C Fourth Priority Floating Rate
Capitalized Interest Term Notes Due 2035, Class D Fifth Priority Floating Rate
Capitalized Interest Term Notes Due 2035, Class E Sixth Priority Floating Rate
Capitalized Interest Term Notes Due 2035, Class F Seventh Priority Floating Rate
Capitalized Interest Term Notes Due 2035, Class G Eighth Priority Floating Rate
Capitalized Interest Term Notes Due 2035, Class H Ninth Priority Floating Rate
Capitalized Interest Term Notes Due 2035 (the “Transferred Notes”)

 

Reference is hereby made to the Indenture, dated as of July 14, 2005 (the
“Indenture”) by and among GRAMERCY REAL ESTATE CDO 2005-1, LTD., as Issuer and
GRAMERCY REAL ESTATE CDO 2005-1 LLC, as Co-Issuer of the Class A-1 Notes, the
Class A-2 Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F Notes, the Class G Notes, the Class H Notes, the
Class J Notes and the Class K Notes, Wells Fargo Bank, National Association, as
Trustee, and GKK Liquidity LLC, as Advancing Agent.  Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the
Indenture and if not defined in the Indenture then such terms shall have the
meanings assigned to them in Regulation S (“Regulation S”), or Rule 144A
(“Rule 144A”), under the United States Securities Act of 1933, as amended (the
“Securities Act”), and the rules promulgated thereunder or as defined under the
Investment Company Act of 1940, as amended (the “Investment Company Act”).

 

This letter relates to the [purchase] [transfer] of $[    ] aggregate principal
amount of
[Class A-1][Class A-2][Class B][Class C][Class D][Class E][Class F][Class G][Class H]
Notes [being transferred for an equivalent beneficial interest in a Regulation S
Global Security of the same Class] in the name of [name of transferee] (the
“Transferee”).

 

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum dated as of July 8, 2005 and
hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer, the Trustee, the Collateral Manager and their counsel that:

 

(i)                                                 at the time the buy order
was originated, the Transferee was outside the United States;

 

(ii)                                              the Transferee is not a U.S.
Person;

 

(iii)                                           the transfer is being made
pursuant to Rule 903 or 904 under Regulation S of the Securities Act;

 

(iv)                                          the Transferee will notify future
transferees of the transfer restrictions;

 

(v)                                             the Transferee understands that
the Notes, including the Transferred Notes, are being offered only in a
transaction not involving any public offering in the United States within the
meaning of the Securities

 

C-1

--------------------------------------------------------------------------------


 

Act, the Notes, including the Transferred Notes, have not been and will not be
registered under the Securities Act, and, if in the future the owner decides to
offer, resell, pledge or otherwise transfer the Transferred Notes, such
Transferred Notes may only be offered, resold, pledged or otherwise transferred
in accordance with the Indenture and the legend on such Transferred Notes.  The
Transferee acknowledges that no representation is made by the Issuer, the
Co-Issuer or the Initial Purchaser, as the case may be, as to the availability
of any exemption under the Securities Act or any State securities laws for
resale of the Transferred Notes;

 

(vi)                                          the Transferee is not purchasing
the Transferred Notes with a view to the resale, distribution or other
disposition thereof in violation of the Securities Act.  The Transferee
understands that an investment in the Transferred Notes involves certain risks,
including the risk of loss of all or a substantial part of its investment under
certain circumstances.  The Transferee has had access to such financial and
other information concerning the Issuer, the Co-Issuer and the Transferred Notes
as it deemed necessary or appropriate in order to make an informed investment
decision with respect to its purchase of the Transferred Notes, including an
opportunity to ask questions of and request information from the Collateral
Manager, the Initial Purchaser, the Issuer and the Co-Issuer, including without
limitation, an opportunity to request and review the Moody’s Weighted Average
Rating Factor/Weighted Average Recovery Rate Matrix incorporated by reference in
the Offering Memorandum;

 

(vii)                                       in connection with the purchase of
the Transferred Notes (A) none of the Issuer, the Co-Issuer, the Initial
Purchaser, the Collateral Manager or the Trustee is acting as a fiduciary or
financial or investment adviser for the Transferee; (B) the Transferee is not
relying (for purposes of making any investment decision or otherwise) upon any
advice, counsel or representations (whether written or oral) of the Issuer, the
Co-Issuer, the Initial Purchaser, the Collateral Manager or the Trustee other
than in a current offering memorandum for such Transferred Notes and any
representations expressly set forth in a written agreement with such party;
(C) none of the Issuer, the Co-Issuer, the Initial Purchaser, the Collateral
Manager or the Trustee has given to the Transferee (directly or indirectly
through any other person) any assurance, guarantee, or representation whatsoever
as to the expected or projected success, profitability, return, performance,
result, effect, consequence, or benefit (including legal, regulatory, tax,
financial, accounting, or otherwise) of its purchase; (D) the Transferee has
consulted with its own legal, regulatory, tax, business, investment, financial,
and accounting advisers to the extent it has deemed necessary, and it has made
its own investment decisions (including decisions regarding the suitability of
any transaction pursuant to this Indenture) based upon its own judgment and upon
any advice from such advisers as it has deemed necessary and not upon any view
expressed by the Issuer, the Co-Issuer, the Initial Purchaser, the Collateral
Manager or the Trustee; and (E) the Transferee is purchasing the Transferred
Notes with a full understanding of all of the terms, conditions and risks
thereof (economic and otherwise), and is capable of assuming and willing to
assume (financially and otherwise) these risks;

 

(viii)                                    the Transferee understands that the
Transferred Notes will bear the applicable legend set forth on such Transferred
Notes;

 

(ix)                                            the Transferee understands that
the Issuer, Co-Issuer, Trustee or Paying Agent shall require certification
acceptable to it (A) as a condition to the payment of principal of and interest
on any Notes without, or at a reduced rate of, U.S. withholding or backup
withholding tax, and (B) to enable the Issuer, Co-Issuer, Trustee and Paying
Agent to determine their duties and liabilities with respect to any taxes or
other charges that they may be required to pay, deduct or withhold from payments
in respect of such Notes or the Holder of such Notes under any present or future
law or regulation of the Cayman Islands or the United States or any present or
future law or regulation of any political subdivision thereof or taxing
authority therein or to comply with any reporting or other requirements under
any such law or regulation.  Such certification may include U.S. federal income
tax forms (such as IRS Form W-8BEN (Certification of Foreign Status of
Beneficial Owner), Form W-8IMY (Certification of Foreign Intermediary Status),
IRS Form W-9 (Request for Taxpayer Identification Number and Certification), or
IRS Form W-8ECI (Certification of Foreign Person’s Claim for Exemption from
Withholding on Income Effectively Connected with Conduct of a U.S. Trade or
Business) or any successors to such IRS forms).  In addition, the Issuer,
Co-Issuer, Trustee or Paying Agent may require certification acceptable to it to
enable the Issuer to qualify for a reduced rate of withholding in any
jurisdiction from or through which the Issuer receives

 

C-2

--------------------------------------------------------------------------------


 

payments on its assets.  Each Transferee agrees to provide any certification
requested pursuant to this paragraph and to update or replace such form or
certification in accordance with its terms or its subsequent amendments;

 

(x)                                               the Transferee hereby agrees
that, for purposes of U.S. federal, state and local income and franchise tax and
any other income taxes, (A) the Notes will be treated as indebtedness, and
(B) the Preferred Shares will be treated as equity; the Transferee agrees to
such treatment and agrees to take no action inconsistent with such treatment,
unless required by law;

 

(xi)                                            the Transferee, if not a “United
States person” (as defined in Section 7701(a)(30) of the Code), either: (A) is
not a bank (within the meaning of Section 881(c)(3)(A) of the Code); (B) if such
Transferee is a bank (within the meaning of Section 881(c)(3)(A) of the Code),
after giving effect to its purchase of the Notes, the Transferee (x) will not
own more than 50% of the Preferred Shares (by number) or 50% by value of the
aggregate of the preferred and all classes of notes that are treated as equity
for US federal income tax purposes either directly or indirectly, and will not
otherwise be related to the Issuer (within the meaning of section 267(b) of the
Code) and (y) has not purchased the Notes in whole or in part to avoid any U.S.
federal income tax liability (including, without limitation, any U.S.
withholding tax that would be imposed on the Notes with respect to the
Collateral Debt Securities if held directly by the Transferee); (C) has provided
an IRS Form W-8ECI representing that all payments received or to be received by
it from the Issuer are effectively connected with the conduct of a trade or
business in the United States, or (D) is eligible for benefits under an income
tax treaty with the United States that eliminates U.S. federal income taxation
of U.S. source interest not attributable to a permanent establishment in the
United States and the Issuer is treated as a fiscally transparent entity (as
defined in Treasury regulations section 1.894-1(d)(3)(ii)) under the laws of
Transferee’s jurisdiction with respect to payments made on the Collateral Debt
Securities held by the Transferee;

 

(xii)                                         unless the Transferee has provided
another representation acceptable to the Trustee, the Collateral Manager, the
Issuer and the Co-Issuer, the Transferee represents that either (a) it is not an
“employee benefit plan” (as defined in section 3(3) of ERISA) or “plan” (as
defined in section 4975(e)(1) of the Code) that is subject to ERISA or
section 4975 of the Code, or any other plan which is subject to any federal,
state or local law (“Similar Law”) that is substantially similar to section 406
of ERISA or section 4975 of the Code (each a “Benefit Plan” and such funds,
“Plan Assets”) or an entity whose underlying assets include Plan Assets of any
such Benefit Plan or (b) its purchase and holding of Transferred Notes are
eligible for the exemption to the prohibited transaction rules granted by
Prohibited Transaction Class Exemption (“PTCE”) 84-14, PTCE 90-1, PTCE 91-38,
PTCE 95-60, PTCE 96-23, or a similar exemption; or, in the case of a Benefit
Plan subject to Similar Law, do not result in a non-exempt violation of Similar
Law;

 

(xiii)                                      the Transferee is not a member of
the public in the Cayman Islands, within the meaning of Section 194 of the
Cayman Islands Companies Law (2004 Revision); and

 

(xiv)                                     the Transferee will not, at any time,
offer to buy or offer to sell the Transferred Notes by any form of general
solicitation or advertising, including, but not limited to, any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar medium or broadcast over television or radio or at a seminar or meeting
whose attendees have been invited by general solicitations or advertising.

 

You, the Issuer, the Co-Issuer and the Collateral Manager are entitled to rely
upon this letter and are irrevocably authorized to produce this letter or a copy
hereof to any interested party in any administrative or legal proceedings or
official inquiry with respect to the matters covered hereby.

 

C-3

--------------------------------------------------------------------------------


 

 

[Name of Transferee]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Dated:

 

 

 

 

 

cc:

GRAMERCY REAL ESTATE CDO 2005-1, LTD.

 

GRAMERCY REAL ESTATE CDO 2005-1 LLC

 

C-4

--------------------------------------------------------------------------------

 


 

EXHIBIT D

 

FORM OF TRANSFER CERTIFICATE
FOR (1) TRANSFER AT THE CLOSING TO A RULE 144A GLOBAL SECURITY OR
(2) SUBSEQUENT TRANSFER FROM A REGULATION S GLOBAL SECURITY TO A RULE 144A
GLOBAL SECURITY
(Transfer pursuant to §2.5(e)(ii) of the Indenture)

 

Wells Fargo Bank, National Association
                                                as Trustee
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention:  CDO Trust Services, Gramercy Real Estate CDO 2005-1

 

Re:                               GRAMERCY REAL ESTATE CDO 2005-1, LTD., as
Issuer and GRAMERCY REAL ESTATE CDO 2005-1 LLC, as Co-Issuer of: Class A-1
Senior Secured Floating Rate Term Notes Due 2035, Class A-2 Second Priority
Senior Secured Floating Rate Term Notes Due 2035, Class B Third Priority
Floating Rate Term Notes Due 2035, Class C Fourth Priority Floating Rate
Capitalized Interest Term Notes Due 2035, Class D Fifth Priority Floating Rate
Capitalized Interest Term Notes Due 2035, Class E Sixth Priority Floating Rate
Capitalized Interest Term Notes Due 2035, Class F Seventh Priority Floating Rate
Capitalized Interest Term Notes Due 2035, Class G Eighth Priority Floating Rate
Capitalized Interest Term Notes Due 2035, Class H Ninth Priority Floating Rate
Capitalized Interest Term Notes Due 2035 (the “Transferred Notes”)

 

Reference is hereby made to the Indenture dated as of July 14, 2005 (the
“Indenture”), by and among GRAMERCY REAL ESTATE CDO 2005-1, LTD., as Issuer and
GRAMERCY REAL ESTATE CDO 2005-1 LLC, as Co-Issuer of the Class A Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class G Notes, the Class H Notes, the Class J Notes and the
Class K Notes, Wells Fargo Bank, National Association, as Trustee, and GKK
Liquidity LLC, as Advancing Agent.  Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Indenture and if
not defined in the Indenture then such terms shall have the meanings assigned to
them in Regulation S (“Regulation S”), or Rule 144A (“Rule 144A”), under the
United States Securities Act of 1933, as amended (the “Securities Act”), and the
rules promulgated thereunder or as defined under the Investment Company Act of
1940, as amended (the “Investment Company Act”).

 

This letter relates to the [purchase] [transfer] of $[    ] aggregate principal
amount of
[Class A-1][Class A-2][Class B][Class C][Class D][Class E][Class F][Class G][Class H]
Notes [being transferred in exchange for an equivalent beneficial interest in a
Rule 144A Global Security of the same Class] in the name of [name of transferee]
(the “Transferee”).

 

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum dated as of July 8, 2005 and
hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer and the Trustee that:

 

(i)                                                 the Transferee is a
qualified institutional buyer within the meaning of Rule 144A under the
Securities Act and a Qualified Purchaser as defined in Section 2(a)(51) of the
Investment Company Act;

 

(ii)                                              (A) the Transferee is
acquiring a beneficial interest in such Transferred Notes for its own account or
for an account that is both a qualified institutional buyer within the meaning
of Rule 144A and a Qualified Purchaser as defined in Section 2(a)(51) of the
Investment Company Act and as to each of which the Transferee exercises sole
investment discretion and (B) the Transferee and each such account is acquiring
not less than the minimum denomination of the Transferred Notes;

 

(iii)                                           the Transferee will notify
future transferees of the transfer restrictions;

 

D-1

--------------------------------------------------------------------------------


 

(iv)                                          the Transferee is obtaining the
Transferred Notes in a transaction pursuant to Rule 144A;

 

(v)                                             the Transferee is obtaining the
Transferred Notes in accordance with any applicable securities laws of any state
of the United States or any other applicable jurisdiction;

 

(vi)                                          the Transferee understands that
the Notes, including the Transferred Notes, are being offered only in a
transaction not involving any public offering in the United States within the
meaning of the Securities Act, the Notes, including the Transferred Notes, have
not been and will not be registered under the Securities Act, and, if in the
future the owner decides to offer, resell, pledge or otherwise transfer the
Transferred Notes, such Transferred Notes may only be offered, resold, pledged
or otherwise transferred in accordance with the Indenture and the legend on such
Transferred Notes.  The Transferee acknowledges that no representation is made
by the Issuer, the Co-Issuer or the Initial Purchaser, as the case may be, as to
the availability of any exemption under the Securities Act or any State
securities laws for resale of the Transferred Notes;

 

(vii)                                       the Transferee is not purchasing the
Transferred Notes with a view to the resale, distribution or other disposition
thereof in violation of the Securities Act.  The Transferee understands that an
investment in the Transferred Notes involves certain risks, including the risk
of loss of all or a substantial part of its investment under certain
circumstances.  The Transferee has had access to such financial and other
information concerning the Issuer, the Co-Issuer and the Transferred Notes as it
deemed necessary or appropriate in order to make an informed investment decision
with respect to its purchase of the Transferred Notes, including an opportunity
to ask questions of and request information from the Collateral Manager, the
Initial Purchaser, the Issuer and the Co-Issuer, including without limitation,
an opportunity to request and review the Moody’s Weighted Average Rating
Factor/Weighted Average Recovery Rate Matrix incorporated by reference in the
Offering Memorandum;

 

(viii)                                    in connection with the purchase of the
Transferred Notes (A) none of the Issuer, the Co-Issuer, the Initial Purchaser,
the Collateral Manager or the Trustee is acting as a fiduciary or financial or
investment adviser for the Transferee; (B) the Transferee is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Issuer, the
Co-Issuer, the Initial Purchaser, the Collateral Manager or the Trustee other
than in a current offering memorandum for such Transferred Notes and any
representations expressly set forth in a written agreement with such party;
(C) none of the Issuer, the Co-Issuer, the Initial Purchaser, the Collateral
Manager or the Trustee has given to the Transferee (directly or indirectly
through any other person) any assurance, guarantee, or representation whatsoever
as to the expected or projected success, profitability, return, performance,
result, effect, consequence, or benefit (including legal, regulatory, tax,
financial, accounting, or otherwise) of its purchase; (D) the Transferee has
consulted with its own legal, regulatory, tax, business, investment, financial,
and accounting advisers to the extent it has deemed necessary, and it has made
its own investment decisions (including decisions regarding the suitability of
any transaction pursuant to this Indenture) based upon its own judgment and upon
any advice from such advisers as it has deemed necessary and not upon any view
expressed by the Issuer, the Co-Issuer, the Initial Purchaser, the Collateral
Manager or the Trustee; and (E) the Transferee is purchasing the Transferred
Notes with a full understanding of all of the terms, conditions and risks
thereof (economic and otherwise), and is capable of assuming and willing to
assume (financially and otherwise) these risks;

 

(ix)                                            the Transferee understands that
the Transferred Notes will bear the applicable legend set forth on such
Transferred Notes;

 

(x)                                               the Transferee understands
that the Issuer, Co-Issuer, Trustee or Paying Agent shall require certification
acceptable to it (A) as a condition to the payment of principal of and interest
on any Notes without, or at a reduced rate of, U.S. withholding or backup
withholding tax, and (B) to enable the Issuer, Co-Issuer, Trustee and Paying
Agent to determine their duties and liabilities with respect to any taxes or
other charges that they may be required to pay, deduct or withhold from payments
in respect of such Notes or the Holder of such Notes under any present or future
law or regulation of the Cayman Islands or the United States or any present or
future law or regulation of any political subdivision thereof or taxing
authority therein or to comply with any reporting or other requirements under
any such law or regulation.  Such certification may include U.S. federal income
tax forms (such as IRS Form W-8BEN (Certification of

 

D-2

--------------------------------------------------------------------------------


 

Foreign Status of Beneficial Owner), Form W-8IMY (Certification of Foreign
Intermediary Status), IRS Form W-9 (Request for Taxpayer Identification Number
and Certification), or IRS Form W-8ECI (Certification of Foreign Person’s Claim
for Exemption from Withholding on Income Effectively Connected with Conduct of a
U.S. Trade or Business) or any successors to such IRS forms).  In addition, the
Issuer, Co-Issuer, Trustee or Paying Agent may require certification acceptable
to it to enable the Issuer to qualify for a reduced rate of withholding in any
jurisdiction from or through which the Issuer receives payments on its assets. 
Each Transferee agrees to provide any certification requested pursuant to this
paragraph and to update or replace such form or certification in accordance with
its terms or its subsequent amendments;

 

(xi)                                            the Transferee hereby agrees
that, for purposes of U.S. federal, state and local income and franchise tax and
any other income taxes, (A) the Notes will be treated as indebtedness, and
(B) the Preferred Shares will be treated as equity; the Transferee agrees to
such treatment and agrees to take no action inconsistent with such treatment,
unless required by law;

 

(xii)                                         the Transferee, if not a “United
States person” (as defined in Section 7701(a)(30) of the Code), either: (A) is
not a bank (within the meaning of Section 881(c)(3)(A) of the Code); (B) if such
Transferee is a bank (within the meaning of Section 881(c)(3)(A) of the Code),
after giving effect to its purchase of the Notes, the Transferee (x) will not
own more than 50% of the Preferred Shares (by number) or 50% by value of the
aggregate of the preferred and all classes of notes that are treated as equity
for US federal income tax purposes either directly or indirectly, and will not
otherwise be related to the Issuer (within the meaning of section 267(b) of the
Code) and (y) has not purchased the Notes in whole or in part to avoid any U.S.
federal income tax liability (including, without limitation, any U.S.
withholding tax that would be imposed on the Notes with respect to the
Collateral Debt Securities if held directly by the Transferee); (C) has provided
an IRS Form W-8ECI representing that all payments received or to be received by
it from the Issuer are effectively connected with the conduct of a trade or
business in the United States, or (D) is eligible for benefits under an income
tax treaty with the United States that eliminates U.S. federal income taxation
of U.S. source interest not attributable to a permanent establishment in the
United States and the Issuer is treated as a fiscally transparent entity (as
defined in Treasury regulations section 1.894-1(d)(3)(ii)) under the laws of
Transferee’s jurisdiction with respect to payments made on the Collateral Debt
Securities held by the Transferee;

 

(xiii)                                      unless the Transferee has provided
another representation acceptable to the Trustee, the Collateral Manager, the
Issuer and the Co-Issuer, the Transferee represents that either (a) it is not
and is not investing on behalf of an “employee benefit plan” (as defined in
section 3(3) of ERISA) or “plan” (as defined in section 4975(e)(1) of the Code)
that is subject to ERISA or section 4975 of the Code or any other plan which is
subject to any federal, state or local law (“Similar Law”) that is substantially
similar to section 406 of ERISA or section 4975 of the Code (each a “Benefit
Plan” and such funds “Plan Assets”) or an entity whose underlying assets include
Plan Assets of any such Benefit Plan or (b) its purchase and holding of the
Transferred Notes are eligible for the exemption to the prohibited transaction
rules granted by Prohibited Transaction Class Exemption (“PTCE”) 84-14,
PTCE 90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23, or a similar exemption; or, in
the case of a Benefit Plan subject to Similar Law, do not result in a non-exempt
violation of Similar Law;

 

(xiv)                                     the Transferee is not a member of the
public in the Cayman Islands, within the meaning of Section 194 of the Cayman
Islands Companies Law (2004 Revision); and

 

(xv)                                        the Transferee will not, at any
time, offer to buy or offer to sell the Transferred Notes by any form of general
solicitation or advertising, including, but not limited to, any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar medium or broadcast over television or radio or at a seminar or meeting
whose attendees have been invited by general solicitations or advertising.

 

D-3

--------------------------------------------------------------------------------


 

You, the Issuer, the Co-Issuer and the Collateral Manager are entitled to rely
upon this letter and are irrevocably authorized to produce this letter or a copy
hereof to any interested party in any administrative or legal proceedings or
official inquiry with respect to the matters covered hereby.

 

 

 

[Name of Transferee]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Dated:

 

 

 

 

 

cc:

GRAMERCY REAL ESTATE CDO 2005-1, LTD.

 

GRAMERCY REAL ESTATE CDO 2005-1 LLC

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF TRANSFER CERTIFICATE
FOR A TRANSFER FROM A CERTIFICATED RULE 144A SECURITY
TO A CERTIFICATED REGULATION S SECURITY
(Transfer pursuant to §2.5(e)(iv) of the Indenture)

 

Wells Fargo Bank, National Association
                                                as Trustee
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention:  CDO Trust Services Group, Gramercy Real Estate CDO 2005-1

 

Re:                               GRAMERCY REAL ESTATE CDO 2005-1, LTD., as
Issuer and GRAMERCY REAL ESTATE CDO 2005-1 LLC, as Co-Issuer of: Class A-1
Senior Secured Floating Rate Term Notes Due 2035, Class A-2 Second Priority
Senior Secured Floating Rate Term Notes Due 2035, Class B Third Priority
Floating Rate Term Notes Due 2035, Class C Fourth Priority Floating Rate
Capitalized Interest Term Notes Due 2035, Class D Fifth Priority Floating Rate
Capitalized Interest Term Notes Due 2035, Class E Sixth Priority Floating Rate
Capitalized Interest Term Notes Due 2035, Class F Seventh Priority Floating Rate
Capitalized Interest Term Notes Due 2035, Class G Eighth Priority Floating Rate
Capitalized Interest Term Notes Due 2035, Class H Ninth Priority Floating Rate
Capitalized Interest Term Notes Due 2035 (the “Transferred Notes”)

 

Reference is hereby made to the Indenture, dated as of July 14, 2005 (the
“Indenture”) by and among GRAMERCY REAL ESTATE CDO 2005-1, LTD., as Issuer and
GRAMERCY REAL ESTATE CDO 2005-1 LLC, as Co-Issuer of the Class A Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class G Notes, the Class H Notes, the Class J Notes and the
Class K Notes, Wells Fargo Bank, National Association, as Trustee, and GKK
Liquidity LLC, as Advancing Agent.  Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Indenture and if
not defined in the Indenture then such terms shall have the meanings assigned to
them in Regulation S (“Regulation S”), or Rule 144A (“Rule 144A”), under the
United States Securities Act of 1933, as amended (the “Securities Act”), and the
rules promulgated thereunder or as defined under the Investment Company Act of
1940, as amended (the “Investment Company Act”).

 

This letter relates to the transfer of $[    ] aggregate principal amount of
[Class A-1][Class A-2][Class B][Class C][Class D][Class E][Class F][Class G][Class H]
Notes being transferred for an equivalent interest in a Regulation S Global
Security of the same Class in the name of [name of transferee] (the
“Transferee”).

 

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum dated as of July 8, 2005 and
hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer, the Trustee, the Collateral Manager and their counsel that:

 

(i)                                                 at the time the buy order
was originated, the Transferee was outside the United States;

 

(ii)                                              the Transferee is not a U.S.
Person;

 

(iii)                                           the transfer is being made
pursuant to Rule 903 or 904 under Regulation S of the Securities Act;

 

(iv)                                          the Transferee will notify future
transferees of the transfer restrictions;

 

(v)                                             the Transferee understands that
the Notes, including the Transferred Notes, are being offered only in a
transaction not involving any public offering in the United States within the
meaning of the Securities Act, the Notes, including the Transferred Notes, have
not been and will not be registered under the

 

E-1-1

--------------------------------------------------------------------------------


 

Securities Act, and, if in the future the owner decides to offer, resell, pledge
or otherwise transfer the Transferred Notes, such Transferred Notes may only be
offered, resold, pledged or otherwise transferred in accordance with the
Indenture and the legend on such Transferred Notes.  The Transferee acknowledges
that no representation is made by the Issuer, the Co-Issuer or the Initial
Purchaser, as the case may be, as to the availability of any exemption under the
Securities Act or any State securities laws for resale of the Transferred Notes;

 

(vi)                                          the Transferee is not purchasing
the Transferred Notes with a view to the resale, distribution or other
disposition thereof in violation of the Securities Act.  The Transferee
understands that an investment in the Transferred Notes involves certain risks,
including the risk of loss of all or a substantial part of its investment under
certain circumstances.  The Transferee has had access to such financial and
other information concerning the Issuer, the Co-Issuer and the Transferred Notes
as it deemed necessary or appropriate in order to make an informed investment
decision with respect to its purchase of the Transferred Notes, including an
opportunity to ask questions of and request information from the Collateral
Manager, the Initial Purchaser, the Issuer and the Co-Issuer, including without
limitation, an opportunity to request and review the Moody’s Weighted Average
Rating Factor/Weighted Average Recovery Rate Matrix incorporated by reference in
the Offering Memorandum;

 

(vii)                                       in connection with the purchase of
the Transferred Notes (A) none of the Issuer, the Co-Issuer, the Initial
Purchaser, the Collateral Manager or the Trustee is acting as a fiduciary or
financial or investment adviser for the Transferee; (B) the Transferee is not
relying (for purposes of making any investment decision or otherwise) upon any
advice, counsel or representations (whether written or oral) of the Issuer, the
Co-Issuer, the Initial Purchaser, the Collateral Manager or the Trustee other
than in a current offering memorandum for such Transferred Notes and any
representations expressly set forth in a written agreement with such party;
(C) none of the Issuer, the Co-Issuer, the Initial Purchaser, the Collateral
Manager or the Trustee has given to the Transferee (directly or indirectly
through any other person) any assurance, guarantee, or representation whatsoever
as to the expected or projected success, profitability, return, performance,
result, effect, consequence, or benefit (including legal, regulatory, tax,
financial, accounting, or otherwise) of its purchase; (D) the Transferee has
consulted with its own legal, regulatory, tax, business, investment, financial,
and accounting advisers to the extent it has deemed necessary, and it has made
its own investment decisions (including decisions regarding the suitability of
any transaction pursuant to this Indenture) based upon its own judgment and upon
any advice from such advisers as it has deemed necessary and not upon any view
expressed by the Issuer, the Co-Issuer, the Initial Purchaser, the Collateral
Manager or the Trustee; and (E) the Transferee is purchasing the Transferred
Notes with a full understanding of all of the terms, conditions and risks
thereof (economic and otherwise), and is capable of assuming and willing to
assume (financially and otherwise) these risks;

 

(viii)                                    the Transferee understands that the
Transferred Notes will bear the applicable legend set forth on such Transferred
Notes;

 

(ix)                                            the Transferee understands that
the Issuer, Co-Issuer, Trustee or Paying Agent shall require certification
acceptable to it (A) as a condition to the payment of principal of and interest
on any Notes without, or at a reduced rate of, U.S. withholding or backup
withholding tax, and (B) to enable the Issuer, Co-Issuer, Trustee and Paying
Agent to determine their duties and liabilities with respect to any taxes or
other charges that they may be required to pay, deduct or withhold from payments
in respect of such Notes or the Holder of such Notes under any present or future
law or regulation of the Cayman Islands or the United States or any present or
future law or regulation of any political subdivision thereof or taxing
authority therein or to comply with any reporting or other requirements under
any such law or regulation.  Such certification may include U.S. federal income
tax forms (such as IRS Form W-8BEN (Certification of Foreign Status of
Beneficial Owner), Form W-8IMY (Certification of Foreign Intermediary Status),
IRS Form W-9 (Request for Taxpayer Identification Number and Certification), or
IRS Form W-8ECI (Certification of Foreign Person’s Claim for Exemption from
Withholding on Income Effectively Connected with Conduct of a U.S. Trade or
Business) or any successors to such IRS forms).  In addition, the Issuer,
Co-Issuer, Trustee or Paying Agent may require certification acceptable to it to
enable the Issuer to qualify for a reduced rate of withholding in any
jurisdiction from or through which the Issuer receives payments on its assets. 
Each Transferee agrees to provide any certification requested pursuant to this

 

E-1-2

--------------------------------------------------------------------------------


 

paragraph and to update or replace such form or certification in accordance with
its terms or its subsequent amendments;

 

(x)                                               the Transferee hereby agrees
that, for purposes of U.S. federal, state and local income and franchise tax and
any other income taxes, (A) the Notes will be treated as indebtedness, and
(B) the Preferred Shares will be treated as equity; the Transferee agrees to
such treatment and agrees to take no action inconsistent with such treatment,
unless required by law;

 

(xi)                                            the Transferee, if not a “United
States person” (as defined in Section 7701(a)(30) of the Code), either: (A) is
not a bank (within the meaning of Section 881(c)(3)(A) of the Code); (B) if such
Transferee is a bank (within the meaning of Section 881(c)(3)(A) of the Code),
after giving effect to its purchase of the Notes, the Transferee (x) will not
own more than 50% of the Preferred Shares (by number) or 50% by value of the
aggregate of the preferred and all classes of notes that are treated as equity
for US federal income tax purposes either directly or indirectly, and will not
otherwise be related to the Issuer (within the meaning of section 267(b) of the
Code) and (y) has not purchased the Notes in whole or in part to avoid any U.S.
federal income tax liability (including, without limitation, any U.S.
withholding tax that would be imposed on the Notes with respect to the
Collateral Debt Securities if held directly by the Transferee); (C) has provided
an IRS Form W-8ECI representing that all payments received or to be received by
it from the Issuer are effectively connected with the conduct of a trade or
business in the United States, or (D) is eligible for benefits under an income
tax treaty with the United States that eliminates U.S. federal income taxation
of U.S. source interest not attributable to a permanent establishment in the
United States and the Issuer is treated as a fiscally transparent entity (as
defined in Treasury regulations section 1.894-1(d)(3)(ii)) under the laws of
Transferee’s jurisdiction with respect to payments made on the Collateral Debt
Securities held by the Transferee;

 

(xii)                                         unless the Transferee has provided
another representation acceptable to the Trustee, the Collateral Manager, the
Issuer and the Co-Issuer, the Transferee represents that either (a) it is not an
“employee benefit plan” (as defined in section 3(3) of ERISA) or “plan” (as
defined in section 4975(e)(1) of the Code) that is subject to ERISA or
section 4975 of the Code, or any other plan which is subject to any federal,
state or local law (“Similar Law”) that is substantially similar to section 406
of ERISA or section 4975 of the Code (each a “Benefit Plan” and such funds,
“Plan Assets”) or an entity whose underlying assets include Plan Assets of any
such Benefit Plan or (b) its purchase and holding of Transferred Notes are
eligible for the exemption to the prohibited transaction rules granted by
Prohibited Transaction Class Exemption (“PTCE”) 84-14, PTCE 90-1, PTCE 91-38,
PTCE 95-60, PTCE 96-23, or a similar exemption; or, in the case of a Benefit
Plan subject to Similar Law, do not result in a non-exempt violation of Similar
Law;

 

(xiii)                                      the Transferee is not a member of
the public in the Cayman Islands, within the meaning of Section 194 of the
Cayman Islands Companies Law (2004 Revision); and

 

(xiv)                                     the Transferee will not, at any time,
offer to buy or offer to sell the Transferred Notes by any form of general
solicitation or advertising, including, but not limited to, any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar medium or broadcast over television or radio or at a seminar or meeting
whose attendees have been invited by general solicitations or advertising.

 

You, the Issuer, the Co-Issuer and the Collateral Manager are entitled to rely
upon this letter and are irrevocably authorized to produce this letter or a copy
hereof to any interested party in any administrative or legal proceedings or
official inquiry with respect to the matters covered hereby.

 

E-1-3

--------------------------------------------------------------------------------


 

 

[Name of Transferee]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Dated:

 

 

 

 

 

cc:

GRAMERCY REAL ESTATE CDO 2005-1, LTD.

 

GRAMERCY REAL ESTATE CDO 2005-1 LLC

 

E-1-4

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF TRANSFER CERTIFICATE
FOR A TRANSFER FROM A CERTIFICATED REGULATION S SECURITY
TO A CERTIFICATED RULE 144A SECURITY
(Transfer pursuant to §2.5(e)(iv) of the Indenture)

 

Wells Fargo Bank, National Association
                                                as Trustee
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention:  CDO Trust Services, Gramercy Real Estate CDO 2005-1

 

Re:                               GRAMERCY REAL ESTATE CDO 2005-1, LTD., as
Issuer and GRAMERCY REAL ESTATE CDO 2005-1 LLC, as Co-Issuer of: Class A-1
Senior Secured Floating Rate Term Notes Due 2035, Class A-2 Second Priority
Senior Secured Floating Rate Term Notes Due 2035, Class B Third Priority
Floating Rate Term Notes Due 2035, Class C Fourth Priority Floating Rate
Capitalized Interest Term Notes Due 2035, Class D Fifth Priority Floating Rate
Capitalized Interest Term Notes Due 2035, Class E Sixth Priority Floating Rate
Capitalized Interest Term Notes Due 2035, Class F Seventh Priority Floating Rate
Capitalized Interest Term Notes Due 2035, Class G Eighth Priority Floating Rate
Capitalized Interest Term Notes Due 2035, Class H Ninth Priority Floating Rate
Capitalized Interest Term Notes Due 2035 (the “Transferred Notes”)

 

Reference is hereby made to the Indenture dated as of July 14, 2005 (the
“Indenture”), by and among GRAMERCY REAL ESTATE CDO 2005-1, LTD., as Issuer and
GRAMERCY REAL ESTATE CDO 2005-1 LLC, as Co-Issuer of the Class A Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class G Notes, the Class H Notes, the Class J Notes and the
Class K Notes, Wells Fargo Bank, National Association, as Trustee, and GKK
Liquidity LLC, as Advancing Agent.  Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Indenture and if
not defined in the Indenture then such terms shall have the meanings assigned to
them in Regulation S (“Regulation S”), or Rule 144A (“Rule 144A”), under the
United States Securities Act of 1933, as amended (the “Securities Act”), and the
rules promulgated thereunder or as defined under the Investment Company Act of
1940, as amended (the “Investment Company Act”).

 

This letter relates to the transfer of $[    ] aggregate principal amount of
[Class A-1][Class A-2][Class B][Class C][Class D][Class E][Class F][Class G][Class H]
Notes being transferred in exchange for an equivalent interest in a Rule 144A
Global Security of the same Class in the name of [name of transferee] (the
“Transferee”).

 

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum dated as of July 8, 2005 and
hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer and the Trustee that:

 

(i)                                                 the Transferee is a
qualified institutional buyer within the meaning of Rule 144A under the
Securities Act and a Qualified Purchaser as defined in Section 2(a)(51) of the
Investment Company Act;

 

(ii)                                              (A) the Transferee is
acquiring an interest in such Transferred Notes for its own account or for an
account that is both a qualified institutional buyer within the meaning of
Rule 144A and a Qualified Purchaser as defined in Section 2(a)(51) of the
Investment Company Act and as to each of which the Transferee exercises sole
investment discretion and (B) the Transferee and each such account is acquiring
not less than the minimum denomination of the Transferred Notes;

 

(iii)                                           the Transferee will notify
future transferees of the transfer restrictions;

 

E-2-1

--------------------------------------------------------------------------------


 

(iv)                                          the Transferee is obtaining the
Transferred Notes in a transaction pursuant to Rule 144A;

 

(v)                                             the Transferee is obtaining the
Transferred Notes in accordance with any applicable securities laws of any state
of the United States or any other applicable jurisdiction;

 

(vi)                                          the Transferee understands that
the Notes, including the Transferred Notes, are being offered only in a
transaction not involving any public offering in the United States within the
meaning of the Securities Act, the Notes, including the Transferred Notes, have
not been and will not be registered under the Securities Act, and, if in the
future the owner decides to offer, resell, pledge or otherwise transfer the
Transferred Notes, such Transferred Notes may only be offered, resold, pledged
or otherwise transferred in accordance with the Indenture and the legend on such
Transferred Notes.  The Transferee acknowledges that no representation is made
by the Issuer, the Co-Issuer or the Initial Purchaser, as the case may be, as to
the availability of any exemption under the Securities Act or any State
securities laws for resale of the Transferred Notes;

 

(vii)                                       the Transferee is not purchasing the
Transferred Notes with a view to the resale, distribution or other disposition
thereof in violation of the Securities Act.  The Transferee understands that an
investment in the Transferred Notes involves certain risks, including the risk
of loss of all or a substantial part of its investment under certain
circumstances.  The Transferee has had access to such financial and other
information concerning the Issuer, the Co-Issuer and the Transferred Notes as it
deemed necessary or appropriate in order to make an informed investment decision
with respect to its purchase of the Transferred Notes, including an opportunity
to ask questions of and request information from the Collateral Manager, the
Initial Purchaser, the Issuer and the Co-Issuer, including without limitation,
an opportunity to request and review the Moody’s Weighted Average Rating
Factor/Weighted Average Recovery Rate Matrix incorporated by reference in the
Offering Memorandum;

 

(viii)                                    in connection with the purchase of the
Transferred Notes (A) none of the Issuer, the Co-Issuer, the Initial Purchaser,
the Collateral Manager or the Trustee is acting as a fiduciary or financial or
investment adviser for the Transferee; (B) the Transferee is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Issuer, the
Co-Issuer, the Initial Purchaser, the Collateral Manager or the Trustee other
than in a current offering memorandum for such Transferred Notes and any
representations expressly set forth in a written agreement with such party;
(C) none of the Issuer, the Co-Issuer, the Initial Purchaser, the Collateral
Manager or the Trustee has given to the Transferee (directly or indirectly
through any other person) any assurance, guarantee, or representation whatsoever
as to the expected or projected success, profitability, return, performance,
result, effect, consequence, or benefit (including legal, regulatory, tax,
financial, accounting, or otherwise) of its purchase; (D) the Transferee has
consulted with its own legal, regulatory, tax, business, investment, financial,
and accounting advisers to the extent it has deemed necessary, and it has made
its own investment decisions (including decisions regarding the suitability of
any transaction pursuant to this Indenture) based upon its own judgment and upon
any advice from such advisers as it has deemed necessary and not upon any view
expressed by the Issuer, the Co-Issuer, the Initial Purchaser, the Collateral
Manager or the Trustee; and (E) the Transferee is purchasing the Transferred
Notes with a full understanding of all of the terms, conditions and risks
thereof (economic and otherwise), and is capable of assuming and willing to
assume (financially and otherwise) these risks;

 

(ix)                                            the Transferee understands that
the Transferred Notes will bear the applicable legend set forth on such
Transferred Notes;

 

(x)                                               the Transferee understands
that the Issuer, Co-Issuer, Trustee or Paying Agent shall require certification
acceptable to it (A) as a condition to the payment of principal of and interest
on any Notes without, or at a reduced rate of, U.S. withholding or backup
withholding tax, and (B) to enable the Issuer, Co-Issuer, Trustee and Paying
Agent to determine their duties and liabilities with respect to any taxes or
other charges that they may be required to pay, deduct or withhold from payments
in respect of such Notes or the Holder of such Notes under any present or future
law or regulation of the Cayman Islands or the United States or any present or
future law or regulation of any political subdivision thereof or taxing
authority therein or to comply with any reporting or other requirements under
any such law or regulation.  Such certification may include U.S. federal income
tax forms (such as IRS Form W-8BEN (Certification of

 

E-2-2

--------------------------------------------------------------------------------


 

Foreign Status of Beneficial Owner), Form W-8IMY (Certification of Foreign
Intermediary Status), IRS Form W-9 (Request for Taxpayer Identification Number
and Certification), or IRS Form W-8ECI (Certification of Foreign Person’s Claim
for Exemption from Withholding on Income Effectively Connected with Conduct of a
U.S. Trade or Business) or any successors to such IRS forms).  In addition, the
Issuer, Co-Issuer, Trustee or Paying Agent may require certification acceptable
to it to enable the Issuer to qualify for a reduced rate of withholding in any
jurisdiction from or through which the Issuer receives payments on its assets. 
Each Transferee agrees to provide any certification requested pursuant to this
paragraph and to update or replace such form or certification in accordance with
its terms or its subsequent amendments;

 

(xi)                                            the Transferee hereby agrees
that, for purposes of U.S. federal, state and local income and franchise tax and
any other income taxes, (A) the Notes will be treated as indebtedness, and
(B) the Preferred Shares will be treated as equity; the Transferee agrees to
such treatment and agrees to take no action inconsistent with such treatment,
unless required by law;

 

(xii)                                         the Transferee, if not a “United
States person” (as defined in Section 7701(a)(30) of the Code), either: (A) is
not a bank (within the meaning of Section 881(c)(3)(A) of the Code); (B) if such
Transferee is a bank (within the meaning of Section 881(c)(3)(A) of the Code),
after giving effect to its purchase of the Notes, the Transferee (x) will not
own more than 50% of the Preferred Shares (by number) or 50% by value of the
aggregate of the preferred and all classes of notes that are treated as equity
for US federal income tax purposes either directly or indirectly, and will not
otherwise be related to the Issuer (within the meaning of section 267(b) of the
Code) and (y) has not purchased the Notes in whole or in part to avoid any U.S.
federal income tax liability (including, without limitation, any U.S.
withholding tax that would be imposed on the Notes with respect to the
Collateral Debt Securities if held directly by the Transferee); (C) has provided
an IRS Form W-8ECI representing that all payments received or to be received by
it from the Issuer are effectively connected with the conduct of a trade or
business in the United States, or (D) is eligible for benefits under an income
tax treaty with the United States that eliminates U.S. federal income taxation
of U.S. source interest not attributable to a permanent establishment in the
United States and the Issuer is treated as a fiscally transparent entity (as
defined in Treasury regulations section 1.894-1(d)(3)(ii)) under the laws of
Transferee’s jurisdiction with respect to payments made on the Collateral Debt
Securities held by the Transferee;

 

(xiii)                                      unless the Transferee has provided
another representation acceptable to the Trustee, the Collateral Manager, the
Issuer and the Co-Issuer, the Transferee represents that either (a) it is not
and is not investing on behalf of an “employee benefit plan” (as defined in
section 3(3) of ERISA) or “plan” (as defined in section 4975(e)(1) of the Code)
that is subject to ERISA or section 4975 of the Code or any other plan which is
subject to any federal, state or local law (“Similar Law”) that is substantially
similar to section 406 of ERISA or section 4975 of the Code (each a “Benefit
Plan” and such funds “Plan Assets”) or an entity whose underlying assets include
Plan Assets of any such Benefit Plan or (b) its purchase and holding of the
Transferred Notes are eligible for the exemption to the prohibited transaction
rules granted by Prohibited Transaction Class Exemption (“PTCE”) 84-14,
PTCE 90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23, or a similar exemption; or, in
the case of a Benefit Plan subject to Similar Law, do not result in a non-exempt
violation of Similar Law;

 

(xiv)                                     the Transferee is not a member of the
public in the Cayman Islands, within the meaning of Section 194 of the Cayman
Islands Companies Law (2004 Revision); and

 

(xv)                                        the Transferee will not, at any
time, offer to buy or offer to sell the Transferred Notes by any form of general
solicitation or advertising, including, but not limited to, any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar medium or broadcast over television or radio or at a seminar or meeting
whose attendees have been invited by general solicitations or advertising.

 

E-2-3

--------------------------------------------------------------------------------


 

You, the Issuer, the Co-Issuer and the Collateral Manager are entitled to rely
upon this letter and are irrevocably authorized to produce this letter or a copy
hereof to any interested party in any administrative or legal proceedings or
official inquiry with respect to the matters covered hereby.

 

 

 

[Name of Transferee]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Dated:

 

 

 

 

 

cc:

GRAMERCY REAL ESTATE CDO 2005-1, LTD.

 

GRAMERCY REAL ESTATE CDO 2005-1 LLC

 

E-2-4

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF TRUST RECEIPT

 

GRAMERCY REAL ESTATE CDO 2005-1, LTD.
(the “Issuer”)
GKK Manager LLC
(the “Collateral Manager”)

 

Re:                               GRAMERCY REAL ESTATE CDO 2005-1, LTD.

 

Ladies and Gentlemen:

 

In accordance with the provisions of the Indenture, the undersigned, as the
Custodial Securities Intermediary, hereby certifies that it has received the
documents identified on Schedule A hereto with respect to the Collateral Debt
Securities identified on such schedule and that it is holding all such documents
in its capacity as the Custodial Securities Intermediary subject to the terms of
the Indenture, dated as of July 14, 2005, by and among the Issuer, Gramercy Real
Estate CDO 2005-1 LLC, as Co-Issuer, GKK Liquidity LLC, as Advancing Agent, and
Wells Fargo Bank, National Association, as Trustee, Paying Agent, Calculation
Agent, Transfer Agent, Custodial Securities Intermediary, Backup Advancing Agent
and Notes Registrar.  Capitalized terms used but not defined in this Receipt
have the meanings assigned to them in the Indenture.

 

The Custodial Securities Intermediary makes no representations as to, and shall
not be responsible to verify, (i) the validity, legality, enforceability, due
authorization, recordability, sufficiency, or genuineness of any of the
documents in its custody relating to a Collateral Debt Security, or (ii) the
collectability, insurability, effectiveness or suitability of any such in its
custody relating to a Collateral Debt Security.

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, solely in its capacity

 

as Trustee and Custodial Security Intermediary

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title

 

K-1

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

 

To:                              Wells Fargo Bank, National Association

 

In connection with the administration of the Collateral Debt Securities held by
you as the Custodial Securities Intermediary on behalf of the Issuer, we request
the release, to the Collateral Manager of [specify document] for the Collateral
Debt Security described below, for the reason indicated.

 

Borrower’s Name, Address & Zip Code:

 

Ship Files To:

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

Telephone Number:

 

 

 

 

Collateral Debt Security Description:

 

 

 

 

 

 

Current Outstanding Principal Balance:

 

 

 

 

Reason for Requesting Documents (check one):

 

o 1.

 

Purchased Asset Paid in Full. (The Collateral Manager hereby certifies that all
amounts received in connection therewith that are required to be remitted by the
borrower or other obligors thereunder have been paid in full and that any
amounts in respect thereof required to be remitted to the Trustee pursuant to
the Indenture have been so remitted.

o 2.

 

Purchased Asset Liquidated By                           . (The Collateral
Manager hereby certifies that all proceeds of insurance, condemnation or other
liquidation have been finally received and that any amounts in respect thereof
required to be remitted to the Trustee pursuant to the Indenture have been so
remitted.)

o 3.

 

Other (explain)                                                .

 

If box 1 or 2 above is checked, and if all or part of the Underlying Instruments
was previously released to us, please release to us our previous request and
receipt on file with you, as well as any additional documents in your possession
relating to the specified Collateral Debt Security.

 

If box 3 above is checked, upon our return of all of the above documents to you
as the Custodial Securities Intermediary, please acknowledge your receipt by
signing in the space indicated below and returning this form.

 

If box 3 above is checked, it is hereby acknowledged that a security interest
pursuant to the Uniform Commercial Code in the Collateral Debt Securities
described above and in the proceeds of said Collateral Debt Securities has been
granted to the Trustee pursuant to the Indenture.

 

If box 3 above is checked, in consideration of the aforesaid delivery by the
Custodial Securities Intermediary, the Collateral Manager hereby agrees to hold
said Collateral Debt Securities in trust for the Trustee, as provided under and
in accordance with all provisions of the Indenture and the Collateral Management
Agreement, and to return said Collateral Debt Securities to the Custodial
Securities Intermediary no later than the close of business on

 

L-1

--------------------------------------------------------------------------------


 

the twentieth (20th) Business Day following the date hereof or, if such day is
not a Business Day, on the immediately preceding Business Day.

 

The Collateral Manager hereby acknowledges that it shall hold the
above-described Collateral Debt Securities and any related Underlying
Instruments in trust for, and as the bailee of, the Trustee, and shall return
said Collateral Debt Securities and any related documents only to the Custodial
Securities Intermediary.

 

Capitalized terms used but not defined in this Request have the meanings
assigned to them in the Indenture, dated as of July 14, 2005, by and among
GRAMERCY REAL ESTATE CDO 2005-1, LTD., as Issuer, GRAMERCY REAL ESTATE CDO
2005-1 LLC, as Co-Issuer, GKK Liquidity LLC as Advancing Agent, and Wells Fargo
Bank National Association, as Trustee, Paying Agent, Calculation Agent, Transfer
Agent, Custodial Securities Intermediary and Notes Registrar.

 

 

 

GKK MANAGER LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Acknowledgment of documents returned:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

By:

 

 

 

Name:

 

Title:

 

 

Date:

 

L-2

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF INFORMATION REQUEST FROM BENEFICIAL OWNERS OF NOTES

 

[Date]

 

Wells Fargo Bank, National Association
9062 Old Annapolis Road
Columbia, MD  21045
Attention:  CDO Trust Services – Gramercy Real Estate CDO 2005-1, Ltd.

 

Re:                               Gramercy Real Estate CDO 2005-1, Ltd.

 

Pursuant to the Indenture, dated as of July 14, 2005 (the “Indenture”), by and
among Gramercy Real Estate CDO 2005-1, Ltd., as issuer, Gramercy Real Estate CDO
2005-1 LLC, as co-issuer, GKK Liquidity LLC, as advancing agent and Wells Fargo
Bank, National Association, as trustee, the undersigned hereby certifies and
agrees as follows:

 

1.                                       The undersigned is a beneficial owner
of $                       aggregate principal balance of the Class         
Notes.

 

2.                                       The undersigned is requesting access to
the information (the “Information”) on the Trustee’s internet website pursuant
to Section 10.9(c) and (g) of the Indenture.

 

3.                                       In consideration of the Trustee’s
disclosure to the undersigned of the Information, the undersigned will keep the
Information confidential (except from such outside persons as are assisting it
in evaluating the Information), and such Information will not, without the prior
written consent of the Trustee, be disclosed by the undersigned or by its
officers, directors, partners employees, agents or representatives in any manner
whatsoever, in whole or in part; provided that the undersigned may provide all
or any part of the Information to any other person or entity that is
contemplating the purchase of any Note, but only if such person or entity
confirms in writing such prospective ownership interest and agrees to keep it
confidential; and provided that the undersigned may provide all or any part of
the Information to its auditors, legal counsel and regulators.

 

4.                                       The undersigned will not use or
disclose the Information in any manner which could result in a violation of any
provision of the Securities Act of 1933, as amended (the “Securities Act”), or
the Securities Exchange Act of 1934, as amended, or would require registration
of any Note pursuant to Section 5 of the Securities Act or under any other
applicable law.

 

5.                                       Capitalized terms not defined herein
shall have the same meaning ascribed to them in the Indenture.

 

M-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused its name to be signed hereto by
its duly authorized officer, as of the day and year written above.

 

 

 

 

 

 

BENEFICIAL OWNER

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Telephone No

 

M-2

--------------------------------------------------------------------------------

 


Schedule A

 

MOODY’S LOSS SCENARIO MATRIX

 

The following information has been provided to the Issuer by Moody’s and the
capitalized terms used therein and not otherwise defined with respect to types
of securities have the meanings ascribed thereto by Moody’s.

 

For CMBS Securities the recovery rate is assumed as follows:

 

 

 

Rating of a Tranche at Issuance

 

Tranche as % of capital structure at issuance

 

Aaa

 

Aa

 

A

 

Baa

 

Ba

 

B

 

greater than 70%

 

85

%

80

%

65

%

55

%

45

%

30

%

greater than 10% and less than or equal to 70%

 

75

%

70

%

55

%

45

%

35

%

25

%

greater than 5% and less than or equal to 10%

 

65

%

55

%

45

%

35

%

25

%

15

%

greater than 2% and less than or equal to 5%

 

55

%

45

%

35

%

30

%

20

%

10

%

less than or equal to 2%

 

45

%

35

%

25

%

20

%

10

%

5

%

 

With respect to Loans (other than Mezzanine Loans), the Recovery Rate is as
follows:

 

Tranche as % of capital structure at issuance(1)

 

Aaa

 

Aa

 

A

 

Baa

 

Ba

 

B

 

greater than 70%

 

85

%

80

%

65

%

55

%

45

%

30

%

greater than 10% and less than or equal to 70%

 

75

%

70

%

55

%

45

%

35

%

25

%

greater than 5% and less than or equal to 10%

 

65

%

55

%

45

%

35

%

25

%

15

%

greater than 2% and less than or equal to 5%

 

55

%

45

%

35

%

30

%

20

%

10

%

less than or equal to 2%

 

45

%

35

%

25

%

20

%

10

%

5

%

 

With respect to Mezzanine Loans and Preferred Equity Securities, the Recovery
Rate is as follows:

 

Tranche as % of capital structure at issuance(2)

 

Aaa

 

Aa

 

A

 

Baa

 

Ba

 

B

 

greater than 70%

 

75

%

70

%

55

%

45

%

35

%

20

%

greater than 10% and less than or equal to 70%

 

65

%

60

%

45

%

35

%

25

%

15

%

greater than 5% and less than or equal to 10%

 

55

%

45

%

35

%

25

%

15

%

5

%

greater than 2% and less than or equal to 5%

 

45

%

35

%

25

%

20

%

10

%

0

%

less than or equal to 2%

 

35

%

25

%

15

%

10

%

0

%

0

%

 

For CRE CDO Securities, the Moody’s Recovery Rate is assumed as follows:

 

Tranche as % of capital structure at issuance

 

Aaa

 

Aa

 

A

 

Baa

 

Ba

 

B

 

greater than 70%

 

80

%

75

%

60

%

50

%

45

%

30

%

greater than 10% and less than or equal to 70%

 

70

%

60

%

55

%

45

%

35

%

25

%

greater than 5% and less than or equal to 10%

 

60

%

50

%

45

%

35

%

25

%

15

%

greater than 2% and less than or equal to 5%

 

50

%

40

%

35

%

30

%

20

%

10

%

less than or equal to 2%

 

30

%

25

%

20

%

15

%

7

%

4

%

 

--------------------------------------------------------------------------------

(1)          For purposes of calculating the tranche as a percentage of capital
structure at issuance with respect to a Loan, such amount shall be a percentage
equal to a fraction, the numerator of which is the aggregate Principal Balance
of (a) such Loan and (b)

 

A-1

--------------------------------------------------------------------------------


 

any Loan which is pari passu with such Loan and secured by the same commercial
mortgage and the denominator of which is the total principal balance of the
commercial mortgage loan related to such Loan.

 

(2)          For purposes of calculating the tranche as a percentage of capital
structure at issuance with respect to a Mezzanine Loan, such amount shall be a
percentage equal to a fraction, the numerator of which is the aggregate
Principal Balance of (a) such Mezzanine Loan and (b) any Mezzanine Loan which is
pari passu with such Mezzanine Loan and secured by an interest in an entity
related to the same commercial property and the denominator of which is the
total principal balance of any Loans related to the same commercial property.

 

The Moody’s Recovery Rate for REIT unsecured debt securities is 40% (other than
for mortgage and healthcare related REIT debt securities, for which it is 10%).

 

If the timely payment of principal of and interest on a Collateral Debt Security
is guaranteed by another person or entity, the Moody’s Recovery Rate will be
determined in consultation with Moody’s.

 

A-2

--------------------------------------------------------------------------------


 

Schedule B

 

S&P RECOVERY MATRIX

 

A.            If the Collateral Debt Security is a CMBS Security the S&P
Recovery Rate will be as follows:

 

 

 

Liability rating =>

 

Senior Asset Class

 

AAA

 

AA

 

A

 

BBB

 

BB

 

B

 

CCC

 

AAA

 

80.0

%

85.0

%

90.0

%

90.0

%

90.0

%

90.0

%

90.0

%

AA

 

70.0

%

75.0

%

85.0

%

90.0

%

90.0

%

90.0

%

90.0

%

A

 

60.0

%

65.0

%

75.0

%

85.0

%

90.0

%

90.0

%

90.0

%

BBB

 

50.0

%

55.0

%

65.0

%

75.0

%

85.0

%

85.0

%

85.0

%

 

Junior Asset Class

 

AAA

 

AA

 

A

 

BBB

 

BB

 

B

 

CCC

 

AAA

 

65.0

%

70.0

%

80.0

%

85.0

%

85.0

%

85.0

%

85.0

%

AA

 

55.0

%

65.0

%

75.0

%

80.0

%

80.0

%

80.0

%

80.0

%

A

 

40.0

%

45.0

%

55.0

%

65.0

%

80.0

%

80.0

%

80.0

%

BBB

 

30.0

%

35.0

%

40.0

%

45.0

%

50.0

%

60.0

%

70.0

%

BB

 

10.0

%

10.0

%

10.0

%

25.0

%

35.0

%

40.0

%

50.0

%

B

 

2.5

%

5.0

%

5.0

%

10.0

%

10.0

%

20.0

%

25.0

%

CCC

 

0.0

%

0.0

%

0.0

%

0.0

%

2.5

%

5.0

%

5.0

%

 

B.            If the Collateral Security is a CRE CDO Security, the S&P Recovery
Rate will be as follows:

 

S&P Priority Category

 

S&P Recovery Rate

 

 

 

 

 

Asset-Backed Securities or CBO/CLO/CRE CDO Securities

 

Per S&P recovery table

 

 

 

 

 

Non-US SF Obligations*

 

On a case by case basis

 

 

--------------------------------------------------------------------------------

*If the Underlying Instruments permit investment in non-U.S. securities in
excess of 20% of the underlying collateral by principal amount of underlying
collateral, the recovery rate will be assigned by S&P upon the acquisition of
such security by the Issuer.

 

C.                If the Collateral Debt Security is a REIT Debt Security or a
debt security issued by a real estate operating company, the recovery rate will
be 40%.  The recovery rate will be 50% for monolines and 40% for all other third
party guarantees.  If the Underlying Instruments permit investment in non-U.S.
securities in excess of 20% of the underlying collateral by principal amount of
underlying collateral, the recovery rate will be assigned by S&P upon the
acquisition of such security by the Issuer.

 

D.                Each first loss tranche security, Interest Only Security and
Principal Only Security will be assigned an S&P Recovery Rate on a case by case
basis.

 

E.                  If the Collateral Debt Security is a Whole Loan, the
recovery rate will be 50%.  If the Participation is a senior Participation,
senior B-Note or Rake Bond at the level of the underlying commercial mortgage
loan, the recovery rate will be 35%; all other Participations, B Notes, Single
Asset Mortgage Securities or Single Borrower Mortgage Securities will have a
recovery rate of 30%.  If the Collateral Debt Security is a Mezzanine Loan or
Preferred Equity Security, the recovery rate will be 25%.

 

B-1

--------------------------------------------------------------------------------


 

Schedule C

 

S&P NON-ELIGIBLE NOTCHING ASSET TYPES

 

The following asset classes are not eligible to be notched.
Credit estimates must be performed.
This schedule may be modified or adjusted at any time, so please verify
applicability.

 

Asset Type

 

(1)          Non-U.S. Structured Finance Securities

 

(2)          Guaranteed Securities

 

(3)          CDOs of Structured Finance and Real Estate

 

(4)          CBOs of CDOs

 

(5)          CLOs of Distressed Debt

 

(6)          Mutual Fund Fee Securities

 

(7)          Catastrophe Bonds

 

(8)          First Loss Tranches of any public securitization

 

(9)          Synthetics

 

(10)    Synthetic CBOs

 

(11)    Combination Securities

 

(12)    Re-REMICs

 

(13)    Market value collateralized debt obligations

 

(14)    Net Interest Margin Securities (NIMs)

 

(15)    Loans

 

C-1

--------------------------------------------------------------------------------


 

Schedule D

 

S&P ELIGIBLE NOTCHING ASSET TYPES

 

Asset classes eligible for notching if they are not first loss tranches or
combination securities.  If the security is rated by two agencies, notch down as
shown below based on the lowest rating.  If rated only by one agency, then notch
down what is shown below plus one more notch.  This schedule may be modified or
adjusted at any time, so please verify applicability.

 

 

 

Issued prior to 8/1/01
Current rating is:

 

Issued after 8/1/01
Current rating is:

 

 

 

Inv. Grade

 

Non Inv. Grade

 

Inv. Grade

 

Non Inv. Grade

 

1.

CONSUMER ABS

 

-1

 

-2

 

-2

 

-3

 

 

Automobile Loan Receivable Securities

 

 

 

 

 

 

 

 

 

 

Automobile Lease Receivable Securities

 

 

 

 

 

 

 

 

 

 

Credit Card Securities

 

 

 

 

 

 

 

 

 

 

Healthcare Securities

 

 

 

 

 

 

 

 

 

 

Student Loan Securities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

COMMERCIAL ABS

 

-1

 

-2

 

-2

 

-3

 

 

Cargo Securities

 

 

 

 

 

 

 

 

 

 

Equipment Leasing Securities

 

 

 

 

 

 

 

 

 

 

Aircraft Leasing Securities

 

 

 

 

 

 

 

 

 

 

Small Business Loan Securities

 

 

 

 

 

 

 

 

 

 

Restaurant and Food Services Securities

 

 

 

 

 

 

 

 

 

 

Tobacco Litigation Securities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

Non-RE-REMIC RMBS

 

-1

 

-2

 

-2

 

-3

 

 

Manufactured Housing Loan Securities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

Non-RE-REMIC CMBS

 

-1

 

-2

 

-2

 

-3

 

 

CMBS - Conduit

 

 

 

 

 

 

 

 

 

 

CMBS - Credit Tenant Lease

 

 

 

 

 

 

 

 

 

 

CMBS - Large Loan

 

 

 

 

 

 

 

 

 

 

CMBS - Single Borrower

 

 

 

 

 

 

 

 

 

 

CMBS - Single Property

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

REITs

 

-1

 

-2

 

-2

 

-3

 

 

REIT - Multifamily & Mobile Home Park

 

 

 

 

 

 

 

 

 

 

REIT - Retail

 

 

 

 

 

 

 

 

 

 

REIT - Hospitality

 

 

 

 

 

 

 

 

 

 

REIT - Office

 

 

 

 

 

 

 

 

 

 

REIT - Industrial

 

 

 

 

 

 

 

 

 

 

REIT - Healthcare

 

 

 

 

 

 

 

 

 

 

REIT - Warehouse

 

 

 

 

 

 

 

 

 

 

REIT - Self Storage

 

 

 

 

 

 

 

 

 

 

REIT - Mixed Use

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.

SPECIALTY STRUCTURED

 

-3

 

-4

 

-3

 

-4

 

 

Stadium Financings

 

 

 

 

 

 

 

 

 

 

Project Finance

 

 

 

 

 

 

 

 

 

 

Future flows

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.

RESIDENTIAL MORTGAGES

 

-1

 

-2

 

-2

 

-3

 

 

Residential “A”

 

 

 

 

 

 

 

 

 

 

Residential “B/C”

 

 

 

 

 

 

 

 

 

 

Home equity loans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.

REAL ESTATE OPERATING COMPANIES

 

-1

 

-2

 

-2

 

-3

 

 

D-1

--------------------------------------------------------------------------------


 

Loans (including Participations, B Notes and Mezzanine Loans): With respect to
Loans (including Participations, B Notes and Mezzanine Loans), if such Loan is
not rated by S&P and the aggregate Principal Balance of Loans not rated (or
shadow rated) by S&P does not exceed 15% of the Aggregate Collateral Balance,
then the S&P Rating of such Loan will be the rating corresponding to the LTV of
such Loan classified by the type of mortgage property securing such Loan or the
related underlying Loan as set forth on Annex 1 (Whole Loans), Annex 2 (B Notes
and Participations) and Annex 3 (Mezzanine Loans) with respect to the specific
Loan type.

 

D-2

--------------------------------------------------------------------------------


 

Annex 1 – Schedule D

 

S&P’s Shadow Rating Grid – Whole Loans

 

 

 

Office, Industrial, Non-Mall Retail

 

Malls

 

 

 

All In LTV <
85%

 

All In LTV
85.1-99.9%

 

All In LTV
>100%

 

All In LTV <
85%

 

All In LTV
85.1-99.9%

 

All In LTV
>100%

 

AAA

 

35.375

%

33.625

%

31.875

%

40.250

%

38.250

%

36.250

%

AA+

 

37.125

%

35.375

%

33.625

%

42.250

%

40.250

%

38.250

%

AA

 

38.875

%

37.125

%

35.375

%

44.250

%

42.250

%

40.250

%

AA-

 

40.042

%

38.292

%

36.542

%

45.583

%

43.583

%

41.583

%

A+

 

41.208

%

39.458

%

37.708

%

46.917

%

44.917

%

42.917

%

A

 

42.375

%

40.625

%

38.875

%

48.250

%

46.250

%

44.250

%

A-

 

43.542

%

41.792

%

40.042

%

49.583

%

47.583

%

45.583

%

BBB+

 

44.708

%

42.958

%

41.208

%

50.917

%

48.917

%

46.917

%

BBB

 

45.875

%

44.125

%

42.375

%

52.250

%

50.250

%

48.250

%

BBB-

 

48.500

%

46.750

%

45.000

%

55.250

%

53.250

%

51.250

%

BB+

 

52.000

%

50.250

%

48.500

%

59.250

%

57.250

%

55.250

%

BB

 

55.500

%

53.750

%

52.000

%

63.250

%

61.250

%

59.250

%

BB-

 

57.250

%

55.500

%

53.750

%

65.250

%

63.250

%

61.250

%

B+

 

59.000

%

57.250

%

55.500

%

67.250

%

65.250

%

63.250

%

B

 

60.750

%

59.000

%

57.250

%

69.250

%

67.250

%

65.250

%

B-

 

62.500

%

60.750

%

59.000

%

71.250

%

69.250

%

67.250

%

CCC+

 

64.250

%

62.500

%

60.750

%

73.250

%

71.250

%

69.250

%

CCC

 

66.000

%

64.250

%

62.500

%

75.250

%

73.250

%

71.250

%

CCC-

 

67.750

%

66.000

%

64.250

%

77.250

%

75.250

%

73.250

%

 

 

 

Multifamily &Manufactured Housing

 

Hotels

 

 

 

All In LTV <
85%

 

All In LTV
85.1-99.9%

 

All In LTV
>100%

 

All In LTV <
85%

 

All In LTV
85.1-99.9%

 

All In LTV
>100%

 

AAA

 

37.125

%

35.375

%

33.625

%

23.125

%

21.875

%

20.625

%

AA+

 

38.875

%

37.125

%

35.375

%

24.375

%

23.125

%

21.875

%

AA

 

40.625

%

38.875

%

37.125

%

25.625

%

24.375

%

23.125

%

AA-

 

41.792

%

40.042

%

38.292

%

26.458

%

25.208

%

23.958

%

A+

 

42.958

%

41.208

%

39.458

%

27.292

%

26.042

%

24.792

%

A

 

44.125

%

42.375

%

40.625

%

28.125

%

26.875

%

25.625

%

A-

 

45.292

%

43.542

%

41.792

%

28.958

%

27.708

%

26.458

%

BBB+

 

46.458

%

44.708

%

42.958

%

29.792

%

28.542

%

27.292

%

BBB

 

47.625

%

45.875

%

44.125

%

30.625

%

29.375

%

28.125

%

BBB-

 

50.250

%

48.500

%

46.750

%

33.750

%

32.500

%

31.250

%

BB+

 

53.750

%

52.000

%

50.250

%

36.250

%

35.000

%

33.750

%

BB

 

57.250

%

55.500

%

53.750

%

38.750

%

37.500

%

36.250

%

BB-

 

59.000

%

57.250

%

55.500

%

40.000

%

38.750

%

37.500

%

B+

 

60.750

%

59.000

%

57.250

%

41.250

%

40.000

%

38.750

%

B

 

62.500

%

60.750

%

59.000

%

42.500

%

41.250

%

40.000

%

B-

 

64.250

%

62.500

%

60.750

%

43.750

%

42.500

%

41.250

%

CCC+

 

66.000

%

64.250

%

62.500

%

45.000

%

43.750

%

42.500

%

CCC

 

67.750

%

66.000

%

64.250

%

46.250

%

45.000

%

43.750

%

CCC-

 

69.500

%

67.750

%

66.000

%

47.500

%

46.250

%

45.000

%

 

--------------------------------------------------------------------------------

LTV’s are based on MAI appraisal values (no more than 6 months old)

 

D-3

--------------------------------------------------------------------------------


 

Annex 2 – Schedule D

 

S&P’s Shadow Rating Grid – B Notes and Participations

 

 

 

Office, Industrial, Non-Mall Retail

 

Malls

 

 

 

All In LTV <
85%

 

All In LTV
85.1-99.9%

 

All In LTV
>100%

 

All In LTV <
85%

 

All In LTV
85.1-99.9%

 

All In LTV
>100%

 

AAA

 

34.125

%

32.375

%

30.625

%

39.000

%

37.000

%

35.000

%

AA+

 

35.875

%

34.125

%

32.375

%

41.000

%

39.000

%

37.000

%

AA

 

37.625

%

35.875

%

34.125

%

43.000

%

41.000

%

39.000

%

AA-

 

38.792

%

37.042

%

35.292

%

44.333

%

42.333

%

40.333

%

A+

 

39.958

%

38.208

%

36.458

%

45.667

%

43.667

%

41.667

%

A

 

41.125

%

39.375

%

37.625

%

47.000

%

45.000

%

43.000

%

A-

 

42.292

%

40.542

%

38.792

%

48.333

%

46.333

%

44.333

%

BBB+

 

43.458

%

41.708

%

39.958

%

49.667

%

47.667

%

45.667

%

BBB

 

44.625

%

42.875

%

41.125

%

51.000

%

49.000

%

47.000

%

BBB-

 

47.250

%

45.500

%

43.750

%

54.000

%

52.000

%

50.000

%

BB+

 

50.750

%

49.000

%

47.250

%

58.000

%

56.000

%

54.000

%

BB

 

54.250

%

52.500

%

50.750

%

62.000

%

60.000

%

58.000

%

BB-

 

56.000

%

54.250

%

52.500

%

64.000

%

62.000

%

60.000

%

B+

 

57.750

%

56.000

%

54.250

%

66.000

%

64.000

%

62.000

%

B

 

59.500

%

57.750

%

56.000

%

68.000

%

66.000

%

64.000

%

B-

 

61.250

%

59.500

%

57.750

%

70.000

%

68.000

%

66.000

%

CCC+

 

63.000

%

61.250

%

59.500

%

72.000

%

70.000

%

68.000

%

CCC

 

64.750

%

63.000

%

61.250

%

74.000

%

72.000

%

70.000

%

CCC-

 

66.500

%

64.750

%

63.000

%

76.000

%

74.000

%

72.000

%

 

 

 

Multifamily &Manufactured Housing

 

Hotels

 

 

 

All In LTV <
85%

 

All In LTV
85.1-99.9%

 

All In LTV
>100%

 

All In LTV <
85%

 

All In LTV
85.1-99.9%

 

All In LTV
>100%

 

AAA

 

35.875

%

34.125

%

32.375

%

21.875

%

20.625

%

19.375

%

AA+

 

37.625

%

35.875

%

34.125

%

23.125

%

21.875

%

20.625

%

AA

 

39.375

%

37.625

%

35.875

%

24.375

%

23.125

%

21.875

%

AA-

 

40.542

%

38.792

%

37.042

%

25.208

%

23.958

%

22.708

%

A+

 

41.708

%

39.958

%

38.208

%

26.042

%

24.792

%

23.542

%

A

 

42.875

%

41.125

%

39.375

%

26.875

%

25.625

%

24.375

%

A-

 

44.042

%

42.292

%

40.542

%

27.708

%

26.458

%

25.208

%

BBB+

 

45.208

%

43.458

%

41.708

%

28.542

%

27.292

%

26.042

%

BBB

 

46.375

%

44.625

%

42.875

%

29.375

%

28.125

%

26.875

%

BBB-

 

49.000

%

47.250

%

45.500

%

32.500

%

31.250

%

30.000

%

BB+

 

52.500

%

50.750

%

49.000

%

35.000

%

33.750

%

32.500

%

BB

 

56.000

%

54.250

%

52.500

%

37.500

%

36.250

%

35.000

%

BB-

 

57.750

%

56.000

%

54.250

%

38.750

%

37.500

%

36.250

%

B+

 

59.500

%

57.750

%

56.000

%

40.000

%

38.750

%

37.500

%

B

 

61.250

%

59.500

%

57.750

%

41.250

%

40.000

%

38.750

%

B-

 

63.000

%

61.250

%

59.500

%

42.500

%

41.250

%

40.000

%

CCC+

 

64.750

%

63.000

%

61.250

%

43.750

%

42.500

%

41.250

%

CCC

 

66.500

%

64.750

%

63.000

%

45.000

%

43.750

%

42.500

%

CCC-

 

68.250

%

66.500

%

64.750

%

46.250

%

45.000

%

43.750

%

 

--------------------------------------------------------------------------------

LTV’s are based on MAI appraisal values (no more than 6 months old)

 

D-4

--------------------------------------------------------------------------------


 

Annex 3 – Schedule D

 

S& P’s Shadow Rating Grid – Mezzanine Debt

 

 

 

Office, Industrial, Non-Mall Retail

 

Malls

 

 

 

All In LTV <
85%

 

All In LTV
85.1–99.9%

 

All In LTV
>100%

 

All In LTV <
85%

 

All In LTV
85.1–99.9%

 

All In LTV
>100%

 

AAA

 

30.375

%

28.625

%

26.875

%

35.250

%

33.250

%

31.250

%

AA+

 

32.125

%

30.375

%

28.625

%

37.250

%

35.250

%

33.250

%

AA

 

33.875

%

32.125

%

30.375

%

39.250

%

37.250

%

35.250

%

AA-

 

35.042

%

33.292

%

31.542

%

40.583

%

38.583

%

36.583

%

A+

 

36.208

%

34.458

%

32.708

%

41.917

%

39.917

%

37.917

%

A

 

37.375

%

35.625

%

33.875

%

43.250

%

41.250

%

39.250

%

A-

 

38.542

%

36.792

%

35.042

%

44.583

%

42.583

%

40.583

%

BBB+

 

39.708

%

37.958

%

36.208

%

45.917

%

43.917

%

41.917

%

BBB

 

40.875

%

39.125

%

37.375

%

47.250

%

45.250

%

43.250

%

BBB-

 

43.500

%

41.750

%

40.000

%

50.250

%

48.250

%

46.250

%

BB+

 

47.000

%

45.250

%

43.500

%

54.250

%

52.250

%

50.250

%

BB

 

50.500

%

48.750

%

47.000

%

58.250

%

56.250

%

54.250

%

BB-

 

52.250

%

50.500

%

48.750

%

60.250

%

58.250

%

56.250

%

B+

 

54.000

%

52.250

%

50.500

%

62.250

%

60.250

%

58.250

%

B

 

55.750

%

54.000

%

52.250

%

64.250

%

62.250

%

60.250

%

B-

 

57.500

%

55.750

%

54.000

%

66.250

%

64.250

%

62.250

%

CCC+

 

59.250

%

57.500

%

55.750

%

68.250

%

66.250

%

64.250

%

CCC

 

61.000

%

59.250

%

57.500

%

70.250

%

68.250

%

66.250

%

CCC-

 

62.750

%

61.000

%

59.250

%

72.250

%

70.250

%

68.250

%

 

 

 

Multifamily & Manufactured Housing

 

Hotels

 

 

 

All In LTV <
85%

 

All In LTV
85.1–99.9%

 

All In LTV
>100%

 

All In LTV <
85%

 

All In LTV
85.1–99.9%

 

All In LTV
>100%

 

AAA

 

32.125

%

30.375

%

28.625

%

18.125

%

16.875

%

15.625

%

AA+

 

33.875

%

32.125

%

30.375

%

19.375

%

18.125

%

16.875

%

AA

 

35.625

%

33.875

%

32.125

%

20.625

%

19.375

%

18.125

%

AA-

 

36.792

%

35.042

%

33.292

%

21.458

%

20.208

%

18.958

%

A+

 

37.958

%

36.208

%

34.458

%

22.292

%

21.042

%

19.792

%

A

 

39.125

%

37.375

%

35.625

%

23.125

%

21.875

%

20.625

%

A-

 

40.292

%

38.542

%

36.792

%

23.958

%

22.708

%

21.458

%

BBB+

 

41.458

%

39.708

%

37.958

%

24.792

%

23.542

%

22.292

%

BBB

 

42.625

%

40.875

%

39.125

%

25.625

%

24.375

%

23.125

%

BBB-

 

45.250

%

43.500

%

41.750

%

28.750

%

27.500

%

26.250

%

BB+

 

48.750

%

47.000

%

45.250

%

31.250

%

30.000

%

28.750

%

BB

 

52.250

%

50.500

%

48.750

%

33.750

%

32.500

%

31.250

%

BB-

 

54.000

%

52.250

%

50.500

%

35.000

%

33.750

%

32.500

%

B+

 

55.750

%

54.000

%

52.250

%

36.250

%

35.000

%

33.750

%

B

 

57.500

%

55.750

%

54.000

%

37.500

%

36.250

%

35.000

%

B-

 

59.250

%

57.500

%

55.750

%

38.750

%

37.500

%

36.250

%

CCC+

 

61.000

%

59.250

%

57.500

%

40.000

%

38.750

%

37.500

%

CCC

 

62.750

%

61.000

%

59.250

%

41.250

%

40.000

%

38.750

%

CCC-

 

64.500

%

62.750

%

61.000

%

42.500

%

41.250

%

40.000

%

 

LTV’s are based on MAI appraisal values (no more than 6 months old)

 

D-5

--------------------------------------------------------------------------------


 

Schedule F

 

LIBOR

 

The London interbank offered rate (“LIBOR”) shall be determined by the
Calculation Agent in accordance with the following provisions:

 

(1)                                  On the second London Banking Day preceding
the first Business Day of an Interest Accrual Period (each such day, a “LIBOR
Determination Date”), LIBOR (other than for the initial Interest Accrual Period)
will equal the rate, as obtained by the Calculation Agent, for deposits in U.S.
Dollars for a period of three months, which appears on the Moneyline Telerate
Service Page 3750 (or such other page as may replace that page on that service,
or such other service as may be nominated as the information vendor, for the
purpose of displaying comparable rates or prices) (the “Telerate Page 3750”), in
each case as of 11:00 a.m. (London time) on such LIBOR Determination Date.
“London Banking Day” means any day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London, England.

 

(2)                                  If, on any LIBOR Determination Date, such
rate does not appear on Telerate Page 3750, the Calculation Agent will determine
LIBOR on the basis of the rates at which deposits in U.S. Dollars are offered by
Reference Banks at approximately 11:00 a.m. (London time) on the LIBOR
Determination Date to prime banks in the London interbank market for a period of
three months commencing on the LIBOR Determination Date and in a representative
amount of $1,000. The Calculation Agent will request the principal London office
of each of the Reference Banks to provide a quotation of its rate. If at least
two such quotations are provided, the rate for that LIBOR Determination Date
will be the arithmetic mean of the quotations. If fewer than two quotations are
provided as requested, the rate for that LIBOR Determination Date will be the
arithmetic mean of the rates quoted by major banks in New York City, selected by
the Calculation Agent, at approximately 11:00 a.m. (New York City time) on the
LIBOR Determination Date for loans in U.S. Dollars to leading European banks for
a period of three months commencing on the LIBOR Determination Date and in a
representative amount of $1,000. As used herein, “Reference Banks” means four
major banks in the London interbank market selected by the Calculation Agent and
approved by the Collateral Manager.

 

(3)                                  In respect of the initial Interest Accrual
Period, LIBOR will be determined through the use of straight line interpolation
by reference to three months deposits in U.S. Dollars and four months deposits
in U.S. Dollars determined in accordance with clauses (a) and (b) above, one of
which will be determined as if the maturity of the U.S. Dollar deposits referred
to therein were the period of time for which rates are available next shorter
than the Interest Accrual Period and the other of which will be determined as if
such maturity were the period of time for which rates are available next longer
than the Interest Accrual Period; provided that if an Interest Accrual Period is
less than or equal to seven days, then LIBOR will be determined by reference to
a rate calculated in accordance with clauses (a) and (b) above as if the
maturity of the Dollar deposits referred to therein were a period of time equal
to seven days.

 

In making the above calculations, (i) all percentages resulting from the
calculation (other than the calculation determined pursuant to clause (c) above)
will be rounded, if necessary, to the nearest one hundred thousandth of a
percentage point (0.00001%) and (ii) all percentages determined pursuant to
clause (c) above will be rounded, if necessary, in accordance with the method
set forth in (i), but to the same degree of accuracy as the two rates used to
make the determination (except that such percentages will not be rounded to a
lower degree of accuracy than the nearest one thousandth of a percentage point
(0.001%)).

 

F-1

--------------------------------------------------------------------------------


 

Schedule N

 

FITCH RECOVERY MATRIX

 

 

 

Rating of Liability

 

Domicile

 

Seniority

 

AAA

 

AA

 

A

 

BBB

 

BB

 

B

 

SF Senior AAA

 

80

%

83

%

86

%

89

%

92

%

95

%

SF Non Sr AAA

 

 

 

65

%

70

%

75

%

80

%

85

%

90

%

SF AA Senior

 

 

 

65

%

69

%

73

%

77

%

81

%

85

%

SF AA Non Sr ( >10%)

 

 

 

50

%

56

%

62

%

68

%

74

%

80

%

SF AA Non Sr ( 5-10%)

 

 

 

45

%

51

%

57

%

63

%

69

%

75

%

SF AA Non Sr ( 0-5%)

 

 

 

40

%

46

%

52

%

58

%

64

%

70

%

SF Senior A

 

 

 

60

%

64

%

68

%

72

%

76

%

80

%

SF A Non Sr ( >10%)

 

 

 

40

%

47

%

54

%

61

%

68

%

75

%

SF A Non Sr ( 5-10%)

 

 

 

35

%

42

%

48

%

55

%

61

%

68

%

SF A Non Sr ( 0-5%)

 

 

 

30

%

36

%

42

%

48

%

54

%

60

%

SF Senior BBB

 

 

 

55

%

59

%

63

%

67

%

71

%

75

%

SF BBB Non Sr ( >10%)

 

 

 

30

%

38

%

46

%

54

%

62

%

70

%

SF BBB Non Sr ( 5-10%)

 

 

 

25

%

33

%

41

%

48

%

56

%

63

%

SF BBB Non Sr ( 0-5%)

 

 

 

20

%

27

%

35

%

42

%

50

%

55

%

SF Senior BB

 

 

 

50

%

54

%

58

%

62

%

66

%

70

%

SF BB Non Sr ( >10%)

 

 

 

15

%

19

%

23

%

27

%

32

%

35

%

SF BB Non Sr ( 5-10%)

 

 

 

10

%

14

%

18

%

22

%

27

%

30

%

SF BB Non Sr ( 0-5%)

 

 

 

5

%

9

%

13

%

17

%

21

%

25

%

SF B Non Sr ( >10%)

 

 

 

12

%

16

%

20

%

24

%

28

%

32

%

SF B Non Sr ( 5-10%)

 

 

 

8

%

11

%

15

%

19

%

23

%

27

%

SF B Non Sr ( 0-5%)

 

 

 

3

%

7

%

11

%

14

%

18

%

22

%

SF < B

 

0

%

4

%

8

%

12

%

16

%

20

%

United States

 

Sovereign

 

20

%

21

%

23

%

24

%

24

%

25

%

United States

 

REITS

 

52

%

55

%

59

%

62

%

63

%

65

%

United States

 

Senior Secured

 

56

%

62

%

67

%

72

%

76

%

80

%

United States

 

Second Lien (Non IG)

 

46

%

49

%

52

%

55

%

56

%

58

%

United States

 

Senior Unsecured (Non IG)

 

36

%

38

%

41

%

43

%

44

%

45

%

United States

 

Subordinate (Non IG)

 

24

%

26

%

27

%

29

%

29

%

30

%

United States

 

Senior Unsecured (IG)

 

44

%

47

%

50

%

52

%

54

%

55

%

United States

 

Subordinate (IG)

 

24

%

26

%

27

%

29

%

29

%

30

%

 

N-1

--------------------------------------------------------------------------------